Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.13744 Page 1 of 486




                               EXHIBIT B




 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 261
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.13745 Page 2 of 486




            RGBs IN THE UNITED STATES INDUSTRIAL
            USE AND ENVIRONMENTAL DISTRIBUTION
                                           TASK I




                                  FEBRUARY 25, 1976

                                      FINAL REPORT




                                   Iffii     PRO^^
                                                  G*0




                         U.S. ENVIRONMENTAL PROTECTION AGENCY
                               OFFICE OF TOXIC SUBSTANCES
                                 WASHINGTON, D.C. 20460


                                                                                    ^DX_22685 j


                                                                         SPO DEFEXP-JK-00001866

                                       DX 22685.0001
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 262
Case 2:15-cv-00201-SMJ      ECF No. 373-2      filed 01/28/20    PageID.13746 Page 3 of 486




                                                                        SPO DEFEXP-JK-00001867

                                    DX_22685.0002
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 263
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13747 Page 4 of 486




                EPA 560/6-76-005




                               PCBs IN THE UNITED STATES INDUSTRIAL
                                USE AND ENVIRONMENTAL DISTRIBUTION

                                                  Task I




                                     EPA Contract No. 68-01-3259

                                   EPA Project Officer:       Thomas Kopp




                                                    For

                                   Environmental Protection Agency

                                    Office of Toxic Substances
                                      4th and M Streets, S.W.
                                      Washington, D. C. 20460



                                           February 25, 1976




                                                                           SPO DEFEXP-JK-00001868
                                      DX_22685.0003
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 264
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13748 Page 5 of 486




                                          REVIEW NOTICE

                   This report has been revised by the Office of Toxic Substances, EPA
         and approved for publication. Approval does not signify that the contents
         necessarily reflect the views and policies of the Environmental Protection
         Agency, nor does mention of trade names or conmercial products constitute
         endorsement or recormendation for use.




                                                                          SPO DEFEXP-JK-00001869

                                     DX_22685.0004
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 265
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13749 Page 6 of 486




                                             ABSTRACT


              This document presents the current state of knowledge about the production,
      usage, and distribution of polychlorinated biphenyls (PCBs) in the United States.
      The information presented is derived from detailed studies on the production and
      first tier user industries, the past and present generation and disposition of PCB-
      oontaining wastes, environmental transport and cumulative loads, potential alterna­
      tives to PCBs usage, inadvertent losses to and potential formation in the environ­
      ment, and current regulatory authorities for PCBs control, These results indicated
      that, although PCBs content of industrial wastes can be reduced through various
      approaches (treatment, substitution, etc.), there exists a potentially severe future
      hazard in the form of large amounts of PCBs currently contained in land disposal
      sites. Further definition of this and other aspects of the PCBs problem, and
      determination of ways to minimize the hazard, are recormended.




                                                i.




                                                                         SPO DEFEXP-JK-00001870

                                     DX_22685.0005
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 266
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20     PageID.13750 Page 7 of 486




                                         TABLE OF CONTENTS

                                                                                        Page

          SECTION I - INTRODUCTION                                                        1

            1.0     OVERVIEW OF THE PCBs PROBLEM                                          1
            2.0     OBJECTIVE AND SCOPE OF THE REPORT                                     2
          SECTION II - SUMMARY                                                            4

            1.0     PRODUCTION, USAGE, AND DISTRIBUTION OF PCBs . . . . .                 4
                    1.1 Overview of PCBs Industrial Usage in the United
                          States . . . . . . . . . . . . . . . . . . . . . . . .          4
                    1.2 Cumulative PCBs Production and Usage in the United
                          States . . . . . . . . . . . . . . . . . . . . . . . .          5
                    1.3 Current Distribution of PCBs Usage and Associated
                          Wastes . . . . . . . . . . . . . . . . . . . . . . . .          8
                    1.4 Land Disposal and Environmental Load . . . . . . .                8
                    1.5 Foreign Production of PCBs . . . . . . . . . . . .               10
            2.0     CHARACTERIZATION OF INDUSTRY PRACTICE AND WASTE HANDLING
                    FOR THE PCBS PRODUCER AND MAJOR FIRST-TIER USERS. . . . .            10
                    2.1 Manufacture of PCBs and PCB-Containing Capacitors and
                          Transformers . . . . . . . . . . . . . . . . . . . . . . .     10
                    2.2 Treatment and Disposal of Industrial Wastes Containing
                          PCBs. . . . . . . . . . . . . . . . . . . . . . . . . . . .    12
                         2.2.1 Incineration ...... . . . . . . . .                ...    13
                         2.2.2 Treatment of PCB-Contaminated Wastewater . . .            13
                    2.3 Characterization of the Investment Casting Industry .            15
                    2.4 Transformer Service Industry ............                        16
            3.0     SUBSTITUTES AND USE ALTERNATIVES FOR PCBs .                          16
                    3.1 Substitutes for PCBs in Capacitors . .                           16
                    3.2 Substitutes for PCBs in Transformers .                           17
                    3.3 Alternatives to Other PCBs Applications                          19
            4.0     SOURCES OF INADVERTENT ENTRY OF PCBs INTO THE ENVIRONMENT.           19
                    4.1 Paper Recycling. . . . . . . . . . . . . . . . . . . . .         19
                    4.2 Effluent Contamination by PCBs in Other Industries .             20
                    4.3 Inadvertent Production of PCBs in the Environment , ,            20




                                                  ii.




                                                                             SPO DEFEXP-JK-00001871

                                      DX_22685.0006
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 267
Case 2:15-cv-00201-SMJ        ECF No. 373-2            filed 01/28/20    PageID.13751 Page 8 of 486




                                   TABLE OF CONTENTS (Con't)
                                                                                             Page

     SECTION II (Con't)

       5.0     TRANSPORT AND DISTRIBUTION OF PCBs IN THE ENVIRONMENT . .                      21

       6.0     REGULATORY ACTIONS ON PCBs                                                     23

     SECTION III - CONCLUSIONS AND RECOMMENDATIONS                                            25

       1.0     CONCLUSIONS                                                                    25

       2.0     RECOMMENDATIONS                                                                28

     SECTION IV - CHEMICAL AND PHYSICAL PROPERTIES OF CHLORINATED BIPHENYLS                   31

       1.0     INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        31
               1.1   The Chemistry of the Chlorinated Biphenyls . . . . . . .                31
               1.2   Camercial Production and Chemical Makeup of the
                      Aroclors . . . . . . . . . . . . . . . . . . . . . . . . . . . .        34
               1.3   Physical Properties of the PCB Aroclors . . . . . . . .                  39
                     1.3.1    Physical Properties of Industrial and Technical
                               Interest . . . . . . . . . . . . . . . . . . . . . . . .      39
                     1.3.2    Physical Properties of Environmental Interest .                41
               1.4   Chemical Properties of the Chlorobiphenyls . . . . . .                  49
               1.5   Photochemical Reactions Involving the PCBs . . . . . . .                49
               1.6   Metabolic Chemistry of the Chlorobiphenyls . . . . . . .                51

     SECTION V - INDUSTRIAL CHARACTERIZATIONS                                                54

       1.0     INTRODUCTION                                                                  54

       2.0     MANUFACTURING PROCESS - POLYCHLORINATED BIPHENYLS (PCBs)                  .   54
               2.1 Process Description. . . . . . . . . . . . . . . .      . . . .           54
               2.2 Raw Wastes. . . . . . . . . . . . . . . . . . . . . . . . . . .           57
               2.3 Plant Water Usage . . . . . . . . . . . . . . . . . . . . . . .           59
               2.4 Wastewater Treatment and Housekeeping ........                            60
                     2.4.1   Treatment Facility for the Effluent from Sauget
                              Complex. . . . . . . . . . . . . . . . . . . . . . . . . .     64
               2.5   Plant Effluents      ........ . . . . . . . . . . . . .                 64

       3.0     PCB USER INDUSTRIES . . . . . . . . . . . . . . . .                           65
               3.1   Askarel Capacitor Manufacturing Industry                                65




                                                ill.




                                                                                    SPO DEFEXP-JK-00001872

                                        DX_22685.0007
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 268
Case 2:15-cv-00201-SMJ          ECF No. 373-2        filed 01/28/20         PageID.13752 Page 9 of 486




                                    TABLE OF CONTENTS (Con't)

                                                                                                 Page

                        3.1.1 Askarel Capacitor Manufacturing Plants. . . . .                     67
                                3.1.1.1    Askarel Handling. . . .      . . . . . . . . . . .     70
                                3.1.1.2    Process Description .       . . . . . . . . . . .      71
                                3.1.1.3    Raw Wastes. . . . . . . .    . . . . . . . . . . .     76
                                3.1.1.4    Water Use . . . . . . . .   . . . . . . . . . . .      76
                                3.1.1.5    Wastewater Treatment          . . . . . . . . . . .    80
                                3.1.1.6    Effluent Composition          . . . . . . . . . .      80
                 3,2    Askarel Transformer Manufacturing Industry              . . . . . . .     84
                        3.2.1   Transformer Manufacturing Plants . . . . . . . . .                88
                                3.2.1.1    Askarel Handling. . . . . . . . . . . . . . .          88
                                3.2.1.2    Process Description . . . . . . . . . . . .            91
                                           3.2.1.2.1     Assembly and Askarel Filling
                                                          Procedure for the Distribution
                                                          and Power Transformer ... 92
                                3.2.1.3    Raw Wastes. . . . . . . . .                            98
                                3.2.1.4    Water Use . . . . . . . . .                            98
                                3.2.1.5    Wastewater Treatment . .                              101
                                3.2.1.6    Effluent Composition . .                              103
                        3,2.2   Askarel Transformer Repair Industry                              103
                                3.2.2.1    Transformer Inspection and Maintenance.               103
                                3.2.2.2    Repair of Failed Transformers . . .                   108
                                3.2.2.3    PCB Usage in the Transformer Repair
                                            Industry .... . . . . . . . . . . .                  114
                                3.2.2.4    Transformer Service Life . . . . .                    115
                                3.2.2.5    Usage Rate of PCBs in Transformer
                                            Repair . . . . . . . . . . . . . . . . . .           115
                 3.3    Investment Casting. . . . . . . . . . .                                  115
                        3.3.1   Background . . . . . . . . . . . .                               116
                        3.3.2   Investment Casting Technologies                                  118
                                3.3.2.1  Principles of Investment Casting . . .118
                                3.3.2.2  Foundry Process - Use of PCT and PCB
                                          Filled Waxes                          122
                                3.3.2.3 Waste Streams                           125
                        3.3.3   Wax Manufacturing. . . . . . . .                127
                        3.3.4   Reconmendations. . . . . . . . .              . 128
                  3.4   Secondary Fiber Recovery (Paper Recycling)                               128




                                                   iv.




                                                                                        SPO DEFEXP-JK-00001873

                                          DX_22685.0008
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 269
Case 2:15-cv-00201-SMJ       ECF No. 373-2          filed 01/28/20    PageID.13753 Page 10 of 486




                                  TABLE OF CONTENTS (Con't)

                                                                                       Page

                      3.4.1 Historical Use of PCBs in the Paper Industry. .             129
                      3.4.2 Fiber Recovery Mill Process . . . . . . . . . . .           135
                3.5   Industrial Use of PCBs as Hydraulic and Heat Transfer
                       Fluids. . . . . . . . . . . . . . . . . . . . . . . . . . . .    140
                      3.5.1 General . . . . . . . . . . . . . . . . . . . . . . .       140
                      3.5.2 Use of Imported PCBs by Joy Manufacturing . . .             141
                3.6   Recent Use of PCBs in Product Development Activities .            141
      SECTION VI - WASTE TREATMENT TECHNOLOGIES                                         145
        1.0     IMRODUCTION. . . . . . . . . . . . . . . . . . . .                      145
                1.1 Sunmary of Waste Management Problem Areas                           145
                     1.1.1 Waste Liquid PCBs and Contaminated Scrap Oil .               145
                     1.1.2 PCBs in Wastewater ... . . . . . . . . . . . .               146
                     1.1.3 PCB-Contaminated Solid Wastes. . . . . . . . . .             146
                           1.1.3.1 Burnable Solid Waste Materials Con­
                                       taining PCBs. . . . . . . . . . . . .            146
                           1.1.3.2 Noribumable Solid Waste Materials
                                       Containing, or Contaminated with PCBs            147
                     1.1.4 Air Emissions of PCBs ....... . . . . . .                    147
                1.2 Sunmary of Current PCBs Waste Control Practices . . .               147
                     1.2.1 Control of Waste Liquid PCBs and Contaminated
                            Scrap Oils. . . . . . . . . . . . . . . . . . . .           147
                     1.2.2 Control of PCBs in Wastewaters . . . . . . . .               148
                     1.2.3 Control of Solid Wastes Contaiminated with PCBs              149
                     1.2.4 Control of Air Emissions of PCBs . . . . . . .               150
        2.0     CANDIDATE PCBs WASTE TREATMENT TECHNOLOGIES CONSIDERED. . .             151
                2.1 Treatment of Waste Liquid PCBs and Contaminated Scrap
                      Oils. . . . . . . . . . . . . . . . . . . . . . . . . . . . .     152
                     2.1.1 Incineration . . . . . . . . . . . . . . . . . . . .         153
                     2.1.2 Sanitary or Scientific Landfill . . . . . . . .              154
                2.2 Treatment of Wastewaters containing PCBs . . . . . . .              154
                     2.2.1 Carbon Adsorption . . . . . . . . . . . . . . . . .          154
                            2,2.1,1 PCBs Adsorption Testing by
                                         Carborundum Canpany. . . . . . . . . .         156




                                               v.




                                                                                SPO DEFEXP-JK-00001874

                                       DX_22685.0009
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 270
Case 2:15-cv-00201-SMJ       ECF No. 373-2        filed 01/28/20      PageID.13754 Page 11 of 486




                                        TABLE OF CONTENTS (Con't)

                                                                                                 Page

             SECTION VI (Con't)

                                    2.2.1.2   PCBs Adsorption Testing by ICI-US . . .             158
                                    2.2.1.3   PCBs Adsorption Testing by Calgon Corp.             160
                                              2.2.1.3.1    Adsorption Treatment of
                                                            Wastewater. . . . . . . . . . .       164
                                              2.2.1.3.2    Reactivation of the Granular
                                                            Carbon. . . . . . . . . . . . .       165
                                              2.2.1.3.3    Carbon Transport . . . . . . .         166
                                              2.2.1.3.4    IV&teriais of Construction .           166
                                    2.2.1.4   Carbon Regeneration Alternatives - Wet
                                               Catalytic Oxidation . . . . . . . . . . .          166
                                    2.2.1.5   Further Applications Data . . . . . . . .           168
                            2.2.2   Ultraviolet-Assisted Ozonation . . . . . . . . . . .          168
                                    2.2.2.1   Molecular Responses to Ultraviolet
                                               Energy ... . . . . . . . . . . . . . . . .         169
                                    2.2.2.2   Photodegradation of PCBs . . . . . . . .            170
                                    2.2.2.3   Experimental Factors in UV-Assisted
                                               Ozone Oxidation of PCBs .......                    172
                                    2.2.2.4   Destruction of PCBs and Refractory
                                               Organics at Houston Research, Inc. . ,             173
                                              2.2.2.4.1    PCB Destruction Data ....              173
                                              2.2.2.4.2    Operating Data Obtained from
                                                            Refractory Organics Tests .           173
                                    2.2.2.5   Destruction of PCBs and Refractory
                                               Organics at Westgate Research Corp.. .             177
                                              2.2.2.5.L    PCBs Destruction Data. . . . 177
                                              2.2.2.5.2    Pilot-Scale Tests of Re­
                                                            fractory Organics Deccmposi-
                                                            tion. . . . . . . . . . . . . . . 181
                                    2.2.2.6   Laboratory Test Results from AiResearch
                                               Corp. . . . . . . . . . . . . . . . . . . . . .    185
                                    2.2.2.7   Ccmnents on UV/Ozone Tests . . . . . . .            186
                            2.2.3   Non-Carbon Adsorbents for PCBs . . . . . . . . . . .          186
                                    2.2.3.1   The Amberlite XAD Series of Macroretic-
                                               ular Resins. . . . . . . . . . . . . . . . . .     187




                                                     vi.




                                                                                  SPO DEFEXP-JK-00001875

                                      DX_22685.0010
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 271
Case 2:15-cv-00201-SMJ         ECF No. 373-2         filed 01/28/20       PageID.13755 Page 12 of 486




                                    TABLE OF CONTENTS (Can't)


       SECTION VI (Con't)

                                           2.2.3.1.1      PCBs Adsorption Testing . . . 187
                                           2.2.3.1.2      Process Concept for Resin
                                                           Adsorption of PCBs . . .     187
                 2.3   Treatment of PCBs - Contaminated Solid Wastes. . . .                   190
                       2.3.1    Incineration. . . . . . . .                                   190
                       2.3.2    Sanitary Landfill . . . . . . . . . . . . . . . . .           190
                 2.4   Treatment of Air Bmssions. . . . . . . . . . . . . . . .               190
                       2.4.1    Condensation Methods . . . . . . . . . . . . . . .            190
                       2.4.2    Granular Adsorption Methods . . . . . . . . . . .             190
                       2.4.3    Catalytic Oxidation of Organics in Evaporated
                                 Effluents. . . . . . . . . . . . . . . . . . . . . . .       191
                 2.5   The Potential for Zero Discharge . . . . . . . . . . . .               191

         3.0     RATIONALE AND SELECTIONS OF CURRENTLY RECOMMENDED WASTE TREAT­
                  MENT METHODS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 192
                 3.1   Incineration Recormanded for Liquid PCBs and Scrap Oils.               192
                 3.2   Carbon Adsorption and UV-Assisted Ozonation Recontnended
                        for PCBs in Wastewater. . . . . . . . . . . . . . . . . . . .         193
                 3.3   Incineration and Landfill Recontnended for Contaminated
                        Solids. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   194
                 3.4   Dry Carbon Filter Adsorption Recomrended for Control of
                        Air Rnissions . . . . . . . . . . . . . . . . . . . . . . . . . .     195

       SECTION VII - PRODUCTION AND DISTRIBUTION                                              198

         1.0     PRODUCTION AND CURRENT USE. . . . . . . . . . . . .                          198
                 1.1   Domestic Production of PCBs and PCTs . . .                             198
                 1.2   Foreign Production and Distribution of PCBs                            207
                 1.3   Sunroary of Recent PCBs and PCTs Imports .                             207

         2.0     FIFTEEN YEAR EXTRAPOLATIONS FOR PCB PRODUCTION AND USE IN
                  ELECTRICAL EQUIPMENT . . . . . . . . . . . . . . . . . . . . .              210

         3.0     OVERALL MATERIAL BALANCE                                                     215

       SECTION VIII - SUBSTITUTES FOR PCBs                                                    220

         1.0     INTRODUCTION                                                                 220




                                                   vii.




                                                                                      SPO DEFEXP-JK-00001876

                                          DX_22685.0011
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 272
Case 2:15-cv-00201-SMJ        ECF No. 373-2         filed 01/28/20        PageID.13756 Page 13 of 486




                                         TABLE OF CONTENTS (Con't)
                                                                                                     Page

            SECTION VIII (Con't)

              2.0     ELECTRICAL CAPACITORS. . . . . . . . . . . . . . .                              220
                       2.1   Function of the Dielectric Material . .                                  221
                       2.2   Practical Capacitors . . . . . . . . . . . .                             224
                       2.3   Required Properties of Dielectric Liquid                                 225
                       2.4   The Use of PCBs in Capacitors . . . . .                                  226
                             2.4.1   Properties of PQB Capacitor Dielectric Liquid . . 226
                             2.4.2   Advantages and Disadvantages of PCBs in
                                      Capacitors . . . . . . . . . . . . . . . . . . . . . . . 228
                             2.4.3   Usage of PCBs in Capacitors . . . . . . . . . . . .       228
                       2.5   Alternatives to the Use of PCBs in Capacitors               ....         229
                             2.5.1   Substitutes for PCBs        . . . . . . . . . . . . . . . .      229
                                     2.5.1.1    Phthalate Esters . . . . . . . . . . . . . 230
                                                2.5.1.1.1 Dioctyl Phthalate:(DOP) . . . 230
                                                2.5.1.1.2 Diisononyl Phthalate .... 230
                                     2.5.1.2    Alkylated PCB. . . . . . . . .     .                  231
                                     2.5.1.3    Alkylated Chlorodiphenyl Oxide                        232
                                     2.5.1.4    Silicones. . . . . . . . . . . . .                    233
                                     2.5.1.5    Diaryl Sulfone . . . . . . . . .                      233
                             2.5.2   Elimination of Dielectric Liquids in Capacitors . 233
                       2.6   The Use of PCB Capacitors in Electrical Equipment.                    . . 235
                             2.6.1   Fewer Factor Correction . . . . . . . . . . . .                   235
                                     2.6.1.1    High Voltage Power Factor Capacitors . . 239
                                     2.6.1.2    Lew Voltage Power Factor Capacitors . . 239
                                     2.6.1.3    Lighting Ballast Capacitors . .          240
                             2.6.2   Motor Starting Circuits . . . . . . . . . . .                     242
                             2.6.3   Electronic Filter Capacitors . . . . . . .                        244
                       2.7   Institutional Barriers to Substitutes for PCBs in
                              Capacitors. . . . . . . . . . . . . . . . . . . . . . . .                244
                             2.7.1   Performance Acceptability . . . . . . . . . . . . .               245
                             2.7.2   Fire Safety . . . . . . . . . . . . . . . . . . . . . . .         246
                                     2.7.2.1    Utility Use of Fewer Factor Correction
                                                 Capacitors. . . . . . . . . . . . . . . . . . 246
                                     2.7.2.2    Industrial Use of Power Factor
                                                 Correction Capacitors . . . . . . . . .       247
                                     2.7.2.3    Lighting and Appliance Capacitors . . . 247




                                                        viii.




                                                                                     SPO DEFEXP-JK-00001877

                                       DX_22685.0012
   Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 273
Case 2:15-cv-00201-SMJ         ECF No. 373-2            filed 01/28/20        PageID.13757 Page 14 of 486




                                   TABLE OF CONTENTS (Con’t)
                                                                                             Page

     SECTION VIII (Con't)

       3,0     ELECTRICAL TRANSFORMERS. . . . . . . . . . . .                                 248
               3.1   Heat Generation in Electrical Circuits                                   248
               3.2   The Nature and Purpose of Transformers                                   250
               3.3   Desired Properties for Transformer Heat Transfer Fluids.                 251
               3.4   Use of PCBs in Electrical Transformers . . . . . . . .                   252
               3.5   Present Alternates to the Use of PCBs in Transformers .                  254
                     3.5.1   Mineral Oil-Filled Transformers . . . . . . . .                  254
                     3.5.2   Open Air Cooled Transformers. . . . . . . . . . .                255
                     3.5.3   Closed Gas Filled Transformers . . . . . . . .                   257
               3.6   Current Alternatives to the Use of PCB Cooled Trans­
                      formers . . . . . . . . . . . . . . . . . . . . . . . . . . . .         258
                     3.6.1   Vault Usage Requirements for Transformers .... 258
                     3.6.2   Vault Construction Requirements for Transformers. 259
                     3.6.3   Transformer Vault Construction Costs. . . . .     261
               3.7   Substitutes for PCBs in Transformers . . . . . . . . .                   263
                     3.7.1   Fluorocarbons. . . . . . . . . . . . . . . .                     264
                     3.7.2   Silicones . . . . . . . . . . . . . . . . . . . . . . .          264
                     3.7.3   High Flash Point Mineral Oils . . . . . . . . .                  267
                     3.7.4   High Flash Point Synthetic Hydrocarbons . . .                    267
               3.8   Institutional Barriers to the Use of Substitutes for
                      PCBs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       268
               3.9   Relative Merits of Alternatives to New Askarel
                      Transformers . . . . . . . . . . . . . . . . . . . . . . . .            271
                     3.9.1   Distribution Transformers . . . . . . . .       ...              271
                     3.9.2   Power Transformers. . . . . . . . . . . . . . . . .              271
                     3.9.3   Precipitator Transformers . . . . . . . . . . . .                273
                     3.9.4   Railroad Transformers . . . . . . . . . . . . . . .              273
               3.10 Replacement of Askarels in Existing Transformers .... 274
                     3.10.1 PCB Losses Due to Transformer Failures ....                 274
                     3.10.2 Environmental Effects of an Askarel Replacement
                             Program. . . . . . . . . . . . . . . . . . . . . . . . . . 275
                     3.10.3 Effect of Leaving Askarel Transformers in Service 276

       4.0     INVESTMENT CASTING
               4.1   Function of the Filler Material. . . . . .         . .    . . . . . . . . 277
               4.2   Use of PCBs in Investment Casting . . .           . .    . . . . . . .    278
               4.3   Advantages and Disadvantages of the Use           of      Deka PCBs in
                      Investment Casting. . . . . . . . . . . . . .    . .    . . . . . . .    278




                                                  IX.




                                                                                        SPO DEFEXP-JK-00001878

                                          DX_22685.0013
   Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 274
Case 2:15-cv-00201-SMJ         ECF No. 373-2        filed 01/28/20        PageID.13758 Page 15 of 486




                                           TABLE OF CONTENTS (Can't)
                                                                                                   Page

              SECTION VIII (Con't)

                         4.4   Alternatives to the Use of Deha PCBs                                 279
                               4.4.1   Replacartent Filler Materials.                               279
                                       4.4.1.1   Isophthalic Acid . .                               279
                                       4.4.1.2   Polystyrene. . . . .                               280
                               4.4.2   Unfilled Waxes. . . . . . . . .                              280
                         4.5   Conclusions - Substitutes for PCS in Investment Casting. 280

              SECTION IX - PCBS RELEASE AND CUMULATIVE ENVIRONMENTAL LOADS. . . . .                 286
                1.0      ESTIMATES OF FREE PCBs IN THE ENVIRONMENT. . . . . . . . . . . .           286
                         1.1   PCBs Losses to the Environment Since 1930, by Use and by
                                Chlorine Content of Molecule. ... . . . . . . . . . . . .           286
                         1.2   Total PCBs Accumulation and Current Rates . . . . . . . .            287
                         1.3   Current PCBs Disposal in landfills and Dumps . . . . . . .           291
                         1.4   Release of PCBs via Industrial Effluents (Waterborne). .             294
                         1.5   Spills of PCBs During Transport                                      294

              SECTION X - INADVERTENT AMBIENT REACTIONS AS ROUTES OF ENTRY OF PCBs
                           INTO THE ENVIRONMENT . . . . . . . . . . . . . . . . . . . . . .         297
                1.0      INTROEUCTICN. . . . .   . . . . . . . . . . . . . . . . . . . . . . . .    297
                2.0      COMMERCIAL BACKGROUND, PRODUCTION AND PROPERTIES OF BIPHENYL. 297
                         2.1   Origins and Camrercial Usage Background. .                           297
                         2.2   Production Methods and Rates for Biphenyl                            298
                         2.3   Properties and Characteristics of Biphenyl                           300

                3.0      PROVEN BIPHENYL REACTIONS YIELDING PCBs                                    301
                         3.1   Chlorination of Biphenyl . . . . .                    301
                         3.2   Reactions Combining Phenyls to Produce Biphenyls .... 302
                4.0      BIPHENYL USAGE IN HEAT TRANSFER FLUIDS, DYES AND PACKAGING. . 303
                         4.1   Heat Transfer Fluids . . . . . . . . . . . . . . . .                 303
                         4.2   Dye Carriers for Polyesters and Polyolefins. .                       303
                         4.3   Biphenyl as a Mold Preventive in Packaging . .                       304
                         4.4   General Biphenyl Occurrence in the Environment                       305

                5.0      PCBs GENERATION AND WASTEWATER EXPERIMENTS IN A MAJOR U.S.
                          BIPHENYL USAGE LOCALITY. . . . . . . . . . . . . . . . . . . . . .        305

                6.0      POTENTIAL DEGRADATION AND SUBSEQUENT REACTION OF DDT AND
                          RELATED COMPOUNDS IN THE ENVIRONMENT TO FORM PCBs. . .                    307




                                                          x.




                                                                                     SPO DEFEXP-JK-00001879

                                        DX_22685.0014
   Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 275
Case 2:15-cv-00201-SMJ                       ECF No. 373-2                         filed 01/28/20                    PageID.13759 Page 16 of 486




                                                     TABLE OF CONTENTS (Con't)
                                                                                                                                                    Page

     SECTION X (Con't)

        7.0         COMPARISON OF POTENTIAL INADVERTENT AMBIENT REACTIONS .... 308

        8.0         PCBS FOUND IN THE EFFLUENTS OF THE MACHINERY AND MECHANICAL
                     PRODUCTS MANUFACTURING INDUSTRY. . . . . . . . . . . . . . . . .                                                                309

     SECTION XI - MOVEMENT OF PCBs IN THE ENVIRONMENT - GENERAL DISTRIBU­
                   TION MODEL. . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                 314
        1.0         INTRODUCTICN                                                                                                                     314

        2.0         RATIONALE FOR MODEL DEVELOPMENT. . . . . . . . . . .                                                                             315
                    2.1       Time Dependence of the PCB Input Rate [B(t)]                                                                           316
        3.0         APPLICATION OF THE MODEL TO LAKE MICHIGAN . . . .                                                                                317
        4.0         RESULTS AND CONCLUSIONS                                                                                                          319
                    4.1       Results. . . . . . .                                                                                                   319
                    4.2       Conclusions. . . .                                                                                                     320

     SECTION XII - REGULATORY ACTIONS ON PCBs....................................................................... 322
        1.0         INTRODUCTICN.................................................................................................................    322
                    1.1 Measures Taken by the Manufacturers. . . . . . . . . . . . .                                                                 322
                    1.2 Measures Taken by the U.S. Government. . . . . . . . . . .                                                                   323
                              1.2.1 Food, Drug and Cosmetic Act (21 U.S.C. 301 et
                                     seg.). . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                    323
                              1.2.2 The Egg, Meat and Poultry Acts .........                                                                         324
                              1.2.3 The Clean Air Act (42 U.S.C. 1857 et seg.). . . .                                                                324
                              1.2.4 Federal Water Pollution Control Act (33 U.S.C.
                                     466 et seg.). . . . . . . . . . . . . . . . . . . . . .                                                         325
                              1.2.5 The Refuse Act of 1899 (33 U.S.C. 407). . . . . . .                                                              326
                              1.2.6 The Occupational Safety and Health Act (29 U.S.C.
                                     651-678) . . . . . . . . . . . . . . . . . . . . . . . . . .                                                    326
                              1.2.7 Act to Regulate Transportation of Explosives
                                     and Other Dangerous Articles (18 U.S.C. 831-835)                                                                326
                              1.2.8 Federal Insecticide, Fungicide, and Rodenticide
                                     Act (FIFRA) (7 U.S.C. 135-135K). . . . . . . . .                                                                327
                              1.2.9 Needs for Federal Control . . . . . . . . . . . . .                                                              327
                    1.3      International Decisions and Agreement. . . . . . . . . . .                                                              328
                    1.4      Measures Taken by Foreign Governments . . . . . . . . .                                                                 330
                              1.4.1         Measures Taken by Manufacturers - Limitations of
                                             Sales. . . . . . . . . . . . . . . . . . . . . . . . . . .                                             330




                                                                          xi.




                                                                                                                                         SPO DEFEXP-JK-00001880

                                                               DX_22685.0015
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 276
Case 2:15-cv-00201-SMJ        ECF No. 373-2        filed 01/28/20     PageID.13760 Page 17 of 486




                                        TABLE OF CONTENTS (Con't)

                                                                                          Page
         SECITCN XT I (Con't)

                          1.4.2   Measures Taken by Sane Governments                       331
                                  1.4.2.1   PCB Producing Countries .                      331
                                  1.4.2.2   Non-Producing Countries .                      332
                   1.5   U.S. Customs Regulations . . . . . . . . . . .                    333

         APPENDIX A - PCB ADSORPTION TESTING BY XAD-4 RESIN                               A-l
         APPENDIX B - MACKOFETIOJIAR RESINS FROM ROUN AND HAAS CO                          B-l
         APPENDIX C - NCN-CARBCN ADSORBTION AND OTHER RESEARCH STAGE PCB
                       TREATMENT TECHNOLOGIES . . . . . . . . . . . . . . . . . . . .      C-l
         APPENDIX D - MASS BALANCE MODEL FOR PCB DISTRIBUTION. . . . . . . . .             D-l
         APPENDIX E - BACKGROUND DATA USED TO CONSTRUCT THE MODEL FOR PCBs IN
                       LAKE MICHIGAN. . . . . . . . . . . . . . . . . . . . . . . . . .    E-l
         APPENDIX F - TOXICOLOGICAL ASPECTS. . . . . . . . . . . . . . . . . . . . . .     F-l




                                                    xii.




                                                                                 SPO DEFEXP-JK-00001881

                                        DX_22685.0016
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 277
Case 2:15-cv-00201-SMJ        ECF No. 373-2          filed 01/28/20        PageID.13761 Page 18 of 486




                                          T.T.qT OF TABLES

                                                                                               Page

      SECTION II

      1.2-1          Estimates of Cumulative PCBs Production, Usage, and
                      Gross Environmental Distribution in the United States
                      Over the Period 1930-1975 in Millions of Pounds . . .                      7
      1.3-1          Estimated Production, Usage, and Losses of PCBs in the
                      United States During 1974 in Millions of Pounds . . .                      9
      SECTION IV
      1.1-1          Empirical Formulation, Molecular Weights and Chlorine
                       Percentage in PCBs. . . . . . . . . . . . . . . . . . . . .              35
      1.2-1          Approximate Molecular Composition of Selected Aroclors                     36
      1.2-2          High Resolution Gas Chrcsmtography of Aroclor 1248 . .                     37
      1.3.1-1        Chemical and Physical Properties of Representative
                       Aroclors . . . . . . . . . . . . . . . . . . . . . . . . . . . .         40
      1.3.1-2        Electrical Properties of Some Aroclors . . . . . . . . .                   42
      1.3.2-1        Solubility, vapor Pressure and Halflife for Vaporization
                       from Water of Selected Aroclors at 25°C. . . . . , .   43
      1.3.2-2        Vaporization Rates of Aroclors . . . . . . . .            .....            45
      1.3.2-3        Percent Loss in Area of Seven Chromatogram Peaks of
                       Aroclor After Heating. . . . . . . . . . . . . . . . . . .               46
      1.3.2-4        Solubility of Chlorobiphenyls in Water . . . . . . . .                ,    47
      1.3.2-5        Relative Peak Heights (Peak 5 = 100) in Saturated
                       Aqueous Solutions of Aroclor 1254. . . . . . . . . . . .                 48

      SECTION V
      3.1.1-1        U.S. Capacitor Manufacturing Industry Using PCBs . . .                     69
      3.1.1.3-1      Non-Product PCB Discharges . . . . . . . . . . . . . . . . .               77
      3.1.1.3-2      Quantity of Waste loads. . . . . . . . .        . . . . . . . . . .       78
     3.1.1.6-1       Range of Flew Rates & PCB Concentration in Effluents
                       from Capacitor Manufacturing Plants. . . . . . . . . . .                 81
     3.1.1.6-2       Corrparison of Discharges. . . . . . . . . . . . . . . . . . .            82
      3.1.1.6-3      Intake Water PCB Concentration . . . . . . . . . . . . . . .               83
     3.2.1-1         U.S. Transformer Manufacturing Industry Using PCBs . .                    89
     3.2.1.3-1       Non-Product PCB Discharges . . . . . . . . . . . .        .    . . .      99




                                                 xii i ,




                                                                                          SPO DEFEXP-JK-00001882

                                         DX_22685.0017
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 278
Case 2:15-cv-00201-SMJ      ECF No. 373-2          filed 01/28/20      PageID.13762 Page 19 of 486




                                         LIST OF TAELES fCon't)

                                                                                                 Page

            SECTION V (Con't)

            3.2.1.6-1      PCS Concentration in Effluents from Transformer
                             Manufacturing Plants . . . . . . . . . . . . . . . . . . . .         104
            3.2.1.6-2      Influent and Effluent Compositions of Plant 103               . . .    105
            3.4-1          PCB Concentrations in Wisconsin Paper Plant Effluents.                 130
            3.4.1-1        History of Aroclor 1242 Consumption in the Manufacture
                             of NCR Carbonless Paper for the Years 1957 through
                             1971. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    131
            3.4.1-2        History of NCR Carbonless Paper Production for the
                             Years 1957 through 1971 . . . . . . . . . . . . . . . . . .          132
            3.4.1-3        Ratio of Aroclor 1242 Consumption for Carbonless to
                             NCR Carbonless Estimated Production. . . . . . . . . . .             133
            3.4.2-1        Composition of Raw Water and Claifier Effluent ....                    139

            SECTION VI
            2.2.1.1-1      Carborundum Co. Tests of PCBs (Aroclor 1254) Removal
                             from Water by an Experimental Activated Carbon . . .                 157
            2.2.1.2-1      ICI-US Tests of PCBs (Aroclor 1254) Removal from Water
                             by Two Types of Conittercial Carbons. . . . . . . . . .              159
            2.2.1.3-1      Results of Calgon Corp. Laboratory Isotherm Tests for
                             Carbon Removal of PCBs . . . . . . . . . . . . . . . . . . .         162
            2.2.2.5.1-1    UV Ozonolysis Destruction of Typical Capacitor and
                             Transformer PCBs at Westgate Research. . . . . . . . .               130
            2.2.2.5.2-1    Simulated Two-Stage, Continuous UV-Ozonation of a 5
                             Ccnponent Mix at Westgate Research Corp. . . . . . . .               134

            SECTION VII
            1.1-1          PCB & PCI Manufacture and PCB Sales Monsanto Industrial
                             Chemicals Company (1957 thru 1964) . . . . . . . . . . .             199
            1.1-2          PCB & PCT Manufacture and PCB Sales Monsanto Industrial
                             Chemicals Company (1965 thru 1974)
            1.1-3          PCB Ftenufacture and Sales Monsanto Industrial Chemicals
                             Company (First Quarter - 1975). . . . . . . . . . . . .              205
            1.1-4          End-Uses of PCTs and PCBS by Type          . . . . . . . . . . . .     206




                                                     x i v.




                                                                                   SPO DEFEXP-JK-00001883

                                      DX_22685.0018
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 279
Case 2:15-cv-00201-SMJ        ECF No. 373-2          filed 01/28/20       PageID.13763 Page 20 of 486




                                     LIST OF TABLES (Con't)

                                                                                             Page
     SECTION VII (Con't)

     1.2-1           Production, Trade and Use of PCBs OECD Member
                       Countries (1973) . . . . . . . . . . . . . . . . . . . .               208
     1.3-1           Preliminary Suimiary of PCBs Inport Data for 1971-75
                       Versus Monsanto Production and Sales Data. . . .                       209
     2-1             Total PCB Breakdown by Use (1966-1975) . . . . . . .                     212

     SECTION VIII
     3.8-1           Properties of Transformer Liquids Tested by RTE
                       Corporation. . . . . . . . . . . . . . . . . . . . . . . . . .         270
     3.9-1           Relative Merits of Alternatives to the Use of Askarel
                       Transformers in New Applications .... . . . . .                        272

     SECTION IX
     1.1-1           PCB Environmental Load by Aroclor Type . . . . . . . . .                 288
     1.1-2          Cumulative Environmental PCB Load by Chlorine Content.                   289
     1.1-3          Computed Spectrum of Chlorine Content for Wild PCBs. .                    290

     SECTION X
     2.3-1          Physical Constants of Biphenyl . . . . . . . . . . . . .                  300
     8-1            PCBs Concentration in the Effluents of the Machinery
                      & Mechanical Products Manufacturing. . . . . . . . .                   311

     SECTION XI
     2.1-1          Summary of PCB Input Sources (1973-1974) to Lake
                      Michigan . . . . . . . . . . . . . . . . . . . . . . . . . . . .       317
     3.0-1          Overall PCBs Balance for Lake Michigan Area During the
                      Period 1930-1975 . . . . . . . . . . . . . . . . . . . . . . .         318
     3.0-2          Derived PCB Concentrations in Lake Michigan Water and
                      Biota Over the Period 1930-1975, . . . . . . . . . . . .               318




                                              xv .




                                                                                         SPO DEFEXP-JK-00001884

                                         DX_22685.0019
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 280
Case 2:15-cv-00201-SMJ      ECF No. 373-2                 filed 01/28/20             PageID.13764 Page 21 of 486




                                                          LIST OF FIGURES

              SECTION II                                                                               Page

              1.0-1         U.S. Production and Usage of PCBs Sunmary
                              Over 1972-75 ...................................................            6

              SECTION IV

              1.2-1         Moieties from Which Principal Chlorobiphenyl
                              Isaners are Formed. . . . . . . . . . . . . . .                            38

              SECTION V

              2.1-1A        Preparation of Crude Chlorinated Biphanyls-
                              Monsanto Krunmrich Plant. . . . . . . . .                                  55

              2.1-IB        Distillation of Crude Products-
                             Monsanto Kruirmrich Plant . .                                               55

              2.2-1         Non-Product PCB Discharges at Monsanto's
                             Kruirmrich Plant..........................................                  58

              2.4-1         Process Flew Diagram of the John Zink Incinerator
                              at Monsanto's Krummrich Plant ..............................               61

              3.1.1-1       Medium Size Industrial Capacitor                                             68

              3.1.1.2-1     Generalized Flew Diagram for the Manufacturing of
                              Large Capacitors . . . . . . . . . . . . . . . . . . .                     72

              3.1.1.2-2     Generalized Flew Diagram for the Manufacturing of
                              Small Capacitors . . . . . . . . . . . . . . . . . . .                     73

              3.2.1-1       Substation Transformer                                                       90

              3.2.1.2.1-1   Transformer Filling With Vapor Phase Predrying
                              of Interiors . . . . . . . . . . . . . . . . . . . .                       93

              3.2.1.2.1-2   Transformer Filling With Oven or Vacuum Chamber
                              Predrying of Transformer Internals. . . . .                                96

              3.2.1.2.1-3   Transformer Filling Operation With Oven Predrying
                              of Assembled Hardware . . . . . . . . . . . . . . .                        97

              3.2.1.3-1     Non-Product PCB Discharges                                                   99

              3.2.1.5-1     Process Flow Diagram for Thermal Oxidizer
                              Incinerator at Plant 103 ..........................                       102




                                                               xv i .




                                                                                                 SPO DEFEXP-JK-00001885

                                          DX_22685.0020
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 281
Case 2:15-cv-00201-SMJ         ECF No. 373-2          filed 01/28/20   PageID.13765 Page 22 of 486




                                   UST OF FIGUFES (Cmtin^)

       SECTION V {Continued)                                                        Page

       3.2.2.2-1     Transformer Maintenance & Servicing                             110

       3.2.2.2-2     Transformer Repair                                              111

       3.3.2.1-1     Investment Shell Process                                        119

       3.3.2.2-1     Flow Chart of PCBs Usage in Investment Casting           . .    123
       3.3.2.3-1     Idealized Flow Chart for an Investment Casting
                       Foundry, Showing Waste Streams. . . . . . .                   126

       3.4.2-1       Mill Fiber Recovery Process and Water Effluents . .            136

       SECTION VI

       2.2.1.3-1     Equilibrium Carbon Msorption of PCBs From Water
                       at Low Concentrations (Calgon Data).................          163

       2.2.2.4.1-1   Lab Scale 3$>paratus for Reaction and Mass Transfer
                       Studies at Houston Research, Inc. . . . . . . . .             174

       2.2.2.4.1-2   Aroclor 1254 Destruction by UV-Assisted
                       Ozonation . . . . . . . . . . . . . . . . .                   175

       2.2.2.4.2-1   Ozone Oxidation of Acetic Acid, Effect of UV and
                       Temperature (Initial OhODCO-lOS mg/l, 0^(1) =
                       3.5 mg/l). . . . . . . . J. . . . . . . . . . .              176

       2.2.2.4.2-2   Ozcne/UV Oxidation of Acetic Acid; Effect of
                       Increased Radiation Input . . . . . . . . .                  178

      2.2.2.5.2-1    The Effect of UV Path Length on TOC Destruction . .            182

       2.2.2.5.2-2   Schematic of Bench Reaction System at Westgate
                       Research Oorp. . . . . . . . . . . . . . . . . . .           183

      2.2.3,1-2-1    PCBs Removal Process Concept Flow Sheet by Rohm
                       and Haas Oorpany. . . . . . . . . . . . . . . . .            189

      SECTION VII

      1.1-1          U.S. Production of PCBs and PCTs and Domestic Sales
                       and Exports of PCBs. . . . . . . . . . . . . . . . . . .     201

      1.1-2          U.S. Domestic Sales of PCBs by End Use Applications            202




                                             xvii .




                                                                                    SPO DEFEXP-JK-00001886

                                        DX_22685.0021
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 282
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20      PageID.13766 Page 23 of 486




                                            1x1 ST OF FIGURES (Continued)

                SECTION VII (Continued

                1.1-3        U.S. Danestic Sales of PCBs by Type                         203

                2-1          Unbiased Extrapolations of Least-Square Linear
                               Curves for PCB Production and Use in Electrical
                               Equipment . . . . . . . . . . . . . . . . . . . . . . .   214




                                                     xviii.




                                                                               SPO DEFEXP-JK-00001887

                                      DX_22685.0022
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 283
Case 2:15-cv-00201-SMJ       ECF No. 373-2        filed 01/28/20   PageID.13767 Page 24 of 486




                                     ACKNOWLEDGEMENTS

          The preparation of this report was accomplished through the efforts of
     the staff of Versar Inc. , Springfield, Virginia, undar the overall direction
     of Dr. Robert L. Durfee, Vice President.

          The considerable aid furnished by personnel of the Environnental Protection
     Agency, Office of the Toxic Substances, is acknowledged,      Mr. Ton Kopp served
     as Project Officer and provided guidance for the project effort.

          Appreciation is extended to The Electric Industries Association, The
     National Electrical Manufacturers Association, The Investment Casting Institute,
     The Wisconsin Paper Council, and the many individual ocrnpanies who gave us
     invaluable assistance and cooperation in this program.

          Appreciation is also extended to the individuals of the Staff of Versar
     Inc., for their contributions and assistance during this program,     Specifically,
     our thanks to:

          Mr. James D. Barden, Environmental Engineer
          Mrs. Gayaneh Y. Contos, Senior Chemical Engineer
          Dr. E. Ellsworth Hackman III, Senior Scientist
          Dr. Mohammad N. Khattak, Analytical ard Environnental Chemist
          Miss Susan A. Perlin, Environmental Engineer
          Mr. Bennett Y. Ryan, Ecologist
          Mr. Robert A. Vfestin, Senior Chemical Engineer
          Dr. Frank C. Whitmore, Senior Scientist

          Also our acknowledgement and appreciation is given to the secretarial
     staff of Versar Inc., for their efforts in the typing of drafts, necessary
     revisions and final preparation of this document.     Our special thanks to:

          Mrs. Nancy C. Dcwnie
          Mrs. B. Lynn Waller
          Mrs. Lillette A, Steeves




                                           xix.




                                                                          SPO DEFEXP-JK-00001888

                                     DX_22685.0023
   Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 284
Case 2:15-cv-00201-SMJ      ECF No. 373-2      filed 01/28/20    PageID.13768 Page 25 of 486




                                       SECTION I
                                      INTRODUCTION

    1.0   OVERVIEW OF THE PCBs PROBLEM
          The terra polychlorinated biphenyls (PCBs) refers to a family of organic
    chemicals which have been produced and marketed in this country for 45 years
    as a series of relatively conplex mixtures under the trade name Aroclor. Each
    of these mixtures contains a number of chlorinated biphenyl isomers out of an
    overall range of chlorine content from one chlorine to ten chlorines per molecule.
    In general, higher chlorine content corresponds to greater resistance to chemical
    (and biochemical) degradation.
          PCBs are among the stable organic compounds kncwn, and, in addition, they
    exhibit other properties which render them extremely advantageous for use as
    dielectric and heat transfer fluids. These properties include low solubility in
    water, low vapor pressure, low flarrmability, high heat capacity, low electrical
    conductivity, favorable dielectric constant, and suitable viscosity-temperature
    relationships. Because of these properties, and also because PCBs exhibit little
    acute toxicity (toxic effects from high level, short term exposure), this family
    of materials has been extensively used in many industrial applications, primarily
    in "closed" or "semi-closed" systems such as electrical transformers and capacitors,
    heat transfer systems, and hydraulic systems. Most of the PCBs marketed to U.S.
    industry are still in service, primarily in electrical equipment, The remainder
    has entered the general environment; a significant fraction of this amount is
    present in air, water, soil, and sediment, but most of the PCBs in the environment
    are believed to be in landfills and dumps across the country.
          In the late 1960's it became apparent that, although PCBs exhibit little
    acute toxicity, they are accumulated in the tissues of many biological species
    and do exhibit chronic (long-term) toxicity to rteny species even when the exposure
    is to very low concentrations, The effects of chronic PCB exposure may be con-
    sidered as roughly cotiparable to those of DDT.




                                                                          SPO DEFEXP-JK-00001889

                                     DX_22685.0024
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 285
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.13769 Page 26 of 486




                The recognition of this problem resulted in a major program designed to
          lessen the environmental stress arising fncm widespread use and dissemination
          of PCBs; by mid-1971, the Monsanto Industrial Chemicals Co., the sole U.S. pro­
          ducer, had voluntarily terminated sales of Aroclors (PCBs and polychlorinated
          triphenyls, or PCTs) for all but closed electrical systems uses,     Monsanto also,
          in the same time frame, offered incineration services for waste liquid PCBs and
          terminated production of the most highly chlorinated Aroclors.

                During 1972 and 1973, the Pood and Drug Administration developed limita­
          tions on PCBs concentrations, designed to eliminate interstate transport of PCB
          contaminated foodstuffs, for a number of important dietary items and packaging
          materials used for foods.    These limitations also reinforced the elimination of
          PCBs usage in the U.S. except for closed electrical systsns.

                After approximately five years of the voluntary industrial restrictions,
          and about three years following the FDA limitations, a National Conference on
          PCBs was held in Chicago during November, 1975, under the joint sponsorship of
          EPA and other Government agencies.    By that time it had become apparent that,
          although dietary intake of PCBs had declined (apparently as a result of the FEA
          actions plus cooperation of     the food and food packaging industries) , improved
          analytical techniques plus more extensive monitoring efforts had revealed PCBs
          contamination at environmentally significant levels to be more widespread than
          originally thought.

                Results presented at the Chicago meeting indicated PCB levels in the
          envirorment, on an overall basis, to have been more or less constant since 1971,
          although there were local instances of both increases and decreases in PCB
          levels.   It thus appears that, unlike IDT, elimination of PCBs from dissipative
          uses has not resulted in a significant reduction in environmental load.

          2.0   OBJECTIVE AND SCOPE OF THE REPORT

                It was against the above background that the work upon which this report
          is based was performed.     The objective of this report is to present the current
          state of knowledge about PCBs production, distribution, usage, and losses to




                                                 -2-




                                                                           SPO DEFEXP-JK-00001890

                                       DX_22685.0025
   Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 286
Case 2:15-cv-00201-SMJ         ECF No. 373-2       filed 01/28/20    PageID.13770 Page 27 of 486




     the environment in the United States.     Many, but not all, of the faoets of the
     PCBs problem are addressed; many of the estimates presented are based on
     engineering and scientific judgement instead of hard data, simply because hard
     data in these areas are not available.       We hope that all assumptions and
     judgements in the report are clearly identified as such, and that sufficient
     supporting information, where available, is presented to justify the choices
     made.

             While this report attempts to shed seme light on the possible reasons why
     PCB levels in the environment are not decreasing as rapidly as had been hoped,
     its scope also includes a detailed presentation of past and present production
     and usage of PCBs in the United States, an analysis of PCB distribution and
     environmental     ransport as applied to Lake Michigan, a treatment in detail of
     potential substitutes and use alternatives, a discussion of the technical
     aspects of substitution, and discussions of various other aspects of the over­
     all problem.     Toxicological and human health aspects are not addressed; nor
     are the various current activities of EPA, other Government agencies, and
     individual states toward reducing entry of PCBs into the environment.

             The information and data contained in the report were collected from
     personal interviews and telephone conversations with representatives of many
     of the firms handling or using PCBs, frem trade associations, frerm the open
     literature, and from local, state, and Federal Government personnel,
     researchers, and other parties having interest in and information concerning
     the PCBs problem.    Ten visits to plants 'were made; these covered the
     categories of PCBs production, small and large capacitor manufacturing, trans­
     former manufacturing, investment casting, and waste disposal contracting
     (waste PCBs) .    The degree of cooperation, and therefore the accuracy of the
     data obtained, varied widely from industry to industry,        Electric utilities
     provided key information, as did also other users or distributors of products
     containing PCBs.




                                            -3-




                                                                              SPO DEFEXP-JK-00001891

                                        DX_22685.0026
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 287
Case 2:15-cv-00201-SMJ       ECF No. 373-2         filed 01/28/20   PageID.13771 Page 28 of 486




                                         SECTION II
                                          SUMMARY

     1,0 PRODUCTION, USAGE, AND DISTRIBUTION OF FCBs
           1.1 Overview of PCBs Industrial Usage in the United States
               Over the past four years the domestic production and use of polychlo­
     rinated biphenyls (PCBs) have been approximately constant with averages of 40
     million pounds per year for production and 33 million pounds per year for domestic
     sales. During this period Monsanto Industrial Chemicals Corp., the sole domestic
     producer, has supplied approximately 99 per cent of the domestic market. Monsanto
     sells several PCB mixtures under the generic trade name Aroclor, and purchase has
     been limited to intended use in nominally closed electrical systems (transformers
     and capacitors) since 1971 under voluntary restrictions imposed by Monsanto.
               The remainder of the domestic usage depends on imported PCBs, most of
     which originate in Italy and the remainder in France. Decachlorobiphenyl is
     imported from Italy for use in investment casting wax, and the material imported
     frcm France is used in cooling systems of mining machinery.
              Of the domestic sales of PCBs, 65 to 70 per cent are to manufacturers of
     capacitors, and the remainder to manufacturers of transformers. Transformers,
     which contain 2,000 to 2,500 pounds of PCBs on the average (present as a 60 to 70
     per cent component of mixtures with trichlorobenzene called Askarels) are used
     primarily to change voltages during the transmission and distribution of electrical
     power. Approximately five per cent of the transformers in service in this country
     contain PCBs; most transformers contain mineral oil instead of PCBs. Capacitors
     containing PCBs are of two general types; small capacitors which are built into
     electrical appliances such as fluorescent lights, TV sets and small motors, and
     large capacitors which are used as separate units in electrical power distribution
     systems and with large industrial machinery such as electric motors and welding
     machines. PCBs are used in about 95 per cent of U.S.-produced liquid impregnated
     capacitors (most small capacitors in radios and other electronic equipment are
      solid-state units).




                                             -4-




                                                                           SPO DEFEXP-JK-00001892

                                      DX_22685.0027
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 288
Case 2:15-cv-00201-SMJ      ECF No. 373-2       filed 01/28/20   PageID.13772 Page 29 of 486




              PCBs are typically used in transformers where protection against fire
    is of paramount importance. Use of PCBs in capacitors is based on a number of
    factors, but fire protection and service life appear to be the most important.
    Industry codes, such as the National Electrical Code, specify the use of PCB-
    filled transformers and capacitors under a number of conditions, These codes
    will serve as institutional barriers to rapid reductions in PCBs usage, but at
    present there are also technical barriers to substitution of other materials for
    PCBs in electrical equipment.
              The above overview of current PCBs usage in the U.S. is summarized by
    Figure 1.0-1, which traces domestic PCBs production and importation through first
    tier usage and distribution of PCBs - containing products.
         1.2 Cumulative PCBs Production and Usage in the United States
              Estimates developed for total PCBs production and utilization in the
    U.S. since their introduction to industry in 1929-30 are presented in Table 1.2-1.
    These data define the estimated proportions of PCBs used in various applications,
    and an accounting, based on available data plus estimates, of the current distri-
    bution of this material. Of the roughly 1.25 billion pounds purchased by U.S.
    industry, it is estimated that only 55 million pounds, or 4.4 per cent, have been
    destroyed by incineration or by degradation in the environment, About 60 per cent
    of the total domestic sales is still in service, almost all in capacitors and
    transformers. The remainder, about 44 million pounds, are in the environment; it
    is estimated that 290 million pounds are in landfills or dumps and 150 million
    pounds are "free" in the general environment (air, water, soil, sediments} and
    presumably available to the biota.
              Seme of the values in Table 1.2-1 are relatively well-established, while
    others are gross estimates resulting from a lack of data in the area. The esti-
    mated reliability for each value presented is shown on the table, For instance,
    the PCBs usage in carbonless copy paper is a firm value obtained frem the only
    producer (NCR) , where as the amount of PCBs environmentally degraded could con­
    ceivably range from a lew value to the total of mono-, di-, and trichlorobiphenyl
    utilized but not still in service. The value for U.S. production could not be




                                          -5-




                                                                         SPO DEFEXP-JK-00001893

                                     DX_22685.0028
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 289
                     Case 2:15-cv-00201-SMJ          ECF No. 373-2              filed 01/28/20      PageID.13773 Page 30 of 486




                                                       IMPORTS                                                 DOMESTIC PRODUCTION—MONSANTO
                                                     -0.5XI06 LP/YR                                                    <0XI06 LB/YEAR


                                                 -15%              -B5%                                          eo-BS %              15-20 %




                                        HEAT TRANSFER         MFG. OF PATTERN WAXES                 I DOMESTIC SALES                          EXPORTS
                                       ,    FLUID     ,        DECACHLOROBiPHENYL )                    33XI06 LB/YR                          7XI06 LB/YR
                                       1 FROM FRANCE-              FROM ITALY
                                          SIMILAR TO
                                        AROCLOR" I24E                                                '70%                  '30 %




                                                                     INVESTMENT           CAPACITOR PRODUCTION                     TRANSFORMER USAGE
                      I                                                 CASTING               -2IXI06 LB/YR                            -I2XI06 LB/YR
                     05                                                INDUSTRY
                      )
                                                                                          '45%         >'55%                         y-10%       ^ 90 %




                                                                                    LARGE              SMALL                       SERVICE OF        NEW
                                                                                  CAPACITORS         CAPACITORS                    OLD UNITS         UNITS




                                                               DISTRIBUTED TO                  DISTRIBUTED TO                 DISTRIBUTED THROUGHOUT
                                                               INDUSTRY                        INDUSTRY AND                   U.S., MOST OWNED BY
                                                               THROUGHOUT U.S.                 CONSUMING PUBLIC               UTILITY COMPANY



                                                          figure   l.o-l.   u.S. PRODUCTION AND USAGE OF RGBs
                                                                                  SUMMARY OVER 1972-75




                                                                                                                                                SPO DEFEXP-JK-00001894

                                                                    DX_22685.0029
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 290
                    Case 2:15-cv-00201-SMJ               ECF No. 373-2                  filed 01/28/20              PageID.13774 Page 31 of 486




                                                                                                       Table 1.2-1
                                                 Estimates of Cumulative PCBs Production, Usage, and Gross Environmental
                                            Distribution in the United States Over the Period 1930-1975 in Millions of Pounds



                                                                                                                                                                        Estimated
                                                                          Cocnnercial   Cccrmercial      Industrial      PCBs Currently   PCBs Currently     PCBs      Reliability
                                                                          Production      Sales       Purchases of PCB     in Service     in Dwironroent   Destroyed   of Values

                                        L\S. FCB Production                 1,400                                                                                        +    5*
                                                                                                                                                                             20%
                                        Total U.S. PCB Imports                  3                                                                                        ± 30%

                                        U.S. PCB Domestic Usage                           1,253                                                                          + 5%
                                                                                                                                                                         - 20%
                                        Ttotal U.S. PCB Exports                             150                                                                          ± 20%

                                        P3 by Use Category:
                                          retroIcm Additives                                                 1                                                           ±   50%
                                          Heat Transfer                                                     20                                                           ±   10%
                                          '■'■isc. Industrial                                               27                                                           1   15%
                         I                Caxhfjnless CopyT Paper                                           15                                                           ±     5%
                                          Hydraolics and Dubrieants                                         80                                                           t   10%
                                          Otlier Plastrcizer Uses                                          115                                                           t   15%
                                          Carrie items                                                     630                150                                        *   20%
                                          Transfcrners                                                     335                300                                        i   20%

                                        Uses Other than Electrical                                                              8                                        t 60%

                                        PCB Degraded or Incinerated:
                                          EnVironirentally Degraded                                                                                           30         * 70%
                                          Incinerated                                                                                                         25         ± 10%

                                        landfills and PCBs in Dtnps:
                                          Cap. and Trans. Prod’jction
                                             Wastes                                                                                            110                       ± 20%
                                          Obsolete Fie. Equipment                                                                               80                       i 10%
                                          Other (pniier, plastic, etc.)                                                                        100                       1 10%

                                        Free PCBs in the Environment
                                          (soil, water, air, sediment)                                                                         150                       t 30%

                                        ’Petal                              1,403         1,403           1,253               758              440            55




                                                                                                                                                                   SPO DEFEXP-JK-00001895

                                                                          DX_22685.0030
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 291
Case 2:15-cv-00201-SMJ      ECF No. 373-2      filed 01/28/20   PageID.13775 Page 32 of 486




     much over 1.45 billion pounds nor less than 1.1 billion pounds, based on analysis
     of other available or est lirated data; hence, the estimated confidence interval
     for this value on Table 1.2-1 of +5 per cent and -20 per cent.
               One of the more important conclusions from this work is the estimation
     of about two times the amount of PCBs in landfills and dumps as compared to the
     amount of PCBs already free in the environment, The material in land disposal
     sites may be considered a threat to become widely dispersed over a long period of
     time. The length of time required can only be guessed at, but is probably short
     in comparison to the time required for degradation of the PCBs by natural pro-
     cesses. Thus, release of the land disposal material through slow vaporization and
     leaching could very well worsen an already severe environmental problem.
          1.3 Current Distribution of PCBs Usage and Associated Wastes
               A material balance for PCBs production, sales, distribution, and wastes
     in 1974 is presented in Table 1.3-1. Reliability of the values were estimated as
     for the previous table. The amounts estimated to be land disposed, totaling 1.18
     million pounds, do not include land disposal of previously used PCBs. However, the
     amounts listed under scrap PCBs incinerated account for all PCBs incineration in
     the U.S. during 1974 at the recctunended temperature-time conditions (> 2000°F;
     > 1.5 seconds residence time). Of the total of 2.61 million pounds incinerated,
     the Monsanto facility accounted for over half, Other companies currently providing
     incineration services include General Electric, Rollins Environmental Services,
     and Chem-Trol Pollution Services, but the total number of such facilities known to
     be available in the U.S. is six.
          1.4 Land Disposal and Environmental Load
               The 1.18 million pounds per year of land-destined wastes estimated above
     is only a small portion of the total PCBs entering landfills and dumps yearly; the
     current estimated yearly rate of PCBs entering land disposal sites is about 12
     million pounds. The largest source of this material is capacitors which have failed
     or became obsolete, or which are contained in obsolete equipment. Other important
     sources are industrial solid wastes from PCBs production and first-tier usage, and
     the total of other {non-electrical) municipal and industrial solid wastes.




                                            -8-




                                                                         SPO DEFEXP-JK-00001896

                                     DX_22685.0031
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 292
Case 2:15-cv-00201-SMJ                  ECF No. 373-2              filed 01/28/20          PageID.13776 Page 33 of 486




                                                    Table 1.3-1
      Estimated Production, Usage, and Losses of PCBs in the United States
                                   during 1974 in Millions of Pounds


                                                                   Industrial                             Estinwtf<J
                                       Production     Ccmnercial    Purchases      Amount Disposed       Felialjility
                                       or Imports       Sales      by Category        or Lost             of Values

      Domestic Production                40,466*                                                            t 10%
      Total Imports                       0.45                                                              ± 50%

     Monsanto Donestic Sales                           34.406*                                              ±   10%
     Exports                                            5.395*                                              ±   10%
     Inport Sales                                       0.45                                                ±   50%
     From Mfg. Inventory, etc.                          0.665*                                              +   10%

     PCBs Usage by Product
       Category
          Capacitors                                                  22.0                                  +   20%
          Transformers                                                12,0                                  ±   20%
          Investment Casting Wax                                       0.4                                  t   20%
          Other                                                        0.05                                 ±   70%
      PCBs Disposal to Land
      (assort PCBs to be 30% of
        total solid wastes]
           Fran PCBs manufacture                                                       0.03                 ±   50%
           Fran capacitor industry                                                     0.46                 i   50%
           FTcm transformer industry                                                   0,27                 t   50%
           Fran investment casting                                                     0.4                  ±   30%
      Incineration of Scrap PCBs
          Frccn PCBs manufacture                                                       0,52                 ± 15%
          Fran capacitor industry                                                      1.45                 t 20%
          Fran transformer industry                                                    0.64                 ± 20%
      Industrial Discharges to
        Water and Sewers (as PCBs)
           Fran PCBs manufacture                                                       0.0011**             t 40%
           Fran capacitor industry                                                     0.0021**             ± 60%
           Fran transformer industry                                                   0.0001**             1 60%
      Spills during Transport                                                          0.01                 ± 50%
      Totals                             40.916        40.916         35.45            3.80



      * Fran Monsanto data
      ** Developed from data supplied by industry. Most analyses for PCBs concentrations in industrial
         wastewaters are probably not more accurate than + 50 per cent.




                                                            -9-




                                                                                                          SPO DEFEXP-JK-00001897

                                                     DX_22685.0032
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 293
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.13777 Page 34 of 486




                  The total current environmental load of "Free" PCBs was estimated to
      be about 150 million pounds.    An analysis of environment load (Free PCBs) average
      chlorine content per molecule indicated that, if mono-, di-, and trichloro isomers
      were disregarded, the average chlorine content of Free PCBs would be within seven
      per cent of the value for Aroclor 1254.

            1.5   Foreign Production of PCBs

                  Kncwn current producers of PCBs besides the United States include the
      United Kingdom, Czechoslovakia, France, Germany, Spain, and the U.S.S.R.     Japan
      was a producer until 1972.     In 1973, total foreign production of PCBs is estimated
      at 43 million pounds, corresponding to a 50 per cent reduction since 1971.     On
      this basis, the U.S. production appears to be about half of the world total.
      Usage of PCBs in all countries is expected to decrease further as a result of re­
      cent findings on adverse environmental effects and potential human health hazards
      from PCBs, and this usage is expected to be essentially confined to use in capac­
      itors and transformers.

      2.0   CHARACTERIZATION OF INDUSTRY PRACTICE AND WASTE HANDLING FOR THE PCBs
            PRODUCER AND MAJOR FIRST-TIER USERS

            2.1 Manufacture of PCBs and PCB-Containing Capacitors and Transformers

                  PCBs are produced domestically only by Monsanto at Sauget, Illinois.
      The process involves the batch chlorination of biphenyl and subsequent separation
      and purification of the desired chlorinated biphenyl fractions,     The degree of
      chlorination is determined by the contact time in the reactor.     Depending on the
      distance and size of shipment, transport is via tank car, tank truck, or common
      carrier (drums).

                  There are 17 capacitor plants and 18 transformer plants utilizing PCBs
      in the United States.     Manufacture of both types of units involves initial pre­
      paration of internal and external cases, filling with PCBs under vacuum, cleaning
      and degreasing, and performance testing.     The greatest PCB wastes occur in the
      filling operations.     Filling of sirell capacitors (less than 2 pounds of PCBs) and
      most large capacitors is performed in chambers holding many small capacitors or
      fewer large ones.     The chamber and the capacitors are evacuated and then flood-
      filled with the PCB liquid.     Excess liquid is removed from the chamber, the filled




                                               -10-




                                                                          SPO DEFEXP-JK-00001898

                                       DX_22685.0033
   Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 294
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.13778 Page 35 of 486




    units are cleaned and sealed, and then the sealed units are degreased, painted,
    and tested. Transformers and the largest types of capacitors are filled individ­
    ually after evacuation; this produces relatively less chance of PCBs loss than
    the flood-filling process.
               Of the 38 plants in the above categories, 10 discharge their effluents
    into the water ways while the remainder discharge into the sewage treatment plants.
    All plants in these categories have discharges under heavy rainfall conditions.
    There are three types of waste materials generated at these plants that require
    treatment and proper handling in order to minimize the PCB into the environment.
    These are:
               (a)   Waste waters containing trace quantities of PCBs
                      (10 to 500 ppb PCBs);
               (b)   Waste PCBs, scrap oils and small quantities of process
                     water highly contaminated with PCBs; and
               (c)   Burnable and non-bumable solid materials contaminated
                     with PCBs.
              Quantitative estimates of these wastes are given below:
                                  _ _ _ _ _ _ Waste Loads, Daily Average
                                PCB Discharge         Land-Destined       Scrap Oils
                                in Waterways              PCB                 to
                                 or Sewers               Wastes          Incineration
    PCB Manufacturer              3.06 lbs                301 lbs          1425 lbs
    Capacitor Industries          5.86 lbs               4440 lbs          3968 lbs
    Transformer Industries        0.17 lbs                Unknown          1750 lbs

              The above waste loads represent current industrial practice. It may be
    assumed that, prior to knowledge of the adverse environmental effects of PCBs,
    much of the types of material currently landfilled or incinerated was not disposed
    of properly and thus entered the environment directly.
              As yet, very little is being done at these plants to control air emissions.
    The general industry assumption is that the vapor pressure of PCBs is so lew that
    there will be essentially no air contamination. A few facilities, hewever, were
    reported to be filtering and chilling exhaust air from PCBs impregnation areas,




                                          -11-




                                                                           SPO DEFEXP-JK-00001899

                                      DX_22685.0034
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 295
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13779 Page 36 of 486




      and plant personnel are beginning to realize that evaporation of PCBs may make
      a significant contribution to general cspntamination of the plant area.
                Since most water used at these facilities is for non-contact' cooling
      purposes, at most plants it is possible to significantly reduce the effluent
      volume by segregation of wastewaters, recycling and proper housekeeping measures.
      Most user plants and the PCB producing plants have already undertaken PCBs contain­
      ment programs in order to minimize the entry of PCBs into the environment. While
      the emissions of PCBs to water are expected to decrease due to improved pollution
      abatement of waterborne wastes, the release of PCBs to air and land may increase.
      One potential source of increasing air omissions is the increase in incineration
      due to proper handling of wastes which were previously discharged into the water­
      ways or sewers. The quantities of land-destined wastes are expected to increase
      due to improved housekeeping measures.
                 Rivers receiving PCBs discharges for a number of years vary greatly in
       PCBs content with time, apparently depending upon PCB content in storm water run­
       off and the degree to which contaminated bottom sediments are agitated and sus-
       pended. Whereever there have been PCB operations in the past, there are probably
       high concentrations in local waterways bottom sediments.
                 Over the past 45 years, waste PCBs frcm transformer and capacitor opera­
       tions have been used as local road oiling carpounds, Scmetimes they were discarded
       in dumps adjacent to manufacturing facilities. These are sources of long term
       leaching of PCBs into waterways, particularly with storm water runoff.
            2.2 Treatment and Disposal of Industrial Wastes Containing PCBs
                 A study was performed to determine and compare the methods available for
       the treatment of PCB-containing wastes from the PCBs production, capacitor manu­
       facturing, and transformer manufacturing industry categories, A full treatment
       of this technology, including cost estimates for treatment, may be found in the
       Task II Report under Contract 68-01-3259. Much of the technical portion of this
       work is reproduced herein and summarized below.




                                             -12-




                                                                           SPO DEFEXP-JK-00001900

                                      DX_22685.0035
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 296
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.13780 Page 37 of 486




              2.2.1   Incineration
                    The most advanced treatment technology in use is incineration.
   The PCBs manufacturer and one user have plant scale facilities capable of destroy­
   ing PCBs with very high efficiency. There are at least two commercial services
   available, with four incinerator locations in the Eastern and Southern U.S., for
   PCBs incineration.
                    Incineration is primarily applicable to waste PCBs and scrap
   oils contaminated with PCBs. Incinerators for PCBs destruction have the capacity
   of "burning" seme contaminated wastewater but, of course, the proportion of that
   water to the exothermic oil burning must be kept low. Only one carmercial incin­
   eration service (Rollins) can routinely handle all kinds of PCBs contaminated
   transformer and capacitor components, sludges, fuller's earth and other solids,
   as long as they can be contained in a 47 gallon fiber drum, One PCB user conpany
   incinerates transformer internals for purposes of metal recovery.
                      Waste liquid PCBs and scrap oils (contaminated PCBs) are best
   handled, as a guideline, by high temperature {2000-2400°F) and long residence time
    (2-3 seconds) incineration. However, because of incinerator design variables,
   the conditions should be chosen in each case to lead to 99.999% destruction. The
   best incinerator combination for handling wastes frem these industries is a rotary
   burner fired by a liquid burner, and followed by an afterburner and scrubber system
   for HCl and particulate control. The rotary burner can be designed to handle a
   variety of solid materials, and the liquid burner can handle both the oily and
   water type wastes.
              2.2.2 Treatment of PCB-Contaminated Wastewater
                    There is no centnercial scale wastewater treatment for PCBs removal
   being practiced beyond those of gravity settling of the heavy PCBs layers as a
   sludge from the bottom of sumps <pr tanks, and skintning of a contaminated oil-layer
   from the water surfaces.
                    Adequate methodology is available for those plants wishing to con­
   trol the release of PCBs to the environment. Currently available technologies can




                                          -13-




                                                                          SPO DEFEXP-JK-00001901

                                     DX_22685.0036
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 297
Case 2:15-cv-00201-SMJ      ECF No. 373-2      filed 01/28/20   PageID.13781 Page 38 of 486




      be applied to the efficient removal of PCBs frcm wastes, or their destruction
      with the other wastes. The PCBs content of wastewaters can be lowered to the 1
      ppb level or belcw by removal of solids (and oil layers, where applicable),
      followed by adsorption of PCBs onto carbon, macroreticular polymer resins or
      possibly other adsorbents.
                       Carbon adsorption is currently the best available technology for
      plant scale treatment of PCBs wastewaters. This conclusion is based on laboratory
      tests with PCBs in water, and on the long background of plant scale use of carbon
      adsorption for removal of organics from water.

                       Polymeric resins (AMBERLITES) were found in laboratory tests to be
      approximately as effective as carbon in removing PCBs frcm water. Further pilot
      scale testing is needed with this newer (than carbon) technology to accurately
      assess its potential.
                       Ultraviolet catalyzed ozonation was determined to be the best
      method, demonstrated on a laboratory scale, for destruction of PCBs in wastewaters
      when the streams occur in large volume, on a relatively continuous flew basis and
      with PCBs at the ppb concentration levels. This technology has the potential for
      conversion of PCBs to 002, H^o and HC1. However, significant development and
      optimization work would be required before application of the process becomes
      practical. In addition, the potential exists for production of toxic degradation
      products by UV-ozonation.
                        Although still in the laboratory stage, catalytic reduction of
      PCBs offers the possibility of reduction to biphenyl and HCl; and catalytic
      oxidation is another process which offers a potential for destruction of PCBs to
      CD^, H^O and HCl.
                       It is believed that wastewater treatment systems employing acti­
      vated carbon and possibly UV-ozonation could produce effluents which would be at
      or belcw the limits of detectability for PCBs with current analytical techniques.
      However, since no full scale systems for the treatment of PCBs are in operation at
      this time, this possibility cannot be confirmed.




                                             -14-




                                                                         SPO DEFEXP-JK-00001902

                                     DX_22685.0037
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 298
Case 2:15-cv-00201-SMJ      ECF No. 373-2       filed 01/28/20   PageID.13782 Page 39 of 486




                     Unfortunately, no methodology is presently available which can
    guarantee "zero discharge" of PCBs to the environment. "Zero discharge" objec­
    tives can be best met now by eliminating discharge streams and developing recycle
    systems. All streams that are high in pollutants and cannot be treated for reuse,
    including rainwater runoffs, could be collected and incinerated under a "zero
    discharge" objective.
        2.3 Characterization of the Investment Casting Industry
             Investment casting is a lost-wax process by which metal castings which
   are of intricate shapes or which require close dimensional tolerances are mass-
   produced. The pattern wax, seme of which contains PCS filler, is molded and then
   used to make a ceramic shell (investment) whose internal dimensions are those of
   the desired product, The wax is typically malted from the shell, and the shell is
   fired (sintered), which removes the last traces of the wax. Then molten metal
   is poured into the mold (shell) and cooled to form the castings.
              There are currently 135 investment casting foundries and four major
   investment casting wax manufacturing plants in the United States. The Yates
   Manufacturing Company, Chicago, Ill., is the sole known U.S. supplier of decachloro-
   biphenyl (deka) waxes. The deka content is 30 per cent of the total wax by weight.
   Yates currently imports deka from Italy and nnnufactures between 1 and 1.5 million
   pounds of deka wax annually. Very little is known about the wax manufacturing
   process. Wax manufacturers are also believed to use polychlorinated terphenyls
    (PCTs) imported from France.
              The major losses of the virgin and used waxes appear to occur during the
   dewaxing of the ceramic mold, The mold is fired in a furnace to set the mold and
   remove the wax. Depending on furnace conditions, the deka or PCT in the wax is
   either burned or released to the atmosphere, The magnitude of these emissions is
   not known.
             Most foundries recover the drained pattern wax and reuse it several
   times.  It is estimated that the purchased wax is used an average of 2.5 times.
   Little of the wax is destroyed in the process; therefore, it is considered probable
   that the investment casting foundries store or dispose of relatively large amounts
   of used PCB- or PCT-containing wax.




                                         -15-




                                                                           SPO DEFEXP-JK-00001903

                                     DX_22685.0038
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 299
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13783 Page 40 of 486




            2.4 Transformer Service Industry
                 Most servicing of transformers is performed by electrical repair shops
       rather than by the utility or the cwner of the transformer. Thirteen ccrnpanies
       were identified as offering transformer service at a total of 131 locations.
       Servicing of askarel-filled transformers may include the filtering of the askarel
       to remove degradation products and moisture or the replacement of the askarel with
       new liquid. PCB wastes include filter media, scrapped askarel, and miscellaneous
       solvents, rags, etc. The proper disposal of these wastes is specified by a volun­
       tary MEMA standard. Liquid PCBs are incinerated in most, but not all, cases. The
       total usage of PCBs by the transformer repair industry is about 800,000 Ib/year,
       or about seven per cent of the amount used to manufacture new transformers.
       3.0 SUBSTITUTES AND USE ALTERNATIVES FOR PCBs
            Potential substitute materials and use or process alternatives which would
       eliminate or reduce the current requirements for PCBs were investigated. Important
       points from this study are summarized below.
            3.1 Substitutes for PCBs in Capacitors
                 PCBs (primarily Aroclor 1016) are currently used in almost all U.S.-made
       capacitors for AC service (liquid-filled capacitors) and are uniquely suited for
       this application because of their high dielectric constant, high resistance to
       current flew and electrical breakdown, chemical stability, and non-flaimability.
       A number of different liquid materials new under development or testing have been
       proposed as substitutes for PCBs in capacitors, including phthalate esters,
       synthetic hydrocarbons, alkylated chlorodiphenyl oxide, alkylated PCBs, diaryl
       sulfones, and silicones.
                 Since each of these materials is relatively more flammable than Aroclor
       1016, it appears that use of any liquid substitute will probably pose more of a
       fire hazard than use of PCBs. Vulnerability of capacitor manufacturers to lia­
       bility for damages from capacitor failure is a major factor in industry acceptance
       of a substitute capacitor fluid, The conservative code structure now in force
       could also pose significant barriers to reduction or elimination of PCBs usage in




                                               -16-




                                                                          SPO DEFEXP-JK-00001904

                                     DX_22685.0039
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 300
Case 2:15-cv-00201-SMJ         ECF No. 373-2      filed 01/28/20   PageID.13784 Page 41 of 486




    capacitors.   In addition, data on electrical performance, toxicity to humans, and
    environmental effects of the potential substitutes are not presently sufficient
    to allorf meaningful comparisons with PCBs.

               Dry AC capacitors (film-type) are in the development stage.    These
    capacitors are significantly larger than liquid-filled capacitors and are limited
    to a maximum of 280 volts.    Satisfactory dry film capacitors will not be available
    until there are two separate technological breakthroughs: 1) the development of
    a plastic film that combines a high dielectric constant with a low loss-tangent;
    and 2} the development of winding techniques that exclude all air from the winding
    of the capacitor.

               Although it is considered probable that satisfactory substitutes for PCBs
    will be developed within the next 5 years, no such material is presently available
    and much additional research remains to be done.     On the other hand, a significant
    portion of the large capacitors used by utilities, and sane in industry, are situ-
    ated out-of-doors.   These could be replaced by capacitors containing a more flam­
    mable fluid without significantly increasing the risk of fire.

               Although direct replacement of existing PCB-filled capacitors with units
    containing substitutes appears possible for many large capacitors, anticipated
    size differences will present severe problems in retrofitting,     The new fluids
    also cannot be directly substituted for PCBs in existing capacitors,     In addition,
    disposal of obsolete or replaced units will probably be in landfills for many years
    to come.   It is probable that the best replacement scheme for capacitors, assuming
    cessation of PCBs production and use, would be use of non-PCB replacements as units
    became obsolete or fail.

         3.2   Substitutes for PCBs in Transformers

               Aroclors 1242 and 1254 are currently used in about five per cent of U.S.-
    built transformers; most transformers are cooled with mineral oil.     Transformers
    filled with askarel (60-70 per cent PCBs) are often specified for use in buildings
    and in hazardous locations where minimization of the fire hazard is of paramount
    importance.   The National Fire Code requires that oil-filled units, and askarel-
    filled units rated for service over 35 kV, be enclosed in fireproof vaults when




                                           -17-




                                                                           SPO DEFEXP-JK-00001905

                                      DX_22685.0040
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 301
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20     PageID.13785 Page 42 of 486




       used in buildings.     For units below 35 kV, the higher cost (by 20 to 30 per cent)
       of an askarel unit is more than offset by the savings on vault construction.

                   Open, air-cooled transformers are limited to a clean, dry environments,
       but are being increasingly used in commercial buildings,       Closed, gas-cooled
        transformers are more expensive than askarel units.       Both of the above types have
       voltage limitations and much less overload capacity than the askarel-filled type.

                   Several substitute liquids have been suggested for use in transformers
       which are less flammable than the currently used mineral oil, but which are more
        flartmable than askarel.   The most promising are a silicone oil and a synthetic
       paraffinic hydrocarbon.     These liquids are characterized as being self extin­
       guishing - i.e., they do not continue to bum after being ignited by a momentary
        electrical arc.    Proposals have been submitted to the National Electrical Code to
        allcw the use of these self extinguishing materials under those conditions where
        askarels are presently specified.    Because of the relative lack of service experi­
        ence with these liquids, it is unlikely that these proposals will be accepted.
        The next Code revision (1978) will probably continue to recognize only askarel
        and "oil filled" transformers.

                   It is likely that the "self extinguishing" liquids will prove to be satis-
        factory alternatives to PCBs.     Substantial experience on the performance of the
        liquids will be required before the code requirements will be changed to allcw
        their use.    The restrictive Electrical Code, which has been incorporated into the
        QSHA Standards, may act to inhibit the accumulation of this data and thereby act
        to postpone the general acceptance of these substitutes for PCBs.

                   The major conclusion from this portion of the study was that technically
        acceptable alternatives to the use of PCBs in transformers exist and that their
        use should not result in a significant increase in fire hazards from transformer
        failure.     At present the selection of PCB (askarel) transformers appears to be
        based primarily on cost rather than technical considerations.

                   As with capacitors, direct replacement of PCBs in existing transformers
       would present potentially severe problems,      These include the extreme difficulty
        of removing more than 90-95 per cent of the PCBs, even by repeated flushing with




                                                -18-




                                                                             SPO DEFEXP-JK-00001906

                                        DX_22685.0041
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 302
Case 2:15-cv-00201-SMJ        ECF No. 373-2       filed 01/28/20   PageID.13786 Page 43 of 486




    a compatible solvent (trichlordbenzene), and the requirsnents of incinerating
    such large quantities of PCBs and contaminated solvent.

        3.3    Alternatives to Other PCBs Applications

               On a preliminary basis, there appear to be no overriding technical (or
    institutional) barriers to the use of alternatives to decachlorobiphenyl filler
    in investment casting waxes.     ('This also appears to be the case for the poly­
    chlorinated terphenyls.)     Potential alternatives include use of materials such as
    isophthalic acid as the filler and use of the new low-shrinkage unfilled waxes.
    A cost increase of about ten per cent is projected for each of the above altern­
    atives .

               Since the voluntary restriction by Monsanto in 1971 of PCBs sales for
    use in closed electrical systems only, PCBs have largely been eliminated frcm
    usage in hydraulic and heat transfer systems.      Adequate substitutes were generally
    available at the time of the Monsanto restriction, and the present usage of PCBs
     (believed to be minor) should be replaceable by alternatives with minimal dis­
    advantage .

    4.0 SOURCES OF INADVERTENT ENTRY OF PCBs INTO THE ENVIRONMENT

        4.1    Paper Recycling

               Over the period 1957 to 1971, approximately 45 million pounds of Aroclor
    1242 was used by a single producer (NCR) in the production of carbonless copy
    paper.     Sane fraction of this material has entered the paper recycling stream and
    is apparently a najor source of observed PCBs contamination of effluents fron the
    secondary fiber recovery industry.    PCBs were also added to paper in inks and
    possibly in other additives; this material was probably Aroclor 1254.

               Thus, in its effort to conserve resources profitably, the secondary fiber
    recovery (paper recycling) industry is inadvertently releasing previously used and
    "stored" PCBs into the general environment, primarily to water,     Reliable estimates
    of the amounts of PCBs so released are not available, and, although the significance
    of this release should diminish as office files are emptied, the amounts remaining
    to be released are not known.




                                           -19-




                                                                           SPO DEFEXP-JK-00001907

                                      DX_22685.0042
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 303
Case 2:15-cv-00201-SMJ       ECF No. 373-2          filed 01/28/20   PageID.13787 Page 44 of 486




               Results from an analysis of RGBs entering Lake Michigan, discussed later
     in Section 5.0, indicate that, although there is a significant concentration of
     paper recycling activities in the area of this lake, the contribution of paper
     mills to the total RGBs input to Lake Michigan is small in comparison to atmos-
     pheric fallout.   Hcwever, effluents containing amounts of PCBs which are very
     small compared to the total environmental load can be extremely important on a
     local basis, and further investigation of this problem is urged.

               It should be noted that water usage in the paper recycling industry is
     high and effluent PCB concentrations are typically 5 to 10 ppb.      The cost of RGBs
     removal would therefore probably be higher per unit of profit than for the other
     industry categories described herein.

         4.2   Effluent Contamination by RGBs in Other Industries

               High concentrations of RGBs were recently reported in effluents frcm a
     number of plants engaged in the manufacture of machinery and mechanical products.
     These measurements have not been verified to data.       RGBs were, in the past, used
     extensively in hydraulic and heat transfer systems, in lubricants, and in paints
     and plastics, so that it is not inconsistent that effluents from the machinery
     manufacturing industry contain RGBs,    RGB contamination of effluents is known to
     have occurred via slew release of old deposits in sewers and elsewhere, although
     industrial usage in semi-open applications is believed to be continuing at a low
     level.

         4.3   Inadvertent Production of RGBs in the Environment

               Three general types of reactions were considered as potential sources of
     inadvertent production of PCBs.   Of the three, the one considered most likely to
     occur is chlorination of biphenyl in wastewater during treatment,       This refers
     specifically to the discharge of wastewater containing biphenyl to a municipal
     sewer and the subsequent chlorination of the material in the treatment plant.

               Biphenyl is used extensively as a dye carrier for the dyeing of synthetic
     fibers; in this application, much of the biphenyl leaves the process as waste.
     The estimated U.S. industrial usage of biphenyl is about 50 million pounds per year,
     of which at least half is used in dyeing operations.       Although chlorination of




                                             -20-




                                                                            SPO DEFEXP-JK-00001908

                                       DX_22685.0043
   Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 304
Case 2:15-cv-00201-SMJ         ECF No. 373-2        filed 01/28/20   PageID.13788 Page 45 of 486




  biphenyl in sewage treatment appears likely, the extent of neither the initial
  chlorination nor further chlorination is known. Further investigation of biphenyl
   chlorination as a possible source of PCBs is reccmnended.

               Chlorinated biphenyls have been produced by the decomposition of DOT,
  although this requires recombination of phenyl radicals from cleavage of two
  DOT molecules,      Significant production of PCBs in the environment by this mecha-
  nism is considered unlikely.      Formation of PCBs via chlorination of the product
   formed from the combination of two substituted benzenes is also considered of less
  potential significance than direct chlorination of biphenyl in wastewater.

   5.0     TRANSPORT AND DISTRIBUTION OF PCBs IN THE ENVIRONMENT

           A first order mass balance model was developed and used to study the trans­
  port and distribution of PCBs in the environment,        The total environmental load
  of "free" PCBs was regarded as a "pool" of mixed PCBs. In applying the model,
  the pool was assumed to exhibit properties roughly similar to those of Arcelor
   1254.     The model was applied to Lake Michigan; the boundaries of the region studied
  were taken to be the drainage basin of the lake.        Lake Michigan is a nearly closed
  body of water of sufficient size to allow averaging of properties and of sufficient
   interest that some pertinent data were available.

           The estimated total input of PCBs to Lake Michigan (1973-1974) was 13,400
   Ib/yr, of which 1,600 Ib/yr came from point sources (sumration of industrial and
  municipal discharges reaching the lake), 6,400 Ib/yr represented fallout directly
  onto the lake, and 5,400 Ib/yr was derived frem fallout on the drainage basin
   (assumed to be 50 per cent of total fallout on the basin).        Thus, it is estimated
  that about 88 per cent of the PCBs currently entering lake Michigan arise from
   fallout.

           Application of the model produced the following cumulative values for the
  period 1930 to 1975 (input function assumed proportional to domestic sales):

                            Total input              1.49 x 105lb
                            Total in solution        1.0 x 105 lb
                            Total in biota           3.64 x 103 lb
                            Total in sediments       1.7 x 104 lb




                                             -21-




                                                                              SPO DEFEXP-JK-00001909

                                          DX_22685.0044
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 305
Case 2:15-cv-00201-SMJ        ECF No. 373-2        filed 01/28/20     PageID.13789 Page 46 of 486




                              Total in outflow      9.07 x 103 lb
                              Total evaporated      1.93 x 104 lb

            Since degradation of PCBs in the lake was assured to be zero, the closing
    of the material balance depended upon total evaporation from the lake being
             4                                                                ''
    1.93 x 10 pounds, or about 13 per cent of the total input. This value is in
    excellent agreement with values derived both from kinetic theory and from co­
    distillation theory; this result substantiates both the model form and the material
    balance above.

         Average water and biota concentrations derived from the analysis (using a
                                                4
    bioconcentration factor over water of 4 x 10 ) are, for recent years:

                                      Water Cone, (ppt)             Biota Cone, (ppb)
                      1960                  1.60                            64
                      1965                  2.92                           117
                      1970                  5.35                           214
                      1975                  9.10                           364

    The above agrees well with available data on lake and biotic concentrations since
    1970.

            Mean residence times of PCBs in air and water, and the transport mechanisms
    which operate at the various phase interfaces, are very important to the under­
    standing of environmental transport and distribution.       Lifetime values arc extremely
    sensitive to the assumptions required for their calculation (required because of
    the lack of adequate experimental data).       Estimates derived from work by others
    range from 20 days to eight years for the average lifetime to fallout of airborne
    PCBs.     Residence times to evaporation in Lake Michigan appear to be on. the order of
    ten hours, based on theoretical calculations, whereas residence times to evapora­
    tion from sea water may be one to two orders of magnitude lewer.

            The picture of gross PCBs transport consistent with all of the above findings
    is the one dominated by air transport.       Terrestial components, including fresh water,
    are partial sinks responding primarily to input from fallout,          Losses are to
    evaporation and to rivers, which enter the oceans where further (possibly rapid)




                                            -22~




                                                                                 SPO DEFEXP-JK-00001910

                                       DX_22685.0045
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 306
Case 2:15-cv-00201-SMJ         ECF No. 373-2        filed 01/28/20   PageID.13790 Page 47 of 486




     evaporation occurs.     Degradation of PCBs, which was assumed to be zero in the
     Lake Michigan analysis, appears too slow to have a significant effect,       industrial
     and municipal effluents and air emissions are sources of both old and new PCBs;
     large amounts enter landfills and a small fraction enters the cycle through leach-
     ing and evaporation.

           If the above is even partially correct, then one possible answer to the
     question of why the restriction on uses beginning in 1971 has not caused the
     hoped for diminution in PCBs distribution is as follows:

           (1)    The systems which cause concern with regard to PCBs (fresh­
                  water systems and associated biota) serve as sinks for PCBs;
           (2)    Other possible sinks are not available or are ineffective
                  in retaining PCBs; and
           (3)    The environmental degradation of PCBs is too slow to be
                  significant over a five year period.

           Further work in many aspects of PCBs transport and distribution are needed in
     order to estimate the real magnitude of the future environmental problem from, these
     materials.     Such work should also assist in identifying potential methods for re­
     ducing the environmental load of PCBs.

     6.0   REGULATORY ACTIONS ON PCBs

           Four government agencies, the Monsanto Ccmpany and NEMA comprise the regulatory
     forces currently restricting- the use and distribution of PCBs.     EPA, OSHA, FDA and
     USDA have, between them, authority to regulate and monitor food levels, disposal
     into waterways, industrial housekeeping, and safety practices in the work place.
     Each of these available authorities has a limited focus and is inadequate to pre­
     vent more PCBs from entering the environment.

           There are currently no regulations to restrict the importation of PCBs as a
     chemical for use in applications banned by the Monsanto Ccmpany.       As a result,
     PCB is being imported by a few companies for use in several "open-end” or "nominally-
     closed" applications.




                                             -23-




                                                                              SPO DEFEXP-JK-00001911

                                        DX_22685.0046
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 307
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13791 Page 48 of 486




           Several producing nations have voluntarily limited sales of PCBs.     Since
      1972, Japan has banned production and inportation of PCBs.    The United Kingdom
      has barred sales of PCBs to all applications except usage as dielectric fluids,
      while Germany has lessened this restrictive measure to include use in heat
      transfer and hydraulic systems.   Among non-producing countries, Sweden and
      Norway have stringent regulations.   In Sweden, only the Environmental Protection
      Board can authorize the use of PCBs or compounds containing PCBs, while in Norway
      only the Ministry of Social Affairs can authorize the use of PCBs.




                                              -24-




                                                                           SPO DEFEXP-JK-00001912

                                      DX_22685.0047
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 308
Case 2:15-cv-00201-SMJ        ECF No. 373-2          filed 01/28/20   PageID.13792 Page 49 of 486




                                          SECTION III
                              CONCLUSIONS AND RECOMMENDATIONS

     1.0   Conclusions

           Conclusions which have resulted directly from the work reported herein are
    presented below.     Some of these have been discussed briefly in the preceding
    section, but each is believed to be justified by information contained in the text
    of the report and the appendices.

           (1)   It is estimated that approximately 1.25 billion pounds of PCBs
                 have been sold for industrial use in the U.S. since initiation
                 of production around 1930.

           (2)   Of this amount, at least 95 per cent are still in existence;
                 most is in service in capacitors and transformers, but about
                 290 million pounds are believed to reside in landfills and dumps
                 and about 150 million are believed to be "free" in the environment.
                 The magnitude of these values indicates that there is a strong
                 future threat from PCBs present in land disposal sites.

           (3)   In 1974, U.S. usage of PCBs sold by Monsanto, the sole domestic
                 producer, was distributed between capacitor manufacture (22
                 million pounds) and transformer manufacture (12 million pounds).
                 Imported materials amounted to about one per cent of U.S.
                 industrial purchases of PCBs in 1974; about 400,000 pounds
                 (of decachlorobiphenyl) were used in investment casting and
                 and an estimated 50,000 pounds of new material were used in
                 specialized heat transfer systems.

           (4)   Waterborne effluents from PCBs production and first-tier use
                 currently release amounts to the environment which are very
                 small in comparison to the amounts entering land disposal sites
                 from these industries.    However, these effluents can have
                 severe local impacts, as evidenced by the current PCBs pro­
                 blem in the Hudson River.




                                              -25-




                                                                               SPO DEFEXP-JK-00001913

                                          DX_22685.0048
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 309
Case 2:15-cv-00201-SMJ        ECF No. 373-2       filed 01/28/20   PageID.13793 Page 50 of 486




              (5)   Monsanto and portions of the electrical equipirant industry
                    utilizing PCBs have greatly reduced PCB releases to water
                    and land over the past few years, primarily through improve­
                    ment of plant housekeeping, improved waste collection and
                    handling, and disposal of liquid wastes through incineration.

              (6)   There is no plant-scale process used at present for the specific
                    purpose of removing PCBs from industrial wastewater.

              (7)   The best available treatment technology' for retroval of PCBs
                    from wastewater is carbon adsorption coupled with solids and
                    oil/grease removal.     Carbon treatment can produce end-of-pipe
                    PCBs concentrations of one ppb or less.     Other adsorbents, such
                    as resins, also appear effective to this extent.

              (8)   The most promising method, of those water treatment technologies
                    under development, for PCBs destruction is ultraviolet-catalyzed
                    ozonation.

              (9)   Incineration is an effective method of disposal for liquid
                    PCBs.   Landfilling is the only generally available disposal
                    method for PCBs-contaminated solid wastes, but incineration of
                    these wastes is technically feasible.

             (10)   "Zero discharge1' to water of PCBs from production and first-
                    tier use is available only through extensive water reuse
                    plus extensive incineration of lightly contaminated wastewaters.

             (11)   Significant amounts of solid PCB (decachlorobiphenyl, or deka)
                    wastes are stored or disposed of on land by the investment
                    casting industry.     Air emissions of deka may also be significant
                    in amount, but no evidence of potential health hazards from this
                    material has been reported.

             (12)   The total present usage of PCBs for open and semi-closed applic­
                    ations is not known but is believed to be small in comparison
                    to closed electrical system usage.     A few capacitor manufacturing




                                                  -26-




                                                                             SPO DEFEXP-JK-00001914

                                        DX_22685.0049
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 310
Case 2:15-cv-00201-SMJ         ECF No. 373-2         filed 01/28/20   PageID.13794 Page 51 of 486




                 plants report recent use of PCBs in vacuum pumps, and a
                 significant amount of carbonless copy paper containing PCBs
                 must still be in inventory and in files.

          (13)   Chlorination of waste biphenyl in industrial wastewaters
                 discharged into municipal sewers is a potential mechanism
                 for inadvertent production of PCBs.

          (14)   PCBs are uniquely suited to the requiresments of capacitors
                 for AC service.   Although a number of potential substitutes
                 for this application are under development and test, they
                 are all more flammable than Aroclor 1016 and neither their
                 performance in service nor their potential toxicity to man
                 and other species have been evaluated sufficiently to allow
                 a definitive comparison with 1016.

         (15)    Alternatives to PCBs usage in new transformers are available.
                 In addition, testing of premising substitute fluids (termed
                 "self-extinguishing") is underway; these fluids may gain
                 industry-wide acceptance within three years as substitutes for
                 PCB fluids.   At present, specification of PCB-filled trans­
                 formers appears to be based primarily on cost considerations.

         (16)    No technical barriers to substitution for PCBs (deka) in
                 investment casting waxes are apparent.      Several potential
                 alternatives have been previously used by this industry.

         (17)    Atmospheric fallout is a major source of PCBs input to fresh
                 water systems.    In Lake Michigan, the PCBs contribution at
                 present appears to be much larger than the total of PCBs inputs
                 from point sources such as municipal sewage treatment and paper
                 recycling.

         (18)    The importance of atmospheric transport of PCBs relative to
                 other potential inputs to water indicates that the availability
                 of environmental sinks from PCBs is limited, possibly due to
                 short residence times to evaporation in sea water.




                                              -27-




                                                                                 SPO DEFEXP-JK-00001915

                                        DX_22685.0050
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 311
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.13795 Page 52 of 486




          (19)   At present, regulatory authority over PCBs in the United
                 States is insufficient to significantly reduce future PCBs
                 inputs to the environment, although inputs directly to the
                 waterways from industrial sources can be reduced from their
                 present level. Current disposal practices, except for in­
                 cineration, tend to delay instead of prevent the PCBs entry
                 into the "free" (available to the biota) state, and these
                 practices are regulated only minimally.

    2.0   REXXJMMEWATIONS
         During Decerrber, 1975 and January, 1976, EPA Administrator Russell Train
    called for a cooperative effort between Government and industry to eventually
    eliminate PCBs from production and usage in the United States. The recommendations
    listed below were developed with this objective in mind, although each reccnmenda-
    tion also reflects the still existing needs for further definition of the current
    and future PCBs problem and for the development of methods for reducing the
    potential damage to human health and the environment.
           (1)   The current distribution and losses to the environment of PCBs
                 should be defined more accurately. Study is needed for the
                 following aspects of past and present usage:
                 (a)   Present extent and distribution of usage in semi-
                       closed systeins such as heat transfer and hydraulic
                       systems (dissemination of information concerning PCBs
                       effects and available substitutes will result in
                       voluntary reduction of PCBs usage);
                 (b)   Definition of past and present usage in investment
                       casting, including quantification of air emissions,
                       disposal on land, and waterborne contamination;
                 (c)   Present distribution and projected future trends for
                       PCBs in the pulp and paper industry, especially the
                       secondary fiber recovery portion; and




                                          -28-




                                                                               SPO DEFEXP-JK-00001916

                                       DX_22685.0051
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 312
Case 2:15-cv-00201-SMJ       ECF No. 373-2        filed 01/28/20   PageID.13796 Page 53 of 486




              (d)   Extent of inadvertent PCBs contamination in
                    effluents from other industries which are currently
                    not purchasers of PCBs.

        (2)   The basic transport properties of PCBs, particularly those re­
              lating to evaporation and atmospheric fallout, should be studied
              in depth.   This and other information should be used to investi­
              gate global transport characteristics of PCBs and to predict the
              potential magnitude of the global PCBs problem.      Potential sinks
              and destruction methods for PCBs should be investigated.

        (3)   The type of analysis presented herein for Lake Michigan should
              be further expanded and refined for application to other
              important fresh water systems.     The model should be extended
              to a prediction of future effects and the influence of possible
              reductions in PCBs usage.

        (4)   Transport of PCBs from landfills should be investigated; in
              particular, potential methods for delaying or reducing PCBs
              release from landfills should be studied.

        (5)   Development and testing of potential substitutes for PCBs
              in capacitors, transformers, and investment casting waxes
              should be encouraged strongly.     Technical and institutional
              barriers to the use of alternatives should be attacked on all
              possible fronts as soon as possible.    Extensive toxicological
              testing of proposed substitute materials should be performed
              prior to acceptance.

        (6)   Methods for treatment of PCBs-contaminated water effluent should
              be developed and applied.   Research and development activities
              on directly destructive treatment methods, such as UV-assisted
              ozonation and catalytic oxidation or reduction should be encouraged,
              but further work on adsorptive techniques is also needed.




                                          -29-




                                                                            SPO DEFEXP-JK-00001917

                                      DX_22685.0052
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 313
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13797 Page 54 of 486




             (7)   Alternative approaches and schedules for PCBs elimination
                   from U.S. ocffmerce should be evaluated with regard to technical
                   feasibility, institutional acceptability, and econcmic and
                   environmental impact. Based on these considerations, an optimized
                   path to PCBs elimination should be developed.
             (8)   Possible inadvertent formation of PCBs in the environment should
                   be studied; in particular, it is recommended that the chlorina­
                   tion of biphenyl in wastewaters be evaluated as a potential source
                   of PCBs.




                                                -30-




                                                                          SPO DEFEXP-JK-00001918

                                      DX_22685.0053
   Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 314
Case 2:15-cv-00201-SMJ        ECF No. 373-2      filed 01/28/20    PageID.13798 Page 55 of 486




                                       SECTION IV
                 CHEMICAL AND PHYSICAL PROPERTIES OF CHLORINATED BIPHENYLS



   1.0     INTRODUCTION

           The purpose of this section is to present a precis of the salient charac­
   teristics of the ccumercial preparations of the polychlorinated biphenyls which
   have generated concern as environmental pollutants,     The emphasis is directed
   to those properties that have led to the relatively widespread use of these
   imperials.    In addition, attention will also be directed to those physical and
   chemical properties that contribute to the environmental effects arising from
   the general distribution of these materials,    The discussion is not meant to be
   exhaustive, but rather 'to offer the basic technical information that is used to
   support the other sections of the total report.    The most complete compilation of
   the relevant information that has been published to date is that by Hutzinger
   et al (O. Hutzinger, S. Safe, and V. Zitko, "The Chemistry of PCBs", CRC Press,
   1974) and the authors express their debt to this publication.

           1.1   The Chemistry of the Chlorinated Biphenyls

                 The polychlorinated biphenyls (PCBs) constitute a large class of
   ccrrpounds produced by the partial (or complete) chlorination of the biphenyl mole­
   cule.    Since their introduction in 1929 in conroercial quantities, these compounds,
   or rather conmercial mixtures of various menbers of the class, have been applied
   in a considerable variety of industrial applications.      The unique physical and
   chemical properties of these compounds, including lew vapor pressure at ambient
   temperatures; resistance to combustion; remarkable chemical stability; high
   dielectric constant and high specific electrical resistivity have been utilized
   in such applications as electrical insulating fluids; fire resistant heat trans­
   fer and hydraulic fluids; lubricants for use at high temperatures and pressures
   in critical applications and as a constituent in a variety of elastomers, adhesives,
   paints, lacquers, varnishes, pigments and waxes.




                                          -31-




                                                                             SPO DEFEXP-JK-00001919

                                       DX_22685.0054
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 315
Case 2:15-cv-00201-SMJ       ECF No. 373-2          filed 01/28/20    PageID.13799 Page 56 of 486




                    PCBs and mixtures of chlorcbiphenyls have been produced in a number
       of countries and marketed under several trade names including Aroclor, Clophen,
        Phenoclor, Kanechlor and Fenclor.        'The essential characteristics of all these
       mixtures, which depend in detail on the specific mixtures of chlorobiphenyls that
       make up the specific preparation, are sufficiently alike that it will suffice to
       discuss all in terms of the Aroclors, which is the trade name of the preparations
        of Monsanto Chemical Company.     In those special cases wherein there is some
        particular property peculiar to one of the foreign PCS mixtures, a note will be
       made,

                    A great deal of confusion has appeared in the literature because of
        the nomenclature that is used to describe the commercial preparations and the
        individual authenticated chlorobiphenyls.         In order to clarify the nomenclature
        to be used herein, it is appropriate to digress briefly as follows.        The biphenyl
        molecule has a total of ten {10) carbon-hydrogen bonds at which chlorine sub­
        stitution can be acccmrodated.    A schematic representation of the biphenyl mole­
        cule with the various positions at which substitution can be accomplished numbered
        in the American Chemical Society standard notation is presented belcw:

                                     5'     6             2    3


                                   ,r\
                                    3'      2'

                         ACS Convention for Numerical Assignments
                                 of Biphenyl Substitution

                    In the interest of a ccnrron usage, the following rules will be
        followed in this report:

                    a.   When referring to a mixture of different species, as
                         occurs in the ccnmercial products, we will use the term
                         polychlorinated biphenyls or the acronym PCB.




                                                   -32-




                                                                               SPO DEFEXP-JK-00001920

                                         DX_22685.0055
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 316
Case 2:15-cv-00201-SMJ        ECF No. 373-2        filed 01/28/20   PageID.13800 Page 57 of 486




                b.   Those species of chlorinated conpounds that arise from a
                     specified nunfcer of chlorine substituents on the biphenyl
                     molecule will be referred to as chlorobiphenyls with a
                     suitable numerical prefix to define the number of sub­
                     stituted chlorines; i.e., dichlorobiphenyl. Thus, there
                     are a total of ten (10) chlorobiphenyls that might appear
                     in the corrmerical mixtures.

                c.   Those specific conpounds that represent the class of
                     compounds formed by a specific number of substituent
                     chlorine atoms but differ in the locations at which
                     substitution has taken place are referred to as isomers.
  Thus, in terms of the above, the proper manner of referring to a ocmmercial PCB
  mixture is as a "mixture of chlorobiphenyls containing various proportions of
  the iosmers of each".
               To illustrate the utility of the numbering system indicated pre­
  viously, the correct names of the compounds shown below are:
                             Cl               Cl




                             Cl                     Cl
                         2,3',5,5'-tetrachlorobiphenyl


                                             NH


                        Cl                                Cl


                             Cl                      Cl

                     3' ,4,4" , 5-betrachloro-2-biphenylainine




                                           -33-




                                                                            SPO DEFEXP-JK-00001921

                                       DX_22685.0056
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 317
Case 2:15-cv-00201-SMJ      ECF No. 373-2      filed 01/28/20   PageID.13801 Page 58 of 486




                   The ten chlorobiphenyls and some of the salient chemical data are
     listed in Table 1.1-1; note that the total of all the isomers of the chloro­
     biphenyls are 209 separate compounds.
            1.2    Camnercial Production and Chemical Makeup of the Aroclors
              ■    The commercial process by which the PCBs are made involves the
      chlorination of biphenyl with anhydrous chlorine in the presence of a catalyst
     which may be either iron filincrs or ferric chloride. The crude product is generally
     purified to remove color, traces of hydrogen chloride, and the catalyst by
     treatment with alkali and subsequent distillation. The resulting product is then
     a more or less complex mixture of the chlorobiphenyls, the precise composition
     depending on the conditions under which chlorination was carried out. The approxi-
     rate composition of selected Aroclors is given in Table 1.2-1.
                   By way of explanation, the products made by Monsanto under the trade­
      name Aroclor are designated as to the starting material, with biphenyl represented
      by the 12 prefix, and with the approximate chlorine percentage by the second set
      of digits; i.e., Aroclor 1248 is a chlorinated biphenyl containing approximately
      48 percent chlorine.
                   From the data presented in Table 1.1-1 and 1.2-1, it might be inferred
      that all of the isomers of the individual chlorobiphenyls are to be found in each
      of the commercial mixtures. To illustrate the actual situation, Aroclor 1248,
     which is made up primarily of the di-, tri-, tetra-, penta- and hexa- chlorobiphenyls,
     could be expected to contain something of the order of 140-150 separate isomers.
     In point of fact, there are less than 50 identifiable peaks observed in the high
     resolution gas chroratogram of typical specimens of Aroclor 1248 as is illustrated
     in Table 1.2-2.
                   The observations relative to the high resolution studies of the
      commercial Aroclor mixtures have been summarized by Hutzinger, et al (ibid) , in
      the form of Figure 1.2-1 which indicates the structural units of which the signi­
      ficant isaners are constructed.




                                             -34-




                                                                           SPO DEFEXP-JK-00001922

                                     DX_22685.0057
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 318
Case 2:15-cv-00201-SMJ        ECF No. 373-2        filed 01/28/20   PageID.13802 Page 59 of 486




                                           Table 1.1-1
                            Errpirical Formulation, Molecular Weights
                                and Chlorine Percentage in PCBs



       Empirical formula
       chlorobiphenyls         Molecular weight*     Percent chlorine*   No. of isomers

         C12H10                       154                    0                 1

         C12H9C1                      188                   18.6               3

         C12H8C12                     222                   31.5              12

         C12H7C13                     256                  41.0               24

         C12ii6C'''4                  290                  48.3               42

         C12H5C15                     324                  54.0               46

         C12H4C16                     358                   58.7              42

         C12H3C17                     392                  62.5               24

         C12H2C18                     426                   65.7              12

         C12HC19                      460                  68.5                3

         C        Cl                  494                  79.9                1
             12        10
      *Based on Cl^^




                                            -35-




                                                                            SPO DEFEXP-JK-00001923

                                       DX_22685.0058
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 319
Case 2:15-cv-00201-SMJ                ECF No. 373-2    filed 01/28/20        PageID.13803 Page 60 of 486




                                                                                     T


                                                    Table 1.2-1
                                         Approximate Molecular Conposition
                                               of Selected Aroclors



                                                            Aroclor TyP6 or Grade
                                               1221    1242 I 1248 I 1254 I 1260         1016
                 Chlorobiphenyl                           (percent composition)

                   C12H10
                                                11     <0.1             <0.1             <0.1
                   C12H9C1                      51      1               <0.1              1

                   C12H8C12                     32     16         2      0.5             20

                   C12H7C13                      4     49        18      1               57

                   C12H6C14                      2     25        40     21               21

                   C12H5C15                      0.5    8        36     48      12        1

                   C12H4C16                     ND      1         4     23      38       <0.1

                   C12H3C17                     ND     <0.1              6      41       ND

                   C12H2C18                     ND     ND               ND       8       ND

                   C12H1C19                     ND     ND               ND       1       ND
                   r        cl                  ND     ND               ND               ND
                       12        10




                                                        -36-




                                                                                         SPO DEFEXP-JK-00001924

                                             DX_22685.0059
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 320
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.13804 Page 61 of 486




                                     Table 1.2-2
               High Resolution Gas Chromatography of Aroclor 1248


        Peak number*    NO. of Cl     % In Aroclor 1248     % In fatty tissue

            1
            2
            3
            4               2                  0.4
            5               3                  1.0                  0.9
            6               2                  3.2                  1.4
            7               3                 11.2                  0.9
            8               3                  3.2                  2.4
            9               3                  3.1                  0.5
           10               3                  2.0                  0.2
           11/12            3,4                1.4                  4.8
           13               3,4                1.4                  0.8
           14               3,4                0.8                  0
           15               3                  8.5                  1.6
           16               3                  9.7                  1.6
           17               3                  2.1                  0.8
           18               3,4                7.4                  0.5
           19               3,4                7,4
           20               3,4                6.0                  7.0
           21               3,4                4.5                  4.1
           22               4                  3.1                  0.3
           23               4                  2.6                  0.4
           24               3,4,5              0.8
           25               4,5                1.2                  1.0
           26               4,5                1.0
           27               4                  0.2
           28               4                  5.0                  5.3
           29               4                  3.3                  2.0
           30               4                  2.0                  0.4
           31               4                  2.1                  0.5
           32               4,5                1.0                  2.9
           33               4,5                0.5                 29.0
           34               4,5                0.5                  1.4
           35               4,5                0.8
           36               5                  1.0                  1.7
           37               5                  0.4                  1.4
           38               6                 <0.1                  0.1
           39               4                 <0.1                  0.1
           40               6                  0.2                 11.0
           41/42            5                  0.3                  1.1
           43               5,6                0.2                  8.0
           44               6                 <0.1                  5.3
           45               6                  0.2                  0.9
           46               6,7               (0.7)                (1.1)


                                       -37-




                                                                           SPO DEFEXP-JK-00001925

                                      DX_22685.0060
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 321
Case 2:15-cv-00201-SMJ         ECF No. 373-2         filed 01/28/20               PageID.13805 Page 62 of 486




                                           Figure 1.2-1
                                  Moieties from Which Principal
                                Chlorobiphenyl Isomers are Formed



                       Cl per                 most likely substitulion palfern
                     benzene ring
                                                                       Cl


                                                                        ^   //


                                                        a

                                                                        ff \
                                                 o                     Cl   Cl
                         2                              Cl             Cl

                                                     ? Vc,              ^ /r
                                                ci       ci

                         3                                   V \             -/ Vci
                                          w rci
                                         Cl              ci       a              ci   ci

                                                             Cl   Cl

                         4                                   f Vc,
                                                                  Cl




               The most coimon substitution patterns for the chlorobiphenyls
               found in PCS preparations. Only one phenyl-ring is sham. The
               most abundant tetrachlorobiphenyls, for example, are those from
               the dichlorophenyl-moieties shown. One di- and one trichlorophenyl-
               would give most abundant penta-chlorobiphenyls, etc.




                                                -38-




                                                                                           SPO DEFEXP-JK-00001926

                                       DX_22685.0061
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 322
Case 2:15-cv-00201-SMJ       ECF No. 373-2        filed 01/28/20   PageID.13806 Page 63 of 486




                  Several corn-rents are necessary at this point: The importance of
     such detailed determination and identification of the isomers characteristic of
     the oanmercial PCBs lies in the observations, to be discussed below, that bio­
     accumulated chlorobiphenyls show what appear to be significant differences in the
     distributions of the individual isomers from the source materials. The most pro­
     bable explanation for these observations seem to be that at least some of the
     chlorobiphenyls are metabolized principally to hydro-chlorobiphenyls. Only
     after very complete isomeric spectra are available can such effects be properly
     studied.
                  Secondly, the detailed study of the PCBs has shown that there are
     no major compounds in these mixtures aside from the chlorobiphenyls. On the
     other hand, products formed by the addition (rather than by substitution) of
     chlorine to the biphenyl molecule in laboratory studies, yield significant con­
     centrations of partially saturated structures. These structures are apparently
     either not formed under the conditions of chlorination that prevail during the
     industrial processing or alternatively are destroyed during the purification
     steps of the process. In contrast to the Aroclors, some of the foreign products
     have shewn traces of polychlorinated naphthalenes and polychlorodibenzofurans;
     a fact that may have considerable toxicological significance in view of the rather
     more toxic nature of these latter products, However, recent informtion published
     by FDA indicates that impurities of chlorodibenzofurans have been also detected
     in Aroclors.
           1.3    Physical Properties of the PCB Aroclors
                  The relevant physical properties of the Aroclor mixtures naturally
     separate into two groups; those properties that have led to the widespread in­
     dustrial use of these materials, and those properties that result in the intro­
     duction of these materials into the environment with what appears to be con­
     siderable potential danger.
                  1.3.1 Physical Properties of Industrial and Technical Interest
                         The most useful compilation of the physical properties of
     the various Aroclors that has so far appeared in the literature is that given
     by Hutzinger, et al (ibid), a portion of which is herein reproduced (with minor
     changes) as Table 1.3.1-1.


                                           -39-




                                                                           SPO DEFEXP-JK-00001927

                                     DX_22685.0062
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 323
                      Case 2:15-cv-00201-SMJ                               ECF No. 373-2                                filed 01/28/20                              PageID.13807 Page 64 of 486




                                                                                                                                                                                                                  MH * hub rupotw)
                                                                                                                                                                                                                  * - mrw chlorin*          u _
                                                                                                                                              ■Wile                                                               " -          InatKl berft*nyi»
                                                                                                                                 Owlc^I and flryalcal Pinpertl»i of
                                                                                                                                   Itofn^^ibiitiw AmcZora

                                                                     Aroclor        ATUrlOr          AraClor       Mznf Loc        AicClor            rutclor       WOdCC           Arocltar          ?ttoClOr           AlOC Joe       \roclor          >irce-
                                         ftnperty                     122L            IZJ2            101            12 42          1248               12M          1260             I2S2              12SB               127 0*         5442             546 a**

                                        A^jHaiarcn                   Clear,         Clear,           Clear,        dear,           Cloar,          u.'<?hc-yellow   Ligiht-yellow                    White to off-       Wru.be crystel- Yellow, t»arw-i dov jtllou^
                                                                     jiobue oil     rfdiile Oil      ecblle oil    Kobile all      Tt ibtle oil   ivi SCtJuS        soft,           sticky           whita fOrf3er       llne vt>3^Br    parott          to-arber
                                                                                                                                                   1 j.-rald        sticky resin    viacaia resiri                                       Stmla           brl ttle resin

                                        Color, pry«.imjw              IW NM\         100 AFT*                      100 WTO          100 rost          100 MtR.      150 Aftft,      ISi ftPKA         i.S WA
                                                                                                                                                                                                      inplt-enj
                                        QiloCLre, peTCSit             20.5-21.5      31,4-37.5       '41           42              48                 sa            60              61.5-62.5         (A                 71             «2               60

                                        teidity, ng >C*Vg             0,01.4         0.014                         0.015           0.010              0.010         0.014           0.014             0.05
                                         /Tiunjfl
                                        Ftiisture, (^zb,                                                           50              50                 ko            50
                                         naxjmjn
                                        Ave. cn:ffLCieiit Of         Q.00071         0.0007J                       0.00068         0.00070            0.00066       0.00067         0.00064           0.00067
                                         «<+«asicri oc/cc/’C         (15*-405O       {ZS’-lOQ'O                    f75*-6S-Cl      [25*—65*C)         {25*-6S*C}    J20#-10Q*CJ     [25,,-65fC)       {io'-ioo-cj
                                        S5«ti.tLc 'gravity           1.182*1.192     1.27 0-1,2811   1*362-1, 372 1.18 1-1.392 1.405-1.U5 tl.495-1.505              1 555-1.566     1.572-1. WJ      1,804-1,811         1.944-1.960    1.470            I.670
                                                                     (25'/lb.5*C)    125*/15.5,C)    <25'A5.S’C) |<25VK.5,C» , <65V15,5*Cl (OiVl^.S^n               (0O#/15.5*Cl    190V15.5*C)      (25V25»C1           t25*/25"CJ     (25V25*1         t25Wl

                                        tehsity, lb/<jal,25,C        9.85            10.45           11,40         ! 11.50         12.04               12.82        13.50           13.72             15,09              16.W           12.25            II.90
                                                                                                     J2J-35S       J25-366         340-375            1365-390      385-425         J90-425           435-450            450-460        215-300          790-333
                                        Distillation range,          275-320        2?0-325
                                         "C. Lsirrectftl
                                         lAS'^l 0-20, nodiflad}
                         \              Ev^^crAuon loss, 4,          1,0-1.5        l.(7-1.5                       0-0.4           0-0.3              0-0.2         0-0.1           0-0,1            0-0.06

                        o                ICO^C, t hr
                                         '/£ 7\ D-6. rod.)                                                         3.0-3,6         3.0-4.0            1.1-1,3       0,6-0.8         0,5-0.6           0,L-0,2
                         I               U3 °c, 5 hT
                                        rldahi pjir.t *C             1*1- 150       152-154          170           176-lflO        lOl-lPS            mnn to        IHJDC LO        m.TX! to          rtruT to           r*M            247              rene
                                          (Cii •v'ala.'id OpaSi PF   2&6- 307       305-310                        348-356         379-3J4            toil ing      tO! I ing       lulling           toilimj
                                         Ci4»l                                                                                                        |XsUl         fjolr           fOiOt            : fjJAflt

                                        Fue paint *C                 1T6            1J8              rone to                                          i tune to     ncoe to         rtr*; to         nene to             rune           >350             none
                                         CCIk-.-cIa^I C^jen •P)      349            460              toilIng       toiling         toil mg            txnl ing      toll mg         twi 11JTJ
                                        C-jpl                                                        point         point           psin               pam           (win            iwirit            fXJlnt

                                       Pour pom t'C                  J IrryatalsJ -35. 5                           -19             *?                 10            31              J5-ja                                               46
                                        lAiTi'1 L- 77) *F            34 Icrystela] -32                             2               19,4               50            S€              99
                                       Sofm-unq po int *C                                                                                                                                            ]40-170             249-100        46-52            98*105.5
                                        (Ain L-261 me                                                                                                                                                302-333
                                                                                                                                                                                                     (nol<1 point)
                                       IfcfrtiL-ti 7r» index,
                                        r, a-20 i<}*C                1.617-1.618    1.620-1.621      1.622*1,624   1.677-1.629     1.630-1.631        1.629-1. Ml   1.647-1.649     1.6501-1.6517                                                        i.660*1.665
                                                                                                     (8 25-0
                                       Vis-tosity, toe
                                        Sa,’ jolt .Jriivnrsal
                                        jas:r-; £>-a)>
                                          170*T {77.8*0              39-41          44-51            71-81         Bl-91          ,18 5-140           5900-2500                     6CQ -950
                                                                                                     Ml            49­ 56          71 -bO             240-340
                                                                                                                                                      260­          1200- 4500       neo’Fi
                                           IS? &:£{                  ££             39-41
                                                                                    31-31            HR            34-35           36 -37             44-4 a        T2-?a           Tl-Cl
                                                                                                                                                                                    66-100


                                       A^tTa^r ;io. of CljTit)!      1.15           2.64                           3.10            3-l0               4.96          6.30            6.60
                                                                                                     HR                                                                                               B, 70              NR              HR              NX




                                                                                                                                                                                                                                               SPO DEFEXP-JK-00001928

                                                                                                DX_22685.0063
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 324
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.13808 Page 65 of 486




                          In addition to the chemical stability and resistance to
    cartoustion illustrated in Table 1.3.1-1, the electrical properties of the PCB
    Aroclors are of extreme significance in the utilization of these materials. A
    oonpilation of the relevant data is presented as Table 1.3.1-2, which illustrates
    the nature of the problem that is encountered when one undertakes a search for
    a suitable substitute for these compounds in such segments of the electrical in­
    dustry as the manufacture of capacitors. Specifically, the dielectric constants
    for most dielectric liquids lie in the range up to perhaps half of that of the
    polychlorinated biphenyls.
                  1.3.2   Physical Properties of Environmental Interest
                         The essentially world-^wide distribution of the chlorinated
    hydrocarbons such as the PCBs suggest that a major route by which such compounds
    are transported is through the atmosphere either in the form of vapor or perhaps
    sorbed onto dust particles, In addition, it is observed that there is a wide-
    spread accumulation of these ocmpounds within the biota ranging from the smallest
    on up the food chain until truly enormous loads are found in the highest members
    of the chain. Since this bioaccumulation also includes the aquatic biota, the
    possibility of considerable transport via the solubility of these compounds in
    water must also be taken into account. Table 1.3.2-1 lists same of the vapor
    pressure and solubility data for several of the Aroclors (D. MacKay and A. W.
    Vtolkoff, Env. Sci. and Tech., 7, 611 ff (1973)).
                        The analysis of co-evaporation (Z'lacKay, ibid) of dilute solu­
    tions of the Aroclors by equilibrium thermodynamics suggests that, because of the
    very high activity coefficients of the chlorobiphenyls in water, the potential
    for evaporation is quite high enough that this mechanism is a major portal by which
    such ocmpounds enter the atmosphere, The fourth column of Table 1.3.2-1 indicates
    the theoretical time for a fifty percent reduction in the concentration of the
    Aroclor from a saturated water solution (pure water plus PCBs), assuming the water
    depth to be 1 meter thick, Clearly, the results of this analysis need to be ex-
    perimentally verified.




                                          -41-




                                                                           SPO DEFEXP-JK-00001929

                                     DX_22685.0064
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 325
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20     PageID.13809 Page 66 of 486




                                         Table 1-3.1-2
                             Electrical Properties of Seme Aroclors


                                          Volume
                  Dielectric constant   resistivity,'3
                                                                              Power factor,3
                    at 1000 cycles5                          Dielectric
                                        8 cm at 100°C                         100°C, 1000
        Aroclor   25°C        100°C     500 V, de            strength,0 kV    cycles, %

         1232      5.7         4.6
                                                         9
         1242      5.8         4.9      above 500 x 10            >35           <0.1
                                                         9
         1248      5.6         4.6      above 500 x 10            >35           <0.1
                                                         9
         1254      5.0         4.3      above 500 x 10            >35           <0.1
                                                         9
         1260      4.3         3.7      above 500 x 10            >35           <0.1
         1268      2.5
                                                         9
         5442*     3.0         4.9      above 500 x 10
         5460*     2.5         3.7



       aASTM D-150-47T
       bASTM D-257-46

       CASTM D-149-44

       *Polychlorinated terphenyls




                                               -42-




                                                                             SPO DEFEXP-JK-00001930

                                        DX_22685.0065
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 326
Case 2:15-cv-00201-SMJ            ECF No. 373-2          filed 01/28/20     PageID.13810 Page 67 of 486




                                            Table 1.3.2-1
                          Solubility, Vapor Presure and Halflife for
                      Vaporization from Water of Selected Aroclors at 25°C

                                                                 Theoretical halflife
                          Solubility    Vapor Pressure           for vaporization
    PCB Type              (mg/U          (nm Hg)                 from 1 m. water column
    Aroclor    1242       0.24          4.06 x 10 -4                      5.96 hr.
    Aroclor    1248       5.4 x 10~2    4.94 x 10 -4                  58.3 min.
                                   -2             -5
    Aroclor    1254       1.2 x 10      7.71 x 10                      1.2 min.
                                   -3               -5
    Aroclor    1260       2.7 x 10      4.05 x 10                     28.8 min.




                                             -43-




                                                                                     SPO DEFEXP-JK-00001931

                                          DX_22685.0066
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 327
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.13811 Page 68 of 486




                            As pointed out above, not only is each of the 7\rcolors a
        mixture of several chlorobiphenyls, but there are a number of isorners present for
        each of the chlorobiphenyls. Thus, the solubility of an Aroclor, or the vapor
        pressure of an Aroclor, represents an average over the various species that make
        up the mixture. To illustrate the effect of the structural complexity. Table
        1,3.2-2 (Hutzinger, ibid) details the measured vaporization rates of the several
        Aroclors. On the other hand, the changes in the mixture corresponding to Aroclor
        1254 on extended heating are displayed in Table 1.3.2-3 (Hutzinger, ibid).
                            The possible implications of these data lie in the fact that
        much of the Aroclor that is found in typical environmental samples seems to
        demonstrate lesser amounts of the lower chlorine number chlorobiphenyls than is
        characteristic of freshly manufactured samples. This observation has frequently
        been attributed to possible metabolism of the more lightly chlorinated species
        coupled with enhanced fixation of the higher chlorinated species.
                            A partial listing of the measured solubility in water of
        identified authentic chlorobiphenyls is shown in Table 1.3.2-4 (Hutzinger, ibid)
        and the effect of the solubility differences of the individual chlorobiphenyls
        on the constitution of Aroclor 1254 solutions is illustrated in Table 1.3.2-5
        (Hutzinger, ibid).
                            A factor that is most probably of considerable importance in
        the admission of such compounds as the PCBs into the environment is a measure of
        the partition coefficients between such interface systems as soil-air; soil-water;
        lipids-water; and, more generally, water-solid particles, At the present time
        there seems to be very little actual data available in dixect form, although much
        should be possible to infer from the effects of various combinations of stationary
        phase and support in gas diromatography on the retention index, An interesting
        and probably significant point of datum has been presented by D. R. Branson of
        the Dow Chemical Co., who reports that the distribution of 2,2',5 trichlorobiphenyl
        between sludge-water-air was 92%-3%-5%, respectively.




                                              -44-




                                                                           SPO DEFEXP-JK-00001932

                                     DX_22685.0067
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 328
Case 2:15-cv-00201-SMJ      ECF No. 373-2           filed 01/28/20     PageID.13812 Page 69 of 486




                                        Table 1.3.2-2
                                Vaporization Rates of Aroclors

                                                                      Vaporiz ation
               Aroclor                                 Exposure         rate
                                2       Vft. loss      at 100°C           2
         (Surface area: 12.28 cm )          (g)           (hr)       (g/cm /hr)

                  1221                   0.5125           24         0.00174
                  1232                   0.2572           24         0.000874
                  1242                   0.0995           24         0.000338
                  1248                   0.0448           24         0.000152
                  1254                   0.0156           24         0.000053
                  1262                   0.0039           24         0.000013
                  1260                   0.0026           24         0.000009
                  1270 (Deca)            0.0015           24         0.000005




                                           -45-




                                                                                 SPO DEFEXP-JK-00001933

                                        DX_22685.0068
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 329
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13813 Page 70 of 486




                                              Table 1,3.2-3
                              Percent Loss in Area of Seven Chromatogram
                                     Peaks of Aroclor After Heating



                                                % Peak Remaining After Heating
                                             with water              without water
                 Aroclor 1254 peak       25 min      60 min             10 iron
                         1                34            17                  13
                         2                59            26                  15
                         3                78            27                  20
                         4                60            46                  20
                         5                86            49                  27
                         6               100            85                  28
                         7               100            67                  16




                                                 -46-




                                                                            SPO DEFEXP-JK-00001934

                                      DX_22685.0069
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 330
Case 2:15-cv-00201-SMJ        ECF No. 373-2      filed 01/28/20     PageID.13814 Page 71 of 486




                                        Table 1.3.2-4

                          Solubility of Chlorobiphenyls in Water



               Compound                              Solubility mg/1 (ppm)

              Munochlorobiphenyls
                2-                                           5.9
                3-                                           3.5
                4-                                           1.19
              Dichlorobiphenyls
                2,4­                                         1.40
                2,2'­                                        1.50
                2,4'­                                        1.88
                4,4’-                                        0.08
              Trichlorobipheny1s
                2,4,4'­                                      0.085
                2',3,4-                                      0.078
              Tetrachlorobiphenyls
                2,2',5,5'-                                   0.046
                2,2',3,3'-                                   0.034
                2,2’,3,5,-                                   0.170
                2,2^4,4'-                                    0.068
                2,3',4,4*-                                   0.058
                2,3',4',S-                                   0.041
                3,3',4,4'-                                   0.175
              Pentachlorobiphenyls
                2,2’,3,4,5’-                                 0.022
                2,2',4,5,5’-                                 0.031
              Hexachlorobiphenyl
                2,2’,4,4’,5,5'-                              0.0088
              Octachlorobiphenyl
                2,2’,3,3*,4,4',5,5'-                         0.0070
              Decachlorobiphenyl                             0.015
                4,4'-Dichlorobiphenyl
                -KTween 80 0.1%                              5.9
                +Tween 80 1%                               >10.0
                +Humic acid extract                          0.07




                                          -47-




                                                                             SPO DEFEXP-JK-00001935

                                        DX_22685.0070
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 331
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.13815 Page 72 of 486




                                             Table 1.3.2-5
                           Relative Peak Heights (Peak 5 = 100) in Saturated
                                   Aqueous Solutions of Aroclor 1254


                           Saturated aqueous       Saturated aqueous
               Peak No.     solution (26°C)          solution (4°C)    Aroclor 1254 standard

                  1              172                    144                     35
                  2                91                    72                    16
                  3               47                     41                     30
                  4                14                     9                      1
                  5               100                   100                    100
                  6                33                    28                     23
                  7                57                    59                     55
                  8                 5                     5                     10
                  9                21                    24                     25
                 10                 8                    13                     31
                 11                 4                     4                      6
                 12                11                    24                     50
                 13                 6                    10                     11




                                                 -48-




                                                                           SPO DEFEXP-JK-00001936

                                        DX_22685.0071
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 332
Case 2:15-cv-00201-SMJ       ECF No. 373-2        filed 01/28/20   PageID.13816 Page 73 of 486




           1.4    Chemical Properties of the Chlorobiphenyls
                  Considerable detail on the most important chemical reactions that are
     known to occur with the chlorobiphenyls is presented in Chapter 5 of the treatise
     on "The Chemistry of the PCB" by Hutzinger, et al. Suffice it to say here that
     oxidation and hydrolysis can be carried out, but only under conditions which are
     considerably more rigorous than would be obtained in industrial applications, This
     relative stability is, of course, one of the most attractive features of these
     compounds in technological practice.
                  The class of reactions to which the chlorobiphenyls are susceptible
     and which is of most interest in terms of their possible toxicological significance
     are those which result in cyclization. Of particular interest in this context is
     2,2' dichlorobiphenyl, which on cyclization yields the compound dichlorodibenzofuran.
     The toxicological data on these two compounds indicates the nature of this change:
     the LDo for oral doses to rats is of the order of 250 mg/kg for the dibenzofuran
     whereas the corresponding toxicity for the chlorobiphenyl is in excess of 4000
     mgAg. (Data from the "Toxic Substances List", EffiW, 1973).
                  The close proximity of the 2 and 2' substituents on the biphenyl
     molecule facilitates intermolecular cyclization reactions under a variety of con-
     ditions. Of special interest is the observation that alkali fusion of 2-chloro-
     2'-hydroxybiphenyl and the dehydration of 2,2'-dihydroxychlorobiphenyl yield the
     corresponding chlorodibenzofurans; hydroxylation of the chlorobiphenyls is the
     oanmon initial step in the metabolism of these compounds, The immediate biological
     significance of this is unknown at this time since the chlorodibenzofurans have
     not been isolated from animal experiments.
           1.5    Photochemical Reactions Involving the PCBs
                  A great deal of effort has been directed to the study of the effects
     of ultraviolet (UV) radiation on the chlorobiphenyls since photodestruction is
     believed to be a possible mjor mechanism for the environmental decay of chloro-
     hydrocarbon pesticides such as DDT. There has been much speculation as to the role
     that UV photodisintegration might play in terms of the chlorinated biphenyls.
     The earlier work was carried out using mercury vapor UV sources with the result



                                           -49-




                                                                            SPO DEFEXP-JK-00001937

                                      DX_22685.0072
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 333
Case 2:15-cv-00201-SMJ      ECF No. 373-2      filed 01/28/20    PageID.13817 Page 74 of 486




     that, because of the significantly harder radiation (mercury source 250 nm, solar
     radiation at surface of the earth with an effective cutoff at 290 nm) cross
     section and reaction paths are difficult to extrapolate to environmental situations.
     In more recent times, such irradiation studies have been carried out using General
     Electric "Black Light" sources which much more nearly approximate the spectral
     distribution of solar radiation.
                  A number of types of effects have been observed including partial
     dechlorination and even, in some cases, the formation of very viscous semi-solids
     that apparently arise from complex polymerizations. Again, the extension of the
     experimental results to environmental conditions is somewhat limited in value
     since the majority of the irradiation studies have been carried out in solvents
     other than water. The very low solubility of even the least chlorinated chloro-
     biphenyls in water makes the experimental study of aqueous solutions especially
     difficult, particularly when the information of concern is the quantitative
     evaluation of the reaction products that are formed. It must be said, at this time,
     that the probability of UV disassociation being a major source for the environ­
     mental decay of the chlorobiphenyls seems to be significantly less than that for
     the chlorinated hydrocarbon pesticides.
                  Since it is assumed that a major portion of the chlorinated biphenyls
     are transported and distributed throughout the world through the medium of ad­
     sorption on dust particles or as a vapor, it follows that studies of the stability
     of thin sorbed films or of vapors of the chlorinated biphenyls against long term
     UV irradiation are of importance. The earlier attempts to discover the presence
     of reaction products resulting from long term exposure of selected chlorobiphenyls
     to solar radiation were subject to the differential evaporation of the less chlor­
     inated species; this result seriously biased the observations. The recent experi­
     ments that have been conducted within quartz containers seem to obviate evaporation
     problems and, further, seem to indicate that the mono- and dichlorobiphenyls are
     essentially carpletely destroyed when exposed to hard UV for times of the order of
     weeks or months. Problems of detection sensitivity continue to plague attempts to
     elucidate the detailed mechanisms and pathways.



                                           -50-




                                                                           SPO DEFEXP-JK-00001938

                                     DX_22685.0073
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 334
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.13818 Page 75 of 486




               Studies of thin films of chlorobiphenyls sorbed onto appropriate
  surfaces have also been carried out within a quartz enclosure, To date, the
  major objection to such experiments, in terms of extrapolation to environmental
  conditions, seems to be that the concentration, or rather the absolute density
  of the surface layer, is sufficiently high that the activated species remain in
  contact for sufficiently long times as to allow the formation of products that
  might well be very rare events in corresponding environmental concentrations.
               At this time there appears to be significant research being directed
  to the determination of the stability of chlorobiphenyls against ultraviolet
  radiation and that it is to be expected that the situation which obtains in
  typical environmental conditions will be greatly illuminated in the near future.
        1.6   Metabolic Chemistry of the Chlorobiphenyls
               The very ccmbination of physical and chemical properties that have
  made the chlorobiphenyls and their technical mixtures of such wide technical
  interest also result in these compounds being of significance as environmental
  pollutants, especially in terms of their impact on the biota, The very low
  chemical activity, coupled with high lipid-water partition coefficients, ap­
  parently contribute to the bioaccumulation whereby the chlorobiphenyls,    -
  pecially the more highly chlorinated species, tend to become fixed within the
  body fats and particularly in higher members of the food chain, There is evidence
  that this fixed load of refractory chlorinated organic materials, or the circulating
  levels of the same compounds that must accompany such fixed loads, represents a
  serious hazard to the bearer or progeny. The toxic consequences of body burdens
  of chlorobiphenyls is more fully discussed in the section of this report concerned
  with toxicology of the chlorobiphenyls.
               The mechanisms by which an organism can deal with ingested refractory
  compounds are naturally separated into physical and chemical processes, The
  physical processes are primarily associated with the requirements of free energy
  across the boundary between differing phases such as a water-lipid boundary, or
  a cell wall, etc. Since there does not exist a significant body of partition
  coefficient data for various combinations of interfaces, little of a quantita­
  tive nature can be stated as to the biological significance of such physical
  processes.

                                      -51-




                                                                         SPO DEFEXP-JK-00001939

                                    DX_22685.0074
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 335
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20    PageID.13819 Page 76 of 486




                      On the other hand, as is pointed out in Section 2.4, hydroxylation
        is a rather easily accomplished process for at least the less chlorinated chloro-
        biphenyls.   Thus, it might be assumed that one should observe the hydroxylated
        chlorobiphenyls as intermediate metabolic products in a variety of organisms.
        Experimental data is available to indicate that such hydroxylation processes are
        indeed exhibited by a wide variety of organisms,     The principle species re-
        lated differences seem to be in the rate at which such processes are found to
        occur — very rapidly in rodents and very slowly in fish,      In addition, once
        the target chlorobiphenyl has been hydroxylated to a more or less degree, there
        appear to be available a wide variety of species-specific addition processes
        which could make use of the hydroxylated molecule.     Interestingly, there is to
        date no evidence of biologically or metabolically induced cyclization; it thus
        appears likely that the chlorodibenzofurans are not biologically formed.
                      The salient observations to date on the metabolism of chlorobiphenyls
        might best be sunmarized as follows:

                       a.   When the challenge to the animal is a technical
                            mixture of chlorobiphenyls, there is a preferential
                            storage of the more highly chlorinated species, with
                            the result that the homologue spectrum of stored
                            PCBs often represents a more heavily chlorinated
                            mixture than the original test mixture.

                      b.    There is conflicting and often species-dependent
                            data as to the mechanism by which the less chlori­
                            nated species are differentiated; whether the pro­
                            cesses involve metabolism, physical partitioning,
                            or seme combination of such processes has not been
                            settled.




                                                -52-




                                                                           SPO DEFEXP-JK-00001940

                                       DX_22685.0075
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 336
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20   PageID.13820 Page 77 of 486




                 c.   Conflicting and confusing evidence exists indicating
                      marked differences in accumulation and differentiation
                      between specific isomers especially at the middle levels
                      of chlorination. These differences also seem to be
                      species-dependent in a number of cases.
                 d.   There is significant evidence that PCB metabolism
                      proceeds through an intermediate step of hydroxylation
                       (often this appears to be the terminal step whereby
                      the increased aqueous solubility of the hydroxylated
                      species accomplishes the end of its removal).
                 e.   There are several observations indicating that iso­
                      merization can be accomplished during metabolic
                      reactions. In this context, the results of Bagley
                      and Cromartie (Bagley, G.E. and E. Cromartie,
                      J. Chrcm. 75, 219-226, (1973)), with the elimination
                      of Aroclor 1254 in the Bolwhite, are most pertinent.
                In conclusion, there has been much work directed to the study of the
    mechanisms whereby living organisms are able to eliminate chlorinated biphenyls
    from their system. In spite of this effort and because of the inherent com­
    plexity of this subject, the nature of these mechanisms remains a mystery.




                                        -53-




                                                                             SPO DEFEXP-JK-00001941

                                      DX_22685.0076
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 337
Case 2:15-cv-00201-SMJ            ECF No. 373-2        filed 01/28/20   PageID.13821 Page 78 of 486




                                                       SECTION V

                                                   INDUSTRIAL CHARACTERISATIONS

           1.0      INTRODOOTION

                This section discusses polychlorinated biphenyls (RGBs) production and
          each PCBs user (capacitor, transformer, investment casting, paper recycling
          and miscellaneous) manufacturing process. When known, for each operation
          the following information is given:
                    .     Name and the location of conpanies in each category;
                    .   A description of the processes at the facilities studied
                        and pertinent flew diagrams, where appropriate;
                    .     Raw waste load data per ton of PCB used and sources of
                          these wastes;
                    .   Water usage data in terms of gallons per day;
                    .     Treatment and housekeeping measures practiced at the
                          facilities and on-going PCB containment programs;
                    .     Plant waste effluents found and their ccuposition.

           2.0      MANUFACTURING PROCESS - POLYCHLORINATED BIPHENYLS (PCBs)

                    2.1      Process Description
                      Monsanto, the sole domestic manufacturer of PCBs, manufactures
          this chemical in their Sauget, Illinois plant, The basic raw material is
          biphenyl which is manufactured from pure benzene in another Monsanto plant.
          The PCB manufacturing operation is conducted in two steps. First, biphenyl
          is chlorinated with anhydrous chlorine in the presence of ferric chloride to
          produce crude PCBs and then the crude PCBs are distilled to obtain the finished
          product, A schematic flow diagram of this process is given in Figure 2.1-1A
           and B.




                                                        -54-




                                                                                  SPO DEFEXP-JK-00001942

                                           DX_22685.0077
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 338
                    Case 2:15-cv-00201-SMJ                ECF No. 373-2                              filed 01/28/20                   PageID.13822 Page 79 of 486




                                      FIGURE 2.1-1A. PREPARATION OF CRUDE CHLORINATED BIPHENYLS-MONSANTO KRUMMRICH PLANT
                                                                                                                                                                            | VENT

                                                    AIR      . AIH                                                                      IHjjO                    DEMISTER
                                                                                                                                                    AIR
                                                                                            LIQUID
                                                                                              PCB     HCI TO
                                                    COOLER                                                                              SCRUBBER                  ALKALI


                                                                        P                     I        t
                                                                                                          PURIFICATION

                                                                                                                            I
                                                                                                                                AIR
                                                                                                                                        f AIR             H-,0

                                                                                                                  CRUDE
                                    BIPHENYL              BATCH              AROCLOR                             AROCLOR^   BLOWER                         RAW AROCLOR
                                                                                              SCRUBBER
                                                    CHLORINATOR              a    hci                                        TANK                                STORAQE
                                                                                 GAS


                                      F*Ct5




                     i                         figure   2.1-1B. DISTILLATION OF CRUDE PRODUCTS "MONSANTO KRUMMRICH PLANT
                     Ul
                     Ln
                     I                                                                                                                           STEAM

                                                                                                                                      M20
                                                                                                                                                           I         j~-M20          VAPOR


                                                                                                                                                         STEAM JET
                                                                                                                                                _____     EJECTORS — h2o             condensate
                                         RAW       GAS FIRED                       VACUUM              OVERHEAD         SHELL ft TUBE
                                       AROCLOR       RETORT                      DISTILLATION                            CONDENSER                                         AROCLOR 1016
                                                        T           BOTTOMS                                                           NON-CONTACT
                                                                     AIR                                                              COOLING WATER                      STEAM


                                                            r r              HC( TO
                                                                           H- AIR TO HgO
                                                                                            PURiriCATION

                                                                           1------ T SCRUBBER
                                                            (CASCADE REACTORS)                             I   ALKALI
                                                                                                                                                         AIR       AIR
                                                                                                                                                                             STEAM JET
                                                                                                                                                                           _ EJECTORS —h20
                                                                                                                                                                                             |—h2o   VAPOR




                                                             CHLORINATION                                                         STILL
                                                                                                      STORAGE                                       CONDENSER                                  CONDENSATE
                                                               SECTION                                                          (VACUUM)                                   -----—AROCLOR 1254
                                                             (   details
                                                                   AS
                                                                             same
                                                                           ABOVE
                                                                                        )

                                                                                                                                            MONTARS TO
                                                                                                                                            INCINERATION




                                                                                                                                                                                             SPO DEFEXP-JK-00001943

                                                                                 DX_22685.0078
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 339
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13823 Page 80 of 486




                   The reaction section consists of 6 reactors (3 batch and 3 cascade) .
       Currently, Monsanto manufactures four different types of Aroclors (1242, 1016,
       1254 and 1221) . For the manufacture of any given product, the chlorinator is
       charged with proper quantities of biphenyl and catalyst and heated above the
       melting point of biphenyl. The flew of vaporized chlorine is then started and
       the charge is circulated with a pump. Throughout the chlorination, the tempera­
       ture is kept above the melting point of the mixture, but below 150°C to avoid
       excessive sublimation and plugging of the line discharging the hydrogen chlorine
       produced by the chlorination. The reaction pressure is maintained near atmos­
       pheric. The degree of chlorination is principally determined by the time of
       contact with anhydrous chlorine. The contact time varies frem 12 to 36 hours
       for the manufacture of different Aroclor types. The degree of chlorination
       is measured by the specific gravity of the mixture or the ball and ring soften­
       ing point when the product is viscous.
                   The vapors frem the chlorinator (HC1 containing PCBs) are scrubbed
       with liquid Aroclor and the gaseous HC1 is sent to another plant at the Sauget
       complex for purification, The crude product is held at an elevated temperature
       and blown with dry air for several hours, after which it is sent to the raw
       Aroclor storage tank where a few tenths of 1 percent of alkali are stirred with
       the material to react with any remaining hydrogen chloride or ferric chloride.
       The air frem the blcwer tank is scrubbed with water and vented to the atmosphere
       through a demister.
                   The raw Aroclor is subsequently batch distilled under reduced pres­
       sure to remove the color, and the traces of hydrogen chloride and ferric chloride.
       The methods of purification are different for the different types of end pro­
       ducts. Raw Aroclor 1254, 1242 and 1221, each are distilled in stills under re­
       duced pressure, achieved via steam jet ejectors; the condensate from the still
       is the finished product while the bottoms are the Montars which are drummed and
       sent to incineration.
                   The distillation section for the 1016 product consists of a gas fired
       retort and a vacuum distillation tower. The latter is used to allow the separa­
       tion of the higher chlorinated, less biodegradable conpounds from the relatively



                                             -56-




                                                                          SPO DEFEXP-JK-00001944

                                      DX_22685.0079
   Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 340
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13824 Page 81 of 486




  lower chlorinated and more biodegradable ones. The raw Aroclor (42% chlori­
  nated material) is fed into the reboiler. The vacuum in the tower is maintained
  at about 100 mn Hg by steam jet ejectors. The steam is partially condensed and
  the condensate is discharged into the plant discharge sump. The first cut from
  this tower is recycled back to the retort. At a preset overhead temperature
  the 1016 product is collected and sent to the product storage. The high boiling
  residue from the tower is sent to a subsequent chlorination cycle and the re­
  sulting raw Aroclor is distilled in a still. The overhead from this still is
  the finished product. The bottoms from this fewer are the Mcntars. The spent
  ferric chloride catalyst, used in PCB manufacturing, is sent to incineration
  with Montar residues.
              For special orders, in order to increase electrical resistivity,
  the Aroclors are stirred at an elevated tanpera ture with a few tenths of 1%
  of well-dried fuller's earth and then filtered through paper.
              All Aroclors are stored at 150°F.    Steam coils are used on the
  storage tanks for heating these tanks.

         2.2   Raw Wastes
              The raw wastes from the manufacturing area consist of the liquor
  from the scrubber, the condensate from the steam jet ejectors, water used for
  showers and eye baths, miscellaneous floor wash downs, waste oil collected in
  drip pans and drums, and montars which are the bottom cut from their stills.
  The ccmposition and the quantities of the individual waste stream are not moni-
  tored. All effluent streams generated in the manufacturing area are directed
  into the sumps in this area. The waste oil collected in the drip pans and the
  Montars are emptied into 55 gallon drums and sent to incineration.
              The raw wastes generated in the incinerator consist of the venturi
  scrubber liquor and the water phase frem the separator sump in the incinerator
  area. The conposition of the ccmbined stream is monitored. However, the com­
  position of the individual streams is not known. Non-product PCB discharges
  are shewn in Figure 2.2-1. It has been estimated that this plant generates




                                        -57-




                                                                           SPO DEFEXP-JK-00001945

                                      DX_22685.0080
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 341
Case 2:15-cv-00201-SMJ            ECF No. 373-2                filed 01/28/20   PageID.13825 Page 82 of 486




             FIGURE 2.2-1.       NON-PRODUCT PCS DISCHARGES AT MONSANTO'S KRUMMRICH PLANT



            VAPOR FROM JET EJECTORS---------------------
            EXHAUSTS FROM THE              SCRUBBER--------------                            AIR
            SURFACE AREA EVAPORATION               (IN GENERAL)


            CONDENSATE       FROM      STEAM       EJECTORS
                                                                                             TO
            NON-CONTACT        COOLING       WATER-----------
                                                                                           SEWERS
            SCRUBBER       LIQUOR -------------------------------


            MONTARS
            BOTTOMS       FROM    SEPARATOR           SUMP-----                           INCINERATION
            COLLECTION       FROM       ALL      DRIP     PANS


            RAGS    FOR     CLEANING
            FLOOR     DRY
                                                                                          LANDFILL
            SPENT     FILTER       PAPERS         a
            FULLERS        EARTH




                                                                    -58-




                                                                                       SPO DEFEXP-JK-00001946

                                               DX_22685.0081
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 342
Case 2:15-cv-00201-SMJ         ECF No. 373-2    filed 01/28/20   PageID.13826 Page 83 of 486




  about 25 lbs of scrap oil and Montar per ton of PCB produced, Additionally,
  the quantities of material sent to landfill approximates to 5.4 lbs per ton of
  PCB produced, Further, Monsanto reports that the plant's PCB contribution to
  the air is under 1 Ib/day.

         2.3   Plant Water Usage
              On the average, the PCB plant uses a maximum of 388,800 gallons
  of water and a maximum of 360,000 lbs of steam daily, Water is used for non-
  contact cooling purposes in shell and tube condensers, in a water scrubber, for
  floor washings, for showsrs and in eye baths. Steam is used in the steam jet
  ejectors and for steam tracing purposes. The plant uses municipal water and
  purchased steam.
              The process water from this facility consists of the liquor from
  their scrubber and the steam condensates which are discharged in one of the
  two sumps in the manufacturing area.
              Additionally, 273,600 gallons of water are used in the incinerator
  daily for quenching the hot gases from the fire box. The resulting weak muria-
  tic acid in the quench pot is used in the venturi scrubber and in the packed
  tcwer.
              The type and quantities of water used and discharged at this plant
  are summarized below:

  Water Balance
  •   Manufacturing Plant
                                                        Quantities, GPD
                                                     Used          Discharged
      Process Water
        in water scrubber                           14,400           14,400
        misc. floor wash downs                       7,200            7,200
        condensate from steam jet ejectors                           14,400




                                       -59-




                                                                              SPO DEFEXP-JK-00001947

                                      DX_22685.0082
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 343
Case 2:15-cv-00201-SMJ           ECF No. 373-2     filed 01/28/20     PageID.13827 Page 84 of 486




         Water Balance        (Can't)
         .       Manufacturing Plant
                                                                      Quantities, GPP
                                                                                                  i
                                                                   Used         Discharged

                 Non contact cooling water                    360,000            360,000
                   showers, eye bath                            7,200              7,200
                 condensate from steam tracers                                    28,800
                                                      Total    388,800           432,000
             .   Incinerator
                   water used for hot gas quenching           273,600            273,600
                   water phase from the sump                                      14,400
                                                      Total    273,600           288,000


                     2.4   Wastewater Treatment and Housekeeping
                         Monsanto reports significant environmental controls at their
             Krunmrich, Sauget plant. Since 1969, they have invested more than 22 man-years
             of work and millions of dollars in this program, The in-house goals have re-
             duced the PCB discharges into water to about three pounds per day.
                         A John Zink designed incinerator was erected at Sauget in 1970 to
             safely dispose of PCBs. A schematic flew diagram of this operation is given
             in Figure 2.4-1. Aroclor is steam atomized and fed into the fire box. Natural
             gas is used for combustion and the feed is incinerated at t^nperature above
             2200°F at 5 percent excess oxygen with a retention time of 2-3 seconds. The
             gases are quenched with water and the exhausts from the quench pot are passed
             through a high-energy venturi scrubber, then through a packed column which is
             irrigated by the weak muriatic acid originating from the quench pot. Exhausts
             are then vented to atmosphere through a demister. These exhausts as well as
             the effluent from the incinerator section are monitored.
                         In the incineration area, drainage is directed to trenches and
             piping which flow into a 10,000 gallon underground concrete basin. The water




                                                   -60-




                                                                              SPO DEFEXP-JK-00001948

                                        DX_22685.0083
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 344
                         Case 2:15-cv-00201-SMJ            ECF No. 373-2         filed 01/28/20     PageID.13828 Page 85 of 486




                                                       FIGURE 2.4-1. PROCESS FLOW DIAGRAM OF THE JOHN ZINK INCINERATOR
                                                                       AT MONSANTO'S KRUMMRICH PLANT

                                            r-LIQUID WASTE STREAM


                             I
                            CTi                           NATURAL                                                       HjO PHASE
                            r                               GAS —
                                                                         FIRE                                           FROM THE

                                                   T
                                                 STEAM
                                                           AIR           BOX                                            SUMP -]


                                                                                                            VENT
                                                                 h4o-




                                                                                                                    4
                                                                        QUENCH            VENTURI          PACKED
                                                                         POT             SCRUBBER          TOWER
                                                                                                                        TO THE SAUGET
                                                                                                                        SEWER SYSTEM




                                                                                                                                    SPO DEFEXP-JK-00001949

                                                                        DX_22685.0084
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 345
Case 2:15-cv-00201-SMJ      ECF No. 373-2        filed 01/28/20   PageID.13829 Page 86 of 486




     layer frcsn this basin is purrped ccaitinuously, combined with the scrubber liquor,
     metered, monitored and discharged into the sanitary sewers of the Sauget com­
     plex and from there it is sent to the East St. Louis municipal sewers, The
     organic phase from the sump is periodically purrped into waste storage tanks for
     incineration.

                 The incineration unit has a rated design capacity of 10 million
     pounds per year. However, since the start of its operation this unit has
     achieved a service factor of about 0.60. Monsanto reports that this incinerator
     can achieve a maximum of 6 million pounds of capacity annually; the unit is
     plagued with various mechanical problems.
                 Monsanto uses their incinerator to process both their own wastes
     and as a service to other industries. The service charge for incineration is
     an average of 54 per lb of material, but the cost appears to be increasing.
                 The incinerator feed is brought into the plant either by truck in
     55 gallon sealed drums, by tank trucks or by rail, The drums are opened.
     picked up by a fork lift and enptied into a concrete pit. The tank truck
     carrying the waste liquids enters the incinerator area and the liquid waste is
     then pumped from the truck into the pit. The material in this pit is periodi-
     cally pumped via a vertical certrifugal pump into one of the four 20,000 gallon
    incinerator waste feed tanks.
                 The rail car is brought into a designated area close to the incinera-
     tor site. The material from the rail car is normally pumped into a long term.
     500,000 gallon storage tank, The material from this tank is pumped into the
     incinerator feed tanks located on the incinerator pad when required.
                  Drainage is provided along the rail tracks. These drains empty
     into tiie 10,000 gallon sump located under the incinerator pad.
                 In the manufacturing area, Monsanto has taken a number of significant
     steps to prevent loss of PCBs to the environment. Drainage is directed to
     trenches and piping, and then to one of two concrete 3,000-gallon underground
     settling basins. This insures PCB containment in case of accidental spill or




                                          -62-




                                                                         SPO DEFEXP-JK-00001950

                                     DX_22685.0085
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 346
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13830 Page 87 of 486




 equipment failure. Relief valve lines and atmospheric vents are routed through
 catch tanks, or are redirected to settling basins.
             When small quantities of PCBs are collected in the settling basins
 of the manufacturing area they are later pumped into 55 gallon drums, and
 eventually incinerated. The overflew from these suirps is combined with the non­
 contact cooling water used at the plant, monitored and then discharged into the
 Sauget complex.'s sanitary sewer and from there to the East St. Louis municipal
 system.
             PCBs are packed and shipped in galvanized-steel 55 gallon drums,
 or in railroad tank cars. All tank cars are top loaded, In the drum filling
 area spills are cleaned via rags or floor dry and these materials are drunmed
 and sent to landfill located in the town of Sauget.
            In the PCB truck or rail car loading area, drainage is directed
into a small concrete pit. The material accumulated in this pit is periodically
pumped into the basins located in the manufacturing area.
             Nitrogen blanketing is provided on storage tanks to eliminate any
 "breathing" of the tanks and resultant PCB escape.
             Mist eliminators have been installed in vapor lines to eliminate
 the possibility of PCBs leaving the manufacturing area through these lines.
            Finally, underground sewers have been replaced with above-ground
sewers, and repaired or combined with others, so that the effluent from the
department can be monitored. In addition, this step will prevent any unknewn
buildup of PCBs in the sewer systems or any contamination of PCBs into other
sewers.
             A high housekeeping level is maintained in the plant itself.
 Housekeeping responsibilities which the operators have assumed are as follows:
             . All pumps are checked for leakage on every shift.
               Drip pans that collect leaks are enptied into
               scrap PCB drums.




                                      -63-




                                                                           SPO DEFEXP-JK-00001951

                                      DX_22685.0086
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 347
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13831 Page 88 of 486




                        .   All leaks are reported and documented so that
                            corrections can be made and settling basins
                            observed.
                        .   "Floor Dry" is used to absorb any PCBs that
                            have spilled or leaked. If it becomes necessary
                            to flush PCBs to the settling basin, a minimum
                            amount of water is used.
                        .   Sanpling drums and scrap PCB drums are quickly
                            palletized, labelled and transferred to the in­
                            cineration area.

                        2.4.1 Treatment Facility for the Effluent from Sauget Conplex
                              The processing and incineration departments' aqueous effluent
           enters the plant sewer system, and this system discharges into the Sauget Village
           waste sewer system. The combined streams then flow to the village primary treat­
           ment plant. The village treatment plant is under expansion to a secondary
           chemical treatment plant, scheduled for 1976 completion.
                              Additionally, evaluations are being conducted to include the
           village plant discharge in a projected regional biological treatment plant.

                  2.5   Plant Effluents
                        This plant has no point source discharge from their operation.
            There is a single discharge from the manufacturing operation (the combined
            stream of process and non-contact cooling water) to the main sewer system of the
            Sauget complex and there is a second discharge from the incinerator area to the
            same sewer system. The conposition of these streams as reported by Monsanto are
            as follows:
                                             Effluent from the      Effluent from the
                                               Manufacturing          Incineration
                                                 Operation                area
                   flew rate, gpd                  432,000              288,000
                   PCBs, ppm                         0.75                 0.15
                   PCBs, Ibs/day                     2.70                 0.36



                                                   -64-




                                                                            SPO DEFEXP-JK-00001952

                                      DX_22685.0087
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 348
Case 2:15-cv-00201-SMJ             ECF No. 373-2       filed 01/28/20   PageID.13832 Page 89 of 486




                     It has been reported that these effluents are clear liquids with
  essentially no suspended solids.         The incinerator effluent may contain some
  amounts of chloride.         However, no information is available on the chloride
  content.

  3.0     PCB USER INDUSTRIES

          3.1        Askarel Capacitor Manufacturing Industry

                     Presently 90-95 percent of all impregnated capacitors manufactured
  in the U.S. are of the PCB type.         TVro important types of capacitors are phase
  correctors on pcwer lines and ballast capacitors for fluorescent lighting.
  Aroclor 1016 is the principal PCB used in this application; at seme plants
  Aroclor 1242 and 1221 are also being used in limited quantities.           The principal
  types of Aroclor impregnated capacitors and their applications are given below.

  A.    High Voltage Fewer

        Generally AC capacitors are used to improve the pewer factor of a circuit.
  Power factor is the ratio of true power in watts to the apparent pewer as ob­
  tained by multiplying the current flowing to the load by the circuit voltage.
  The power factor correction can be made directly at the load or at utility sub­
  stations.      In the latter case high voltage units will be designed for 4,800 to
  13,800 volt service,        To the utility engineer the use of capacitors is purely a
  matter of economics.        The main benefits that result from the use of capacitors are:

          1.    Reduction of losses associated with the delivery of electrical
                power to the point of use.

          2.    Reduction of the investment required in equipment for delivering
                electrical power to the point of use, which may be broken down
                into:

                a.    Reduction of line current for the same kilowatt load.
                b.    Reduction of the kva rating of equipment required to
                      handle the same kilowatt load.




                                              -65-




                                                                                  SPO DEFEXP-JK-00001953

                                             DX_22685.0088
   Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 349
Case 2:15-cv-00201-SMJ          ECF No. 373-2      filed 01/28/20   PageID.13833 Page 90 of 486




                   c.     Reduction of the transmission line voltage drop for
                          a given kilowatt load.

                   d.     Control of delivered voltage if the capacitor kva is varied.

                Electric utilities also use capacitor banks in series with distribution
         circuits to improve voltage regulation.

         B.    Low Voltage Fewer

                 Capacitors installed in industrial plants at the demand site (typically
         large motors and welders) are designed for 230 to 575-volt service.       Capacitors
         installed near the loads are the most efficient way to supply the magnetizing
         current to produce the flux necessary for the operation of inductive devices.
         Rates for the sale of power are generally structured to encourage power factor
         correction at the site, eliminating the need for the electric utility to trans­
         mit both power-producing current and magnetizing current all the way frem the
         generator to the plant site.

                 The same considerations apply to induction heating applications, the
         principal difference being that capacitors for this application are designed for
         operation at 960 to 9600 Hz'.

         C.    Lighting

                 Capacitors improve the efficiency of lighting systems.     A fluorescent or
         mercury vapor lamp can be ballasted without the use of a capacitor, but the power
         factor of the lighting system would then be in the range of 50 to 60%.          For ccraner-
         cial or industrial lighting with either fluorescent or high intensity discharge
         lamps, the use of a capacitor in the circuit provides part of the lamp ballasting
         and brings system power factor into the range of 90 to 95%.

          D.   Air Conditioning

                 As in the lighting applications, the capacitor improves system efficiency.
          Air conditioners could be made to operate without capacitors, as do home re­
          frigerators, but because of the higher capacity required for air conditioners.




                                                   -66-




                                                                            SPO DEFEXP-JK-00001954

                                         DX_22685.0089
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 350
Case 2:15-cv-00201-SMJ       ECF No. 373-2        filed 01/28/20   PageID.13834 Page 91 of 486




    the resultant line current would virtually eliminate home "plug-ins" and would
    still further overburden a seriously threatened national power network, Almost
    all air conditioner pump motors are of the split-winding type on which the
    capacitor provides phase differential for the so-called start winding, thus
    delivering good starting torque, The proper size capacitor permits high (90%)
    power factor after start-up.
    E.   Industrial Electronics
          This market category is a catchall covering many varied applications, two
    important ones being motor run and paver supply applications. Motor run appli­
    cations are for pumps, fans, and farm feed equipment, and do not differ signifi­
    cantly from air conditioning applications. The power supply market uses capacitors
    principally to provide high power factor, but through careful design the capacitor
    can also provide wave shaping where desired.
                 3.1.1 Askarel Capacitor Manufacturing Plants
                       There are seventeen companies in the U.S. which manufacture
    askarel capacitors at nineteen plants, The name and the location of these plants
    are given in Table 3.1.1-1. Some plants manufacture industrial capacitors only
    and others manufacture power capacitors.
                       Ten major companies were contacted. Detailed information was
    obtained on six plants. Four plants were visited. The data herein represents
    approximately 50 percent of 1974 PCB usage in capacitor application, The PCB
    usage in this category was approximately 22,000,000 lbs. in 1974. The PCB usage
    in individual plants is considered by these companies to be confidential infor­
    mation. The range of PCB usage at these plants was 64,000 fold in 1974. Plant
    ages range from five to thirty-seven years.
                        Capacitors used in lighting and air conditioning applications
    contain 0.05 to 1.0 lbs. of Aroclor. The largest power capacitors contain about
    77 lbs. of Aroclor. The most popular size contains 36 lbs. A sketch of a
    medium size industrial, capacitor is shown in figure 3.1.1-1. capacitors are not
    rebuilt and returned to service after failure, They are disposed of and replaced
    by new units. G.E. reports that high voltage utility capacitors, lew voltage




                                           -67-




                                                                           SPO DEFEXP-JK-00001955

                                     DX_22685.0090
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 351
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20       PageID.13835 Page 92 of 486




                                                   fwOsj
                                             B
                                                                      m
                                                                      :   i




                                                                                  !



                                                                  i
                                                                              i




                                                                                      !




                                    PIGUBE 3.1.1-1.     MEDIUM SIZE
                                         INDUSTRIAL CAPACITOR




                                                 -68-




                                                                                          SPO DEFEXP-JK-00001956

                                     DX_22685.0091
   Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 352
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13836 Page 93 of 486




                                        Table 3.1.1-1
                     U.S. Capacitor Manufacturing Industry Using PCBs

      Gottpany Name
      (In order of PCBs Usage)                        Location of the Plant
      General Electric Company                       Hudson Falls, N.Y.
                                                      Ft. Edward, N.Y.
      Westinghouse Electric Corp.                     Blocmington, Ind.
      Aerovox                                        New Bedford, Mass.
      Universal Manufacturing Corp.                   Bridgeport, Conn.
                                                      Totcwa, N.J.
      Cornell Dubilier                                New Bedford, Mass.
      P.R. Mallory & Co., Inc.                       Waynesboro, Term.
      Sangamo Electric Co.                            Pickens, S.Carolina
      Sprague Electric Co.                            North Adams, Mass.
      Electric Utility Co.                            LaSalle, Ill.
      Capacitor Specialists Inc.                      Escondido, Calif.
      JARD Corp.                                     Bennington, Vt.
      York Electronics                                Brooklyn, N.Y.
      McGraw-Edison                                   Greenwood, S. Carolina
      RF Interonics                                   Bayshore, L.I., N.Y.
      Axel Electronic, Inc.                           Jamaica, N.Y.
      Tcbe Deutschmann Labs.                          Canton, Mass.
      Cine-Chrcrne Lab, Inc.                          Palo Alto, Calif.




                                         -69-




                                                                              SPO DEFEXP-JK-00001957

                                      DX_22685.0092
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 353
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13837 Page 94 of 486




         power capacitors, and induction heating capacitors are manufactured at a rate of
         200,000 per year, about 2 to 3% of which are replacements? the balance are for
         new installations. The current market for capacitors used in lighting appli­
         cations is about 44,000,000 units annually of which 10% are estimated to be
         replacement ballasts. The current market for capacitors in air conditioning
         application is above 12,000,000 units annually, with 5% of these estimated to
         be for replacement usage, The irarket for capacitors in industrial electronics
         applications is estimated at 23,000,000 units per year with no estimate as to
         the relative size of the replacement market.
                             3,1.1.1 Askarel Handling
                                      In most plants PCBs are shipped via tank car to a
          rail siding several miles from the plant. Individual plants provide a de­
          signated tank truck for the transfer of the PCBs from the rail yard to the manu-
          facturing plant, To large plants, PCBs are brought via rail cars into the plant
          site.
                                      In most plants PCBs are unloaded and transferred to
          the PCB storage tank without the benefits of any curbs or dikes. At a very few
          plants, the unloading operation of the PCBs from the tank car to the storage
          facility is confined and the receiving area is roofed and diked.
                                      PCBs from the raw storage PCB tanks are filtered
          through fuller's earth and stored in finished product storage tanks, PCBs are
          next pumped from the storage tanks to the impregantion areas for use. Excess
          PCBs from these areas are recycled back to a designated tank and from there either
          filtered and reused or, rf defective, are pumped into the scrap storage tank.
                                        Spent fuller's earth employed at these plants is
          either drurraned and stored at the plant site or is sent to a landfill.




                                                -70-




                                                                          SPO DEFEXP-JK-00001958

                                      DX_22685.0093
   Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 354
Case 2:15-cv-00201-SMJ        ECF No. 373-2      filed 01/28/20   PageID.13838 Page 95 of 486




                           3.1.1.2   Process Description
                                  Most plants in this category manufacture either large
      power capacitors or small (including less than 2 lbs. of PCBs) industrial type
      units. The large capacitors are either flood filled or manifold filled. All
      small capacitors are flood filled either in a vacuum tank or in an automatic
      "carousel" arrangement where loading and unloading occurs at one station, and
      the capacitors in each cell are progressively dried, evacuated and filled.
                                  A generalized schematic flow diagram for the manu­
      facture of large capacitors and small industrial capacitors are given in Figures
      3,1.1.2-1 and 3.1.1.2-2, respectively, The basic manufacturing operation at these
      plants can be divided into two major operations.
            a)   Non PCB related operations consist of the following steps:
                 .   Fabrication of capacitor cans, covers and brackets from
                     sheet aluminum or steel. Smaller plants, however, purchase
                     capacitor casings, capacitor terminals, connectors and foil.
                 .   Vapor degreasing or detergent washing of metal components.
                     At seme plants, ultrasonic cleaning is used to clean smaller
                     components.
                 .   Roll winding the capacitor paper or polypropylene film with
                     aluminum foil.

                 .   Complete assembly of capacitor components and sealing the
                     covers. In some units fill holes are provided for PCB intro­
                     duction; in others PCBs are introduced through bushings or
                     a valve.
                 .   Leak besting via mass spectrcmeter and pressure testing prior to
                     vacuum drying.
            b)   PCB related operations
                 Three completely different impregnating techniques are employed
                 by this industry.




                                               -71-




                                                                          SPO DEFEXP-JK-00001959

                                       DX_22685.0094
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 355
                     Case 2:15-cv-00201-SMJ              ECF No. 373-2                   filed 01/28/20              PageID.13839 Page 96 of 486




                                                                                                    TRICHLORO.
                                                                                                    RECOVERING
                                                                                                                                      I
                                                                                                                             SLUDGE WASTE
                                                                                                                                                      h2o


                                                                  FABRICATION                 VAPOR DEGREASING                                      CAPACITOR
                                        SHEET ALUMINUM


                                        STEEL
                                                                       OF
                                                                  CAN, COVERS
                                                                   8 BRACKETS
                                                                                            j H;0
                                                                                           DETERGENT WASHING OR
                                                                                           ULTRASONIC CLEANING
                                                                                                                             u                       ASSEMBLY,
                                                                                                                                                     welding,
                                                                                                                                                    a testing

                                                                                                                     | HjO
                                                                                                                                                                      i   H^Q DISCHARGE FROM
                                                                                                                                                                                  WELDiHG
                                                                                                                                                                ASSEMBLED
                                                                                                                                                                CAPACITORS
                                        PAPER a FOIL             WINDING OR
                                        DIELECTRIC                 ROLLING
                                                                                             RECYCLED PCB» TO FILTRATION
                                                                                                                                                       VACUUM
                                                                                     f                                   FILTERED PCO»
                                                                                                                                                    IMPREGNATION,
                                        PCB FROM                                                                                                    FLOOD FILLING,
                                                                  pea STORAGE a FILTRATION SECTION
                                        RAIL CAR                                                                                                          OR
                          I
                         -J
                         tsj
                                                                      T   SCRAP
                                                                          PCB*
                                                                                                T   SPENT
                                                                                                    fuller's earth
                                                                                                                                                      MANIFOLD
                                                                                                                                                       FILLING
                                                                                                                                                                          PCB SPILLS a
                          I
                                                                                                                                                                          CONTAMINATED
                                                                                                                                                                          PUMP OIL TO
                                                                                                                                                                          SUMPS OR PANS
                                                                        TRICHLORO.                                                  TRICHLORO.


                                                         FLOOD
                                                                       RECOVERING

                                                                       I                         1    SLUDGE TO
                                                                                                     INCIf ERATION   f              RECOVERING
                                                                                                                                                        HjO

                                                                                                                                                            t
                                                                                                                                                                            CAUSTIC

                                                                                                                                                                              1
                                             SEALING
                                                         filled       HEAT SOAKING 6          heat soaking a                           VAPOR                    painting      a _
                                                         UNITS       VAPOR DEGREASING         ELECTRIC TESTING                      DEGREASING                    DRYING
                                                                                                                             L                                                        CAPACITOR TO
                                                                                                                                 CAPACITORS
                                                                                                                                                            T
                                                                                                                                                     WASTE HjO
                                                                                                                                                                              I       PACKAGING a
                                                                                                                                                                                      SHIPPING

                                                                                                                                                                            SPENT CAUSTIC
                                                   MANIFOLD                                                     REJECTED                                                    BATH
                                                                                                                                    CAPACITOR
                                                   FILLED UNITS      SPOT CLEANING                              CAPACITORS
                                                                                                                                    SALVAGING
                                                                                                                                                                                        1
                                                                                                                                                n                 I
                                                                     WITH TRICHLORO.
                                                                                                                                    OPERATION
                                       PCB SPILLS                                                                                                                                 SCRAP PCB
                                       a DRIPS INTO                                                                                                   CAPACITOR INTERIORS TO SOLID WASTE
                                       PANS
                                                                                                                                    CASINGS TO VAPOR DEGREASING

                                                                                              Figure 3.1,1.2-1
                                                         GENERALIZED FLOW DIAGRAM FOR THE MANUFACTURING OF LARGE CAR&CITORS




                                                                                                                                                                             SPO DEFEXP-JK-00001960

                                                                           DX_22685.0095
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 356
                     Case 2:15-cv-00201-SMJ                       ECF No. 373-2                         filed 01/28/20                        PageID.13840 Page 97 of 486




                                                                                       CANS

                                                                                                                                      TRICHLORO.
                                                                                            CALSTIC           WNSE                    RECQVER1NG                    SLUDGE
                                                                                                              HjO
                                                                                                                                                                     WASTE
                                                                                                                                                                                   CAPACITOR
                                    ALUM1NUM_    J FABRICATION OF ! covers a                         TIN                     | VAPOR PEGREASIHG [                                  ASSEMBLY
                                    INGOTS       j_CANS ft COVERS] studs                           PLATING                                                      I------                    a
                                                                                                                                      __________                    I              SOLDERING
                                                                  L_           cans

                                                                                           CAUSTIC,
                                                                                                   r"-frL_    WASTE HjO
                                                                                                                             DETERGENT WASHING V -1
                                                                                                                                                        T

                                                                                                                                                        I   WASTE
                                                                                                                                                                                                  I

                                                                                                                                                                                                  i
                                                                                                                                                                                       ASSEMBLED UNITS)
                                                                                        BATCH DISCHARGED                                                    HjO                                       I
                                                                                                                                                                                                      OVEN
                                    POirPfiOPYLENE FILM       —                                    WINDING OR
                                    RAPES a FOIL DIELECTRIC                                         ROLLING                                                                                             I
                                                                                                                                                                            _/V                          I    I HjO USED IN
                                                                                                                                                                                                 I [
                                                                                                                         r         fiECTCLED PCB TO FILTRATION
                                                                                                                                                                                               1
                                                                                                                                                                                               A_tlis_
                                                                                                                                                                                                               nash pump



                                                                                                                        i
                                                                                                                         I
                                                                                                                                                   r        —T- -T-------- ‘t
                                                                                                                                                               VACUUM
                                                                                                                                                                IMPREGNATION,
                                                                                                                                                                             .I                  VACUUM
                                                                                                                                                                                                  ______
                                                                                                                                                                                          U-| IMPREGNATION,
                                                                                                                                                                                                            !
                                                                                                                                                                                                                  STEAM U'S^O IN
                                                                                                                                                                                                                     JET EJECTORS


                                    PCS FROM RAIL CAR                           PCB STORAGE a FILTRATION SECTION ]ZJZ
                                                                              1-------------------------------------------. .. ------------ 'filtered   pcbi     CONVENTIONAL                   CAROUSEL    I

                     u>                                                                        I                                                                FLOOD FILL                  i FLOOD FILL |
                      I                                                                      SPENT
                                                                                            FUU-ER'S
                                                                                             EARTH
                                                                                                                     SCRAP
                                                                                                                      PCBs                     PCB SPILLS a
                                                                                                                                            CONTAMINATED PUMP
                                                                                                                                                                                               TTT
                                                                                                                                                                                            PCB SPILLS
                                                                                                                                                                                                I              WASTE
                                                                                                                                                                                            TO SUMP
                                                                                                                                                                                                    _    ,       V
                                                                                                                                                                                                      iJ
                                                                                                                                            OIL TO SUMP OR FANS                             OR FLOOR


                                                                             HjO
                                                                                                                                             HzO
                                                                              1                                                                ♦
                                                                                                                                                                                  HjO

                                          CRIMPING                       DETERGENT                      HEAT a                                                                     I
                                                                                                                                      PHOSPHATE OR
                                                                         WASHING 3                     ELECTRIC                                                               ^ PAINTING [■
                                             OR
                                          sealing
                                                          \
                                                          J                DRYING             T        TESTING
                                                                                                                                      fluoride treat
                                                                                                                                                                        !                                    CAPACITORS TO
                                                                                                                                                                                                             PACKAGING ft
                                                          I                   I cHS°           I              T               I.                            I
                                                                                                                                                        WASTE
                                                                                                                                                                        I                                    SHIPPING
                                                          I
                                                                          WAST
                                                                       BATCH DIS   ARGE        I      SOLID WASTE,
                                                                                                                            SPENT
                                                                                                                       IFLUOR IDE BATH                   HjO            I         WASTE
                                                                                                                                                                                   HjO
                                                          1                                                                                                             I
                                                                  VAPOR DEGREASING -1
                                                                                                   REJECTED CAPACITORS
                                                                                                                                   J VAPOROPENDEGREASING
                                                                                                                                                 TOP

                                                                   I     TRICHLQRO.
                                                                                        I
                                                                         RECOVERING                       \                           NOTE- (!) OOTTED LINES DENOTE ALTERNATIVE OPERATIONS
                                                                                                    SLUDGE WASTE



                                                                                                          Figure 3.1.1.2-2
                                                        GENERALIZED FLOW DIAGRAM FOR THE MANUFACTURING OF SMALL CAPACITORS




                                                                                                                                                                                                         SPO DEFEXP-JK-00001961

                                                                               DX_22685.0096
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 357
Case 2:15-cv-00201-SMJ        ECF No. 373-2        filed 01/28/20   PageID.13841 Page 98 of 486




                 (1)   Conventional flood filling of capacitors
                       This type of filling operation is used for impregnating large
                       power and small industrial capacitors. Here the capacitors are
                       arranged in baskets or in large tanks which are subsequently
                       transferred into vacuum chambers. Vacuum is then drawn and the
                       capacitors are kept under vacuum at an elevated temperature for
                       a specific period of time in order to evaporate the moisture fran
                       the capacitor interiors. The temperature of the tank is next
                       lowered and PCBs are introduced under vacuum. The capacitors are
                       allowed to soak for seme time after which they are transferred to
                       the sealing or crimping station via mobile car, sealed, and excess
                       PCBs are then drained. The sealed capacitors are next sent to
                       vapor degreasing or detergent washing for cleaning the exterior
                       of these units. The clean units are heat soaked and heat tested
                       in an oven and then sent to 100% electrical testing.
                       Subsequent to electric testing, the capacitors with steel casings
                       are pretreated prior to painting. The pretreatment is either vapor
                       degreasing for painting in an electro-static field or it is
                       several stages of phosphatizing and rinsing operations, prior to
                       automatic spray painting, where water is used to scrub the vapors
                       generated during painting. Most capacitors with aluminum casings
                       are marketed unpainted. However, at seme plants a portion of capac­
                       itors with aluminum casings are fluoride treated and then spray
                       painted. The capacitors are next either air dried or dried in an
                       infrared oven prior to packaging and shipping.
                 (2)   Automatic Flood Filling Operation (Carousel)
                       In this method of capacitor impregnation, the assembled units are
                       placed in ovens for the removal of moisture from the capacitor
                       interiors. The baskets containing these capacitors are next trans­
                       ferred to the carousel chamber, which is at the loading position.
                       The carousel passes through 13 subsequent cycles consisting of




                                            -74-




                                                                           SPO DEFEXP-JK-00001962

                                      DX_22685.0097
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 358
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.13842 Page 99 of 486




            various degrees of vacuum applications and then subsequent PCB
            filling and soaking positions. The PCBs are next drained out
            of the chamber, and the capacitor baskets are removed from the
            vacuum chamber and tilted to drain excess PCBs into a sump located
            adjacent to the carousel loading and unloading station, The capac-
            itors are next transferred to the crimping or sealing stations.
            From this point on the remainder of the manufacturing steps are
            identical to those employed in conventional flood filling operation.
            In general, vacuum in conventional flood filling operations is
            achieved via mechanical pumps, whereas vacuum in each automatic
            flood filling station is achieved via a vacuum pump and several
            stages of steam jet ejectors.
            Rejected industrial capacitors are disposed of in 55 gallon drums
            either directly or after disecting. Rejected power capacitors
            which are flood filled are returned to the salvaging operation.
            Here the capacitor covers are cut on an end mill, the PCBs drained
            and the interiors examined to find the cause of the electrical
            failure. Where possible the rejected units are then repaired and
            reprocessed. Otherwise, the capacitor interior is discarded in a
            designated solid waste drum. The capacitor casing is sent to vapor
            degreasing and it is subsequently sold to a scrap dealer.
      (3)   Manifold Filling Operation
            At seme plants, large capacitors are filled by this method. Here,
            the capacitors are completely assembled, sealed and vacuum tested;
            then each unit is filled individually under vacuum through a mani­
            fold. The capacitor valve is next sealed, the exteriors spot cleaned
            with trichloroethylene and then these units are transferred into an
            oven where they are heat soaked for a given period of time prior
            to electrical testing. Those capacitors which pass the electrical
            tests successfully are vapor degreased, painted, dried, packaged and
            shipped. The rejects are returned to the filling station where




                                   -75-




                                                                          SPO DEFEXP-JK-00001963

                                     DX_22685.0098
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 359
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.13843 Page 100 of
                                               486




                 the majority of the PCBs are retrieved through the fill valve
                 under vacuum, The rejects are next transferred to the salvage
                 operation.
                 Mechanical pumps are used throughout the system to achieve
                 vacuum.
                      3.1.1.3 Raw Wastes
                              The raw wastes originating from these plants consist
  of scrap PCBs collected in sumps, drums and drip pans, contaminated vacuum pump
  oils, the fractionator bottoms from the trichloroethylene recovery, the caustic
  bath used, at seme plants, for purposes of paint stripping, spent detergent wash
  and rinse water from capacitor or component cleaning operations, rinse water used
  in the welding and plating operations, steam condensate from jet ejectors, the
  seal water used in vacuum pumps, water used in phosphatizing and fluoride baths,
  water spray used in the paint booths, boiler blow downs and cooling bower blow downs.
                               Furthermore, in at least one plant in this category,
  water infiltrating at a subgrade elevator shaft creates an additional waste stream.
                              Solid wastes from these plants consists of scrap capac­
  itors or capacitor interiors, floor dry and rags and newspapers used for cleaning
  spills, spent fuller's earth and other filtering media used for PCBs filtration
  and waterless cleaners used at sane plants for hand cleaning purposes.
                              Non-product PCB discharges, their source and disposition
  are given in Table 3.1.1.3-1. Adequate data to quantify the various wastes generated
  at these plants is not available, Information on waste loads reported by seme
  plants are given in Table 3.1.1.3-2,
                      3.1.1.4 Water Use
                              The water used at these plants is in the range of
  12,500 to 1,260,000 gallons per day. In most plants, water is used primarily for
  once-through non-contact cooling in vapor degreasers, in pumps and in vacuum tanks.
  Plant 101 recycles their non-contact cooling water through a cooling tower.




                                        -76-




                                                                         SPO DEFEXP-JK-00001964

                                    DX_22685.0099
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 360
                        Case 2:15-cv-00201-SMJ                   ECF No. 373-2                  filed 01/28/20              PageID.13844 Page 101 of
                                                                                              486




                                                                                     TABLE 3.1.1.3-1.            NON-PHODUCT PCB DISCHARGES

                                                                                                                        Plants
                                        Souroe                                          100         101           102              104                   105             106
                                        Vacuum punp exhaust                           Air          Air           Air               Air                 Air               Air
                                        Evaporation & ventilation                     Air          Air           Air               Air                 Air               Air
                                        Vapors from last stage of jet ejectors        None         None          None              None                Air               None
                                        Personal hygiene                              sewer        Sewer         Septic tank       Incineration1       Incineration5     Sewer
                                        Laundry water                                 None         None          Septic tank       None                None              None
                                        Water phase from purrp oil/water separator    Sewer        None          None              Ncne                None              None
                                        Sanitary & domestic water                     Sewer        Sewer         Septic tank.      Sewer               Septic tank       Sewer
                                                                                                                                                        leach field
                                                                                                                                                        systaa_ _ _ _
                                        PCB contaminated water                        River                      Treatment plant   River               River             Sewer
                                                                                                                  then river
                                        Non-contact cooling water                     River        Recycled      Treatment plant   River               River             Sewer
                                                                                                                  then river
                                        Rainfall & surface runoff                     River        Stonm sewer   Treatment plant   River               River             Storm sewer
                                                                                                                  then river
                                 I      Rinse water from ccmpcnent detergent
                                <1       washing                                      None         Dry well      None              River*              None              None
                                -J      Water used in ncn-PCB electrolytic
                                 J
                                         capacitor operations                         NCTj3        None          Treatment plant   None                None              None
                                                                                                                  then river
                                        Ground water infiltration                     None         None          None              Decant than to      None              None
                                                                                                                                    river
                                        Controlled sink drains3                       None         Sewsr         None              River               River             None
                                        Rinse water used in tie caustic bath
                                         & voiding                                    None         None          None              River               None              None
                                        Water used in paint scrubbing                 None         None          None              Decant then to      River             None
                                                                                                                                    river
                                        Pbosphatizing bath & rinse                    None         None          None              None                River             None

                                        Scrap oil in drip pans* drums & snips         Incineration Incineration Incineration       Incineration        Incineration      Incineration
                                        Spent fuller's earth, clay & filter cart­     Incineration None         Incineration       Stored on site      Stored on site    Landfill
                                          ridge
                                        Rinse water from dry-well                     None         Incineration None               None                None              None
                                        Fractionator bottems (sludge) frem                                                                                               Incineration
                                         trichloro recovery                           Incineration None          Incineration      Incineration        Incineration
                                        Spent detergent wash of capacitor
                                                                                      None         Landfill      None              None                Incineration      None
                                         exteriors
                                        Spent fluoride wash                           None         None          None              None                Incineration      None

                                                                                      Landfill     Landfill      Landfill          Stored cai site     Stored on site    Landfill
                                        Reject capacitors or capacitor internals
                                        Newspaper, floor dry £ rags                   Landfill     Landfill      Landfill          Stored on site      Stored on site    Tjrv^f^n
                                                                                      None         None          None              Stored on site      Ncne              None
                                        Caustic bath

                                        itotes; ^inks at the inpregnation areas are obtained; water from tie sunps are sent to incineration*
                                                2Rinse water frem non-PCB, component washing operation,                      f
                                                3Employees are advised to use waterless hand cleaning iraterial prior to washing their hands*
                                                ’’Only liquids frero this operation are sent to incineration. The sludge from this operation is sent
                                                  to a imrucipal landfill.




                                                                                                                                                                        SPO DEFEXP-JK-00001965

                                                                          DX_22685.0100
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 361
  Case 2:15-cv-00201-SMJ        ECF No. 373-2      filed 01/28/20            PageID.13845 Page 102 of
                                                 486




                                 TABLE 3.1.1.3-2 QUANTITY OF WASTE IQADS
                                                 {Ibs/ton of PCB used)



                                                                  Plants
                                            100        101        102           104       105      106
                                               (1)                                 (4)       (4)      (5)
              Land Destined Waste           73         129        65
              Wastes to Incineration       100          56        98           109        127       300
                                                            (2)        (3)                         Unknown
              Spent Fuller's Earth to      4.1         Wane
               Incineration
              Notes:
                  (1)   Reported as PCBs. We estimate an additional 175 Ibs/ton of PCB con­
                        taminated solid material which is being landfilled locally.
                  (2)   PCBs are filtered through packed Porocell cylindrical filters. The
                        filter media has an estimated life cycle of 20 years.
                  (3)   This plant uses clay for PCB filtration. The quantity of spent clay
                        sent to incineration is not known.
                  (4)   These plants store their solid wastes consisting of spent fuller’s
                        earth, rejected capacitors, rags and floor dry, on site. Plant 104
                        generates ten 55-gallon drums of waste and plant 105 forty 55-gallon
                        drums of waste each week.
                  (5)   The weight of materials sent to landfill is not known. However, this
                        conpany reports that during 1974 approximately 650 capacitors were
                        rejected. The rejected units were drained and then sent to a landfill.




                                                     -78-




                                                                                         SPO DEFEXP-JK-00001966

                                        DX_22685.0101
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 362
Case 2:15-cv-00201-SMJ                ECF No. 373-2         filed 01/28/20          PageID.13846 Page 103 of
                                                          486




                               Process water used at various plants consists of water
  used in detergent washing, in ultrasonic washing, condensate frcm the steam jet
  ejectors, seal water frcm the vacuum pumps, water used in phosphatizing and in
  fluoride baths and rinses, and water used in caustic treatment and painting opera-
  tions. Additionally, water is used for sanitary purposes and in seme plants it
  is also used as boiler feed.
                                       The quantities and types of water used at these plants
  are given below:

                                                          Plants

                                        100        101       102          104          105          106
        Intake gallans/day                                1,000,0001   1,260,000     430,000      336,500
                                      740,000    12,500
       Water Usage in galions/day
                                                            388,0Q03                              326,500
        Non-contact cooling           655,000    3,000                 1,195,000     307,000
        Process water
          Rinse water from hot
          solder dip                      200
          Detergent washing &
          rinsing                                                         25,0004
                                                  8,000                                    200
          Phosphatizing baths                                                            400       5,000
          Water used in tin plating                                                   12,000
          Fluoride bath & rinse                                                             50
          Water used in painting                                                            50
          Pump seal water £ steam
          condensate                                                                  44,000
          Sanitary                     44,940    1,500       52,000       10,000      65,000       5,000
          Boiler feed make-up          40,000                             30,000      15,000

       Notes:   (1)   560,000 yallans/day of thin water is used as process rinse water
                      in non PCB associated, electrolytic capacitor operation
                (2)   Kake-up water
                U)    It has been estimated that only 150,000 gallons of this water is
                      associated with the- pi ants PCD operation. The balance is used in
                      the manufacture of Mica capacitors
                (4)   It includes water used in paint stripping and welding operations.




                                                   -79-




                                                                                                 SPO DEFEXP-JK-00001967

                                                DX_22685.0102
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 363
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13847 Page 104 of
                                              486




                         3.1.1.5 K&stewater Treatment
                                 The major in-plant PCB wastes vAuch reach water
       streams originate in the inpregnation areas, Due to the nature of water
       requirements in this industry, at sane plants it is possible to significantly
       reduce the quantities of wastes entering the water systems by adoption of
       proper housekeeping measures, Since there is no demonstrated technology
       available for the terminal treatment of PCBs in wastewaters, there are no PCB
       wastewater treatment techniques currently in use at any facility, Details on
       wastewater treatment techniques used at various facilities for purposes of oil
       recovery or neutralization and on-going containment programs undertaken by
       seme plants to prevent the entry of PCBs into the environment are given in
       Task II report, "Assessment of Wastewater Management, Treatment Technology, and
       Associated Cost for Abatement of PCBs Concentrations in Industrial Effluent11
       February 3, 1976, pages 46 through 52.

                          3,1.1,6 Effluent Ccmposition
                                   Effluent frem plants in this category range from
       2500 to 1,260,000 gallons per day. As indicated in the waste treatment section,
       these effluents are sent either into receiving waterways or into municipal sewers
       without any PCB treatment. Available information on effluent flow rates and their
       PCB contents, for most plants in this category, are given in Table 3.1.1.6-1. More
       detailed effluent information were obtained on four plants and Table 3.1.1.6-2
       compares the discharges from these plants, Table 3.1.1.6-3 lists PCB concentra­
       tion of the plant intake water from various sources.
                                   it is of interest to note that one plant (plant 100)
       reported large variations in the PCB content of the receiving waters even at the
       time when the plant was not in operation. They attributed the variations to
       storm conditions, stirring-up the sediments from the bottem of the river and
       greatly increasing the PCB concentration in the water phase.




                                             -80-




                                                                         SPO DEFEXP-JK-00001968

                                    DX_22685.0103
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 364
Case 2:15-cv-00201-SMJ              ECF No. 373-2              filed 01/28/20          PageID.13848 Page 105 of
                                                             486




                                TABLE 3.1.1.6-1         RANGE OF FLOW RATES & PCB
                                                        OO'^CENTRATION IN EEFlXJENrS
                                                        FROM CAPACITOR MATJUFACTURIW
                                                        PLANTS
                                           Effluent        Effluent PCB Content
                                          Flcu'f Rate      I3?5      'lbs7aay            Disposition
     Plant No.         Outfalls           ~gaXA3ay        avg/iri'QX   avg/max           of effluent
     100                 001                 800,000       17/55       0.1134/0.3670      River
     101                 None                  9,000      161/161      0.0121/0.0121      Sewer
     102                 001                 807,000         9         0.0605             River
                         002                 165,000        3.2        0.0044             River
                         003                  36,000        3.4        0.0010             River
     104             Major outfall       1,060,000          21         0.1856             River
                     Cooling water
                      & roof drains        100,000          7.8        0.0065             River
                     Lob & roof
                      drains                32,000          4.4        0.0011             River
                     Con-pressor cooling
                      water                 72,000          3.7        0.0022             River
                     Paint strip rinse          50         4800        0.0002             Ri ver

     105             Major outfall           650,000        370        2.0058             River-
                     Froi1: spray painr        1,500 i     13,300      0.1064             River
                      booths
     106                 None                336,500       26.6        0.075              Sewer

     107                 None                150,000     1900/4000     2.3769/5.7546      Sewers
     108             Cooling water            48,000       45/108      0.0180/0,0432      River
                      & boiler blowdcwn
                     Cooling water           129,000?     33B/705      0.3636/0.7585      Sewer
                     Roof runoff               2,900      1360/2370    0.3290/0.0573      River
                     Storm runoff            unkncwn         3/11                         River
     109                 001                 100,000        57/83      0.0475/0.0692      River
     110                 None                  2,570       821             0.0176         Sewer
     1115                None                 18,000        8.7           0.0013          Sewer
     1123                None                 10,224       130            0.0110          Sewer
     113                 001                  12,000       14.3           0.0014          River
     126                 None                    580     62003            0.03            Sewer

     Notes:   (1)    Discharged once every 4-5 weeks.
              (2)    Curtains 10,000 gpd sorntriiy sewage and
                     8000 gpd of .surface water infiltration                 ^
              (3 )   'R-cse facilities recycle most of the non-contact cooling
                     water used at the plant, These effluents consist of a small
                      fiaction of the cooling writer plus their sanitary discharge.




                                                 -81-




                                                                                               SPO DEFEXP-JK-00001969

                                                DX_22685.0104
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 365
                        Case 2:15-cv-00201-SMJ             ECF No. 373-2          filed 01/28/20          PageID.13849 Page 106 of
                                                                                486




                                                                                     TABI£ 3.1.1.6-2
                                                                                 Cctrparisan of Discharges

                                 riant                    100             102                                          104                             105
                                 Outfall                  001     001     002         003        002          003A            003B       006           004
                                 EH                       7.3      7.4    7.3         7.2      6.5-12.0      5.5-9.8         4.0-9.1   6.8-11.6      5.5-8.6
                                 TSS, mg/1                 3      16.6    1.54        2.8        5.2          4.7             4.0        3.1           9.5
                                 PCS, ppb                 17        9     3.2         3.4        21           7.8             4.4        3.7           370
                                 Oil & Grease,    rag/l   UK       3.10   3.38        2.18       7.20        14.40           30.70       2,66         12.8
                                 Aluminum, wg/1           UK      ND      ND         ND          0.15         0.06            0.11       2.0
                                 Lead, mg/1               <.05    UK      UK          UK         UK          UK          UK             UK           UK
                                 Copper, mg/1             <.003   UK      UK          UK         9.03         0.02            0.04       0.03        UK
                        I                                                                        0.003
                        co       Chromium, mg/1           <-005   UK      UK          UK                          ND          ND         ND            0.03
                        M
                        1        Phenols, mg/1            <.001   UK      UK          UK         UK               UK          UK         UK          UK
                                 Iron, mg/1               <.19    UK      UK          UK         0.29         0,30            0.34       1.66          0.52
                                 BOD, irg/1                       4.37    2.45        1.7        UK           UK              UK         UK          UK



                                 ND - Non detectable
                                 UK - Unknown




                                                                                                                                                SPO DEFEXP-JK-00001970

                                                                    DX_22685.0105
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 366
                        Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20    PageID.13850 Page 107 of
                                                                       486




                                                                                 Table 3.L1.6-3
                                                                         Intake Water PCB Concentration


                                              Plant         100         101        104    105        106         111          112
                                              Source     Municipal   Municipal   River    Well    Municipal   Municipal    Municipal
                                                                                          Water

                                              PCB, ppb   0.09-2.5       4-7       57.0    40.0      0.25         1.0          1.0
                             i
                            co
                            UJ
                             P




                                                                                                                          SPO DEFEXP-JK-00001971

                                                             DX_22685.0106
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 367
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.13851 Page 108 of
                                               486




            3. 2 Askarel Transfortner Manufacturing Industry
                All plants In this category manufacture transformers using mineral oil
      as the dielectric fluid, This dielectric fluid is the principal impregnant used
      at these facilities. PGB transformer oils (blends of 60 to 70 percent Aroclor
      1254 or 1242 and 40 to 30 percent trichlorobenzene) are used in only 5-10 percent
      of these plants' manufacturing volume.
                In general, a transformer consists of a core and coil irrmersed in a
      dielectric fluid. There are two broad classifications of transformers: distri­
      bution transformers, which, are used to step hewn voltages, and power transformers.
      which are used primarily to step up voltages. The precipitation power supply units
      can be actually classified as a third class of askarel transformer, However, the
      larger plants in this category have only two manufacturing departments — distri­
      bution and power; and they manufacture the precipitator transformers in their
      distribution transformer department, The following types of askarel transformers
       are manufactured at these plants:

                 A.   Askarel Distribution Transformers
                      1.   Network (Receive up to 14,400 volts and deliver 120,
                           240 and 480 volts}
                      2.   Pad - mounted (Receive up to 14,400 volts and deliver
                           120, 240 and 480 volts)
                      3.   Pole - mounted (Receive up to 14,400 volts and deliver
                           120, 240 and 480 volts) The application of these trans­
                           formers in power distribution systems places a great
                           premium upon their reliability and high overload
                           capability.
                      4.   Precipitator pewer supply (Receive 480 AC volts and
                           deliver 50-60 kilovolts lew amperage DC) These units
                           are generally installed close to hot gas stacks in
                           an atmosphere that would be a fire hazard to oil-insulated
                           transformers and a corrosive hazard to open dry-type
                           transformers. Sealed dry-type transformers are impractical
                           for high-voltage DC.



                                            -84-




                                                                           SPO DEFEXP-JK-00001972

                                      DX_22685.0107
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 368
Case 2:15-cv-00201-SMJ        ECF No. 373-2      filed 01/28/20   PageID.13852 Page 109 of
                                               486




                  Voltages listed cover the majority of askarel distribution trans­
  formers. Product scope includes up to 34,500 prirrary volts and virtually any
  secondary voltage, 34,500 and below.
                  Quantities of askarel used in this class of transformers are in
  the range of 500 to 5,000 lbs. in each unit depending on the rating and the size
  of the transformer.
                  A great majority of distribution type transformers have pro-
  vision for venting. Many of these units are equipped with spring loaded venting
  devices which vent upon a pressure excursion, and diaphragm rupture discs are
  offered as a customer option.
                  B.   Askarel Power Transformers
                       1.   Secondary substation
                            (a) Load center units
                            (b) Secondary substation generation units
                             (c) Switchboard units
                             (d) Internal units
                             (e) Motor control units
                            These 5 comprise the largest group of askarel-
                            insulated transformers and they find widespread
                            application in the automobile, paper, chemical,
                            textile, steel, nonferrous metal, cement, mining
                            and petroleum industries. They are used in com­
                            mercial and public buildings, such as schools
                            and hospitals; in defense and nuclear energy
                            installations; and by private and public utilities.
                       2.   Master unit substation
                       3.   Primary unit substation
                       4.   Limited ampere substation
                       5.   Industrial furnace




                                        -85-




                                                                         SPO DEFEXP-JK-00001973

                                     DX_22685.0108
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 369
Case 2:15-cv-00201-SMJ         ECF No. 373-2      filed 01/28/20   PageID.13853 Page 110 of
                                                486




                                                                                                  I
                             Furnace transformers used in the hot, dirty atmosphere
     in proximity to glass melting and induction furnaces, which require high current,
     low voltage power supplies (receive up to 15,000 volts and contain 2000 to 4000
     lbs. of askarel each), Existing technology does not permit construction of
     sealed dry-type transformers for these power ratings.
                          6.   Rectifier
                             Rectifier transformers used for large rolling mills and FC
     industrial pcwer supplies (receive up to 15,000 volts AC and deliver low voltage
     high amperage DC. Each unit contains about 19,000 lbs. of askarel). ‘1‘hese units
     are covered by the same comnents given for industrial furnace transformers.
                          7.   Transportation
                             Railroad transformers used on-board in electric locomotives
     or multiple unit electric railroad cars (receive up to 25,000 volts and contain
     700 to 2400 lbs. of askarel in each unit depending on the rating and size of the
     transformers) .

                                (a)   Third rail
                                      These transformers are used for rapid transit
                                      systems, and are basically serving a rectifier
                                      function
                                (b)   Locomotive
                                      Prior to 1932, all on-board transformers were open
                                      dry type. Because of problems with them, railroads
                                      went to askarel-insulated transformers. The changes
                                      in locomotive design since the 1930's would not new
                                      accomodate open dry-type transformers as replacements
                                      for askarel units. A recent trend has been to replace
                                      askarel by oil units, and this will continue unless
                                      new Department of Transportation regulations require
                                      nonflammability.




                                              -86-




                                                                         SPO DEFEXP-JK-00001974

                                      DX_22685.0109
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 370
Case 2:15-cv-00201-SMJ        ECF No. 373-2       filed 01/28/20   PageID.13854 Page 111 of
                                                486




                                  Hcwever, since a tunnel fire in 1940 caused by an oil
                                  filled locomotive transformer, Penn Central
                                  will not allcw any oil containing transformer
                                  equipped locomotive into New York City.
                            (c)   Multiple-unit car (MU)
                                  These transformers are mounted under the flat-bed
                                  of passenger cars. They ride along in this location.
                                  about 8 inches above the rail, at speeds up to 150
                                  mph. The transformer must be ruggedly built to with­
                                  stand the impact of flying debris and constant vibra­
                                  tion. Power to the cars is brought in through an
                                  overhead catenary and is fed to the underside of the
                                  car where the transformer, controls, and propulsion
                                  equipment are located.
                                  Space and weight are critical in this application.
                                  There are only about 33 inches above the rail, The
                                  width of the transformer is limited by the width of
                                  the car.
                                  Only oil- or askarel-insulated units would provide
                                  the required performance levels in the space avail­
                                  able. As with loccmotive applications, present
                                  Department of Transportation regulations do not
                                  restrict the use of flanrtable liquids, and the use
                                  of askarel units has been dictated largely by the
                                  econcmic considerations of fire insurance rates,
                                  and by Penn-Central safety regulations.

                      8.    Reactors
                          These units provide reactance (receive up to 15,000 volts
  under nomal operating conditions. During normal operating conditions, they
  deliver volts and current as received. During power surges they choke the voltage
  and deliver the normal output).
                       9.   Grounding,transformers (receive up to 15,000 volts).


                                         -87-




                                                                            SPO DEFEXP-JK-00001975

                                       DX_22685.0110
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 371
Case 2:15-cv-00201-SMJ       ECF No. 373-2        filed 01/28/20   PageID.13855 Page 112 of
                                                486




                3.2.1 Transformer Manufacturing Plants
                      There are thirteen companies in the U.S. which manufacture askarel
   transformers at eighteen plants. The name and location of these plants are given in
   Table 3.2.1-1. Some plants manufacture various types of transformers described
   above and others manufacture only one specific line of transformers.
                      All plants in this category were contacted to obtain informa­
   tion on their waste water. Detailed information was obtained on two plants
   which were visited. The largest U.S. transformer plant (based on quantity of PCB
   use) was not visited because of lack of cooperation. The data base represents
   approximately 20 percent of the 1974 PCB usage for transformer application. The
   PCB usage in this category was 12,000,000 lbs. in 1974 (equivalent to 15.0 to 17.0
   million lbs, PCB transformer oil) . The PCB usage in individual plants is considered
   by these canpanies to he confidential information. The range of plant PCB usage was
   975 fold in 1974. Plant ages range from three to eighty-five years.

                       The amount of askarel used in individual transformers ranges
    fran 40 to 1500 gals. (516 to 19,350 lbs.) with an average of about 232 gals.
    (3,000 lbs.), A sketch of a large substation transformer is shown in Figure
    3.2.1-1. G.E. estimates that the total askarel-insulated units that have
    been put into service in the United States since 1932 is 135,000, and vrrtually
    all of these units are still in service. The lifetime-before-failure is often
    longer than 30 years, and almost all units that do fail are rebuilt and returned
    to service. The current production rate of askarel transformers is about 5,000
    units per year.
                       3.2.1.1 Askarel Handling
                                Few plants in this category purchase PCBs and tri­
    chlorobenzene and do their awn compounding, Most plants purchase pre-compounded
    askarel from Monsanto. Smaller plants purchase their askarel in 55 gallon drums,
    filter the askarel and punp directly into the transformer tanks. To large plants
    askarel is shipped via rail cars. Fail cars enter in a designated area at the
    plant site. Askarel is then pumped fran the rail cars into the raw askarel storage
    tank. Any spillage in this area is cleaned by rags or floor dry. The raw askarel



                                         -88-




                                                                          SPO DEFEXP-JK-00001976

                                    DX_22685.0111
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 372
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20    PageID.13856 Page 113 of
                                              486




                                          Table 3.2.1-1
                      U.S. Transformer Manufacturing Industry Using PCBs

            Company Name                                location of the Plant
            Westinghouse Electric Corp.                 South Boston, Va.
                                                        Sharon, Pa.
            General Electric Company                    Rome, Ga.
                                                        Pittsfield, f-toss.
            Pesearch-Cottrell                           Findeme, N.J.
            Niagara Transformer Corp.                   Buffalo, N.Y.
            Standard Transformer Co.                    Warren, Ohio
                                                        Medford, Oregon
            Helena Corp.                                Helena, Alabama
            Hevi-Duty Electric                          Goldsboro, N.C.
            Kuhlman Electric Co.                        Crystal Springs, Miss.
            Electro Engineering Works                   San Leandro, Calif.
            Envirotech Buell                            Lebanon, Pa.
            R.E. Uptegraff Mfg. Co.                     Scottsdale, Pa.
            H.K. Porter                                 Belmont, Calif.
                                                        Lynchburg, Va.
            Van Tran Electric Co.                       Vandalia, Ill.
                                                        Waco, Texas




                                                 -89-




                                                                           SPO DEFEXP-JK-00001977

                                       DX_22685.0112
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 373
                           Case 2:15-cv-00201-SMJ              ECF No. 373-2                  filed 01/28/20                 PageID.13857 Page 114 of
                                                                                            486




                                                                                       1
                                                                                      CY
                                                                                      Cj:
                                                                                                                     A
                                                                                                                     C&                    c
                                                                                      C:-')                                                    H
                                                                                                                     C\
                                                                                                                                       Q'>
                                                                                                                                       OA



                       i
                      VO
                                              mm
                                              i ! i' l                            (   T

                                                                                 [i ■: r
                                                                                            !
                                                                                                                 I
                                                                                                                     '"T^L




                                                                                                                                       t
                                                                                                                                                        © n?
                                                                                                                                                         Oil
                      o
                       1
                                                ■'Mill; I!1         I:!           =====i====_==;-s;^
                                                                                                                 i
                                                                                                                                                   «r
                                                                                                                                                          !
                                                i                                                                            iS—
                                                                                                                             __a   "   1


                                               I'
                                               lii'l!                                                                                              J» □
                                               ;i
                                               i1 i
                                               i ■;'ll
                                               jj
                                                                          s
                                                                                                    M                                                      -l|



                                                                                                                                                   T
                                                                                                                     .i
                                                    '■!
                                                                                                ________ -^-s.       ""




                                                                                                                                                   fi
                                               !i!
                                               !i i.
                                                               l!
                                                    i!    ■i

                                                           I- lilillil

                                                                               FIGURE 3.2.1-1.               SUBSTiCTION TRMSFOFMER




                                                                                                                                                                 SPO DEFEXP-JK-00001978

                                                                              DX_22685.0113
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 374
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20    PageID.13858 Page 115 of
                                              486




 is next filtered through attapulgite clay or fuller's earth and is often passed
 through a plate and frame type filter for final cleaning and then stored in the
 finished product storage tanks. Spent clay or fuller's earth frcm. this opera­
 tion is drurmed and stored on site or sent to a landfill.
                           In scire plants, the entire storage area is located
 within dikes and curbs designed to contain at least the contents of the largest
 single tank plus sufficient free board to allow for precipitation.
                           At most plants the askarel is distributed from the
 tank farm area to the filling station, but at one plant (Plant 103) the finished
 askarel is next trucked frcm a oovered/curbed storage area to an uncovered/
 bermed tank farm area. Here the truck enters a shelter area, and the askarel is
 then pimped from the truck into distribution storage tank.
                           Recycled askarel frcm the manufacturing operations is
 generally returned through pumps into a storage tank or into 55 gallon drums and
 from there it is either filtered for reuse or is sent to incineration if it is
 proved to be defective.
                   3.2.1.2 Process Description
                           Most plants manufacture all the hardware and compo-
 nents necessary for the transformer assembly, The transformer interiors and the
 containers are brought to the askarel filling stations where transformers are
 assembled, filled and sealed.
                           The filling operation is done in a designated station.
 At plants where small quantities of askarel are handled, spills and drips are
 cleaned via floor dry or rags. At plants where large quantities of askarel are
 handled, filling operation is conducted on gratings located on sumps. All
 drainage is directed into these sumps. The sumps are inspected and cleaned
 periodically. All scrap askarel frcm sumps is pumped into drums and sent to
 incineration,
                           Various transformer assembling and filling procedures
 are being practiced throughout this industry, In general, all transformer assem-
 bling and filling operations consist of a predrying step for removing moisture




                                       -91-




                                                                          SPO DEFEXP-JK-00001979

                                    DX_22685.0114
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 375
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.13859 Page 116 of
                                             486




      from the transformer Interiors, several stages of askarel filling and askarel
      topping, addition of electrical connections and bushings, electrical testing and
      sealing.
                                  At plants where relatively small quantities of askarel
      are used, the assembly and filling procedure for distribution and power trans­
      formers are alike. Seme plants manufacture only a given size of transformers
      (single tank size operations). At larger plants different assembling and askarel
      filling procedures are enployed for various transformer subcategories. Seme of
      the askarel transformer assembling and filling procedures practiced within this
      industry are described below.
                                    3.2,1.2.1 Assembly and Askarel Filling Procedure for
                                              the Distribution and Power Transformers
                                               A.   Vapor Phase Drying Prior to Filling
                                                 This procedure is primarily used in
      the filling of network and pad-mounted transformers. The drying of the trans­
      former internals is a vapor phase treatment with a kerosene-like petroleum distill-
      ate. A schematic flow diagram depicting this system is given in Figure 3.2.1,2.1-1.
      The assembling steps for these transformers include the following:

            .   First the transformer interiors are placed in large vacuum chambers
                heated with steam coils. The petroleum liquid is admitted, vacuum
                and heat are applied. The petroleum vapors rise to be condensed
                on the interiors, exchanging latent heat for sensible heat and
                raising the temperature of the interiors. After a specific tirre
                the liquid is pumped out; vacuum and heat are continued to dry the
                internals.
            .   The internals are next removed and placed in their own containers
                and flushed with askarel at atmospheric pressure. The askarel
                is kept in the tank until the liquid temperature is lowered to
                a preset level at which time it is pumped out of the tank. The
                purpose of askarel flushing is to chill the transformer interiors
                prior to final filling.




                                           -92-




                                                                         SPO DEFEXP-JK-00001980

                                    DX_22685.0115
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 376
                         Case 2:15-cv-00201-SMJ             ECF No. 373-2               filed 01/28/20            PageID.13860 Page 117 of
                                                                                      486




                                          PCBS                                                                        FINISH ELECTRICAL
                                                             ASKAREL                           VACUUM                                             transformers
                                                             BLENDING           ASKAREL        CHAMBER                ASSEMBLING.
                                          TRICHLORO-^                                                                 ELECTRICAL                 TO SHIPPING
                                                             FILTERING                         TRANSFORMER
                                                             a STORING                         FILLING                & PRESSURE
                                          BENZENE                                                                     TESTING


                                                            n
                                                         SCRAP
                                                         ASKAREL
                                                                       SPENT
                                                                       FULLER'S
                                                                                          ASSEM SLED
                                                                                       TRAHSFOR MERS
                                                                                                          SCRAP
                                                                                                          OILS
                                                                       EARTH


                                                                                                                                          ASKAREL




                     I
                    u>
                     I
                                                                                                                                                  I SCRAP
                                                                                                                                                     OIL
                                           DISTILLATE                                                                 ASKAREL
                                                             VAPOR PHASE        transformer    TRANSFORMER            FLUSHING        RECYCLED
                                         TRANSFORMER         DRYING IN                         HARDWARE               OF
                                                             VACUUM             MTERNAL3       ASSEMBLY               TRANSFORMER
                                            inIternals                                                                INTERIORS


                                                                         i
                                                                   DISTILLATE



                                                             COMPONENT
                                                                                           TRANSFORM ER
                                                             FABRICATION
                                                             (TANKS 8 INTERIORS)              TANKS




                                                                                  Figure 3.2.1.2.1-1
                                                              TRANSFORMER FILLING WITH VAPOR PHASE PREDRYING OF INTERIORS




                                                                                                                                                 SPO DEFEXP-JK-00001981

                                                                      DX_22685.0116
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 377
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20    PageID.13861 Page 118 of
                                              486




             .   The tank is next placed in a designated vacuum chamber. Vacuum
                 is drawn and then fresh askarel is metered in slowly to avoid
                 foaming or flooding.
             .   The vacuum chamber is next opened, the electrical connections
                 are made and the liquid level in the tank is then brought to
                 the operating level at atmospheric pressure. The transformer
                 tank is then crane lifted and lowered onto conveyors and sent to
                 specified test stations for a series of electrical tests before
                 the transformer is conpletely sealed.
             .   If a transformer fails the electrical tests, it is returned; the
                 askarel is drained and reprocessed. Otherwise, the transformer is
                 sent to cover welding operations.
             .   The tank is next lifted and sent back via conveyor belts to the
                 filling station where it is topped with askarel through an access
                 overhead pipe. The transformer is next pressure tested for leaks.
                 The bottom drain valve is then sealed and the top opening is pipe
                 fitted and sealed. Sealing is accomplished primarily by teflon
                 tape. However, for some transformers, the sealing is done by an
                 air cured sealant at customer's request.
                                                B.   Oven Drying of Transformer Internals
                                                     Prior to Filling
                                                   This procedure is used primarily in
      the asserrbly of pole type or precipitator transformers, The drying of internals
      for this category of transformers is accomplished in a convection oven, The
      internals are then placed in their own casings and the bushings and electrical
      connections are next made, Vacuum is then applied via a mechanical pump and the
      tank is filled with askarel while the transformer internals are still at a pre­
      determined elevated temperature, Exhausts from this operation are pulled through
      a venting system.




                                            -94-




                                                                         SPO DEFEXP-JK-00001982

                                     DX_22685.0117
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 378
Case 2:15-cv-00201-SMJ        ECF No. 373-2         filed 01/28/20   PageID.13862 Page 119 of
                                                  486




                                               Most transformers .in this subcategcry
have gasketed covers with barrel band type connections.       Subsequent to the fil-
ling operation, the transformers are sealed and pressure tested for leaks,         The
large units are liquid pressure tested while the smaller ones sire air pressure
tested.   A schematic flow diagram depicting this system, is shown in Figure
3.2.1.2.1-2.
                                               The contaminated oil frcm the vacuum
pump is treated as waste askarsl and is sent to incineration.

                                         C.    Oven Drying of Assembled Units Prior
                                               to the Filling
                                               This procedure is used primarily in
the assembly of the precipitator transformers.       Here the transformer internals
are placed in their own casings, the covers are welded on the casings and the
assembled tank is placed in the convection oven all sealed,       At an elevated
temperature, vacuum is applied at predetermined intervals,       The tank is then
transferred to the filling station where askarel is added through an upper pipe
opening under vacuum,   Both the top piping and the drain valve are next sealed
and the unit is then pressure tested,     A schematic flow diagram depicting this
system is shewn in Figure 3.2.1.2.1-3.

                                         D.    Procedure for Assembling the Askarel
                                               Filled Power Trahs'f ormers
                                               The sane procedure is used to assemble
all types of askarel filled power transformers.       The transformer internals are
dried in sealed vacuum tanks, then they are placed in their own containers and
the cover is welded and sealed.   The unit is then pressurized and checked for
leaks by a helium detector.   The tank is next transferred to the filling station
where lew vacuum is drawn for a period of 24 hours.       The askarel line is then
connected and the tank is filled slowly while under vacuum up to the eperatirg
level. The unit is then sealed and sent to electrical testing, After the tests
the transformer is returned back to tire filling station where it is nitrogen
pressure tested just prior to shipping,       The schematic flow diagram depicting
this system is shewn in Figure 3.2.1.2.1-2.




                                        -95-




                                                                              SPO DEFEXP-JK-00001983

                                     DX_22685.0118
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 379
                        Case 2:15-cv-00201-SMJ            ECF No. 373-2                 filed 01/28/20         PageID.13863 Page 120 of
                                                                                      486




                                                          PC83
                                                                        ASKAREL
                                                                        BLENDING
                                                      TRICWLORO.
                                                                        FILTERING
                                                       BENZENE          a STORING


                                                                  SCRAP               SPENT
                                                                  ASKAREL             FULLER'S
                                                                                      EARTH
                       I
                      LD                                                                                          FILLING OF                TRANSFORMER
                      CP,
                       I                        TRANSFORMER             OVEN                     TRANSFORMER      TRANSFORMERS              SEALING
                                                  INTERNALS      T      DRYING
                                                                                         f       ASSEMBLING       UNDER
                                                                                                                  VACUUM
                                                                                                                                            AND
                                                                                                                                            TESTING
                                                                                                                                                    transformers
                                                                                                                           \                        TO SHIPPIHO
                                                                                  I
                                                              I
                                                              .
                                                                      f----- —*—»
                                                                      | VACUUM |  I                                       SCRAP
                                                                                                                          OILS
                                                                        DRYING __ l
                                                                      I__________ I
                                                                                                                   NOTI
                                          COMPONENT
                                          FABRICATION                                                              VACUUM PREDRTINO OPERATION, SHOWN IN DOTTED
                                                                                                                   LINES, IS USED PRIMARILY IN THE ASSEMBLED OF
                                                                            TANKS                                  POWER TRANSFORMERS.




                                                                       Figure 3.2,1.2.1-2
                                       TRANSFORMER FILLING WITH OVEN OR VACUUM CHAMBER PREDRYING OF TRANSFORMER INTERNALS




                                                                                                                                                   SPO DEFEXP-JK-00001984

                                                                       DX_22685.0119
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 380
                      Case 2:15-cv-00201-SMJ               ECF No. 373-2            filed 01/28/20    PageID.13864 Page 121 of
                                                                                  486




                                                       TRANSFORMER
                                                       COMPONENT            ASSEMBLED     OVEN
                                                       FABRICATION                        DRYING
                                                                              UNITS
                                                       a ASSEMBLY




                              I
                             LD
                             '-J
                               I         PCBS
                                                       ASKAREL                            FILLING OF
                                                       BLENDING         ASKAREL           TRANSFORMERS   TRANS-    PRESSURE
                                       TRICHLORO-      FILTERING                          UNDER          FORMERS   TESTED      TRANSFORMERS
                                                       ft STORING                         VACUUM
                                       BENZENE                                                                                 TO SHIPPING




                                                  SCRAP
                                                       J I
                                                 ASKAREL
                                                                    SPENT
                                                                    fuller's
                                                                                               ]
                                                                                              SCRAP
                                                                                               OILS
                                                                    EARTH




                                                                   Figure 3.2.1.2.1-3
                                        TRANSFORMER FILLING OPERATION WITH OVEN PREDRYING OF ASSEMBLED HARDWARE




                                                                                                                              SPO DEFEXP-JK-00001985

                                                                    DX_22685.0120
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 381
Case 2:15-cv-00201-SMJ          ECF No. 373-2      filed 01/28/20   PageID.13865 Page 122 of
                                                 486




                                              All power transformers have air space
    on the tqp and are equipped with an air cooled circulation system. Additionally,
    each unit has a spring loaded relief valve as standard equipment. These trans­
    formers have a greater potential for environmental oontanination through the
    vent system, via leaks on the pump and the valves.
                      3.2.1.3    Raw Wastes
                              In general, the process raw wastes fran these plants
    consist of waste askarel collected in sumps or pans at the filling stations, con­
    taminated vacuum pump seal oil, contaminated kerosene-like petroleum distillate
    (used in at least one plant in the vapor phase drying operation) , contaminated
    askarel used for transformer interior flushing and contaminants in the plant
    effluent.
                              Additionally, plant 103 has a unique waste stream con­
    sisting of contaminated ground water which is being pumped from three caissons at
    the plant site, Plant 103 also has a bleedwater discharge from their incineration
    system.
                              Solid wastes fran these plants consist of rags and
    floor dry used for miscellaneous cleaning purposes and spent clay used for
    Aroclor filtration, Additionally, at plant 103 it includes the sludge fran oil/
    water separators.
                              Non-product PCB discharges are shown in Table
    3.2.1.3-1. Estimates on the quantities of raw waste generated in two plants
    which were visited are given below.
                                                               Plants
    Quantities of Waste Loads                          103-              114
    Wastes to incineration, Ibs/ton of PCB used        115               98.0
    Solid waste material stored on site in
         55 gallon drums                            135 units          Unknown

                      3.2.1.4 Water Use
                              Water is not an essential oomponent of the transformer
    manufacturing process, PCB wastes which reach water streams at these plants are
    due to inadvertent occasional loss during handling and residuals accumulated



                                              -98-




                                                                         SPO DEFEXP-JK-00001986

                                      DX_22685.0121
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 382
Case 2:15-cv-00201-SMJ            ECF No. 373-2           filed 01/28/20       PageID.13866 Page 123 of
                                                        486




                                        TABLE 3.2.1.3-1

                                NCN-PFODUCT PCB DilSCHABGES



        Source                                             103                    114
        Plant exhaust                                      Air                    Air
        Incinerator exhaust                                Air                    None
        Personal hygiene and sanitary water                Sewer                  Sewer
        Ground water ptmnped through caissons              To oil separators      None
                                                           then river
        Water used at plant                                To oil separators      Sewer/river
                                                           then river
        Contaminated oils and waste PCBs                   incineration           Incineration

        Floor sweepings and rags used for cleaning         decapsulator           Incineration
        Rejected transformer interiors for copper
          recovery                                         decapsulator           Stored on site

        Contaminated and defective empty drums             To steel furnace       Shipped to the
                                                           in steel mill          company which
                                                                                  handles their
                                                                                  contaminated oils
        Sludge frcm the oil separator                      Stored on site         None
        Clay used for askarel filtration                   Stored on site         None




                                                 -99-




                                                                                          SPO DEFEXP-JK-00001987

                                           DX_22685.0122
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 383
 Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20     PageID.13867 Page 124 of
                                                486




       around the drainage systems from past operations when no precautions were taken
       in handling and disposal of PCBs.

                                   This category uses water primarily for non-contact
       cooling purposes in vacuum pumps, compressors and at sane plants as contact cooling
       in their welding and plating operations and in phosphatizing of the steel surfaces
       prior to painting. All contact cooling operations listed above are primarily non-
       PCB related operations. Only plant 103 has a PCB related process water which con­
       sists of the water used in their waste incineration system for quenching the hot
       gases from the reaction section. Plant 103 is also the major water user in this
       category.
                                   In most smaller plants all cooling is accomplished by
       air. At these plants water is primarily used for hygiene and sanitary purposes and
       for occasional compressor or pump cooling purposes. The only water that cones into
       contact with PCBs at these latter plants is that used for personal hygiene, The
       types and quantities of water used at two plants visited are given below.

                                                                Plant No.
       Water Usage in Gallons/day                       103                  114*
       Non-contact cooling                          1,646,000               38,000
       Process water
       . Contact cooling                               183,000              None
       . Detergent washing                               2,000              None
       . Incineration quench                           122,000              None
       Hygiene                                         Unknown                300
       Boiler make-up                                  Unknown                200
       Sanitary                                        Unknown              9,000
       Non PCB related
       . Water used in a lab                           Unknown                 500
       . Water used for external cleanups              None                  4,000
        *Breakdown of the water usage was estimated.




                                            -100-




                                                                               SPO DEFEXP-JK-00001988

                                       DX_22685.0123
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 384
Case 2:15-cv-00201-SMJ        ECF No. 373-2       filed 01/28/20    PageID.13868 Page 125 of
                                                486




                        3.2.1.5   Wastewater Treatment

                                  There are no effluent treatment techniques in practice
     at any plant in this category for the removal of PCBs.     However, in 1972, a John
     Zink designed thermal oxidation incinerator was erected at plant 103 to safely
     dispose of PCBs.    A schematic flow diagram of this unit is given in Figure
     3.2.1.5-1.   This unit consists of two steam atomized burners and a long
     cylindrical chamber to provide residence time for thermal degradation.       Follow­
     ing the chamber is a water spray quench pot and a counter current packed
    scrubber column located at the base of the stack.

                                  The waste oils are brought into the incinerator site
     in 55 gallon drums or by truck trailers,     These waste oils are next pumped frcm
     the drums or from the trailers into the incinerator feed tanks.  The steam
     atomizing burners inject the combustible liquid wastes into the combustion
     section with air, in such a manner to create a vortex type turbulence,       This
    produces high heat release and effective combustion promoting the thermal degra-
    dation process.     After combustion, the waste gases proceed through the oxidation
     chamber which provides 3 to 12 seconds of residence time at tenperatures 1600
     to 1800°F for the degradation reactions to go to completion, The flue gases
     from the chamber pass through a quench pot which contains a series of water
     sprays to cool the gases,     An induced draft fan then forces the cooled gases
    through the packed bed scrubber column,      Here, acidic ions produced during the
    combustion process are absorbed in the scrubber liquor.        The scrubber liquor is
     then neutralized and disposed into the sewer.

                                  A high temperature decapsulator has been incorporated
     in the thermal oxidizer unit for solid incineration and copper recovery,       The
    exhaust of this unit is routed to the upper end of the oxidizer chamber.

                                  Details on wastewater treatment techniques utilized
     at one facility (plant 103) for purposes of oil recovery and on-going contain­
    ment programs undertaken by two plants (plants 103 and 114) in order to prevent
    the entry of PCBs into the environment are covered in the Task II report,
     "Assessment of Wastewater Management Treatment Technology, and Associated Costs




                                             -101-




                                                                           SPO DEFEXP-JK-00001989

                                      DX_22685.0124
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 385
                      Case 2:15-cv-00201-SMJ          ECF No. 373-2        filed 01/28/20      PageID.13869 Page 126 of
                                                                         486




                                                 SOLID   WASTE              OECAPSULATOR               RECOVERED   COPPER

                                                                                    EXHAUST


                                                                   AIR

                                                                    i                      THERMAL
                                             WASTE Oft
                                                                    BURNER               DEGRADATION
                                             WASTE OIL
                          i
                                                            T                              CHAMBER

                                                           STEAM                                                            TO STACK
                         O
                         NJ
                          I                                              QUENCH FEED WATER



                                                                                              QUENCH         INDUCED         PACKED
                                                                                                              DRAFT           BED
                                                                                               POT             FAN          SCRUBBER
                                                                                                I                              J
                                                                             NaOH

                                                                               I
                                                                              NEUTRALIZER
                                                                                                         •WATER EFFLUENT
                                                                                 TANK




                                  Fiaure 3.2.1.5-1.      PROCESS FLOW DIAGRAM FOR THERMAL OXIDIZER INCINERATOR AT PLANT 103




                                                                                                                            SPO DEFEXP-JK-00001990

                                                                DX_22685.0125
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 386
Case 2:15-cv-00201-SMJ        ECF No. 373-2       filed 01/28/20   PageID.13870 Page 127 of
                                                486




   far Abatement of PCBs Concentration in Industrial Effluents", February 3, 1976,
   pages 71 through 75.
                     3.2.1.6 Effluent Gcnposition
                             Effluent flow rates and PCB contents are available
   fran the three plants which discharge into the rivers and from two plants which
   discharge primarily into sanitary sewers, Detailed effluent ocmposition is
   available only on Plant 103. This information is given in Tables 3.2.1,6-1 and
   3.2.1.6-2, respectively.
                             The remaining plants in this category which discharge
   to sanitary sewers report that their water usage, for reasons other than for
   sanitary purposes, is minimal, However, they have no data available on the
   quantities and composition of water discharged.
              3.2.2 Askarel Transformer Repair Industry
                    A total of 13 corpanies repair transformers containing PCBs at
   a total of 131 locations, The current industry structure has been identified.
   and several potential problems were noted, No estimates have been made of the
   pollution which occurs from this industry.
                     3.2.2.1 Transformer Inspection and Maintenance
                             Askarel transformers are very reliable and have life-
   times that range up to 40 years. The failure rate of askarel filled transformers
   has been estimated by the manufacturers to be 0.2 percent per year, Failure
   occurs primarily due to the degradation of the PCB fluid caused by electrical
   arcing within the transformer.
                             Nine electrical utilities were contacted to determine
   their inspection and repair procedures. All of these corpanies have some type
   of program, usually informal, for the checking of their transformers, In most
   cases this consists of a simple annual inspection which may include a general
   cleaning operation of the facilities adjacent to the hardware (e.g., the vaults
   may be cleaned and vacuumed). Inspection involves locking for evidence of
   leaks. One utility performs an annual pcwer factor test on the windings, and
   if this test indicates a problem in the transformer, then its dielectric fluid




                                        -103-




                                                                             SPO DEFEXP-JK-00001991

                                      DX_22685.0126
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 387
 Case 2:15-cv-00201-SMJ              ECF No. 373-2         filed 01/28/20       PageID.13871 Page 128 of
                                                         486




                                                   'EflEUS 3.2,1.6-1
                                  PCB OCtJCENTRATIOK IN EFFUIENTS FROM TPAMSFORMFR
                                                MANUFACTURING PLANTS

                                                                      Effluent PCB Content
                                                  Effluent
                Plant           Discharge        Flow Rate             ppb           lb /day        Disposition
                 NO.           Designation        Gal/Day            Avg7Max          Avg/ttex      of Effluent

                 103 (1)           005           1,310,000           4.9/120      0.0535/1.311         River
                                   006             550,000             7/75       0.0321/0.344         River

                114                None             50,000           Unknown         Unknown           Sewer
                                                           (2)
                                   None              2,000           Unknown         Unknown           River
                115                002              36,000            <1/2       <0.0003/0.0006        River
                                   003              24,000             2/113      0.0004/0.0226        River
                                   004             150,000            <1/3        0.0013/0.0039        River
                      (3)                                                                              River
                116                 U              252,000           3.4/11       0.0071/0.C231
                                    #2             373,720           2.1/3.8      0.0066/0.0120        River
                                    #3             504,000             8/19.1     0.0336/0.0803        River

                117               Batch             13,500           28.6/unknown 0.0032/unknown       Sever
                                discharge



                Notes:      (1) This plant has other discharges out of their properties. Discharges
                                listed above are those associated with PCB related operations.
                            (2) Estimated .
                            (3) Discharges designated as #1, #2, and #3 are the combined effluents
                                frcpi their power house, and one each from their two ircnufacturing
                                areas, respectively. According to the plants' Corps of Engineers
                                permit application form, filed in July 1971, this plant has 13
                                outfalls.




                                                             -104-




                                                                                                 SPO DEFEXP-JK-00001992

                                             DX_22685.0127
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 388
Case 2:15-cv-00201-SMJ             ECF No. 373-2      filed 01/28/20         PageID.13872 Page 129 of
                                                    486




                                    TABLE 3.2.1.6-2
                     INFUUENT AND EFFLUENT COMPOSITIONS CF PLANT 103

                                    Incoming
                                    Municipal            Outfall               Outfall
                                     Water                 005                   006
   Average flew rate million gpd     1.86                 1.31                  0.55
   pH yearly average                 6.4                  7.7                   5.5
   pH min.-max.                                          6.4-8.0               3.1-7.1


                                                     Avg/Max Avg           Avg/Hax Avg
                                                      Gone.  Ibs/day        COnc.  Ibs/day
   Alkalinity, mg/1                 14                25/25   273            15/20    69
   BOD, 5-day, mg/1                  2                 3/3     28            27/30   124
   Qianical oxygen, mg/1             9                23/34      251         75/92   344
   TS, mg/1                         69                70/70      765        364/497 1671
   IDS, mg/1                        68                67/67      735        341/483 1565
   TSS, mg/1                         1                 3/9        31         23/30     106
   TVS, mg/1                        34                19/22      208         89/96     408
   Anntmia, mg/1                     0.05           <0.2/1.0       <2       2.8/3.0     13
      (AN)
   Kjeldahl Nitrogen, mg/1           0.45            0.8/1.0        9       4.6/5.1 21
   Nitrate AsN, mg/1                 0.15           0.55/0.9        6      0.98/1.02   5
   Phosphorus Total, mg/1            0.01           0,04/0.05      <1        54/124 248
   Color (As P)                     30                25/30                  30/30     -
   Turbidity, mg/1                 <25               <25/<25                <25/<25    -
   Total hardness, mg/1             44                31/44      340         33/44   152
   Organic Nitrogen, mg/1            0.5             0.6/0.7       6.6      1.8/2.0       8
   Sulfate, rog/1                    9.0              14/18      153        9.0/9.0     41
   Sulfide, mg/1                    <0.1            <0.1/<0.1     <1.0     <0.1/<0.1     <0.5
   Chloride, mg/1                    6                 6/8        61         11/13    50
   Cyanide, yg/1                    <0.00           0.00/<0.01     0.04   <0.00/<0.00 <0.02
   Fluoride, mg/1                    0.16               -          -       9.5/12.0    44
   Aluminum - total, ug/1          100               500/550       5        200/200    0.9
   Boron - total, yg/1              70                                        9/70     0.04
   Calcium - total, mg/1             6.5             7.0/7.5     77         7.7/8.0    35
   Chrcndum - total, ug/1          <10                30/30       0.3       310/350     1.4




                                            -105-




                                                                                         SPO DEFEXP-JK-00001993

                                            DX_22685.0128
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 389
 Case 2:15-cv-00201-SMJ           ECF No. 373-2           filed 01/28/20        PageID.13873 Page 130 of
                                                        486




                                            TABLE 3.2.1.6-2 (CCM'T)

                                            Incoming
                                            Municipal                    Outfall             Outfall
                                             Water                         005                 006
           Cobalt, total, ug/1                <7                   4/4        0.04
           QoEper - total, yg/1              500                  20/500      0.2        30/500      0.13
           Iron - total, yg/1                330                 150/330      1.6      3200/3500    15
           Lead - total, yg/1                <30                 <10/30      <0.1        S0/90       0.36
           Magnesium - total, yg/1             7                   3/7       36           3/7        16
           Manganese - total, ug/1           200                  50/200      0.5       120/200       0.55
           Mercury - total, pg/1              <1                  <1/<1      <0.004       2/2         0.01
           Molybdenum - total, ug/1           <7                                         90/99'       0.41
           Nickel - total, ug/1              100                 <10/100     <0.1        10/100       0.04
           Potassiun - total, mg/1             1.1              o.sa/i.io     9.6      0.99/1.1       4.5
           Silver - total, u                 <10.0                                      2.0/2.0       0.009
           Sodium - total, mg/1                5                      6/10   66          25/30      117
           Tin - total, u<?/l                 <7                      7/10    0.07
           Titanium - total, u                 2                                          3/3         0.01
           Zinc - total, ug/1                 30                  70/75       0.76      730/800       3.4
           Oil & Grease, mg/1                  1.0                 2/10      21         3.0/9.0      13.7
           Phenols, pg/1                       3                 101/110      1.1       168/180       0.77
           Surfactants, mg/1                  <0.02             0.11/0.15     1.2      0.22/0.30      1.0
           Chlorinated hydrocarbons, mg/1     <1.000           1.000/5.000 11         1.000/1.000     4.6
            (except pesticides)
           PCBs, yg/liter                                        4.9/120      0.05        7/75        0.03




                                                       -106-




                                                                                           SPO DEFEXP-JK-00001994

                                            DX_22685.0129
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 390
Case 2:15-cv-00201-SMJ        ECF No. 373-2      filed 01/28/20   PageID.13874 Page 131 of
                                               486




     is tested - at least this is the theoretical method of operation since the
     company has only two PCB-type transformers in use and neither has ever failed
     the pcwer factor test,   toother company measures the operating temperature of
     the units and makes a visual inspection for leaks; this oonpany also claims
     that transformers located in the generating facility are inspected daily (visual
     inspection) and that units located in vaults are checked at least weekly.
    While most major inspections are carried out annually, the range of time
     intervals between inspections is 6 months to 18 months, with one company saying
     that they inspect at least onoe every 2 or 3 years, and another saying that
     substation, transformers are inspected weekly.

                                These companies perform no sampling and analysis work
     on their askarel transformers.    Ore ocropany has annual inspection of all trans­
     formers, but only the mineral oil-type units have samples withdrawn for
     analysis to see if there is deterioration or contamination.    A company which
    used to perform power-factor tests until about 8 years ago has since abandoned
    such tests and does not withdraw askarels for analysis.

                                Servicing of transformers is only rarely performed
     in-house.   The response of most companies was that servicing of askarel-type
    transformers had yet to be required.     One company did its own servicing up until
     8 or 10 years ago, but since then, because of the special handling problems
     associated with askarels, such work has been farmed out to G.E. and Westinghouse
     service centers.   The general trend seems to be that major servicing is more
     likely to be done at special facilities outside the utility companies while
    minor servicing, such as the repair of small leaks is taken care of at the
    transformer site by the utility.

                               Mare than half of the companies have not scrapped
    transformers in the past five years, and most have not scrapped any in the past
    10 years.    One utility ccnpany has had no transformer failures in 20 years
     (except for a minor leak of less than 1 gallon ten years ago).    These ocupanies
    have no specific disposal methods for such instances.     One company said that
    scrap transformers are handled through a local junk ccnpany and that askarel
    disposal is the junk oonpany's prcfolem.    A company which says it has scrapped
    no transformers says that when the PCB capacitors fail they are shipped back to



                                             -107-




                                                                          SPO DEFEXP-JK-00001995

                                      DX_22685.0130
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 391
Case 2:15-cv-00201-SMJ         ECF No. 373-2      filed 01/28/20      PageID.13875 Page 132 of
                                                486




     the manufacturer; presumably, though it was not stated directly, failed, trans-
      formers would also be returned to their manufacturers.        Qne company which is
     proud of its disposal practices has disposed of 200 to 400 gallons of askarel
     per year since 1970 {most of it acmes fran failed capacitors) ; until this year
     it was all sent to Monsanto for incineration, but starting this year they have
     been sending it to Sheffield, Ill., where it is dumped in a landfill that has
     been approved by EPA for the disposal of radioactive wastes.         This company
     stated that many utility companies dump their PCB-related wastes in local
      landfills.

                                    There has been little PCB lost to the enviroiment
     through the safety release valve on the transformers,          The consensus response
     was that if the valve released there would be askarels "all over the place".
     The spokesman for one utility did not know whether the transformers they used
     had safety valves.     One company said that a transformer vented several years ago
     when a fuse that was supposed to protect the transformer did not protect it.

                                    Very seldom is a failed transformer scrapped.     However,
      sometimes the repair work needed in a failed unit could be rather extensive and
     very costly.      The owner of the unit may request to scrap his unit.      If the repair
     shops scrap a transformer,J they follow the procedure recenmended by NEMA.          Hew-
     ever, if the owner of the transformer decides to handle the disposal of the unit
     himself, the unit is shipped back to the owner,       Disposal is then usually made
      through a local junk dealer.

                          3,2.2.2   Repair of Failed Transformers

                                    In talking with, a major transformer manufacturing
      ccmpany which specializes in the servicing of transformers, it was learned that
     PCBs used by service shops are primarily for refilling the units which have
      failed and have to be repaired.      Apparently, very few facilities handle their
      own servicing,     ffejor service work is almost always handled by repair shops
     while minor service work, such as changing a gasket, to prevent a minor leak,
     may be taken care of by the owner of the transformer.          Additionally, the repair




                                               -108-




                                                                             SPO DEFEXP-JK-00001996

                                       DX_22685.0131
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 392
Case 2:15-cv-00201-SMJ          ECF No. 373-2     filed 01/28/20   PageID.13876 Page 133 of
                                                486




shops often handle askarel conditioning services, In such a case, the service-
man carries the filter press to the cos teeter's site and performs this service on
site. Several gallons of PCBs are used in this service for topping the unit and
adjusting the level, The procedure for the repair or disposal of failed trans­
fomers and the handling of the PCB liquid in those transformers is sarmarized
in Figures 3.2.2.2-1 and 3.2.2.2-2.

                          A nurrber of potential sources of environmental oon-
tanimation have been identified, and are discussed in detail in the following
notes to the figures.
                           1)    Testing and analysis of PCB transformer fluid has
                                 been largely discontinued due to the strict re­
                                 quirements imposed on the disposal of the samples.
                                 This change in procedure may be expected to in­
                                 crease the probability of major failures of trans­
                                 formers containing PCBs.
                           2)    Accidental spills of PCBs from transformers can
                                 occur due to leaks, venting caused by short
                                 circuits, or mechanical damage to the transformer
                                 case. In most cases, the transformer is con­
                                 tained in a vault or is surrounded by dikes which
                                 will limit the spill to a controlled area. Only
                                 in the case of railroad transformers would the
                                 leakage resulting from an accident be expected to
                                 be uncontrolled.
                           3)    Transformers which are scrapped by the owner/user
                                 may be a serious potential source of pollution.
                                 Those transformers built during the past several
                                 years are well marked with the hazards of the PCBs
                                 which they contain. Disposal of junked trans­
                                 formers by electrical repair shops is governed by
                                 a detailed specification of the National Electrical




                                       -109-




                                                                          SPO DEFEXP-JK-00001997

                                      DX_22685.0132
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 393
Case 2:15-cv-00201-SMJ        ECF No. 373-2                 filed 01/28/20            PageID.13877 Page 134 of
                                                          486




                                                                    TRANSFORMER
                                                                      IN SERVICE




                                                          FAILURE
                                                                                         1
                                                                                     INSPECTION
                                                                                                   (0




                                       (8)            J
                                             ACCIDENTAL                                  I
                                                SPILLS

                                                                        l
                                                                TRANSFORMER
                                                                REMOVED FROM
                                                                   SERVICE




                                                  l
                                      REPAIRED IN-HOUSE
                                                                        1
                                                                    SCRAPPED
                                                                                                  1
                                                                                             REPAIR SHOP
                                      (VERY SELDOM)                  BY OWNER


                                                                        I       P)
                                                                      TO JUNK
                                                                      DEALER



                        WAKE- UP      ASKAREL                                                 REPAIRED OR
                                      CONDITIONING                                             SCRAPPED
                        ASKAREL (A)   6 REFILLING



                                       I
                                   ASKAREL
                                             (5 X6)
                                   SPILLS
                                                                                                  i
                                                                                             TRANSFORMER
                                                                                             RETURNED TO
                                                                                               SERVICE

                        FIGURE 3.2.2.2-1.                  TRANSFORMER MAINTENANCE & SERVICING




                                                                     -110-




                                                                                                 SPO DEFEXP-JK-00001998

                                        DX_22685.0133
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 394
Case 2:15-cv-00201-SMJ            ECF No. 373-2                 filed 01/28/20            PageID.13878 Page 135 of
                                                              486




                                                   TRANSFORMER
                                                   RECEIVED BY
                                                  REPAIR FACILITY



                                        f
                                   ASKAREL                       ELECTRICAL
                                  STORAGE                        TESTINS OF
                                                                 TRANSFORMER

                                  I
                                                                                               SCRAPPED
                                                                 INTERNALS                     UNITS


                                        ASKAREL
          SCRAP
          ASKAREL

                                  FILTER                                       KEROSENE                   TANK TO
                                                                                                           JUNK
                                  PRESS                                        FLUSHING &                  DEALER
                                                                               DISASSEMBLY
                                                                                        (10)
                                                                      SOLID T
                                                                      WASTE ■ TO
                                                                                          *
                                                                      DISPOSflJ?               COPPER
                                                                                               WIRING
                                                                                               TO RECOVERY
                         FINISH                                  TRANSFORMER
           MAKE-UP                                                REPAIR a
                         ASKAREL
           ASKAREL (4)   STORAGE                                  ASSEMBLY
                         (UNDERGROUND
                          OR ABOVE
                          GROUND) 0)                                  ITO
                                                                                       SCRAP
                                                                                       SOLVENT
                                                                    SHIPPING



                                                   LIQUID
                                                  WASTE DRUM




                             l
                         INCINERATION               LANDFILL
                                                                                   1
                                                                           OIL RECLAIMER
                                                        (7)                             (8)




                                                                       MIXED HYDROCARBON
                                                                              FUEL


                         FIGURE 3,2.2,2-2.             TRANSFORMER PEPAIR




                                                       -111-




                                                                                                          SPO DEFEXP-JK-00001999

                                             DX_22685.0134
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 395
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.13879 Page 136 of
                                               486




                          Manufacturers Association (NEMA) . Ilcv/ever, the
                          disposal of transformers through small local junk
                          yards may result in significant pollution because:
                          a)   The junk yards are not familiar with PCS
                               handling procedures.
                          b)   The older transformers are not marked with
                               special instructions.
                          c)   90 to 95 percent of the transformers seen by
                               the junk yards would contain mineral oil, and
                               the occasional transformer containing PCB
                               would be noted only as containing non-flam-
                               mable transformer oil. This would not result
                               in any special handling of the PCBs.
                          d)   Disposal of PCBs by open burning in a trash
                               incinerator will not completely destroy the
                               PCBs, but will vaporize this material and dis­
                               perse it into the atmosphere.
                          This is only a potential problem at this time, as
                          uncontrolled scrapping of transformers has not
                          been documented. However, several responses to
                          the questionnaire claimed that uncontrolled
                          handling of PCB filled transfarmers by junk yards
                          was thought to have occurred in the past.
                     4)   Considerable PCB is shipped in 55 gallon drums to
                          repair shops and users. The residue in each drum
                          after it is emptied may contain up to a pound of
                          PCB. Enpty drums which are recycled to drum re­
                          claiming facilities or scrap yards would introduce
                          this relatively small, but significant, amount of
                          PCB into an uncontrolled environment. All drums
                          presently in use have detailed handling instruct­
                          ions painted cn the drum, and this information



                                -112-




                                                                            SPO DEFEXP-JK-00002000

                                        DX_22685.0135
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 396
Case 2:15-cv-00201-SMJ        ECF No. 373-2        filed 01/28/20   PageID.13880 Page 137 of
                                                 486




                        should minimize any potential problems from this
                        source.

                   5)   Filter residues and losses are in general treated
                        as any other waste containing PCBs and are being
                        placed in drums and held for controlled disposal.

                  6)    Scrap PCB is packaged in 55 gallon drums.     The
                        NEJ4A instructions are very specific as to the re­
                        quired disposal procedures for this material.
                        Small repair shops which do not have access to
                        controlled disposal sites or services have been
                        known to mishandle the scrap PCB by disposing into
                        uncontrolled landfills (note 7) or through oil
                        recovery services (note 8}.

                  7)    Landfills are a satisfactory disposal method for
                        scrap PCB transformer oil if the leach water is
                        monitored.     In a few cases scrap PCB and PCB con­
                        taminated material is sent to a municipal dump.

                  8)    At least one case is suspected where PCB trans-
                        forrter oil may have been sent to an oil reclaiming
                        company which mixed it with other hydrocarbon
                        wastes and sold it to a power oanpany as fuel.      It
                        should be noted that the mineral oil used in 90 to
                        95 percent of the transformers presently in service.
                        Problems may result when PCB transformer oils are
                        mixed with mineral oils and handled in this manner.

                  9)    New and conditioned PCB transformer oil is
                        normally stored in large surface or underground
                        tanks at the repair shop.     Leakage may occur from




                               -113-




                                                                            SPO DEFEXP-JK-00002001

                                       DX_22685.0136
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 397
Case 2:15-cv-00201-SMJ       ECF No. 373-2        filed 01/28/20         PageID.13881 Page 138 of
                                                486




                                         these tanks into ground waters. No standards
                                         have been established for checking for such losses.
                                  10)    The scrapping of unrepairable transformers is
                                         covered by the NEMA standard (ANSI C107.1-1974).
                                         This standard requires that the transformer be
                                         drained and then flushed with solvent to remove
                                         PCB residues before the metal values are reclaimed.
                                         Possible sources of contamination would be
                                         inconplete flushing and the mixture of used
                                         solvent with hydrocarbon rather than with PCB
                                         residues. This is considered unlikely in the
                                         major transformer repair shops.
                         3.2.2.3 PCB Usage in the Transformer Repair Industry
                                  The PCB usage figures for the transformer manufacturing
        and repair industries are summarized belcw.
                                                         PCBs Use, lbs
                                                                                         1st half-
                                            1971 •      1972      1973        1974           1975
        New PCBs used to repair
           transformers                    590,000   580,000     440,000     780,000       480,000
        PCB reclaimed and reused
           in repair of transformers         2,000      64,000   160,000     110,000        78,000
        PCB shipped to user to
        replace transformer losses           3,000       3,000     4,000       2,000         2,000

        PCB disposed in trans­
           former repair                                                     570,000*

        PCB used in transformer
           manuf acturing                                                  11,000,000

        Total PCB in service in
           transformers                                                    270,000,000

        * This figure may include PCBs contaminated wastes as well as PCB.

                                                -114-




                                                                               SPO DEFEXP-JK-00002002

                                        DX_22685.0137
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 398
Case 2:15-cv-00201-SMJ           ECF No. 373-2     filed 01/28/20    PageID.13882 Page 139 of
                                                 486




                    3.2.2.4 Transformer Service Life
                            There have been relatively few failures of PGB filled
  transformers, and statistically significant data is not available to support
  service life estimates. General estimates by transformer manufacturers indicate
  the following expected service life of this equipment:
                             Service life of substation
                                transformers                        40+ years
                             Service life of power trans­
                                formers, including those on
                                railroad locomotives                30 years
                            Transformers exhibit a small but significant infant
  mortality rate (failure within the first year of service). Overall transformer
  failure rate estimates are in the range of 0.2 percent per year.
                    3.2.2.5 Usage rate of PCBs in Transformer Rspair
                            The total PCB used in 1974 in the repair of trans­
  formers was approximately 0.3 percent of the estimated total PCBs in service in
  transformers. This figure is consistent with the estimated failure rate of
  0.2 percent per year for in-service transformers.
                           The usage of PCB in the transformer repair industry
 is approximately 7 percent of that of the transformer manufacturing industry.
      3.3   Investment Casting
          The investment casting industry produces precision-cast metal parts
and shapes for the aircraft and other machinery manufacturing industries.
Approximately 25 of the 135 investment casting foundries in the United States
currently use PCB filled waxes in the manufacture of metal castings, The PCB
incorporated in the waxes is decachlorcbiphenyl (deka). The remaining foundries
use either polychlorinated terphenyl (PCT) filled waxes or unfilled waxes, This
section presents a review of the usage of deka filled waxes in the industry, in­
cluding available information on use history, process technology, and potential




                                         -115-




                                                                                SPO DEFEXP-JK-00002003

                                      DX_22685.0138
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 399
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20    PageID.13883 Page 140 of
                                              486




          PCB-bearing waste streams. Currently available informtion on PCTs usage in
          the industry is also included.
                     3.3.1 Background
                           There are currently 135 investment casting (IC) foundries and
          five investment casting wax manufacturing plants in the United States, The IC
          industry had its start in the United States during World War II when urgent
          demands for arms and aircraft parts required more efficient methods of pro­
          ducing finished, precision parts than standard machining techniques offered.
          Curing the war the waxes used by IC foundries comisted of a blend of camauba
          wax, beeswax, paraffin, and rosins, However, over the last decade wax
          formulations have evolved which consist of a variety of polymeric oanpounds and
          other fillers such as decachlorobiphenyl and PCTs. By reducing the wax content
          through low-shrinkage fillers (such as PCBs and PCTs) volumetric shrinkage of
          the ceramic mold is controlled. This allows the production of metal castings
          with smaller dimensional tolerances than were available with the original un­
          filled waxes.
                            The major wax manufacturing oonpanies are:
                                1. Yates Manufacturing Company, inc.
                                2. M. Argueso and Coipany, Inc.
                                3. Freeman >fmufacturing Company
                                4. J, F. McCoughlin Oonpany
          Hie Yates Manufacturing Qcnpany, Chicago, Ill. , is the sole known U.S. supplier
          of deka waxes. The decachlorobiphenyl oantent is 30 percent of the total wax
          by weight (Solcmon, P. , Yates Manufacturing) . Yates currently imports deka frcm
          Caffaro S.P.A. , Italy, at a rate of 300,000 to 500,000 lbs. per year, which
          corresponds to the manufacture of between 1 and 1.5 million pounds of deka wax,
          annually. At a cost of $0.70 per pound, (Lewis, W.H., Signicast Oorp.) the
          annual volume of sales of deka wax should be in the range of $700,000 to
          $1 million per year.
                           All the wax manufacturers listed previously are believed to
          use imported PCTs as pattern wax fillers, Since the general properties of the
          deka and PCTs are similar, it is believed that the wax production and use


                                                  -116-




                                                                           SPO DEFEXP-JK-00002004

                                     DX_22685.0139
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 400
 Case 2:15-cv-00201-SMJ          ECF No. 373-2     filed 01/28/20   PageID.13884 Page 141 of
                                                 486




   processes are similar also.  Contacts with industry indicate that the volume
   of PCTs in wax is probably about the same as or greater than that of deka PCBs.
   Monsanto was the leading (and probably only) U.S. producer of PCTs prior to
   their voluntary cessation of production in 1972. Domestic production of PCTs
   by Monsanto through 1972 was as follows:
                    Year                 Million of Pounds Aroclor 5460
                    1968                               8.87
                    1969                              11.60
                    1970                              17.77
                    1971                              20.21
                    1972                               8.13

                   It is believed that a relatively small fraction of this pro­
  duction was used in casting waxes, probably on the order of a million or so
  pounds per year. Aroclor 5460 (Monsanto's trade name for their 60-peroent-
  chlorine PCTs) was used primarily in adhesives, lubricants and paper coatings.
                     The current source of imported PCTs is believed to be Prodelec
   (Prance) , which markets the material as Electrophenyl T-60 (60 percent chlorine) ,
  which, it should also be noted, may contain PCB contaminants.
                   In summary, the investment casting process, which is described
  more thoroughly in Sections 3.3.2.1 and 3.3.2.2, is a lost-wax casting process
  in which the shape to be cast is molded f ran wax and then invested or surrounded
  by a slurry of refractory ceramic. After the ceramic mold has hardened to an
  appropriate strength, the wax is melted or burned out leaving a molded cavity.
  Molten metal is then poured into the cavity, and cooled to form the casting.
                   The major losses of the virgin and used waxes occur during the
  dewaxing of the ceramic mold. As the cerauic mold is heated to remove the wax,
  a small portion of the wax diffuses into pores of the mold. Later, the mold
  with the trapped waxes is fired in a furnace to set the mold and remove the wax.
  Depending on furnace conditions, the decachlorofoiphenyl in the wax may be
  burned or released to the atmosphere. At least several percent of that used
  is believed to be emitted via this route.



                                        -117-




                                                                             SPO DEFEXP-JK-00002005

                                      DX_22685.0140
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 401
 Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20    PageID.13885 Page 142 of
                                                486



                                                                                                !

                             It is a normal practice by many foundries to recover the
            drained pattern wax and reuse it several times in sprues and gates. Purchased
            wax is apparently used an average of 2.5 times, During the dewaxing process
            the virgin wax (used to form the pattern) and the old wax (used to form the
            gates and sprues) are collected as one mixture, Little of the wax is destroyed
             in the process; therefore, it is considered probable that the investment
             casting foundries store or dispose of relatively large amounts of used PCB-
             oontaining wax.
                       3.3.2   Investment Casting Technologies
                              3.3.2,1 Principles of Investment Casting
                                      The principles of investment casting are the same for
            both the solid mold and shell processes, but the method of forming the ceramic
            mold differs somewhat between the two. Both require a pattern, gating to a
            central sprue, removal of the pattern by melting, pouring metal into the cavity
            left by the melted pattern, removed, of mold material frcm the cast cluster, and
            cutting of castings frcm the sprue.
                                       The investment shell process is depicted in Figure
             3.3.2.1-1.

                                      The Pattern: The process begins with production of
            a one piece heat-disposable pattern, This pattern is usually made by injecting
            wax or plastic into a metal die. Dies range fron simple, hand-operated single­
            cavity tools to fully automated multi-cavity devices, depending on production
            quantities and complexity of the parts to be cast.
                                      A heat-disposable pattern is required for each unit
            being cast. Each pattern has the exact geometry of the required finished part,
            but they are made slightly larger in order to ccnpensate for volumetric shrink­
            age during the pattern production stage and during solidification of the metal
            in the mold.

                                      The pattern carries one or more gates which are
            usually located at the heaviest casting section. The gate has three functions:




                                                    -118-




                                                                               SPO DEFEXP-JK-00002006

                                       DX_22685.0141
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 402
                        Case 2:15-cv-00201-SMJ           ECF No. 373-2              filed 01/28/20           PageID.13886 Page 143 of
                                                                                  486




                                                                                        WAX PATTERNS                                      TREE DIPPED INTO
                                                                                      ATTACHED TO TREE                                    CERAMIC SLURRY
                                                      injected                                              PATTERN
                                                      HOT WAX
                                                                                                        /


                                 DIE
                                                                                               I
                                                                                  \            V                                                       *\
                                                                                      \

                                 PATTERN-                                                              •runner
                                                                                                                  GATE
                                                                                                                                                I       u
                                                                                                       SPRUE

                                                                                                       CENTRAL
                                                                                                       SPRUE

                                                                                                       POURING CUP                    r
                                   1                                       2                                                3
                  i
                 i—                   TREE DIPPED INTO
                 U5                                              AUTOCLAVE DEWAXING                      MOLD FIRING                            MOLTEN METAL
                  1                FLUIDIZED BED OF SILICA

                                                                                                              J           ■FLUE GAS             i
                                                                                  S                          \
                                                                                                                      j                       VV
                                                                                                                                             du
                                                                                                                                              K              METAL
                                                                                                                                                             casting-^
                                                                                                                                                                 /

                                                                                  MELTED
                                                                           I ■i   WAX

                                                                &

                                  4                                 AUTOCLAVE              5       t   FURNACE                  6                                    7


                                                         Figure 3.3.2.1-1. INVESTMENT SHELL PROCESS




                                                                                                                                                       SPO DEFEXP-JK-00002007

                                                                    DX_22685.0142
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 403
 Case 2:15-cv-00201-SMJ        ECF No. 373-2       filed 01/28/20   PageID.13887 Page 144 of
                                                 486




                                       (1)   To attach patterns to the centrally-located
                                             sprue or runner, thus forming a tree-shaped
                                             cluster;
                                       (2}   To provide a passage for the draining of
                                             pattern wax once the mold is sufficiently
                                             hardened and has been heated; artf
                                       (3)   To guide molten metal entering the mold
                                             cavity in the pouring operation.
                                      Clustering: Patterns are fastened by the gate to one
            or more runners. The runners are attached to a pouring cup. All of these parts
            are usually made of wax. Patterns, runners and pouring cup conprise the cluster
            or tree upon which the ceramic mold is fanned. The number of runners and their
            arrangement cm the pouring cup may vary considerably, depending on alloy type
            aid the size and configuration of the casting.
                                      Molding: Up to the point of forming the ceramic
            mold, all foundries operate in essentially the same manner. After assembling
            the pattern to a tree, however, they may form the mold by either the investment
            flask process or the investment shall process.
                                      Solid Mold cor Investment Flask Process: There are
            two investment flask techniques, depending on the type of alloy to be poured.
            Ferrous alloys require highly refractory materials and binders. The entire
            cluster is dipped into a ceramic slurry, drained and stuccoed with fine ceramic
            sand. This step is usually repeated after the first coating has dried. This
            coated cluster is then placed in an open-end metal can (the flask) which is
            filled with a coarse slurry of ceramic backup material (investment). The in­
            vestment hardens to comprise a green mold. When the flask with its contents are
            placed into an autoclave, the vfoole cluster (consisting of wax patterns, runners
            and sprues) melts and runs out through the pouring cup. The resulting mono­
            lithic mold contains cavities of the desired casting shape, with passages lead­
            ing to them.
                                      Nonferrous alloys axe cast in ceramic molds bonded
            with plaster- of paris. The entire tree (heat-disposable patterns, gates,
            runners, and pouring cup) is placed in an open-end metal flask without a first


                                                     -120-




                                                                              SPO DEFEXP-JK-00002008

                                      DX_22685.0143
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 404
Case 2:15-cv-00201-SMJ         ECF No. 373-2       filed 01/28/20    PageID.13888 Page 145 of
                                                 486




  ceramic coating,   Investment slurry is poured into the flask, completely sur-
  rounding the cluster.    Before the binder sets up, the flask is placed under
 vacuon to remove all air entrapped during mixing of the investment,        When the
  investment becomes hard, patterns are melted out exactly as in ferrous casting.

                              Ihe Investment Shell Process:    This technique, as
  described in Figure 3.3.2.1-1, involves dipping the entire cluster into a
  ceramic slurry, draining it, then coating it with fine ceramic sand.       After
  drying, the process is repeated several, times, using progressively coarser
  grades of ceramic material, until a self-supporting shell has been formed.
  The thickness of the shell is usually between 3/16 and 5/8 inch.

                              The coated cluster is then placed in a steam auto­
  clave where the wax melts and runs out through the gates, runners, and pouring
  cup.   The resulting ceramic shell contains cavities of the desired casting
  shape, with passages leading to them.

                              Casting:   Monolithic shell molds and solid molds must
  be fired to bum out the last traces of pattern material and to attain a degree
  of permeability before the molds can be filled with metal.        In the case of
  solid molds, this heating has to proceed slowly, in a controlled cycle which
  stretches over 12 to 18 hours, to avoid cracking of the mold.       The shell molds,
  made of ceramic material with an extremely lew coefficient of expansion, can
  be placed immediately into a hot furnace.      Because the shell molds have
  relatively thin walls, they can be fired and ready to pour after only a few
  hours in the furnaces.

                              The hot molds may rely on gravity alone to carry the
  molten metal into the intricacies of the mold, as is ocurmon in sand casting,
  or the process may use vacuum, pressure and/or centrifugal force in order to
  faithfully reproduce intricate details of the wax patterns.

                              Melting equipment employed depends on the alloy,       For
  nonferrous alloys, gas fired or electric crucible furnaces are usually used.
  For ferrous alloys, high frequency induction furnaces and indirect arc furnaces
  are common.




                                         -121-




                                                                             SPO DEFEXP-JK-00002009

                                     DX_22685.0144
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 405
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.13889 Page 146 of
                                             486




                                    Cleaning: After cooling, mold materials are removed
        fron the casting cluster with vibrating equipment. Individual castings are
        usually ■ removed from the cluster by means of cut-off wheels, and any remaining
        protrusions left by gates or runners are removed by belt-grinding. Generally,
        castings are sand blasted for smooth finish, then they are ready for such
        secondary operations as heat treating, straightening and machining.
                                  Eeclaiming of Pattern Waxes: The present cost of
        virgin pattern wax is approximately $.79/lb. In the future, it may be more
        economical to reclaim wax for use as pattern waxes, in addition to its present
        use in gates and runners. Furthermore, through a precipitation method, it is
        possible to remove fillers, including PCBs, from used wax in order to prepare
        unfilled wax.

                                    Improvement of Investment Casting Processes: Several
        ijnproverrents in the investment casting techniques and procedures have been
        suggested by TRW Metals in Minerva, Ohio, which developed them through a two-
        year Air Force contract (AFML-TR-74-237) . The areas of improvement were in wax
        pattern formation, mold production processes and metal pouring.
                                  Wax pattern formation techniques were improved
        through simultaneous multiple injections of the gates and runners. The usual
        procedure requires separate steps.
                                  Two suggestions for improvements were made for the
        mold production process: (1) elimination of the drying cycle between slurry
        dipping and sand coating, and (2) the use of micrcwave ovens to melt pattern
        wax out of the ceramic mold or shell.
                                  The use of microwave dewaxers would have the ad­
        vantage of reducing wax emissions in flue gas and drain condensates of auto­
        clave ovens. However, microwave dewaxing may not eliminate wax losses
        occurring during mold firing as a result of wax trapped in the pores and
        cavities of the ceramic mold.
                          3.3.2.2 Foundry Process - Use of PCT and FCB Filled Waxes
                                  A flow chart which typifies the use of PCBs and PCTs
        in investment casting is presented in Figure 3.3.2.2-1. PCB filled waxes are


                                               -122-




                                                                         SPO DEFEXP-JK-00002010

                                    DX_22685.0145
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 406
                       Case 2:15-cv-00201-SMJ            ECF No. 373-2                filed 01/28/20                   PageID.13890 Page 147 of
                                                                                    486




                                                                         IMPORTED PCBs                        PATTERN
                                                                                                                                                PACKAGING AND SHIPMENT
                                                                                                                WAX
                                                                                                                                                <--30%   PCS*. IN PLASTIC BAGS)
                                                                             WAX                             PRODUCTION

                                                                                                             WAX PODUCTION


                                                                                                             DIE PATTERNS

                                                                                                                   I                  REMOVAL OF
                                               PATTERN       VIRGIN WAX                 HEAT           HOT    INJECTION                                              ADDITION OF
                                                                                                                                       PATTERNS
                                                 WAX          STORAGE                 EXCHANGER        WAX    INTO DIES                                           SPRUES AND GATES
                                                                                                                                      FROM DIES

                                                              STEAM                CLARIFIED WAX
                                                                               J
                                                                   {                                                      HOT
                                                         DEWATERING IN             USED WAX              HEAT             WAX     SPRUES AND GATES                   COATING WITH
                             l                           OPEN KETTLES               STORAGE            EXCHANGER                      FORMATION                      DIP SEAL WAX
                            M                                           bottoms to disposal
                            tv>
                            Ul
                             I
                                                                                                                                                    STACK GASES
                                                                                                               USED             CERAMIC MOLDS
                                                                                                                WAX         y
                                                         FORMATION OF                 AIR               DEWAXING          /         MOLD                   METAL
                                                         CERAMIC MOLD                                                             FURNACE                                  COOLING
                                                         BY DIP-COATING              DRYING            AUTOCLAVE                   ZSOOT                 INJECTION
                                                                                                                                                            T
                                                                                                                      I
                                                                                                                 MOLD
                                                                                                               REMOVAL


                                                                                              EXCESS
                                                                                                                                                                      PACKING AND
                                                   CASTING METAL              MELTING         JXETAL     SPRUES AND GATES                         FINAL               DISTRIBUTION
                                                                                                             REMOVAL                            MACHINING              OP CASTINGS


                                                                                                   INVESTMENT CASTING PROCESS
                                                                                        FIGURE 3.3.2,2-1
                                                                         FLOW CHART OF PCBs USAGE IN INVESTMENT CASTING




                                                                                                                                                                       SPO DEFEXP-JK-00002011

                                                                       DX_22685.0146
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 407
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20    PageID.13891 Page 148 of
                                              486




        purchased from wax manufacturers in bulk quantities of 10,000 or more pounds,
        sealed in plastic bags and contained in boxes for shipment. Hie received
        pattern wax is stored in a stockroom at the foundry until melted for the
        production of wax patterns, Once melted, the wax is injected into a pattern
        die where the wax is allowed to solidify, The pattern die is then disassembled
        and the wax pattern removed, Several wax patterns are produced before forming
        the tree. The formation of the tree entails attaching the individual wax
        patterns to the sprues and gates, and after the trees are assembled, the sprues
        are coated with a dip-seal wax to fill the voids on the rough sprue surfaces.
                                  The next step in the process is the formation of the
        ceramic mold. This is accomplished by dip-coating the wax trees in a ceramic
        slurry and a fluidized bed of silica, and air drying of the coated tree. This
        process is repeated several times before the wax is melted out of the mold.
                                  Dewaxing is accomplished by one of three techniques:
        steam autoclave, microwave oven, or flash firing in a maid furnace, Most
        foundries apparently use the autoclave technique, which involves subjecting the
        ceramic coated trees to steam until the wax within the mold is melted out,
        leaving the ceramic shell, The melted wax is either disposed of or reclaimed
        for use as sprues and gate wax. The new microwave technique involves heating
        the molds with microwave energy, Microwave units of 5- and 10-kilowatt output
        are ccmmercially available for this application, The third technique of flash
        firing carbines dewaxing and mold firing in cne step, The ceramic ooated wax
        trees are placed in a furnace where all the wax is removed frcm the tree by
        flash firing, Mast of the wax is vaporized and leaves the furnace with the
        stack gases. It is not kncwn hew many facilities use flash firing.
                                  If the foundry dewaxes the trees using autoclave or
        microwave techniques, the dewaxed ceramic molds must be fired in the mold
        furnace to strengthen the ceramic and to remove wax residues. The ceramic
        molds are raised to temperatures of between 1900 and 2000°F for approximately
         two hours.   The vaporized wax residues leave the furnace with, the stack gases.
        The foundries claim that only 1 to 2 percent of the wax remains in the molds
        before mold firing. This estimate of trapped or wall absorbed wax appears tc
        be low for two reasons:


                                                 -124-




                                                                          SPO DEFEXP-JK-00002012

                                    DX_22685.0147
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 408
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20      PageID.13892 Page 149 of
                                              486




                                 (1)   The porosity of the ceramic mold can be
                                       as high as 30 percent, and

                                 (2)   Trapped waxes in the cavities of the pattern
                                       vary in amount, depending on the pattern's
                                       geometric configuration.

                                After firing, the ceramics are ready for metal pouring.
     The steps involved in pouring, and the subsequent recovery of the castings are
     evident in Figure 3.3.2.2-1, starting with metal pouring.

                                The high cost of pattern wax has stimulated foundries
     to reclaim used wax.    For example, the PCB filled waxes sell for approximately
     70 cents per pound,    The average weight ratio between pattern wax and wax in
     sprues and gates is about 40:60.    Therefore, reclaiming of used wax, especially
     for use in sprues and gates, ahs beccme a very important part of the foundry
     process.

                                Reclaiming involves placing the used wax in open
     kettles or tanks and heating it above the boiling point of water until all the
     water (from the steam autoclave) is eliminated.     After dewatering, the re­
     claimed wax is reconstituted by adding paraffin and other additives until
     certain melting-point specifications are net.     It is claimed that wax fillers
     are not added to adjust the filler content (Wurster, W., Consolidated Casting
     Oorp.) .

                                For those foundries which practice wax reclamation on
     their used wax, it is estimated that 5 to 10 percent of the wax is deliberately
     disposed of.   The major source of the discarded wax is probably the dregs frcan
     the dewatering kettles.

                       3.3.2.3 Waste Streams

                                Idealized waste streams (containing PCBs and PCTs)
     leaving an investment casting foundry are shewn in Figure 3.3.2.3-1.     The
     broken lines within the process box in Figure 3.3.2.3-1 indicate potential PCB
     and PCI escape routes via air emissions from the foundry unit processes.        The
     solid lines between the processes indicate the production routes of the waxes.




                                              -125-




                                                                         SPO DEFEXP-JK-00002013

                                       DX_22685.0148
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 409
                      Case 2:15-cv-00201-SMJ            ECF No. 373-2               filed 01/28/20           PageID.13893 Page 150 of
                                                                                  486




                                                       FOUNDRY                                                           STACK             FOUNDRY
                                                       MAKE'UP                                                           GAS               AIR
                                                       AIR                                                           A                 A   EXHAUST




                                                                              I—                                            ----- Jo
                                                           >                  I                                             —15_
                                                                              I       r
                                                                           I
                                                                              I      I     i                                 --H
                                                                                     1
                                                                 MOLD                          DEWAXING            MOLD
                                                                 PRODUCTION          4^                            FIRING

                                                                   X
                       1
                      N)
                      OY
                       I


                                                                                                   X
                                                                                     L_r
                                             PATTERN
                                                                 V/AX                          WAX
                                             WAX                 STORAGE                       RECLAMATION
                                                                   4k




                                                                                                   V
                                                                                                  DISPOSAL                  SEWAGE



                                                                                      FIGURE        3.3.2.3-1

                                      _IDEALIZED FLOW CHART FOR AN INVESTMENT CASTING FOUNDRY, SHOWING WASTE STREAMS_




                                                                                                                                            SPO DEFEXP-JK-00002014

                                                                 DX_22685.0149
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 410
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13894 Page 151 of
                                              486




 The solid lines at the top of the figure indicate the two general ambient air
 escape routes, namely the stack gas frctn the mold firing fumaoe and the
 foundry exhaust air system. The two solid lines leaving the foundry (at the
 bottcm of the figure) represent PCB and PCT escape routes: solid waste, which.
 is usually sent to landfills, and raw sewage, tdiich goes to municipal sewage
 treatment in most cases. The broken line outside the facility (at the top of
 the figure) indicates the possibility for inadvertent recycling of escaped PCBs
 or PCTs in stack gas or foundry air exhaust back into the foundry facility.
                           PCB-PCT-containing waxes enter the foundry as pattern
 wax packaged in plastic lined boxes which are stored until needed in the
 casting process. Edring mold production, when the wax is melted and injected
 into metal dies, wax fumes may escape. The type of dewaxing method employed
 by the foundries has a direct effect on the amount and mode of PCB or PCT loss
 to the environment, not only during dewaxing but also during process steps that
 follow. For example, the use of a steam autoclave, in addition to its own
 potential anission of PCBs or OCTs, also imparts moisture to the wax, and this
 water must be removed before the wax can be reused. Dewatering by evaporation
 at high temperature also likely contributes to air emissions. Flash firing,
 which oembines mold firing and dewaxing into coe step, probably emits high
 levels of PCBs or PCTs, and so fair as is known, emission controls are not used.
                           Solid wastes can include unreclaimed used wax, excess
 reclaimed wax, bottoms from reclamations, and wastes frem spills, equipment
 cleanout, etc. Although process water does not appear to be used, sane plants
 may use cooling water. The steam autoclave appears to be a source of water
 vapor only.
            3,3,3 Wax Manufacturing
                  To date, very little is known about the wax manufacturing
 process. However, it is known that in the process PCB or PCT confounds are
 added in powdered form to the wax base, Reduction of PCB or PCT particle size
 prior to mixing may be desired, Losses of dust to the environment by air
 routes fran both size reduction and mixing operations would be expected.




                                      -127-




                                                                         SPO DEFEXP-JK-00002015

                                    DX_22685.0150
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 411
Case 2:15-cv-00201-SMJ         ECF No. 373-2      filed 01/28/20    PageID.13895 Page 152 of
                                                486




                      3.3.4   Feconmendations
                           The information presented herein represents the current
          knowledge of decachlorcbiphenyl and polychlorinated terphenyls usage as wax
          fillers in the investment casting industry, This knowledge should be used as
          a basis for the development of an accurate assessment of the importance of PCB
          and PCT waste from the industry, and of the adequacy of available substitutes.
          Significant information gathering efforts would be required to establish a
          complete picture of the practices, processes and product of the investment
          casting foundries and wax manufacturers, Definition of the waste streams and
          emissions from the processes used would require sampling and analysis efforts
          in addition to the gathering of available process data and other information
          from the industry, The objectives of such a plan would necessarily include
          the following:
                              (1)   Verification of the magnitude of PCB and PCT wax
                                    filler production and use;
                              (2)   Development of detailed process descriptions,
                                    including waste streams, leading to a complete
                                    mass balance for the production and use processes
                                     (including significant variations);
                              (3)   Definition of quantities and concentrations of
                                    waste streams, including waste form, abatement
                                    techniques, and ultimate disposal methods; and
                              (4)   Evaluation of all reasonable alternatives to the
                                    use of KBs ard PCTs in casting.
           A study plan to accomplish the above objectives was developed for OTS under
           Task III of this program (Contract 68-01-3259).
                3.4   Secondary Fiber Iteoovery (Paper Recycling)
                     The secondary fiber recovery industry converts wastepaper from
           industrial, ccmnercial, and municipal sources into reusable pulp, which is
           subsequently used to produce paper products, either as is or blended with
           virgin pulp. In the United States, there are approximately 230 paper mills




                                                  -128-




                                                                            SPO DEFEXP-JK-00002016

                                       DX_22685.0151
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 412
Case 2:15-cv-00201-SMJ          ECF No. 373-2        filed 01/28/20   PageID.13896 Page 153 of
                                                   486




                                      TABLE 3.4-1
                 PCB CONCENTRATiasrS IN WISCONSIN PAPER PLANT EFFLUENTS


                                                   Average PCB        PCB
                                     No. of        Concentration Discharged     Aroclor
 Plant                           De terminations      (ppb)       IDs./day       Type

 Badger Paper Mills                    1               <.l
 Scott Paper
    Marinette                          1               <.l
    Oconto Falls                       1               <.l
 Shawano Paper                         1                <•1
 John Strange Paper                    1               4.00            .037      1242
 Bergstrom Paper                       4              28.40           1.25       1242
 Kimberly Clark                        1               0.28            .010      1242
 Thilmany Paper                        2               <.l
 Fort Howard Paper
    Mill Effluent                      1               2.60           0.158     1242
    Deihking                           1               6.40           0.586     1242
    Deinking & Mill Effluent           3               7.07           1.060     1242
 American Can
    Sulfite Sewer                      1               0.10           0.002     1242
    Paper Mill Lagoon                  1               0.14            .012      1242
 Charmin Paper                         1               0.14            .019      1242
 Green Bay Packaging                   1               0.45           0.006      1242




 Note:   Effluent flew data for these oarrpanies was determined at time of PCB
         sampling.




                                       -130-




                                                                              SPO DEFEXP-JK-00002017

                                      DX_22685.0152
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 413
Case 2:15-cv-00201-SMJ          ECF No. 373-2     filed 01/28/20   PageID.13897 Page 154 of
                                                486




       which produce pulp acsrnpletely derived from wastepaper and 550 nails whose
       generated pulp oontains secondary fiber (typically 10 to 15 percent).
                  Wastepaper stands third behind pulpwrxxl and wastes from other forest
        products as a source of paper pulp in the United States, In 1974, fiber re­
        oovery mills removed almost 13 million tons of wastepaper frcm the nation's
        solid waste streams.
                  The effluent discharges from sane of the secondary fiber mills has
        been documented by Kleinert to contain Aroclor 1242, (1) an apparent incidental
        PCS contaminant occurring in the pulp production process. Table 3.4-1 shows
        the PCB (as Aroclor 1242) concentrations and discharge rates for some paper
        recovery within the State of Wisconsin. These data were collected in 1975 by
        the Wisconsin Department of Natural Resources in an effort to survey PCB dis­
        charges.
                  The following subsections present a review of the historical usage of
        Aroclor 1242 in carbonless copy paper production and a brief description of a
        secondary fiber recovery process.
                  3.4.1 Historical Use of PCBs in the Paper Industry
                         Aroclor 1242 (which appears to be the predominant PCB found in
       mill effluents) (1) was used in the manufacture of carbonless copy paper sold by
       the Appleton Paper Division of the NCR Corporation during the period 1957 to
       1971. Tables 3.4.1-1 through 3.4.1-3 provide data indicating: (1) The magni­
       tude of Aroclor 1242 consumption in the manufacture of NCR carbonless paper;
        (2) Production quantities of NCR carbonless paper; and (3) The weight percent
       of Aroclor 1242 in carbonless paper.
                         Frcm these tables, several significant facts are derived con­
        cerning the magnitude of PCB use in the manufacture of carbonless paper products.
        Seme of these facts are:
                          (1)   Approximately 44 million pounds of Aroclor 1242
                                were purchased (frcm Monsanto) for the manufacture
                                of NCR carbonless paper;




                                                -129-




                                                                           SPO DEFEXP-JK-00002018

                                      DX_22685.0153
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 414
Case 2:15-cv-00201-SMJ        ECF No. 373-2       filed 01/28/20     PageID.13898 Page 155 of
                                                486




                                           TAKLE 3.4.1-1

                              HISTORY OF AROCLOR 1242 CONSUMPTION
                           IN THE MANUFACTURE OF NCR CARBONLESS PAPER
                                 FOR THE YEARS 1957 THROUGH 197l"^



                 YEAR                                       (THOUSANDS OF POUNDS)
                  1957                                                 587
                  1958                                                 779
                  1959                                                .1019
                  1960                                                1149
                  1961                                                1643
                  1962                                                1953
                  1963                                                2281
                  1964                                                2705
                  1965                                                3489
                  1966                                                4246
                  1967                                                4355
                  1968                                                5801
                  1969                                                6278
                  1970                                                6611
                  1971                                                1266

                           TOTAL - 1957 through 1971                 44162




      Note:   nr Fran data compiled and   reported by Appleton Papers Division,
              NCR Corporation.




                                              -131-




                                                                              SPO DEFEXP-JK-00002019

                                       DX_22685.0154
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 415
Case 2:15-cv-00201-SMJ                 ECF No. 373-2         filed 01/28/20     PageID.13899 Page 156 of
                                                           486




                                                     TABLE 3.4.1-2

                                 HISTORY OF NCR CARBONLESS PAPER PRODUCTICN
                                       FOR THE YEARS 1957 THROUGH 1971


                                                                     ESTIMATED NCR CARBONLESS
                      YEAR                                           PAPER PRODUCTION - TCNS

                       1957                                                    10010
                       1958                                                   13264
                       1959                                                   17434
                       1960                                                   20703
                       1961                                                   25504
                       1962                                                   29708
                       1963                                                    34583
                       1964                                                    41762
                       1965                                                    51855
                       1966                                                    60594
                       1967                                                    69512
                       1968                                                    83250
                       1969                                                    87336
                       1970                                                    91576
                       1971                                                    88977
                                       (1)
                              TOTAL,         1957 through 1970                726068




               (I)
       Note:         Total excludes 1971 because use of Aroclor 1242 was
                     discontinued in May, 1971 but estimated production
                     of NCR carbonless paper is for full year.




                                                          -132-




                                                                                       SPO DEFEXP-JK-00002020

                                                 DX_22685.0155
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 416
Case 2:15-cv-00201-SMJ          ECF No. 373-2     filed 01/28/20      PageID.13900 Page 157 of
                                                486




                                          TABLE 3.4.1-3

                     RATIO OF AROCLjOR 1242 OCNSUMPTICN FOR CARBONLESS
                          TO NCR CARBONLESS ESTIMATED PRODUCTION



                           (A)                          (B)                  PCB Content
                     Aroclor 1242                 NCR Carbonless             (A)
     Year             Consurrption
                 Thousands of Pounds
                                     n.        Estimated Production
                                               Thousands of Pounds
                                                                             wx 100
     1957                 587                             20020                 2.9
     1958                 779                             26528                 2.9
     1959                1019                             34868                 2.9
     1960                1149                             41406                 2.8
     1961                1643                             51008                 3.2
     1962                1953                             59416                 3.3
     1963                2281                             69166                 3.3
     1964                2705                             83524                 3.2
     1965                3489                         103710                    3.4
     1966                4246                         121188                    3.5
     1967                4355                         139024                    3.1
     1968                5801                         166500                    3.5
     1969                6278                         174672                    3.6
     1970                6611                         183152                    3.6
     1971                1266                         177954

     TOTAL ^ 1957       42896                        1274182               Avg. 3.4%
       thru 1970




     NotesFrom data canpiled and reported by Appleton Papers Division,
           NCR Corporation.
            ^ Total excludes 1971 because use of Aroclor 1242 was discontinued
              in May, 1971 but estimated production of NCR carbonless paper is
              for full year.




                                            -133-




                                                                            SPO DEFEXP-JK-00002021

                                     DX_22685.0156
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 417
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.13901 Page 158 of
                                               486




                         (2)   The average weight peroent of Atroclor 1242 in
                               carbonless paper was 3.4 percent;
                         (3)   Of the total PCBs sold in the United States
                               during 1957-1971, 6.3 percent were sold for the
                               NCR carbonless paper application; and
                         (4)   28 peroent of the total Aroclor 1242 sold by
                               Monsanto for plasticizer applications was
                               purchased for the manufacture of NCR carbonless
                               paper.
                       Although NCR developed and sold the product, the actual manu­
      facturing step whereby Aroclor 1242 was incorporated into the paper was per­
      formed by the Mead Corporation of Dayton, Ohio, who exclusively supplied
      carbonless paper to NCR. NCR, in turn, either used the supplied paper to manu-
      facture ledger (business) forms or sold and distributed the carbonless paper
      to other form manufacturers. Aroclor 1242 is reported to be the only Aroclor
      type used in the production of carbonless paper. Specifically, Aroclor 1242
      was used as a solvent for certain color reactants which were encapsulated into
      microspheres 10-20 microns in diameter and applied to one side of the paper
      during the coating process. The walls of the microspberes consisted of a
      gelatin-gum archie formulation which was hardened by treatment with an
      aldehyde (such as formaldehyde). Since 1971, alkyl biphenyl compounds have been
      used in place of Aroclor 1242 as the dye carrier.
                       Very little is known about other uses of PCBs in the paper
      industry. Past usage of PCBs in paper coatings and adhesives appears likely,
      although the quantities used could not have been near the magnitude of PCB
      usage in the carbonless copy paper. Almost certainly PCBs were used in some
      of the inks, and possibly paper colorants, which can also be expected to occur
      in wastepaper. According to Monsanto, the favored Aroclor type used in inks
      was 1254, which contains most of the same isomers as 1242 but at different
      relative concentrations.




                                              -134-




                                                                          SPO DEFEXP-JK-00002022

                                     DX_22685.0157
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 418
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20    PageID.13902 Page 159 of
                                              486




                        In addition, PCBs can enter the pulping prooess through con-
      taraination of intake water and in virgin pulp, Little is known about the
      magnitude of any of these sources, or even hew much carbonless copy paper
      containing PCBs remains in files, etc. to enter the paper recycling processes
      in the future.
                3,4.2 Fiber Recovery Mill Process
                       The foHewing is a generalized description of the mill prooess
      for recovering paper fiber. Portions of this description was provided by the
      Bergstrom Paper Company in Neenah, Wisconsin. Figure 3.4.2-1 depicts the
      general process, up to the paper making section, in block form.
                       The fiber recovery prooess is a purification process wherein
      fibrous materials are deinked and separated from non-fibrous materials through
      controlled cleaning and mechanical treatment, followed by washing and cleaning.
      The color is next removed from the pulp by a multi-stage bleaching system
      acoorpanied by intermittent washing and centrifugal dewatering.
                       Pulping and Deinking; The fiber regeneration prooess starts
      with feeder crews loading the sorted paper onto a belt conveyor. The conveyor
      feeds a tydropulper, where wastepaper is pulped and deinked through the action
      of hot water, steam, caustic soda, and deinking chemicals. The breaking down
      of the paper stock is accomplished through a combination of mechanical and
      chemical treatment. At this point, larger metallic objects and other non­
      paper materials mixed with the wastepaper are collected into traps at the
      botton of the pulper. The pulped stock leaves the hydropulper via extrusion
      through perforated plates, and goes to blending chests for additional retention
      time and agitation. From the blending chests the stock passes over a vacuum
      filter which is used for heat and chemical recovery. Much of the filtrate is
      recycled to the hydropulper; excess filtrate goes to treatment. The stock is
      then diluted and sent to oentrifflers where small metallic particles such as
      pins and staples are removed.




                                            -135-




                                                                         SPO DEFEXP-JK-00002023

                                    DX_22685.0158
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 419
Case 2:15-cv-00201-SMJ           ECF No. 373-2       filed 01/28/20             PageID.13903 Page 160 of
                                                   486




              CAUSTIC SODA,                                                HYPOCHLORITE,
           drinking chemicals,                                             CAUSTIC SODA
            STEAM AND WATER                     WATER                       AND WATER



                     ,r                                             WASHED
                                                                                   i 1

                                      PULP                           PULP _
       SORTED
     WASTEPAPER           PULPING
                                                        PULP
                            AND                                                      BLEACHING
                                                       WASHING
                          DEINKING


                             I
                    WASTE SOLIDS
                                               RECYCLED FILTRATE                                BLEACHED PULP

                                                                                                     WATER

                                                                                            ”

                                                EXCESS FILTRATE
       EFFLUENT         PRIMARY                                            ■*


       DISCHARGE       CLARIFIER                                                          PULP
                         (WASTE                                                          WASHING
                      TREATMENT)

                                                            WASHED
                                                            AND                 RECYCLED FILTRATE
                     EFFLUENT FROM                          BLEACHED
                     PAPER MAKING                           PULP
                     WATER PLANT
                     DISPOSAL PLANT MISCELLANEOUS
                                                                      ''
                                                                                                     WATER
                           TO                     PRODUCT         SCREENING,
                                     STORAGE       «             CLEANING AND
                   PAPERMAKING                                   DEWATERING                      }
                                                                                         WASTE SOLIDS


                   Figure 3,4,2-t. MILL FIBER RECOVERY PROCESS AND WATER EFFLUENTS




                                               -136-




                                                                                           SPO DEFEXP-JK-00002024

                                       DX_22685.0159
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 420
Case 2:15-cv-00201-SMJ         ECF No. 373-2       filed 01/28/20     PageID.13904 Page 161 of
                                                 486




                         Pulpwashing:    Accepted stock from the centrifflers goes on to
     the washing stage.     Stock washing is acocrnp1ished in a four-stage counter-flow
     washing system.     The first stage consists of cylinder washing, the second and
     third stages consist of sidehill washers, and the fourth stage is another
     cylinder washer.     The cleanest water is used for dilution at the fourth stage,
     and the filtrate is fed to the preceding stage, finally reaching the first
     stage fran which the filtrate is discharged for waste treatment.

                         Bleaching:     Following washing, the stock goes to a three-stage
     bleadhery.   At the first stage the stock is chlorinated by sodium hypochlorite
     solution in a tower,     After chlorination, the stock is washed on a vacuum
     filter,   In the next stage the stock is treated with caustic soda and sodium
     hypochlorite.     After retention in a second tower the stock is diluted and again
     washed on a vacuum filter,        It is then treated again with sodium hypochlorite
     in a third tower.

                         Screening and Cleaning:      After retention in the third tower,
     the bleached stock is diluted for the next cleaning process, which is a three-
     stage pressure screen system.       Accepted stock from the first stage pressure
     screen goes to a five-stage centrifugal cleaner system for removal of small­
     sized heavy ocntarunants.        Following this, the pulp is sent to a four-stage
     system of centrifugal cleaners for removal of lightweight contaminants.

                         After the cleaning, the stock goes to a final washing stage
     and is then dewatered (thickened) and stored in high density towers for paper
     making.

                         Flew Bates and Cctrposition of Discharges:    At Bergstrom the
     separate waterborne discharges frem the paper and the paper making process are
     combined with other facility waste streams and directed to a central waste
     treatment system.     Only the effluent fran the primary clarifier of the waste
     treatment system is discharged to the environment.        The average effluent flow
     rate for Bergstrcm during 1975 was 3.9 million gallons per day.         This volume
     rate is broken dawn as follows:




                                              -137-




                                                                             SPO DEFEXP-JK-00002025

                                        DX_22685.0160
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 421
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.13905 Page 162 of
                                               486




                                                      Volume Rate to Waste Treatment
                 Process                                  Million Gallons/Day_ _ _ _
                 Deinking                                          2.5
                 Paper Making                                       .9
                 Water Plant                                        .3
                 Disposal Plant and Miscellaneous                   .2
                        Table 3,4.2-1 is a tabulation supplied by Bergstran of the
       1974 averages for various parameters in their raw water source and waste
       clarifier effluent, The average Aroclor 1242 concentration in the effluent was
       reported to be less than 8 ppb.
                        Reogtimendation (Paper Recycling) : The information presented
       herein with regard to PCBs in paper recycling processes is based on a very
       limited study effort on the secondary fiber recovery industry. It is recan-
       mended that a more detailed study be performed of PCBs involvement in this
       industry. Important aspects which should be addressed include:
                         (1)   Definition of paper recycling processes and the
                               PCBs material balance therein (PCBs input versus
                               PCBs content in effluent and product) ;
                         (2)   Definition of past PCBs usage in paper and routes
                               into recycled paper;
                         (3)   Development of present distribution of PCBs
                               originally used in paper;
                         (4)   Determination of applicable effluent treatment
                               methodology and associated cost estimates; and
                         (5)   Projecting future contribution of PCBs to the
                               environment from this industry.




                                             -138-




                                                                         SPO DEFEXP-JK-00002026

                                     DX_22685.0161
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 422
Case 2:15-cv-00201-SMJ              ECF No. 373-2           filed 01/28/20         PageID.13906 Page 163 of
                                                          486




                                              TABLE 3.4.2-1
                          OOMPOSITICK OF RfiW WATER AND CLARIFIER EFFLUENT {1974 DATA)
                                             {Bergstrom Paper do.)

                                                         Raw Water            Clarifier Effluent
             Aldrin, ug/1                                 <0.1                      <0.4
             Armonia Nitrogen, mg/1                        0.32                          1.72
             Arsenic, tg/i                                <8                        <8
             Barium, U9/1                                 14                       140
             Beryllium, ug/1                              <0.3                      <5
             Boron, "W/l                                  33                       235
             CatJniun, ug/1                             <16                        <16
             Chlorade, mg/1                               10                       482
             Qilorine, irg/1                              <0.S                      <0.5
             Oircrnium, yg/1                              <4                         26
             Ccbalt, ygA                                 <14                        14
             Copper, vgA                                 <5                         78
             Cyanide, mgA                                 <0.005                     0.12
             Dieldrin, ug/1                              <0.03                      <0.03
             Fecal Coliform CountAOO ml                    4                       <10
             Fluoride, mgA                                 0.46                      0.48
             Heptachlor, ugA                             <0.07                      <0,5
             Lead, pg/1                                 <42                         85
             Manganese, ugA                              10                         50
             Mercury, ugA                                 0.7                        0.5
             Nickel, yg/1                               <33                        <33
             Nitrate Nitrogen, mg/1                       0.29                       1,32
             Nitrite Nitrogen, mg/1                      <0,005                      0.43
             Kjeldahl Nitrogen, mg/1                      0.82                      19.0
             Oils, Fats, Grease, mg/1                    <1                         26.4
             Phenol, yg/1                                 4                         26
             Phosphorus, mg/1                             0.11                       0.57
             PCBs, yg/1                                  <0.5                        8.0 (1242)
             Seleniim, yg/1                              <8                         <8
             Sulfate, mg/1                               45                         74
             Sulfide, mg/1                               <0.05                      <0.05
            Sulfite, mg/1                                <2                         <2
            Suspended Solids, mgA                        <1                        465
            Thallium, yg/1                               <1                        <25
            Zinc, ygA                                    67                        420
            BOD5, mgA                                     1.1                      665




                                                     -139-




                                                                                                SPO DEFEXP-JK-00002027

                                             DX_22685.0162
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 423
Case 2:15-cv-00201-SMJ            ECF No. 373-2     filed 01/28/20   PageID.13907 Page 164 of
                                                  486




        3.5     Industrial Use of PGBs as Hydraulic and Heat Transfer Fluids

              ' 3.5.1   General

                        The use of PCBs in hydraulic and heat transfer systems
   increased rapidly during the 1950s and 1960s until, in 1970, the maximum sales
   by Monsanto for these uses, plus lubricants, were about 11.3 million pounds, or over
   15 percent of the total 1970 reported domestic sales.        Since 1971, Monsanto has
   not marketed PCBs for these uses, and although it should be noted that such
   usage of PCBs in deep mining equipment is expressly allowed by the OECD agree­
   ment to which the U.S. is party.

                        When PCBs sales for heat transfer and hydraulic uses were
   eliminated by Monsanto in 1971, the affected industries turned to substitutes
   or, in a very few cases, inported PCBs.        Phosphate esters have found acceptance
   in many types of hydraulic systems where PCBs were formerly used.        Glycols and
   other alcohols have replaced PCBs in seme heat transfer systems, and there are
   a number of other substitutes used for this purpose (including other chlorinated
   hydrocarbons) .

                        It is surmised that there are industrial concerns still using
   PCBs in these semi-closed systems.      Hesse reported at the National Conference
   on PCBs in November, 1975 that a number of such users had been found in
   Michigan.     Later contacts with these same firms indicated that all had volun­
   tarily replaced the PCBs in their systems with substitute fluids.        Very little
   work has been done to ascertain the magnitude of current PCBs usage for
   hydraulic and heat transfer purposes.      Of the total reported Monsanto domestic
   sales of PCBs over the period 1957-71 for heat transfer fluids, hydraulic fluids,
   and lubricants, 81 million pounds, it seems reasonable that at least 95 percent
   have been replaced by substitutes or were in systems new obsolete,        On this
   basis the maximum amount still in use vrxild be on the order of four million
   pounds,     A figure of two million pounds still in use is probably more accurate.




                                           -140-




                                                                            SPO DEFEXP-JK-00002028

                                       DX_22685.0163
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 424
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13908 Page 165 of
                                              486




              3.5.2 Use of Imported PCBs by Joy Manufacturing
                    Until recently, Joy Manufacturing Go. {Pittsburgh, Pa.) manu­
   factured mining equipment which utilized a PCS motor coolant. Joy imports PCBs,
   as a mixture similar to Aroclor 1242, from France (Prcdelec). Presently, the
   PCB type motors are no longer manufactured and have been replaced on new units
   by an air-oooled motor. However, PCB coolant fluids purchased from France are
   being used for servicing the old liquid coolant motors. Currently, there are
   approximately 1100 of the old motors in the field, each of which contains an
   estimated 3-4 gallons of PCB type coolant fluid. The operating time of these
   motors before ocrnplete overhaul is between 1 and 2 years. The major benefit
   derived from using the PCB type coolant was its fire retardant characteristics.
                    From the information received by representatives of Joy tfanu-
   facturing Oanpany, and from available physical properties, it is estimated that
   between 40,000 and 60,000 pounds of the inported PCB type coolant fluid would
   be necessary to replace and " top off" the fluids in the old motors each year.
         3.6 Recent Use of PCBs in Product Development activities
             Since the voluntary limitation on   the sale of PCB compounds in the
   United States by Monsanto, small quantities   of PCB compounds have been imported
   for new product development by at least one   U.S. oarpany. Such a use appli-
   cation, by E. I. duPont de Nemours and Ou.,   Wilmington, Del., was for develop­
   ment work on a new polymer which is derived   from the reaction of decachloro-
   biphanyl (deka) and Bisphenol A.
             According to duPont representatives, they have imported small
   quantities of deka from Caffaro (Italy) for experimental purposes with the
   intent to develop a new product called NR-140 polymer, Approximately 2000
   pounds of deka were imported in 1974; however, duPont did not import any deka
   in 1975. A decision was made not to ocmmercialize the new product because of
   the uncertainties associated with the regulation of PCBs.
             It is estimated by duPont that, if the new product had been
   ccnmercialized, the annual purchase of deka would be in the range of 5-10
   million pounds.




                                         -141-




                                                                         SPO DEFEXP-JK-00002029

                                    DX_22685.0164
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 425
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13909 Page 166 of
                                              486




                                          BIBLIOGRAPHY
        1.   Mduci, V.J. , Letter to Mr. Russell Train with attachment entitled,
             "Statement of Electronic Industries Association to Environmental Protection
             Agency Concerning Proposed Toxic Pollutant Effluent Standards for Poly­
             chlorinated Biphenyls (PCB)", June 25, 1975.
        2.   Air-conditioning and Refrigeration Institute, Letter to Dr. C.H. Thompson,
             EPA, March 27, 1974.
        3.   AFML-TR-74-237, "Mfg. Methods for Production of Quality Superalloy Engine
             Parts", DDC Acquisition No. AD B0074 DGL.
        4.   Blatz, Philip S.D.,(E.I. duPont de Nemours and Companyr Wilmington,
             Delaware), Personal ccmnunication, August 14, 1975.
        5.   Bolin, A.E., (Van Train Electric Corp.) , Telephone ccmnunication, October 31,
             1975.
        6.   Butner, J., (Sangamo Electric Co.) , Personal cormnication, October 2,
             1975.
        7.   Clark, R., (Dniversal Manufacturing Corp.), Telephone ccrmunication,
             Noveroiber 24, 1975.
        8.   Colder, A.W., (Joy Manufacturing Co., Pittsburgh, Pa.) , Personal
             canmnication, September 8, 1975.
        9.   Dombush, W., (MoGraw-Edison's Power System Div.), Personal ccmnunication,
             September 23, 1975.
       10.   Falk, Bernard H., (National Electrical Manufacturers Association), Letter
             to Dr. C. Hugh Thompson, EPA, March 25, 1974.
       11.   Farnsworth, George B., presented General Electric Testimony, FVJPCA(307)
             Docket No. 1.
       12.   Gabel, H.e., Jr., (Niagara Transformer Corp.) , Telephone communication,
             November 3, 1975.
       13.   Gunn, R., (H.K. Porter Co., Inc.), Telephone acrmunication, November 3, 1975.
       14.   Hart, L.P., Jr.; Wright, Gary; Marquis, R.; and McKenzie, W.R., (General
             Electric Go.), Personal ccrrmunication, October 22, 23, and November 11, 25,
             1975.
       15.   Hesse, J., (Michigan Department of Natural Resources), paper presented in
             Chicago, EPA sponsored symposium on pcbs, November 19, 1975.




                                             -142-




                                                                         SPO DEFEXP-JK-00002030

                                    DX_22685.0165
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 426
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20    PageID.13910 Page 167 of
                                              486




     16.   Hubbard, H.L., Encyclopedia of Chemical Technology, 1965, Vol. 5^ pp 289-297,

     17.   Jard Cbropany, Inc., Letter to the Consumer Products Safety Cctrrrassion,
           May 2, 1974.

     18.   Johnsen, L.A., (Research-Gbttrell Manufacturing Division), Personal
           cannunication, October 28, 1975.

     19.   Kleiner, S., Survey of Effluents in the State of Wisconsin in 1974 and 1975
           by the Wisconsin Department of Natural Resources, Data presented in Chicago,
           EPA sponsored symposium on PCBs, November 19, 1975.

     20.   Kingsolver, W.S.,(McGraw-Edison Co.), Personal cannunication, December 15 &
           26, 1975.

     21.   Leighton, I.W. , "Demonstration Test Bum of DDT in General Electric's
           Liquid Injection Incinerator", U.S. EPA Region I, 1974.

     22.   Leisy, A.E. & 3null, Warren, (Monsanto Industrial Chemicals Co.) Personal
           csxnmmication, October 8, 1975.

     23.   Leisy, A.E., (Monsanto Industrial Chemicals Co.), Personal canmunicatian,
           November 6, 1975.

     24.   Lewis, W.H., (President, Signicast Cbrp., 9000 North 55th Street,
           Milwaukee, Wise.) , Statements made during lecture of Investment Casting
           Institute meeting, October 4, 1975.

     25.   Monsanto Industrial Co., Testimony, MPOOOO?) Docket No. 1, Presented by
           Mr. W.B. Papageorge.

     26.   National Industrial Pollution Control Council's Report, "The Use and
           Disposal of Electrical Insulating Liquids", June, 1971, p. 10.

     27.   Nelson, J.S., (General Electric), Letter bo Dr. Martha Sager, with
           attachment entitled The Impact of a "Ban" on the Use of FCB in Capacitors,
           November 21, 1973.

     28.   Nelson, J.C., and Simon, E.L. (General Electric Company), Personal
           ocrrmunication, September 4, 1975.

     29.   Oliver, O.M. , (Standard Transformer Co.), Telephone cemmunication,
           October 30, 1975.

     30.   Ortman, J., (Sprague Electric Co.), Telephone ccannunication, November 20,
           1975.

     31.   Papageorge, W.P. , (Monsanto Industrial Chemicals Co.), Personal
           cemmunication, August 27, 1975.




                                         -143-




                                                                         SPO DEFEXP-JK-00002031

                                     DX_22685.0166
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 427
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13911 Page 168 of
                                              486




       32.   Pierle, A. Michael, {Monsanto Industrial Chemicals Co,), Polychlorinated
             Biphenyl Study, Personal ccrtimjnication, November 17, 1975.
       33.   Report on Power Transformer Troubles, 1969, Edison Electric Institute
             Publication No. 71-20 (1971).
       34.   Rollends, D., (Jard Corporation) , Personal ccmtiunicaticn, October 2, 6,
             1975 & January 15, 1976.
       35.   Rountree, William C., (Assistant General Counsel for Legislation, U.S,
             Dept, of Coimerce) , Letter to Dr. C. Hugh Tharpson, EPA, March 26, 1974.
             (See discussion of FCB beginning on fourth page of attachment) .
       36.   Salazer, A., (National Electrical Manufacturers Association (NEMA)),
             Personal ocsrmunication, August 19, 1975.
       37.   Solcmon, P., (Yates Manufacturing Co., Chicago, Illinois), Personal
             cormunicaticn, September 9, 1975.
       38.   Stenger, R.A. , "Monitoring of the General Electric Gonpany", U.S. EPA
             Region II, Surveillance Analysis Div., Edison, N.J. Septenber 26, 1975.
       39.   Thallner, K.A., (Helena Corporation), Telephone ocrtmunication, October 31,
             1975.
       40.   Thayer, J.H., (General Electric Co.) , Personal ocmnunication, October 15,
             1975.
       41.   Tuttle, C.> Teeple, P.L.; Hutzler, J.R.; & Butterworth, N • / (Aerovox
             Industries, Inc.), Personal communication, September 25, 26, 1975.
       42.   Uptegraff, R.E., (R.E. Uptegraff Mfg. Co.), Telephone octtmuni cation,
             November 3, 1975,
       43.   Vollmar, John R., (Louis T. Klauder and Associates) , Letter to Dr. C. Hugh
             Tharpson, EPA, March 22, 1974.
       44.   Wblsky, S.P., (P.R. Mallory & Go., Inc.), Telephone ccmnunication, November
             21, 1975.
       45.   WUrster, W * / (General Manager, Consolidated Casting Corp, 2425 Carolina St.,
             Dallas, Texas) , November 5, 1975.




                                            -144-




                                                                         SPO DEFEXP-JK-00002032

                                    DX_22685.0167
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 428
Case 2:15-cv-00201-SMJ          ECF No. 373-2       filed 01/28/20   PageID.13912 Page 169 of
                                                  486




                                            SECTION VI
                                WASTE TREATMENT TECHNOLOGIES


   1.0   INTRCOUCTICN

         This section includes descriptions and discussions of existing and proposed
   technologies for the treatment of various types of wastes generated at PCB-
   producing and PCB-using plants,        Also included are discussions of the presently
   available control technologies and technologies to be available within three
   years, plus technologies that will not be available for five or more years.            The
   treatment and control costs included here have been developed and presented in
   the Task II report "Assessment of Wastewater Management, Treatment Technology,
   and Associated Costs for Abatement of PCBs Concentrations in Industrial Effluents",
   EPA Contract No. 68-01-3259, issued February 3, 1976.

         1.1    Summary of Waste Management Problem Areas

                Based upon detailed plant inspections and examinations of the processes
   in the production of PCBs and their use in capacitors and transformers, it has
   been determined that there are four major categories of wastes to be considered:
   waste liquid PCBs, PCBs in wastewater, PCB contaminated solid wastes, and airborne
   PCB emissions.       It has also been determined that the characteristics of wastes in
   PCBs producing arid using operations are similar enough that the same kinds of
   oontrol and treatment technologies can be used.

                1.1.1   Waste Liquid PCBs and Contaminated Scrap Oil

                        The users of dielectric naterials have strict requirements for
   purity.     Typical requirements are:

                        Inorganic chlorides                    100 ppb maximum
                        Acidity, mg KOH/g                      0.01 maximum
                        Water content                          30 to 35 ppm maximum
                        Resistivity, 100°C, 500 V,             100 to 500 x 10^ ohm-cm,
                           0.1 inch gap                         minimum
                        Dielectric strength, 25°C              35 kv minimum




                                              - 145 -




                                                                               SPO DEFEXP-JK-00002033

                                        DX_22685.0168
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 429
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.13913 Page 170 of
                                               486




                     When these or other properties cannot be met at the producer's
    facility, or by the user during transformer and capacitor filling operations,
    and if is found that the properties cannot be restored to askarel specifications
    by filtering and drying,disposal is required, The types of PCB contaminated
    liquids requiring disposal are:
                       1.   PCBs contaminated with mineral oil
                       2.   Mineral oil contaminated with PCBs
                       3.   Nonreclaimable contaminated transformer askarels *-
                            arced askarels, askarels frcm manufacturing spills
                            and sump accumulations, and askarels fran holding
                            basins, drip and drain pans, washings, sample jars
                            and containers
               1.1.2   PCBs in Wastewaters
                     The most likely pathways by which PCBs enter wastewater streams
    are operator wash-up after PCB handling and groundspills that mix into rainwater
    runoff. The significance of the first pathway can be illustrated by the realiza­
    tion that sixteen operators (or 4 operators 4 times a day) washing 1 ounce per
    day of PCB frcm their hands, account for one pound per day of PCB discharge.
                     Other wastewater categories discussed in the industrial character­
    ization section of this report are:
                       1.   Incinerator scrubber and quench water
                       2.   Steam jet ejectors in vacuum distillation
                       3.   Capacitor detergent wash solutions
               1.1.3 PCB-Contaminated Solid Wastes
                       Solid wastes can be divided into two categories, burnable and non-
    bumable.
                       1.1.3.1 Burnable Solid Waste Materials Containing PCBs
                              Burnable wastes can be disposed of by high-temperature
    incineration. Such wastes consist of cellulosic materials, rags, pressboard, wood,
    sawdust, fuller's earth in bulk or in cloth bags, blotter papers, nitrile or cork
    gaskets, and similar materials.



                                           - 146 -




                                                                         SPO DEFEXP-JK-00002034

                                      DX_22685.0169
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 430
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.13914 Page 171 of
                                             486




                     1.1.3.2 Nonbumable Solid Waste Materials Containing, or
                             Contaminated with PCBs
                             Nonbumable wastes may consist of capacitor and trans­
   former internal oanponents; steel, copper and aluminum components; filter units
   of the steel mesh construction type; and askarel drums and cans, Wastes of this
   type should be drained, with the liquid collected in drip pans, before disposal.
              1.1.4 Air Emissions of PCBs
                    Although PCBs have very lew vapor pressures they can be emitted
   to the atmosphere from the following operations and practices:
                     1.   Aroclor scrubbing of air in PCBs manufacture
                     2.   Vapor exhaust from steam jet ejectors
                     3.   Evaporation from accidental spills
                     4.   Evaporation from hot surfaces as part of flood­
                          filling, inspection or holding operations
                     5.   Vacuum pump exhausts
                     6.   Evaporation from plant wastewater
         1.2 Summary of Current PCBs Waste Control Practices
              1.2.1 Control of Waste Liquid PCBs and Contaminated Scrap Oils
                    Plant visits have shown the major control methods to be inciner­
   ation and disposal in sealed drums sent to sanitary landfills, Both incineration
   and landfilling may be carried out by the facility generating the waste, or the
   facility may engage a contractor.
                    Monsanto, the only U.S. producer of PCBs, has an incinerator
   (designed by John Zinc, Inc.) that vaporizes PCB liquids and sustains them in a
   turbulent burning gas at more than 2200°F for 2 seconds, One transformer manu-
   facturer uses a John Zink designed incinerator that vaporizes PCBs and bums them
   at 1600 to ISOO^F for 3 seconds or longer; this facility can also destroy PCBs
   soaked into transformer internal parts, but cannot routinely handle spent fuller's
   earth.




                                         - 147 -




                                                                         SPO DEFEXP-JK-00002035

                                    DX_22685.0170
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 431
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13915 Page 172 of
                                              486




                    A number of PCB users send their solid wastes to the Rollins
   Environmental Services facility at Logan Township, N.J. Rollins uses a specially
   designed complex having a rotary kiln and a liquid turbulent burning chamber,
   both of which exhaust into an afterburner. Liquids can be burned in either the
   liquid chamber or the kiln; in the kiln liquid wastes can help to incinerate
   solids. The afterburner is 40 feet long, providing good residence time, and it is
   followed by a hot duct of about equal length that allows further combustion,
   Rollins claims a residence time of 3 to 4 seconds at a minimum temperature of
   about 2400°F at the aft end of the hot duct, The gases then go to a venturi
   scrubber and a tower scrubber for cooling and neutralization, For non-PCB incin-
   eration, Rollins sometimes lowers ccmbustion temperature to 2200°F and residence
   time to 2 to 3 seconds. These residence times and temperatures were chosen experi-
   mentally to get 99.999-percent PCB destruction. This facility also handles all
   kinds of solids,as will be explained later, and it operates with ERA approval.
                    Another facility that incinerates liquid PCBs, with New York
   State EPA approval, is the Chemtrol Corp.'s facility at Model City, New York.
                    Liquids going to landfill are sealed in drums and added to land­
   fills that have deep clay bases and impervious bulkheads to prevent leaching and
   seepage. However, incineration is the preferred disposal method for liquids.
              1.2.2 Control of PCBs in Wastewaters
                    Our plant investigations have revealed that there are no methods
   being practiced whereby dissolved or otherwise bound PCBs in water streams are
   being either extracted fran those streams or destroyed in them.
                    In the separation of PCBs from wastewaters, PCBs and sludges are
   removed from the bottom of water bodies, while oily phases are removed from the
   surfaces. However, nothing as yet is being done to treat the water layer itself;
   this is the area of PCB wastes control and treatment most needing developnent.
                    In general, waste streams contain between 1 ppb and 500 ppb of
   PCBs; most levels range between 10 and 50 ppb. PCB concentration of less than 1
   ppb are undetectable.




                                          - 148 -




                                                                         SPO DEFEXP-JK-00002036

                                    DX_22685.0171
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 432
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13916 Page 173 of
                                              486




                       Several plants use methods to keep the quantity of PCB
    contaminated wastewaters as small as possible. A few plants planned adsorp­
    tion tests with cartons and other adsorbents, but there were no full-scale
    operations.

              1.2,3 Control of Solid Wastes Contaminated with PCBs
                     The two current methods of disposal of solid or semi-solid
    PCBs wastes are incineration and landfill. Since we found only one PCB-
    using manufacturing facility with partial incineration capability, and
    Monsanto's incinerator cannot handle solids, all facilities except one must
    ship their solid wastes away from the plant site for either treatment, The
    one plant with partial capability can incinerate transformer internals to
    recover copper, and also can incinerate paper, rags, cardboard and the like.
    However, they do not as yet, incinerate fuller's earth, contaminated dirt, and
    similar materials. These are drummed and stored for later disposition.
                     Although there are a number of experimental facilities through­
    out the U.S. that could undboutedly incinerate all types of solid materials,
    one commercial venture has received the bulk of the work. Rollins Environmental
    Services can handle liquids incineration. For solids incineration of almost
    all types, the tunble burner or rotary kiln is used. When PCB contaminated
    materials are to be destroyed, the kiln temperature is brought up to 2200°F.
    All kinds of solids, packed in 47-gallon lined fiber drums and not posing
    unusual safety hazards are accepted. The current (late 1975) fee is about
    7-1/2^/pound. Additional charges of $3/fxber-drum handling, plus transporta­
    tion charges, and possibly other charges for unusual problems, might be made.
                     Rollins will not accept impact sensitive, radioactive
    materials, or heavy metals concentrations of more than 25 ppan in the PCBs
    wastes. For wastes packed in steel drums, Rollins charges a $10/drum handling
    charge. As a general rule, anything packed according to the latest ICC tariff
    for hazardous materials will be accepted.
                     As with the liquids incineration, the gases from the kiln at
    2200°F pass to the afterburner at a temperature of about 2500°F. Gases exit




                                         - 149 -




                                                                         SPO DEFEXP-JK-00002037

                                    DX_22685.0172
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 433
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13917 Page 174 of
                                              486




      the afterburner to a long hot duct that completes combustion and maintains
      the temperature at 2400°F until the gases enter the venturi scrubber, and
      thence to the lower scrubber and then the stack. Rollins has experimented
      with lower temperatures of 2000 to 2200°F and has not found destruction of
      PCBs to be at the 99.999 percent level desired, The residence time for gases
      at the 2400°F must be 3 to 4 seconds in a turbulent regime.
                       With regard to landfilling, one commercial venture has
      handled a large quantity of the PCB solid wastes under supervised conditions.
      The Chemtxol Pollution Services Co. of Model City, N.Y., operates a landfill
      located on the shore of Lake Ontario, under Mew York State EPA supervision,
      in a geologic setting claimed to be ideal for complete containment.

                       This "scientific landfill" is located entirely above ground
      on a bed of 40-feet-thick clay. Constructed on this foundation are cells for
      receipt of drummed solid wastes. The cells are lined with 30-mil chlorinated
      polyethylene film, and when loaded, are sealed, or covered with 5-feet of clay.
      At the bottom of each ceil there is a sump, so that all leachate is collected
      and removed. That leachate is pH controlled, settled, filtered, and treated
      by flow through a carbon bed.- The ground and surface waters are checked
      monthly for chemical content by an outside analytical laboratory. The facility
      has been approved for usage as a PCB disposal site by the New York State EPA,
      and thousands of drums have been landfilled over the last five years. An
      inventory is kept of the contents of each cell.
                       Chemtrol has the capability of converting semisolids and
      sludges to solids by using silicate cement powders and proprietary gelling
      agents.
                        Our review and analysis of the industrial situation for PCBs
     ••solid wastes control shows there are adequate options, at higher prices, for
      safe disposal and destruction, There is no longer a justification for open
      dumping to the ground or in lagoons.
                1.2.4   Oontrol of Air Emissions of PCBs
                       Most air emissions frcm ambient temperature PCBs are not con­
      trolled or collected for treatment in any way. PCB emissions generally are


                                             150 -




                                                                         SPO DEFEXP-JK-00002038

                                    DX_22685.0173
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 434
Case 2:15-cv-00201-SMJ      ECF No. 373-2         filed 01/28/20   PageID.13918 Page 175 of
                                                486




  collected as part of the overall plant air exhaust, which frequently is ducted
  to roof exhausts without treatment, Several plants used exhaust chilling and/
  or fibrous or granular filtration of air; these methods offer the potential
  for PCB emission reduction.
                   The hot flood-filling of capacitors is followed by a cool
  down period before the filling tank is opened to the plant atmosphere. How­
  ever, the temperature is still between 100 and 150°F; the area of the opening
  is several square meters, through which tank gases can reach the plant atmos-
  here. The tanks have individual exhaust ducts, but they lead directly to a
  roof exhaust system. The PCB-covered capacitors are held in an oven at 100 to
  150°F to prevent any moisture condensation before sealing. Vapors from this
  storage are ducted to the roof and vented also.
                   In some cases, waste scrap oils containing PCBs are burned
  together with fuel oil in standard boiler systems. In these instances much of
  the PCB content is probably vaporized and exhausted to the air, rather than
  incinerated.

  2.0 CANDIDATE PCBs WASTE TREATMENT TECHNOLOGIES CONSIDERED
       As part of the examination phase of this study of alternative methods, we
  have contacted a number of equipment suppliers, developers, and researchers,
  in both the U.S. and elsewhere.
       Key information was obtained on potential methods of PCBs removal from,
  and destruction in, wastewaters, by cooperative testing between Versar, Inc.,
  and several materials suppliers and process developers, Their assistance is
  gratefully acknowledged.
       We visited the U.S. producer, Monsanto, and several transformer and capac­
  itor manufacturers to ascertain the nature, characteristics and quantities of
  plant effluents that now contain measureable amounts of PCBs, or might contain
  PCBs following a spill or other incident. This has provided the background for
  weighing the advantages and disadvantages of all available tectinology for poten­
  tial application to PCBs wastewater treatment. We discussed and evaluated the
  control methods new used, possible shortccmings, and ideas for more optimized
  systems.

                                      - 151 -




                                                                        SPO DEFEXP-JK-00002039

                                   DX_22685.0174
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 435
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20   PageID.13919 Page 176 of
                                              486




            In order to find the new technology and approaches that might be forth­
       coming, we made a computer search of Chemical Abstracts from 1972 to the
       present, and focused on degradation, decomposition and waste treatment data.
       Searches were also made of the Lockheed Engineering Index, National Technical
       Information Service, and Predicasts for information on new developments.
            The text reference used as a source of summarized data prior to 1972 was:
       The Chemistry of PCBs, by Hutzinger, Safe and Zitko, published in 1974 by
       CRC Press.
            Candidate treatment technologies have been divided into the same four
       categories listed in Section 1.1. Also, as we evaluated technologies, they
       were placed into categories, as follows, indicating their level of development:
             1.    Demonstrated Full-Scale Treatments
             2.    Pilot-Scale Methods
             3.    Research Approaches to PCBs Removal or Destruction
             Some treatment methods were designed for disposal of octnpounds similar to
        the PCBs, e.g • / chlorinated hydrocarbons and other refractory organics.
            The full-scale plant treatments are ready for application to PCB waste
       problems now. The pilot-scale methods are expected to take one to five years
       to be developed to the point where they will be determined suitable, or un­
       suitable, for plant-scale PCBs applications.
             Methods currently under development are expected to take three years or
        more before being ready for plant-scale applications.
             Section 2.5 contains a discussion of the applicability of various treat­
        ments to the zero discharge objective.
             2.1    Treatment of Waste Liquid PCBs and Contaminated Scrap Oils
                  Only two kinds of treatment or disposal methods are considered suit­
        able for waste liquid PCBs and contaminated scrap oils, and they are new being
        used. However, there are improvements and design features needed to prevent
        PCB transfer into the water, air or land.




                                              - 152 -




                                                                        SPO DEFEXP-JK-00002040

                                     DX_22685.0175
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 436
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20    PageID.13920 Page 177 of
                                              486




               2.1.1   Incineration

                       The standard configuration, long cylindrical steel comibus-
    tion chaunber, having a length to diameter ratio of between 4/1 and 8/1 and
    well insulated with high alumina refractory brick, is suitable as a primary
    chamber.   TVro injectors should be provided:    one for a high-BTU gas or fuel
    oil, and one for the PCB waste liquid.     Primary air or steam is provided to
    vaporize oils, and secondary air is added to complete combustion and provide
    excess air.    These feeds should be made tangentially, or with adequate baff­
    ling to assure turbulent flow throughout, and to prevent hot or cold spots in
    the chamber.    It is obvious that almost any residence time may be allowed for
    a gas flowing through a cylindrical chamber.      However, there is a maximum-
    residence time above which turbulence is assured throughout the chamber.
    Turbulence throughout is assured when wall temperatures are uniform in all
    parts of the chamber.     Most fuel flames provide adiabatic combustion tempera­
    tures of about 3000°F.    When the more endothermic PCBs are being destroyed.,
    the flame can be rapidly cooled to 2200 to 2500°F;      for the very high destruc­
    tion efficiences desired, 99.999 percent or higher, this is the minimum tem­
    perature range required, for a residence time of 3 to 4 seconds.      After combus­
    tion there should be allowance for afterburning, which may be acoontnodated in
    insulated ducts.   These can be of sufficient length to assure total residence
    time of 3 to 4 seconds.     Following the combustion phase there must be rapid
    cooling of the gases, usually by the injection of cold water from a peripheral
    ring of sprays or jets.     Also, the cooling water should be neutralized so that
    hot hydrochloric acid contact with further components is obviated.

                       In some systems a high energy venturi scrubber is used to
    control particulates, if they are expected in the gas stream,      In all systems
    the gas stream is then washed counter currently with water, or water plus
    neutralizing agent, in some form of a packed tower,      Usually a demister is the
    last element contacted by the gas before it is exhausted through the stack.

                       The stack gas emissions and the scrubber effluent liquid
    should be monitored periodically for PCBs levels, and the incinerator should




                                             153 -




                                                                         SPO DEFEXP-JK-00002041

                                      DX_22685.0176
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 437
Case 2:15-cv-00201-SMJ          ECF No. 373-2     filed 01/28/20     PageID.13921 Page 178 of
                                                486




     have adequate automatic controls to prevent PCBs from being emitted unde­
      stroyed.     The chief fail-safe control is a pyrometer that causes burner shut­
     down if the combustion chamber or duct temperature drops below about 2150°F.
      There are other controls that can warn      if    such an occurrence might take
     place.      These flew rate controls on the primary and secondary feeds can be
     monitored so that lew fuel flow, or high PCBs-to-fuel flow ratio can indi­
      cate a temperature drop.      Inadequate air flow can also cause temperature
     decreases.      All such parameters should be monitored, and adequate operator
     Warnings provided.      And, of course, to prevent destruction of the venturi
      scrubber sections, shutdown should automatically take place if cold water
      flow is ever insufficient.

                   2.1.2   Sanitary or Scientific Landfill

                           Sanitary landfilling is an alternative to incineration for
     PCB users who cannot justify incineration facilities just for PCBs, and who
      have no waste pickup service organization within reasonable distance,        Land-
      fills that will adequately contain PCBs should have all the features described
      in Section 1.3.3 above, plus there must be assurance that the liquid containers
     will be sealed and leak proof, and have long life in the landfill.

           2.2     Treatment of Wastewaters Containing PCBs

                   Treatment of wastewaters containing PCBs has received very little
      attention in practice thus far.      Our survey has found a variety of methods for
      reduction, and even for achieving "zero discharge", of PCBs in wastewaters.

                   2.2.1   Carbon Adsorption

                           Carbon adsorption is a well-kncwn water purification and
      industrial product purification technique,        The use of carbon adsorption is
      well-suited to removing PCBs from wastewater since it is most effective in
      removing high molecular weight, non-polar, relatively insoluble compounds from
     water.      All these requirements are met by the PBCs.

                           As will be discussed later, Versar has conducted tests, in co­
      operation with carbon suppliers, demonstrating the relative effectiveness of




                                                154 -




                                                                            SPO DEFEXP-JK-00002042

                                       DX_22685.0177
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 438
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20      PageID.13922 Page 179 of
                                               486




     various activated carbon products,    PCB concentrations on the order of
     1 ppb were taken as a reasonable effluent objective.

                        The disadvantage of carbon adsorption is that once used,
     the carbon may have to undergo destruction by high temperature incineration
     rather than be regenerated, as is the usual practice.        The great advantage of
     carbon treatment is that a wide spectrum of other toxic organics can simul­
     taneously be effectively removed from water.

                        Carbon adsorption is currently being used in large-scale
     municipal water purification systems.     Thus capital costs, operating costs
     and reliability factors are well-known.    At the 68th Annual AlChE Meeting in
     November 1975, G. Strudgeon of Zum Industries described design features for
     a 30-million-gallon-per-day carbon system to be built for municipal waste­
     water treatment at Garland, Texas.    This system will cost $5 million, includ­
     ing carbon regeneration.    Operating costs are expected to be $6,000 per day.

                        Although carbon adsorption is the only mechanism thus far
     proven effective i_n removing PCBs, three other carbon-based treatment tech­
     niques are under study:    biodegradation, whereby bacteria-coated carbon
     particles break down pollutants in wastewater;    catalytic action, wherein a
     very active surface holds pollutant molecules while other degradation or
     oxidation reactions take place;     and chemical reaction, in which carbon is
     actually depleted as part of a chemical reaction that removes pollutants.        The
     techniques were also discussed at the 68th Annual AIChE Meeting.

                        As an adjunct to this evaluation study, Versar conducted co­
     operative laboratory adsorption isotherm tests with Carborundum Company and
     ICI-US.   These tests have extended the ranges of carbon adsorption data pub­
     lished by Calgon Oorp. into higher and lower concentrations.       Laboratory
     adsorption isotherm testing is a reliable technique for determining the feas­
     ibility of adsorption treatment for PCBs removal from wastewaters and specifi­
     cally indicates:
                        1.   The effluent levels of PCBs concentration
                             obtainable by adsorption treatment
                        2.   The weight of PCBs adsorbed at the
                             concentrations being studied



                                            - 155 -




                                                                            SPO DEFEXP-JK-00002043

                                     DX_22685.0178
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 439
Case 2:15-cv-00201-SMJ        ECF No. 373-2      filed 01/28/20     PageID.13923 Page 180 of
                                               486




                         On the other hand, the laboratory test does not determine
       the necessary contact time for granular carbon beds to effect the desired
       reduction.   This determination is usually performed in small pilot carbon
       beds under hydraulic flew conditions.

                         Laboratory and pilot plant tests involving PCBs must be
       designed to prevent losses of PCBs.     The root of the problem is the very
       low, parts per billion, solubility of PCBs in water,       Examples of pathways
       of experimental loss are:

                         1.   Evaporation to the air
                         2.   Adsorption on a variety of solid surfaces
                              and sediments

                         2.2.1.1   PCBs Adsorption Testing by Carborundum Company

                                   Versar, Inc., together with Carborundum Co * / con-
       ducted a preliminary study to determine the ability of an experimental, coal-
       based activated carbon in removing PCBs from water.     This study also provided
       an analytical check in that both companies nade electron-capture gas chromato­
       graph analyses on the same samples, and there was close agreement on results.

                                   Thd ooal-based activated carbon had a surface area
       of 950 to 1050 square meters per gram,     The iodine number was approximately
       the same as the surface area, indicating that almost all of the pores had a
       diameter greater than 10 to 15 Angstroms.

                                   The control and test sarrples were filtered before
       extraction and gas chrcmatographic analysis,     The removal of PCBs by solids.
       surfaces, filter media, and the like, was knewn and expected prior to these
       tests, thus a high PCB concentration in the filtered control and test sarrples
       was the target.

                                   The PCB mixture used was Aroclor 1254.     It was solub­
       ilized by methanol to give a 1000 ppn stock solution.       This was diluted with
       distilled water to prepare 1000-ppb test solutions.

                                   Table 2.2.1.1-1 presents the data,     The filtered
       control level is considered the actual level the carbon was adsorbing, rather




                                             - 156 -




                                                                            SPO DEFEXP-JK-00002044

                                     DX_22685.0179
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 440
                      Case 2:15-cv-00201-SMJ                ECF No. 373-2      filed 01/28/20           PageID.13924 Page 181 of
                                                                             486




                                                                                      TABLE 2.2.1.1-1

                                                                CAEBORUNDUM CO. TESTS OF PCBs {AROCIOR 1254)
                                                            RE^VAL FROM WATER BY AN EXPERIMENTAL ACTIVATED CARBON



                                                                                              PCBs Cone.           Effluent PCB
                                                                                            Before Treatment       Cone. After        Percent
                                                                                (1)                              Carbon Treatment      PCBs
                                      Prepared PCBs             Carbon Dosage             [Control Cone. After
                                   Concentration (ppb)              (mg/1)                  Filtering] (ppb)           (ppb)_ _ _ _   Removal

                                      Control - 1000                                               160
                                      Test           1000            1.0                           160               59                 63.1
                        i                                                                                                   (2)
                                      Test           1000            2.0                           160               20.6               87.1
                        U1
                        'j                                                                                                  (3)
                                                                                                                     22.0               86.2
                        i


                                                                    10.0                           160               2.6(2>             98.4
                                      Test           1000
                                                                                                                     2.4<3>
                                                                                                                                        98.5


                                   NOTES:    (1) Experimental material, coal-based, 950-1050 square meters/gram.
                                             (2)
                                                   Versar Inc.'s analysis.
                                             (3)
                                                   Carborundum Co.'s analysis.




                                                                                                                                  SPO DEFEXP-JK-00002045

                                                                  DX_22685.0180
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 441
Case 2:15-cv-00201-SMJ            ECF No. 373-2     filed 01/28/20     PageID.13925 Page 182 of
                                                  486




    than the prepared level.       The filter removed 84 percent of PCBs in these test
    runs.■

                                   As shown in Table 2.2.1.1-1, the percent PCBs re­
    moved from a concentrated water solution (160 ppb) at lew carbon dosages was
    quite good.     During plant surveys we found PCBs concentrations in wastewater
    destined for river discharge to range from 50 to 500 ppb, so the 160-ppb con­
    centration treated in this study was an intermediate value;         it was, however,
    also the highest value treated in the cooperative studies under this program.

                                   Carborundum Co. plans to oontinue this effort to
    determine the effects of other carbon dosage levels on various feed PCBs con-
    centrations.    The data given here are only considered preliminary.

                        2.2.1.2    PCBs Adsorption Testing by ICI-US

                                   In a cooperative program with Versar, ICI-US performed
    preliminary adsorption tests to determine the ability of powdered carbon in
    ranoving Aroclor 1254 from water,       Versar conducted all analytical tests for
    this program.

                                   The Aroclor was solubilized with methanol so that a
    1000-ppm concentration of Aroclor 1254 in water was achieved,         TWO types of
    granular activated carbon were tested:        lignite base, and ooal base,   Both
    types were ground to a fine powder (90 percent through 325 mesh) before adsorp­
    tion testing.     Prior to grinding, the lignite-base and coal-base carbons had a
    surface area of about 650 square meters per gram ard 1000 square meters per
    gram, respectively.

                                   The test solutions were made up from distilled, de­
    ionized water to a volume of 1 liter.       Four levels of Aroclor concentrations
                                                                                    I
    were treated:     10 ppb, 100 ppb, 500 ppb and 1000 ppb.     Both the control and
    treated solutions were filtered before analysis.        The great affinity of PCBs
    for all solid surfaces was not fully anticipated, during these tests.         The fil­
    tration was uniform for all samples through 2.4-cm Reeve Angel fiberglass
    discs (Grade 934AH).     As can be seen in Table 2.2.1.2-1, most of the PCBs were




                                               158 -




                                                                             SPO DEFEXP-JK-00002046

                                        DX_22685.0181
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 442
                      Case 2:15-cv-00201-SMJ              ECF No. 373-2            filed 01/28/20     PageID.13926 Page 183 of
                                                                                 486




                                                                                    TABLE 2.2.1.2-1

                                                                   ICI-US TESTS OF PCBs (AROCIOR 1254) REMOVAL
                                                                  FROM WATER BY TOO TYPES OF COMMERCIAL CARBONS


                                                                                                   PCBs Cone.        Effluent
                                                                                                Before Treatment    PCBs Gone.
                                                                                                (Control Cone.     (After Carbon   Percent
                                  Prepared PCBs                             Carbon              After Filtering)     Treatment)     PCBs
                               Concentration (ppb)             Type             Dosage (mq/1)        (ppb)             (ppb)       Removal

                               Control, 10                                                             1.07
                                                                      (1)                                            0.177          83.5
                               Test, 10                    Lignite                     4               1.07
                               Test, 10                         (2)                                                  0.190          82.2
                                                           Coal                        4               1.07
                       i       Control, 100                                                           11.15
                       in
                       to
                               Test, 100                   Lignite                    30              11.15          0.213          98.1
                       i       Test, 100                   Coal                       30              11.15          0.111          99.0
                               Control, 500                                                            5.32
                               Test, 500                   li-gnite                  100               5.32          0.09           98.3
                               Test, 500                   Coal                      100               5.32          0.114          97.9
                               Control, 1000                                                          37.5
                               Test, 1000                  Lignite                   100              37.5           0.32           99.2
                               Test, 1000                  Coal                      100              37.5           0.24           99.4


                               NOTES:     (1) Larger pore, 650 square meters per gram.
                                          (2)
                                                Smaller pore, 1000 square meters per gram.




                                                                                                                               SPO DEFEXP-JK-00002047

                                                                    DX_22685.0182
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 443
Case 2:15-cv-00201-SMJ         ECF No. 373-2       filed 01/28/20   PageID.13927 Page 184 of
                                                 486




      removed in filtration.     However, by using the filtered "control sarnple" as an
      approximation of the amount the filter removes from all feed samples, we can
      get a good preliminary estimate of the PCBs removal ability of the two kinds
      of canrercial carbons at various wastewater pollutant levels, and at various
      carbon dosages.

                                      The results of these laboratory tests indicated
      that powdered carbon was highly effective in removing PCBs from water at four
      levels frcm 1 to 40 ppb.       There was not a great deal of difference between the
      effectiveness of the two carbons.       The lignite carbon has relatively large
      pores and smaller surface area than the coal-based carbon.       The lignite-based
      carbon simulates the activity of the coal-based carbon after the latter has a
      number of thermal regenerations.      Thermal regeneration tends to increase the
      pore size, and lower the surface area of any given carbon.       These kinds of
      activated carbons, however, tend to stabilize at about 550 square meters per
      gram, even after many regenerations.

                                      The conclusion from these results is that carbon-
      adsorption can be effective in removing PCBs frean wastewaters, even after many
      thermal regenerations.     It is quite significant that in all these tests, the
      treated effluent PCBs levels ranged frerr. 90 to 320 parts per trillion, which
      are well below the target maximum PCB level of 1 ppb.

                                      Further testing is needed to get confirmatory iso-
      them data and column test data.        Xn column tests, the granular form of carbon
      was     used, and, therefore, seme of the interior portions of the carbon were
      not as accessible as they would have been in the powdered form,       Thus the
      tests with powdered carbon, given on a weight fraction basis (i.e,, pounds
      PCBs removed per pound of carbon), yield the maximum weight fraction of PCBs that
      that can be removed in a scaled-up corrmercial system.

                           2.2,1.3    PCBs Adsorption Testing by Calgon Corp.

                                      Adsorption isotherms were run on Aroclor 1242 and
      1254.     Stock solutions of each oenpound were prepared in acetone at 100 mg/1.




                                                 160 -




                                                                           SPO DEFEXP-JK-00002048

                                        DX_22685.0183
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 444
Case 2:15-cv-00201-SMJ           ECF No. 373-2     filed 01/28/20   PageID.13928 Page 185 of
                                                 486




                  (R)
     Filtrasorb         300 (FS-300) activated carbon was used throughout,    Carbon was
     added from a stock suspension of 1 g or 2 g of pulverized FS-300 per liter of
     distilled water.

                                     Isotherms of Aroclor 1242 and 1254 were prepared
     by the following method,      Exactly 1 ml of PCB solution was added to seven
     flasks, each containing slightly less than 1 liter of distilled water.
     Measured volumes of the 2 g/1 carbon stock solution was added to each flask
     to give carbon concentrations of 0,2,5,10,25,50 and 100 mg/1.       The total
     volume of each flask was 1000 ml.      After four hours agitation on a wrist
     shaker, each solution was filtered through 0.45 micron millipore pads and
     stored prior to analysis in a refrigerator in quart amber glass bottles
     having Teflon-lines caps.

                                    A nickel-63 electron capture gas chromatograph was
     used for analysis;      all samples were extracted and concentrated approximately
     100 times before analysis.      The method is described in the 1971 EPA report,
     "Methods for Organic Pesticide Analysis in Water and Wastewater."

                                    Table 2.2.1.3-1 shows the PCBs removal data, and
     gives comparative data for Aldrin.       It appears that the Aroclors are removed
     as effectively as pesticides,      Removal from the 50-ppb level to the 1-ppb
     level seems possible.

                                    Figure 2.2.1.3-1 shows the Calgon data plotted to
     give the weight percent of PCBs that Filtrasorb-300 carbon can adsorb, at
     levels down to 1 ppb.      As can be seen, the curves take a downward break at
     about 2 to 3 ppb, indicating that the weight of activated carbon required to
     remove a unit weight of PCBs is rising rapidly,       If this kind of data is con-
     firmed with larger-scale column testing, it would mean that removal of PCBs
     from water in the parts per trillion range is far more difficult than removal
     in the parts per billion range.

                                    Also from the figure it can be seen that the
     initial concentrations (C ) of the Aroclors were about 100 ppb.         However,
     filtration before testing removed PCBs so that the starting concentrations for
     the tests were 45 and 49 ppb.


                                               161 -




                                                                             SPO DEFEXP-JK-00002049

                                        DX_22685.0184
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 445
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20     PageID.13929 Page 186 of
                                              486




                                         TABLE 2.2.1.3-1

                              RESULTS OF CALGCN CDRP. LABORATORY ISOTHERM
                                TESTS FOR CARBON REMOVAL OF RGBs


        Carbon
        Dosage (mq/l)                        Residual (ppb)
                            Aroclor 1242            Aroclor 1254         Aldrin

        Control                  45                        49               48

        1.0

        2.0                      7.3                       37               26

        2.5

        5.0                      1.6                       17               15

        10.0                     1.1                       4.2              12

        12.5

        25.0                                               1.6              6.3

        50.0                                               1.2              4.4




                                              - 162 -




                                                                         SPO DEFEXP-JK-00002050

                                       DX_22685.0185
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 446
Case 2:15-cv-00201-SMJ                ECF No. 373-2          filed 01/28/20              PageID.13930 Page 187 of
                                                           486




                                                                                         Filtered
                                                                                               Co
                                                   Aroclor 1242



              1.0
        o_                                                                               Filtered
        =}
                                                                                               C0
        Cl
        i-
        I                                                             Aroclor 1254
        o
        UJ
        5
        a?
              0.1




             0.01     i   1   i   l   i i 11 i         l      i   i i i i i          I     i    i   i i i

                0.1                       1.0                         10.0                           100.0

                      CONTAMINENT CONCENTRATION {PARTS PER BILLION)




      Figure 2.2.1.3-1. EQUIUBRIUIVI CARBON ADSORPTION OF RGB'S FROM WATER AT
                        LOW CONCENTRATIONS {CALGON DATA)




                                                    - 163 -




                                                                                                            SPO DEFEXP-JK-00002051

                                                 DX_22685.0186
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 447
Case 2:15-cv-00201-SMJ       ECF No. 373-2          filed 01/28/20   PageID.13931 Page 188 of
                                                  486




                                 Hager and Rizzo of Calgon Corp. have described the
    essential elements of full-scale adsorption systems in a paper presented to
    the EPA Technology Transfer Session on Treatment of Toxic Chemicals held in
    Atlanta on March 19, 1974.        Each systam is cranprised of three basic functional
    ccsnponents:

                                 1.    The adsorption treatment of the wastewater
                                 2.     The carbon reactivation equipment
                                 3.     The carbon/water transport arrangement

    For PCBs, the practicality of reactivation must be determined.

                                 2.2.1.3.1     Adsorption Treatment of Wastewater

                                               The adsorbers hold the granular activated
    carbon beds through which the wastewater flews.        They can be designed for
    pressure or gravity flow to achieve the desired contact time of the water with
    the carbon.    Suspended solids and space limitations also must be considered in
    the adsorber configuration,        Flow rates usually fall under 10 gpm per square
    foot of carbon bed surface area.        Contact times for industrial wastewater
    mixtures usually are in excess of 60 minutes, which is about twice the time
    employed for purification of domestic sewage,        When suspended solids are present,
    they can be filtered out by the carbon bed;        this dual purpose of carbon beds
    can be usefully employed as long as the adsorbers are designed to acccnmodate
    periodic backwashing and bed-cleaning procedures such as air scour and surface
    wash.   For PCBs service, minimum backwashing would be desirable since back­
    washing would create large quantities of concentrated wastewater needing incin-
    eration or treatment,    Some settling and prefiltering would be required for
    optimum system, performance.

                                               A well designed water distribution systan
    or underdrain system would insure good backwashing performances, as well as
    even distribution of water flow.        Well established filtration design practices
    can be effectively employed in carbon bed systems.        Carbon beds must be periodi­
    cally removed via water slurry' and obstructions to the flow of carbon from the
    adsorber should be avoided in adsorber design.




                                              - 164




                                                                             SPO DEFEXP-JK-00002052

                                        DX_22685.0187
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 448
Case 2:15-cv-00201-SMJ       ECF No. 373-2        filed 01/28/20    PageID.13932 Page 189 of
                                                486




                                           Carbon beds are normally in excess of
     10 feet deep and usually fall into one of four basic configurations:
                                           1.    moving beds
                                           2.    beds in series
                                           3.    beds in parallel
                                           4.    expanded beds
     The type of configuration selected depends on a number of variables; principal
     among them are total water flew, suspended solids, and degree of contaminant
     reduction desired.
                                2.2.1.3.2 Reactivation of the Granular Carbon
                                          Thermal oxidation, using either multiple
     hearth furnaces or rotary kilns, is generally employed to reactivate the
     exhausted carbon. The size of the thermal reactivation equipment is based on
     the carbon exhaustion rate, i.e., pounds of carbon exhausted per thousand
     gallons of wastewater treated, and the weight of contaminant on the carbon.
     Excess capacity is designed into the thermal reactivation unit to allow for
     variances in carbon use rate due to changes in the wastewater flow and organic
     loading.
                                          The exhausted granular activated carbon
     is heated to 1600 to 1800°F to effect volatilization and oxidation of the dis­
     solved organic contaminants. Oxygen in the furnace is normally controlled at
     less than 1 percent to effect selective oxidation of contaminants over activa-
     ted carbon. A 5 percent loss of activated carbon per reactivation cycle is an
     acceptable bench mark upon which to base granular carbon system economics.
     Particularly for the PCBs, which require an incineration temperature in excess
     of about 2200°F plus several seconds residence time, the reactivation equipment
     must include an afterburner, An air scrubber with HC1 neutralization would be
     the last element of the reactivation train, Thus far, the regeneration of car-
     bon used for PCBs adsorption has not been proved.




                                          - 165 -




                                                                         SPO DEFEXP-JK-00002053

                                    DX_22685.0188
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 449
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13933 Page 190 of
                                              486




                                  2.2.1.3.3   Carbon Transport
                                             Granular spent carbon is usually trans­
       ported between the adsorbers and the reactivation equipment by water slurry.
       Various puirping designs can be employed including centrifugal and diaphragm
       pumps as well as hydraulic or pneumatic pressure, The transport piping should
       include flush ports and wide radius bends. Typical loading is between 1 and 3
       pounds of carbon per gallon of water, depending upon distance and elevation
       considerations.
                                  2.2.1,3.4 Materials of Construction
                                            Special consideration should be given to
       the selection of materials of construction with regard to corrosion and erosion.
                                            1. Galvanic Corrosion - Any tendency
       toward galvanic corrosion due to water characteristics, such as conductivity
       and pH, will be enhanced in granular carbon beds, Mild steel tanks or adsorb-
       srs holding granular carbon under water should be lined, Tanks can also be
       constructed of cement or reinforced synthetic resins or plastics.
                                            Carbon-in-water slurry piping, which
       experiences only periodic exposure, is usually exempted from special corrosion
       considerations.
                                            2. Erosion - Periodic replacement of the
       carbon beds can cause lining failures at exit ports in carbon tanks and ad-
       sorters. Special grades of stainless steel are usually employed for such wear
       points.
                         2.2.1.4 Chrbon Regeneration Alternatives - Wet Catalytic
                                 Oxidation '           ~     '    —      '
                                 For small installations, it might prove feasible to
       dispose of spent carbon by incineration. Carbon supply ccrpanies also offer
       spent carbon removal services and off-site regeneration.
                                 However, there is a new wastewater treatment tech-
       nique which might be applicable to carbon regeneration, namely wet catalytic




                                               166 -




                                                                         SPO DEFEXP-JK-00002054

                                    DX_22685.0189
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 450
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13934 Page 191 of
                                              486




      oxidation. Several laboratory studies in wet catalytic oxidation are des-
      cribed In Appendix C. Lockheed Missiles and Space Co. (Waste Treatment Systems
      Section) of Sunnyvale, California, announced in January, 1976, that they have
      a process ready for pilot plant evaluation and commercial scale-up.
                                In a preliminary7 look at the PCBs destruction poten­
      tial of wet catalytic oxidation, a wastewater sample from an unnamed user of
      PCBs was subjected to treatment. The PCB mixture approximated Aroclor 1221
      most closely, and was very concentrated to 5 ppm in the wastewater sample.
      Since 5 ppm is much higher than that Arcelor1 s solubility in pure water, it is
      believed that solubilizing agents or particulates were carrying most of the
      PCBs. Within 20 minutes of treatment time, however, about 90 percent of the
      PCBs had been destroyed, and no large quantities of reaction products were
      detected. However, this is just one data point and confirmation is needed.
      The test reactor was a continuously stirred batch system, with air continuously
      sparged in. The test conditions used were: reactor pressure, 1500 psig;
      temperature, 550°F; catalyst concentration, 0.5 gram; and reactor volume,
      1.5 liters.
                                 The proposed use of wet catalytic oxidation is for
        carbon regeneration while in spent water slurry form.
                                 Sines the capital and operating costs of the catalytic
       system are tied to the hydraulic load, it might be practical to trap PCBs with
       carbon in wastewater, and then treat the carbon slurry by catalytic oxidation
       to destroy the PCBs. In this way, PCBs would be removed from the wastewater by
       the highly efficient carbon adsorption method, while the volume handled by the
       catalytic system would be greatly reduced.
                                Feasibility testing for regeneration of activated
      carbon by catalytic oxidation is needed. The activated carbon industry has
      long sought alternatives to thermal regeneration of carbon, because of the loss
      of carbon by oxidation.      With solvent regeneration, or acid or base treat­
      ment, the first regeneration only produces about 40 percent of the active sur­
      face, which then usually decreases to 30 percent after several more treatments.




                                            - 167 -




                                                                         SPO DEFEXP-JK-00002055

                                    DX_22685.0190
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 451
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.13935 Page 192 of
                                             486




     Such degradation is unacceptable. Thus the questions to be answered are:
     a) Can catalytic oxidation destroy adsorbed PCBs on carbon, converting them
     to CO^, H^O and HCl? b) Will the regenerated carbon have, say, 90 to 95 per­
     cent of its original activity? c) Can the process be operated economically?
     The last question must take into account the necessary operation pressures
      (500 bo 2000 psi), operating temperatures (300 to 650°f}, source of oxygen
      (air,    or ozone), type and lifetime of catalyst, residence time, and
     materials of construction, among other variables.
                        2.2.1.5 Further implications Data
                               ICI-US provides an excellent booklet entitled "A
     Symposium on Activated Carbon11, providing considerable detail on applications.
     1CI also provides information on special graphical procedures helpful in the
     scale-up from isotherm to column testing.
                2.2.2   Ultraviolet-Assisted Ozonation
                      Both UV radiation, and ozone, separately, have been used in
     water purification for some time. But only in the last five years or so has
     the synergism of the combination been appreciated in the destruction of organ­
     ics in water.
                      Two cormtercial organizations, Houston Research, Inc., of
     Houston, Texas, and Westgate Research Corp. of Marina Del Rey, California, are
     engaged in development of UV-assisted (or catalyzed) ozone oxidation of refrac­
     tory organics, Both organizations have cooperated in preliminary tests of PCBs
     destruction, and the method has shown, great promise as a large-scale, economic
     water treatment method. The companies are working mostly with 253.7 nanometer,
     near-UV, radiation, but they plan to investigate far-UV mercury radiation at
     184.5 nm.
                       It is of particular significance that these methods promise
      destruction of hydrocarbon organics completely to CO^ and water, Thus they are
      likely candidates for zero discharge and total recycle systems.
                       Related to this is the work of Lawrence at Environment Canada
      (Burlington. Ontario), who is studying the use of near-UV radiation (about



                                           - 168 -




                                                                         SPO DEFEXP-JK-00002056

                                    DX_22685.0191
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 452
Case 2:15-cv-00201-SMJ        ECF No. 373-2      filed 01/28/20    PageID.13936 Page 193 of
                                               486




    365 nm) , available from sunlight, in conjunction with titania or alumina
    photocatalysts rather than the combination of UV and ozone.       The ultraviolet
    region extends to 380 nm, and then blends into visible violet.       Studies using
    visible light are described further below.

                        UV radiation is generally provided by commercially available
    tubes, which when operated at low power (and lew pressure in the emitting
    tube) are quite efficient in transferring UV radiation to water,       The range
    of effectiveness is quite short, probably of the order of a few inches maximum,
    because UV transmissability in water is poor, and is degraded further by even
    snail amounts of particulate matter.

                        Ozone is sparged into the reactor, and vigorous stirring is
    provided until increasing turbulence or mixing power input does not further
    increase reaction rate.

                        Various kinds of efficiency values are given to rate different
    systems, flows, arrangements, etc.      For overall efficiency, the units of measure
    are total organic carbon removed per watt-second of UV input, or per gram of
    ozone introduced.

                        Since ozone generation is expensive, work is directed toward
    optimum use of the ozone introduced,      The cost is almost completely that of the
    electric power used in the silent discharge tube method of making ozone from
    air.   And, of course, UV generation is also an electric power cost factor.

                        The following subsections discuss UV radiation and its mole­
    cular interactions, the photodegradation of PCBs, and UV-assisted ozonation
    experiments with PCBs.

                        2.2.2.1   Molecular Responses to Ultraviolet Energy

                                  Energy absorbed in the ultraviolet region (10 to
    380 nm) causes electronic transitions within molecules.       The principal charac­
    teristics of an absorption band are its wavelength and intensity.       The wave­
    length of maximum absorption (A max) corresponds to the wavelength of radiation
    having energy equal to that required for an electronic transition.        A molar




                                            - 169 -




                                                                          SPO DEFEXP-JK-00002057

                                      DX_22685.0192
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 453
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.13937 Page 194 of
                                             486




      absorptivity at maximum absorption (E max) of 10,000 calories per mole or
      greater is regarded as high intensity absorption. lev? intensity absorption
      is considered an E max of less than 1,000 calories per mole; biphenyl in
      alcohol at 250 nm has an E max of 18,000, and in hexane at 246 nm, an E max
      of 20,000.
                                 This would seem to indicate that the basic structure
      of the PCBs would be readily activated by a mercury lamp generating 253.7-nm
      radiation. However, this absorption will be modified by the number of chlor­
      ine aterns attached to the biphenyl groups, If at any point in the destruction
      of PCBs, saturated hydrocarbons are formed, they will be unresponsive to
      253.7-nm radiation, Saturated hydrocarbons contain sigma electrons exclus-
      ively. Since the energy required to bring about ionization of the sigma bonds
      is of the order of 185 kcal per mole it is only available in the far ultra­
      violet, below 200 nm. single carbon-carbon and carton-chlorine bonds have
      about the same high bond energy, and are similarly resistant to rupture; how­
      ever, there is a mercury emission at about 185 nm, which should be capable of
      activating those bonds, thus making them highly reactive in the presence of
      oxidizers such as ozone.
                                Thus it appears possible to produce the excited
      states in PCB molecules necessary to make them highly receptive to oxidation.
      Since ozone is a powerful oxidizing agent, and it too is excited in the same
      regions making it even more effective, the possibilities for a wide range of
      oxidations are present, This would seem to make complete destruction of PCBs
      to CO^, water and HC1 feasible.
                        2.2.2.2   Photodegradation of PCBs
                                Because of the strength of the C-Cl bond, it has here­
      tofore been assumed that little photochemical cleavage occurs, Further, in the
      photochemical breakdown of DDT and related compounds, cleavage of the aromatic
      C—Cl bond is usually not involved. However, Safe and Hutzinger reported in
      Nature in 1971, that hexachlorobiphenyl photolyzed readily in organic solvents
      when irradiated at 310 nm. The resultant products are formed by stepwise loss




                                          - 170 -




                                                                        SPO DEFEXP-JK-00002058

                                    DX_22685.0193
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 454
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13938 Page 195 of
                                              486




     of chlorine, rearrangement, and condensation, Other researchers have found
     that certain pure chlorobiphenyls and PCB mixtures can be decomposed by lab­
     oratory UV sources and by sunlight, over long time periods.
                               The wavelength of the UV radiation appears critical
     to photochemical decomposition. Low-pressure mercury lamps emitting 254 nm
     seem to be several times as effective as the UV frcm sunlight, which is greater
     than 295 nm. Studies have been carried out in organic solvents and water, and
     in both liquid and vapor states.
                               Much of the past work has been on organic solvent
     solutions of PCBs in order to have high working concentrations. Vapor phase
     studies have been run to simulate treatment of atmospheric emissions in environ­
     mental studies.
                               Reductive dechlorination, the main photoreaction of
     chlorobiphenyls, is faster in hydroxylic solvents such as methanol and iso­
     propanol. Even chlorobenzene loses chlorine rapidly on irradiation in iso­
     propanol. Complete dechlorination of a PCB mixture has been observed in 15
     minutes in an alkaline isopropanol solution, using a mercury lamp (Anon.,
     Chemical Marketing Reporter, Nov. 6, 1972, page 22). Biphenyl and sodium
     chloride were identified in the reaction mixture.
                               Photosensitizers can increase the decomposition rates.
     Tryptophan, diethylaniline, benzophenone and triphenylene sensitized the photo-
     reaction of dichlorobiphenyl. The reaction was quenched by n-hexyl mercaptan
     and di-n-butyl sulfide. Experiments in voter solution have been hanpered by
     adsorption of the PCBs on the walls of reaction containers, particularly ones
     made of glass.
                               Attempts have been made to use surfactants to keep
     the PCBs in suspension. Adsorption on such solids as calcium carbonate, silica,
     and soils, in water suspension, has been tested as an aid to photolysis, HCW—
     ever, UV radiation will not penetrate deeply into solids, so adsorbed PCB must
     be kept close to the surface.




                                           - 171 -




                                                                         SPO DEFEXP-JK-00002059

                                    DX_22685.0194
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 455
Case 2:15-cv-00201-SMJ          ECF No. 373-2     filed 01/28/20   PageID.13939 Page 196 of
                                                486




                           2.2.2.3   Experimental Factors in UV-Assisted Ozone Oxidation
                                     of PCBs

                                     For several decades the advantages of ultraviolet
        radiation in the sterilization of aqueous and dry media have been known,      Like-
        wise, the powerful sterilizing, oxidizing effects of ozone have been known.
        Only with the relatively recent advent of requirements for removing refractory
        organics from water, and the ability to detect these organics in parts per
        trillion and even lower concentrations, has the need for powerful oxidizing
        capability been felt,    It was quite natural to combine the two effects into a
        single treatment or staged treatments, with the result being a strong synergism
        in many cases.

                                     Enough data has now accumulated to show that UV/ozone
        wastewater treatment is a powerful method for removal of refractory organics.
        It has the potential of removing organics to an effective zero discharge level.
        However, as the decrease in very small concentrations becomes exponential with
        time, the residence time required in UV/ozone treatment equipment becomes a
        critical factor,    The following variables have teen identified as affecting
        residence time:

                                          Molecular structure of the organic
                                     2.   Concentration
                                     3.   UV transmissivity of the wastewater
                                     4.   UV intensity
                                     5.   UV wavelength
                                     6.   Ozone concentration
                                     7.   Liquid turbulence and gas-liquid contact
                                          {transfer coefficients)      •
                                     8.   pH
                                     9.   Temperature

                                     The following subsections present experimental find­
        ings about the relative significance of these variables.




                                                - 172 -




                                                                           SPO DEFEXP-JK-00002060

                                      DX_22685.0195
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 456
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13940 Page 197 of
                                              486




                       2.2.2.4 Destruction of PCBs and Refractory Organics at
                               Houston Research, Inc.
                                2.2.2.4.1 PCB Destruction Data
                                          In preliminary experimentation on the
     feasibility of PCBs destruction, a high pressure 650-watt mercury tube gener-
     ating 253.7-nm radiation was used in a 21-liter reactor, Figure 2.2.2.4.1-1
     shows the arrangement for a smaller reactor, Oxygen, with an ozone ooncentra-
     tion of 2 percent, was sparged in at 3 liters per minute. This was felt to be
     excess ozone usage, but a good starting point for tests. A 1000-ppm solution
     of Aroclor 1254 in methanol was used to get a 514-ppb solution of Aroclor 1254
     in water. Otherwise the solubility of Aroclor 1254, which is about 50 percent
     pentachlorobiphenyl, is only 12 ppb in water. It was theorized that signifi­
     cant destruction of this compound wauld forecast even greater destruction of
     the other Aroclors now produced, which are all less chlorinated and more
     soluble in water.
                                          Figure 2.2.2.4,1-2 is a plot of the normal­
     ized residual concentration of Aroclor versus time of UV-assisted ozonation.
     It can be seen that in 1 hour about 2/3 of the PCBs had been decomposed; and
     in 3 hours, only about 7 percent of the original PCBs remained.
                                2.2.2.4.2 Operating Data Obtained fran Refractory
                                          Organics Tests
                                          Houston Research has been studying ozon-
     ation for water purification for more than four years. Comparison tests have
     shewn that the addition of UV radiation enhances the reaction rate by 10 to 100
     fold. Further it was found that, for the most refractory cortpound they had
     tested prior to the PCBs, acetic acid, there was essentially no reaction without
     UV assistance, However, with UV radiation, the oxidation proceeds rapidly at
     room temperature.
                                          Figure 2.2.2.4.2-1 shows the effects of UV
     and temperature on acetic acid destruction, The ordinate is the fraction of
     total organic carbon remaining, showing that for the 30°C or 50°C tests, with




                                          - 173 -




                                                                         SPO DEFEXP-JK-00002061

                                    DX_22685.0196
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 457
Case 2:15-cv-00201-SMJ          ECF No. 373-2        filed 01/28/20    PageID.13941 Page 198 of
                                                   486




                                    VARIABLE SPEED
                                        MIXER


                                                        EXHAUST
                       UV LIGHT                           GAS




                                                                  TEMPERATURE
                                                        I         CONTROL


                      BCS              r            ]
                   REACTOR                                            pH MONITORING
                 (9.925 LITER                                         AND SAMPLING
                  CAPACITY)

                                           1   1



                                               0

                                                            <8^     2% Kl
                                                                  SOLUTION
                                                                              VENT




                                        OZONE
                                      GENERATOR




                                     AIR           OXYGEN




             Figure 2.2.2.4.1-1. LAB SCALE APPARATUS FOR REACTION AND MASS TRANSFER
                                 STUDIES AT HOUSTON RESEARCH, INC.




                                               - 174 -




                                                                              SPO DEFEXP-JK-00002062

                                     DX_22685.0197
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 458
Case 2:15-cv-00201-SMJ                    ECF No. 373-2             filed 01/28/20              PageID.13942 Page 199 of
                                                                  486




              Normalized Concentration
                          1
                                                                                                  i

                                                                           INITIAL CONCENTRATION OF AROCLOR ■ 514 ppb




                           O.B                            4-

                                                                                 :
                                                           l                     i


                     z
                     i
                      <                                    !
                     £(E   0-6
                     a                        O
                     g
                     o
                     £




                     Q
                     u.
                           0.4
                     O                                    0
                     t<
                     LL




                                                                           O
                           0.?




                            0
                                 0       20       40      60        B0         100      120      740      160      180

                                                               TREATMENT        (MINOTESf


                                     Figure 2.2.2.4.1 2 AROCLOR 1254 DESTRUCTION 8V UV-ASSlSTED OZONATION




                                                                    - 175 -




                                                                                                            SPO DEFEXP-JK-00002063

                                                       DX_22685.0198
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 459
                      Case 2:15-cv-00201-SMJ              ECF No. 373-2       filed 01/28/20                 PageID.13943 Page 200 of
                                                                            486




                                         1.0        -Q-      -Q-    -Q-     9-      -9-       -Q-                  -e-                        -9-
                                                                                                    \
                                                                                                    27°C

                                                    O
                                                                     □
                                         0.8                                                                Reaction Rate Limited Regime

                                                                             n


                                         0.6
                                                                                          30°C, UV
                                  TOC
                       i          TOC0
                      h-1
                      <i
                                                                    50°CI UV                  □
                      o-i
                                         0.4
                      i                                                             A




                                         0.2
                                                                    LIMITING LINE -
                                                                      Mass Transfer Limited




                                          0                                         l                   l                          x             □
                                               0           100                     200                               300                   400
                                                                                          TIME (MINUTES)


                                                   Figure 2.2.2.4.2-1. OZONE OXIDATION OF ACETIC ACID, EFFECT OF UV AND TEMPERATURE
                                                                       (INITIAL CH3COOH - 105 mg/1,03(l) = 3.5 mg/1)




                                                                                                                                           SPO DEFEXP-JK-00002064

                                                                   DX_22685.0199
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 460
Case 2:15-cv-00201-SMJ       ECF No. 373-2         filed 01/28/20   PageID.13944 Page 201 of
                                                 486




      UV, there is nearly cx»inplete destruction to CC>2 and water within 4 to 5 hours
      The fact that the curves are displaced to the right of the Kiass transfer limit­
      ing line shows that some chemical reaction rate improvanent can be sought.

                                                Figure 2.2.2.4.2-2 shows the oxidation
      improvanent achieved by doubling the UV power input, with near constant tanp-
      erature.   Further description may be found in:       "Ozone/UV Process Effective
      Wastewater Treatment", by Prengle, Ma.uk, Legan and Hewes, in Hydrocarbon
      Processing, October, 1975.

                                                These are a sampling of the kinds of opti­
      mization experiments that must be run with the PCB oxidation system to obtain
      good economy of design and efficiency of operation.

                        2.2.2.5   Destruction of PCBs and Refractory Organics at
                                  Westgate Research Oorp.

                                   2.2.2.5.1    PCBs Destruction Data

                                                Cooperative testing and research between
      Versar, Inc., and Westgate Research, Inc., determined the effectiveness of
      Westgate's UV-assisted ozonation process in destroying PCBs.       The following
      experimental conditions were used in the treatment of synthetic wastewaters
      containing Aroclors 1254 and 1016:

                                   Reactor volume = 3 liters

                                   Reaction time = 4 hours (excess time used to give
                                                   best chance of destruction)

                                   UV Source ~ one 43-watt, low-pressure Hg lamp
                                               operating at 253.7 nm

                                   Reactor type = vertical, cylindrical, 18 inch long,
                                                  3 inch diameter (UV path length =
                                                  2 inches)

                                   Pressure = atmospheric

                                   Tenperature = 23°C

                                   pH = 6.2




                                               - 177 -




                                                                            SPO DEFEXP-JK-00002065

                                      DX_22685.0200
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 461
                         Case 2:15-cv-00201-SMJ          ECF No. 373-2           filed 01/28/20   PageID.13945 Page 202 of
                                                                               486




                                                     T                                                        T


                                      1.00


                                                 o
                                                         o
                                      0.80
                                                                          (15 W. UV, 30°C)




                                      0.60
                                                               l"{30 W. UV,
                               TOC                             \       29°C)
                               TOCg
                   --J
                   CO                                                                 n
                    i                 0.40
                                                             H45 W. UV, 51°C)


                                                                                                           2 w% O3 in gas
                                      0.20


                                                                                                     O

                                         0                                                           n
                                             0                  100                       200               300                   400
                                                                                    TIME (MINUTES)


                                                 Figure 2.2.2A.2-2. OZONE/UV OXIDATION OF ACETIC ACID; EFFECT OF INCREASED
                                                                    RADIATION INPUT




                                                                                                                            SPO DEFEXP-JK-00002066

                                                                DX_22685.0201
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 462
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13946 Page 203 of
                                              486




                                 Ozone feed =70 milligrams ozone/minute in 3.4
                                              liters per minute of oxygen; or
                                              about 1.4 percent by weight ozone
                                              in oxygen
                                 Reactant preparation = Pure Aroclor 1254 was mixed
                                                        with an equal portion of
                                                        methanol, which was then
                                                        mixed with distilled water
                                                        to get an apparent true
                                                        solution. A Hamilton syringe,
                                                        with vernier calibration
                                                        giving microliter increments
                                                        was used to prepare an
                                                        estimated 200-ppb concentra­
                                                        tion in a beaher. This solu­
                                                        tion was added to the reactor
                                                         (3 liters). Then a 200-ml
                                                        sample was withdrawn to get
                                                        the "before" sample.
                                           When preparing the Aroclor 1016 solution,
      a more concentrated PCBs solution of about 800 ppb was achieved, The before
      and after treatment concentrations of PCBs are shown in Table 2.2.2.5.1-1.
                                           The data show that the destruction was
      highly effective in these pioneering tests; more than 99 percent of the
      original PCBs were destroyed, In addition, the final concentration was at the
      desired level of about 1 ppb. Such an effluent would be expected to be a
      reasonable stream for recycle operations and intermediate term zero discharge
      Potential.
                                           Of course the contact time and ozone ex­
      penditure were overly large, but the goal of this preliminary testing was to
      demonstrate destruction of two key Aroclors in use today.
                                           A more comprehensive study of the UV-
      ozonolysis of Aroclor 1016 was run, with samples removed from the reactor every
      15 or 30 minutes for up to 4 hours. As shown in Table 2.2.2.5.1-2, the initial
      PCB concentration was 237 ppb. Within 45 minutes the PCB level had been de­
      graded to 1 to 2 ppb, a 99+-percent decomposition. After 2 hours the PCB con­
      centration was less than 100 ppt. The last column in the Table labeled



                                           - 179 -




                                                                         SPO DEFEXP-JK-00002067

                                    DX_22685.0202
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 463
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.13947 Page 204 of
                                               486




                                      Table 2.2.2.5.1-1

                     UV Ozonolysis Destruction of Typical Capacitor and
                            Transformer PCBs at Vfestgate Research


                                                       Aroclor 1016      Aroclor 1254
      Initial (influent) Concentration (ppb)               790                200

      Final (effluent) Concentration (ppb)                 0.5                1.5




                                      Table 2.2.2.5.1-2

               Destruction of Aroclor 1016 by UV-Ozonation at Westgate Itesearch


                                                                          Chlorinated
      UV-Ozonation Time              Aroclor 1016 Gone.                   Products Cone.
          (minutes)_ _ _                    (ppb)                            (ppb)

                0                             237.0                           0.00
               15                              14.7                          33.8
               30                               7.76                         25.86
               45                               1.73                         21.80
               60                               1.73                         18.47
               75                               0.52                         17.63
               90                               5.2                          21.43
              120                              < 0.1                         12.64
              150                              <0.1                          16.91
              180                              < 0.1                          9.12
              210                              < 0.1                         23.07
              240                              < 0.1                         12.58




                                             - 180 -




                                                                          SPO DEFEXP-JK-00002068

                                    DX_22685.0203
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 464
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20    PageID.13948 Page 205 of
                                              486




      "Chlorinated Products Concentration" is of particular interest, This is the
      first time quantitative data on the residual compounds in the reaction mixture
      have been compiled. These residual compounds reach a 33.8-ppb level within
      15 minutes fran the start of the test and then erratically and slowly drop to
      about 10 to 20 ppb over the 4 hour period.
                                           The only statements that can be made about
      these residual conpounds is that they are non-PCBs, but chlorinated materials.
      Possibly a different UV wavelength, or ozone concentration, or the use of a
      catalyst or other agent could degrade these other products to the non-detectable
      level.
                                 2,2.2.5.2 Pilot-Scale Tests of Refractory Organics
                                           Deccrrpos i tion
                                            Zeff has described pilot-scale tests of
      UV-assisted ozonation using 253.7-nm radiation ("UV-OX (TM) Process for the
      Effective Removal of Organics in Waste Waters", presented at the 68th Annual
      Meeting of the AIChE, Nbventoer 20, 1975). This work has grown fran a patented
      invention for a household appliance used to purify tap water, The effectiveness
      of the method is demonstrated by the reduction in total organic carbon (TOC) of
      500 ml of tap water fran 5 mg/1 to 1 mg/1 in 1 minute, using 0.07 mg of ozone
      and 0.1 watts of 253.7-nm UV. The bacteria plate count was also reduced by a
      significant amount.
                                           In these studies, batch reaction condi­
      tions were optimized to get closest to complete TOC destruction with least 0^
      and UV energy input. Then continuous and two-stage operations were investigated.
      As shown in Figure 2.2.2.5.2-1, a 6-inch-path length of UV was compared with a
      3-inch path. In a batch test, the longer path condition took 3 to 4 times as
      long as the shorter path to achieve the same TOC reduction, in approximate
      accord with the inverse square law.
                                           The laboratory-scale equipment arrangement
      is shown in Figure 2.2.2.5.2-2. Table 2.2.2.5.2-1 presents TOC reductions for
      a 5-part organic mixture under two experimental conditions, showing ozone usage




                                           - 181 -




                                                                         SPO DEFEXP-JK-00002069

                                    DX_22685.0204
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 465
                      Case 2:15-cv-00201-SMJ                   ECF No. 373-2     filed 01/28/20     PageID.13949 Page 206 of
                                                                               486




                                                     100
                                                                                                      Comparison of Effect of UV Depth of
                                                     90                                               Penetration on 3-part Mixture
                                                                                                      oxidized by 72 mg Cu/min. at
                                                                                                      1.8%       Cone in       43 Watt
                                                     80                                               Innnt J TJV.          ^

                                                     70
                                                                  O

                                                     60
                                               CT1                                        ■Ml 332
                                              u      50
                                              O
                                              I-
                                                     40
                           h-1
                           00
                           ro                                     M394 ^
                            I                        30           D |_ - 3


                                                     20


                                                     10

                                                                                             1                    1
                                                      0
                                                           0            30       60         90       120         150         180            210

                                                                                      REACTION TIME (MINUTES)




                                                                Figure 2.2.2.5.2-1. THE EFFECT OF UV PATH LENGTH ON TOC DESTRUCTION




                                                                                                                               SPO DEFEXP-JK-00002070

                                                                  DX_22685.0205
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 466
Case 2:15-cv-00201-SMJ        ECF No. 373-2         filed 01/28/20   PageID.13950 Page 207 of
                                                  486




           IMPURE
           WATER
           SUPPLY
                                          GAS VENT




            FLOWMETER


                                    FIT
                                                                 OZONE        OXYGEN OR
                                                               GENERATOR      AIR SUPPLY
              WATER LEVEL
                                    Til"'
                    REACTOR
                                                         FLOWMETER
                    UV LAMP
                                  Ti
            QUARTZ SHEATH




                                 r-d-U--
                                 yLf-
                                        SPARGER
            FLOWMETER




               PURIFIED
                WATER




      Figure 2.2.2.5.2-2. SCHEMATIC OF BENCH REACTION SYSTEM AT WESTGATE RESEARCH CORP.




                                        - 183 -




                                                                           SPO DEFEXP-JK-00002071

                                       DX_22685.0206
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 467
                        Case 2:15-cv-00201-SMJ                             ECF No. 373-2                                  filed 01/28/20                              PageID.13951 Page 208 of
                                                                                                                        486




                                                                           REACTOR 1                                                                                  REACTOR 2                                                            OVERALL

                                                                      2                    o
                                                                                                                              CJ                             3
                                                                      o                                  o                                                   o                      o                    o                                        a
                                                                                                                              I
                                   i-i
                                                                                                                                                                         u,
                                   s                                                       t-l           c
                                                                                                         o                           n                       cL
                                                                                                                                                                                                          CO
                                                                                                                                                                                                                     rn                                  m
                                  ^3                        o         w
                                                                                O          w
                                                                                           G
                                                                                                       * u        O'—1
                                                                                                                        E
                                                                                                                               c
                                                                                                                               "
                                                                                                                                    o
                                                                                                                                    \      Jj G          f   «
                                                                                                                                                                  G      10
                                                                                                                                                                         n
                                                                                                                                                                                ?O
                                                                                                                                                                                    G
                                                                                                                                                                                              c -E                  o                8.5          B
                                                                                                                                                                                                                                                        o

                                         =- ‘ S
                                         o                 o JJ
                                                                      00
                                                                     ^ -
                                                                                O G
                                                                                u s              •-<
                                                                                                        C.J
                                                                                                        p         l—1         ^
                                                                                                                                    W      I G
                                                                                                                                    o >s ; o j.)! ci c 1 u
                                                                                                                                                             -0
                                                                                                                                                                                              ^ t:(       ?         C l"5            UJ    cj           O f'5
                                                                                                                                                                                                                                     o E|
                                   4J
                                   e
                                              ^ i
                                              to .■ \l
                                                      ci : u :■;
                                                                           £     rG         rn
                                                                                                  E     t-1 f*H    G    E '
                                                                                                                              x:
                                                                                                                                    H
                                                                                                                                         o ■!
                                                                                                                                             ' L> I'-   2: ‘n
                                                                                                                                                               rG                        Gj   0                     ‘   G
                                                                                                                                                                                                                                                        tr*


                  I-1              G     _j   g
                                                  !   w     rG        rG-v.     O
                                                                                     -Gl
                                                                                           C
                                                                                                 to
                                                                                                        G ^to      O           o    '■□ •.-.    tG
                                                                                                                                     o '-^ O >>1 O C-3
                                                                                                                                                      I  rr^j O          O    COI
                                                                                                                                                                              e -
                                                                                                                                                                                         &:   a      !   x          x: *p-           a            x
                  GO              .5     CJ           •H
                                                            O
                                                                Gi
                                                                     O cG
                                                                           E               g      E     5 5       -.J 1—'
                                                                                                                   d d
                                                                                                                              T3
                                                                                                                              rr                       -c j e
                                                                                                                                                                 rG
                                                                                                                                                                  ^ fl   G          G
                                                                                                                                                                                              *J
                                                                                                                                                                                               dr;
                                                                                                                                                                                                   !     O
                                                                                                                                                                                                         TJ
                                                                                                                                                                                                         r
                                                                                                                                                                                                                      G G-
                                                                                                                                                                                                                         1 _(        d di
                                                                                                                                                                                                                                           1—i|   G
                                                                                                                                                                                                                                                  ^
                                                                                                                                                                                                                                                        O G-i
                                                                                                                                                                                                                                                        ^ W


                                         ci
                                                                     G

                   I
                                   G
                                   G'
                                                      £—>   G
                                                                      ”
                                                                                C ^
                                                                                                        U-C       CJ
                                                                                                                       >

                                                                                                                        =
                                                                                                                              k-«

                                                                                                                              >
                                                                                                                                    r- W
                                                                                                                                    a,     1       g   ^ G        C,
                                                                                                                                                                         G
                                                                                                                                                                         CU
                                                                                                                                                                                    Gj
                                                                                                                                                                                              &. ?\
                                                                                                                                                                                               ol        ^
                                                                                                                                                                                                           i-
                                                                                                                                                                                                                    ■s.-i K Si ^                        c.
                                                                      Cj
                                                                                                                                    ^              ^         Oi
                                                                                                                                                                                              >5:        >
                                                                                                                                                                                                                    C.          !1   C,’   S:

                                  U
                                                      a
                                                      £X             1—i
                                                                                G
                                                                               : O
                                                                                           G
                                                                                           o            w
                                                                                                                  >
                                                                                                                  <
                                                                                                                        G     D

                                                                                                                                           r                 £    5      3
                                                                                                                                                                         O
                                                                                                                                                                                    ■G
                                                                                                                                                                                    GJ        < Pi L
                                                                                                                                                                                                         G3
                                                                                                                                                                                                                    a i$M\ =                            to

                                                                                                                                                                                                                    ___ !___ :___
                                                                                                                                                                                !                    ■          1               ']           1
                                 E341    39.0 SC:2.5 124 1.3                                     65      9.0!     4.5 9.6 29.0 j2.5 124                           1.5         74j 5.Oj 0.6 46.7 j 3.9 ;]2.5 | 13.9 16.4
                                                                                                                                           j|                                                                I
                                 S342    73.5148 2.7!171 1.8                                113 21.0 13.6 3.2 63.7 2.7 171                                        1.9 120 6.0' 3.7                       7.5 j 17.5 j:S. 7 j                      4. l| 40. 6j
                                                                                                                                               I


                                                                                                                              TABLE 2.2.2.5.2-1
                                                        Simulated Two-Stage, Continuous UV-Ozonation of a 5 Component Mix at Westgate Research Corp.
                                                                                                                        {43 watt UV Input Reactor 1
                                                                                                                        (2S watt UV Input Reactor 2




                                                                                                                                                                                                                                     SPO DEFEXP-JK-00002072

                                                                                      DX_22685.0207
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 468
Case 2:15-cv-00201-SMJ            ECF No. 373-2     filed 01/28/20   PageID.13952 Page 209 of
                                                  486




    efficiencies, and energy usage efficiencies, with a simulated twc-stage con-
    tinuous operation,     Zeff has calculated the prime energy costs for UV-assisted
    ozonation based on a scale-up of a pilot reactor.       The pilot reactor handled
    20 gph, so that 210 of these units in parallel would handle 100,000 gpd.         The
    plant area needed for this equipment would be only 18 feet square, with a
    height of 3 feet.

                                              Based on pilot tests of this reactor, it
    might be assumed that it could convert wastewater of 40 mg/1 TOC to less than
    5 mg/1, using six 43-watt UV lamps.       It is assumed that a UV energy require­
    ment of 5 watt-minutes per millgram of carbon oxidized will suffice,        Also,
    the ozone requirement will be 2 moles per gram-aban of carbon oxidized, but
    at a 75-percent efficiency, or 2/.15 =2.67 moles ozone per gram-atom of
    carbon.   Assuming a power cost of 1.5C/KWH;      the ozone generating pcwer cost
    would be $53.40 and the UV power would be $18.93;       or a total of $72.33 per
    100,000 gal. of water treated.

                                              Zeff points out that the 210 reactor
    modules would require*1260 43-watt lamps (six per reactor).        This appears to
    be a large number of lamps, but it is actually very practical,        Such arrays of
    lamps are regularly used for roam illumination in factories and large offices,
    and the lew-pressure mercury lamps used here are nothing but fluorescent lamps
    without the phosphor coating.      An extended array such as this is much more
    energy-efficient than fewer high-pewer high-pressure industrial UV irradiators;
    and maintenance and replacement of lamps is much simpler.        The life of the Icw-
    power lamps is 7500 hours as compared to 1000 hours for the high-power lamps.

                        2.2.2.6    laboratory Test Results from AiResearch Corporation

                                   In the laboratory tests of the AiResearch Corporation,
    high-pressure 450-watt mercury lamps were used.       The test solutions were very
    dilute mixtures of methanol, ethanol, isopropanol, and acetone in water,         The
    ozone was introduced into the 4-liter organic mixture in an oxygen stream
    bubbled in at 2 liters per minute;      ozone concentration in the oxygen was
    33 mg/liter.   With the expenditure of 7.9 grams of ozone, the mixture of alco-
    hols and acetone was reduced from 115 mg/1 COD to 10 mg/1 in 2 hours.



                                            - 185 -




                                                                           SPO DEFEXP-JK-00002073

                                       DX_22685.0208
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 469
Case 2:15-cv-00201-SMJ          ECF No. 373-2     filed 01/28/20       PageID.13953 Page 210 of
                                                486




                           2.2.2.7   Ccaniients on UV/Ozone Tests

                                     These highly encouraging tests by three different
        Ccmpanies in the destruction of some of the most refractory organics en­
        countered in wastewater treatment, give confidence that scaled-up systems can
        adequately destroy PCBs in industrial wastewaters.          The next step required is
        detailed cost effectiveness testing in pilot-scale equipnent.

                   2.2.3   Non-Carbon Adsorbents for PCBs

                           A variety of non-carbon materials, seme well-known for treat­
        ing water and some that seem to be quite specific for PCBs removal, have been
        found.   Limited cooperative laboratory testing of PCBs removal has been con­
        ducted in order to gain insight into potential effectiveness.

                           Materials considered or examined were:

                           1)   Rohm and Haas Amberlite XAD series resins - These were
                                laboratory-tested for PCBs removal   '
                           2)   Polyvinyl chloride - Tested by Canadian investigators
                                £or PCBs removal
                           3)   Clays and Humus - Tested by ttonsanto for PCB removal
                           4)   Polyurethane - Tested by Canadian, Swedish and other
                                investigators for PCBs removal
                           5)   Sphagnum Peat - Used in corrrrercial water purification,
                                but has not been tried with PCBs
                           6)   Polyelectrolytes as floccing agent - Not really
                                adsorbents, but could be aids to removing finely
                                divided adsorbents from treated wastewaters; have
                                not been tested
                           7)   Goal - Not tested with PCBs, but being experimentally
                                used for water treatment
                           8)   Molecular Sieves - Not tried with PCBs, since they
                                were judged-to" be of inproper character; they would
                                be expected to preferentially remove water from PCBs,
                                rather than PCBs from water
                           9)   Miscellaneous Sorbents - A number of proprietary Oil
                                Sorbents, such as the "3M Brand" series, that were
                                not tested with PCBs, might have some application




                                                - 186 -




                                                                             SPO DEFEXP-JK-00002074

                                      DX_22685.0209
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 470
Case 2:15-cv-00201-SMJ         ECF No. 373-2        filed 01/28/20    PageID.13954 Page 211 of
                                                  486




                         2.2.3.1   Ihe Amberlite XAD Series of Macroreticular Resins

                                   2.2.3.1.1   PCBs Msorption Testing

                                               Cooperative preliminary experimental work
    was carried out between Versar and Rohm and Haas to test the PCB-adsorption
    capacity of XAD-4 resins. The tests confirmed the effectiveness of this resin
     (see Appendix D).

                                               Since carbon adsorption is the more estab­
     lished technology for removal of organics, it was felt that a side-by-side com­
     parison of a carbon and an Aitiberlite resin would be useful.

                                               These tests showed that resin and carbon
     are comparable in PCBs removal effectiveness,       The resin method includes on-
     site regeneration, with the concentrated waste PCBs treated by incineration.
     Details on the apparatus and materials used by Rohm and Haas and the results
     of their experiments are given in Appendix A.

                                   2,2.3.1,2   Process Concept for Resin Adsorption of
                                               PCBs

                                               Based upon the experiments described in
     Appendix A, the Rohm and Haas experience has led than to envision the following
     plant-scale process, subject to further experimentation.

                                               The wastewater to be treated is passed
     through one or more columns, each containing polymeric adsorbent.        Once the
    resin is loaded to capacity with PCB, it is taken off line for regeneration.
    A water miscible solvent is usually used for regeneration, and is in turn dis­
     placed frcm the adsorbent by water.       The stream resulting from this operation
     is carefully fractionated to optimize solvent recovery.         The final rinse usually
     contains a very low level of solvent in water and this must be collected as a
     PCBs wastewater.

                                               The distillation column permits solvent
     recovery at high purity, leaving water and PCB in the hottans.        Tto minimize




                                               - 187 -




                                                                             SPO DEFEXP-JK-00002075

                                       DX_22685.0210
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 471
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20   PageID.13955 Page 212 of
                                              486




      distillation costs, a patented variation of the process, called "superloading",
      is used to maintain a high PCB concentration in the final toxic material to be
      disposed.     Part of this process includes a separator from which the organic
      phase is PCB while the aqueous phase is recycled to "superload" the adsorbent.
      A completely enclosed system can readily be designed to insure minimum opera-
      tor exposure to PCB. A process concept flow sheet of such a PCBs removal
      system is shown in Figure 2.2.3.1.2-1.
                                             The experimental work necessary to plant-
      scale design is as follows:
                        1.   More extensive leakage data should be gathered
                             for XAD-4 and other Amberlite polymeric adsorb­
                             ents, encompassing several influent concentra­
                             tions of PCBs; other Aroclors should also be
                             tested.
                        2.   The ability of the Amberlite polymeric adsorb­
                             ents to be solvent regenerated should be
                             demonstrated and the optimum solvent determined
                        3.   The capacity of the Amberlite polymeric adsorb­
                             ents should be determined over a number of
                             loading/regeneration cycles to see the effect,
                             if any, of long-term operation on capacity.
                                           The description of XAD-4 resin and. its
      comparison with other Rohm and Haas resins that might also have application
      to PCBs removal are given in Appendix B.
                                           Further descriptions of non-carbon adsorb­
      ents are presented in the Appendix C. They contain relevant experimental work
      on PCBs and refractory organics, and are included to give a more complete pic­
      ture of the options assessed under this program. Also included in Appendix C
      are sunmaries of catalytic reduction, catalytic oxidation, microorganism
      studies, ultrafiltration, and reverse osmosis. For the removal of PCBs from
      wastewater, all are considered to be in the research stages. Several have
      potential for contributing to zero discharge technology.




                                          - 188 -




                                                                         SPO DEFEXP-JK-00002076

                                     DX_22685.0211
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 472
Case 2:15-cv-00201-SMJ             ECF No. 373-2     filed 01/28/20           PageID.13956 Page 213 of
                                                   486




                                                                                                1.




               WASTE     "
               WATER
                                                          CW    1 F




                                                SOLVENT
                                                 TANK


                         1'
                                      'LJ
            ADSORPTION
             COLUMNS                                                             DISTILLATION
             (2 OR 3)                                                               COLUMN

                                                          ST   i.




                         'I


                                                                                     ST




                              •*      if
                                            SPENT
                                            REGENERANT
                                                               o
                                                               j l




                                                                          I

                         H

                                                                                SEPARATOR
                   ' TREATED \
                   WASTE WATER J


                                                                           PCB
                                                                            TO
                                                                      NCINE RATION



                         Figure 2.2.3.! .2_l
                         RGBs REMOVAL PROCESS CONCEPT FLOW SHEET
                         BY ROHM AND HAAS COMPANY



                                                 - 189 -




                                                                                          SPO DEFEXP-JK-00002077

                                        DX_22685.0212
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 473
Case 2:15-cv-00201-SMJ        ECF No. 373-2       filed 01/28/20   PageID.13957 Page 214 of
                                                486




           2.3   Treatment of PCBs - Contaminated Solid Wastes

                 2.3.1   Incineration

                         Incineration has been described in Section 1.3.3.    For the
      variety of solids ranging from granular particulate, such as fuller's earth,
      to large chunks of solids, such as transformer internals, the best destruction
      method is rotary kiln incinerator, followed with adequate afterburning to
      prevent PCB vaporization.

                 2.3.2   Sanitary Landfill

                         The best technology for segregation of the PCBs solid wastes
      so that spillage, leakage to waterways, or emissions to the atmosphere will not
      occur, is described under Section 1.3.3.

           2.4   Treatment of Air Emissions

                 2.4.1   Condensation Methods

                         Our survey found one plant that was practicing chilling of
      exhaust gases firm PCBs processing areas.      With the lew vapor pressure of PCBs
      even at room temperature, it might be expected that they could be effectively
      swept out of chilled air with the condensing water.      Undoubtedly this does
      occur to some extent;    however, the high activity coefficients of PCBs tend to
      keep them vaporized at levels near their pure liquid vapor pressure at that low
      temperature.   Previous work by Versar has shewn that PCBs in stack emissions
      from sludge incineration are not removed by water scrubbing (EPA Contract
      68-01-1587}.

                 2.4.2   Granular Adsorption Methods

                         Although no information was uncovered on the collection of
      PCBs from air streams by any form of granular filter, it wauld be expected that
      such treatment should be effective.       In fact, it would be expected that the
      same adsorbents discussed under Sections 2.2.1 and 2.2.3 above would be the
      most effective.    Activated carbon removal of organic vapors has been practiced
      in such widely divergent circumstances and devices as gas masks, kitchen range
      hood systems, and submarine air recycle systems.



                                           - 190 -




                                                                          SPO DEFEXP-JK-00002078

                                        DX_22685.0213
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 474
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.13958 Page 215 of
                                             486




              2.4.3 Catalytic Oxidation of Organics in Evaporated Effluents
                    Studies of vapor phase oxidation shew the potential for PCBs
   destruction in air exhausts at lower than incineration temperatures. Catalysts
   would have to be resistant to HCl vapors, but fuel savings and insulation
   savings would be large. This procedure should be amenable to all proportions
   of water and organics in such air streams.
                    Borkowski passed PCB vapors over a catalyst at elevated
   temperatures ("The Catalytic Oxidation of Phenols and other Inpurities in
   Evaporated Effluents," Water Research (1); 367 (1967)). Copper oxide was the
   most active of a large number of catalysts tested and oxidation to carbon
   dioxide and water appeared to be conplete at temperatures over 300°C and at
   residence times of about 0.08 seconds, Without the catalyst, 1000 to 1200°C
   was required to achieve the same degree of removal.
                    Walsh and Katzer studied contaminated air-water vapor streams
   over supported copper oxide and showed that the rate was first order in phenol
   and relatively rapid between 150 and 270°C ("Catalytic Oxidation of Phenol in
   Dilute Concentration in Air", Ind. Eng. Chem. Process Design Develop, (12);
   477 (1973)) . At 150°C and a space velocity of 4100 hr the phenol conversion
   was 99.6 percent, and there was little evidence of any intermediate organics
   in the condensate.
                    These methods of air purification are in the research stages,
   and actual testing of PCBs in air is required.
        2.5   The Potential for Zero Discharqe
             The best method of achieving zero discharge, in the face of the prac­
   tical problem of defining what a zero concentration is, is to establish total
   recycle. This appears feasible for wastewater, but not for solids or air
   emissions. Fortunately, for solids, incineration technology premises very high
   efficiency of destruction simply by setting the temperature and residence times
   high enough.




                                          191 -




                                                                        SPO DEFEXP-JK-00002079

                                    DX_22685.0214
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 475
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20    PageID.13959 Page 216 of
                                               486




                  For air emissions, although vapor pressures are low for PCBs, large
      surfaces have the potential for giving off significant quantities of PCBs.
      Versar research has found powerful adsorption and destruction methods for
      organics in air.     If destruction equivalent to that achieved by incineration
      can be achieved at lower temperatures through catalyzed reactions, near zero
      emissions are possible.

                  For wastewater recycle, methods of adsorption and catalytic destruc­
      tion promise PCBs reduction to levels low enough such that reuse is practical.
      Our survey has shown seme municipal and fresh waters contain PCB concentra­
      tions of 1 ppb or greater, and many river waters can contain many times that.
      Thus the recycled water at 1 ppb of PCB would be very suitable for reuse.

      3.0   RATIONALE AND SELECTICWS OF CURRENTLY RECOMMENDED WASTE TREATMENT METHODS

            Based upon our plant surveys of the PCB-using capacitor and transformer
      manufacturers, the single U.S. PCB manufacturer, and waste treatment equipment
      suppliers, and upon the analysis and evaluation of all available technologies
      whether in oonmercial use, pilot plant, or research stages, Versar has developed
      recommendations for the most practical treatment methods available now.     We
      have also made predictions of methods applicable over the short- and long-term
      future.     Our current recormendations are based on technology that is either
      currently in use and doing an excellent job of PCB destruction or removal, or
      holds great promise of doing that job based upon success in similar but non-PCB,
      applications.

            3.1    Incineration Recommended for Liquid PCBs and Scrap Oils

                   For liquid PCBs and contaminated scrap oils, we determined only two
      candidate methods:     incineration and sanitary landfill,   It is possible that
      some chemical degradation methods discussed under wastewater treatment might
      later became applicable to concentrated PCB liquids, but the prospect is not
      clear at this time.

                   Sanitary landfill is not recommended for liquids when incineration is
      available.     The potential for liquids escaping in large quantities from ruptured




                                             - 192 -




                                                                         SPO DEFEXP-JK-00002080

                                      DX_22685.0215
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 476
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.13960 Page 217 of
                                               486




   containers, caused by any of a number of circumstances, and then causing
   massive leaching and liquid control problems at the landfill, is felt to be
   too great.

                 Incineration, on the other hand, offers a straight-forward and
   physically sinple method of final destruction,      Incineration facilities that
   have successfully handled PCB liquids are available in Massachusetts, New
   York, Delaware, Illinois, Texas and Louisiana,      Pilot or experimental facil-
   ities are available in other parts of the country,      With the increase in
   requirements for disposing of many other liquid organics, it is expected that
   nev facilities suitable for PCBs destruction will be added.

                 Versar therefore recommends incineration, particularly if there is a
   choice of the kind of disposal facility to be constructed.

           3.2   Carbon Adsorption and UV-Assisted Ozonation Recatmended for PCBs in
                 Wastewater

                 Our survey of wastewater treatment technology was extensive and excell­
   ent potential for current, near- and long-term methods was found.      The longer
   term pilot- or research-scale methods hold great promise for achieving zero
   discharge.

                 Fdr wastewater treatment, Versar's reccmnendation is carbon adsorp-
   tion.     This technology has been well proved in a wide variety of industrial
   adsorption problems,      It is constantly being successfully applied to the re-
   moval of new organics from water.      Our cooperative laboratory work with several
   suppliers has confirmed preliminary reports of success in removing PCBs.       All
   of the aspects of commercial carbon adsorption, from favorable capital and
   operating economics to reasonable operating methods, materials of construction,
   and lack of transport of pollution to air or land, have been proven for PCB-like
   materials, There is every reason to expect commercial success with PCB ronoval
   frcm wastewater.

                 Potential problems with carbon adsorption includes the collection of
   backwash water and spent carbon for incineration or other treatment,      With these
   limitations in mind, we studied the various alternatives and have determined




                                           - 193 -




                                                                         SPO DEFEXP-JK-00002081

                                      DX_22685.0216
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 477
Case 2:15-cv-00201-SMJ          ECF No. 373-2     filed 01/28/20   PageID.13961 Page 218 of
                                                486




     that the UV/ozone method is the best.      However, it must be appreciated that
     this technology is still somewhere in the pilot-plant and research stage, but
     our cooperative testing with two equipment suppliers shews the method to be
     effective in destroying PCBs.      It offers the potential of degrading breakdown
     products all the way to CO^, water and HC1.       Any kind of process that generates
     no solids or liquids for later disposal must be considered for application
     where no wastewater treatment facilities now exist, and where facilities for
     incineration of carbon system wastes are not convenient.

                   The major factors yet to be determined for the UV/ozone systems are
     costs and operating practicality.      Separately, UV and ozone systems are being
     used in cantnercial applications, and it is therefore anticipated that the
     oembination will be practical,      Choices of the proper UV-radiation wavelength
     and power levels still need to be made, as well as methods of improving ozone-
     use efficiency,      It appears that conmercial UV and ozone generators are suit-
     able.

             3,3   Incineration and Landfill Reconmended for Contaminated Solids

                   Although incineration is recarmended for PCB contaminated solids.
     because of its final destruction capability and prevention of any long-term
     problems, sanitary or scientifically-controlled landfilling must be considered
     a close second choice.      At present, the only incineration facilities for hand­
     ling the full spectrum of PCB-oontaminated solids are those of Rollins Environ-
     mental Services in Delaware, Texas and Louisiana,       This limitation on locations
     for treatment requires that the alternate, landfill, be considered.

                   Landfill, as practiced by Chemtrol Corp., appears perfectly suitable
     for containment of PCB-oontaminated solids, at least over a medium term,       Our
     reservation with this method is that it might be relegating a problem to the
     future.       Our concern is that some decades in the future, when a landfill might
     be closed, no agency will be prepared to handle the sump emptying and maintenance
     necessary to prevent leaching.      Wb anticipate that seme time in the future, rtany
      landfills will have to be mined, and final destruction or recovery carried out
      for land use or hazard reasons.




                                             - 194 -




                                                                          SPO DEFEXP-JK-00002082

                                       DX_22685.0217
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 478
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.13962 Page 219 of
                                             486




         3,4 Dry Carbon Filter Adsorption Reccartnended for Control of Air Emissions
              For much the same reasons listed in Section 3.2, we recamend that
    current emissions of PCBs in plant air be trapped in carbon-containing filters.
    It is recognized that other and better adsorbents may emerge from research, as
    described in Section 2.2.3, but it is felt that such advances will be readily
    applicable to any kind of filter pack, screen or cartridge systan already in
    "Use.
              Ihe long record of proven capability of carbon adsorption is the
    main factor in its choice. However, since contaminated carbon must be either
    incinerated or regenerated, over the longer term we see the use of lew-
    temperature catalytic oxidation methods as described in Section 2.4.3. Catalytic
    oxidation methods hold premise for near zero discharge, with the generation of
    no solid wastes.




                                         - 195 -




                                                                        SPO DEFEXP-JK-00002083

                                    DX_22685.0218
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 479
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.13963 Page 220 of
                                             486




                                        BIBLIOGRAPHY
      1.   Hutzinger, 0. f Safe, S. and Zitko, V., The Chemistry of PCBs; CRC Press,
           1974.
      2.   Cam, B., "Upflcw - Dcwnflcw Carbon Adsorpticn", Paper #85C? Nov. 19, 1975.
      3.   "ffethods for Organic Pesticide Analysis in Water and Wastewater", Federal
           Register, Volume 38, #75, Part II, 1971.
      4.   Hager, D.G.; and Rizzo, J.L., "Removal of Toxic Organics fran Wastewater by
           Adsorption by Granular Activated Carbon", presented to EPA Technology
           Transfer Session on Treatment of Toxic Chemicals; Atlanta, Ga., April 19,
           1974.
      5.   "A Symposium on Activated Carbon", ICI-United States, Willmington, Delaware,
           Booklet #19897; 1968.
      6.   Hutzinger, 0., and Safe, S., Nature, 1971.
      7.   Prengle, H.W., Jr., Mauck, C.E., Began, R.W., and Hewes, C.G., III., "Ozone/
           UV Process Effective Wastewater Treatment" in Hydrocarbon Processing,
           October, 1975, p. 82-87.
      8.   Zeff, J.D. , ,,UV-0X{TM) Process for the Effective Removal of Organics in
           Wastewater", Paper #101C, presented at the 68th Annual Meeting of the
           AICHE, November 20, 1975.
      9.   Brioe, C.A., et al., "Final Report on MUST Wastewater Treatment System",
           under Contract DADA 17-71-C-1090; July 15, 1973.
     10.   Borkowski, B., "The Catalytic Oxidation of Phenols and Other Impurities in
           Evaporated Effluents", in Water Research 1 367 (1967).
     11.   Walsh, N.A. , and Katzer, J.R., "Catalytic Oxidation of Phenol in Dilute
           Concentration in Air", in Ind. Eng. Chem. Process Design Develop. 12 477
            (1973).
     12.   Musty, P., and Nickles, G., J. Chrcmat., 89:185 (1974).
    13.    Lawrence, J. and Tosine, M.M., "The Adsorption of PCBs from Aqueous
           Solutions and Sewage", Progress Report (undated), 1975; Water Chemistry
           Section of Canada Center for Inland Wastes, Burlington, Ontario, L7R4A6.
     14.   Gesser, H.D.; in Analytical Letters, 12:883 (1971).
     15.   Tucker, E.S., et al. (Monsanto) , in Bulletin of Environmental Contamination
           and Toxicology 13(1):86 (1975).




                                           - 196 -




                                                                         SPO DEFEXP-JK-00002084

                                    DX_22685.0219
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 480
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.13964 Page 221 of
                                             486




    16.   Hague, R., et al., Environmental Scienoe Technology, 8:139 (1974).

    17.   Berg, et al., Bulletin of Environmental Contamination Toxicology, 7:338
          (1972) .

    18.   Sawai, T., Genshiryohu Koqyo, 18{12):43-7 (1972).

    19.   Stuart, J.D., et al. (University of Connecticut, Dept, of Chemistry),
          preprint paper. Nat. Meet. Div. Air, Water Waste Chemistry, ACS 1972,
          12(2, 804).

    20.   Smith, G., and Chen, J.W. (Southern Illinois University), presented paper
          #101E at 68th Annual AlCbE Meething, November, 1975.




                                        - 197 -




                                                                        SPO DEFEXP-JK-00002085

                                    DX_22685.0220
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 481
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.13965 Page 222 of
                                               486

                                 'i

                                         secticn   vxi

                                PKDDUCIiaj MD DISTKEBOTICN
     1.0   PRDDUCTICN MD CORREISIT USE
           1.1 Domestic Production of PCBs and PCTs
                Currently there is only one known conmercial scale PCB production
     installation in the U.S., the William G. Krurrmrich plant of the Monsanto Chemical
     Conpany in Sauget, Illinois. This facility is specifically designed for
     chlorobiphenyls production and has a design capacity of 48 million pounds per
     year.
               Until 1971 PCBs were also manufactured at Monsanto’s Anniston,
     Alabama plant which had a design capacity approximately equal to the Sauget
     plant. The Alabama operation was discontinued and the plant dismantled in
     1971.
               PCBs manufactured by Monsanto are marketed under trade name "Aroclor".
     Tables 1.1-1 and 1.1-2 present data fron Monsanto related to production and
     sales of PCBs fron 1957-1974 and production of polychlorinated terphenyls (PCTs)
     fron 1959-1972. The productiori of PCTs were terminated in 1972. Until then
     in addition to PCBs (Aroclor series 12) Monsanto manufactured Aroclors 2565,
     4465, 5442 and 5460. Aroclors 2565 and 4465 were blends of PCBs and PCTs and
     Aroclors 5442 and 5460 were two different grades of PCTs. Also given in these
     Tables are breakdowns of domestic sales per use category and by PCB grade.
     Detailed information and breakdown on PCB/PCT blends and PCT grades is not
     available. However, Monsanto reports that the predominant material produced
     was Aroclor 5460. When produced and marketed these materials were used in
     plasticizer applications. Figures 1.1-1 through 1.1-3 are graphical represen­
     tations of these data.
               As can be seen from Figure 1.1-1, the majority of the PCBs produced
     in the United States was marketed domestically. Production and sales of PCBs
     in 1974 were less than half of those for 1970, where production and sales of
     PCBs were at their maximum.      The difference between production and sales on




                                           -198-




                                                                         SPO DEFEXP-JK-00002086

                                      DX_22685.0221
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 482
                       Case 2:15-cv-00201-SMJ           ECF No. 373-2         filed 01/28/20           PageID.13966 Page 223 of
                                                                            486




                                                                                         TRBLE 1.1-1
                                                                            KB S PCT MANUFACTURE AND PCS SALES
                                                                           MONSANTO INDUSTRIAL CHEMICALS GCMPANY
                                                                                       1957 thru 1964
                                                                                   (Thousands of Pounds)


                                                                            1957      1958      1959        1960    1961     1962       1963     1964

                                      U.S. PRODUCTION OF PCBS               (1)       (1)       (1)        37919    36515   38353      44734    50833
                                      DOMESTIC SALES CF PCBs               32299     26061     31310       35214    37536   38043      38132    44669
                                      U.S. EXPORT SALES OF PCBs             (2)       (2)       (2)         (2)      (2)     (2)        3647     4096
                                      U.S. PRODUCTION OF PCTs                                   2996        3850     2322    4468       4920     5288
                          l
                         l-1          DOMESTIC SALES OF PCBs BY CATEGORY
                         U5
                         vo
                          l           Heat Transfer                                                                           157         582     929
                                      Hydraulics/Lubricants                 1612      1549      2685        2523     4110    3915        3945    4374
                                      Misc. Industrial                       704       755      1569        1559     2114    1681        1528    1692
                                      Transformer                          12955      5719      5984        7921     6231    7984        7290    7997
                                      Capacitor                            17028     14099     16499       16967    15935   15382      15606    19540
                                      Plasticizer Applications              (1)       3939      4573        6244     9098    8924      ' 9181   10337
                                      Petroleum Additives

                                      DOMESTIC SALES BY PCB GRADE

                                      Aroclor   1221                          23        16       254         103       94     140        361      596
                                      Arcelor   1232                         196       113       240         155      241     224         13       13
                                      Aroclor   1242                       18222     10444     13598       18196    19827   20654      18510    23571
                                      Aroclor   1248                        1779      2559      3384        2827     4023    3463       5013     5238
                                      Aroclor   1254                        4461      6691      6754        60 B8    6294    6325       5911     6280
                                      Aroclor   1260                        7587      5982      6619        7330     6540    6595       7626     8535
                                      Aroclor   1262                          31       184       359         326      361     432        414      446
                                      Aroclor   1268                                    72       102         189      158     210        234      190
                                      Aroclor   1016

                                      (1) Production figures and Plasticizer Applications figures unavailable during year indicated.
                                      (2) U.S. Export Sales figures unavailable during year indicated.




                                                                                                                                    SPO DEFEXP-JK-00002087

                                                                  DX_22685.0222
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 483
                        Case 2:15-cv-00201-SMJ          ECF No. 373-2           filed 01/28/20            PageID.13967 Page 224 of
                                                                              486




                                                                                          TABLE 1.1-2

                                                                             PCB & PCT MANUFACTURE AND PCB SALES
                                                                            MCNSANTO INDUSTRIAL CHEMICALS COMPANY
                                                                                         1965 thru 1974
                                                                                     (Thousands of Pounds)

                                                         1965        1966     1967     1968       1969        1970    1971    1972     1973    1974

                               U.S. PKCDUCTICN OF PCBs 60480     65849       75309    82854      76389       85054   34994   38600    42178   40466
                               DOMESTIC SALES OF PCBs   51796   '59078       62466    65116      67194       73061   34301   26408    37742   34406
                               U.S. EXPORT SALES OF PCBs 4234     6852        8124    11231      10624       13651            6388     8346    5395
                               U.S. PRUDUCTICN OF PCTs   6470     8190        9450     8870      11600       17768   20212    8134
                    I
                   TO          DOMESTIC SALES OF PCBs BY CATEGORY
                   O
                   O
                   I           Heat Transfer             1237        1766     2262     2529       3050        3958    3060     752
                               Hydraulics/LubricantS     4616        4258     4643     5765       8039        7403    1552       0
                               Misc. Industrial          1841        1779     1426     1283       1079        1627    1155       0
                               Transformer               8657        8910    11071    11585      12105       13828   11134
                               Capacitor                                              29550                                  25656    37742   34406
                                                        23749       28884    29703               25022       26708   14141
                               Plasticizer
                                 Applications           11696       13481    13361    14404      16460       19537    3259       0
                               Petroleum
                                 Additives                                                        1439         T                 0

                               DOMESTIC SALES BY PCB GRADE

                               Aroclor    1221            369         528      442      136        507        1476    2215     171       35       57
                               Aroclor    1232              7          16       25       90        273         260     171       0        0        0
                               Airoclor   1242          31533       39557    43055    44853      45491       48588   21981     728     6200    6207
                               Aroclor    1248           5565        5015     4704     4894       5650        4073     213     807        0        0
                               Aroclor    1254           7737        7035     6696     8891       982 2      12421    4661    3495     7976    6185
                               Aroclor    1260           5831        5875     6417     5252       4439        4890    1725     305        0        0
                               Aroclor    1262            558         768      840      720        712        1023       1       0        0        0
                               Aroclor    1268            196         284      287      280        300         330       0       0        0        0
                               Aroclor    1016              0           0        0        0           0          0    3334   20902    23531   22.955




                                                                                                                                     SPO DEFEXP-JK-00002088

                                                                    DX_22685.0223
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 484
Case 2:15-cv-00201-SMJ            ECF No. 373-2                filed 01/28/20      PageID.13968 Page 225 of
                                                             486




                85                                                     NOTE- 0) THE DIFFERENCE
                                                                                BETWEEN PRODUCTION
                                                                                AND SALES REFLECTS
                80   US. PRODUCTION                                             INVENTORY CHANGES
                         OF PCBs
                75
                                                       EXPORTS
                                                       OF PCBs.
                70

                65

                60

                55                              DOMESTIC
                                                  SALES
          to    50                               OF PCBs
          CD

                45
          Z
          o
                40

          2     35

          z     30
          »
          t—    25
          O
          £L
                20           X - L|S, PRODUCTION OF          PCTs   ^-'x,
          (S
           v>   I5                                             /
          £Q
          O
          0.    10                              X-
                                         •X-                                 X
                                   x-
                 5    X-------X


                 0
                     1963         1965         1967          1969     1971       1973   1975
                                                        YEAR

                       Figure 1.1-1 - U.S. Production of PCBs and PCTs and
                                      Domestic Sales and Exports of PCBs




                                                     -201-




                                                                                          SPO DEFEXP-JK-00002089

                                               DX_22685.0224
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 485
Case 2:15-cv-00201-SMJ         ECF No. 373-2          filed 01/28/20       PageID.13969 Page 226 of
                                                    486




                    eo


                     70



               V)
               03    60
                                                             OPEN END
                                                            APPLICATIONS
               z
               o
                     50

               2                                              NOMINALLY
                                                               CLOSED

               z     40

               to
               ul
               <     30                                CLOSED ELECTRICAL
               to                                           SYSTEMS

               o
               I—
               to
               lU    20
               2
               o
               Q

               to
               3     to


                                 i
                     0
                          57    59     6!      63     65    67     69      71   73   75
                                                      YEAR


              Figure 1.1-2 - U.S. Domestic Sales of PCBs by End Use Applications




                                            -202-




                                                                                SPO DEFEXP-JK-00002090

                                      DX_22685.0225
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 486
Case 2:15-cv-00201-SMJ        ECF No. 373-2                 filed 01/28/20           PageID.13970 Page 227 of
                                                          486




                  80

                                  TOTAL DOMESTIC SALES


                  70                        1221      a 1232

                                          1262     a 1268


                  60                                               1260



                                                                   1254

             to   50
             m
             _}                                                     [248


             Z
             o    40
                                                                    1242

             £
             z    30

             «
             00
             o                                                                        1016
             a.   20



                  10                                                                     1254



                                                                                         1242

                   0
                       57    59      61          63       65   67          69   71       73       75
                                                            YEAR




                   Figure 1.1-3 - U.S, Domestic Sales of PCBs by Type




                                             -203-




                                                                                                SPO DEFEXP-JK-00002091

                                          DX_22685.0226
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 487
Case 2:15-cv-00201-SMJ       ECF No. 373-2         filed 01/28/20   PageID.13971 Page 228 of
                                                 486




   this graph reflects inventory changes of PCBs.       Figure 1.1-1 also indicates
   that the production of PCIs Increased steadily through 1971 when their pro-
   duct ion was at the maximum.   fhe production of PCTs was terminated in 1972.

              Table 1.1-3 shows production, sales and export of PCBs for the first
   quarter of 1975.   Monsanto reports that sales for Aroclor are expected to
   increase at an average annual rate of 6-7 percent over the       next few years.
   Mditionally, exports of Aroclor are expected to maintain the same ratio to
   the U.S. production as in the past.

              Figure 1.1-2 indicates that prior to Monsanto's voluntary restriction
   of sales to all applications with tire exception of "closed electric systems",
   approximately 13 percent of the PCBs in the U.S. was used in "nordnally closed"
   applications (heat transfer, hydraulic fluids and lubricants) and 26 percent
   was used in "Open End" applications (plasticizers, surface coating, ink,
   adhesives, pesticide extenders, and microencapsulation of dyes for carbonless
   duplicating paper) where entries of PCBs to the environment are more probable
   and PCB emissions are uncontrollable.    At present, almost all domestic produc­
   tion is being used in "closed electric systems" (transformer and capacitor
   applications) where PCB emissions are more controllable.

              Between 1957 and 1971 there were twelve different types of Aroclor
   manufactured by Monsanto with chlorine contents ranging frcm 21 to 68 percent.
   Aroclor 1242 and grades lower than 42 percent chlorine made about 48 percent of
   the total production consumed, U.S. Sale of Aroclor 1242 has dropped drastically
   since 1971 and has been replaced by Aroclor 1016. Sales of Aroclor 1254 re­
   mained about the same for the period 1957 - 1974. currently, tnere are four
   different types of Aroclor manufactured by the Monsanto Company-Aroclors 1221
   and 1016 for capacitor applications and Aroclors 1242 and 1254 for transformer
   applications.

              Past and current end-use of PCBs by types are presented in Table
   1.1-4.   In the years prior to 1971 the largest "open-end" use of PCBs and PCTs
    has been in plasticizer applications,    According to Monsanto, a large peroent-
   age   of the production of Aroclor 1242 and lewer chlorine content grades and
   the entire PCI production were used for this application.        Following Monsanto's




                                         -204-




                             ■t




                                                                           SPO DEFEXP-JK-00002092

                                    DX_22685.0227
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 488
Case 2:15-cv-00201-SMJ      ECF No. 373-2       filed 01/28/20        PageID.13972 Page 229 of
                                              486




                                          TABLE 1.1-3

                                   PCB MANDFACTUEE AND SALES
                           MONSANTO INDUSTRIAL CHEMICALS COMPANY
                                    First Quarter - 1975


                                                   (Thousands of Pounds)
     U.S. PRODUCTION                                           8532
     DOMESTIC SALES                                            7986
     U.S. EXPORT SALES                                         1538

     DOMESTIC SALES
        Transformer and Capacitor                              7986

     DOMESTIC SALES BY PCB GRACE
     Aroclor 1221                                                10
     Aroclor 1242                                              2201
     Aroclor 1254                                              2115
     Aroclor 1016                                              3660

     PREDOMINANT UTILIZATION OF ARDCLORS
     Aroclor 1221 |                                            Capacitors
     Aroclor 1016 |

     Aroclor 1242 (                                         Transformers
     Aroclor 12541




                                           -205-




                                                                            SPO DEFEXP-JK-00002093

                                    DX_22685.0228
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 489
                          Case 2:15-cv-00201-SMJ             ECF No. 373-2        filed 01/28/20          PageID.13973 Page 230 of
                                                                                486




                                                                                        TABIE 1.1-4
                                                                        END-USES OF PCTs AND PCBS BY TYPE
                                  End-Use                      1016      1221    1232        1242     1248   1254    1260      1262   1268   PCTs
                                  Existing Sales
                                            Capacitors         XX         X                  XX               X
                                                                                          through 1971
                                            Transformers                                     X                XX      X
                                                                                                                    through 1971
                                  Sales Phased-Out

                                            Heat transfer                                    X
                                            Hydraulics/
                                            lubricants
                    NJ
                    o
                    CT>
                     L
                                            .   hydraulic fluids                  X          X        X      X        X
                                            .   vacuum puirps                                         X      X
                                            .   gas-transmission
                                                turbines                  X                  X
                                            Plasticizers

                                            .   rubbers                   X       X          XX       X      X                        X
                                            .   synthetic resins                                      X      X        X        X      X       XX
                                            .   carbonless coper                             XX
                                  Miscellaneous Indastrial
                                            .   adhesives                 X       X          XX       X      X                                XX
                                            .   wax extenders                                XX              X                        X       XX
                                            .   dedusting agents                                             X        X
                                            .   inks                                                         X                                XX
                                            .   cutting oils                                                 X
                                            .   pesticide extenders                                          X
                                                sealants & caulking oarpounds                                                                 XX
                               Notes: (1)X denotes use of a given Aroclor in a specific end-use/ while XX denotes principal use
                                      (2)PCTs denote series 25,44 & 54 Aroclors
                                 Source:    Monsanto Industrial Chemical Co.




                                                                                                                                      SPO DEFEXP-JK-00002094

                                                                      DX_22685.0229
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 490
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.13974 Page 231 of
                                               486




    voluntary restrictions in 1972 , Aroclor sales for plasticizer applications
    dropped to small percentage to that of the previous years. Historically,
    capacitors have always been the single largest PCB use category except for the
    years 1969-1971 when Aroclor usage for plasticizer applications was higher.
    The major uses of FCBs prior to 1969 in order of volume of material used is
    listed below:
                     Capacitors
                     Plasticizers
                     Transformers
                     Hydraulic fluids and lubricants
                     Heat transfer fluids
          1.2 Foreign Production and Distribution of PCBs
              Known current foreign producers of PCBs are the United Kingdom,
    Czechoslovakia, France, Germany, Italy, Spain and the U.S.S.R. Detailed infor­
    mation on total production of PCBs outside the U.S. is not available. However,
    total foreign production of PCBs was roughly estimated by the Interdepartmental
    Task Force to be 80-85 million pounds annually prior to 1971. This value
    included 26 million pounds produced by Japan. Foreign production of PCBs has,
    however, decreased primarily due to Japanese action on banning the domestic
    production of PCBs. In 1973 foreign production of PCBs was estimated to be 43
    million pounds, accounting for a 50% reduction. Production, trade and use of
    PCBs by OECD member countries for the year 1973 is given in Table 1.2-1. The
    combined PCB output of three major European producers, France, Italy and United
    Kingdom was about 36 million pounds in 1973. World commerce in PCBs is expected
    to decrease further, due to OECD member countries' activities, and to be
    essentially confined to capacitor and transformer applications.
          1.3     Summary of Recent PCBs and PCTs Imports
              A summary of estimated imports of PCBs since 1971 is presented in
    Table 1.3-1. Importation of PCBs appears to be steady or increasing, and
    currently is in the range of one percent of the domestic sales reported by
    lions anto.




                                           -207-




                                                                         SPO DEFEXP-JK-00002095

                                      DX_22685.0230
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 491
Case 2:15-cv-00201-SMJ                                  ECF No. 373-2                    filed 01/28/20                     PageID.13975 Page 232 of
                                                                                       486




                                                T^ble            - Production, Trade and Use of PCBs
                                                                      OECD Matiber Countries (1973)
                           S              o
                                                         LM                                            Cud of        b'/ CdbfXjory
                                                                                                       Vi




                           Ph
                                    &
                                    a
                                    '4H
                                          a
                                          h8             i
                                                         S3       n
                                                                  B rt
                                                                 <4-1 0
                                                                           B
                                                                           O F-N
                                                                           J-1 n>
                                                                           -H
                                                                           •rH tr>
                                                                                             e
                                                                                             O
                                                                                             4J r—i
                                                                                             rH rH
                                                                                                       .2
                                                                                                       Ei
                                                                                                       E-i tn
                                                                                                                                     crd
                                                                                                                                     Be
                                                                                                                                     3?
                                                                                                                                     Sti
                                                                                                                                             B
                                                                                                                                             a)
                                                                                                                                             N


                                                                                                                                             d             W
                           ri Q
                           3              1              3
                                                                  •J) *H
                                                                  Si       &u 13             II        ■u 0?
                                                                                                       "3
                                                                                                                       al            33
                                                                                                                                             a
                                                                                                                                                           S
    Country                               5                      sa-       3d                          3        &!' $                        EJ
    Australia
    Austria^                *
    Belgium                                ?             ?       1.16      0.40                        ?        ?      ?             ?       ?             0
                            0
                                                                 i.9a(3)                     0.4L<4>
    Cacvada                 0             2,18           0                 o.«“>                       0        0      0             0       ?             0

    rtarurark
                                                                 O.C9(3)             (4)                                                     0             0
    Finland                    0          0.53            0                0.44                0        0       0      0             ?

    France                21,33           0.66          10.12    6.49      2.87                        0.16     0.17 0.01            0.49   1.45           0.25

    Germariy
                (2)            *
    Greece
    Iceland
     Ireland
                                                                                     (3,4)                                                         (4,5)          <6,3)
     Italy                 5.55           3.53           2.44    2.70      3.14                0        0        0      0             0     0.64           0.16

    Japan                      0          (2)            (2)
    Luxmrbourg
                                           ?                 0    ?         ?                  ?        ?        ?      ?             0       0             0
    Netherlands             0
                                          0,04(9)                                                       0        0     0.005          0     0.02            0
    New Zealand             0                                0   0.075      0                  0
          (10)                                                                       (4)                         0                    0       0             0
    Norway                     0          0,04               0    0        0.05              0.005      0              0

     Portugal
     Spain                     •k


     S-feden (10)          0              0.70           0        0        0,72                0        0        0      0             0       0             0
    Switzerlard
    Turkey                 0               0             0
                                                                 0.71t3)             1.82{9)
   : United Kingdom       8.97            0.01          6.53
     United States       42.13            0.57          8.35                               (13)         ?
                                                                                                                                                   (12)     ?
                                                                                37.87                           0.04    ?             ?     0,04



    totes:
       (1)      All quantities are in million pounds
       (2)      Information is not available
       (3)      PCB containing 54 wt % chlorine
       (4)      PCB containing 42 wt % chlorine
       (5)      PCB containing 64 wt % chlorine
       (6)      PCB containing 70 wt % chlorine
        *       indicates PCB producer country
       (7) “Others" refers to PCBs were used to reseller and in research
       (8) "Others" refers to PCBs used as a fire-retardant inplastics
       (91      This figure includes about 6 percent from previously imported material
      (10)      Amount reported as import and quantities quoted in usage do rot agree
      (11) .With regards to the use of PCBs in transformers and capacitors, definitive figures
                  are not available
      (12}      Used in investment casting
      (13)      This figure includes 0.13 million pounds of imported material




                                                                                -208-




                                                                                                                                           SPO DEFEXP-JK-00002096

                                                                      DX_22685.0231
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 492
                      Case 2:15-cv-00201-SMJ             ECF No. 373-2         filed 01/28/20            PageID.13976 Page 233 of
                                                                             486




                                                                                         Table 1.3-1
                                                                     Preliminary Summary of PCBs Import Data for
                                                                   1971-75 Versus Monsanto Production and Sales Data

                                                                                                         Year or Portion of Year
                                                                                   1971           1972            1973         1974          1975
                                Estimated Imports (lb)                           550,000        700,000         430,000     450,000      450,000 (6 mos)
                                Monsanto Domestic Sales (lb)                  34,301,000     26,408,000      37,742,000   34,406,000   7,986,000 (3 nos)
                                Irrports as Percentage of Domestic Sales           1.6            2.7             1.3            1.3
                       l
                       CO
                       o        Monsanto Exports (lb)                                         6,388,000       8,346,000    5,395,000   1,538,000 (3 mos)
                       yj
                       i        Ratio of Exports to Imports                                       9.1            17.3         13.5




                                                                                                                                         SPO DEFEXP-JK-00002097

                                                                  DX_22685.0232
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 493
Case 2:15-cv-00201-SMJ      ECF No. 373-2      filed 01/28/20    PageID.13977 Page 234 of
                                             486




                During 1971 and 1972 most of the PCBs imported into the United
      States originated in Japan, ostensibly corresponding to sales of stocks un-
      salable in Japan due to pending or established regulatory action. There
      apparently has been little or no U.S. importation of PCBs from Japan since
      1972. The major importer was Marubeni America Gorp., West Caldwell, N.J.
                Since 1972, most of the imported PCBs originated in Italy, with a
      small amount imported from fiance (manufactured by Prodelec) . This French
      material is similar to Aroclor 1242 and is used (40,000-60,000 lb. per year)
      as a coolant in mining machinery by Joy Mfg. Go., Franklin, Pa. Decachloro-
      biphenyl (Fenclor DK) is imported from Italy by Yates Fig. Co., Chicago, Ill.,
      for use in the manufacture of investment casting waxes, Estimated current
      usage is about 400,000 Ib/year.
                Polychlorotriphenyls, also used in pattern wax formulations, appear
      to be imported at an increasing rate. Estimated amounts are:
                 1973                         1974                  1975 (6 mos.)
              160,000 lb.                  330,000 lb.               200,000 lb.
                Major importers of PCTs are Progil, Inc. (formerly Prochimie) and
      Intsel Go., both located in th,e New York City area, [■tost of the imported PCTs
      originate in France (Prodelec).
                Use of PCBs and PCTs in casting waxes appears to be generally stable
      or increasing slcwly, and under conditions of lack of regulatory control in the
      future, such use would be expected to continue at least at the current rate.
      On the other hand, Joy Mfg. Co. no longer manufactures mining equipment using
      PCBs as coolant; the amounts imported by Joy are used to service existing
      equipment. However, since Joy imports only 10 to 20 percent of the total, the
      overall imports will not be affected greatly by future decreases in imports by
      Joy.
      2.0 FIFTEEN YEAR EXTRAPOLATIONS FOR PCB PRODUCTION AND USE IN ELECTRICAL
          EQUIPMENT
           The subject data base was assembled from domestic sales figures for
      Aroclors reported by Monsanto — capacitor and transformer sales being summed




                                          -210-




                                                                        SPO DEFEXP-JK-00002098

                                    DX_22685.0233
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 494
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20     PageID.13978 Page 235 of
                                             486




    to cfotain totals. For certain years (1972-1973), sales data were reported in
    aggregate, and in such cases, the reported figures were taken as totals, and
    usage breakdown, was acccroplished by assigning total amounts of Aroclor 1221
    and 1016 to capacitors and total amounts of Aroclor 1242, 1248, 1254, and 1260
    to transformers. All 1975 totals were obtained by quadrupling the reported
    first-quarter sales figures - a process which very likely yields an approximate
    lewer-bound to the actual yearly totals - and, ultimately, Table 2-1 was
    constructed.
          Manifestly, the available data base is far too limited to form the basis
    for any rational statistical analysis. The strong pertubational decrement in
    the 1971-1972 interval precludes the application of incremental regression —
    even if a fifteen-year extrapolation were not required. In short, then, trend
    analysis becomes a generally risky proposition, and the optimum analytical
    approach seems to be limited to unbiased extrapolations of least-square linear
    fits to grouped subsets of the available data points.
          Given this, three data base subsets appear premising:
          (i.)       the full base — using all reported and 1975-estimated data,
                     unweighted and unbiased;
          (ii.)      a singly-deleted base — using all reported data, but
                     eliminating the 1975 estimates, This tends to weight
                     the extrapolations (however weakly) with regard to recent
                     (last-decade) perforrnanoe only, but the resulting curves
                     can then be inspected without the bias of the estimated
                     1975 totals; and
          (iii.)     triply-deleted base — formed by extracting the depressed
                     1971 and 1972 totals fran the singly-deleted base. This
                     construction eliminated the bias of the 1975 estimates, and
                     discounts the effects of the interval decrements caused by
                     regulatory effects, (A perhaps more realistic picture might
                     be obtained by placing a decremental weight on 1975 totals —
                     under the assumption that seme of the roll-back is reactively




                                         -211-




                                                                        SPO DEFEXP-JK-00002099

                                    DX_22685.0234
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 495
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20    PageID.13979 Page 236 of
                                              486




                                          Table 2-1
                                  Total PCB Breakdown by Use
                                         1966 - 1975

                                Total               Capacitors           Transformers
        Year                  (10 6 lbs.)           (10 6 lbs.)           (10 6 lbs.)
        1966                    37.794                28.884                 8.910

        1967                    40.774                29.703                11.071

        1968                    41.135                29.550                11.585

        1969                    37.127                25.022                12.105

        1970                    40.536                26.708                13.828

        1971                    25.275                14.141                11.134

        1972                    25.656                20.321                 5.335

        1973                    37.742                23.566                14.176

        1974                    34.406                22.000                12.000

        1975 (est.)             31.944                20.644                11.300




                                            -212-




                                                                          SPO DEFEXP-JK-00002100

                                     DX_22685.0235
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 496
Case 2:15-cv-00201-SMJ       ECF No. 373-2        filed 01/28/20   PageID.13980 Page 237 of
                                                486




                    induced by the strong depression in the 1971-1972 totals.
                    This would result, however, in externally biased extrapolations,
                    and justifying a long-term lag of such effects with the avail­
                    able data appears difficult.)
         These data bases, and the unbiased, least-square linear extrapolations
    derived frcm then, are graphed in Figure 2-1. Inspection of the curves shows
    that the 1975 estimate has little effect on the aggregate total; an event
    readily accounted for by noting that the singly-deleted base has the effect of
    depressing the capacitor total only slightly more than it elevates the trans­
    former total. The triply-deleted base, however, provides almost no perturbation
    to the transformer total derived frcm the full base. Inspection of the curves
    for the aggregate total and the capacitor total indicate that this arises from
    the fact that the ratio of their time-derivatives (slopes) for the triply-
    deleted base is almost equal to its value with the full base.
         Generally, the developed extrapolations disagree with mid-1975 industry
    estimates for the near-’term future. Apparently, Monsanto and capacitor manu­
    facturers tend to expect 1975 totals to resemble 1974 totals, followed by a
    five to ten percent increase in 1976, and a general four to five percent increase
    over the preceding year for 1977 on. Obviously, increases by a fixed percentage
    over preceding years yields exponentially increasing totals — an event un­
    doubtedly strongly desired, but probably wholly utopian, Transformer manu-
    facturers appear to tend toward a more conservative view; General Electric for
    example, expecting the demand for pcwer transformers to rise and the demand for
    distribution transformers to fall — probably yielding a general saturation of
    the sales figures when integrated over all types.
         Taking the available information into consideration, the impression
    remains that the triply-deleted data bases probably provide the most likely
    picture of what might be expected over a 25-year term, Naturally, such
    scenarios assume the external status quo as constant; technological, economic,
    and regulatory factors being capable of producing strong (and unassessable)
    variations in usage patterns, As a matter of fact, very recently, Monsanto
    has publicly announced that they would support a cessation of the PCB produc­
    tion when suitable alternative materials becone available.



                                        -213-




                                                                         SPO DEFEXP-JK-00002101

                                     DX_22685.0236
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 497
                      Case 2:15-cv-00201-SMJ             ECF No. 373-2               filed 01/28/20             PageID.13981 Page 238 of
                                                                                   486




                                                              Figure 2-1, Unbiased Extrapolations of Least-Square Linear Curves
                                                                          for PCS Production and Use in Electrical Equipment

                                             45                                                         ■ Total (1)               data base: 66-74 + est. 75
                                                                                                       • Capacitor (2)          — data base: 66-74
                                                                                                       A Xformsr (3)            — data base: 66-70 + 73 & 74
                                             40
                                                                                                                           i
                                                     ■
                                                                         t
                                                                 -p.                               !
                                             35                        --i                                                                       .T:
                                                                          f                  ■          - (I)


                                       p.    30
                             I                                           t—
                            fo
                                       aa
                                                                          }
                                       br*

                             i                                          y
                                             25                           , ^.m—zJL


                                       s&    20
                                                                          <
                                                                              _ •.                       (2)
                                       O
                                       Hi
                                       t:                                                         !
                                       8in   15
                                                                         A    •        A
                                                                         1                                (3)
                                                         :A                   -A -           A    A
                                             10
                                                     A
                                                                          ;
                                                                          !
                                              o                                   _ *_ _ _

                                                                                                                           ;
                                                                                                  I-.                                       *
                                              1965                     1970                      1975                    1980             1985                 1990




                                                                                                                                                 SPO DEFEXP-JK-00002102

                                                                 DX_22685.0237
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 498
Case 2:15-cv-00201-SMJ          ECF No. 373-2       filed 01/28/20        PageID.13982 Page 239 of
                                                  486




     3.0   OVERALL MATERIAL BALANCE

           Three separate approaches have been taken to obtaining overall data on
     total PCBs production, historical usage, and current distribution in the
     environment.      Mast o£ the uncertainty lies in the period 1930-1960, for ’which
     Monsanto data are lacking.      Use of PCBs in transformers, particularly in
     electrical distribution systems, apparently began almost simultaneously with
     conmercial production.      Extensive use in capacitors can be traced to the
     intensive development and use of electrical hone appliances, starting in the
     mid to late 1940's.      Use in adhesives, paper, lubricants, etc *       J   probably began
     in the early 1950's, and use of PCBs as a heat transfer fluid began early but
     increased rapidly between 1950 and 1970.

           Using the Monsanto production data for 1960 to 1975, and assuming a
     linear increase in total PCBs production between 1930 and 1960, we obtain:

           Production 1960 - 75                                           850 x io6 lb
           Production 1930 - 60 (30 yr * 19 x 106lb/yr ave)               570 x 106 lb
           Total                                                     1,420 x io6 lb

           Estimates of total PCBs usage by U.S. industries for the period 1930 -
     1975 are given belcw:

           PCBs by use category
                   Capacitor & transformers                               965 x 10B lb
               Heat transfer                                               20 x ioG lb
               Hydraulics/lubricants                                       80 x ioG lb
               Misc. industrial                                            27 x io5 lb
                   Carbonless copying paper                               45 x IQ6 lb
               Other plasticizer uses                                     115 x io6 lb
               Petroleum additives                                         1 x io6 lb
                         Total from Monsanto                     1,253 x 106 lb

           Estimated total U.S. imports of PCBs                       ■    3 x 10G lb

                         Grant total PCBs usage                      1,256 x 106 lb




                                              -215-




                                                                                    SPO DEFEXP-JK-00002103

                                       DX_22685.0238
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 499
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20       PageID.13983 Page 240 of
                                              486




           Alternatively, we have fitted least square correlations to each of the
      sets of Monsanto sales data for various uses, and to the donestic sales data
      set fron 1957 to 1974, projected each plot back to 1930, and integrated.
      These operations, plus the addition of several other well established data
      points, produce the following results:
            Total Danestic Sales, 1930 - 1970              767 x IQ6 lb
            Dorrestic Sales, 1971 - 1975                   168   x   106   lb
            Total Exports, 1963 - 1974                      82   x   io6   lb
            Estimated Exports, 1930 - 1963; 1975            70   x   106   lb
            Monsanto In-House Use (unreported as sales)     25   x   105   lb
            Total                                         1,112 x io6 lb

            As a canparison with the above, the 1973 Foster D. Snell study of PCBs
       concluded that the upper bound of U.S. usage of PCBs over 1934-72 was
       1.175 x i(f lb. Adding usage figures for 1973-75 (about 105 x 106 lb), plus
       150 x 10s estimated total exports, one obtains:
            Estimated Total U.S. Production to Date         1.43 * itf lb
            Estimated Total U.S. Usage to Date              1.28 x IC? 3b

            Thus, it appears that the approaches taken to obtaining overall pro­
       duction and use quantities fron various types of estimates yields:
            U.S. Production
                    Maximum                                 1.4 x i(f lb
                    Minimum                                 1.1 x 1C? lb

            U.S. Usage
                    Maximum                                1.25 x itf lb
                    Minimum                                 1.0 x ic? lb




                                            -216-




                                                                                SPO DEFEXP-JK-00002104

                                    DX_22685.0239
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 500
Case 2:15-cv-00201-SMJ          ECF No. 373-2     filed 01/28/20   PageID.13984 Page 241 of
                                                486




          Sufficient data have been generated to allow an approach to the usage
     quantity through estimated quantities new in use or in the environment:

          Transformers - 135,000 in service x 2,250 Ib/unit
                         average content                           300 x 10 6 lb
          Fewer Capacitors - 5 x 106 in service x 36 Ib/unit   180 * 10 6 lb
                             average content
          Industrial Capacitors - 790 x10s in service x        270 x 10s lb
                                  0.35 Ib/unit average content
          Total in Electrical Service                              750 x 106 lb

          Total Other Than Electrical                                8 x 10fi Lb

          Grand Total                                              758 x 106 I*,

          Estimated "free" PCBs in
          the environment {see Section IX)            150 x 106 to 175 x 106 lb

          Estimated amount degraded or incinerated
               (20 x 10G lb. by contract incineration;
                 5 x 106 lb incinerated with sewage sludge
                 and other solid wastes; and 30 x 10s lb
                 degraded mono and dichloro hcsmologs) -            55 x 106 lb

          Estimated amounts to landfill or dump:
               Ten percent of capacitor and transformer
               usage as production wastes - 1.06 * 109 * 0.10 = 110 x 106 lb
               Obsolete electrical equipment
                 (capacitors mainly) -                               80 x 106 lb
               Other sources (paper, plastics, etc.) -              100 x 10s lb

               Estimated total                                      290 x ioG lb

                   In summary:
                        Amount in use                      758 x 106 3b
                        Amount in landfills                290 x io6 lb
                        Amount ’'free'1 in soil,
                          water, air, sediment             150 x io6 lb
                        Amount degraded or
                          incinerated                       55 x io6 lb

                        Total                            1,253 x io6 lb




                                             -217-




                                                                          SPO DEFEXP-JK-00002105

                                     DX_22685.0240
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 501
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.13985 Page 242 of
                                             486




           Thus, using estimates, we can account for the maximum usage of
      1.25 x 103lb. calculated previously. Vfe believe that the ranges of production
      and usage are well-defined by the maximum and minimum values presented above,
      and that the accuracy of the maximum values are sufficient for use in gross
      calculations pertaining to the PCBs problem.




                                           -218-




                                                                        SPO DEFEXP-JK-00002106

                                    DX_22685.0241
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 502
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.13986 Page 243 of
                                              486




                                       BIBLIOGRAPHY

     1.   Colder, A.W., (Joy Manufacturing Co., Pittsburgh, Pa.), Personal Cfcmnuni-
          cation, September 8, 1975.
    2.    Environmental, Directorate, Organization for Econanic Cooperative and
          Development, General Information on PCB Monitoring and Control, Paris,
          September 11, 1974.
     3.   Foster D. Snell, Inc., Market Input/Output Profile, Process Technology
          Assessment and Entry Into the Environment of Polychlorinated Biphenyls,
          EPA Contract 68-01-2106, December, 1973.
    4.    Leisy, A.E. and Small, W. (Monsanto Industrial Chemical Co.), Personal
          Goimiunication, October 8, 1975.
    5.    Papageorge, W.P. (Monsanto Industrial Chemical Co.), Personal Communication,
          August 22, 1975.
    6.    Polychlorinated Biphenyls and the Environment, Interdepartment Task Force
          on PCBs, Washington, D. C, , May, 1972.
    7.    Solanon, P. (Yates Manufacturing Co., Chicago, Illinois), Personal
          Oonmunication, August 8, 1975.




                                      -219-




                                                                         SPO DEFEXP-JK-00002107

                                    DX_22685.0242
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 503
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20    PageID.13987 Page 244 of
                                               486




                                          SECTION! VIII

                                      SUBSTITUTES FOR PCBs

      1.0    INTRODUCTICN

             In 1970, the Monsanto Company announced a voluntary restriction on sales
      of PCBs for all but closed electrical applications,     As a result of this
      action, since 1972 the use of domestically produced PCBs has been limited to
      the manufacture of electrical capacitors and the manufacture and maintenance
      of electrical transformers.

             Satisfactory substitutes have been developed for all of the other previ­
     ous uses of PCBs except in the manufacture of investment casting wax.
      Imported PCBs have been the sole source of material for this application.
     There are no complete data available on imports; however current aggregate
      information indicates that PCB imports are about one percent of domestic
     production.

             A number of materials are currently being developed as substitutes for
     PCBs.      The replacement of PCBs by any of these materials will depend on the
      specific technological, economic, and institutional requirements which govern
      each specific application.     The evaluation of the substitutes must be based
      on careful consideration of all of these factors as they apply to each
      specific application where PCBs are currently being used.

      2.0    ELECTRICAL CAPACITORS

             An electrical capacitor is a device which stores electrical energy when
      a voltage differential is applied across the device.     This stored energy
      reappears in the circuit as the voltage is decreased.       The capacitor therefore
      performs an electrical function equivalent to that of a spring in a mechanical
      system.     The amount of electric charge (q) which a sjpecific capacitor can store




                                           -220-




                                                                          SPO DEFEXP-JK-00002108

                                      DX_22685.0243
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 504
Case 2:15-cv-00201-SMJ            ECF No. 373-2        filed 01/28/20   PageID.13988 Page 245 of
                                                     486




     is a function of its size, or capacitance (c) , and the TOltage (v)
                                               q = cv                                 (1)
     and the energy stored in the capacitor (w) is a function of the capacitance
     and the square of the voltage:
                                             w = i^cv 2                                (2)

             This energy is stored in the capacitor in the form of an electric field
     and in the dielectric material which is exposed to that field.

             2.1    Function of the Dielectric Material

                    When a material is placed within an electric field there is a ten­
     dency for the charges associated with the constituent molecules of the
    material to move in the direction of the field (the positive charges move in the
    direction of the applied field, the negative charges in the opposite direc­
     tion) .       If the material is a conductor, the mobile charges, usually electrons,
    will move freely under the influence of the field and a current is said to
     flow.     However, if the material is a non-conductor, the applied electric field
    will cause a spatial displacement of the charge centers of the constituent
    molecules, with the result that surface charges will be induced on the material.
    The charge on opposite faces of the material will be opposite in sign
     and will generate an electric field within the material opposing the applied
     field.        Such a material is known as a dielectric and is characterized by a
    parameter defined as the ratio of the electric field that would exist in that
     space if the medium were replaced by vacuum to that actually found within the
    dielectric - this parameter is referred to as the dielectric constant. The
    dielectric constant of most materials, at least at low frequencies, is greater
     than unity.

                    Since the effect of an applied electric field on a dielectric medium
    is the generation of a surface charge, it is clear that work must be done in
    the separation of these charges.        Clearly, the larger the applied electric
     field, the larger the surface charge, and conversely, when the electric field
     is removed, the surface charge is zero.          The energy that is required to es­
     tablish the necessary surface charge is stored within the dielectric and can
    in most cases be recovered without loss by removing the external electric
     field.



                                             -221-




                                                                               SPO DEFEXP-JK-00002109

                                         DX_22685.0244
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 505
Case 2:15-cv-00201-SMJ         ECF No. 373-2      filed 01/28/20   PageID.13989 Page 246 of
                                                486




                  In practice, the external electric field is established by applying
      electrical charges to a pair of metal plates placed on the opposite surfaces
      of the dielectric.    Although the geometry of the conductor-dielectric sand­
     wich can take a wide variety of forms, the specific geometry that is of most
      interest is that in which conductors are parallel plates separated by the
      dielectric.     In this case the capacitance of the device is given as

                                           eA
                                    C *     d                                         (3)
      where e is the dielectric constant, A the area of each plate and d the spacing
      (the thickness of the dielectric).

                  As is stated above, the magnitude of the surface charges that are
      formed on the dielectric increases as the applied electric field increases.
      Eventually, the external electric field may become sufficiently strong to rup­
      ture the bonds that hold together the charges on the individual constituent
      molecules with the result that the dielectric breaks down; i.e., conducts cur­
      rent.   The critical voltage (v ) for a specific capacitor is

                                     V = E cd                                         (4)
                                      c
      where Ec is the dielectric strength, i.e. the maximum potential gradient
      (voltage) that the dielectric can sustain without rupture,      Clearly, the
      dielectric constant and the critical voltage, or dielectric strength, are
      essentially unrelated.

                  The critical voltage of the dielectric material can impose severe
      limitations on the maximum voltage at which a capacitor can operate,     The
      electric field strength in a capacitor is strongest at sharp edges and points
      caused by surface roughness and the edges of the conductive plates.
      If the electric field at these points exceeds the critical \oltage of the
      dielectric, a corona discharge can occur which results in current leakage and
      heating of the capacitor and causes chemical degradation of the dielectric
      material.     This critical voltage for corona discharge depends on both the
      geometry of the capacitor and the properties of the dielectric, and is known
      as the corona inception voltage.     Air has a rather lew dielectric strength; the
      presence of air bubbles in the dielectric will result in corona discharges if
      the capacitor is operated at applied voltages above about 270 volts.


                                           -222-




                                                                          SPO DEFEXP-JK-00002110

                                      DX_22685.0245
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 506
Case 2:15-cv-00201-SMJ      ECF No. 373-2       filed 01/28/20     PageID.13990 Page 247 of
                                              486




               When several capacitors, say         and C^, are connected in parallel,
     then the voltage across each is the same, V, while the charge on the capaci­
     tors is Q-^ = C-jV and Q2 = C2V; hence the capacitance of the parallel combina­
     tion is given as
                                  Ct    C1 + C2                                        (5)

     Qn the other hand, if the two capacitors were connected in series, then the
     charge, Q, would be the same for each,       In this case, the respective poten-
     tials would be given as     = Q/C^ and V2 = Q/C^, with the result that the
     total capacitance is given as

                                  i/ct = i/c1 + i/c2                                   (6)

               From the above considerations it can be seen that the effect of a
     small hole through the dielectric will be to produce a very small reduction
     in the overall capacitance, since the resulting structure may be considered
     as two capacitors, one with the normal dielectric, the other with air
     dielectric, in parallel,   On the other hand, the breakdewn strength of air
     is considerably less than that of most practical dielectric materials, so
     that the effect of such a discontinuity in the dielectric will primarily be in
     reducing the critical voltage of the resulting structure.

               On the other hand, the effect of a gap between the dielectric and
     the plates is more serious since the resulting structure will act as if it
     were made up of several capacitors in series,       From Eq. (6) , it can be seen
     that the smallest capacitor in a series circuit will determine the total
     capacitance of the structure.     Thus, a gap between the plates and the dielectric
     will have the effect of reducing the capacitance without a reduction in the
     dielectric strength.

               In most practical devices, the assumption that the sole effect of
     the dielectric is the reduction of the internal electric field by the
     induction of surface charges is not entirely correct.       In all such practical
     cases, there is a leakage current that flows through the dielectric,       This
     leakage current produces heat within the dielectric.       This leakage is very
     small in useful dielectrics, but the heating effect is not always




                                           -223-




                                                                          SPO DEFEXP-JK-00002111

                                     DX_22685.0246
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 507
Case 2:15-cv-00201-SMJ       ECF No. 373-2          filed 01/28/20   PageID.13991 Page 248 of
                                                  486




    negligible.   An additional dissipative process results when the dipole moment
    induced within the molecules of the dielectric is not exactly in phase with
    the inducing electric field,      In those cases where in the constituent molecules
    have a permanent dipole moment, i.e. water, the inability of the orientation
    processes to follow the changes in the applied field becomes the dominant
    energy dissipation process? this is the basis of dielectric heating.

               The combination of the mechanism by which energy is dissipated within
    the dielectric is called the loss-tangent; the smaller the loss-tangent,
    the smaller the energy loss within the dielectric and hence the better the
    capacitor.

         2.2   Practical Capacitors

               In its simplest form, a capacitor is a pair of metal plates separated
    by a dielectric material.   Depending on the application, a great variety of
    structures have been used ranging from parallel, plate mica or glass dielectrics
    for very small capacitors, through tantalum-tantalum oxide-tantalum structures
    idiich have very large capacitances with very lew operating voltage ratings.
    The capacitors which use PCBs as the dielectric material have capacitance
    values in the range of a few tenths to tens of microfarads and are usually
    spiral wound of two thin aluminum foils and two paper spacers,       To illustrate
    the utility of spiral winding, a 0.5 mfd capacitor made of two layers of alu­
    minum foil 2.5 inches wide by 0.0005 inches thick and alternate layers of
    paper (dielectric constant = 2) 0.001 inches thick, would have a diameter of
    only 0.9 inches, whereas, in the plane parallel configuration, the structure
    would be 2.5 inches by 220 inches,      Incidentally, taking the dielectric
    strength of the paper to be of the order of 500 ]cv/cm, the voltage rating of
    the above example capacitor would be about 1250 volts.

               The manufacturer of spiral would metal/paper capacitors must avoid
    the presence of small imperfections in the paper dielectric and must insure
    complete and reliable matching of the metal foils to the surfaces of the paper.
    As an alternative to the requirement of very high quality control of the
    paper and of the forming prooess, it has been found to be cost effective
    to evacuate the spaces within the wound capacitor and to subsequently fill




                                          -224-




                                                                           SPO DEFEXP-JK-00002112

                                      DX_22685.0247
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 508
Case 2:15-cv-00201-SMJ           ECF No. 373-2     filed 01/28/20   PageID.13992 Page 249 of
                                                 486




     the voids with a suitable liquid dielectric material prior to sealing the
     conpleted unit.    This liquid displaces any air T,diich may be left in the
     capacitor, thereby raising both the dielectric constant and the critical corona
     inception voltage.

          2.3   Required Properties of Dielectric Liquid

                The properties that are essential for the liquid dielectric can be
     described in terms of the functions that the liquid must fulfill:

                .   Electrical Properties ~ Should have a dielectric constant
                    at least as large as that of the solid dielectric spacer,
                    and a dielectric strength at least as high as that of the
                    solid dielectric.    The liquid must have a low loss factor
                    to assure electrical efficiency and a high resistance to
                    the formation of corona discharges.

                .   Physical Properties - Must be liquid at a suitable
                    temperature to allow processing of the capacitor.    Eiirther,
                    it should be liquid over the operating tanperature range
                    of the resulting capacitor with a sufficiently small
                    coefficient of thermal expansion so as to fulfill its
                    function over the entire temperature range.     Must have a
                    boiling point sufficiently elevated to ensure that the
                    vapor pressure at the maximum operating temperature of
                    the capacitor does not cause rupture of the container.

                ■   Chemical Properties - Must be chemically compatible with
                    the solid dielectric material and with the metal plates.
                    Specifically, the dielectric liquid must wet both the plates
                    and the solid dielectric without altering either material
                    chemically or physically over the entire operating temper­
                    ature range.    The dielectric liquid must also be chanically
                    stable at elevated temperatures and in the presence of
                    intense electric fields so that its properties do not change
                    over time.




                                           -225-




                                                                           SPO DEFEXP-JK-00002113

                                        DX_22685.0248
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 509
Case 2:15-cv-00201-SMJ         ECF No. 373-2        filed 01/28/20   PageID.13993 Page 250 of
                                                  486




                   *   Flanmability - Should be non-f lemmable and produce no
                       flammable breakdown products if electrical arcing occurs
                       within the capacitor.

                   '   Cost and Availability - Should be inexpensive and readily
                       available with well defined and standardized properties.

                   '   Toxicity - Should be non-toxic and its possible break-
                       dcwn products should be non-toxic.

                   *   Environmental Persistence - Should be environmentally
                       degradable and non-bioaccunrulating.

                   '   Legislative Acceptability - Must be acceptable under the
                       laws of the U.S. and of all other countries to which
                       capacitors are exported.     Should be acceptable under the
                       relevant electrical codes which govern the use of capacitors.

             2.4   The Use of PCBs in Capacitors

                   PCBs have been the standard dielectric liquid used in almost all
       liquid-filled capacitors since 1929.        Prior to 1952 the liquid used, in
       capacitors was Aroclor 1254 (54 percent chlorine); it was then replaced by
       Aroclor 1242 (42 percent chlorine), which has better electrical properties.
       In September 1971, Monsanto introduced a new capacitor liquid, Aroclor MCS-
       1016, which is a modified Aroclor 1242. This material is the standard against
       which 'the properties of any other proposed capacitor- dielectric fluid must be
       ccmpared.
                                                                            (1)
                   2.4.1   Properties of PCB Capacitor Dielectric Liquid

                           The relevant properties of Aroclor 1016 are as follows:

                           .   Electrical Properties

                               dielectric constant (ASIM D-150-47T)      5.85 (25°C)

                               dielectric strength (ASTM D-149-44)       >35 KV

                               resistivity (ASTM D-257-46)               >500 x 109

                               loss-tangent (Dissipation
                               factor-ASTM D-150-47T)                    0.0025



                                               -226-




                                                                            SPO DEFEXP-JK-00002114

                                      DX_22685.0249
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 510
Case 2:15-cv-00201-SMJ              ECF No. 373-2         filed 01/28/20     PageID.13994 Page 251 of
                                                        486




                    •   Physical Properties
                        melting point (pour point)                    -19°C

                        viscosity at 100°F                            ■71-81 SUS

                        boiling point               •                 325-366°C

                        specific gravity                              1.362

                        coefficient of thermal e;g?ansion             .00068 cc/cc°C

                .       Chemical Properties
                        corrosiveness:    liquid - noncorrosive
                                          breakdown products - corrosive
                        solvency:   high, but satisfactory materials have
                                    been developed
                        stability (max. service temp.)              95°C

                .       Flammability

                        liquid (Cleveland open cup flash point) :          14l°C
                        breakdown products:      nonflammable (primarily
                                                 HC1 and carbon)

                .       Cost and Availability

                        cost                                      $5.14/gallon
                        availability - no prcblan




                                         -227-




                                                                                   SPO DEFEXP-JK-00002115

                                           DX_22685.0250
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 511
Case 2:15-cv-00201-SMJ        ECF No. 373-2      filed 01/28/20   PageID.13995 Page 252 of
                                               486




                         .   Persistance

                             environmental - very persistent
                                                                                  +     (2)
                                % biodegradation {48 hour activated sludge)    33 - 15%

                             bioaccumulating - very

                         *   Tlegislative Acceptability

                             banned in Japan, essentially banned in Sweden

                2.4.2    Advantages and Disadvantages of PCBs in Capacitors

                         Aroclor 1016 has a relatively high dielectric constant of
      5.85 which is well matched to the dielectric constant of 6.10 of the paper
      used in capacitors.     This mixture of PCBs is chemically very stable, even in
      the presence of high temperatures and intense electrical fields,        It is prdb-
      able that some slight dechlorination of the PCS occurs during the long term
      operation of capacitors,     The resulting HC1 would lower the dielectric strength
      of the PCB.    However, the Aroclor 1016 used in capacitors usually contains a
      few tenths of one percent of a chemical scavenger (usually an organic epoxide)
      which reacts with any HC1 which is formed, and thereby extends the life of the
      capacitor.

                         The only major problems associated with the use of PCBs are
      their extreme environmental persistence and chronic toxic properties which are
      made more severe by the high degree of bioaccumulation which occurs in the
      environment.    The recent restrictions imposed by the governments of Japan and.
      Sweden on the use of PCBs in those countries will require that a suitable sub­
      stance be developed for use in electrical equipment which will be exported.

                 2.4.3   Usage of PCBs in Capacitors

                         The General Electric Co. reports that approximately 100
      million PCB type capacitors are produced annually in the U.S. with a value of
                                                            (3)
      140 million dollars, most of them for first-time use.     Total annual PCB
      requirement for capacitor manufacturing is 21 million pounds, about 50 percent
      of which is used in large power factor correction capacitors.




                                            -228-




                                                                         SPO DEFEXP-JK-00002116

                                      DX_22685.0251
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 512
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.13996 Page 253 of
                                               486




                       Capacitors used in lighting and air conditioning applications
     contain 0.005 to 0.09 gals. (0.05 to 1.0 lbs.) of PCBs. The largest power
     capacitors contain about 6.7 gals. (77 lbs.) of PCBs. The most popular size
     contains about 3.1 (36 lbs.). The National Electrical Code requires that any
     installation of capacitors in which any single unit contains more than 3
     gallons of combustible liguid shall be in a vault like that required for
                   (4)
     transformers.
                       The life expectancy of capacitors exceeds 10 years for
     lighting applications and more than 20 years in electric utility power trans­
     mission application. Although capacitors are considered long-lived products,
     they could fail due to poor process control, materials quality and mis­
     application. According to G.E., existing PCB capacitors have been developed
     to the point that failures are considered essentially negligible. In each
     application, the first-year failure rates are less than 0.2 percent. This
     level of life and reliability had not been achieved prior to the introduction
     of PCBs. Furthermore, the relative non-flammability of askarels significantly
     reduces the fire hazard that might otherwise acccmpany those failures that
     result in rupture of the case. Capacitors are not rebuilt and returned to
     service after failure. They are disposed of and replaced by new capacitors.
           2.5 Alternatives to the Use of PCBs in Capacitors
               There are two main approaches that might be adopted in the develop­
     ment of substitutes for the PCBs in capacitor applications, (a) a straight­
     forward replacement of PCBs that -would require minimal alternation of the
     present production techniques; and (b) the introduction of new production
     techniques designed to eliminate the need for a liquid dielectric, In either
     case, the alternative solution must be significantly less environmentally dis­
     tressing than the currently used PCBs.
                2.5.1 Substitutes for PCBs

                      So Icsng as idle present method of construction of capacitors
     is used, the dielectric liquid is required and must necessarily satisfy the
     physical, chemical, and toxicity requirements at least as well as do PCBs.
     These requirements can be relaxed only i: conjunction with a more or less
     severe restriction on the maximum operating temperature of the capacitor, On
     the other hand, some sacrifice in the dielectric constant and dielectric


                                             -229-




                                                                         SPO DEFEXP-JK-00002117

                                     DX_22685.0252
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 513
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.13997 Page 254 of
                                             486




      strength would be possible by increasing the dimensions of the capacitors, In
      many applications this increased size would be troublesome, but not so serious
      as to be impractical. Further, there are some applications in which the non­
      flammability of the dielectric liquid and of its possible breakdown products
      could be somewhat sacrificed, Finally, the cost factor could be considerably
      relaxed.

                        A number of compounds are being developed as replacements
      for PCBs in capacitors. The following list of compounds must all be con­
      sidered. as possible substitutes for PCBs in at least limited applications.
                        2.5.1.1 Phthalate Esters:
                                 2.5■1.1.1 Dioctyl Phthalate:     (DOP)
                                 Current status:
                                 Used in capacitors in Japan. Used by General
                                 Electric Co. under the trade name "Econol" in ca­
                                 pacitors manufactured for export to Japan.
                                 Advantages:
                                 Price: one-half that of PCB.
                                 Availability: Widely used as a plasticizer for FVC.
                                 Dielectric Constant: 5.3; similar to PCB.

                                 Disadvantages:
                                 Chemical stability: capacitors are limited to 85°C
                                 max . vs 95°C max. for PCB.
                                 Corona inception voltage: lower than PCB.^
                                 Flammability: Flash point is relatively high (220°C)
                                 but more flammable than PCBs.
                                 Toxicity: Suspected carcinogen. Extensive addi-
                                 tianal testing is required.1 '
                                 2.5.1.1.2 Diisoncnyl Phthlate:
                                 Current status:
                                 Currently being tested by Exxon Chemical under the
                                 trade name "Ehjay 2065".^


                                          -230-




                                                                          SPO DEFEXP-JK-00002118

                                    DX_22685.0253
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 514
Case 2:15-cv-00201-SMJ        ECF No. 373-2          filed 01/28/20      PageID.13998 Page 255 of
                                                   486




                        2.5.1.4     Silicones

                        Current status:     Developmental work is being done in the
                        U.S. by Dew Coming Co.            No information is currently avail-
                        able, but Dow Coming has indicated that a formal announce­
                                                        (IQ)
                        ment will be nade late in 1976.

                        2.5.1.5     Diaryl Sulfone

                        Current status:     The Monsanto Company has been
                        conducting extensive bests with a proprietary dielectric
                                                       (2)
                        liquid trade named "MCS-1238".     Detailed chemical
                        information is not currently available on this material^
                        hewever, an example cited in German and U.S. patent dis­
                        closures is a mixture of tolyixylyl sulfone, isopropyl
                        biphenyl, and minor ingredients which may be antioxidants.
                        Complete information has been promised by Monsanto for the
                        late first quarter of 1976.

                        Advantages:     (M2S-1238)
                        Dielectric constant:        6.0
                        Corona inception voltage:           similar bo PCB.
                        Biodegradation (48 hour activated sludge):            70% + 10%.
                        Bioaocumulation:        does not concentrate in food chain.
                        Toxicity:     Rat oral LD 50      = 3.8 gAg-   Rabbit dermal
                        LDf-Q - 5 to 8 g/kg.

                        Disadvantages:     (MCS-1238)
                        Flammability:     more flammable than PCBs.
                        Chronic toxicity:        lack of data.

                2.5.2   Elimination of Dielectric Liquids in Capacitors

                        Because of the oanplex and strongly interacting requirements
     on a liquid dielectric material, there is considerable interest in the
     development of capacitor designs which do not require a liquid dielectric.
     The rather advanced technology involved in the production of very thin
     plastic films of very high physical integrity, such as is required in many
     food packaging applications, has opened the way for the production of plastic



                                                -233-




                                                                                 SPO DEFEXP-JK-00002119

                                       DX_22685.0254
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 515
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20    PageID.13999 Page 256 of
                                              486




       films of suitable dielectric constant and dielectric strength for capacitor
       applications. The parallel development of methods for the deposition of thin,
       carefully controlled metallic films on ncn-conducting surfaces, such as is
       widely practiced in the semiconductor industry, suggests that the use of a
       liquid dielectric material could be circumvented by metallic films deposited
       onto suitable plastic substrates. The resulting metallized film can be
       spirally wound into useful capacitors. The essential problems associated with
       this approach,   aside from the development of suitable high speed processing
       equipment, lie    in the selection of a plastic substrate that is tractable but
       also stable at   sufficiently high operating tenperatures, and in the complete
       elimination of   air from the capacitor. An additional problem with this approach
       lies in the nature of the polymers that have been studied; nearly all of the
       suitable materials are themselves flammable and so are their probable breakdown
       products.
                        A number of different plastic films are used in lew voltage
       DC capacitors. I'fost of these materials exhibit a relatively high loss-tangent
       (dissipation factor) which results in over-heating When subjected to an alter­
       nating electric field. Only polypropylene has a loss-tangent sufficiently lew
       so that it can be used in AC" capacitors, and the dielectric constant of this
       material is about 2.2 (vs 5.85 for PCB).
                         The polypropylene film that is used in capacitors is con­
        siderably thinner than that used for packaging and decorative applications.
        There is no current source of satisfactory capacitor grade polypropylene film
        in the U.S. The technology for metallized polypropylene film capacitors
        comes frem Pye TMC of England which is partially owned by Philips. Represen­
        tatives of this conpany have approached most major U.S. manufacturers.
        Currently, this technology has been purchased by one U.S. manufacturer at a
     .. cost of four percent of their capacitor sales for the life of the technology
        usage. The failure rate of the dry film capacitors is reported to be 20 times
        that of PCB filled capacitors, primarily due to corona discharges into air that
        is trapped in the dielectric layers. Present efforts on dry film type
        capacitors are directed toward the development of a suitable capacitor design.
        Polypropylene capacitors are widely used in Europe at voltages up to 250 volts.
        Capacitors suitable for U.S. applications are not expected for 3 to 5 years.


                                            -234-




                                                                         SPO DEFEXP-JK-00002120

                                     DX_22685.0255
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 516
Case 2:15-cv-00201-SMJ           ECF No. 373-2                filed 01/28/20   PageID.14000 Page 257 of
                                                            486




              2.6    The Use of PCB Capacitors in Electrical Equipment
                Each of the specific uses of PCB capacitors inposes special
      requirements on the performance of the capacitor and on the properties of the
      dielectric liquid. The evaluation of the various substitute liquid dielectrics
      and of the dry capacitor designs must be based on the suitability of the
      resulting capacitors for each of these uses.

                     2.6.1 Fewer Factor Correction
                       The largest use of PCB filled capacitors is to increase the
      efficiency of electrical pewer distribution by correcting for the power factor
      of inductive machinery such as industrial motors, induction furnaces, and
      fluorescent light transformers. In general, the load imposed on a power line
      by these electrical devices is not purely resistive, but is also partly
      inductive. The voltage drop (VT) across such an inductor is proportional to the
                                     _      j i          1

      rate of change of current through the device; hence

                                                      _ di
                                     VL =         “Li   -^T-1
                                                        dt                                    (7)

      where the negative sign expresses the reaction of the inductance. (L) to a
      change in current (i) through the inductance, If the current is expressed in
      the form

                                     i   ~ i           e jut                                  (8)
                                                  o

      where j E /T , ejaJt = (cos wt - j sin cot), to = 27Tf, f = frequency.
      Then
                                    V±J = jcoL i = ZTJ_i i                                    (9)

      where         is the inductive reactance given by
                                     ZT.Li = iuli .                                          (10)




                                                         -235-




                                                                                     SPO DEFEXP-JK-00002121

                                         DX_22685.0256
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 517
Case 2:15-cv-00201-SMJ       ECF No. 373-2              filed 01/28/20           PageID.14001 Page 258 of
                                                      486




                       On the other hand, for a capacitance (c) , the potential
     difference
                                                  Si. dt             1
                                Vc                                           i                     (11)
                                           c          c             jlJL'C

     where Q is the electric charge on the plates of the capacitor,                   Hence, the
     capacitive reactance    is given by
                                                 1                                                 (12)
                                Zc              jwc       .
                      If a series circuit containing inductive (L) , capacitive (c) ,
                                                                   ju)t across it, the
     and resistive (R) elements has a potential difference v = v^e
     relation between current and applied potential difference is given by

                                 di
                          Ri + L ^ h           £ /            i dt = V ejuct
                                                                      o
                                                                                                   (13)

     A solution of this equation is in the form

                                i = i e j (ot + G)                                                 (14)
                                     o
    where 0 is the phase difference between the applied potential difference and
    the resulting series circuit current, Qn substitution of the assumed solution
    into the differential equation. (13) , one firds

                                (joL + R — —i ) i = V                                              (15)
                                 J         oc

    which is, in the general (Ohm's Law) form.

                                Z i    =    V                                                  (16)

    where

                                z    sR    + :(wl-H) = |z                                      (16 )


     where

                                |z|            Vr2+                                           (16     )



                                                -236-




                                                                                      SPO DEFEXP-JK-00002122

                                      DX_22685.0257
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 518
Case 2:15-cv-00201-SMJ         ECF No. 373-2           filed 01/28/20   PageID.14002 Page 259 of
                                                     486




    and
                                                            1
                                                                                          111
                                 4> -- tail-1
                                                    (jdL - OJC
                                                                                    (16         )
                                                        R

    and, in. order to satisfy Eq. (16)

                                  0 = —4> .                                           (17)
                      Hie power dissipated in a series R, L, c circuit is given by


                                  P = T
                                         if     o
                                                     VI dt                                (18)


    where T is the period = -■

    which, on integration, yields

                                 P = IoVo COS (j)                                         (19)

                                                            I I
    where cfc is the phase angle given by Eq. (161
                      The importance of the phase angle is best described by noting
     that electrical power is generated in such a manner that the voltage and cur­
     rent are in phase, i.e. (cos ^ge^gj-^ion “
                      Henoe
                              Power generated - power consumed = Power losses
                                                                  in transmission

                           VI
                            o o - VoI o cos 9 — Vo Io (1 - cos 8) - *■cover loss due
                                                    to unfavorable phase angle     (20)

                      Since the voltage is fixed and cos 0 £ 1,         the transmission
     line current must be increased in order to supply the load         when there is a
     lagging phase angle, However, the resistive losses in the          transmission lines
     are proportional to the square of the current transmitted.          Therefore,


                                                -237-




                                                                            SPO DEFEXP-JK-00002123

                                     DX_22685.0258
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 519
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20    PageID.14003 Page 260 of
                                              486




      efficient transmission of electrical energy requires that the net phase angle,,
      or pcwer factor, of the load be as close to unity as possible. This power
      factor correction is achieved by the introduction of a capacitor in series
      with the inductive load at the load end of the line.
                        The function of a capacitor in such a circuit can perhaps be
      better understood by examining the interchange of electrical energy among the
      various components of the circuit. In an inductive device, such as a motor or
      a fluorescent light, which is subjected to an alternating current, a consider­
      able amount of energy is stored in the form of a magnetic field and then
      returned to the circuit in the form of current when the voltage decreases, In
      a purely inductive circuit, this current is transmitted back to the generator
      and is lost in the form of heat in the transmission lines. The energy required
      to form the magnetic field during the next cycle must then be supplied by the
      generator. If a capacitor is placed in the circuit near tire inductive load,
      the energy from the collapse of the magnetic field is stored in the capacitor
      in the form of an electric field when the voltage decreases, and then is
      transferred back fran the capacitor to the inductive device to reform the
      magnetic field during the next cycle. Since the energy to form the magnetic
      field is transferred between the capacitor and the inductive device, it does
      not appear in the transmission lines. This decreases both the heat losses hi
      the transmission lines and the amount of energy required from the generator.
                       The capacitor used for power factor correction functions as a
      temporary storage device for electrical energy, It is important that the
      energy losses be minimized, implying a low loss-tangent for the capacitor and
      a minimum distance between the capacitor and the inductive device, The other
      physical and electrical properties of the capacitor are a function of the
      particular application, There are three general types of power factor cor-
      rection capacitors: high voltage power, low voltage power, and lighting ballast
      capacitors.




                                           -238-




                                                                         SPO DEFEXP-JK-00002124

                                     DX_22685.0259
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 520
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.14004 Page 261 of
                                               486




                         2,6.1.1   High Voltage Fewer Factor Capacitors

                                   Power factor oorrection can be furnished by the
     electric utility by installing capacitors at substation locations.      These
     capacitors are designed to operate at high voltages of 4800 to 13800 volts,
     and are manufactured in a size range frem 15 kvar to 200 kvar.       Each capacitor
     contains about 2 to 2% gallons of PCBs, most of which is trapped in the
     porosity of the paper dielectric,      These capacitors are generally installed in
     banks in a substation or mounted in groups on utility poles.

                                   The failure rate of high voltage pewer factor
     capacitors is approximately .3% per year,      These capacitors are usually
     protected by fuses so that the failure of one capacitor in a bank will not
     cause failure of other capacitors.      Rupturing of these capacitors on failure
     is relatively unusual, and even when the case does rupture, loss of PCB is
     generally less than Jj-gallon as most of the liquid is absorbed by the paper
     in the capacitor.

                                   The high voltage power factor capacitors are usually
     installed outdoors in non-hazardous locations.      Fire resistance is therefore
     of minor importance.     The dielectric must have a high dielectric constant and
     a high resistance to corona formation in order to operate successfully at high
     voltages.

                         2.6.1.2   Low Voltage Power Factor Capacitors:

                                   Electrical utilities structure their rates so that
     there is an econcmic advantage to tire industrial user to supply the power
     factor correction for major inductive loads such as motors, induction furnaces.
     and welding machines,     The capacitors for these applications are designed to
     operate at 250 to 575 volts.

                                   The PCB/paper conbination used as the dielectric in
     spiral wound capacitors operates most efficiently at a voltage of 400 volts
         mil. Technological limits on paper manufacturing limit this dielectric
     combination to a minimum thickness of about one mil, so the full efficiency
     of these capacitors is not achieved at voltages belcw 400 volts.       However,




                                            -239-




                                                                          SPO DEFEXP-JK-00002125

                                      DX_22685.0260
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 521
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.14005 Page 262 of
                                               486




       capacitors of this type are used for power factor correction for voltage
       applications down to 220 volts with the motors in heavy duty whole-house air
       conditioners,

                                    Low voltage capacitors are usually built into the
       equiporent or located close to the inductive machinery in manufacturing plants.
       Important requirements of the dielectric and lew flammability, lew toxicity of
       the liquid and its degradation products, are chemical stability to achieve
       long service life of the capacitors,     Dry film capacitors could find oensider-
       able use in 220 volt applications where space is not a severe limiting factor,
       as in air conditioners.

                          2,6.1.3   Lighting Ballast Capacitors

                                    Normal fluorescent light fixtures are designed to
       operate on 110 volt pewer circuits,     The fluorescent bulbs, hewever, require
       about 300 volts to operate,     This high voltage is supplied by a transformer
       which is built into the fixture.     A small percentage of fluorescent lights are
       built with a coil-and-oore transformer and no pewer factor correction,      These
       units are sold for household use on the basis of low initial price,     The power
       factor of these lights is about 0.7.

                                    The fluorescent lights which are manufactured for
       commercial and Industrial applications all have the high voltage supplied by a
       ballast.    This ballast consists of an auto transformer connected in series
       with a 4pf capacitor,     The capacitor is of foil-PCB-paper construction and is
       sealed into an aluminum can.     The transformer and capacitor are packaged in a
       steel can which is filled with a mixture of asphalt and sand as a potting
       compound.    This finished ballast is about 1" x 2%" x 12", and has a life
      -expectancy of 10 to 15 years in normal service,     The lighting fixtures using
       this arrangement have a power factor of about 0.9.     The capacitor in a
       fluoresoent light ballast is usually installed very close to the bulbs, and
       depending on the design of the fixtures, the ballast operates at temperatures
       of 85 to 90°C.




                                             -240-




                                                                         SPO DEFEXP-JK-00002126

                                      DX_22685.0261
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 522
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.14006 Page 263 of
                                               486




                                  High efficiency mercury arc and sodium arc lights
      are widely used for highway lighting and other high-intensity applications.
      The ballast units which supply the high voltage for these lights are similar
      to those used in fluorescent lighting, except they supply more power at a
      higher voltage.

                                  It should be namenfoered that the amount of energy
      that can be stored in a capacitor is proportional to the square of the voltage,
      so that a 110 volt capacitor would require 8 times the plate area of a
      capacitor operating at 300 volts.

                                  The major requirements for ballast capacitors are:

                 small, size, implying a high dielectric constant;

                 ability to operate at 3 00 volts, which implies a complete
                 exclusion of air so as to avoid corona discharge problems;
                chemical stability when exposed to 90°C for long periods
                of time; and

                non-flamniability because of the use of the ballasts
                in houses and other flammable, hazardous locations.

                                 herovox reports that they are developing a dry type
      metallized polypropylene capacitor which oould be used in fluorescent ballast
      applications and that this design would be good for industrial applications
      up to 370 volts, (11} Application of these units up to 440 volts is considered a
      possibility. This substitute, when available, would be suitable for 50 percent
      of the current capacitor applications.    It would increase the cost of lew
      voltage power factor capacitors by 20 percent as compared to a PCS
      unit but would double the cost of ballasts (separate units would be required
      for purposes of start and storage}.    The film and metallizing equipment used
      in these capacitors are manufactured in Europe and currently must be imported.
      The use of this technology will require major redesign of the parent products,
      particularly when used in fluorescent light ballasts and room size air
      conditioners.   Because of space and temperature limitations, the dry film
      capacitors could not generally be used to replace failed capacitors in existing
      electrical equipment.



                                            -241-




                                                                         SPO DEFEXP-JK-00002127

                                     DX_22685.0262
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 523
Case 2:15-cv-00201-SMJ          ECF No. 373-2     filed 01/28/20      PageID.14007 Page 264 of
                                                486




                                    It should be noted that the general use of dry film
     capacitors in European fluorescent lights is not comparable with U.S. practice.
     The European line voltage is normally 250 volts, which is belcw the corona
     discharge voltage into air, but which allows a decrease in size of the capacitor
     by a factor of 6 compared to 110 volt applications.          In addition, the European
     fixtures are usually single bulb, rather than the dual bulb fixtures used in
     the U.S. , and the auto transformer is much less reactive as it needs only to
      increase the voltage from. 250 to 300 volts,     As a result, much less capacitance
      is required for power factor oorrection in European fixtures, and the capacitor,
      can operate efficiently at normal line voltages.       Finally, the capacitors in
     European fluorescent fixtures are installed as discrete oonponents to allow for
     their replacement; this is necessary because of the higher failure rate of dry
      film capacitors compared to U.S. capacitors.

                                    In spite of the relative severity of the technical
     requirements for U.S. ballast capacitors, industry sources indicate that there
     is probably a 50 percent chance that a usable dry film capacitor will be
     available in the U.S. by the end of 1976.

                2.6.2      Motor Starting Circuits

                           Electric motors for residential use are designed to operate
     on single phase current.       A number of different methods are used to develop
     the rotating magnetic field that is required to start the motor, and these
     methods differ in the amount of torque that is developed at low speeds.
     Certain applications, particularly compressors in air conditioning units,
     require a very high starting torque,       This is achieved in a single phase motor
     through the use of a capacitive starting circuit.

                           In a capacitor run motor, stator windings are connected as
     shewn belcw:
                                                        PRIMARY    WINDING


                                                                   ROTOR


                    LINE
                                                                      SECONDARY WINDING



                                                     ^0000
                                                IF
                                             -242-




                                                                             SPO DEFEXP-JK-00002128

                                       DX_22685.0263
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 524
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14008 Page 265 of
                                             486




                              The starting field is connected to the power supply-
    through a capacitor; the result is a starting winding current which leads the
    applied voltage, Hence, at standstill, the rotor sees fields nearly 90° apart
    in time as well as 90° apart in space. The resulting, effectively rotating,
    field results in high starting torque and a high power factor C important
    during the period when the bach, emf due to rotor motion is low so that the
    starting current is significantly higher than the running current) . Because
    of the inductive effect of the starting winding, the capacitor is subjected to
    a voltage substantially higher than the line voltage, Most 110 volt appliance
    motors are designed so that the capacitor operates at an effective voltage of
    370 volts, thus making optimum use of the characteristics of foil-PCB-paper
    capacitors.
                              The capacitor not only performs the necessary
    function of generating the starting field, but also provides significant power
    factor correction. In larger motors — primarily 220 volt air conditioner
    motors — the PCB motor run capacitor is sized for optimum power factor
    correction and additional capacitance is provided during the first few seconds
    of start-up by an electrolytic capacitor in parallel with the PCB capacitor.
    The electrolytic capacitors provide very high capacitance in a snail package,
    but they have a dissipation factor of about 7 percent which causes rapid
    terrperature increases. The electrolytic capacitor is disconnected by a
    centrifugal switch when the motor reaches running speed. This prevents failure
    from overheating and results in a configuration with good operating character­
    istics and satisfactory power factor.
                              The motor run capacitor is normally built into the
    motor. This results in a requirement for small size, long life, and fire
    safety for the capacitor, It is possible that dry film capacitors could be
    used in this application. However, the high voltages suggest that a liquid
    dielectric capacitor would be more suitable if a satisfactory substitute were
    developed for PCBs.




                                        -243-




                                                                         SPO DEFEXP-JK-00002129

                                    DX_22685.0264
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 525
Case 2:15-cv-00201-SMJ        ECF No. 373-2       filed 01/28/20   PageID.14009 Page 266 of
                                                486




                                In sane applications, DC motors can be used in place
   of single phase Ml motors,     Such DC motors are used in some European electrical
   appliances where the electronic speed control that can be achieved with the
   DC motor results in a savings compared to the more complex speed control
   mechanisms required with an AC motor,        In these European appliances, the DC
   power is supplied by a silicon rectifier.       However, the output from the
    rectifier must be filtered bo eliminate the AC components, end this filter
    circuit normally uses a liquid filled capacitor,       In addition, the DC speed
    control circuit requires an additional capacitor,      While these circuits could
   be redesigned to eliminate the use of capacitors, the resulting DC motor would
   not appear to be economically competitive with the capacitor run motor except
   in a limited number of special applications.

              2.6.3   Electronic Filter Capacitors

                       Rectifier circuits are used to supply DC current to electronic
   ocmponents.     For instance, the circuitry of most U.S. television sets operates at
   300 volts DC.     The output of the rectifier must be filtered to adiiwe a stable
   DC current,     Mast television sets use a PCB capacitor operating at 300 volts
   to pass the AC components of the current.       This achieves the required 300 volt
   DC power required by the other ocmponents.

                       Requirements for this capacitor are long life at 300 volts,
   small size, and good fire resistance.    Either a dry film capacitor or a suitable
   liquid dielectric capacitor could be substituted for the PCB capacitor in this
   application, although the larger size of the dry film capacitor may limit its
   use in repairing existing television sets.

        2.7   Institutional Barriers to Substitutes for PCBs in Capacitors

              The final choice of an acceptable substitute for PCBs will be made
   by the capacitor manufacturers based on the performance characteristics and fire
   safety of alternate dielectric materials.       This choice will be affected by
   performance waranties that are canmon in this industry and by evaluations of
   safety as reflected in the codes and regulations which govern the use of
   capacitors.     The traditional industry practices and the formal regulations both
   impose institutional barriers to the acoeptance of a substitute for PCBs.



                                        -244-




                                                                          SPO DEFEXP-JK-00002130

                                     DX_22685.0265
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 526
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20   PageID.14010 Page 267 of
                                              486




     These barriers are a major factor in the rapid replacement of PCBs, and should
     be carefully considered in the formulation of government regulations and in
      the industrial marketing of alternate dielectric materials.

                2.7,1    Performance Acdeptability

                         Capacitors are sold with stringent performance warantees which
      cover both the capacitance and the expected life or maximum failure rate of the
      capacitors.    These warantees are based on various capacitor standards which are
      established by industry groups.    The wide usage of a particular type of
      capacitor will depend on the existence of relevant standards which allows the
     user to choose equivalent capacitors from different manufacturers.

                         Currently, no industry standard exists for dry film capacitors
     for AC applications.     However, such a standard is being developed by a
     committee of the E.I.A. and should be formalized by the end of 1976.        This
     standard will establish minimum performance criteria for any dry film AC
     capacitors which may be manufactured.

                         Sales of capacitors to performance specifications implies the
     acceptance of considerable liability by the capacitor manufacturer,      Because
     of the expense of repairs to lighting fixtures and appliances which have been
     sold to consumers, the liability due to early failures could easily exceed the
     cost of the capacitors.     A situation of this type occurred during the 1960's
     when many fluorescent light ballast capacitors failed prematurely.      This group of
     failures occurred when the voltage stress on the PCBs was increased, resulting
     in a slightly increased rate of degradation by dechlorination caused by corona
     discharges.     The increased failure rate was not apparent on short term tests;
     the replacement of the failed ballasts was very expensive to the capacitor
     manufacturer.     This problem was solved by the addition of a chemical scavenger
     to the PCB.

                         Because of the occurrence of past performance failures and the
     high potential cost of future failures, tfte capacitor industry can be expected to
     be very conservative in the introduction of substitutes for PCBs.     Substitutes
     will be accepted only after the accumulation of substantial long term. (3 to 5
     years) service testing data.     Since the greater biodeqradability of the



                                           -245-




                                                                         SPO DEFEXP-JK-00002131

                                      DX_22685.0266
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 527
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20    PageID.14011 Page 268 of
                                              486




     substitutes implies that they will exhibit lewer chemical stability than PCBs,
     considerable testing at service conditions will be required to support the
     general use of any of these materials. This requirement of extensive service
     testing would be expected to delay the general acceptance of PCB substitutes
     by 3 to 5 years.
                2.7.2 Fire Safety
                      The use of capacitors is governed by several industry
     standards which embody the general service experience and risk factors as
     perceived by industry representatives and fire insurance underwriters. These
     oodes and regulations are specific for various applications of capacitors. The
     major applications must therefore be considered separately.

                       2.7.2.1   Utility Use of Pcwer Factor Correction Capacitors
                               Most of these capacitors are installed in substations
     or are mounted on poles. In general, the locations of these capacitors are non-
     hazardous, and there is little risk that fire damage or personal injury will
     result fran the failure of a utility cajpacitor.
                               The failure of existing utility capacitors may
     result in uncontrolled loss of PCBs into the environment. The frequency of
     capacitor rupture is reportedly quite lev/ (estimated to be .02%/year) and the
     amount of PCB lost to the environment probably does not exceed 2 to 3 pounds
     per capacitor rupture. However, because of the large number of capacitors in
     service and the lack of means for containing any leakage, the total environ­
     mental load from this source may total several thousand pounds per year.
                               Current standards for the disposal of failed
     capacitors containing more than 2 pounds of PCB requires that they be buried
     in supervised dry land fills that meet state requirements. (D In addition, the
     standards require that these capacitors be labeled with a warning as to their
     environmental hazards. This label must also contain detailed disposal pro­
     cedures. The major apparent lack in these standards is in the area of control
     and disposal of leakage from failed capacitors. The necessity for such control
     may offset the econcmic penalties associated with the replacement of PCB
     capacitors by units which are environmentally less objectionable.



                                           -246-




                                                                         SPO DEFEXP-JK-00002132

                                     DX_22685.0267
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 528
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14012 Page 269 of
                                              486




                       2.7.2.2   Industrial Use of Power Factor Correction Capacitor
                               The use of power factor capacitors in industrial
     plants is governed by state fire regulations and by the National Electrical
     Code (4) which has been formally incorporated into GSHA regulations.
                               The National Electrical Cede requires that capacitors
     that contain more than three gallons of flanrmable liquid be enclosed in a
     vault or installed in a outdoors fenced enclosure. The definition of flammable
     liquid is not explicit, but the effect of the Code is to give large PCB
     capacitors a significant economic advantage compared to those containing other
     liquids. Proposals are currently being considered to define a class of
     transformer and capacitor liquids which are self extinguishing. This may
     eventually lead to a change in the code so that vaults will not be required
     for large capacitors in industrial applications. This code change is unlikely
     to be made prior to issuance of the 1981 code.
                       2,7.2.3   Lighting and Appliance Capacitors
                               These small capacitors are usually built into the
     ballast or appliance. Failure of the capacitor prior to the obsolescence of
     the light or appliance is infrequent, and the capacitor is scrapped as part
     of the entire assembly, Currently, most of this material ends in municipal
     landfills. With growing popularity of reclaiming metal values from municipal
     waste, there will be an increasing amount of PCB which appears as contaminants
     of scrap steel and is vaporized or burned off in the steel furnace.

                               The major drawback to the use of substitute materials
     is the fire safety of the appliance. Completed ballasts or appliances must
     meet minimum safety standards as specified by tests conducted by Underwriters
     Laboratories. Because the amount of liquid contained in these capacitors is
     small, there is probably little increase in fire hazard if a flammable liquid
     is used, especially if the capacitor is fused to prevent rupture of the case.
     Hcwever, acceptance of flanroable liquids in capacitors will have to await
     action by Underwriters Laboratories, and recent conversations indicate that
     they have not yet established either specifications or test procedures for
     electrical equipment containing flamnable liquid capacitors. (5)


                                         -247-




                                                                         SPO DEFEXP-JK-00002133

                                    DX_22685.0268
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 529
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.14013 Page 270 of
                                               486




      3.0   ELECTRICAL TRANSFORMERS
          Polychlorinated biphenyls are used as liquid coolants in electrical trans­
     formers which are located in enclosed or hazardous locations. PCBs have an
     advantage over the other major liquid transformer coolant (mineral oil) in that
     they are nonflammable. Gaseous coolants are also nonflammable, but gas cooled
     transformers have disadvantages which are considered be lew. Alternative liquid
     coolants are probably available, but to date none have been found which have
     all the advantages of PCBs. The follcwing analysis includes a summary of the
     purposes of transformers in electrical circuits, heat generation in trans­
      formers, currently-nsed cooling techniques* materials being investigated as
     substitutes for PCBs, and institutional barriers to the use of substitute
     materials in place of PCBs.
            3.1 Heat Generation in Electrical Circuits
               In direct current electrical circuits, the power, P, delivered at a
     load consisting of pure resistance (e.g * / a light bulb) is the product of the
     electrical current, i, moving through the load and the voltage, V/ across the
     load,
                               P = (V) (i)                                       (21)
     But since current is proportional to voltage for a given resistance,
                                 V = (i) (R)                                        (22)
     where R, the resistance, is the constant of proportionality, It follows that
     power delivered to the load resistance is the product of voltage, V, and the
     square of the current
                                 P = i2R                                            (23)
                Since the wires that carry electrical power from the site of
      generation (be it a battery or an electrical generator) to the load resistance
      also offer resistance to the flew of electrical current, a portion of the power
      generated is lost through heating of the wires connecting the load to the
      electric power source, For a given wire diameter, electrical resistance is
      proportional to the length of the wire, In many circuits (e.g., an automobile
      electrical system) , the power lost in the transmitting wires is small in


                                           -248-




                                                                        SPO DEFEXP-JK-00002134

                                      DX_22685.0269
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 530
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14014 Page 271 of
                                             486




     comparison to the power delivered at the load (such as the headlights). How­
     ever r in transmitting electrical power over long distances, the resistance of
     the wires could cause the dissipation of a significant portion of the energy-
     intended for the load.
               In alternating current circuits, the paver dissipated in. a resistance
     (either in the load or in the wires carrying the paver to the load) is also
                   2
     given by P = i R. (The relation, P = (V) (i), always applies to power
     dissipated in DC circuits, but in AC circuits the expression only applies when
     the voltage and current are in phase with each other, which isn't always the
     case. In most practical instances involving purely resistive loads it is a
     fairly accurate means by which to calculate the paver dissipated.)

               The expression, P = i 2 R, is not influenced by the phase relation
                                                                              .
     between voltage and current and thus applies to both alternating and direct
     current circuits. It is apparent from this expression that the energy
     dissipated in a transmission wire having resistance R is proportional to the
     second power of the current; thus, if the current being delivered to the load
     were to be doubled, the energy losses in the transmission wire would be
     quadrupled.
               Conmercial electrical paver is often generated many miles from where
     it is to be used. There are hundreds of thousands of miles of paver trans­
     mission lines in this country, and it is not unusual for the electrical paver
     generated in one place to be used hundreds of miles away, which means that a
     considerable amount of electrical resistance must be overcome in transmitting
     electrical energy to the user.
               The method used to minimize energy losses in transmission lines is
                                          . . .       .2
     to reduce the current, i, and thus minrrruze the r R losses (also knovn as
     Joule heating losses) in the transmission wire, In order to deliver maximum
     paver to the load, the transmission voltage, V, must be increased since the
     power delivered is (as with DC circuits) effectively given by P = (V) (i).
     Thus, if the transmitted current, i, is reduced by a factor of 2 - which
     reduces the Joule heating losses of the transmission line by a factor of 4 -
     the voltage of the transmitted power must be increased by a factor of 2.



                                         -249-




                                                                         SPO DEFEXP-JK-00002135

                                     DX_22685.0270
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 531
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14015 Page 272 of
                                             486




              In practice, the electricity which is used in hones at 110 volts is
    transmitted at voltages ranging up to more than 700,000 volts - roughly 6500
    times greater than common wall-socket voltage. As a result, the Joule heating
                     2
    losses are (6500) , or more than 40 million, times less than if the pcwer were
    transmitted at 110 volts.
          3.2 The Nature and Purpose of Transformers
              The purpose of a transformer in an electrical circuit is to trans­
    form electrical power from its high-current lew-voltage characteristics at the
    generating facility to the lew-current high-voltage characteristics needed for
    efficient transmission; and then, at or near the site of use, transformers
    perform the opposite function, bringing the power back into its lew-voltage
    (typically 11 Ov or 220v) high-current form.

              A transformer consists of two windings which are joined by a magnetic
    yoke. An alternating current applied to one winding (the primary winding)
    creates an alternating magnetic field in the yoke. This magnetic field
    induces an electric current in the other, or secondary, winding. In a simple
    transformer,'as shown in the following sketch, the ratio of voltages in the
    primary and secondary windings is equal to the ratio of turns in the windings.
    or
                                                                      CORE (IRON)

                      \    = ^1
                      v2     n2
                                                         TV3
                                                         v*                         V,

                                                           /
                                                                                i
                                                 TURNS                         N ^TURNS



              There are two types of transformers used in the electrical power
    industry: power transformers (used for "stepping up" the voltage at the plant)
    and distribution transformers (used for "stepping down" the voltage at or near
    the site of power use). Power and distribution transformers operate on the
    same principle - they differ only in whether the primary or secondary winding
    has the greater number of turns. If the transformer is being used for




                                         -250-




                                                                          SPO DEFEXP-JK-00002136

                                    DX_22685.0271
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 532
Case 2:15-cv-00201-SMJ          ECF No. 373-2     filed 01/28/20    PageID.14016 Page 273 of
                                                486




    stepping up voltage, then the primary side is the one having fewer turns; for
    stepping down, the primary side is the one having most turns.

               The lengths of wire in the windings offer resistance to the flew of
    electricity, the result being the production of heat in the windings,          Heat is
    also produced by electrical currents induced in the transformer core by same
    mechanism that induces currents in the secondary windings,        Since the
    electrical resistance of most conducting materials increases with temperature,
    the efficiency of the transformer (i.e., the ratio of the output power to the
    input pewer) is maximized if the transformer is kept at a lew operating
    temperature.   Therefore, all transformers used in the electrical industry have
    provision for cooling, based on either gaseous or liquid coolant.

               The coolants in cannon use today are:
                      mineral oil |
                                         liquid cooled transformers
                      PCBs
                      air |
                      gas j     . dry type transformers

         3.3   Desired Properties for Transformer Heat Transfer Fluids

               The purpose of the heat transfer fluid in a transformer is to absorb
    the heat produced in the windings and core, to transfer the heat to cooling
    fins, and to provide electrical insulation within the transformer,          The ideal
    fluid should have the following properties:

               Heat transfer:     Be a liquid with a lew viscosity, high heat
               capacity, and high boiling point.       (The use of low boiling
               point liquids or gases would require that the transformer be
               enclosed in a pressure vessel.)

               Chemical stability:     Not degraded by prolonged exposure to
               high temperatures.     Non-flammable in the event of an electric
               arc within the transformer and subsequent case rupture,      Non-
               corrosive, with non-oorrosive products resulting from
               exposure to an electrical arc.       low solvency toward other
               materials used to construct the transformer.




                                            -251-




                                                                           SPO DEFEXP-JK-00002137

                                       DX_22685.0272
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 533
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14017 Page 274 of
                                              486




                Electrical properties: High dielectric strength. Lew
                loss-tangent (minimized dielectric heating of the fluid).
                High resistance to corona formation.
                Toxicity: Non-toxic and biodegradable. By-products from
                exposure to arc should also be non-toxic.
                Cost:   Lew cost.

                Availability:   Readily available with reliable properties.
           3.4 Use of PCBs in Electrical Transformers
               PCB cooled transformers account for about 5 percent of all trans-
     formers in service. (3,12) The PCB coolant in these transformers is a mixture
     of 60 to 70 percent PCBs and 40 to 30 percent trichlorcbenzene. The PCBs
     currently used in these mixtures are sold by Monsanto under the trade names of
     Arcelor 1242 and Aroclor 1254.
                The mixtures of PCBs and trichlorcbenzene are ccmnonly knewn by the
      generic term Askarel. Askarel is defined by the National Electrical Code as
      "a generic term for a group of non-flammable synthetic chlorinated hydro­
      carbons used as electrical insulating media. Askarels of various canpositicnal
      types are used. Under arcing conditions the gases produced, while consisting
      predominantly of non-ocmbustible hydrogen chloride, can include varying
      amounts of combustible gases depending on the askarel type1'. The most camonly
      used askarel compositions are Inerteen (Westinghouse trade name for 60 percent
      PCB mixture) and Pyranol (General Electric trade nane for 70 percent mixture) .
      The exact ccmposition of both Pyranol and Inerteen have been changed from time
      to time, but they have almost always been mixtures of PCBs and trichlorobenzene.
                Prior to the mid-1950's, the insulating liquid used in many trans­
      formers (General Electric formulation) was a 50-50 mixture of Aroclor 1260
      (60 percent chlorine) and trichlorcbenzene. In the late fifties the benzene
      ccnponent was changed to a mixture of tri- and tetrachlorobenzenes. In
      September, 1971, at Monsanto's suggestion, the Aroclor component was changed
      to Aroclor 1254 (54 percent chlorine) . The current Westinghouse formulation
      (Inerteen) utilizes Aroclor 1242.



                                          -252-




                                                                         SPO DEFEXP-JK-00002138

                                    DX_22685.0273
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 534
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20   PageID.14018 Page 275 of
                                              486




                 The volume of askarel used in various transformers ranges from 40 to
    1500 gallons (440 to 16,500 lbs), with an average of about 230 gallons (2500 lbs) .
    One transformer manufacturer. General Electric, estimates the total number of
    askarel filled transformers put in service in the U.S. since 1932 to be 135,000;
    virtually all are still in service.     Typical lifetime of a transformer is often
    greater than 30 years, and units that do fail are usually rebuilt and returned
    to service.     The current production rate for askarel filled units is about
    5,000 per year, requiring some 10-15 million pounds of PCBs.

                 Liquid cool-ants in transformers have better heat transfer and heat
     capacity characteristics than gaseous coolants.    Askarel has the further
     advantage of being non-flammable.    The other advantages of askarels are their
    high dielectric strength, their outstanding chemical stability, and their
     relatively low viscosity.    Disadvantages , in addition to the environmental
    threat, are the highly corrosive HC1 they produce .when arcing takes place and
    their cost, which is about eight times as much as mineral oil on a volume
    basis.
                 Most askarel-filled distribution transformers are located inside
    public, commercial, or industrial buildings, or on the roof tops of such
    buildings.    No special enclosures or vaults are required except as are neces-
    sary to prevent accidental electrical or mechanical contact of persons with the
    equipment. Hcwever, the National Electrical Code does specify vaults for the
    indoor installation of PCB-filled transformers rated more than 35,000 volts.
    Askarel-filled transformers are limited by the dielectric strength of the
    liquid to ratings belcw 69,000 volts.

                 Mast power transformers are situated in remote locations where fixe
    or explosions are not a threat bo property,     Mineral oils are ccftmonly used in
    pcwer transformers in these safe locations,     However, some utilities use
    askarel-filled power transformers at generating stations.

                 Step up transformers used to supply the high voltage electricity to
    electrostatic precipitators are usually mounted on or very near the stack.
    This minimizes the problems associated with the in-plant distribution of high
    voltage power.     These transformers are usually askarel filled units to minimize
    fire hazard in the usually crowded area of the stack.


                                         -253-




                                                                        SPO DEFEXP-JK-00002139

                                     DX_22685.0274
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 535
Case 2:15-cv-00201-SMJ          ECF No. 373-2     filed 01/28/20   PageID.14019 Page 276 of
                                                486




               Railroad locanotives which operate on high voltage 'PC power from
     overhead catenaries are used in the U.S. Northeast Corridor. Askarel-filled
     transformers are mounted in the engines or under the self-powered passenger
     cars, and reduce the catenary voltage to that required by the traction motors.
     These electric locomotives are mostly limited to passenger service on the
     Northeast AMTRAK routes and on the canmuter lines around Philadelphia and New
     York.    Large askarel-filled transformers are used in the old GG-I locomotives,
     under the Metroliner cars, in various ccnrruter cars, and in the new E-60
     locanotives.      (Twenty-six E-60 locomotives are currently being delivered to
     AMTRhK by General Electric; each locomotive contains 710 gallons of askarel).
     Penn-Central Railroad operating rules require the use of askarels in all
     locomotives using the tunnels and stations in New York,       This rule has been
     in force as a fire safety measure ever since an early GG-I locomotive con­
     taining a mineral oil-filled transformer was involved in a fire inside a tunnel
     early in the 1940's.

             3.5   Present Alternates to the Use of PCBs in Transformers

                   Askarel“filled transformers are only used where considerations of
     fire safety, reliability, availability, and cost make such a unit preferable
     to an oil-filled transformer or to a dry type transformer,       These alternative
     types of transformers are currently used in 95 percent of all applications,
     and could, with proper engineering design, be used to replace most of the
     remaining askarel-filled units.       Consideration would have to be given to the
     specific limitations of these designs that presently make askarel-filled
     transformers preferable for certain applications.

                   3.5.1   Mineral Oil-Filled Transformers

                           If safety were not a consideration, there is no reason why
     oil-filled transformers could not be used in all applications,        Askarel-filled
     transformers cost about 1.3 times as much as oil filled units of the same
     capacity, and thus most users prefer the oil-type where possible,       The oil-
     filled transformers are the same size as the askarel units, and are considerably
     lighter in weight.       In addition, mineral oil has somahat better heat transfer
     characteristics than does askarel, and an electrical arc in mineral oil results
     in breakdown products that are non-corrosive.



                                             -254-




                                                                           SPO DEFEXP-JK-00002140

                                       DX_22685.0275
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 536
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14020 Page 277 of
                                              486




                     The major disadvantage to mineral oil is its flammability.
    Transformar mineral oil has a flash point of 145°C, and if an arc occurs within
    the transformer, the breakdown products will be hydrogen and methane which are
    also flammable. Detailed records of such failures are maintained by the
                         {13}
    electrical industry.      Fire Underwriters do not approve of the use of oils
    and other flammable liquids for indoor applications; where oil-filled trans­
    formers are not specifically prohibited as on-site replacements for askarel-
    filled units, the National Electrical Code hrposes certain restrictions upon
    their mode of installation.

                     Oil-filled transformers are used in almost all power trans­
    former applications and for most substation distribution applications where
    the high voltage from the transmission lines is reduced to 12.8 kv for local
    distribution. Most rural pole mounted transformers which reduce the voltage
    to 220 volts are also oil-filled. The issue of flammability only becomes
    important where the distribution transformer must be buried, as in many urban
    applications, or located close to, within or on the roof of the building which
    it serves. Askarel-filled transformers are used for most of these hazardous
    areas.
                     Oil-filled transformers can be used in these applications
    only if they are suitably isolated from flammable structures or if these
    structures are suitably safeguarded against fires, When transformers are
    located outside of the building they service, however, the low-voltage power
    must be brought into the building via cables or insulated buses, incurring
    additional energy losses due to Joule heating in the additional low voltage
    transmission lines.
               3.5.2   Open Air Cooled Transformers
                     Transformers can be built without the use of a liquid cooling
    medium. One type of dry transformer which is quite successful under limited
    conditions is the open air cooled transformer. In this design, the required
    cooling is provided by air which passes through the transformer due either to




                                         -255-




                                                                         SPO DEFEXP-JK-00002141

                                    DX_22685.0276
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 537
Case 2:15-cv-00201-SMJ      ECF No. 373-2      filed 01/28/20   PageID.14021 Page 278 of
                                             486




     thermal oonvection or forced fan circulation, In those sizes where air cooled
     transformers are available, they are about equal in price to askarel-filled
     transformers of the same kva rating, Hcwever, the following limitations govern
     the successful use of open air cooled transformers, and prevent them fron being
     considered for many applications using askarel-filled transformers.
               Heat capacity: The power drawn from a transformer usually varies
               over a fairly wide range. The rating of a transformer is basically
               governed by the power which it can handle continuously without over­
               heating. If a liquid filled transformer is operated at overload
               conditions for a short period of time, the liquid will act as a heat
               sink, absorbing the excess heat produced in the transformer without
               a rapid increase in temperature. The result of this thermal inertia
               is that liquid-filled transformers can operate at outputs of op to
               200 percent of rated capacity for a period of one to two hours with­
               out being damaged.
               An air cooled dry type transformer does not have this heat sink
               available, and is limited to operating at a maximum sendee rating
               near its continuous rating. Where the current drawn on the trans­
               former does not vary greatly during the day, this limitation is no
               problem. Hcwever, in most cases the variation in load would require
               that a dry transformer be sized 20 percent to 30 percent greater in
               capacity than a liquid-filled transformer for the same application.
               Dielectric strength: The liquid coolant in a liquid-filled trans­
               former also provides a significant level of electrical insulation
               between the various current carrying components within the trans­
               former. Air has a much lower dielectric strength, and open air
               cooled transformers are limited to a maximum voltage of 25 to 40 kv.
               The problem of electrical insulation is even more severe if the open
               air cooled transformer only operates intermittently, When the trans-
               former is operating, the heat generated within the windings keeps
               their insulation dry, and maintains a high dielectric strength of
               this solid insulating material. Hcwever, when the transformer is
               not operating, the coils cool to ambient temperatures and the


                                          -256-




                                                                       SPO DEFEXP-JK-00002142

                                   DX_22685.0277
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 538
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.14022 Page 279 of
                                               486




              insulation can absorb moisture frcm the air which reduces its
              dielectric strength,    Therefore, an open air oooled transfonner must
              be carefully dried before being put into service after each time it
              has been allov^d to cool.

              One final problem with dry air cooled transformers is due to the
              tendency of dust to be attracted frcm the air to the coils by electro-
              static attraction.     This dust can build up in the coils which
              blocks the flow of air and causes overheating, or the dust can form
              conductive paths which short circuit the transformer.

   Dry open air cooled transformers are generally limited to dry, clean locations
   where the load requirements are fairly even and constant, and where the maximum
   voltage does not exceed 30 kv.     This type of transformer is being successfully
   used in large office buildings, particularly tall buildings where the trans-
   formers are located every few floors,      Even in this application, there are
   situations which are beyond the capabilities of the open air cooled transformer;
   for instance, in the Sears Building in Chicago, which is over 1400 feet tall.
   the electric power is brought into the building and up to the distribution
   transformers at 128 kv, which is beyond the voltage limitations of open air
   cooled transformers.

              3.5.3   Closed Gas Billed Transformers

                      Transformers can be built which use a dry inert gas {usually
   at an elevated pressure) as a heat transfer medium.     These transformers avoid
   the maintenance problems caused by moisture and dust in cpen air oooled trans­
   formers.   However, they are similarly limited in overload capacity because of
   their reduced thermal inertia compared to liquid filled transformers.

                      Closed   gas filled transformers must be installed in pressure
   tight containers due to the changes in gas pressure caused by changes in
   temperature.   However, the maximum voltage ratings of these gas filled trans­
   formers can be equal to that of liquid-filled units.




                                          -257-




                                                                        SPO DEFEXP-JK-00002143

                                      DX_22685.0278
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 539
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20      PageID.14023 Page 280 of
                                               486




                           A number of different gases have been successfully used as
      heat transfer media in closed gas filled transformers.         The most comnon gas
      used in the U.S. in this application is the fluorocarbon hexafluoroethane
       (C^Fg).    Nitrogen and sulfur hexafluoride have also been used successfully
      in certain applications.      Helium has not been found to be a satisfactory gas
      for this application because its low dielectric strength results in corona
      discharges within the transformer.      Hydrogen gas is unsatisfactory as any leak
      in the transformer would result in a severe fire hazard.

                           Because of the necessity for the pressure vessel container,
      gas cooled transformers are 30 to 40 percent heavier than askarel-filled trans­
      formers, and cost two-thirds more than askarel transformers (and twice as much
      as oil-filled transformers).      In addition, the gas filled transformers must
      often be specified in a larger size than the liquid-filled transformers to
      allow for the expected heavy load peaks of power consumption.

            3.6    Current Alternatives to the Use of PCB Cooled Transformers

                   The National Electrical Code has detailed specifications for trans­
      formers which assure that transformer installations meet both fire and shock
      safety requirements.      These safety requirements are achieved by the use of
      either non-flammable transformers (askarel or dry type) or vaults, or both.
      The final choice of the type of transformer to be used in each application
      will be a function of the code requirements and their eoancmic consequences.

                   3.6.1   Vault Usage Requirements for Transformers
                                                               (4)
                           The National Electrical Code 1975      considers three types
      of transformers in connection with indoor vaults:        dry type, askarel insulated.
      ard. oil insulated.
                           Askarel insulated transformers installed indoors and rated
      at more than 35,000 volts must be enclosed in vaults, according to Section 450­
      23.   This same section specified that askarel transformers installed indoors
      and rated over 25 kva must have pressure-relief vents which must either be
      vented to the outside of the building, or some other provision must be made
      for "absorbing any gases generated by arcing inside the case".




                                             -258-




                                                                           SPO DEFEXP-JK-00002144

                                      DX_22685.0279
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 540
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14024 Page 281 of
                                             486




                     The 35,000-volt criterion also applies to dry type trans­
    formers; they must be contained in vaults when in indoor installations. The
    Code also specifies that dry-type transformers rated at more than 112^ kva must
    "be installed in a transformer room of fire-resistant construction". Thus, if
    space is not a consideration, dry-type transformers - which generally occupy
    a larger volume than equivalent-capacity askarel insulated units - can directly
    replace askarel-insulated transformers.
                     In cases where space is not available for the larger-volumed
    dry-type transformers to replace the askarel-insulabed units, or where the dry-
    type units might emit too much noise for a given location within a building,
    oil-insulated transformers would be required as replacements for askarel units.
    Section 450-24 specifies that oil-insulated units must be installed in vaults,
    but the following exceptions are made:
                     1. If the total capacity of the transformer does not
                         exceed 1123s kva, vault walls need only be 4 inches
                         thick instead of 6 inches as specified in Section
                            450-42.

                       2.   Where voltage does not exceed 600, a vault shall
                            not be required if suitable arrangements are made
                            to prevent a transformer oil fire from igniting
                            other materials.
               3.6.2 Vault Qxts traction Eequirements for Trans formers
                     Section 450-42 of the 1975 National Electrical Code specifies
    the construction requirements of vault walls, roof, and floor, "The walls and
    roofs of vaults shall be constructed of materials which have adequate structural
    strength for the conditions with a minimum fire resistance of 3 hours." {Six-
    inch thick reinforced concrete is stated in the Code as being typical 3-hour
    construction.) "The floors of vaults in contact with the earth shall be of
    concrete not less than 4 inches thick, but when the vault is constructed with
    a vacant space or other stories below it, the floor shall have adequate
    structural strength for the iced imposed thereon and a minimum fire resistance
    of 3-hours."


                                          -259-




                                                                        SPO DEFEXP-JK-00002145

                                      DX_22685.0280
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 541
Case 2:15-cv-00201-SMJ          ECF No. 373-2     filed 01/28/20   PageID.14025 Page 282 of
                                                486




                      Vault doors are specified in Section 450-43.     "Each, doorway
     leading into a vault frcm the building interior shall be provided with a tight-
     fitting door having a minimum fire rating of 3-hours" (as defined by the NFPA) .
     "A door sill or curb of sufficient height to confine within the vault the oil
     from the largest transformer shall be provided, and in no case shall the height
     be less than 4 inches."     Locks are required for vault doors, and "doors shall
     be kept locked, access being allowed only to qualified persons",     The locks
     shall be arranged so that vault doors can be easily opened frcm inside the
     vault.

                      With regard to ventilation openings, Section 450-45 specifies
     the following:

                      Location:     "Ventilation openings shall be located as far away
     as possible frcm doors, windows, fire escapes, and combustible materials."

                      Arrangement:     "A vault ventilated by natural circulation of
     air shall be permitted to have roughly half of the total area of openings
     required for ventilation in one or more openings near the floor and the
     remainder in one or more openings in the roof or in the sidewalls near the roof;
     or all of the area required for ventilation shall be permitted in one or more
     openings in or near the roof."

                        Size:     "For a vault ventilated by natural circulation of air
      to an outdoor area, the oombined net area of all ventilating openings after
      deducting the area occupied by screens, gratings, or louvers shall not be less
      than 3 square inches per kva of transformer capacity in service, and in no case
      shall the net area be less than one square foot for any capacity under 50 kva."

                        Covering:     "Ventilation openings shall be covered with
      durable gratings, screens, or louvers, according to the treatment required in
      order to avoid unsafe conditions."

                        Dampers:     "All ventilation openings to the indoors shall be
      provided with automatic closing dampers of not less than No. 10 MSG steel that
      operate in response to a vault fire."

                        Ducts:     "Ventilating ducts shall be constructed of fire-
      resistant material."

                                            -260-




                                                                        SPO DEFEXP-JK-00002146

                                      DX_22685.0281
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 542
Case 2:15-cv-00201-SMJ       ECF No. 373-2        filed 01/28/20   PageID.14026 Page 283 of
                                                486




                     Section 450-46 specifies the drainage requirements for vaults:
    "Where practicable, vaults containing more than 100-kva transformer capacity
    shall be provided with a drain or other means that will carry off any accumu­
    lation of oil or water in the vault unless local conditions make this
    inpracti cable. The floor shall be pitched to the drain where provided."
                     Secticn 450-47 requires that pipes or duct systems "foreign
    to the electrical installation shall not enter or pass through a transformer
    vault". Piping or other facilities provided for fire protection or for water
    cooled transformers shall not be considered foreign to the electrical
    installation.
              3.6.3 Transformer Vault Construction Costs
                     In an effort to determine the cost factors in the construction
    of transformer vaults, various construction comp-nies in the Washington, D. C.
    area were contacted, It was discovered that the incidence of vault construction
    in existing buildings is virtually zero; apparently all vaults existing in
    buildings built in the last twenty-five years were constructed as integral parts
    of the buildings the same as any other room or enclosure in the building. Thus
    the cost of constructing a vault cannot be easily broken out from the cost of
    the entire building structure, especially since the prime contractors in the
    cons traction industry often subcontract the various facets of the construction
    work {e.g., concrete forms, concrete pouring, plumbing, ventilation duct work)
    and the portion of the work required by the vault is included, in the cost of
    construction of the entire building. The construction companies were reluctant
    to make cost estimates for installing vaults in existing buildings unless
    detailed drawings were submitted as a basis for estimation, and of the half
    dozen largest contractors contacted, none had any readily available data from
    previous such installations, and all claimed such installations were extremely
    rare.

                     The National Electrical Code allows the installation of oil-
    insulated transfarmers in outdoor locations adjacent to the site of power use.
    In the Washington area, as in many urban areas, "manholes" are used to house
    transformers in outdoor locations.



                                        -261-




                                                                       SPO DEFEXP-JK-00002147

                                   DX_22685.0282
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 543
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20   PageID.14027 Page 284 of
                                              486




                     Useful cost infomation on manhole installations was obtained
    through the Potcmac Electric Fewer Company of Washington, D. C. Manholes are
    precast concrete structures which are cctmonly installed in public space
    directly adjacent to the building receiving electric service, (The steel
    gratings seen in the sidewalks of downtown areas frequently cover manholes
    containing transformers.)
                    Manholes are supplied usually by precast concrete product
   manufacturers. Costs quoted by one manufacturer range from $875 for a
   6' x 6' x 6' (inside dhrensions) model to $1700 for an 8' x 10' x 7' model.
   These oosts include delivery to the job site and installation into the excavation.
                      According to Pepco, manholes are usually installed flush
    against the property line of the building being served. In seme cities, the
    local government pays for the manhole and its installation, but in Pepco1 s
    custcaner service area, the customer pays the cost. (Pepco customers also pay
    the cost for vault construction when transformers must be installed on private
    property.) Pepco used to install more than one transformer per manhole, but
    experience with fires has led them to put only one unit in each hole.

                     According to Pepco, there are no specific codes relating to
    manhole construction, but it is likely that local codes influence specific
    installations. Pepco provides the final 18 or so inches of each manhole
    installation in order to blend the entire installation into the surface grade;
    in such cases, and when Pepco has occasion to cast its own manholes, the local
    building code must be followed.
                     The average cost of installing a 5V x 171 manhole is $10,000;
    no cost-range data were available from Pepco. The labor requirement is
    typically 600 to 700 man-hours, and total time is about one week. Cost factors
     include:
                       1.   Working day restrictions - for example, rush hours
                            in sane parts of the city restrict work hours to
                            9:30 to 3:30, but the laborers must be paid for a
                            full days work.



                                         -262-




                                                                        SPO DEFEXP-JK-00002148

                                     DX_22685.0283
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 544
Case 2:15-cv-00201-SMJ        ECF No. 373-2        filed 01/28/20   PageID.14028 Page 285 of
                                                 486




                       2.    Sain time - the laborers do not work in the rain r
                             but they must be paid.

                       3.    Rocky soil - hand digging (i.e. , with pneumatic
                             drills and hammers) may be required in lieu of
                             paver shovels.     In such cases labor costs - whidi
                             account for 70 to 75 percent of installed cost -
                             can more than double.

                       The only other cost for manhole installation is the "public
     space permit fee", a one-time fee to the local government which is about $20
     in the Washington, D. C. area regardless of size of the manhole.

                       Because they are lighter and easier to handle, dry-type trans­
     formers are used very often by Pepoo, especially in roof-top applications where
     noise is not a consideration and ventilation is not a problem..      This lightness
     and ease of handling, in conjunction with the lack of vault requirements for
     dry-type transformers of less than 35,000 volts, might make roof-mounted dry-
     type transformers the most cost effective replacement for askarel-insulated
     units in areas where the air is relatively free of corrosive gases and dusts
     which could affect the transformer.

          3.7   Substitutes for PCBs in Transformers

                Because of the evidence that PCBs are damaging the environment, con­
     siderable work is being conducted to find a satisfactory substitute for PCBs
     in askarel-filled transformers.     These efforts by various manufacturers are
     attracting considerable interest in the business and technical press.
     The goals of these efforts is the development of a heat transfer liquid which
     will have satisfactory heat transfer properties, be environmentally acceptable,
     and be non-flammable.    These requirements are basically contradictory 7 the
     chemical stability required for complete non-flammability implies that the
     liquid may be nan-biodegradable and may accumulate in the environment,         There-
     fore, each of the liquids that have been developed sacrifices a certain degree




                                              -263-




                                                                          SPO DEFEXP-JK-00002149

                                     DX_22685.0284
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 545
Case 2:15-cv-00201-SMJ         ECF No. 373-2      filed 01/28/20      PageID.14029 Page 286 of
                                                486




      of fire resistance to achieve environmental acceptability. The following
      liquids have been proposed as substitutes for PCBs in transformers installed
      in hazardous locations.
                 3.7.1 Fluorocarbons
                       Certain fluorocarbon compounds have properties similar to the
                                                              (16) However, fluoro-
      PCBs, and some study is being carried out in this area,
      carbons are highly volatile in conparison to PCBs, and they are about six
      times as expensive at this time - though, of course, higher production volumes
      would lower their cost.
                 3.7.2 Silicones
                       Low viscosity silicone fluids (on the order of 50 centistokes)
      are also possible replacements for PCBs. Silicones are currently produced by
      four ccrrpanies: General Electric, Dow Coming, Union Carbide and Stauffer.
      The silicone fluid reccannended by one producer (17) is polydimethyl siloxane.
      which has this molecular structure:

                                            Gb                 CH
                                             I 3                I 3
                          H_C — Si- - 0 (— Si — 0 —)           Si — CH3
                           3        i           i          n

                                   CH 3        CH3             CH 3


                        Heat Transfer: Silicone fluids have the special advantage of
       a relatively temperature-independerit viscosity. The silicone fluids have some­
       what poorer heat transfer characteristics than asJcarel, but can be substitubed
       directly for askarel in existing transformers, resulting in only a small
       decrease in the transformer rating.
                         Electrical Properties: (IS)
                         Dielectric Constant          2.72
                         Dielectric Strength          400 volt/mil
                         Resistivity                           14
                                                      7.1 x 10
                         Dissipation Factor           1.8 x 10~5 at 100 hz, 23°C




                                              -264-




                                                                            SPO DEFEXP-JK-00002150

                                        DX_22685.0285
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 546
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14030 Page 287 of
                                             486




                      Flammability: Polydimethyl siloxarie has a higher flash point
     than conventional, non-PCB transformer coolants: 280°C versus 146°C for mineral
     oil (PCBs have no true flash point) . The heat of ccnibustion of 50-oentistoke
     polydimethyl siloxane is lower than that of mineral oil — 7.67 kcal/gm versus
     11.0 kcal/gm — and since the silocones bum more slowly, they are considered
     poor fuel. (18)
                      On the Underwriters Laboratories fire-hazard classification
     (in which water is rated as 0 and ether as 100) polydimethyl siloxane is
     classified as 4 to 5, which is slightly higher than the 2 to 3 rating given to
                                                                             (19)
     PCBs, but is considerably less than the mineral oil rating of 10 to 20.
                       Ecological Persistence: These ccmpounds do not biodegrade,
     as measured by sewage sludge breakdown to CD2. However, there is evidence that
     they partly depolymerize to low molecular weight compounds upcn contact with
     soil and water. Since ultra-violet light decomposes methyl silicones, sunlight
     e:qx>sure may be the mechanism for environmental degradation.
                      Bioaccumulation: No tendency for bioaccumulation or bio­
     concentration has occurred in experiments, In the mammals the compound is not
     adsorbed through the gastrointestinal tract or the skin.
                      Toxicity: The PCB substitute developed by Dew Coming for
     transformers is called 02-1090. This is a mixture of polydimethyl siloxanes
     of various chain lengths which have a viscosity of 50 CS. The literature on
     environmental and health characteristics of silicones (20) refers to at least
     six fluids, most of which are probably similar to the OZ-1090 but some of
     which could be other mixtures with certain additives. By necessity, the
     usefulness of published toxicological data depends on the validity of tire
     assumption that all of these compounds have identical persistance, bio­
     accumulation, and toxicity properties.




                                         -265-




                                                                        SPO DEFEXP-JK-00002151

                                    DX_22685.0286
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 547
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14031 Page 288 of
                                              486




                        A review of toxicological studies of silicones reported the
       following results:.(20)

                        Dietary Toxicity:
                                 EDj-q (rats) >28 gm/kg
                        Extended Feeding Tests:
                                 Guinea pigs - 47 gnyTcg/day for extended period -
                                 no toxic effect.
                                  Mallard ducklings and bobwhite quail - 5000 ppm
                                  for 5 days - no effect.
                                  Rats - 20 gm/kg/day for 28 days - no effect.
                                  Rats - 190 mg/kg/day for 90 days = no effect level.
                                  Beagle dogs - 300 mg/kg/day for 120 days - no
                                  effect.
                                  Mice - 3% in diet for 80 weeks - no effect.
                                  Man - FDA allows silicones as food additives at
                                  up to 10 ppm.
                        The major deficiency in our knowledge of the silicones
       appears to be in their fate in the environment and the toxicity of their break­
       down products.
                        Cost: The silicone transformer fluids currently cost up to
       twice as much as PCBs on a volume basis.
                        Availability: Dow Coming is currently ocnpleting evaluation
       of polydbmethyl siloxane as a high voltage insulating fluid, They report,
       though, that a near term 100 percent replacement of PCBs in transformers by
       this fluid is not possible. If a transformer market were to develop for




                                            -266-




                                                                        SPO DEFEXP-JK-00002152

                                    DX_22685.0287
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 548
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20     PageID.14032 Page 289 of
                                             486




      polydimethyl siloxane, the present domestic capacity could only be adequate
      to supply new transformers, The time lag for a 100 percent replacement of PCBs
      in transformers by polydimethyl siloxane would be on the order of 5 to 10
      years.
                3,7.3 High Flash Point Mineral Oils
                       The flash point of mineral oil is a function of its molecular
      weight. Crude petroleum can be refined to have any required molecular weight
      over a wide range. This makes it possible to specify any particular flash
      point that is desired for the mineral oil transformer liquid, This approach
      has been taken by KTE Corporation in the development of their proprietary
      transformer liquid which has the trade name RTEMP. (21)
                       FTEMP is a highly refined paraffinic mineral oil which has
      a flash point of 296°^ approximately the same as the 50CS silicone liquid
      proposed by Dew Coming, To achieve this higher flash point, the oil is
      refined to have a higher molecular weight and consequently a higher viscosity
      which reduces its effectiveness in convective cooling. It may be possible to
      achieve a lower viscosity without sacrificing the fire resistance of the
      liquid, but this modification has not yet been demonstrated.
                       The major current advantage of the high flash point mineral
      oils is their low price relative to silicone and askarel, and their inherent
      biodegradability and lew toxicity.
                3.7.4   High Flash Point Synthetic Hydrocarbons
                       Certain mixtures of synthetic hydrocarbons may result in a
      liquid having the high flash point characteristics of KTEMP or silicone
      combined with a relatively lew viscosity and satisfactory heat transfer
      characteristics. The Monsanto Co. is reportedly testing such a mixture




                                           -267-




                                                                        SPO DEFEXP-JK-00002153

                                    DX_22685.0288
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 549
Case 2:15-cv-00201-SMJ        ECF No. 373-2      filed 01/28/20    PageID.14033 Page 290 of
                                               486




   ■which has the trade name MCS-1866.    No technical details are available on the
   liquid except that it is claimed to have flammability and heat transfer
   properties equivalent to silicone at a much lower cost, and to be environmentally
   acceptable,     Monsanto has stated that the technical details will be made public
   early in 1976.

         3.8   Institutional Barriers to the Use of Substitutes for PCBs

               The National Electrical Code recognizes only three classes of
   transformers:     askarel, mineral oil, arid dry.   The Code requirements for
   askarel and mineral oil transformers differ only in the vault requirements:
   for transformers located inside buildings or in hazardous locations, vaults are
   required for all mineral oil transformers, but only for those askarel trans­
   formers rated at over 35,000 volts.     Askarel transformers are econcmically
   attractive for many applications because the savings in vault costs more than
   offset their higher price relative to mineral oil transformers, and their
   reliability is better than that of open air cooled transformers.       In all cases,
   technically acceptable alternatives are available to replace askarel trans­
   formers; the only limitations are economic.

               All of the substitute liquids that have been developed are more
   flammable than askarels, but less flammable than mineral oil.       These liquids
   do rot ccsne within the definition of askarel in the National Electrical Code,
   and their use is governed by the rules that apply to oil filled transformers.
   Thus, there is no econcmic or technological incentive to use these alternate
   liquids under present Code regulations.

               If the Code is to be changed to offer an econcmic incentive to the
   use of these liquids, the relative safety of each liquid must be assessed, and
    a decision nust be made as to "hew safe is safe enough".      In particular, test




                                           -268-




                                                                          SPO DEFEXP-JK-00002154

                                     DX_22685.0289
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 550
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14034 Page 291 of
                                              486




     procedures must be developed which allow a realistic estimate to be made of
     the relative safety of each liquid under conditions which may be expected in
     service.
               Limited testing of the relative fire safety of the various trans­
     former liquids has been conducted by RTE Corporation. The properties of the
     four liquids that were tested are summarized in Table 3.8-1 which is reporduced
     frcm the test results report prepared by Mr. D.A. Duckett of rte Corporation. (21)
               The RTE test consisted of the following procedure for each liquid:
                       Four gallons of liquid was heated to 150°C in a
                       closed container. An electrical arc was then
                       initiated below the surface of the liquid. Arc
                       conditions were 4800 amperes at 4800 volts. The
                       resulting explosion and fire was recorded photo­
                       graphically .
               The results of this test were as follows: In all four cases, the lid
     was blown off the container and a fire ball was formed above the container. In
     the test of the transformer oil, the liquid remaining in the container continued
     to bum after the fire ball dissipated (as would be expected, as the liquid was
     heated to its flash point prior to the initiation of the arc). The other three
     liquids self extinguished within several seconds. Because the fire performance
     of the RTEMP and the silicone liquids were similar to that of askarel under
     these test conditions, both KEE Corporation and Dew Corning submitted proposals
     to the transformer aammittee of the National Electrical Code to allow the use
     of "self extinguishing" liquids where present Code regulations require the use
     of askarel. If these proposals were to be accepted, the use of these liquids
     would be allowed by the 1978 Code.
               There are a number of questions 'which have not yet been satisfactorily
     answered concerning the use of the "self extinguishing"- liquids, The most
     important question concerns the realism of the test conditions, It has been
     suggested that catastrophic arcing is a relatively unusual cause of transformer
     failure, and that a more frequent cause is prolonged minor arcing which creates




                                         -269-




                                                                        SPO DEFEXP-JK-00002155

                                   DX_22685.0290
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 551
Case 2:15-cv-00201-SMJ              ECF No. 373-2     filed 01/28/20             PageID.14035 Page 292 of
                                                    486




                                                TABLE 3.8-1

                                     PROPERTIES OF TRANSFORMER LIQUIDS
                                        TESTED BY RTE CORPORATION*

                                                  TRANSFORMER                    SILICONE
                  FLU I D PROPERTIES:                 OIL            RTEMP                       ASKAREL
                                                                                  DC-200

       DIELECTRIC

          Dielectric Strength {ASTM 0-877) LV
          (25°C-fluids as received from vendor)       3!              37            3^               LO

          Dielectric Constant                        2-2.5            2.2           2.7*           *■5


          Power Factor       50°C                  <.01               0.6           0.6
                           100°C                     1 .0             2.2           0.3
                           1 50°C                   2-5              10.5           1 .5
          Dissipation Factor (ASTM D-T50)            .000*          <■05           .0002            -03
                                                              !2                            1*              12
          Volume Resistivity (ASTM 0-116S)         1.0 x 10        1.1 x 10 13   5-6 x 10        5-0 x 10
              Ohm-cm


       THERMAL

          Flash Point °C                              150             296          30*
          Fire Point °C                               162             32!          360
          Pour Point °C                             <-57              -21          -55             -37

          Thermal Conductivity   25°C                .000318        .000297       .000360         .000262
               ca!/(sec-cm -°C)/cm
          Specific Heat (cai/gm/°C) 25°C             . 393           .*50          ■ 3*0          .26*

          Coefficient of Expans ion(cc/cc-°C)        .00063          .0008        .0010*          .00067

       PHYSICAL

          Specific Gravity (ASTM D-1810) 25°C        .883            .883          .961           1.5*5

          Interfacial Tension (dyrtc/cm)             *9.*            25-5          20.8           50.0

          Neutralization Number (mgKOH/gram)        <.02             .01 1        <.01           <.01

          Viscosity (centistokes)
               25° C                                  16             800            50              18
               50°C                                    8             150            30              10
              100°c                                    3              2*            16               *
              150°C                                                    8            12             <3


             * Reproduced from report:
                  "Environmentally Acceptable Insulating Fluids May Replace
                  Askarels", by D.A. Duckett, RTE Corporation; May 8, 1975.


                                                   -270-




                                                                                           SPO DEFEXP-JK-00002156

                                           DX_22685.0291
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 552
Case 2:15-cv-00201-SMJ      ECF No. 373-2         filed 01/28/20   PageID.14036 Page 293 of
                                                486




    a flammability problem due to the breakdown products of the transformer oil.
    If this were the case, neither silicone oil nor high flash point mineral oil
    would be significantly better than the present transformer oils.
              Because of the limited test data that is available, it appears
    unlikely that the proposals will be approved for inclusion into the 1978 Code.
    Since the deadline for submission of proposals for this Code revision has
    passed, the most likely date for any Code revisions is the 1981 Code.
              The general acceptance of alternate liquids in place of askarels will
    only occur after the performance of these liquids has been demonstrated by
    prolonged service tests under realistic conditions. The effect of the Code is
    to prevent the testing of alternate liquids in transformers which, under the
    rules, must be filled with askarels. The inclusion of the Code into the
    regulations of the Occupation Safety and Health Administration is an additional
    institutional barrier to the accumulation of adequate performance experience.
         3.9   Relative Merits of Alternatives to New Askarel Transformers
              The relative merits of the various alternatives that have been
    proposed are summarized in Table 3.9-1. Special consideration must be given
    to the suitability of each of the alternatives to the major types of trans­
    formers which currently use askarels.
               3.9.1 Distribution Transformers
                     Very few distribution transformers presently use askarels.
    These transformers are generally installed at the site of major generating
    plants, and there would be little difficulty in designing these plants so that
    mineral oil cooled transformers could be used safely.
               3.9.2 Power Transformers
                     Askarel cooled transformers are used in buildings and
    industrial plants without vaults where the maximum voltage is less than 35,000
    volts. Currently available alternates in new construction are:




                                        -271-




                                                                        SPO DEFEXP-JK-00002157

                                    DX_22685.0292
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 553
Case 2:15-cv-00201-SMJ       ECF No. 373-2           filed 01/28/20            PageID.14037 Page 294 of
                                                   486




                                               TABLE 3.9-1
                           Relative Merits of Alternatives to the
                       Use of Askarel Transformers in New Applications


                                                                                                >1
                                                                                               -p
                                                                                               •H
                                                                  MO       M                   i—I   £-1
                                                                                +>
                                        Ai
                                         if)
                                                                  i: I
                                                                  0 > -H 0
                                                              m -r-t cd m
                                                                                ■H
                                                                                i—I
                                                                                ‘H
                                                                                               ill
                                                                                               ti S3
                             o
                                         <D
                                                             \ m -m
                                                                       9        ■9 8            |    S
                            ‘S           M                   +J
                                                             CQ S  ^
                                                                 3 H ^j
                                                                                -r-t P4

                                                                                               § 4-1 S
                                        -H
                                        Em                   8   M 0
                                                                -P M fl         3g             o o -P
   Mineral oil
   transformer in vault      excel.            exoel.        $5000 to                 good     usually
                                                             $50,000                           no
                                                              more
   Mineral oil
   transformer installed     excel.            excel.        $5000 to                 good     usually
   in nan-hazardous                                          $50,000                           no
   location                                                  more
   Dry transformer           exoel.            excel.        1.5x                     poor     usually
                                                                                               no

   Silicone heat*
   transfer oil              exoel.            fair/good     1.3x                     good     probably*
                                                                                               yes


   High flash point*
   hydrocarbon oil           exoel.            fair/good     lx                       good     probably*
                                                                                               yes


     * Use depends on Code regulations being changed to allow self extinguishing
       liquids as direct equivalents of askarels.




                                               -272-




                                                                                          SPO DEFEXP-JK-00002158

                                      DX_22685.0293
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 554
Case 2:15-cv-00201-SMJ         ECF No. 373-2       filed 01/28/20     PageID.14038 Page 295 of
                                                 486




                            Mineral oil transformer installed       in a vault

                            Open air cooled transformers - limited to clean dry
                            environments with even paver recruirements.     Satisfactory
                            for most office buildings and shopping centers.

                            Mineral oil transformers at a site away frcm the
                            building.   This will be satisfactory for most trailer
                            parks and industrial plants except for those locations
                           where space is extremely scaroe.

                         A possible, future, alternative may be to use a "self extin­
     guishing" transformer fluid in those applications where askarels are new
     required.   This alternative requires that major changes be made to the National
     Electrical Code.

                 3.9.3   Precipitator Transformers

                         These are high voltage step-up transformers which are mounted
     on or near industrial, stacks,     It should be possible to use mineral oil cooled
     transformers in all such applications.

                 3.9.4   Railroad Transformers

                         These transformers use askarel due to Penn-Central Railroad
     regulations.    However, foreign experience indicates that there is no significant
     fire risk frcm the use of more flammable liquids in these transformers:
     European practice has traditionally been to use mineral oil in loeemotive
     transformers.   About ten years ago an experimental transformer was built in
     France which used an enclosed gas cooled (sulfur hexafluoride coolant) trans-
             (22)
     former.      Although somewhat limited in peak power output (overload conditions)
     canpared to oil-filled transformers, it performed satisfactorily during
     extensive tests.    However, this type of transformer did not gain wide acceptance
     because it was more expensive than oil-filled transformers, and there was not
     felt to be any significant safety problem associated with the use of the oil-
     filled units.

                         General Motors Corporation recently supplied a demonstration
     electric freight loeemotive to the Penn-Central Railroad for test.          This




                                            -273-




                                                                             SPO DEFEXP-JK-00002159

                                        DX_22685.0294
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 555
Case 2:15-cv-00201-SMJ      ECF No. 373-2      filed 01/28/20   PageID.14039 Page 296 of
                                             486




      loccmotive is designated a type GM-6. The transformers in this loconntive
      were supplied by a Swedish manufacturer, and are filled with mineral oil as
      Swedish regulations would not allow the use of PCBs even for test purposes.
      As a result of this material choice, this demonstrator locomotive is not
      allowed into the tunnels into New York.
                       Japanese practice over the past four years has been to use
      silicone oils in new railroad transformers, No service problems have been
      reported.
                       AMFRAK is presently negotiating the lease of several new
      electric locomotives from France. Preliminary specifications call for the
      transformers to be able to operate satisfactorily with mineral oil, askarei,
      or silicone oil as the coolant.
            3.10   Replacement of Askarels in Existing Transformers
                 There are currently about 135,000 askarel-filled transformers in
      service in the United States. These transformers contain an average of
      2000 to 2500 pounds of PCBs each, for a total in-service inventorv of about
      300 million pounds of PCBs. Accidental losses of askarei may occur due to
      failure of these transformers and accidental spills during servicing, It has
      been suggested that these losses may be a significant source of PCBs into the
      environment, and that this source of pollution could be minimized by refilling
      these transformers with an approved "self extinguishing" transformer liquid.
                   3.1C.1 PCB Losses Due To Transformer Failures
                         The incidence of failure of askarel-filled transformers has
      been estimated to be 0.2 percent per year. No more than 1 percent of these
      failures result in a rupture of the transformer case and spillage of liquid.
      The usual failure involves only a venting of gases from the transformer safety
      valve, followed by immediate operation of the circuit breakers to remove the
      power from the transformer. Thus the expected incidence of spillage is
      probably on the order of 3 transformers per year containing perhaps 6000 lb of
      PCB. However, most askarei transformers are installed in buildings or in
      vaults where there is a provision for containing any leakage.     It is probably



                                            -274-




                                                                       SPO DEFEXP-JK-00002160

                                   DX_22685.0295
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 556
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14040 Page 297 of
                                             486




     reasonable to assume that the cleanup activities following a transformer
     rupture are 90 to 99 percent effective in recovering the spilled askarel, which
     limits the total uncontrolled loss of askarels from transformer ruptures
     total of 60 to 600 lb per year. If it is assumed that the venting of vapors
     during a transformer failure results in the loss of an average of two lb of
     PCB due to evaporation, the total losses from this source will be about 540 lb
     per year. Thus, the total annual entry of PCB into the environment due to
     transformer losses is on the order of 4 lb per million Jb of PCB in service.
               3.10.2 Environrnenta1 Effects of an Askarel Replacement Program
                      The proposal to drain the existing askarel transformers and
    refill them with an environmentally acceptable heat transfer liquid pre­
    supposes the availability of sufficient quantities of a liquid having satis­
    factory fire resistant properties and heat transfer properties equal to askarel.
    No such material is currently available. The use of either silicone oil or a
    high flash point hydrocarbon material would require a change in the National
    Electrical Code regulations which govern the installation of transformers. In
                        *
    addition, all of these materials have poorer heat transfer characteristics than
    askarels, which may require the derating of all the transformers.
                       Assuming that a satisfactory substitute liquid were available,
     the retrofitting of the existing transformers still faces a number of practical
     problems. The most difficult problem is the achievement of thorough draining
     of askarels frcm the existing transformers. Much of the liquid is held in the
    insulation of the transformers by capillary action; simple draining of a trans­
    former only removes 80 percent to 90 percent of the liquid, Therefore, it will
    be necessary to flush each transformer 2 or 3 times with a liquid which will
    dissolve the remaining askarel, and which is caupatible with the liquid used
    to refill the transformer. This requirement of conpatibility could be a major
    problem; for instance, askarels are iirmiscible in silicone foils.
                      It can reasonably be expected that the draining and flushing
    of each askarel-filled transformer will result in an average of 800 gallons of
    askarel and PCB cantaminated liquid, This liquid must be shipped to an
    incinerator and burned under controlled conditions. Disposal of the liquid




                                         -275-




                                                                         SPO DEFEXP-JK-00002161

                                    DX_22685.0296
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 557
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20     PageID.14041 Page 298 of
                                             486




      could be expected to cost $700 plus the cost of the shipping containers and
      transportation.

                          The result of this draining, flushing, and refilling pro­
      cedure will be a transformer Which is filled with 300 gallons of an environ-
      mentally acceptable liquid that is contaminated with 10 to 20 lb of PCB.       This
      reduction in the amount of PCBs in service will reduce the severity of
      potential transformer failures, but will not eliminate the need for careful
      handling or eventual disposal of the contaminated liquid.

                          A more serious concern would be the amount of accidental
      spillage which would occur when the scrap askarel arid flushing liquid is
      shipped to the incinerator for disposal,      The current lack of sufficient
      incineration facilities would require that much of this liquid be stored in
      drums or tanks for an extended period of tine.      In addition, the accidental
      leakage frcm broken drums and other accidents which can be expected to occur
      during transportation can be expected to release PCBs and flushing solvent
      to the environment.

                 3.10.3   Effect of heaving Askarel Transformers in Service

                          The alternative of leaving the askarel. in the transformers
      until they became obsolete or fail is probably to be preferred to retrofitting
      these transformers with a less toxic liquid.      The existing askarel should last
      the life of the transformers; only infrequently is it necessary to filter the
      liquid to remove the degradation products of minor internal arcing, and askarel
      losses during this filter cycle should not exceed 1 percent of the total
      liquid in the transformer,    Askarel for makeup of these losses will not be
      available once it is no longer used in new transformers; Ttonsanto has announced
      its intention of closing the only U.S. PCB manufacturing plant as soon as
      satisfactory substitutes are available for PCBs in electrical equipment,       This
      should not prove to be a major problem in the maintenance of askarel trans­
      formers, as minor losses of liquid can be replaced with pure trichlorobenzene.
      The resulting mixture will be suitable as long as the concentration of the
      PCBs is above 50 percent; below this concentration of PCBs, solvent attack on




                                            -276-




                                                                         SPO DEFEXP-JK-00002162

                                    DX_22685.0297
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 558
Case 2:15-cv-00201-SMJ         ECF No. 373-2      filed 01/28/20   PageID.14042 Page 299 of
                                                486




    the solid insulation may occur, Complete replacement of the transformer
    required by lade of askarel should be infrequent and should not impose a
    significant eoonanic burden an the electrical industry.
                      The decision to leave existing askarel transformers in
    service also gains time for the solution of the problem of scrapping failed
    or obsolete transformers. Current specifications require that transformers
    be drained and flushed before being scrapped. This, however, cannot be
    expected to remove more than 95 to 98 percent of the PCBs from the trans­
    former internals.
                      It is currently very unusual for transformers to be
    scrapped, but when they are scrapped the value of the metal is sufficient
    to make recycling attractive. There is currently no acceptable facility for
    the recovery of metal from failed transformers. Special procedures would
    have to be used to prevent PCB residues from being carried through into the
    scrap furnaces. This will eventually be a significant problem. Better
    solutions to the problem can be expected if the problem is delayed by leaving
    existing transformers in service.
    4.0   INVESTMENT CASTING
         The investment casting process is a lost-wax casting process in which a
    pattern is molded from wax and then invested or surrounded by a slurry con­
    taining a refractory oeramic. After the ceramic mold is dried to an appropriate
    strength, the wax pattern is melted or burned out leaving a molded cavity.
    Molten metal is then poured into the cavity, and solidified by cooling to form
    a cluster of metal castings. Maintenance of close dimensional tolerances
    requires that the shrinkage of the wax be carefully controlled during the
    initial pattern step, This control requires either slew cooling of the pattern
    while the wax is solidifying or the use of a wax material which shrinks very
    little upon solidification.
          4.1 Function of the Filler Material
              One method of modifying the wax to achieve minimal shrinkage is to
    fill the wax with a finely powdered material that is insoluble in the wax and
    remains solid at the temperature at which the wax is cast into the molds.


                                        -277-




                                                                         SPO DEFEXP-JK-00002163

                                    DX_22685.0298
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 559
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14043 Page 300 of
                                             486




      Because this filler does not change state (frcm a liquid to a solid) on cooling,
      it exhibits very lew shrinkage, and the resulting slurry of wax and filler will
      be much more dimensionally stable than will be the pure wax.
                The second step in the casting process is to bum the wax residues
      out of the ceramic mold so that the mold will be carpletcly empty when metal
      is cast into it. This requires that the filler be volatile at the temperatures
      used to fire the molds, and that the vapors be non-toxic.
           4.2 Use of PCBs in Investment Casting
                Sane of the pattern waxes, especially those used in the casting of
      metal parts requiring tight dimensional tolerances, contain decachlorobiphenyl
      (deka) as the wax filler. Decachlorobiphenyl waxes contain approximately 30
      percent (perhaps up to 40 percent) of the decachlorobiphenyl filler. (23)
      Pattern waxes are recovered and reused several times to form the sprues and
      gates of the patterns. Wax is apparently used an average of 2.5 times.
      During the dewaxing process the virgin wax (used to form the pattern) and the
      old wax (used to form the gates and sprues) are collected as one mixture.
      Little of the wax is destroyed in the process; therefore, it is probable that
      the investment casting foundries store or dispose of relatively large amounts
      of used PCB-oontaining wax.
           It is estimated that approximately one to 1.5 million pounds of deca-
      dilorobiphenyl-filled wax is purchased yearly by U.S. investment casters, The
      oost of the PCB-filled wax is in the range of $0.70 per pound. (24) Imported
      polychlorinated terphenyls, which exhibit properties very similar to deca-
      chlordbiphenyl, is also used as a pattern wax filler, Thene is only one U.S.
      producer of deka-filled wax, and this company also produces PCT-filled
      pattern wax.
           4.3 Advantages and Disadvantages of the Use of Deka PCBs in Investment
               Casting'

                The deka PCBs have nearly ideal properties for fillers in investment
      casting waxes. These materials are only slightly soluble in the wax, remain
      solid at the wax casting temperatures, and volitilize completely at the firing
      temperatures without charring or burning.



                                           -278-




                                                                        SPO DEFEXP-JK-00002164

                                    DX_22685.0299
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 560
Case 2:15-cv-00201-SMJ           ECF No. 373-2         filed 01/28/20   PageID.14044 Page 301 of
                                                     486




               The only disadvantage to the use of deka PCB is its suspected
     possible environmental persistence and, by analogy to the other PCBs, its
      toxicity.   'Jo direct evidence of environmental damage fron this compound
     has been found to date.

           4.4    Alternatives to the Use of Deka PCBs

                  Potentially acceptable process alternatives for the deka PCBs could
      utilize either a replacement filler material or an unfilled wax.

                  4.4.1     Beplacement Filler Materials

                       Properties required for a filler are: high melting poim
      (over 300°C), high heat transfer coefficient, lew thermal coefficient of
      linear expansion, and minimum ("zero") ash.          The following materials have
     been suggested as possible replacements for deka PCB.

                            4.4.1.1   Isophthalic ,Acid

                                      Isophthalic acid has been used as a filler material
     to a limited extent, but the grade of material that was previously available
                                    (25)
     left an ash residue on firing.      A new grade of isophthalic acid, only
      recently oommercialized by AMOCO Chemicals Corp., exhibits much lower ash and
     metal contents,        The various grades of material available fron AMDOO are as
     follows:(26)

                  Grade                  Cost in Bulk              Comments
                  PPA 85                  $0.24/lb                 High ash
                  IPA 99                  $0.27/lb                 Previous use history

                  IPA 110                 $0.31/lb                 Being phased out
                  IPA 220                 $0.35/lb                 New - low ash

     Although there is a considerable body of literature on phthalic acids and
     phthalate esters, their environmental fates are not known,           Degradation routes
     properties of degradation products, etc., which are of great importance to an
      assessment of environmental acceptability have not been studied in depth.           It
     can be surmised that this will be the case for most filler substitutes.




                                                -279-




                                                                              SPO DEFEXP-JK-00002165

                                         DX_22685.0300
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 561
Case 2:15-cv-00201-SMJ      ECF No. 373-2      filed 01/28/20    PageID.14045 Page 302 of
                                             486




                       4.4.1.2 Polystyrene
                               Polystyrene plastic is available frcm a number of
     suppliers including Dew Chemical Co., Monsanto, and Foster-Grant, If this
     plastic were reduced to a sufficiently fine powder, it would have physical
     properties equivalent to deka PCB and should perform satisfactorily as a wax
     filler. The bulk cost of polystyrene pellets is $.40/lb, and the size
     reduction should cost an additional $.08/lb of filler.
                               Upon firing, the polystyrene could be expected to
     depolymerize to styrene which would be volitilized. Styrene vapor has known
     toxic properties. This potential problem may limit the serious consideration
     of polystyrene as a wax filler.
                4.4.2 Unfilled Waxes
                      Prior to the use of PCBs or PCTs as fillers, unfilled waxes
     were used. Industry sources claim that reverting to the use of unfilled waxes
     would increase production costs by about 10 percent. However, new types of
     unfilled waxes have recently been introduced to the market, and it is claimed
     that their properties are equivalent to the filled wax and their cost is
     slightly lower ($0.60 to $0.65/lb)i(27} Although the exact formulation of
     these waxes is not known, they reportedly contain no chlorinated additives.
           4.5 Conclusions - Substitutes for PCB in Investment Casting
               Technically adequate substitutes for decachlorcbiphenyl filler in
     pattern waxes appear to be available. Maximum increases in costs would be
     about 10 percent. The only producer of wax containing PCBs could probably
     change to other types with very little technical difficulty or econcmic
     impact.




                                          -280-




                                                                        SPO DEFEXP-JK-00002166

                                    DX_22685.0301
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 562
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20     PageID.14046 Page 303 of
                                              486




                                            SUMMARY

                                     SUBSTITUTES FOR RGBs

     Capacitors

          PCBs are used as the dielectric liquid in. almost all AC capacitors used
     by the electrical utilities for power factor correction and in various
     industrial applications including appliance motors, fluorescent light ballasts,
     and power supply circuits in television receivers.     PCBs are uniquely suited
     for capacitor applications because of their high dielectric constant, chemical
     stability, and ncn-flammability.

          A number of different chemicals are being developed as replacements for
     PCB capacitor fluid.    There is not yet sufficient data available on the
     electrical performance, chronic toxicity, or environmental effects of any of
     these liquids.

          Dry film AC capacitors are also being developed.       These capacitors are
     significantly larger than liquid-filled capacitors and are limited to a
     maximum of 280 volts.* Satisfactory dry film capacitors will not be available
     until there are two separate technological breakthroughs:       1) the development
     of a plastic film that combines a high dielectric constant with a lew loss-
     tangent; 2) the development of winding techniques that exclude all air from
     the winding of the capacitor.

          Although it is probable that satisfactory substitutes for PCBs will be
     developed within the next 5 years, no such material is presently available and
     much additional research remains to be done.

     Transformers:

          PCBs are used as a major corponent of the non-flammable transformer
     liquid known as askarel.    Only about 5 percent of all transformers are cooled
     with askarel.    These are the transformers which are located in buildings and
     other hazardous locations where fire resistance is of great importance.

          Most transformers are cooled with mineral oil.     This liquid is flammable
     and the National Electrical Code requires that oil-filled transformers be




                                          -281-




                                                                          SPO DEFEXP-JK-00002167

                                     DX_22685.0302
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 563
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14047 Page 304 of
                                             486




      installed in fire proof vaults when they are used in buildings. Vaults
     are not required for askarel-filled transformers that are rated at less
     than 35,000 volts. Although the askarel-filled transformers axe 20 percent
     to 30 percent more expensive than oil cooled units, the savings on vault
     construction costs more than offsets the difference.
           Other currently available substitutes for askarel-filled transformers
     are open air cooled transformers, which are limited to lower voltage
     applications in clean, dry environments, and closed gas cooled transformers
     which, are more expensive than askarel units. Both of these dry transformers
     have lover overload capacity than do askarel and oil-filled units.
           Technically satisfactory alternatives are available to the use of trans­
      formers containing PCBs. The present choice of PCB units is based on the
      relative costs of the alternatives.
          Several substitute liquids have been suggested which are less flarrenable
     than the currently used mineral oil, but which are more flammable than askarel.
     These liquids are characterized as being self extinguishing — i.e., they do
     not continue to bum after being ignited by a momentary electrical arc.
     Proposals have been submitted to the National Electrical Code to allow the
     use of these self extinguishing materials under those ccnditions where
     askarels are presently specified. Because of the relative lack of service
     experience with these liquids, it is unlikely that these proposals will be
     accepted. The next Code revision (1978) will probably continue to recognize
     only askarel and "oil filled" trarrsformers.
           It is likely that the "self extinguishing" liquids will prove to be
      satisfactory alternatives to PCBs. Substantial experience on the performance
      of the liquids will be required before the Code requirements will be changed
      to allow their use. The restrictive Electrical Code, which has been incorpor­
      ated into the OSHA Regulations, may act to inhibit the accumulation of this
      data and thereby act to postpone the general acceptance of these substitutes
      for PCBs.
           It has also been suggested that PCBs be drained from existing trans­
      formers and replaced with a less toxic material. Analysis of this alternative
      suggests that it may have a worse effect on the environment than would the
      continued use of PCB in the transformers.


                                          -282-




                                                                        SPO DEFEXP-JK-00002168

                                    DX_22685.0303
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 564
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14048 Page 305 of
                                             486




                                         summary

                                   INVESTMENT CASTING
         Dekach]orobipheny1 is used by one manufacturer in the formulation of
    investment casting waxes. The deka PCB acts as an inert filler which reduces
    the shrinkage which occurs when the wax solidifies, Other manufacturers use
    polychlorinated terphenyls (PCTs) for the same purpose, All of the deka PCB
    and PCTs used in investment casting waxes are imported.
         Several substitutes are available for deka PCB waxes, These include the
    replacement of the PCB with isophthalic acid, or the use of new lew shrinkage
    non-filled waxes. Conplete elimination of deka PCBs from this application
    should be possible without causing significant problems.




                                          -283-




                                                                        SPO DEFEXP-JK-00002169

                                    DX_22685.0304
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 565
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20    PageID.14049 Page 306 of
                                              486




                                          REFERENCES

     1.    Guidelines far Handling and Disposal of Capacitor-and Transformer-Grade
           Askarels Containing Polychlorinated Biphenyls, ANSI CIO 7.1 - 1974, American
           National Standards Institute, Inc., N.Y., N.Y., January 9, 1974.

     2.    Wood, David, Chlorinated Biphenyl Dielectrics - Their Utility and Potential
           Substitutes, (Presented at the National Conference on Polychlorinated
           Biphenyls, Chicago, II., November 19-21, 1975), Monsanto, 1975.

     3.    Nelson, J.D., (General Electric Company), "Effluent Limitations for Items
           on Toxic Substances List; Econanic Impact of a Bar in PCB," Contained in
           Communication to Dr. Martha Sager, Chairman, Effluent Quality Information
           Advisory Carmittee, November 21, 1973.

     4.    National Electrical Code - 1975, National Fire Protection Association,
           Boston, MA, (NFPA No. 70-1975; NASI Cl-1975), 1974.

     5,    Personal oonmunications with knowledgable individuals in the electrical
           equipment industry.

     6.    Inchalik, E.J., (Exxon Chemical Co.), Verbal Presentation, National
           Conference on Polychlorinated Biphenyls, Chicago, II., November, 1975.

     7.    Rey-Ccquais, Bruno, (Prodelec, S.A.), Verbal Presentation, National
           Conference on Polychlorinated Biphenyls, Chicago, II., November, 1975.

      8.   Branson, D.R. , Health and Environmental Properties of Dew XFS-41S9L
           Capacitor Fluid,' (Oral Presentation to the" U.S. E.P.A.",'Washington, D. C.,
           0ct£±)er_16~,_ 1975) , Dow Chemical Co., October, 1975.

     9.    Branson, D.R., (Dow Chemical Co.), Verbal Presentation, National
           Conference on Polychlorinated Biphenyls, Chicago, II., November, 1975.

    10.    Montgomery, Richard, (Dow Corning Corp.), Verbal Presentation, National
           Conference on Polychlorinated Biphenyls, Chicago, II., November, 1975.

    11.    Tuttle, Cliffton, (Aerovox Co.), Personal Caununication, September, 1975.

    12.    McAllister, John F., (General Electric Co.), "Benefits of PCB Use".
           Letter to Dr. Edward J. Burger, Jr., Executive Office of the
           President, Office of Science and Technology, December 30, 1971, 36 pp.

    13.    Report on Power Transformer Troubles, 1969, Edison Electric Institute,
           Publication No. 71-20, 1971.

     14.   "The Rush to Market for PCB Substitutes", Business Week, January 19, 1976,
           pp 30E-31E.




                                            -284-




                                                                          SPO DEFEXP-JK-00002170

                                     DX_22685.0305
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 566
Case 2:15-cv-00201-SMJ        ECF No. 373-2       filed 01/28/20     PageID.14050 Page 307 of
                                                486




     15.   Blocmquist, W.C., "What is the Future for Askar el", Paver f Vol. 120, No. 2,
           February, 1976, pp 68-70.
     16.   Interdepartmental Task Force on PCBs, Polychlorinated Biphenyls and the
           Environment, Washington, D. C., May, 1972.
     17.   Burrcw, R.F. & Orbeck, T. (Dew Coming Corporation, Midland, Michigan)
           Silioone Fluid Filled Transformer - An Alternative to Askarel and Dry-
           Type Transformer?, (Presented at the Doble Engineering Client Canference,
           Boston, r®.., Aorin 9-13, 1973), Dew Comina Coro., 1973.
     18.   Burrow, R.F., & Vincent, G.A., Silicone Fluids vs Hydrocadaon Oils:, a
           Ccmparison of Thermal and Electrical Performance Capabilities, (Presented
           at. t-he" 1974 "Wint-pr Meeting, TFEF PoMer Fng-ineeH-ng Snniety, N.Y. , N.Y *   §

           January 31, 1974), IEEE Paper No. C 74-258-0.
     19.   Report on Dielectric Medium Under the Classification Program - File MH9466,
           Underwriters Laboratories, Inc., May 26, l97T.      '
     20.   Rowe, V.K.; Spencer, H.C.; Bass, S.L; "Toxicological Studies on Certain
           Ccmmercial Silicones", The Journal of Industrial Hygiene and Toxicology,
           Vol. 30, No. 6, pp 332-352.
     21.   Duckett, D.A., Environmentally Acceptable Insulating Fluids May Replace
           Askarel (Presented at the General Meeting, Edison Electric Institute ~
           Transmission and Distribution Ocmmittee, Minneapolis, Minn., May 8, 1975),
           REE Corporation, May, 1975.
     22.   "Transformateur dans le gaz", Chemins de Fer, No.246, 1964-3, p 96.

     23.   Solomon, P. (Yates Manufacturing Co., Chicago, Illinois), Personal
           Carmunication, September 9, 1975.
     24.   Lewis, W.H. (President, Signicast Corp * / 9000 North 55 St., Milwaukee,
           Wise.) , Statements during Lecture of Investment Casting Institute Meeting,
           October 4, 1975.
     25.   Edwards, Can (Chicago Laboratory - Standard Oil Co., Amoco Chemical
           Corporation, Joliet, Ill.) , Personal Ccitrnunication, October, 1975.
     26.   Connelley, J. (New York Office, Standard Oil Co., Amoco Chemical
           Corporation, Joliet, Ill.), Personal Cannunication, October 1975.
     27.   Davidson, R. (Freeman Manufacturing Ccirpany, Inc., 1315 Maine Ave.,
           Cleveland, Ohio) , Personal Ccmnunication, November 1975.




                                              -285-




                                                                              SPO DEFEXP-JK-00002171

                                      DX_22685.0306
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 567
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.14051 Page 308 of
                                               486




                                          SECTION IX
                       PCBs PLEASE AND OJMJLATIVE ENVIPCNMENTAL LOADS
      1.0   ESTIMATES OF FEEE PCBs IN THE ENVIRONMENT
            1.1 PCBs Losses to the Environnient Since 1930, by Use and by Chlorine
                Content of Molecule
                This section includes an analysis of the estimated amounts of PCBs
      which have escaped to the environment, by molecular chlorine content, The
      approach and results are summarized below.
                Loss factors, which include spillage losses during manufacture or
      use of the end products and losses due to inadequate disposal methods, are
      estimated on the following basis:
                                                         % of Yearly PCB Use
                        Use Category                     Lost to Environment
                Closed electrical systems
                   (transformers and capacitors )                  5%
                Hydraulic and heat exchange fluids                60%
                Plasticizers                                      25%
                Miscellaneous industrial applications             90%
                Each of the assigned loss percentage factors can be the subject of
      considerable controversy, Suffice it to say that the choices made appear to
      be reasonable based on the widely varying information considered.
                The following data have been computed on the basis of the production
      and sales data released by Monsanto on the PCBs. Since by far the largest
      production has been in the form of Aroclors 1242, 1248, 1254, and 1260, these
      data are based only on those four mixtures.
                "Proportional Use Factors for PCBs" were ocmputed from the Monsanto
      PCB manufacturing and sales data utilizing the domestic sales by category
      information. Since the detailed breakdown for the period 1930-1957 was not
      available, it was assumed that the pattern for this period followed the average




                                           -286-




                                                                         SPO DEFEXP-JK-00002172

                                       DX_22685.0307
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 568
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20      PageID.14052 Page 309 of
                                             486




     for the period 1957-1959.   Estimates were then prepared of the actual produc­
     tion and use of the individual Aroclors listed above.       Table 1.1-1 is a
     tabulation of the estimated amounts of Aroclors that have escaped into the
     environment, assuming that 5% of the PCBs used in capacitors and transformers
     escaped; 60% of that used for hydraulic media, and heat exchange media
     escaped; 25% of that used for plastrcizers escaped; and, finally that 90% of
     that used in miscellaneous industrial uses has escaped.

                These data may be expressed in terms of chlorine content, based on
     published Monsanto data on the isarers typically present, by chlorine content,
     in each Aroclor type.   The results from such an exercise are presented in
     Table 1.1-2.   The totals in the right-hand column represent the cumulative
     totals of all escaped PCBs by the year listed at the left.

                The ocsnputed spectrum of chlorine contents based on the cumulative
     data on Table 1.1-2 is presented, for selected years, on Table 1.1-3.

                The average chlorine content for the set termed "average values" is
     4.38 chlorine atans per molecule, oanpared to:

                Aroclor                     Chlorine Content (atcms/molecule)

                 1242                                     3.67
                 1248                                     4.22
                 1254                                     5.35

                Thus, the distribution as is comes closest to Aroclor 1248.         How-
     ever, if it is assumed that all mono- and di-chloro biphenyl were biodegraded
     or otherwise destroyed, then the average chlorine content of the "wild" PCBs
     would be 4.67, intermediate between 1248 and 1254.     If the trichloro isomers
     were also subtracted out, then the ooirposite average chlorine content would
     be 5.0, which begins to compare favorably with 1254.

          1.2   Total PCBs Accumulation and Current Bates

                As a rough estimate of the total PCBs currently available to the
     biota (in active transport, in biological systems, etc.) in the United States,
     the total of 172,800,000 lb. from Table 1.1-1 may be reduced by a factor




                                          -287-




                                                                          SPO DEFEXP-JK-00002173

                                    DX_22685.0308
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 569
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14053 Page 310 of
                                              486




                                           TABLE 1.1-1


                                PCB EJA/IRCNMENTAL LOAD BY AROCLOR TYPE
                                     [In Thousands of Pounds]


                                          Aroclor Type

                      1242        1248      1254         1260    1016      Total
                                                                           PCBs
   1930-56           18709        5395      5003         3559              32466
   1957               1991         704       676          932               4303
   1958               1431        1065       917          783               4196
   1959               2298        1597      1142         1118               6155
   1960               2955        1226       989         1191               6361
   1961               4082        1745      1295         1347               8469
   1962               3992        1452      1222         1258               7924
   1963               3648        2062      1166         1503               8379
   1964               4597       .2160      1224         1664               9645
   1965               5928        2260      1456         1096              10740
   1966               7010        1932      1247         1041              11230
   1967               7442        1794      1158         mi                11505
   1968               7789        1881      1615          954              12239
   1969               9182        2190      2172          997              14541
   1970              10072        1536      2575         1044              15227
    1971              3232         112       717          266     167        4494
    1972                48                   229           20    1045        1342
    1973               310                   399                 1177        1886
  -*1974               310                   309                 1098        1717



                                           Grand Total -                  172.8 x 106lbs.




                                         -288-




                                                                          SPO DEFEXP-JK-00002174

                                    DX_22685.0309
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 570
Case 2:15-cv-00201-SMJ        ECF No. 373-2        filed 01/28/20    PageID.14054 Page 311 of
                                                 486




                                                  TABLE 1.1-2


                                 ccjmuiative    ENVIRONMENTAL PCB LOAD
                                              BY CHLORINE CONTENT
                                       [In Thousands of Pounds]

               Cl       C1      Cl       Cl         Cl      Cl       Cl     Cl     Cl      Total
               —1       ~-2     —3                                   =zn    ~■ 8   ^9

    1956        561    2540    6210     8221       8936    4017     1759    285     36    32,565
    1957        621    2813    6894     9174      10070    4709     2182    360     45    36,868
    1958        664    3020    7487    10130      11311    5419     2558    423     53    41,064
    1959        733    3351    8417    11584      13086    6388     3085    512     64    47,219
    1960        822    3760    9465    13070      14805    7344     3632    607     89    53,580
    1961        944    4326   10922    15135      17128    8529     4162    715     89    62,049
    1962       1064    4874   12301    17048      19279    9640     4751    816    102    69,973
    1963       1173    5389   13693    19095      21575   10835     5437    936    117    78,352
    1964       1311    6030   15369    21473      34160   12153     6192   1069    134    87,997
    1965       1489    6846   17436    24315     27123    13391     6728   1157    145    98,735
    1966       1699    7796   19747    27328      30097   14568     7230   1240    155   109,966
    1967      1922     8799   22154    30406     33080    15754     7755   1329    166   121,471
    1968      2156     9850   24674    33673      36376   17053     8243   1405    176   133,710
    1969       2431   11088   27639    37543      40368   18625     8782   1485    186   148,251
    1970      2733    12428   30735    41462      44523   20362     9365   1569    196   163,478
    1971      2837    12880   31723    42624     45657    20840     9517   1590    199   167,972
    1972      2881    13073   32131    43086      45782   20928     9539   1592    199   169,314
    1973      2938    13324   32663    43700      46046   21076     9563   1592    199   171,204
    1974      2992    13561   33165    44272     46265    21193     9582   1592    199   172,821




                                                -289-




                                                                           SPO DEFEXP-JK-00002175

                                      DX_22685.0310
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 571
Case 2:15-cv-00201-SMJ       ECF No. 373-2         filed 01/28/20    PageID.14055 Page 312 of
                                                 486




                                         TABLE 1.1-3


                             COMPUTED SPECTRUM OF CHLORINE CCNTENT
                                      FOR WILD PCBs
                                        [In Percent]


                       Weight Percentage of Isorners Containing Cl
                                                                      x-
              Cl                Cl        Cl                  Cl      Cl           Cl
                                                                                    ■18   Cl
              —1       —2       —3                     —5             —7

 1956         1.7      7.8       19.1     25.2         27.4   12.3         5.4     0.9    0.1
 1960         1.5      7.0       17.7     24.4         27.6   13.7         6.8     1.1    0.1
 1965         1.5      6.9       17.7     24.6         27.5   13.6         6.8     1.2    0.1
 1970         1.7      7.6       18.8     25.4         27.2   12.5         5.7     1.0    0.1
 1974         1.7      7.8       19.2     25.6         26.8   12.3         5.5     0.9    0.1


 Average      1.6      7.4       18.5     25.0         27.3   12.9         6.0     1.0    0.1
  Values




                                          -290-




                                                                                 SPO DEFEXP-JK-00002176

                                     DX_22685.0311
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 572
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.14056 Page 313 of
                                               486




      accounting for environmantal degradation of less chlorinated isomers and
      other destruction processes, Based on Table 1.1-2, this should be about 20
      to 30 million pounds, resulting in a total of free PCBs of about 150 million
      pounds.
                Estimates by Nisbet and Sarofim^ in 1972 for total PCBs available
      through air and water dissipation amount to 180,000,000 lb. since 1932. This
      value is within four percent of the above estimate of about 173million pounds
      based on the loss factors specified.
                .Application of the five percent loss factor to the 1974 Monsanto
      danestic sales yields an estimate of 1,720,000 lb. lost to the environment
      during 1974, to which should be added a maximum of 50,000 lb. lost frcm
      inported materials. The 1974 total of 1,770,000 lb. entering the environment
      in available forms represents about 1.5 percent of the total amount estimated
      above to be available to the biota in the U.S.
                The 1,770,000 lb. per year amount may be compared with estimates for
      1974 by Peakall (2) as follows:
                Industrial leaks and disposal         - 880,000 to 1,100,000 lb.
                Disposal in dumps and landfills       - 15,000,000 lb.
                       Total                          - 16,000,000 lb.
                The figure of about 10 percent loss from the above required to match
      the 1,770,000 lb. per year loss rate does not appear unreasonable, However, it
      should be pointed out that the 16,000,000 lb. per year figure for leaks and
      disposal from Peakall represents almost half of Monsanto's reported 1974
      domestic sales, and must be questioned.
           1.3 Current PCBs Disposal in Landfills and Dumps
                The most inportant current sources of land-disposed PCBs are:
                (1)   Solid wastes from the manufacture of PCBs and electrical
                      equipment (including reject capacitors and transformer
                      internals)?




                                           -291-




                                                                         SPO DEFEXP-JK-00002177

                                    DX_22685.0312
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 573
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.14057 Page 314 of
                                               486




                 (2)   Failed capacitors;

                 (3)   Capacitors in obsolete equipment; and

                 (4)   Municipal solid wastes other than electrical (obsolete
                       equipment, sewage sludge, paper, plastics, etc.)

                 One relatively minor source is the transformer service industry.
    This industry handles about 2 x 10° lb. of PCBs annually (roughly half new PCBs) .
    Assuming that 5 percent of the PCBs handled ends up as solid wastes (from
    filtration, etc4 results in 0.1 x 106 Ih./yr. of solid material entering the
    landfills.

                 The major sources are treated below.   Land-destined solid wastes
     from production of PCBs, capacitors, and transformers are estimated to con­
     tain about 1.2 x 10^ Ib./yr. of PCBs. Reject capacitors and transformer
                                 g
     internals add about 0.7 x 10 Ib./yr. to landfills, Since most PCBs used in
    investment casting are eventually land disposed, this adds 0.4 x 10 Ih./yr.
    Mding in 0.1 x 10^ Ih./yr. for transport and other losses brings the total
                                                                        g
    of land disposed PCBs from production and first tier use to 2.4 x 10 Ih./yr.

                 The failure rate for PCB-impregnated capacitors is estimated at one
    percent per year.      On this basis, and assuming that the failed equipment
    enters a landfill or dump, then about one percent of the approximately
    450 x 10^ lb. of PCBs estimated to be in service in capacitors, or 4.5 x 10^
    Ib./yr., can be expected to be landfilled.

                 Capacitors which have not failed but are contained in obsolete
    equipment (TV sets, light fixtures, etc.) also end up in lard disposal sites.
    This applies to small capacitors only, and it is estimated that one percent
    of the total are discarded in this manner each year,       The amount of PCBs in-
    volved is (0.01 x 270 x 10^) , or 2.7 x 10^ Ib./yr.

                 The amount of PCBs currently contained in lard-disposed municipal
    and industrial wastes other than that assignable to transformers and capacitors




                                            -292-




                                                                          SPO DEFEXP-JK-00002178

                                      DX_22685.0313
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 574
Case 2:15-cv-00201-SMJ       ECF No. 373-2        filed 01/28/20    PageID.14058 Page 315 of
                                                486




      is difficult to estimate. Approximately 160 million pounds of PCBs have been
      used in plasticizer and other "open end" applications or in "semi-closed"
      applications such as hydraulic or heat transfer systems. Most of this usage
      occurred between 1960 and 1972, and it is likely that up to 80 percent of the
      total is either free in the environment or already in land disposal sites.
      The rest of this material, estimated bo be on the order of 30 million pounds
      can be thought of as being literally "in service" or used and awaiting dis­
      posal. A prime example of the latter is used carbonless copy paper currently
      residing in files and awaiting disposal or recycling. It is estimated that
      about seven percent of this 30 million pound reservoir, or 2.1 million pounds,
      enters land disposal sites each year.
                In addition, it is estimated that 0.3 million pounds of free PCBs
      in the environment are added to land disposal sites each year from a variety
      of sources (sewage sludge, dirt, garbage, etc,). This brings the total for
      municipal and non-electrical wastes to 2.4 x 10^ Ib./yr.

                                                           PCBs Added to Landfills
                         Soupoe                            and Dumps, Ib./yr,_ _ _
      Wastes from Production and First Tier Use                     2.4 x 106
      Failed or Obsolete Capacitors                                 4.5 x ID6
      Capacitors in Obsolete Electrical Equipment                   2.7 x 106
      Other Municipal and Industrial Wastes                                  6
                                                                    2.4 x 10
      Wastes from Transformer Service Industry                      0.1 x 106

           Total                                                   12.1 x 106
      Peakall's ^ estimate of 16 x 106 lb. of PCBs for leaks and disposal in 1974 is
      about 30 percent higher than the above total.   Peakall (2) also estimated a
      total of 50 x 106 lb- for leaks and disposal during 1970, which is over
      two-thirds of Monsanto's 1970 reported domestic sales of about 73 x 106 lb.
      In the absence of no other comparable data, we estimate a current land disposal
      rate of between 10 x 106 and 15 x 10^ Ib./yr.




                                        -293-




                                                                           SPO DEFEXP-JK-00002179

                                    DX_22685.0314
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 575
Case 2:15-cv-00201-SMJ      ECF No. 373-2      filed 01/28/20    PageID.14059 Page 316 of
                                             486




              It should be noted that several large first-tier users of PCBs are
    not currently land-filling their solid wastes, but are storing the drummed
    wastes on-site in anticipation of potential regulations on disposal of such
    wastes. The wastes being stored are estimated to contain at least 0.5 x 10^
    lb. per year of PCBs; this is included in the above analysis as being finally
    disposed of in landfills.

         1.4   Release of PCBs via Industrial Effluents (Waterborne)
              Based on data obtained frcsn industry, the following average PCBs
    waste loads for water effluents were estimated:
               PCBs Production               1117   Ib./yr.
               Capacitors                    2139   Ib./yr.
               Transformers                    62   lb./yr.
                      Total                  3318   lb./yr.
              This number is very small in comparison to the estimated 10 x 10 6 to
    15 x 106 lb. per year of PCBs going to landfills.

              The above values for industrial discharges do not include PCBs dis­
    charged to municipal systems for those plants having discharges to rivers (ten
    plants). In the production category, all discharge is to a municipal system.
              It should be noted that the above waste loads represent current
    industrial practice. It may be assumed that, prior to knowledge of the adverse
    environmental effects of PCBs, much of the types of material currently land­
    filled was not disposed of properly and thus entered the environment directly.
         1.5 Spills of PCBs During Transport
              The most complete set of transportation spill data for PCBs avail­
    able to us are for the period 6/74 to 6/75. The spills during transport and
    the quantities involved are as follows:




                                         -294-




                                                                        SPO DEFEXP-JK-00002180

                                    DX_22685.0315
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 576
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20      PageID.14060 Page 317 of
                                              486




                       Location                   Gallons Spilled
                       Tcion, Ga.                       117
                       Lawrence, Ala.                   600
                       Erie, Pa.                        120
                       Unknown                         -100*
                                  Total                 937 (10,213 lb.)

               In addition, during this period, three railroad capacitors failed
     in the New York City area, spilling on the order of 50 lb. each, or a total of
     150 lb. Since this occurred during transit, we chose to add this amount to
     the above total, for a grand total of 10,363 lb. spilled in the transportation-
     related incidents. This probably represents a minimum figure, since transport
     of defective product units (capacitors and transformers) and of PCBs containing
     wastes can be expected to release PCBs.
               On the basis of the above, a tentative number of 10,000 lb. per year of
     transportation-related spills of PCBs is advanced.




     *Capacitor shipment via truck overturned; leading units and soaked dirt
     removed from site for subsequent incineration.




                                          -295-




                                                                           SPO DEFEXP-JK-00002181

                                      DX_22685.0316
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 577
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20         PageID.14061 Page 318 of
                                              486
                                          \




                                               REFERENCES

            (1)   Nisbet and Sarofim; Environ. Health Perspect *   f   1, 21, (1972).
            (2)   Peakall, D.B., "PCBs and Their Environmental Effects", CRC Review, 5,
                  Issue 4, 1975.




                                                -296-




                                                                             SPO DEFEXP-JK-00002182

                                     DX_22685.0317
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 578
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14062 Page 319 of
                                             486




                                        SECTION X

                     INADVERTENT AMBIENT REACTIONS AS ROUTES OF ENTRY
                               OF PCBs INTO THE ENVIRONMENT

      1.0    INTRODUCTION
           This is a report of a preliminary investigation into the ways that PCBs
     could enter the environment even if they were no longer manufactured, imported,
     used or disposed of in the U. S. The work focused on the reactions of aromatic
     compounds, particularly the biphenyls, and how the conditions found in ambient
     surroundings in the environment could lead to the inadvertent and undesirable
     synthesis of PCBs. Specifically the major question addressed was whether
     chlorination water treatments could convert biphenyl contamination into PCBs.
          Beyond that, there are questions of the likelihood of the breakdown of
     compounds such as DDT, followed by recombination to produce a PCB; the break­
     down and rearrangement of dyestuffs to form PCBs; and other potential routes to
     the inadvertent synthesis of PCBs.
          When a candidate route is identified, one needs then to determine the
     probability of that reaction proceeding, and the reaction rate, Also, the
     determination of what relevant pollution loads and concentrations occur in
     wastewater or clean water systems is an obviously important factor, For this
     study, the objective was primarily the identification of PCB formation routes
     which could be significant, Studies to determine kinetics of these reactions
     have not, to our knowledge, been performed.
     2.0 COMMERCIAL BACKGROUND, PRODUCTION AND PROPERTIES OF BIPHENYL
            2.1 Origins and Qcmmercial Usage Background
               Biphenyl (previously known as diphenyl and phenyl-benzene} was first
     reported in 1862 by Fittig. In 1867 Berthelot identified it as the main product
     generated when benzene vapors were passed through a hot tube. During 1925-1926,
     Dr. Herbert H. Dow carried out experiments with diphenyloxide, using it as a
     heat transfer fluid in a steam power process. In 1927, Theodore Swann of the




                                           -297-




                                                                        SPO DEFEXP-JK-00002183

                                    DX_22685.0318
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 579
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14063 Page 320 of
                                             486




   Federal Phosphorus Co. v?as asked to supply biphenyl in commercial quantities
   for use as a heat transfer fluid in the refining of lube oils, He set up a
   pilot plant for this purpose.
             Soon after, the Swann Corp. developed the "Aroclor" series of PCBs.
   Early in the 1930's, Monsanto took over this production, About that time Dow
   also entered into the field, developing "Dowthenri A", a eutectic of 73.5%
   diphenyloxide and 26.5% biphenyl, Dowtherm has been a popular heat transfer
   fluid since that time.
             During the 1950's, the advantages of using biphenyl as a mild fungi­
   cide in individual fruit wrappers were appreciated. Later, biphenyl was used
   as a kraft paper and boxboard impregnant and as a coating in closed fruit
   packages. In the 1960's, the usage as a carrier for dispersed dyes began. All
   of these biphenyl applications have continued to be important up to the present.
   Hydroxybiphenyls are also used as preservatives, and aminobiphenyls are used
   as dye intermediates.
        2.2   Production Methods and Rates for Biphenyl
             The two principal producers in the U. S * / Dew and Monsanto, both synthe-
   size biphenyl by the thermal dehydrogenation of benzene.
             At temperatures of 700-850°C, benzene reacts by a homogeneous gas-
   phase reaction (in which a benzene molecule joins with another benzene molecule
   or with a polyphenyl molecule, liberating hydrogen and forming diphenyl or
   higher polyphenyls), or by a heterogeneous gas-solid reaction giving carbon and
   hydrogen. Most process development work has been directed to repressing the
   second reaction, which is known to be catalyzed by metals, particularly nickel,
   iron, and copper.
             In 1964 biphenyl appeared on the U. S. market as a by-product of phenol
   produced by the partial oxidation of benzene, Benzene can be oxidized to phenol
   and biphenyl with hydrogen peroxide as the oxidant, Other more recent sources of
   biphenyl are as a by-product of the hydrodealkylation production of naphthalene,
   and as a by-product of the dealkylation of toluene to benzene. The latter stream,




                                         -298-




                                                                         SPO DEFEXP-JK-00002184

                                    DX_22685.0319
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 580
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14064 Page 321 of
                                             486



     one of the bottoms from the benzene plant, lias a fuel value of 1 to 2<i/pound.
     However, a 97 mol % pure biphenyl can sell for about 6t per pound, By­
     product streams of this type are rich in biphenyl (typically 15-20% by
     weight) . It can be seen that wastewaters from a process like this could be the
     source of methyl biphenyls found in water supplies.
               Coal tar amounts to about 3% by weight of coal processed. Biphenyl
     is part of the heavy oil fraction, along with substituted naphthalenes,
     accounting for about 10% of the tar. Thus biphenyl generation could amount to
     one pound for every ton of coal processed for liquid fuels. As more emphasis
     is placed on ooal conversion, the potential contribution to the environmental
     load of biphenyl may increase.
               One degradation route to biphenyl was found. It is possibly of
     importance since it indicates a pathway from chlorinated terphenyls to PCBs.
     When vapors of terphenyls are mixed with hydrogen and heated to 650-850°C * /
     benzene and biphenyl are formed. Best results are obtained when 4 to 6 mols of
     hydrogen per mol of terphenyl cure used (based on a Monsanto Patent) . Typical
     terphenyls are Dew's "Tarophen" and Monsanto’s "Santowax".
                The above indicates that PCBs could be produced by the incomplete
      incineration of chlorinated terphenyls, or possibly from terphenyls themselves
      in the presence of decomposing PVC or other source of chlorine.
               There is no recorded production data for biphenyl for any period of
     time. Data for biphenyl is included in the "other non-fuel" uses of benzene,
     which includes BHC, anthraquinone, and several other compounds, in addition to
     biphenyl. This whole category has amounted to between 50 and 100 million
     gallons of benzene equivalent per year over the last 30 years.
               One industry source estimate for the early 1970's was 5 million gallons
     of benzene equivalent going to biphenyl. Allowing for the recent burgeoning
     Interest in dye carriers by doubling that value, there could be as much as 80
     million pounds of biphenyl sold annually in the U.S. This does not seem too
     unreasonable since one localized area of Georgia accounts for 22 million pounds
     Der year.




                                           -299-




                                                                        SPO DEFEXP-JK-00002185

                                    DX_22685.0320
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 581
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20         PageID.14065 Page 322 of
                                               486




                 On balance, a "best estimate" of 50 million pounds per year current
       biphenyl use would seem appropriate.
              2,3 Properties and Characteristics of Biphenyl
                 Biphenyl is a rather stable organic compound, and it is resistant to
       thermal and radiation degradation. Seme of its properties are given in Table
       2.3-1.




                           TABLE 2.3-1 PHYSICAL CONSTANTS OF BIPHENYL


         Solubility in water at 20°C., mg/1                               7.5

         Melting point, °C                                               69.2

         Freezing or congealing point of ccmrercial product,
         °C                                                              68.5-69.4

         Boiling point at 700 inn, °C                                   255.2* 0.2

         Flash point, °C                                                113

         Fire point, °C                                                 123

         Ignition temperature of dust cloud, °C                         650
                                                             Temperature, ° C

                                                       100        200                300        350
         Vapor pressure, atm                                 0.251              2.436      5.509
         Liquid density, g/on^                    0.970      0.889              0.801      0.751

         Heat capacity, cal/g                     0.427      0.509              0.590      0.631

         Heat of vaporization, cal/g              95         82                 68         60




                                              -300-




                                                                                     SPO DEFEXP-JK-00002186

                                     DX_22685.0321
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 582
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.14066 Page 323 of
                                               486




       3.0   PROVEN BIPHENYL REACTIONS YIELDING PCBs
             The two categories of biphenyl reactions examined in this section are
       the direct chlorination of biphenyl and the joining of two chlorinated
       phenyl groups into the biphenyl configuration.
             3.1 Chlorination of Biphenyl
                 Although conflicting statements can be found in the literature, it
       is accepted that biphenyl is more easily chlorinated than benzene due to less
       resonance stability in the biphenyl. The behavior of biphenyl is complicated
       by the non-coplanarity of the two rings. Because of repulsion between the
       2 and 2' hydrogen atoms, the rings of biphenyl itself have an angle of about 45°
       between their planes. This non-coplanarity greatly diminishes the resonance
       interaction between the rings, and is believed to make biphenyl more prone to
       reaction than benzene.
                 Since benzene can be brominated with bromine at 0 °C in the presence
       of iron, and also chlorinated with chlorine in the presence of iron at 50°C,
       we can expect significant reaction of biphenyl with chlorine in the presence
       of iron below 50°C. Also, solid biphenyl reacts with bromine vapor to give
       first 4-branobiphenyl, and then 4, 4,-dibramobiphenyl. Biphenyl melts at
       about 70aC. The ccmmercial production of PCBs by chlorination of biphenyl in
       the presence of an iron catalyst is conducted above 70°C in order to obtain
       and maintain the molten state for ease of transport and for better mixing with
       the added chlorine. The higher temperature conditions may also be inportant
       in the formation of the higher chlorinated homologs, but this is also dependent
       on contact time. The chlorination is exothermic.
                   The ease with which biphenyl may be chlorinated to two isomeric mono-
       chlorobiphenyls is best illustrated by an early description of a pilot plant
       synthesis by Jenkins, McCullough and Booth, of the Federal Phosphorus Company,
       in 1929. (1) They used a temperature just high enough to melt the biphenyl, and
       achieved iron catalysis by using iron filings. Schmidt and Schultz and Kramers
       had shown that antimony pentachloride was a catalyst for the reaction. (2, 3)




                                            -301-




                                                                        SPO DEFEXP-JK-00002187

                                    DX_22685.0322
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 583
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14067 Page 324 of
                                             486



               The method used by Jenkins and coworkers led to the formation of
     2-chlorobiphenyl and 4-chlorobiphenyl. In this reaction some dichloro-
     biphenyl is always produced, with the amount depending on the temperature of
     chlorination and on the quantity of chlorine added. Higher temperatures
     during the chlorination produce higher percentages of dichlorobiphenyl. When
     the theoretical amount of chlorine for monochlorobiphenyl is added, consider­
     able dichlorobiphenyl is formed.
               The general conclusion derived from this synthesis evaluation is
     that it is quite reasonable to expect that chlorine contact with biphenyl at
     ambient temperatures will yield PCBs at a measurable rate, The effects of
     temperature, dilution by air or water, lack of iron catalyst, presence of
     other catalytic compounds, presence of UV radiation, and other reaction con­
     ditions present in the environment are not known.
          3.2   Reactions Combining Phenyls to Produce Biphenyls
               Two aromatic nuclei can be joined to form a biphenyl by interaction
     of a diazonium salt and a hydrocarbon (benzene) under the catalytic influence
     of metallic copper or zinc (Gatterman procedure). In the method developed by
     Ullmann, many biphenyl derivatives are made by the treatment of aryl halides
     with copper powder. The halogen atom must be reactive. Nt>2 is an example of
     an activating group. These two procedures are of special interest because
     reactants similar to the above reactants, or their progenitors, have been
     found in public water supplies. Examples are mono-, di-, and trichlorobenzene
     and chlorinated nitrobenzene.
               Hutzinger, Safe and Zitko synthesized twenty-three chlorobiphenyls
       ,                                 (4)
     using a number of different routes.      The compounds ranged from mono- to
     decachlorobiphenyl. The general procedure used involved the use of diazo
     compounds. The specific chloraniline, selected to give the desired PCS, is
     heated in concentrated hydrochloric acid to about 50°C, then cooled to -5°C
     and diazotized with a solution of sodium nitrite in water, The mixture is
     stored for 30 minutes at this low temperature, then filtered, The filtrate is
     added to cold, vigorously stirred benzene, and a solution of sodium acetate (or




                                          -302-




                                                                        SPO DEFEXP-JK-00002188

                                    DX_22685.0323
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 584
Case 2:15-cv-00201-SMJ      ECF No. 373-2      filed 01/28/20    PageID.14068 Page 325 of
                                             486




      sodium hydroxide) in water, The mixture is stirred for 12 hours at 25°C., and
      then the PCB is recovered fron the benzene layer. As an example, by this
      method, starting with 2, 3, 4, 5 - tetrachloroaniline, they synthesized 2, 3,
      4, 5 tetrachlorobipheny1.
                They also prepared decachlorobiphenyl by the exhaustive chlorination
      of Aroclor 1268. The Aroclor was mixed with twice its weight of antimony
      pentachloride, and heated for four hours at 150°C.
                Wolf and Kharasch showed that irradiation of orthoiodophenol in
                                                  ,    (5)
      benzene gave 2-hydroxybiphenyl with a 65% yield.
                The conclusion drawn from this review of the reactions of a number
      of aryls is that there are a number of low temperature reactions (0-50°C.)
      that are capable of yielding biphenyls. In addition, same of the reactants
      have already been identified as present in water supplies.
      4.0 BIPHENYL USAGE IN HEAT THANSFER FLUIDS, DYES AND PACKAGING
           Although the prime usage for biphenyl is the production of PCBs, it also
      has inportant use in heat transfer fluids, as a dye carrier, and as a paper or
      paperboard inpregnant.
           4.1 Heat Transfer Fluids
                In heat transfer fluids, for the temperature range 250-360°C, biphenyl
      ls used alone, or in combination with other carpounds.   Dowtherm "A", or Diphyl
      in Europe, is the combination of biphenyl with diphenyloxide. A mixture of fai­
      and terphenyls was used as a coolant-moderator in the AEG prototype organic-
      liquid cooled nuclear reactor at Piqua, Ohio.
           4.2   Dye Carriers for Polyesters and Polyolefins
                Disperse dyes (dye and carrier combinations) are the most widely used
      dye type for unmodified polyesters, Dye uptake is rather slow, and frequently
      pressure-dyeing above 100°C is used, Also, carriers or accelerants like
      biphenyl are used to cause the fiber to swell and allow more rapid penetration
      of the dye into the fiber.




                                           -303-




                                                                        SPO DEFEXP-JK-00002189

                                    DX_22685.0324
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 585
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14069 Page 326 of
                                             486




              Polyolefin fibers are also difficult to dye. Their non-polar
    nature and impenneability are the problem properties. However, dye carriers
    such as biphenyl penetrate these fibers and leave the insoluble dye residue
    within the fiber. Of course, most of the carrier would be expected to leave
    the fabric in dye-setting and washing processes. Disperse-dyed polypropylene
    fibers generally lack the bright colors sought in apparel, but they are used
    in tufted carpets and upholstery fabrics.
         4.3 Biphenyl as a Mold Preventative in Packaging
              Biphenyl itself has been used for many years as a mild fungicide in
    citrus fruit wrappers and. packaging. The 2-hydroxybiphenyl sodium salt has
    also been used as a preservative, germicide and fungicide.
              The use of biphenyl as one ingredient in impregnated tissue for
    wrapping citrus fruit began in the Middle East, then grsv in the U.S. An odor
    control agent was added since biphenyl has such a pronounced odor.
              Practically all of the biphenyl containing coating is new applied to
    the inside of the corrugated cardboard cartons used for shipping citrus fruit;
    or the biphenyl is applied to a pad of sheets placed inside the carton.
              It would be impossible to ship citrus fruit across the U.S. in
    cartons, without a blue mold preventative like biphenyl. Years ago, "orange
    crates" of open lattice wood were used to let air circulate through and reduce
    mold formation. However, this exposed the fruit to the drying effects of air.
    external molds, water, dirt, etc. The new sealed cartons prevent all these
    problems, but absolutely require a mold retardant, The coating on cardboard
    or in tissue consists of a petroleum jelly or similar base with about 15-20%
    of biphenyl.
              During the mid-1950's, the FDA investigated the toxicity of biphenyl,
    and some of the results of this investigation emerged as a threat to the future
    of the $40 million/yr. segment of the kraft paper industry devoted to making
    the cardboard cartons, liners, wrappers etc. for citrus fruit shipping. The
    Institute of Paper Cliemistry (IPC) was chosen to determine methods of analysis,




                                         -304-




                                                                         SPO DEFEXP-JK-00002190

                                    DX_22685.0325
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 586
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20    PageID.14070 Page 327 of
                                              486




     and to referee an investigation of the potential problem,     As a result of the
     work by IPC, biphenyl was given a clean "bill-of-health" by the FDA. and has
     continued in use.

           4.4   General Biphenyl Occurrence in the Environment

                 The above descriptions of biphenyl 'usage indicate a potential for
     its widespread occurrence.    Of particular interest here is the occurrence of
     biphenyl in industrial usages where water treatment by chlorination is
     practiced, as in paper recycling and dyeing operations.

     5.0   PCBs GENERATION AND WASTEKATER EXPERIMENTS IN A MAJOR U.S. BIPHENYL
           USAGE LOCALITY
           For the past three years, Dr. Peter Gaffney of the Biology Department of
     Georgia State University has been investigating the problems of biphenyl and
     PCBs contamination of a watershed in northwest Georgia.      He has also conducted
     experiments on the conversion of biphenyl to PCBs.     Support was provided by
     the Georgia Environmental Protection Division.    He estimates that this locality
     uses about 22 million pounds per year of biphenyl as a dye carrier in carpet
     dyeing.     This relatively small geographical area acccnmodates 250 to 300 mills
     representing 65% of the world’s carpet and rug industry.

           Also, W. C. Tincher of the Environmental Resources Center of Georgia
     Institute of Technology has been studying the problem of biphenyl effluents
     from polyester carpet manufacturing in Georgia.    Other workers have been
     concerned with the residual odor of biphenyl in carpets.

           In New England, R. A. Hites of MIT has been analyzing river water for
     biphenyl wastes from dyeing processes.

           Dr. Gaffney originally became interested in the prcbleans of biphenyl and
     PCBs in water when he was called to investigate a BOD problem at a municipal
     waste treatment plant.    Two-thirds of the flew to that plant (4 million gpd
     out of a total of 6 million gpd) came from a carpet dyeing mill.     Vhen looking
     for agents that might affect the bianass in the activated sludge portion of
     the plant, two questions arose;




                                         -305-




                                                                         SPO DEFEXP-JK-00002191

                                     DX_22685.0326
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 587
Case 2:15-cv-00201-SMJ           ECF No. 373-2     filed 01/28/20   PageID.14071 Page 328 of
                                                 486




          1.   Gould the biphenyl (used as a dye carrier) discharged from the
          mill be affecting the biota, since biphenyl is a known mold
          superessant?

          2.   Gould the biphenyl be converted to PCBs during waste treatment
          chlorination, and could the PCBs exert a harmful affect on the biota,
          as well as contribute toxic organics to downstream water supplies?

          Although these studies are still underway, preliminary data indicate
     that PCBs can be formed in the suspected manner.

          The original report of Gaffney's work told of finding 18 ppm of PCBs in
     the scrapings frem the surfaces of trickling filter rocks in the municipal
                        / g\                          ‘
     treatment plant.          At the time, no PCBs were detected in the influent.

          This seemed a strong indication of PCBs formation within a municipal
     treatment plant.      The plant was using about 350 pounds per day of chlorine
     for influent odor control and effluent disinfection.

          When it was later discovered that there was an upstream transformer plant
     using PCBs, further testing indicated there were detectable PCBs in the intake
     water to the mill and the tewn.

          Dr. Gaffney continued his previous work on chlorination of organics as
                                                   (7)
     they pass through municipal treatment plants,     The tests and data are consid-
     ered preliminary at this time, and further reaction and analytical data are
     highly desirable.

          In laboratory tests, detectable levels of PCBs were formed when 10 mg/1
     of biphenyl were added to deionized water, held at 20°C, and then 1 mg/1 of
     chlorine was added and the reactants kept in contact for one hour,       Fifteen
     peaks were formed in the electron capture chromatogram (a hexane in water
     control gave four peaks with the same treatment) .      When iron was included in
     the reaction mix, four more peaks were formed (total of 19).        It is believed
     that these peaks are largely chlorobiphenyls.        Addition of an Aroclor to the
     pure water resulted in the growth, by 50 fold, of the peak height for dichloro-
     biphenyl due to chlorination.




                                              -306-




                                                                          SPO DEFEXP-JK-00002192

                                       DX_22685.0327
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 588
Case 2:15-cv-00201-SMJ      ECF No. 373-2      filed 01/28/20    PageID.14072 Page 329 of
                                             486




          When municipal wastewater was analyzed before and after laboratory
     chlorination, as described above, the dichlorobiphenyl peaks increased in
     height by ten-fold.
          Although the tentative conclusion frcan this work was that PCBs can be
     formed through chlorination of biphenyl in wastewater under laboratory con­
     ditions, extrapolation of the results to actual wastewaters from industrial
     sources is probably premature, Even more tenuous, but of equal interest, is
     the possibility of further chlorination of PCB molecules via chlorination.
          However, it should be noted again that the use of biphenyl as a dye
     carrier leads less to its dissipation in products than to its eventual des­
     truction or discharge as waste. Assuming that half of the biphenyl so used
     appears as waste, a biphenyl to PCB conversion of even 0.01 percent during
     chlorination treatment for the 22 million pounds per year of biphenyl in
     northeast Georgia corresponds to the generation of over 1,000 Ib/year of
     chlorinated biphenyls in that area.
     6.0 POTENTIAL DEGRADATION AND SUBSEQUENT REACTION OF DDT Aid RELATED
         COMPOUNDS IN THE ENVIRONMENT TO FORM PCBs
          It appears possible that there are a number of compounds in the environ­
     ment that oould be partially decomposed and then reacted with their own de­
     composition products, or with other reactants, to produce PCBs.
          As early as 1969, Plinmer and Klingebiel reported that DDMQ, dichloro-
     benzophenone, and dichlorobiphenyl, were all products of the photolysis of DDT
     or DDE in methanol at 260 nm ultraviolet radiation. ^ This conversion may be
     sensitive to reaction conditions. In the same year, Mosier, Guenzi and Midler
     did not observe formation of PCBs or DDMU when they subjected solid DDT or DDT
     in hexane to UV irradiation at 254 nm. {9}
          Since that time, most researchers publishing on this topic have suggested
     the possibility of conversion of DDT to PCBs. Peakall and Lincer stated that
     the possibility that PCBs oould be derived frcm DDT should be considered. (10)
     They did not believe this could occur in metabolic processes in tissues, Hcw-
     ever, they felt that UV catalyzed free radical reactions to form dichlorobiphenyl
     from DDT could be expected in the atmosphere.


                                         -307-




                                                                        SPO DEFEXP-JK-00002193

                                    DX_22685.0328
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 589
Case 2:15-cv-00201-SMJ         ECF No. 373-2      filed 01/28/20   PageID.14073 Page 330 of
                                                486




         Although they could envision tautomeric shifts leading to various isaners
   of dichlorobiphenyl, they could not theorize a route to more highly chlorin­
   ated biphenyls by these DDT reactions,   They also pointed out that PCBs extract-
   ed from biological materials matched well with the PCBs found in Aroclors like
   1254 (one-half pentachlorobiphenyl, and about one-quarter each of the tetrachloro
   and hexachloro horologs).    Thus, if DDT degradation to dichlorobiphenyl were
   taking place, further chlorination would also have to take place, by some other
   reaction, to lead to the material found in biological specimens.     Peakall and
   Lincer also point out that the ethane component between the two rings in DDT
   ls   the weakest part of the structure and is the site at which most transforma-
   toons of DDT take place.    The PCBs, not having that weak point between the two
   benzene rings, thus are expected to be more stable than DDT, which is the case.
   Maugh again reported on the DDT conversion potential, apparently unaware of
   the Plimier and Kiingebiel report, and shewed the potential for vapor phase
               (11)
   photolysis.

         Peakall, in his recent comprehensive review, "PCBs and Their Environmental
   Effects", does not cite other references for other mechanisms of DDT conver-
          (12)
   sions.      However, Kothny, in a letter to the editor of Chemical and Engineering
   News, states a case for the formation of gaseous chlorine from particulate
                                                                (13)
   chlorides under the influences of ozone and solar radiation,      He states that
   the chloride loss from particulates, formed by the evaporation of water from
   sea spray, "has been known for some time".      Kothny then goes on to attribute
   PCBs formation to the reaction between a wide range of aromatics that could be
   present in the atmosphere, and chlorine, formed as described above,     He also
   suggests potential PCBs formation from all manner of waterborne aromatics by
   action of municipal and industrial chlorination of pure and wastewater.

   7.0    COMPARISON OF POTENTIAL INADVERTENT AMBIENT REACTIONS

          Of the types of reactions cited in this section as holding potential for
   inadvertent ambient production of PCBs, the possible chlorination of biphenyl
   during industrial and muncipal water and waste treatment appears to the authors
   to have the most significance.    In general, the other reactions cited would




                                        -308-




                                                                        SPO DEFEXP-JK-00002194

                                    DX_22685.0329
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 590
Case 2:15-cv-00201-SMJ           ECF No. 373-2        filed 01/28/20   PageID.14074 Page 331 of
                                                    486




                                              TABLE 8-1

                           PCBs Concentration in. the Effluents of the
                          Machinery &' Mechanical Products Manufacturing

    Subcategory              Manufacturing Operations              PCBs Concentration
        No.                                                             mg/1 (1)
                                                                Min.    Max.          Avg.

            1             Casting & Melding of Ndnferrous
                            Metals                               0.2       5.1        2.1

            2             Mechanical Material Rerroval           0.2     63.3         6.997

            3             Material Forming - All
                            Materials Except Plastics            0.2     63.3         9.867

            4             Physical Property Modification         0.2   100.0         12.842

            5             Assembly Operations                    0.2    104.4        15.553

            6             Chemical-Electrochemical
                            Operations                           0.5       2.8        1.65

            7             Material Coating                       0.2    224.8        18.241

            8             Smelting and Refining of Non-
                            ferrous Metals                       0.2     18.0         9.1

            9             Molding and Forming - Plastics                None

        10                Film Sensitizing                       0.3    123.9        28.136

        11                Dockside Ship Building
                            Activities (2)                              None

        12                Lead Acid Battery Manufacture          7.5     30.0        18.75

    Note:       (1)   Information obtained from, the Development Document for Effluent
                      Limitations Guidelines for the Machinery & Mechanical Products
                      Manufacturing EPA Contract No. 68-01-2914, Vol. 3, June 1975.
                (2)   No water effluent;    all solid wastes.




                                                -311-




                                                                                 SPO DEFEXP-JK-00002195

                                           DX_22685.0330
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 591
Case 2:15-cv-00201-SMJ      ECF No. 373-2      filed 01/28/20    PageID.14075 Page 332 of
                                             486



        effluents; however, evidence of the presence of chlorinated hydrocarbons
        was found. Effluent Guidelines study on Subcategory 10, Film Sensitizing
        Industry, is currently underway. According to the information presented in
        Table 8-1, this subcategory was demonstrated as having the highest levels
        of PCBs concentration in the outfalls. Verification sampling work to be
        conducted on these effluents will provide a further test of the validity of
        the data in Table 8-1.
             It is considered quite likely that effluents from industries other than
        those directly involved with the production and process usage of PCBs may
        exhibit significant amounts of PCB contamination, Much of this contamination,
        if found, could be attributed to past usage of PCBs and products containing
        PCBs, although, as stated elsewhere in this report, current usage must also
        be considered a possibility, To our knowledge, no significant effort to
        determine the extent of PCBs contamination from such sources has been made.




                                              -312-




                                                                        SPO DEFEXP-JK-00002196

                                    DX_22685.0331
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 592
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14076 Page 333 of
                                              486




    require two steps (chlorination plus condensation of aryls or decomposition
    of DDT followed by recombination of selected fragments); they also would be
    expected to involve compounds present in relatively low concentrations com­
    pared with potential biphenyl concentrations in some industrial waste streams.
         For all of these reactions, however, mono- and dichlorobiphenyls would
    be the expected products. Although these are believed by many researchers to
    be significant (especially in an aquatic environment), it is generally
    accepted that they are more easily biodegraded and less bioaccumulative in
    comparison to the more highly chlorinated PCB homo logs. The possible forma­
    tion of more highly chlorinated PCBs from mono- and dichlorobiphenyls is thus
    also of interest to the environmental PCBs problem.
    8.0 PCBs FOUND IN THE EFFLUENTS OF THE MACHINERY AND MECHANICAL PRODUCTS
        MANUFACTURING INDUSTRY
         For seme time it has been suspected that PCBs could be found in the
    effluents of other industrial categories which are not recognized as being
    sources of PCBs entry into the environment. A review of data presented in the
    draft Development Document For Effluent Limitations Guidelines for the Machin­
    ery and Mechanical Products Manufacturing Point Source Category (EPA Contract
    No. 68-01-2914, Volume 3, June, 1975} indicates high concentrations of PCBs,
    in the order of 2 to 28 mg/1, in the effluent of the plants grouped in this
    category.
        This group of industries enccmpasses 173 different product group segnents
   manufacturing over 4000 different products in over 100,000 separate plants.
   These products include such varied goods as wire, tractors, x-ray equipment,
   sporting goods, automobiles, television picture tubes, and jewelry.
        Because of the variations in manufacturing operations from plant to plant,
   categorization of this industry was based on the manufacturing processes
   utilized. Whereby a specific plant was defined by the applicable process sub­
   categories which describe its overall operation, Rationale used in subcate-
   gorizing this group of industries was that the manufacturing processes, not the
   product, generate the effluent discharge.




                                         -309-




                                                                         SPO DEFEXP-JK-00002197

                                    DX_22685.0332
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 593
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14077 Page 334 of
                                             486




          Based on the above, this group of industries was divided into
     the following twelve general manufacturing subcategories:
          Subcategory   1       Casting and Molding - Metals
          Subcategory   2       Mechanical Material Removal
          Subcategory   3       Material Forming - All Materials Except Plastics
          Subcategory   4       Physical Property Modification
          Subcategory   5       Assembly Operations
          Subcategory   6       Chemical-Electrochemical Operations
          Subcategory   7       Material Coating
          Subcategory   9       Molding and Forming - Plastics
          Subcategory   10      Film Sensitizing
          Subcategory   11      Dockside Ship Building Activities
          Subcategory   12      Lead Acid Battery Manufacture
          The PCBs concentrations in the raw waste from the overall machinery and
     mechanical products manufacturing point source subcategories, as abstracted
     frcm the abovementioned draft Effluent Guidelines Document, are presented
     in Table 8-1.   This table shews the minimum, maximum and mean PCBs
     concentrations as found frcm sampling and analysis work conducted by the con-
     tractor on 240 raw waste streams in the point source category, As reported in
     this document, all samples were taken downstream of the manufacturing processes,
     but prior to any treatment.
          It can be seen frcm Table 8-1 that PCBs concentrations in the effluent frcm
     this group of industries are much higher than those reported for the major PCBs
     user industries (capacitor and transformer industries). Within the machinery
     and manufacturing industries PCBs could be used in paints, inks and plastics,
     as wax fillers in casting operations, as hydraulic and heat transfer fluids,
     and in lubricants.
          It should be mentioned, however, that there are questions as to the valid­
     ity of the analytical techniques used during this study. Subsequent studies
     conducted by Versar Inc. on Subcategory 12 (lead acid battery manufacture) under
     EPA Contract 68-01-3273 have indicated no detectable levels of PCBs in the




                                          -310-




                                                                        SPO DEFEXP-JK-00002198

                                    DX_22685.0333
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 594
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20   PageID.14078 Page 335 of
                                              486




                                           REFERENCES


       1.   Jenkins, R.G., McCullough, R * / and Booth, C.F. {Federal Phosphorus
            Garpany), Ind. and Eng. Chem., 22, 31 (January, 1930).
      2.    Schmidt, H., and Schultz, G * F Ann. Chan., 207, 338 (1881).
       3.   Kraimers, K., Ibid, 189, 142 (1877).
       4.   Hutzinger, O., Safe, S., and Zitko, V., Bull, of Env. Contamination
            and Toxicology, 6, 209 (1971).
       5.   Wolf, W., and Kharasch, N.;   J. Qrg. Chem.., 26, 283, (1961).
       6.   Gaffney, P.E • / Science, pg. 367, February, 1974.
       7.   Ingols, R.S., Gaffney, P.E., and Stevenson, P.C., J. Water Pollut.
            Control Fed., 38, 629, (1966).
       8.   Plirrmer, J.R., and Klingebiel, U.I., Chemical ■Comnunications, 1969,
            p. 648.

       9.   Mosier, A.R., Guenzi, W.D • / and Miller, L.L., Science, 164, 1083 (1969).
     10.    Peakall, D.B., and Lincer, J.L., Bioscience, 20, 958, (jO^O).
     11.    Maugh, J.M., Science, May 11, 1973, p. 578.
     12.    Peakall, D.B * r "PCBs and Their Environmental Effects", CRC Reviews, 5,
            Issue 4, 1975.
     13.    Kothny, E,L., Letter to the Editor of Chemical and Engineering News,
            January 19, 1976, p. 5.




                                           -313-




                                                                           SPO DEFEXP-JK-00002199

                                     DX_22685.0334
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 595
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20    PageID.14079 Page 336 of
                                               486



                                          SECTION XI

                            WVEMENT OF PCBs IN THE ENVIRONMENT —
                                  GENERAL DISTRIBUTION MODEL


      1.0   INTRODUCTiaST


                 Thus far in this report, the history and current status of RGBs
      production and usage, treatment and disposal aspects, and gross estimates
      of current environmental distribution have been presented and discussed.
      Transport of PCBs within the environment is extremely important in the
      assessment of future environmental distribution of PCBs.        In turn, knowledge
      of future PCBs distribution will allow the assessment of potential regulation
      of PCBs production and usage.     Projection of future biological effects also
      depends upon the distribution of the substance of interest.

                 Transport of PCBs between soil, water, sediments, the biota, and
      the atmosphere is of obvious local environinental importance,      Measurable
      amounts of PCBs have been found in Antarctic ice, showing that atmospheric
      transport over long distances does occur.        Transport phenomena at the various
      phase interfaces are of obvious importance to the mobility of any environ­
      mental contaminant, but in most cases, and this is particularly true of PCBs,
      such transport properties are not known and have not been treated sucoess-
      fully in a theoretical manner.     On the other hand, analysis of the transport
      and distribution of a given contaminant requires sufficient knowledge of basic
      transport processes on which to base reasonable estimates; the estimates can
      then be evaluated using an internally consistent model and available experi­
      mental data.

                 A simple, first-order mass balance model has been constructed to
      treat the overall PCBs economy of an artificially bounded region of the
       lithosphere.   In order to test, the validity of the model, it was applied to
      lake Michigan and the associated drainage basin,        Lake Michigan was selected
       for this as Ideation because of the existence of a considerable tody of




                                           -314-




                                                                          SPO DEFEXP-JK-00002200

                                     DX_22685.0335
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 596
Case 2:15-cv-00201-SMJ       ECF No. 373-2        filed 01/28/20   PageID.14080 Page 337 of
                                                486




     reoent data on PCBs concentrations, because of the environmental and ccfitner-
     cial significance of PCBs contamination in Lake Michigan, and because this
     lake, in spite of its size, represents a relatively closed system (estimated
     water retention time of 90 years).
               The total environmental load of PCBs, and its variation with time,
     represents a very important input to the mass balance model. An analysis of
     available data was performed to provide this input, one important result of
     which was an estimate of the variation of atmospheric fallout rate with time.
               Atmospheric fallout appears to be the most iirportant source of PCBs
     entering Lake Michigan, although this may not be the case for other areas (the
     lover Hudson River is one possible exception). For example, in 1974, atmos-
     pheric fallout onto the lake and its drainage basin accounted for approximately
     85 percent of the PCBs input to the lake.
               The rationale for the model is described in Section 2.0 below, Sub­
     sequent sections describe the application to Lake Michigan and the results and
     conclusions therefran. The development of the model is presented, in full, in
     Appendix D to this report, and the supporting data used are tabulated in Appen­
     dix e.

     2.0 RATIONALE FOR MODEL DEVELOPMENT

               The first order model derives basically from the assertion that the
     total of PCBs entering a bounded region of the lithosphere must be fully ac-
     counted for by: (1) Incorporation into specific phases of the bounded region;
     (2) Loss from the region via mass transport; and (3) Degradation by processes
     operating within the region.
               In application, the region under study is selected to be sufficiently
     large and well defined that adequate averaging can be acoonplished. The Lake
     Michigan area, which meets the above criterion, was selected as a suitable
     region for study. The region included the nominal drainage basin of the lake




                                        -315-




                                                                         SPO DEFEXP-JK-00002201

                                    DX_22685.0336
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 597
Case 2:15-cv-00201-SMJ          ECF No. 373-2     filed 01/28/20   PageID.14081 Page 338 of
                                                486




     in order to provide an estimate of the PCBs entering the lake from runoff.
               After suitable boundaries were defined, an overall mass balance
     was constructed. The source function was constructed so as to account
     for all point and non-point sources, The distribution over the various
     internal phases of the system (aqueous solution, biota, and sediment) was
     then estimated. Additional terms were introduced to account for PCBs loss
     from the region due to mass outflow and surface evaporation, There was ap-
     parently no need to introduce a term to account for degradation since such
     processes are thought to be of small irrportance for PCBs. The form of the
     mass balance was then as follows:

              B(t) At   =   AM + AM,, + AM + AM + AfL                         (2-1)
                              w    B      s    o    E

     where:
              B (t) is the source or driving function which describes the
                    input rate for PCBs;
              AM is the change in the mass of PCBs dissolved in the aqueous
                 w
                    phase of the region;
              AMb is the change in the mass of PCBs contained within the biota
                    of the region;
              AM is the change in the mass of PCBs contained within the sedi­
                 s
                    ment of the region;
              AM is the mass of PCBs carried out of the region by (water)
                 o
                    mass transport; and
              “e is the mass of PCBs carried out of the region by evaporation
                     (codistillation).

           2.1 Tine Dependence of the PCB Input Rate [B(t)]
               The distribution of PCBs between phases within the region is governed
     by processes which are assumed to act independently of the actual concentrations
     involved. The tine dependence of equation 2-1 is therefore contained in the
     driving function, [B(t)3.




                                          -316-




                                                                         SPO DEFEXP-JK-00002202

                                      DX_22685.0337
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 598
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20      PageID.14082 Page 339 of
                                               486




               Sensitive analytical methods for PCBs have been available only for
    a few years; consequently a sufficiently reliable and detailed data base to
    allow the direct detemination of B(t) is not available.          In view of this.
    it was necessary to construct a model which could be fitted to a direct esti­
    mate of B(t) for a specific time, in order to approximate the appropriate
    time dependence of B(t).    'The details of the conputation by which B{t) was
    determined are contained in Appendix D (Section 2).       For the purposes of this
    summary, it is sufficient to state that the major input of PCBs to the region
    selected (Lake Michigan) was from atmospheric fallout; thus the time dependence
    of B (t) was estimated from knowledge of the time dependence of the fallout.

               Table 2.1-1 is a summary of the input PCB from all sources during the
    period 1973-1974 and is a summary of the detailed data which are presented,
    along with suitable citations to the sources of these data, in Appendix E of
    this report.



                                        Table 2.1-1

                        Summary of PCB input Sources (1973-1974) to
                                    Lake Michigan _ _ _ _ _ _ _ _ _ _


                        Point Sources             1.6 x 10^ Ibs/yr
                        Lake fallout              6.4 x 10^ Ibs/yr
                        Basin fallout*            5.4 x 103 Ibs/yr


                        Then B(t) = B(1973-1974) = 13.4 x 103 Ibs/yr

                        *   It is assumed that 50 percent of the basin
                            fallout actually enters the lake as input(1)


    3.0   APPLICATION OF THE MODEL TO LAKE MICHIGAN

               The results of an analysis of PCBs distribution within Lake Michigan
    are surntiarized in Table 3.0-1 (The details of the computation are given in
    Section 3 of Appendix D).



                                          -317-




                                                                           SPO DEFEXP-JK-00002203

                                    DX_22685.0338
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 599
Case 2:15-cv-00201-SMJ       ECF No. 373-2           filed 01/28/20         PageID.14083 Page 340 of
                                                   486




                                                 Table 3.0-1
                            Overall PCBs Balance for Lake Michigan Area
                                     During the Period 1930-1975_ _ _ _ _


                      Total Input                          1.49 x 105 lbs.
                      Total in Solution (Water)                1 x 105 lbs.
                      Total in Biota                           3.64 x 103 lbs.
                      Total in Sediment                        1.7 x 104 lbs.
                      Total in Outflow                         9.07 x 103 lbs.
                      Total Evaporated                         1.93 x 104 lbs.




                 The last entry in Table 3.0-1 indicates that seme 13 percent of the
       total input to the lake has been lost by evaporation (oodistillation) from
       the surface.

                 The concentration of PCBs in the aqueous phase and the (average)
       concentration in the biota were calculated; the results are displayed in
       Table 3.0-2.

                                                 Table 3.0-2
                            Derived PCB Concentrations in Lake Michigan
                            Water and Biota Over the Period 1930-1975

              Date                     C                            ^hiota*
                                       "water
                                       (ppt)                        (ppt)
              1930                      0                             0
              1935                  4.9 x 10~4                     1.97
              1940                  1.34 x 10-2                    5.36 x 102
              1945                  7.12 x 10“2                    2.84 x 103
                                                                             4
              1950                  0.28                           1.12 x 10
              1955                  0.68                           2.72 x 104
              1960                  1.60                           6.4 x 104
              1965                  2.92                           1.17 x 105
              1970                  5.35                           2.14 x 105
              1975                  9.10                           3.64 x 105

              *The average biotic concentration is taken as 4 x 104C
                                                                    water"

                                                 -318-




                                                                                  SPO DEFEXP-JK-00002204

                                       DX_22685.0339
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 600
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14084 Page 341 of
                                             486




                Wie values presented in Table 3.0-2 are lake-wide averages so that
      considerable variations frem these values are to be expected from point to
      point within the lake; for instance between the northern portions and the
      heavily contaminated regions on the southwestern shore, 3h addition, because
      of the considerable spread in species-specific concentration factors (and
      the wide variation in intra-species concentration factors) it can be surmised
      that PCB concentrations in higher predators could easily have exceeded the ppm
      level by 1960.

      4.0   RESUITS AND OONCLUSICNS
            4.1 Results
                Even though the model used is only first order, it is apparently able
      to describe the relative significance of the natural processes which control
      the distribution of PCBs. The strong focus cm fallout as the primary input
      source of PCB to Lake Michigan suggests the need for further study of the nature
      of the processes by which PCBs become airborne and thus became part of the
      available atmospheric reservoir.
                 The attempt to model the atmospheric reservoir of PCBs, discussed in
      Appendix D (Section 2), yields results that indicate significantly greater cumu­
      lative atmospheric loads than the preliminary estimate, made by Nisbet and
      Sarofim, (2) of a cumulative atmospheric reservoir of 3 x 10 4 tons up to 1970.
      The estimate of Nisbet and Sarofim leads to a half-life, from the model, for
      PCBs in the atmospheric reservoir on the order of eight years. This value is
      considerably in excess of the reported lifetime measurements, on the order of
      20 to 40 days, for atmospheric PCBs. (3) However, the observation that signifi-
      cant levels of PCBs are found in present snowfalls and in packed snow in the
      Antarctic     suggest that the applicable half-life may indeed be considerably
      longer than 20 to 40 days.
                It is suggested that further refinement of the environmental distri­
      bution model presented in Appendix D (Section 2) will lead to a resolution of




                                           -319-




                                                                        SPO DEFEXP-JK-00002205

                                      DX_22685.0340
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 601
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14085 Page 342 of
                                              486




   this apparent discrepancy.    This refinement will focus attention on the
   nature of the physical processes involved in atmospheric transport of PCBs
   and may suggest methods of reducing PCB fallout in the future.

               The observation that evaporation and/or codistillation seems to be
   a significant process by which PCBs are returned to the atmosphere is of im-
   portance.    It should be noted that the magnitude of the evaporation rate con­
   stant necessary to achieve mass balance in Lake Michigan is in excellent agree­
   ment with that computed from the simple kinetic theory of gases and also with
   that computed from the theory of codistillation discussed by Mackay and
   Wolkoff      (see Section 4 of Appendix D for a detailed treatment of this
   subject).

               The observation that the PCB input to Lake Michigan from point
   sources seems to be a rather small part of the total input suggests that re­
   duction of point source PCB effluents may only slcwly correct the present
   problem.

         4.2   Conclusions

               The first order mass balance model described herein seems useful in
   describing the historical situation as it explicitly addresses the question,
   "Hew did we get here?"    The model requires refinement before it can be used to
   allow a reasonable estimate of future conditions.     Significantly more detailed
   data are required as to the temporal variation of inputs and concentrations as
   well as on the internal transport processes by which localised concentrations
   are smoothed and distributed over the whole body,     While the present model
   seems to deal very well with the situation that obtains during an interval of
   rising aqueous concentrations, there seems to be little experimental or
   theoretical guidance as to what will happen if, in the future, aqueous con-
   centrations begin to fall,    Xt is not knom whether the biota and the sediments
   will act as reservoirs to return their PCB loads to the system.      The processes,
   if any exist, which will eventually remove or inactivate the PCBs already in
   the lithosphere are not known.




                                         -320-




                                                                         SPO DEFEXP-JK-00002206

                                    DX_22685.0341
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 602
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20   PageID.14086 Page 343 of
                                              486




                  The application of this model to the situation in Lake Michigan
        seems successful, It will be of interest to apply it to regions which are
        more complex or of larger scale.

        5.0   BIBLIOGRAPHY

              1.   Ruttner, F., Fundamentals of Limnology,    Univ. of Toronto
                   Press (1952).                     —-
              2.   Nisbet, C. T. and A. F. Sarofim,   Environmental Health Pro-
                   spectives, Exp. 1:21-38 (1972).
              3.   a.   Sodergren, A., Nature 236:295-397 (1972).
                   b.   Risebrough, R. W., et al; Nature (12/14), 1098-1102 (1968).
                   c.   Harvey, G. R., et al; J. Marine Research 32(2):103-118 (1974).
                   d.   Harvey, G. R. and W. G. Steinhauer, Atmospheric Environment,
                        8(8):777-782 (1974).
              4.   Peel, D. A., Nature 254 (3/27):324-325 (1975).
              5.   Mackay, D. and A. W. Wblkoff, Env. Sci. & Ttech. 7(7):611-614 (1973).




                                              -321-




                                                                        SPO DEFEXP-JK-00002207

                                     DX_22685.0342
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 603
Case 2:15-cv-00201-SMJ      ECF No. 373-2      filed 01/28/20    PageID.14087 Page 344 of
                                             486




                                      SECTION XII

                              REGULATORY ACTIONS ON PCBs


   1.0   INTRODUCTION

        The risk of increased accumulation of PCBs in the environment as well as
   appreciation of the difficulties involved in imposing workable environmental
   controls in most end-use manufacturing operations have led some manufacturers
   and a number of government agencies to take steps to regulate PCBs or
   to restrict some uses of PCBs where emission risks are obviously quite uncon­
   trollable.
         1.1 Measures Taken by the Efenufacturers
             In 1971, Monsanto Company, the major producer of PCBs, instituted a
   program which led bo voluntary restriction on sales by the Monsanto of PCBs for
   all uses except the manufacture of sealed electrical equipment {transformer and
   capacitor applications). Sales for heat transfer applications were phased out
   in 1972 while sales for other non-electric applications were discontinued in
   1971. As a result, current production related to point source discharges of
   PCBs are more controllable than in years prior to 1971 when PCBs were widely
   used in thousands of "Open-End" and "nominally closed" operations.
              Furthermore, by 1971, at Monsanto's suggestion, the capacitor and
   transformer industries formed a standards canmittee. The members of the
   cormiittee include representatives from the three affected industries, EPA,
   Department of the Army, Department of Agriculture, the Tennessee Valley Author­
   ity, the National Bureau of Standards, and the General Services Administration.
   Also represented were the Certified Ballasts Manufacturers Association, the
   Electronic Industries Association, the Institute of Electrical and Electronic
   Engineers, and the National Electrical Manufacturers Association. In the fall
   of 1972, under the auspices of the American National Standards, this ccrmittee
   published PCB handling and disposal guidelines (ANSI-C107-1-1974). This docu­
   ment establishes procedures for labelling, shipping, general handling and
   proper disposal of liquid and solid materials containing PCBs. This standard




                                         -322-




                                                                         SPO DEFEXP-JK-00002208

                                    DX_22685.0343
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 604
Case 2:15-cv-00201-SMJ        ECF No. 373-2      filed 01/28/20   PageID.14088 Page 345 of
                                               486




          has been proposed also by NEMA and is currently being used voluntarily by the
          transformer and capacitor industries.
                    The above measures taken by the manufacturers could be effective in
          PCB control if they were supported, implemented and enforced by the Federal
          Government.
               1.2 Measures Taken by the U.S. Government
                    The Government of the United States has taken a number of steps with
          the objective to reduce the PCBs content in foodstuffs and reduce emissions
         fran all sources,     The following Federal laws are relevant for the regulation
         of PCBs.
                    1.2,1 Food, Drug and Cosmetic Act (21 U.S.C. 301 et seg.)
                          The Food and Drug Administration has set tolerances for PCBs
         contamination of animal feeds, foods, and food packaging in its final rule­
         making document published on July 6, 1973 (Federal Register, Vol. 38, No. 129).
         These tolerances, expressed as parts per million are as follows:
                             (1)   Milk (fat basis)                     2.5
                             (2)   Dairy products (fat basis)           2.5
                             (3)   Poultry (fat basis)                  5.0
                             (4)   Eggs                                 0.5
                             (5)   Complete and finished animal feeds
                                   for food producing animals           0.2
                             (6)   Animal feed components               2.0
                             (7)   Fish and shellfish (edible portion) 5.0
                             (8)   Infant and Junior food               0.2
                             (9)   Paper food - packaging material     10.0
                          The Food and Drug Administration provides, upon request, the
         analytical methods used for enforcing these tolerances.
                          The FDA enforces the FDC Act by various means, including
         inspections of food establishments to determine whether the provisions of the
         Act are being violated, These inspections include the collection and analysis
         of food samples. Some of the samples are taken by FDA on a routine surveillance



                                               -323-




                                                                         SPO DEFEXP-JK-00002209

                                      DX_22685.0344
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 605
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14089 Page 346 of
                                             486




  basis to determine the presence of specific contaminants. However, the actual
  number of FDA conducted routine sample and analyses is few and this agency
  relies heavily on information on the known or suspected existence of specific
  instances of food contamination-
            1.2.2   The Egg, Meat and Poultry Acts
                    The Consumer and Marketing Service of the U.S. Department of
  Agriculture (USDA) administers three acts relevant to the PCB problem: the Egg
  Products Inspection Act (P.L, 91-597); the Wholesome Poultry Products Act
   (P.L. 90-492); and Wholesome Meat Act (P.L. 90-201).
                   These authorities apply to meat, egg or poultry products from
  the time they reach the processing plant until they are purchased by the
  consumer. Once they leave the plant, they are also under the FDC Act.
                   The Department of Agriculture uses FDA guidelines for its Egg,
  Meat and Poultry Acts.

            1.2.3   The Clean Air Act (42 U.S.C. 1857 et seg.)
                   Mr. David Young of the Southern California Coastal Water
  Research Project in a report prepared as part of an ORD (Environmental Research
  Center - Corvallis) contract acknowledges that the air contributes about one-
  third of the total PCB loading of the ocean, His conclusion that air is a sig-
  nificant route of PCB transport is based on effluent and aerial fallout measure­
  ments made in the coastal areas of Southern California.
                   The current understanding is that air transport of PCBs is a
  contributor to the PCB loading of other media. However, the conclusion reached
  by the pollutant strategies board of the Strategies and Air Standard Division is
  that the air act of 1970 is not an effective legislative measure for control of
  PCBs; but that monitoring for PCBs should be considered for control, The
  recamerdation made at that time was to control PCBs by regulating the produc­
  tion, use and disposal of PCB-containing products.
                   The general authorities contained in the clean air act are not
  applicable to the majority of PCB discharges since PCBs from most PCB applications.




                                        -324-




                                                                         SPO DEFEXP-JK-00002210

                                    DX_22685.0345
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 606
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.14090 Page 347 of
                                               486




     such as for closed electric systems, are not emitted into the air by the opera­
     tion of industrial and municipal facilities, In these applications, PCB
     emissions are associated with accidental losses and waste disposal in landfills.
     Additionally, PCBs enter the air via the burning of refuse containing PCB waste
     products. These types of air emissions can be controlled only by preventing
     PCB products from being incorporated into the refuse. Control of amissions
     fran landfills may require specifications on how waste is covered and, in seme
     cases, the application of plastic materials to prevent sublimation, However, in
     the case of PCB applications for the investment casting category, PCBs can
     enter directly into the environment from the operation of furnaces which are
     used for purposes of setting the mold and removing the wax from the mold, In
     this latter application, the air act can be used as an important tool for the
     regulation of PCB entry into the environment.
                1.2.4   Federal Water Pollution Control Act (33 U.S.C, 466 et seg.)
                        Section 304 (a) of FWPCA
                      Section 304(a) of the Federal Water Pollution Control Act
     (EWPCA) authorizes the Administrator of EPA to enforce state water quality
     standards established by the States and approved by the Federal Government, if
     the State is not adequately enforcing the standards.
                      In 1973, water quality criteria were proposed to limit PCBs to
     2 ppt in ambient waters. The 1973 proposed level has been more recently reduced
     to 1 ppt due to evergrowing concern on the health and ecological effect of PCBs
     and on the basis of further review of available data.
                        Section307 (a) FWPCA
                      A national effluent standard for PCBs has been proposed under
     Section 307(a) of FWPCA.
                        Section 311 of FWPCA
                      In 1974, the Office of Air and Water Programs acted to minimize
     accidental spills of PCB through the enforcement of Hazardous Substances Section
     of the Water Pollution Control Act. Currently, pursuant to Section 311 of this




                                          -325-




                                                                         SPO DEFEXP-JK-00002211

                                    DX_22685.0346
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 607
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14091 Page 348 of
                                              486




      act, proposed guidelines on the levels of harmful quantities of PCBs accident­
      ally released into navigable waters and rates of penalties for such spills are
      being developed.
                       Section 304(d) of FWPCA
                       Section 304(d) of the effluent guidelines promulgated for
      several industrial categories contain limitations on PCBs. For example,
      effluent guidelines pranulgated for the steam electric power generating cate­
      gory contain limitations of "No Discharge" for PCBs. Furthermore, EPA reports
      that NPDES permits limiting PCB discharges have already teen issued for several
      facilities.
                1.2.5 The Refuse Act of 1899 (33 U.S. C.407)
                       Section 13 of the 1899 Refuse Act forbids the discharge of any
      wastes, other than municipal wastes, into navigable waters without a permit.
      This act would be an effective tool in the control of PCB discharges into the
      waterways if the permit program required the reporting of PCBs as a separate
      item. Presently this is not a requirement.

                1.2.6 The Occupational Safety and Health Act (29 U.S.C. 651-678)
                       Chemical hazards in the workplace are regulated under the
      Occupational Safety and Health Act (OSHA). The Secretary of Labor, in coopera­
      tion with the Secretary of Health, Education and Welfare, is authorized to set
      and enforce occupational safety and health standards applicable to businesses
      affecting interstate corrmerce.
                       In Title 29, Section 1910.93, the   limits set for chlorodiphenyl
      conpounds as an air contaminant are 1 mg per cubic    meter for Aroclor 1242 and
      0.5 mg per cubic meter for Aroclor 1254, based on    8 hours average exposure.
      The Department of Labor could enforce these limits   on PCBs.
                1.2.7 Act to Regulate Transportation of Explosives and other
                      Dangerous Articles (18 U.S.C. 831-835)
                       The Department of Transportation (DOT) regulates the transport
      of hazardous substances under the Act to regulate transportation of explosives




                                            -326-




                                                                         SPO DEFEXP-JK-00002212

                                    DX_22685.0347
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 608
Case 2:15-cv-00201-SMJ      ECF No. 373-2      filed 01/28/20    PageID.14092 Page 349 of
                                             486




    result, PCB is being imported by a few companies for use in several "open-end"
    or "nominally-closed" applications.
             In 1972, with hopes to bring about a multi-national understanding on
   PCB uses, the United States asked the Organization for Economic Cooperation
   and Development (OECD) through its Environment Ccrmittee to review national
   policies on PCBs and also identify products moving in international trade
   which contained PCBs. In October, 1972, OECD, whose members include all major
   western industrialized countries plus Japan and Australia, met to discuss the
   U.S. proposal to control manufacturing and trade of PCBs.
              In the October meeting the OECD Council decided that for adequate
    protection of health and environment, PCBs should be controlled by the actions
    of individual member countries. It was agreed that in order to insure that
    home production was not substituted by imports, control action by governments
    through licensing or other means was essential. It was further recognized
    that means to insure proper collection of used materials, safety in transport
    of raw PCBs and assessment of substitutes for PCBs were of utmost inportance.
              Details on the council's decisions were issued on February 14, 1973.
    The major thrust of the decision was:
             A.   PCBs should be used for industrial or commercial purposes in
                  the following applications:
                     - As dielectric fluids in transformers and capacitors
                     - In heat transfer applications (other than that for
                       applications in foods, drugs, feeds and veterinary
                       products)
                     - As hydraulic fluid in mining equipment
             With respect to the above uses, the OECD Council reocmmended that PCBs
   should only be used if adequate environmental controls were exercised and when
   the requirement for non-inflammability outweighed the needs.
             B.   Manufacture, use, recovery, disposal, import and export of
                  PCBs should be controlled and regulated. Special labelling
                  for bulk PCBs and PCB-containing products should be instituted



                                         -329-




                                                                        SPO DEFEXP-JK-00002213

                                    DX_22685.0348
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 609
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14093 Page 350 of
                                              486




                     and safety specifications on containers and transport
                     should be established.
                C.   Manufacture, import, and export of PCB-containing products
                     should be controlled and efforts should be directed to
                     eliminate the use of PCBs in "open end", "nominally-
                     closed", and small capacitor applications.
                D.   Amount of material manufactured, exported, imported,
                     incinerated and consumed by PCB type should be reported
                     and any substitute used for PCB should be identified,
                     characterized and defined.
               The decision of OECD leaves it to the member countries to go beyond
     the council's agreements and it further encourages the governments to phase
     out PCB uses wherever possible. OECD council's decision or even more stringent
     measures are currently being exercised in all mertfcer countries.
          1.4 Measures Taken by Foreign Governments
               The measures taken by foreign governments are, in seme instances,
     quite severe; especially in Japan, where a large scale poisoning episode,
     resulting in the disease syndreme "YUSHO", occurred in 1968 (after a heat
     transfer fluid leaked in a rice-oil pasteurization plant). In other countries,
     like the Netherlands, the control measures are quite informal. The main thrusts
     for PCB oontrol are found in two main areas; those taken by the manufacturers
     and those required by the legislative process.
                1.4,1 Measures Taken by Manufacturers - Limitations of Sales
                      Several nations have voluntarily limited sales of PCBs. The
     spectrum of limitation ranges from restrictions to specific fields of manufac­
     ture that are considered to be non-polluting or controllable to total suspen­
     sion in the manufacturing process.
                      Since 1972, Japan has banned production and importation of
     PCBs; the United Kingdon has restricted sales of PCBs to all applications with
     the exception of their usage as a dielectric fluid, while Germany has lessened



                                            -330-




                                                                         SPO DEFEXP-JK-00002214

                                    DX_22685.0349
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 610
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14094 Page 351 of
                                              486




      and other dangerous articles. Under CFR Title 43, Subpart G amended February
      21, 1973, DOT classifies poisonous substances into three categories:
                        Class A     highly poisonous material
                        Class B     moderately poisonous material
                        Class C     irritating material
                       The responsibility for insuring that this standard is met
      remains with the manufacturer and the shipper.
                 1.2.8 Federal Insecticide, Fungicide, and Bodenticide Act (FIFRA)
                       (7 U.S.C. 135-135K)
                       On October 29, 1970, the Pesticides Regulation Division, admin­
      istered then by the Department of Agriculture, issued a notice (PR Notice 70-25)
      to all pesticide manufacturers and distributors to eliminate the use of poly­
      chlorinated biphenyls and polychlorinated terphenyls frcm their formulation and
      products. Presently, there should be no pesticides on the market or in use
      containing PCBs.

                        Under the FIFRA act, all pesticides shipped in interstate
      ccrrmerce must be registered with the EPA. Presently, EPA can refuse to register
      a product if it will cause injury to humans or the environment if used as direc­
      ted. A product already registered with EPA can be cancelled if it is found that
      it no longer meets the criteria of registration.
                       Congress is currently considering bills to renew the FIFRA act.
      More than 20 amendments to FIFRA are pending in the House and Senate. One of
      these amendments, if adopted, will give the Secretary of Agriculture the power
      of veto over EPA by requiring USDA concurrence in procedures leading to pesti­
      cide cancellation or changes in classification or regulation. This amendment
      will loosen EPA's controls on dangerous pesticides.
                1.2.9 Needs for Federal Control
                       It can be summarized that currently four government agencies,
      the Monsanto Company and NEMA comprise the regulatory forces restricting the use
      and distribution of PCBs. EPA, OSHA, FDA and USDA have authorities to regulate




                                           -327-




                                                                        SPO DEFEXP-JK-00002215

                                    DX_22685.0350
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 611
Case 2:15-cv-00201-SMJ      ECF No. 373-2      filed 01/28/20    PageID.14095 Page 352 of
                                             486




  and monitor food levels, disposal into waterways and. housekeeping and safety
  practices in the work place, EPA forbids the use of PCBs in pesticides and
  regulates their discharges into the waterway. OSHA can regulate PCB hazards
  in the work place. FDA forbids PCB use in food processing machinery and limits
  PCB levels in food, feeds and paper food-packaging material, USBA follows FDA
  guidelines in egg, meat and poultry products, Monsanto manufactures more
  degradable PCBs and sells them only for selective uses, and NEMA reoarrmends
  standards and guidelines for handling and disposal of PCB containing materials.
  Each of these available authorities has a limited focus and is inadequate to
  prevent more PCBs from entering the environment.
                   Both Monsanto's and NEMA's actions are voluntary and have no
  law behind them for enforcement. The government has no power to control and
  restrict imports of PCBs and if it desires to restrict the use of PCBs in
  selected applications, it has no authority to impose this restriction on any
  manufacturer.
                   The above actions can only be implemented through the proposed
  Toxic Substances Control Act (TSCA). TSCA would give EPA the needed authority
  for formal banning of certain PCB uses and sanctioning National Standards and
  Guidelines for handling and disposal of PCB containing products. Thus EPA could
  deal with the PCB problems in a far more orderly and effective manner. Addition­
  ally, the TSCA would enable EPA to require testing for health and ecological
  effects of new chanicals which are being proposed as substitutes for PCBs.
  Thus, this measure could prevent new chanicals from creating health and ecologi­
  cal problems similar to those frcm PCBs. This preventive approach of controlling
  chemicals is a more reasonable and cost effective method than the current approach
  of corrective measures after the damage has been done. Therefore, the passage of
  the Toxic Substances Act by Congress is an important step in dealing with problems
  such as PCBs.
       1.3   International Decisions and Agreement
            There are currently no regulations to restrict the importation of PCBs
  as a chemical for use in applications banned by the Monsanto Ooirpany. As a




                                        -328-




                                                                        SPO DEFEXP-JK-00002216

                                    DX_22685.0351
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 612
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14096 Page 353 of
                                              486




     this restrictive measure to include the heat-transfer and hydraulic-fluids
     industries,
               1.4.2 Measures Taken by Satie Governments

                       1,4.2.1 PCB Producing Countries
                               Actions taken by governments differ widely, ranging
     from acceptance of the measures taken by the manufacturers to a more strict
     regulation.
                                France
                               The government has taken no active legislative
     action and has accepted the local manufacturers decisions. These include:
                                - Complete cessation of sales for heat transfer
                                  purposes, in pharmaceutical and food industries,
                                  paper production of carbonless copying paper,
                                  marine paints and cutting oils.
                                - Providing information to manufacturers about the
                                  dangers of PCB, with a via*? to cancelling their
                                  use in or on products in contact with foodstuffs.
                                Germany
                               The government is taking the approach of supporting
     the manufacturers' decision to stop selling PCB and is pursuing the voluntary
     signing of bilateral agreements to restrict the amount of imports, Additionally,
     tolerances of PCB in foodstuffs are being established.
                                Japan
                               PCBs have been under governmental control since 1972.
     There have been practically no production, import or export of PCBs in this
     country since 1972. The two companies, Kanegafuchi Chemical and Mitsubishi-
     Monsanto, which had been producing PCBs in Japan ceased their operation and sus­
     pended their sales in 1972. One exception has been the production of PCBs for
     railroad transformers which was discontinued in September, 1973. The use of




                                          -331-




                                                                         SPO DEFEXP-JK-00002217

                                    DX_22685.0352
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 613
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14097 Page 354 of
                                             486




      existing stocks in railroad transformers is permitted, subject to the condi-
      tions that there be no discharge to the environment. Beginning in 1976, paper
      plants will be prohibited fran accepting PCB contaminated paper for recycling
      purposes and they will be required to build treatment facilities to meet the
      general discharge standards.
                                Imports of equipment using PCBs have been decreased
      drastically since 1972. For these products inporters must cooperate with the
      users to ensure that the components containing PCBs are properly disposed.
                                Manufacturing of PCBs are rigidly oontrolled by the
      Ministry of International Trade and Industry (MITT). Any catpany who desires
      to manufacture PCBs must apply to MITI for a permit. The Japanese government
      anticipates a total ban on PCBs in 6 to 10 years.
                                These efforts have had remarkable results, and the
      environmental levels of PCB in Japan have subsided and are expected to continue
      diminishing.
                                 United Kingdom
                                The government is taking no official action and is
      accepting the decisions of the manufacturers, Additionally, there is a high
      duty on inported PCBs (about 23%).
                        1.4■2.2 Non-Producing Countries
                                 Canada
                                Initial activities are under way to collect necessary
      data for restricting PCBs pursuant to a new Environmental Contaminants Act
      which should be enacted by 1976.
                                 Finland
                                The use of carbonless copying paper is totally banned
      and legislation is being proposed to require prior authorization for the use of
      PCBs by the Ministry of Social Affairs and Health, Furthermore, compulsory
      labelling and disposal instructions are being introduced.




                                            -332-




                                                                        SPO DEFEXP-JK-00002218

                                    DX_22685.0353
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 614
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14098 Page 355 of
                                              486




                                Netherlands

                               A gentleman's agreement is in effect that PCBs will
     no longer be used in the manufacture of paints, inks, lacquers, adhesives,
     resins, wire and cable coatings, lubricating oils, hydraulic fluids and copy­
     ing paper.
                                Norway
                               Since October 1971, only the Ministry of Social
     Affairs can authorize the use of PCBs.
                                Sweden
                               Since June 1, 1972, only the environmental protection
     board can authorize the use of PCBs or cotrpounds containing PCBs. Furthermore,
     compulsory labelling and identification of PCB content on the wrappings have
     been introduced.
                                Switzerland
                               Since October 1972, PCBs or products containing PCBs
     may not be sold to the public or to light industry, Heavy industrial use is
     subject to prior authorization.
          1.5 U.S. Customs Regulations
               Pursuant to Custcms Bureau Directive CIE 36-72, July 4, 1975, the
     field offices of the Customs Bureau have been specifically monitoring the inflow
     of PCBs and this information is forwarded to EPA. The information is not public.




                                         -333-




                                                                         SPO DEFEXP-JK-00002219

                                    DX_22685.0354
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 615
Case 2:15-cv-00201-SMJ      ECF No. 373-2        filed 01/28/20   PageID.14099 Page 356 of
                                               486




                                           BIBLIOGRAPHY
      1.   Bauman, R.D., EPA's Pollutant Strategies Branch, Polychlorinated Biphenyls.
           Private Ocntminication to Mr. Lindsey, A.W.; Office of Solid Waste Manage­
           ment Program, November 20, 1973.
      2.   Ooleman, J.H., Acting Director Duty Assessment Division, Polychlorinated
           Biphenyls. Private Oommunication to Mr. Barden, J.D., Versar Inc.,
           October 15, 1976.
      3.   Environment Directorate, Organization for Ecanomic Cooperative and Develop­
           ment, "Polychlorinated Biphenyls, Their Use and Control", Paris, 1973.
      4.   Op. Cit., September 11, 1976.
      5.   Op. Cit., February 7, 1975.
      6.   Environmental Regulation Handbook EIC-Environment Information Center, Inc.,
           New York, New York.
      7.   Polychlorinated Biphenyls and The Environment, Interdepartmental Task Force
           on PCBs, Washington, D. C., May (1972).
      8.   Steigerwald, B.J., Director, EPA's Office at Air Quality Planning and
           Standards, "Air Transport of Polychlorinated Biphenyls (PCBs)". Private
           OcJiminication to Mr. Strelow, R., Assistant Administrator for Air and
           Water Management, September 29, 1975.
      9.   Stottlenyer, J.N., Department of Transportation, "Transportation Regu­
           lations for Toxic Substances". Private Communication with Contos, G.,
           Versar Inc., September 10, 1975.




                                            -334-




                                                                        SPO DEFEXP-JK-00002220

                                    DX_22685.0355
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 616
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14100 Page 357 of
                                              486




                                     APPENDIX A

                        PCS ADSORPTION TESTING BY XAD-4 RESIN

   Experiments and Results
        The apparatus and materials used by Rohm and Haas were:
             Two glass columns - 1/2 inch in diameter
                  Adsorbent volume - 50 ml in each column
                  Adsorbent bed height
                       XAD-4 Arnberlite polymeric adsorbent - 16.5 inches
                       Activated carbon (Filtrasorb 300) - 15 inches
                  PCB material used - Aroclor 1254 (manufactured by Monsanto)
        A feed solution representing a PCB contaminated waste stream was prepared
   containing approximately 160 ppb of PCB, Because Aroclor 1254 is very viscous,
   it was solubilized in methanol prior to dispersion in water. Methanol increases
   the solubility of PCBs in water. In order to maintain a constant flow through­
   out the experimental run* two batches of feed solution had to be prepared. The
   ccrnposition of each solution is presented in Table A-l.
                                       Table A-l
                             Ccrnposition of Feed Solutions

                          Feed Solution A - 13.25 liters
                               0.0022 gm of PCB or 166 ppb
                               2 ml of methanol or 119 ppm
                          Feed Solution B - 13.25 liters
                               0.0029 gm of PCB or 218 ppb
                               2 ml of methanol or 119 ppm
         The influent solution was passed simultaneously through the column of
   Arnberlite polymeric adsorbent and the column of activated carbon at a flow rate
   of 2 bed-volumes per hour (0.25 gpm/ft^ resin). Samples were collected from
   each column daily,   so that each sample naninally represented 48 bed volumes of




                                       A-l




                                                                       SPO DEFEXP-JK-00002221

                                   DX_22685.0356
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 617
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20    PageID.14101 Page 358 of
                                              486




       effluent. Liquid passed through both columns for five days, or until 240 bed
       volumes of effluent (12 liter total volume) were collected from each column.
            Prior to analysis, the PCS in each effluent sample was extracted into a
       volume of hexane equal to one-tenth the volume of the original sample, The
       influent material, which was sampled four times during the run, was likewise
       extracted into the same proportion of hexane. This single stage extraction
       removed more than 95 percent of the PCBs present in the aqueous samples, The
       extracted effluent samples were then evaporated to 5 mis, further concentrat-
       ing the PCBs present, These evaporated samples were then sent to Versar Inc.,
       for analysis. The results are given in Table A-2.
                                            Table A-2

              Reductions of PCB (Aroclor 1254) Concentrations Through Use Of
                     Amberlite Polymeric Adsorbents and Activated Carbon

               Nominal              Influent               Effluent Concentration (ppb)
       Day Throughput (BV)     Concentration (ppb)      Amberlite Adsorbent Carbon
        1          1-48             25 (Feed A)               0.246          0.050
        2         49-96           norie detected              0.031          0.055
        3         97-144            21.1 (Feed B)             0.023          0.025
        4        145-192             0.69                 none detected      none detected
        5        193-240             0.69                     3.478          0.045
            A significant amount of PCB was adsorbed onto the walls of the influent
       container, as can be seen with Feed A, which originally was prepared with 166
       ppb of PCBs. This loss by adsorption on equipment surfaces also has been
       detected in other tests, and must be taken into account.
              Both the Amberlite polymeric adsorbent and the activated carbon reduced
       ''the concentration of PCBs in water to less than 0.05 ppb. The higher concen-
        tration of PCBs for the first day's passage of effluent through the resin beds
        could be due to an incomplete conditioning of the beds, resulting in some
        material leaching out of the resin. The high concentration of PCBs in the
        last sample from the polymeric adsorbent must be viewed with some suspicion.




                                            A-2




                                                                          SPO DEFEXP-JK-00002222

                                    DX_22685.0357
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 618
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14102 Page 359 of
                                             486




     particularly since it indicates an effluent having a concentration higher
     than that in the influent.
           Araberlite polymeric adsorbents can usually be solvent regenerated,
     because the energy of adsorption is much lower for resins than it is for
     carbon. Hence, adsorbed solute can be removed simply by passing an appro-
     priate solvent through the resin. Wbrk performed by Musty and Nickles
      (J. Chrcmat • f 89:185 (1974)) with PCBs and a solution of 10 percent diethyl
     ether in hexane as a regenerant indicates that 76 percent of the PCBs adsorbed
     on an Amberlite polymeric adsorbent can be recovered using this mixed solvent.
     In addition, Rohm and Haas have found that simple alcohols or ketones are
     effective solvents for these resins. Undoubtedly, a more efficient solvent
     oould be found that would quantitatively remove PCBs from polymeric adsorbents.
          Activated carbon, which has a much higher energy of adsorption than do
     these resins, requires a more energy intensive process of regeneration, such
     as thermal rejuvenation.
          The ability to solvent regenerate Amberlite polymeric adsorbents in situ
     would provide the advantage of generating only the more-readily-handled-by
     incineration liquid phase PCBs wastes.




                                           A - 3




                                                                        SPO DEFEXP-JK-00002223

                                    DX_22685.0358
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 619
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14103 Page 360 of
                                              486




                                       APPENDIX B

                     MACPOEETICUIAR RESINS FROM ROHM AND HAAS CO.

     Description.
          Ion exchange resins have the capacity to selectively recover ionic
     constituents, both inorganic and organic, frcm water through an ion exchange
     mechanism* Organic ocrttpounds are often exchanged or adsorbed irreversibly
     onto an ion exchange resin, This may cause a decrease in capacity so that
     the operating life of the resin is diminished. The more recently developed
     macroreticular type of ion exchange resins are polymeric adsorbents used
     specifically for adsorbing aromatic and aliphatic compounds from water.
     Structures
          The macroreticular structures are characterized by having unusually large
     surface areas as compared with those of conventional gel structures.
          Using the newer macroreticular polymerization technique, it is possible
     to widely vary the particle pore size, pore size distribution, and surface
     area. Polymers with very small pores (5 nm or less) and high surface areas (in
     the range of 800 square meters per gram) can be prepared. At the other end of
     the spectrum, pore sizes on the order of 30 micrcmeters, visible under modest
     magnification, are possible.
          The macroreticular polymerization technique is applicable to a wide variety
     of monomers. It is possible to introduce functional groups onto the surface of
     the preformed macroreticular polymers, Thus, a great range of surface types is
     possible, limited only by the availability of monomers or the applicability of
     reactions to introduce functionality. The full line of macroreticular adsorbent:
     constitutes a spectrum of surfaces from the least polar to the most polar. For
     PCBs removal, the nonpolar and intermediate polarity adsorbents should be used.
     The chemical structure of Amberlite XAD-2 and Arriberlite XAD-4 {see Figure B-l)
     is representative of the nonpolar adsorbent series. Figure B-2 shews the
     acrylic-ester canposition of Amberlite XAD-7 and Amberlite XAD-8, the inter-
     mediate polarity adsorbents,   The physical properties of these Amberlite XAD
     adsorbents are summarized in Table B-l



                                          B-l




                                                                         SPO DEFEXP-JK-00002224

                                    DX_22685.0359
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 620
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20       PageID.14104 Page 361 of
                                               486




                               - CH2 - CII - CH2 - CH - CH2 - Cll -
                                       i           t          t

                                                 ✓s
                                      . I
                                      N                      -x

                               - aiA - CH - CHi - CH - cn2 - CH -
                                                              t




                                     0                      cs

                      Structure of Amberlite XAD-2 and Arrberlite XAD-4




                                            Figure B-l




                                              B - 2




                                                                           SPO DEFEXP-JK-00002225

                                    DX_22685.0360
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 621
Case 2:15-cv-00201-SMJ       ECF No. 373-2               filed 01/28/20         PageID.14105 Page 362 of
                                                       486




                                                                                     A
                                           CII3          Cllj
                                           t              I

                                 - Cll2 - C - Clli - c
                                           t             ■
                                           c=o           c^o
                                           I              1

                                           0             0
                                           I              I

                                           R             it
                                           1              I

                                           0             0
                                           I             1

                                           c=o           c=o
                                           I               I

                                 - C»2 - C - CI12 - c -
                                           I             I

                                           ch3           C]t3


                             Structure of Amberlite xaD-7
                                                                                     J

                                 cn3               CHj                  ch3
                                 f                 t                    I
                      - CH2 - c            ch2    - c           ch2   - c
                                 I                  I                   I
                                 C - .0             c~o                C ~ 0
                                 1                 t                    1
                                 0                                     0
                                 I
                                                   0                    I
                                 R1                I                   R'
                                                   R
                                                   i

                                                   0
                                                   t
                                                   C - 0
                             ch3                                        C!I3
                             »                                          1
                     - CH2 - C            CHa -    C            ch2   - c
                                                   I                    1
                             b-0                   ch3
                                                                        c ~ 0
                                                                        1
                             6itt                                       OR i

                             Structure of ftmberlxte XAD-8




                                          Figure B-2




                                                 B - 3




                                                                                     SPO DEFEXP-JK-00002226

                                          DX_22685.0361
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 622
                         Case 2:15-cv-00201-SMJ         ECF No. 373-2      filed 01/28/20      PageID.14106 Page 363 of
                                                                         486




                                                                              Table B-l

                                                        Typical Properties Of Amberlite Polymeric Adsorbents



                                                                                                                   Skelatal     Maminal
                                                          Helium Porosity      Surface Area    Average Pore Dia.   Density        Mesh
                                      Chemical Nature    Volume % ( cc/gram      mVgram            Angstroms       grams/cc      Sizes
                                                                              Nonpolar

                              XAD-1   Polystyrene            37       0.69         100                200            1.06      20 to 50
                              XAD-2   Polystyrene           42        0.69         330                 90           1.08       20 to 50

                   tri        XAD-4   Polystyrene           51        0.99         750                 50            1.09      20 to 50
                    1
                   4b.                                                 Intermediate Polarity

                              XAD-7 Acrylic Ester           55        1.08         450                 80           1.25       20 to 50

                              XAD-8   Acrylic Ester         52        0.82         140                250           1.26       25 to 50




                                                                                                                            SPO DEFEXP-JK-00002227

                                                                  DX_22685.0362
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 623
Case 2:15-cv-00201-SMJ       ECF No. 373-2        filed 01/28/20   PageID.14107 Page 364 of
                                                486




      Macrore ticul ar Adsorption Phenomena
            An important aspect of the Amberlite adsorbents is the nature of the
      different surfaces. The phenomenon of adsorption on solids involves van der
      Waals' forces which bind the adsorbate on to the solid surface. Many types
      of interactions, such as hydrophobic bonding, dipole-dipole interaction and
      hydrogen bonding, are inportant. It is not possible to predict accurately
      which materials will be adsorbed well by a given adsorbent; however, from a
      practical point of view, a useful concept is that hydrophobic or nonpolar mole­
      cules or portions of such molecules are attracted to hydrophobic surfaces,
      while hydrophilic or polar materials are attracted to hydrophilic or polar
      surfaces. Examples of these interactions are presented in Figure B-3. If each
      organic molecule is thought of as having both a hydrophobic and a hydrophilic
      end, then the hydrophobic end will be attracted to hydrophobic adsorbents such
      as Amberlite XAD-2 and Amberlite XAD-4, while the hydrophilic end will be
      attracted to hydrophilic adsorbents. This type of reaction is particularly
      true, when the adsorption takes place from aqueous solution.
           For PCBs, it would be expected that the biphenyl portion would be typically
      aromatic and hydrophobic, and thus attracted to an aromatic resin, Increasing
      the chlorination of a biphenyl would reduce its water solubility and thus reduce
      what little polar character the PCB might have. Thus, the PCB would not have a
      "polar end" and would be strongly repelled by the water phase and strongly
      attracted by the resin.
           A recent study by James Fritz, et al, of Iowa State University, reported a
      macroreticular resin method for extracting trace organic contaminants from
      water. He also demonstrated the feasibility of selective desorption of these
      contaminants, using appropriate eluants, so that the contaminants could be
      identified. He also established the performance or retention efficiency of the
      resin in isolating these compounds. A summary of these results is given here:




                                              B - 5




                                                                         SPO DEFEXP-JK-00002228

                                    DX_22685.0363
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 624
Case 2:15-cv-00201-SMJ       ECF No. 373-2             filed 01/28/20              PageID.14108 Page 365 of
                                                     486




                        SORPTION ON AROMATIC SOHOtNTS ff?ON POLAR         SOLUTIONS



                                   MicnosPKcrtc
                                                     8D        —rof-*n rf'tvr.nT
                                                                      PKA5C




                         SORPTION ON   ALIPHATIC S0RK£NTS FROM POLAR SOLUTIONS




                              MICROSPHCRE
                                                      i
                                                                  POLAR SOLVEHT
                                                                      PHASE




                      SORPTION ON ALIPHATIC SOflBLUTS FROM NON-POLAR SOLVENTS




                             Micuopriirnf
                                                    jUtoy
                                                      V
                                                               ■— WON - I'fH Alt
                                                                    501.VC NT




                                                  Figure B-3




                                                     B - 6




                                                                                        SPO DEFEXP-JK-00002229

                                       DX_22685.0364
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 625
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.14109 Page 366 of
                                               486




          Adsorbent:       7\rnberlite XAD-2 unless otherwise indicated
          Particle Size:   100 to 150 mesh
          Flow Rate:       10 BV/hr. (1.25 gpm/ft3 of adsorbent)
                                                                            Retention
              Test Compounds                    Influent   Effluent       Efficiency %

          Benzene                                100          0                100
          Benzene sulfonic acid                    3.0        2.1               31
          Phenol                                   0.4        0.22              45
          Phenol (Amberlite XAD-7)                 0.4        0.06              86
          Aniline (Arrberlite XAD-7)               4.0        0                100
          Naphthalene                              0.05       0                100

          It can be seen that Arriberlite XAD-2 and Arrberlite XAD-7 were 100 percent
     efficient in recovering the nonionic organic carpounds. These results predict
     good success with PCB adsorption. On the other hand, ionic solutes as well as
     strongly ionized compounds, such as benzene sulfonic acids and p-toluene sul­
     fonic acids, were not retained with the same high efficiency, It was noted
     that retention efficiency of a contaminant increases with increasing molecular
     weight in a homologous series, indicating that the higher chlorinated PCBs
     would be the best adsorbed.




                                           B - 7




                                                                          SPO DEFEXP-JK-00002230

                                   DX_22685.0365
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 626
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.14110 Page 367 of
                                               486




                                          APPENDIX C

                       NON-CAKBON ADSORBTION AND OTHER RESEARCH STAGE
                                 PCB TREATMENT TECHNOLOGIES


     1.0   POLYVINYL CHLORIDE (PVC) AND POLYURETHANE FOAMS

           John Lawrence and co-workers of Environment Canada have reported prelim­
     inary tests using PVC, polyurethane foams, carbon, and the XAD resins for
     removal of RGBs from both synthetic wastewater solutions and actual raw sewage.

           H. D„ Gesser (in Analytical Letters 12;883 (1971)), reported that a poly-
     urethane foam column quantitatively adsorbed PCBs from water,      Lawrence found
     that carbons, polyurethane foams and XAD-2 strongly adsorbed PCBs from aqueous
     solutions, but were much less effective with raw sewage,     He found that PVC,
     however, was very effective in removing PCBs from raw sewage.

           Dr. Lawrence is the only investigator known to have worked with PVC for
     adsorbing PCBs.     Follcwing is a surrmary of his test procedures and results.

           1.1   Experimental Method for PCBs Adsorption Tests, by Environment Canada

                 Two stock solutions of Aroclor 1242 and 1254 were prepared by vigor­
     ously mixing an excess of each Aroclor with water for 8 hours, allowing the
     solutions bo stand overnight and carefully decanting off the true aqueous phase.
     The water used was double distilled, the second distillation being from an all­
     glass system.     The concentration of these solutions, determined by gas chroma­
     tography, was 45 ^ 10 ppb, which is consistent with the published solubility
     for Aroclor 1254 of 56 ppb.

                 All solvents used were glass distilled pesticide grade (Caledon
     Laboratories, Inc.).     The activated carbons employed were lignite-based hydro-
     darco 400 (ICI-United States) and anthracite-based Filtrasorb 400 (Calgon
     Corporation) .    These were pretreated by heating to 300°C for 12 hours, cooling,
     and twice extracting each 500 gm with 2 liters of hexane.     The extracted carbon
     was then filtered and air dried.     The polyurethane foams used were DiSPo plugs
      (Canlab Supplies Ltd.) and Foams 1115 and 2328 (B.F. Goodrich Ltd.}.     (The first




                                             C - 1




                                                                        SPO DEFEXP-JK-00002231

                                      DX_22685.0366
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 627
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14111 Page 368 of
                                             486




   two digits in the Goodrich products relate to the density, i.e., 1.1 and 2.3
   Ib/ft and the second twa digits to the hardness), The foams were shredded
   and successively washed with n-hexane (several times), acetone and distilled
   water. They were then air dried. This pretreatment was developed to remove
   trace organic contaminants from the surface of the foams. The macroreticular
   polystyrene resins ftmberlite XAD-2 and XAD-4 (Rohm and Haas Company) were
   pretreated by successively washing each 500 gm of resin with 1-liter batches
   of water, methanol, and water. The cleaned resins were stored in sealed glass
   containers under methanol to prevent than from drying. Polyvinyl chloride
   chips (Monsanto Company) were washed several times with n-hexane and air dried.
             To determine the adsorption characteristics, 100-ml aliquots of stock
   Aroclor solutions were stirred rapidly for 30 minutes with weighed amounts of
   adsorbent and then the adsorbent was removed by filtration through a Millipore
   prefilter pad. Five milliliters of n-hexane were then vigorously stirred with
   the filtrate for 45 minutes and the organic extract withdrawn. These extracts
   were analyzed with a gas chromatograph (Varian series) equipped with an
   electron capture detector (Ni 63 ) . The gas column (1.8m x 1,5 mm i.d.) was
                                                                          80
   packed with 4 percent OV-101 and 6 percent OV-210 on Chroirosorb W HP     /100 mesh.
   Nitrogen was used as a carrier gas at 50 ml/min. The injection port, column and
   detector temperatures were 250°C, 200°C, and 300°C, respectively. Extraction
   and analysis of water samples spiked with known amounts of Aroclor indicated
   that greater than 98 percent of the PCBs were detected by this method.
             Wastewater was collected from the Hamilton Sewage Treatment plant at
   the raw sewage inlet pipe. Sampling was carried out using all-glass containers
   to insure against adsorption of PCBs onto container walls. The samples were
   stored at a constant temperature of 3°C and in all cases were treated and/or
   extracted within 24 hours of collection. In the evaluation of PCB adsorption
   from sewage, the procedure described above for pure Aroclor solutions was
   foHewed, except that 100-ml samples of raw sewage were stirred vigorously with
   the adsorbent for 1 hour, and then the adsorbent was separated by filtration
   through a 60 mesh, stainless-steel screen, After washing, the screen did not
   retain any raw sewage and, with the exception of activated carbon, 100 percent




                                         C - 2




                                                                         SPO DEFEXP-JK-00002232

                                    DX_22685.0367
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 628
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14112 Page 369 of
                                             486




       separation of adsorbent was achieved. The filtrates were then twice extracted
       with 50 ml of n-hexane in 500-ml separatory funnels. The aqueous portion was
       discharged and the organic phase, after being dried through 15 g of Na^SO^, was
       reduced in a rotary evaporator to approximately 3 ml. The sample was purified
       by liquid-solid chromatography on a florisil support column using petroleum
       ether to elute the PCB fraction and then the eluate was evaporated to 3 ml.
       Prior to injecting the sample into the gas chromatograph, it was shaken with
       0.2 ml of mercury to remove residual sulfur compounds.
                 The PCBs in the sanples were identified by comparison of their
       chromatograms with chromatograms of standard Aroclors. The total concentrations
       of PCB in raw sewage usually averaged 9.8 * 4 ppb.
            1.2 Experimental Results of PCBs Adsorption frcm Sewage and Synthetic
                Wastewater
                  Adsorption data for Aroclor 1254 and 1242 on FVC, activated lignite
       carbon, anthracite carbon, two polyurethane foams, and Amberlite XAD-2 and
       XAD-4 resins are shown in log-log form in Figure C-l. The weight of PCB
       adsorbed per unit weight of adsorbent is expressed as a function of the equil­
       ibrium concentration of PCB
                                *   remaining in solution. The sets of data do not
       follow any of the common isotherm expressions (e.g * / Langmuir, Freundlich, BET),
       and consequently a theoretical interpretation of the results has not been
       attempted. It is evident that the two carbons and XAD-2 have the greatest
       adsorptive capacities; however, a residual concentration of less than 3 ppb
       could not be obtained with lignite carbon. Both polyurethane foams appear to
       be good adsorbers, with relatively high adsorptive capacities and lew residual
       levels. DiSPo polyurethane foam plugs are also evaluated but these have identi­
       cal adsorptive properties to the Goodrich Foam 1115. The lower efficiency of
       XAD-4 is surprising in view of the similarity between it and XAD-2 (they differ
       only in pore diameters: 9 nm for XAD-2 and 5 nm for XAD-4). The lower efficiency
       of FVC, which has no macroreticular structure, can be explained by its lewer
                                                         .                           2
       surface area. The surface area per unit weight is reported as 500 to 2000 m /gm
       for carbon, 750 m2/gm for XAD-4, and 330 m2 /gm for XAD-2, but only 2 x 10-3 m2/gm
       for PVC chips - there being no macroreticular structure in PVC. This gives an
                .                                   5
       area ratio for XAD-2/FVC of approximately 10 .



                                               C - 3




                                                                          SPO DEFEXP-JK-00002233

                                     DX_22685.0368
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 629
Case 2:15-cv-00201-SMJ            ECF No. 373-2                      filed 01/28/20             PageID.14113 Page 370 of
                                                                   486




                                                                   n

                                                             h
                                                                               A !-
                                                             ir.
                 1-                            O
                                                    a


                                                                         <>f
                                                        ■»




         z
         LtJ
         to
         q:                                        fa              / if
         o
         to                                                  k '■ /
         a       -i-                                                                    n
         <
         E
                                           A'/K/                                    (
         D

         cr                  O'   /
                                                                                    I
                                                                                    u
         o                                                                i
         to                  O,       X-                                       [A
         O                                 o
         <      01-
         CO            /<s
         o                        /        f
                                                                                            A   PVC
         (X
                                                                                            o   lignite caebon
         o>                                                             t ft
         E                                                         //                       A   GOODRICH 1115 FOAM
                             /
                                                                                            o   GOODRIQI 2328 FOAM
                                                                                            n   XAD -4
               001-                                                                         n   XAD-2 *
                                                                                            o   ANTHRACITE CARBON *




          .0001-             T                                 “1—
                             1                                     10           1000        100
                                        PCD REMAINING (ppb)
               Figure C-l. Adsorption of Aroclor 1254 on P.V.C., Lignite Carbon,
               Anthracite Carbon, Polyurethane Foams and Amberlite XAD-2 and XAD-4.
               * Indicates adsorption of Aroclor 1242 rather than 1254



                                                                       C - 4




                                                                                                     SPO DEFEXP-JK-00002234

                                           DX_22685.0369
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 630
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14114 Page 371 of
                                              486




                 There are two complicating conditions associated with adsorbing
      PCBs frcm raw sewage rather than fran synthetic aqueous solution; (a) sewage
      contains other hydrophobic organic matter which competes for the active sites
      on the adsorbent, and (b) much of the PCB has already adsorbed onto the sus­
      pended solids by the time the sewage reaches the treatment plant. Condition
       (b) can be demonstrated easily by filtering raw sewage and monitoring the
      change in PCB concentration. With typical raw sewage containing 10 ppb PCB,
      vacuum filtration through a Millipore prefilter pad results in the removal of
      about 75 percent of the PCBs. It is therefore necessary to find an adsorbent
      which is not only relatively specific to PCBs, but which also has sufficient
      affinity for the PCBs to reverse the PCB-suspended-solid equilibrium.
                Table C-l shews the percentage of PCB (including both Aroclor 1254
      and 1260) adsorbed frcm raw sewage by five different media. With the exception
      of the FVC, approximately 1 gm of each media was stirred with 200 ml of raw
      sewage for 45 minutes; approximately 10 gm of PVC were used to compensate for
      its lewer surface area. To minimize the inconsistency of raw sewage, the data
      have been averaged over several determinations on different days and with
      different socage samples. The data indicate that PVC and XAD-4 are more
      effective than carbon or polyurethane foams in terms of percentage of PCB
      rsieved from raw sewage. This is surprising since the graphs for PCB adsorp­
      tion for pure Aroclor solutions (Figure C-l) predict the opposite. Lawrence
      believes the reasons for this apparent ancmaly are; (a) the active sites on
      carbon are preferentially occupied by hydrophobic species other than PCBs in
      the sewage, and (b) suspended solids adhere to the surface of carbon and foam
      acting as a barrier to further adsorption. These results indicate that PVC is
      superior to the other media for removing PCBs frcm sewage.
                Lawrence’s work is continuing, with studies of methods of scale-up
      and continuous or multistage operations with FVC. Optimum retention time, and
      methods for continuous addition of fresh PVC and removal of spent PVC are under
      study.
                The strong competition between organic solids and non-organic media
      is emphasized further in the following discussion.



                                             C - 5




                                                                         SPO DEFEXP-JK-00002235

                                    DX_22685.0370
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 631
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14115 Page 372 of
                                              486




                     Table C—1.   Adsorption of PCBs from Raw Sewage




      ADSORBENT                                                              % PCB
                                                                           ADSORBED*



      Lignite Carbon                                                            46
      Polyurethane Foam                                                         35
      Antoerlite XAD-2                                                          23

      Airtoerlite XAD-4                                                         60
      PVC                                                                       73




      * Includes both Aroclors 1254 and 1260.  Data are averaged over several
        determinations to minimize the variations in raw sewage.




                                            C - 6




                                                                         SPO DEFEXP-JK-00002236

                                    DX_22685.0371
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 632
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14116 Page 373 of
                                              486




          1.3   PCBs Adsorption an Clays and Organics in the Soil
               E. S. Tucker and oo-wcrkers at Monsanto reported on studies of
     migration of PCBs (Aroclor 1016) through various soils as induced by perco­
     lating water (Bulletin of Environmental Contamination and Toxicology
     13 (1):86 (1975)). The results were to be used for estimating PCBs leached
     frcm landfills. Their tests first led them to believe that the higher the
     clay content of a soil, the better its retention of PCBs.
               The experimental procedure employed consisted of percolating water
     through a column packed with soil coated with Aroclor 1016 and then monitoring
     the effluent water for PCBs. The soil columns employed were approximately
     3 inches in diameter by 12 inches high, and were dry packed in layers. Each
     soil layer was 3 inches thick, with the first layer being uncoated soil,
     followed by a layer coated with 2.5 percent (w/w) of Aroclor 1016, and then
     another layer of unooated soil. An acetone solution of Aroclor 1016 was used
     to coat the air-dried soil, followed by removal of the acetone in a rotary
     evaporator.
               Three different types of soils were used in this study, The charac-
     teristics of each are shown in Table C-2. Ihe intent was to simulate the
     various soil types which could be encountered at different landfill sites.
     The soil types and the procedure employed have been used previously to evaluate
     the soil mobility of agricultural chsnicals.
               Distilled water was fed frcm a reservoir at a constant pressure to
     each soil column. The effluent flew rates were observed to increase the first
     few days, then decrease, and finally level out. Apparently, after the wetting
     phase seme channeling occurs until the soil becomes compressed in the column.
     This effect was most pronounced with the silty soils. The average flow rates
     for Norfolk Sandy Loam, Ray Silty Loam and Drurrmer Silty Clay loam were 0.26,
     0.53 and 0.32 liters per day, respectively, The effluents then were quantita-
     tively adsorbed on polyurethane columns, then extracted and analyzed by electron
     capture gas chromatography.




                                           C - 7




                                                                         SPO DEFEXP-JK-00002237

                                    DX_22685.0372
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 633
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20     PageID.14117 Page 374 of
                                              486




                                              Table C-2

                         COMPOSITION OF SOILS USED IN THE MCNSANTO STUDY


                                  Norfolk                Ray             Drummer
                  Soil           Sandy loam           Silty Loam      Silty Clay Loam

         % Sand                      82.5                 6.2              2.8

         % Silt                      11.0               83.2               55.4
         % Clay                       5.5                 9.6              35.8
         % Organic Carbon             1.0                 1.0               6.0




                                              C - 8




                                                                         SPO DEFEXP-JK-00002238

                                    DX_22685.0373
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 634
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14118 Page 375 of
                                              486




                1.3.1   PCBs Adsorption Results
                      PCBs adsorption results are given in Table C-3. These results
     indicate that clay was a strong adsorbent for PCBs. This would be in agree-
     ment with the work of R. Hague and oo-workers (Environmental Science Technology,
     8:139 (1974), in which clay was found to have a high affinity for PCBs. How-
     ever, in later work with pure clays, the retention was found not to be as good
     as expected. Attention was then directed to the organic portion of the soils,
     and Tucker, et al, have tentatively decided that the organic fraction is more
     important to the adsorption of PCBs; it can be seen from the data that the
     high-clay-content soil was also the high-organic-content soil.
                       Further investigation of some clays might be warranted.
      S. Pearson of Hercules, Inc., in a personal conmunication, stated that bentonite
      clay was very effective in removing other pesticide wastes from water, The
      finely divided clay was then rapidly removed from the water with "Hercofloc".
           1.4 Spahgnum Peat (Lignin-Cellulose) as an Adsorbent

                The above work by Tucker, and the general finding that in sewage sludge
      the solid phase contains many times the amount of PCBs the water phase contains,
      leads to the conclusion that natural organic materials from the earth might make
      good adsorbents for PCBs.
               Although it has not yet been bested for removing PCBs, there is a
     camercial method of continuous wastewater treatment, called the Hussong/Couplan
     Water Treatment System, that uses sphagnum peat. The peat is formed into a
     continuous mat on a mesh belt through which wastewater is sprayed. The system
     has shown high effectiveness in removing certain organics and metals from waste­
     waters.
               Capital costs for this system average about 60£ per gallon of daily
     capacity. Operating costs, when treating a dye house effluent, were 7t to 14<?
     per 1000 gallons.

      2.0 CATALYTIC REDUCTION
           In the literature review, two approaches were found for modifying the cbem-
      ical structure of PCBs in order to aid in waste control. One approach was the


                                             C - 9




                                                                         SPO DEFEXP-JK-00002239

                                    DX_22685.0374
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 635
Case 2:15-cv-00201-SMJ          ECF No. 373-2      filed 01/28/20   PageID.14119 Page 376 of
                                                 486




                                            Table C-3

                                  PCBs FOUND IN PERCOLATING WATER


               Norfolk                           Ray                     Drurmier
              Sandy Loam                 Silty Loam                  Silty Clay Loam
            Total                       Total                         Total
            Effluent     ppb            Effluent        ppb          Effluent     ppb
          Volume (&)    PCBs          Volume (A)       PCBs         Volume (A)    PCBs

           1.3-8.1         ND           2.7-16.4          ND         1.6-9.9       ND
              10.1         ND             20.7             65         12.5         ND
             13.5          23             27.6             92         16.6         ND
              25.5         63             51.9            153         31.4         ND
              48.1         63             98.1            136         59.2         ND


          ND = None detected, < 1 ppb




                                                 C - 10




                                                                             SPO DEFEXP-JK-00002240

                                     DX_22685.0375
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 636
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.14120 Page 377 of
                                               486




     canplete chlorination of PCBs, to give decachlorobiphenyl, the rationale being
     that the oarrpletely chlorinated biphenyl would have the least solubility in
     water of any PCB, and thus would be much easier to adsorb and remove, However,
     decachlorobiphenyls are also the most refractory PCBs.
          A better approach is the dechlorination of PCBs to give biphenyl or bi-
     cyclohexyl. Berg, et al (in the Bulletin of Environmental Contamination
     Toxicology 7:338 (1972) state that PCBs can be dechlorinated quantitatively
     with hydrogen over platinum or palladium catalysts to give bicyclohexyl.
           T. Sawai of Japan (in Genshiryohu Kogyo 18(12):43-7 (1972)) reported the
     degradation of PCBs using the cobalt 60 isotope. Gaimva irradiation at a level
     of 10 18 ev/gram produced chain dechlorination in an alkaline propanol solution
     saturated with nitrogen, Alkaline concentrations of 0.01 molar gave about 40
     times the dechlorination that a neutral solution gave.
          A process of reductive dechlorination, more amenable to low-cost operation
     and commercial scaleup, is being developed by Sweeny, Saltonstall and co-workers
     at Envirogenics Systems Co. of El Monte, California.
          2.1   Reductive Dechlorination of PCBs at Envirogenics Systems Corp.
               Envirogenics, originally working in chlorinated pesticides, has devel­
     oped catalyzed reduction process methods for the following compounds:
                DDT                        aldrin                     Aroclor   1221
                DDD                        Chlordane                  Aroclor   1242
                Kelthane                   dieldrin                   Aroclor   1254
                Perthane                   endrin                     Aroclor   1232
                Methoxychlor               heptachlor                 Aroclor   1248
                Lindane                    toxaphene                  Aroclor   1260
               The reductive dechlorination reaction has been run at ambient tempera­
     ture and pressure, by flowing the liquid chlorinated hydrocarbon through a column
     containing metallic iron granules coated with a metallic copper and blended with
     sand. The copper exerts a catalytic action. pH is maintained at nearly neutral,
     since with low pH, say 2.0, the iron conversion rate to ferrous chloride
     increases 10 times, but the dechlorination reaction is not much faster, The
     chlorinated hydrocarbon is converted to a hydrocarbon, PCBs, in this process,
     seem to lose chlorines stepwise, leaving unidentified PCB hcmologs.



                                          C - 11




                                                                        SPO DEFEXP-JK-00002241

                                    DX_22685.0376
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 637
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20   PageID.14121 Page 378 of
                                              486




              Envirogenics is now under EPA contract (68-03-2364) to develop and
    demonstrate an effective bench-scale (1-3 gpm) low-cost process for the treat­
    ment of dilute (ppb to 1 ppm) aqueous manufacturing and processing wastes
    containing PCBs. Specific objectives and guidelines include:
               1*   Reduction of PCBs to 5 ppb or less, with levels of < 1 ppb
                    desirable
               2.   Sufficiently low projected treatment cost to be economically
                    attractive
               3.   Low ejipected toxicity of all effluent products, including both
                    degraded PCBs and any added reagents
               4.   Use of readily available materials, both in construction and as
                    reagents
              The process entails simply puirping the liquid to be treated through
    the catalytic column. Process characteristics that might be proposed for the
    scaled-up PCB operation, based on what has been learned about the other pesti­
    cides thus far, are:
               catalyst:    100-mesh metallic iron granules coated with 0.1 milli-
                            equivalents of copper per gram of iron
               support:    60 to 100 mesh (approx.) sand
              number of beds: 4, operable in series or parallel
              bed composition: 500 pounds of iron catalyst, plus 3500 pounds
                                of sand
              flow rates: 2 to 10 gpra /ft2
              pressure drop: about 10 psi
              pH: kept neutral, through caustic addition
              piping: 304 ss, with teflon tape seals
              tanks: Steel with epoxy coating inside
              pretreatment: Wastes are assumed to be free of undissolved solids
                             and oils and are fabric filtered before entering process
              The expectations for wastewater PCB reductions with such a pilot plant
    are based on small 1- to 2-inch-diameter column lab tests that gave reductions
    of PCBs from 50 ppb to less than 0.1 ppb.




                                            C - 12




                                                                          SPO DEFEXP-JK-00002242

                                     DX_22685.0377
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 638
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20   PageID.14122 Page 379 of
                                              486




                  The capital cost of the equipment to process 100 gpm is estimated
      at $65,000, plus tank storage and construction costs. Operating costs,
      including amortization of capital, is estimated at 72<? per 1000 gallons of
      effluent.

      3.0 CATALYTIC OXIDATION AND MISCELLANEOUS REACTIONS
           The catalytic oxidation of PCBs includes oxidation by: air, oxygen, ozone,
      hydrogen peroxide and chlorine dioxide, The reaction is usually assisted by
      catalysts or reaction sensitizers.
           PCBs are very resistant to chemical attack, Monsanto states that they
      are not affected by boiling sodium hydroxide, or by long contact, say 10 days.
      with concentrated sulfuric acid at ambient temperature, There is no apparent
      reaction in a bomb of oxygen at 250 psi and 140°C.
           3.1 Strong Acids
                Russian workers have reported nitric acid decomposition of PCBs.
      They used nitric acid at a specific gravity of 1.4, and refluxed two PCBs, a
      pentachloro and a heptachloro bccnolog, for periods ranging up to 100 hours.
      They found di- and trichlordbenzoic acids from the former, and tri- and tetra
      chlorobenzoic acids frcm the latter. Less concentrated nitric acid would not
      oxidize these compounds, nor would potassium permanganate or chromic acid.
      However, mono-, di- and trichlorobiphenyls can be oxidized to the corresponding
      chlorobenzoic acids with chromic anhydride and acetic acid. The less rigorous
      conditions can also produce a large mixture of nitrated chlorobiphenyls.
           3.2 Electrochenucal Oxidation
                Notwithstanding these examples of oxidative resistance, J. D. Stuart
     and co-workers at the Dept, of Chemistry of University of Connecticut have con­
     ducted laboratory electrochemical oxidations of PCBs at anbient temperature and
     pressure. They oxidized PCBs having one to ten chlorine atoms, using very high
     anodic potentials in a dry methylcyanide solvent. They hypothesize a series of
     reactions starting with hydrolysis from traces of water present and ending with
     oxidation.




                                              C - 13




                                                                         SPO DEFEXP-JK-00002243

                                     DX_22685.0378
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 639
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20    PageID.14123 Page 380 of
                                              486




               A number of other catalytic oxidation investigations of refractory
     organics are being conducted in the U.S., with some being sponsored by EPA.
     Although PCBs have yet to be tested in these investigations, the methods have
     sufficient power and flexibility to indicate PCBs could be destroyed. In
     addition, these methods have the potential for zero discharge of pollutants
     since they have converted refractory organics to CO^ and water.
          3.3 Catalytic Ozonation and Ultrasound Decomposition of Organics
               Gerard Smith and J. W. Chen of Southern Illinois University have
     presented results {68th annual AIChE Meeting in November, 1975) of catalytic
     ozonations of non-PCB organics in aqueous systems. They have tested catalysis
     with oxygen, and ozonation without catalyst, aid neither method had the
     effectiveness of catalytic ozonation. An        catalyst was used, and phenol
     and ethyl acetoacetate were used as model ocmpounds in water. The liquid re­
     tention time in their flow reactor system was 25 minutes, and the gas flew
     (using 30 mg/liter concentration of ozone) was 0.1 liter per minute. Under
     these conditions, TOC was decreased 95 percent for an initial TOC of 100 mg/1,
     and 85 percent for an initial TOC of 400 mg/1. The packed reactor had the
     aqueous solution flowing down, and the ozone flowing up.
               In experiments ccrpparing the effectiveness against refractory organics
     of ozone plus Raney nickel and ozone plus ultrasound. Smith found that the
     reactions were similar. Also, he found that ultrasound and oxygen gave similar
                                                                            2
     reactions. Ultrasound was applied at 800 KHz, and 4 to 5 watts per am . It
     appeared, however, that these effects were not additive; for example, adding
     ultrasound to an ozone catalytic reaction did not materially change the re­
     activity of the ozone and catalyst alone. He also found that at these ambient
     temperatures and pressures, phenol disappeared rapidly, but other organics,
     including oxygenated aromatics, resulted rather than compounds expected from
     rupture of the aromatic ring.
          3.4 Wet Catalytic Oxidation of RGBs
               L. W. Ross at Denver Research Institute has studied the wet catalytic
     oxidation of strong wastewaters having COD values of 3,000 to 15,000. Tests




                                           C - 14




                                                                         SPO DEFEXP-JK-00002244

                                    DX_22685.0379
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 640
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14124 Page 381 of
                                             486




     shewed that reacting Fe^ (SO^)Cu SO^, and H202 at a pH of 5.0, and Fenton
     catalyst at a pH of 2.5 reduced COD concentrations by 95.4 and 96.0 percent
     respectively after 2 hours at 400°F. Platinum oxide as a solid catalyst also
     gave good results. Most of the organics were cellubiosics.
          3.5 Wet Catalytic Oxidation and Catalyst Durability
                J. F. Katzer and oo-werkers at University of Delaware have been
     studying elevated pressure and temperature catalytic air-oxidation of refrac­
     tory organics. They are currently being supported by EPA in a study of the
     durability of catalysts in wastewater environments. In a paper soon to be
     published in the Journal of the Water Pollution Control Federation, Katzer
     reports on studies of the complete oxidation of phenol to C02 and water in an
     aqueous medium using a supported copper oxide catalyst. Rapid degradation rates
     were found, and the rate data were used to run preliminary design and costs for
     conxrtercial-scale waste treatment plants. His conclusion is that catalytic oxi­
     dation of wastewaters is cost competitive with other physical chemical treatment
     techniques.
               Katzer found that pressures of 10 to 20 atmospheres, and temperatures
     of 100 to 200“C, vrere required to get adequate reaction rates yielding up to
     99 percent conversion of organics to C02 and water. It was found that ambient
     temperature and pressure generally caused more adsorption on a variety of
     catalysts than did any reaction.
          3.6 Dye-Sensitized Visible Light Photo-Oxidation of Organics
               R. L. Sanks and oo-workers at the Civil Engineering Dept, of Montana
     State University are working on the dye-sensitized, aerobic, photo-oxidation of
     refractory organics. They were able to rapidly break apart the benzene ring of
     cresol using such dyes as methylene blue and bengal rose. The key to the process
     is that in the presence of sunlight and air, methylene blue can produce singlet
     oxygen from the 02 in air. There are two forms of this singlet oxygen, with a
     half life of only a millisecond, but with the ability to easily shatter benzene
     rings. Sanks visualizes a process whereby a lagoon containing wastewater with
     refractory organics, could have the dye molecules attached to a long chain alkyl




                                           C - 15




                                                                        SPO DEFEXP-JK-00002245

                                    DX_22685.0380
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 641
Case 2:15-cv-00201-SMJ       ECF No. 373-2        filed 01/28/20   PageID.14125 Page 382 of
                                                486




     or a floe of seme kind to keep them at the surface, The sun would provide the
     photolysis, and little dye would be consumed as it is a catalyst in the reaction.
     Such a process, if it can be developed, suggests a route to a very low-cost
     method of obtaining zero discharge, and water recycle systems.
          3,7   Chlorine Dioxide Oxidation
               Internationa]. Dioxide, Inc * / of New York City is offering a stabilized
     chlorine dioxide, which is being used by municipalities for taste and odor oon-
     trol of water, It is used as an adjunct to chlorination and can decompose
     chloramines. It oxidizes and destroys phenol and does not chlorinate, Un-
     stabilized CIO2 is a dangerous explosive, thus stabilization offers a very
     powerful oxidizing agent for potential degradation of organics.

     4.0 DESTRUCTION OF PCBs BY MCROOBGRNISMS
          The Chemistry of PCBs by Hutzinger reports only two pure cultures of micro­
     organisms showing metabolic activity on individual chlorobiphenyls. One
     culture, Fthizopus japonicus only converted the mono- or dichlorobiphenyls to
     chlorohydroxybiphenyls or possibly multi-hydroxybiphenyls.
          More promising results were obtained with two species of achromobacter,
     isolated from sewage effluent. Under aerobic conditions, 4-chlorobiphenyl was
     converted to 4-chlorobenzoic acid. The organism was apparently able to attack
     the nonchlorinated benzene ring. Most of these degradations take a number of
     hours to occur. More recently, chlorinated biphenyls up through pentachloro-
     biphenyl have been oxidized by achromobacter. Monsanto was able to demonstrate
     a significant reduction in the mono-, di, and trichlorobiphenyls of Acoclor 1242
     after 72 hours of treatment with activated sludge. The higher chlorinated
     homologs did not seem to be affected.
          The degradation of PCBs by microbial action from sludges and from pure
     cultures of bacteria seemed to give results similar to animal metabolism studies.
     The lewer chlorinated species, again up through the trichloro hctnolog, were de­
     composed to phenols, catechols and related compounds.




                                             C - 16




                                                                         SPO DEFEXP-JK-00002246

                                    DX_22685.0381
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 642
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14126 Page 383 of
                                              486




           The importance of oxidative conditions was demonstrated in tests with
      silage containing PCBs. After several months of storage of Aroclor 1242 with
      silage that had undergone fermentation reactions under anerobic conditions, no
      change in any of the PCBs had taken place.
           The use of DDT degradation as a model for PCB degradation conditions may
      not be helpful. Results of a study by Johnsen (PCB Newsletter, January, 1973)
      shewed that when di- to hexachlorobiphenyls were incubated for one month with
      soil and with soil containing cattle manure, no indication of PCB metabolism
      was found. Under these conditions, p,p' DDT degrades almost completely.
           It has also been found that biphenyl itself is more easily degraded or
      hydroxylated than any of the chlorinated biphenyls.

      5.0 REVERSE OSMOSIS AND ULTRAFILTRATION
           No tests for PCBs removal by reverse osmosis or ultrafiltration were found
      in our literature survey. Generally, these methods have found most success in
      removing dissolved salts frem water. However, E.I. DuPont reports, in a
      private contnunication, that they have achieved 90 percent removal (rejection)
      or organics in water at the 1000 to 2000 ppm level. They accomplished this
      through the development and use of a hollow-fiber permeator system having
      fibers of aromatic polyamides. The system is reported to work well on organics
      having molecular weights greater than 100. This would indicate probable success
      with the PCBs, all of which have molecular weights in the range of 200 to 400.
           Based on their experimental work with wound polyamide membranes operating
      on chlorinated hydrocarbons in water, U.O.P.'s Fluid System Division predicts a
      95 to 97 percent removal of aqueous PCBs at 50 ppb concentrations. They point
      out however, that the reject water stream of concentrated PCBs would contain 10
      to 20 percent of the original volume of wastewater so that a certain amount of
      recycle would have to be built into the system to reduce the generation of con­
      centrated wastewater. Reverse osmosis systems cannot tolerate suspended solids
      in the feed wastewater; under optimum conditions they can operate for six month
      to one year before any maintenance or cleaning is required.




                                             C - 17




                                                                         SPO DEFEXP-JK-00002247

                                    DX_22685.0382
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 643
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14127 Page 384 of
                                             486




     W. L. Short of the Chemical Engineering Dept, of the University of Mass.
reports that with ultrafiltration, 50 percent rejections of phenols ard
chlorinated phenols has been achieved, He believes that rejection of a given
compound can be iitproved by attaching some of that compound, or a similar
material, to the membrane to act as an electronic barrier.




                                         C - 18




                                                                        SPO DEFEXP-JK-00002248

                                    DX_22685.0383
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 644
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14128 Page 385 of
                                             486




                                          APPENDIX D
                            MASS BALANCE MODEL FOR PCB DISTRIBUTION

     1.0    INTRODUCTION AND MASS BALANCE EQUATION
           In order to discover the effect of various possible regulatory efforts on
    the distribution of refractory organics in the general environment, an attempt
    has been made to determine the manner by which a specific group of such com­
    pounds, PCBs, has become so widely dispersed, to determine the dynamics of the
    distribution process and to determine the changes in specific distribution that
    may be expected to result from several regulatory alternatives, Specifically,
    the effect of the voluntary ban introduced by Monsanto in 1970-71 can be
    demonstrated.
           It would be most useful to construct a mathematical representation of a
    suitable segment of the environment based on the existence of large quantities
    of valid analytical data taken over a sufficiently long time interval so as to
    allow the reliable extrapolation of the important time effects. Unfortunately,
    the necessary data are not available. The recognition that PCBs were an environ­
    mental hazard came after their prolonged and widespread use in industry, In
    addition, the ability to analyze environmental samples for very low levels of
    PCBs is also a recent development, There has been too little time since the
    development of these sophisticated and exceedingly sensitive analytical techniques
    to have allowed anything like a complete spatial and teasporal study of the levels
    of PCBs in any given region.
           In view of the serious lack of a truly adequate data base, and because of
    the need to have at least a first order understanding of the physical processes
    involved in the transport and distribution of PCBs, an attempt has been made to
    construct a mathematical model which should contain at least a germ of the true
    situation. Specifically, the model serves to indicate something of the nature
    of the problem, and of the types of measurements that will be required to con­
    struct a truly satisfactory model to guide future regulatory activities.
           To make what follows specific, the derived model is applied to a study of
    Lake Michigan where a considerable body of information, of late origin, is
    available.




                                            D-l




                                                                         SPO DEFEXP-JK-00002249

                                    DX_22685.0384
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 645
Case 2:15-cv-00201-SMJ         ECF No. 373-2      filed 01/28/20   PageID.14129 Page 386 of
                                                486




           1.1   Mass Balance Model

                 In order to construct a mss balance model to be applied to a body
    of water such as Lake Michigan, it is appropriate to determine the manner in
    which an incremental increase in PCB content is distributed within the various
    processes available. In what follows, it is explicitly assumed that:
                  (a)   There are no effective mechanisms for the degradation
                        of PCBs which are operative over the time scale
                        involved.
                  (b)   The PCBs that remain in the body of water are
                        distributed between that portion in solution
                        in the aqueous phase, that in "solution" in the
                        biota and that contained within the sediments.
                  (c)   The essential loss mechanisms are evaporation
                        from the lake surface and carry off due to the
                        outflowing waters (in this case - through the
                        Strait of Mackinac).
    In terms of these assumptions, a differential equation can be developed that
    describes the time rate of change of the concentration in the various phases in
    terms of the input rate of PCBs. This equation may be integrated under various
    assumptions as to the time dependence of the input rate to yield alternate expres­
    sions for the concentration of PCB within the separate phases as a function of
    time.

                 1.1.1 Model Developmant
                        Let B (t) be the rateof injection (JJb/yr) of the PCBs from
    all sources at a reference time t [where t (years) = 0 in 1930]. Then, within
    the interval t to t + At, an incremental amount of PCBs equal to B(t)At will be
    injected into the system, This quantity  of PCBs will be partially partitioned
    into the various phases, with the balance removed by evaporation and/or outflow.

                        If Q(lbs) is taken to represent the total water mass in the
    Lake (assumed to be constant) and C (t) the concentration of PCBs in the water
                                       w




                                                 D-2




                                                                           SPO DEFEXP-JK-00002250

                                      DX_22685.0385
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 646
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14130 Page 387 of
                                             486




    at time t, then
                                                        AC
                                Cw (t + At) = Cw (t) + tAt
                                                         ~ At

    Vihich, in terms of the definition of concentration, causes an increase in soluted
    PCB of magnitude
                                               AC
                                                    At.
                                                  Air                           (i-D
                                                                      (1)
                        In a wide variety of environmental situations     there appears
    to exist a rather definite relationship between the concentration of PCBs within
    the sediment and/or the "average" member of the biota and that of the water in
    which they are immersed. These relationships are herein defined as
                                            _ Csed
                                          P = C
                                               water
                                                                                   (1-2)
                                            _ ^biota
                                          n - c
                                               water J
    and are assumed to be independent
                              -       of Cwater and of time.
                        Using the relationships expressed by Eq. (1-2), the incremental
    increase in the mass of PCB stored in the biota is given as
                                                    AC
                                    naota - 01 s/                                  (1-3)

    where it is assumed that the concentration of PCB within the biota was in equilib­
    rium with that in the water at time t and that G(lbs), the total mass of the
    exposed biota, is constant over the period of interest.
                        Similarily, if the rate of deposition of sediments is taken
    to be D(lbs/m2/yr) and the area of the lake to be A(m2}, then, assuming that the
    principal exchange processes between water and sediment occur within the aqueous
    phase during the settling out process, the incremental PCB pickup by the sediments
    is given as:
                                     Am    - ADpC (t)At                            (1-4)
                                       sed       w




                                              D-3




                                                                        SPO DEFEXP-JK-00002251

                                    DX_22685.0386
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 647
Case 2:15-cv-00201-SMJ          ECF No. 373-2     filed 01/28/20     PageID.14131 Page 388 of
                                                486




                                    AC At is considered small, especially as At ^ o] .
   [where the additional term (1/2) ~

                       If the rate of outflow from the lake (through the Strait of
   Mackinac) is taken as S (Ibs/yr), then the loss of PCB due to this outflow may be
   taken as:

                                     Amoutflow
                                         , _   = SCw (t) At                       (1-5)

                          Finally, the mass of PCB carried out of the system by evapora­
   tion is given as:

                                       Amevap = KC (t)At                          (1-6)
                                                  w
   where   k   is the evaporation rate constant which will be discussed belcw.
                       New, the principle of conservation of mass requires that all
   the injected PCB be accounted for, (note that no effective degradation processes
   are considered to be operative) from which it follows that

                  B (t) At = Am + a-W* + 4m;sod + Amoutflow + Amevap

   Introducing the definitions of each of the incremental mass loads, and proceeding
   to the limit At -► o and dropping the subscript w since the only concentration
   appearing is that of the PCB in water, the operative differential equation becomes

                              (Q + Gn) m + (S + K + ADp) C = B (t)                d-7)

   which, for convenience in what follows, may be rewritten using the substitutions,
                                            1
                                      Y Q + Gri
                                                                               (1-8)
                                               S + K + ADp
                                          XE    Q + Qn

                                       dc                                         (1-81)
                                          + XC = YB(t) .
                                       dt




                                               D-4




                                                                          SPO DEFEXP-JK-00002252

                                      DX_22685.0387
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 648
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.14132 Page 389 of
                                               486




                          The general solution of Equation (1-81) takes the form

                                              -xttf*       xt
                                  C(tf) = e         YB (t)e dt                      (1-9)
                                                  o
     vliere C(t^) is the concentration of PCB in water at the reference time t^
      (tf = 0, 1930).
                         To solve Equation (1-9), it is necessary to evaluate the
     various constants [Equation (1-8)] and to discover an appropriate form for the
     driving function B(t).

     2.0    PCB PKCDUCTION, SALES AND ERIVIRONMEasrrAL LOAD
            In the following section, an attempt is made to evaluate the production
                                                                                  (2)
     and sales of PCBs during the period 1930-1975. Data published by '-Ions anto
     have been presented elsewhere in this report. Fran the derived empirical expres­
     sion for the total sales as a function of time, as well as from the empirical
     expressions for transformer, capacitor and other use categories, it will be possi­
     ble to estimate the total environmental load of PCBs as a function of time, From
     this analysis, it will be possible to estimate that portion of the total environ­
     mental load that is, in fact, free and which therefore is responsible for the
     widespread distribution of these refractory compounds. As a final step, it will
     be possible to estimate the time dependence of the free (wild) PCB input to a
     closed system such as Lake Michigan.

            2.1   Enpirical Representation of PCB Sales, General and in Specific
                  Use Categories

                  2.1.1 Period 1930-1970
                         From the Monsanto sales data for PCBs, it is possible to fit
     an empirical expression for each category which, to a satisfactory degree, rep­
     resents the time dependence of that parameter, In each case, it is assumed that
     the relation is of the general form:
                                     In Q(t) = a + n In t                           (2-1)




                                               D-5




                                                                        SPO DEFEXP-JK-00002253

                                    DX_22685.0388
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 649
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20     PageID.14133 Page 390 of
                                               486




                         (a)   Total Production
                             The derived ertpirical expression for the yearly pro­
    duction takes the form, for the period 1930-1970,

                                      = 2.94 x 102t 3 -428 Ibs/yr                  (2-2)

    The appropriate ertpirical expression for the yearly sales, for the period
    1930-1970, takes the form


                                 ^sales (t) = 311 t 3*39 Ibs/yr                    (2-3)

   The corresponding expressions for capacitor sales and for transformer sales are
   (for the period 1930-1970)

                 Capacitor sales:       Qcap (t) = 2.03 x 102 t3'209 Ibs/yr        (2-4)

                 Transformer sales:     Qtrans (t) = 2.02 x 103 t2 • 3 7 Ibs/yr    (2-41)

                       In the above expressions, it should be noted that it is
   explicitly assumed that
                         (a)   the given Monsanto data are accurate and
                               represent the great preponderance of PCB
                               production and sales within the U.S.
                         (b)   the trends noted in the interval 1954-1970
                               are simple continuations of earlier trends,
                               so that the curves which fit the period
                               1954-1970 can, in fact, be used to cover
                               the entire interval, 1930-1970.

                        Information reported elsewhere in this report suggests that
    the second assumption above might result in lew estimates for total U.S, sales;
    therefore, the results derived from this analysis must be considered as a lower
    bound on the actual situation.




                                               D-6




                                                                           SPO DEFEXP-JK-00002254

                                      DX_22685.0389
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 650
Case 2:15-cv-00201-SMJ        ECF No. 373-2          filed 01/28/20   PageID.14134 Page 391 of
                                                   486




                        In any case, numerical evaluation of expressions (2-3) and
    (2-4) suggest that a weighted average for the proportion of PCB sales that were
    enployed in electrical applications is of the order of

                                        3 = 0.62 (i.e., 62%)                       (2-5)

                        The remainder of the sales during the period 1930-1970 was
    for non-electrical applications.

                 2.1.2 Period 1971-1975
                       In 1970, Monsanto instituted a voluntary ban on the sales
   of PCBs restricting their use to electrical applications, As a result of this
   ban, the eirpirical relationship appropriate for sales in the post 1970 period is

                           ^ sales (t) = 3.31 x 107 Ihs/yr                         (2-6)

                       In addition, during this period essentially 100 percent of
   PCB production was used for electrical applications; i.e.

                                      6 = 1.00 (1970-1975)                         (2-7)
                       To determine the total sales and total electrical system
   usage for the period 1930-1975, Equation (2-3) may be combined with Equation (2-6).
   Integration over the appropriate time frame yields

                                    19 7 5
                                    E Q sales - 9.33 x 10“ lbs
                                    19 3 0


   and for total electrical system usage. Equations (2-4) and (2-6) with (2-7) may
   be ooirfoined and, on integration, yield,

                           19 7 5
                           Eqelectrical (t)
                           19 3 0
                                                   = 7.12 x 108 lbs

   The balance, 2.21 x 108 lbs, were used in non-electrical applications.




                                                  D-7




                                                                           SPO DEFEXP-JK-00002255

                                             DX_22685.0390
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 651
Case 2:15-cv-00201-SMJ          ECF No. 373-2       filed 01/28/20   PageID.14135 Page 392 of
                                                  486




          2.2      Environmental Load of PCBs

                   2.2.1   Introduction

                           PCBs, or for that matter any other refractory chemical com­
    pound, may exist in the environment in two distinct states:         (a) that material
    which is in a form such as to remain localized and thus is not actually available
    to enter the sensitive portion of the environment, i.e., the biota; and (b) that
    material which is not so constrained and is thus free to enter the sensitive
    portion of the environment,      This latter portion of the environmental load will
    be referred to as "free" or "wild" PCBs.         The significance of the first category
    lies in the fact that the containment is not of infinite life and thus material
    in category (a) can and will eventually become a component of category (b).         For
    those compounds for which there exists relatively high rates of degradation with­
    in the environment, the category (a) is of somewhat lesser importance than for
    those refractory oompounds for which the only inactivation mechanism is the en­
    trapment with non-available forms, for example, in deep ocean sediments.

                           In order to estimate the rate of accumulation of PCBs in
    category (b), it is first necessary to determine the rate of entry of PCBs into
    the category (a) .     This will be followed by an analysis of the processes by
    which this total environmental load eventually becomes wild PCBs.

                   2.2.2   Total Environmental PCB Load, M (t)
                                                          ev

                           It is assumed that, in any time interval t to t + At, a
    fraction a < 1 of the total sales during that interval was directly lost to the
    environment.     It is further assumed that a fraction g < 1 of the total sales
    was used in the manufacture of long lived electrical components,         If the average
    lifetime of these electrical components (tine of service prior to their being
    discarded as obsolete) is y1 years, then during the time interval t to t + At,
    an amount

                                           3 Qgft-Yj) At                             (2-8)




                                               D-8




                                                                            SPO DEFEXP-JK-00002256

                                          DX_22685.0391
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 652
Case 2:15-cv-00201-SMJ             ECF No. 373-2      filed 01/28/20     PageID.14136 Page 393 of
                                                    486




     will enter the environment as part of category (a).             In addition, the direct
     entry is given as

                                               a Q (t) At                                  (2-9)

                        The remaining sales (l-a-3) Q(t) was used in the production
     of relatively short-lived products, such as carbonless paper, hydraulic fluids,
     etc., which are assumed to have an average lifetime y2 years, Thus, the entry
     of this material into the total environmental pool is given by

                                         (l-a-3) Qs (t-y ■*- ) At                          (2-10)

                         If the three corrponcnts of the total environmental load,
     Mev(t) are sunmned, the resulting differential equation for M (t) becomes, in
     the limit as At o

                       dMev (t)
                          dt = a Qs(t) + (l-a-3) Qs(t-y2) + 3                 x)           (2-11)

     or

                                               P
                       ■t

          Mev(t) = a       Qs(t)dt + (l-a-3)     Qs (t-y2)dt + 3J    Qs(t-y1)dt            (2-111)
                       o                       o                 o
                        In order to obtain a numerical evaluation of Equation (2-111)
     it is appropriate to note that 3, the fraction of initial sales utilized for
     electrical applications, is given by Equation (2-5) for the period 1930-1970,
     and by Equation (2-7) for the post 1970 period.
                        An estimate of the factor a, the fraction of direct losses.
     can be obtained by noting that
                             (a)   approximately 10% of the electrical material
                                   was lost during transport, production and
                                   processing. (3)
                             (b)   approximately 30% of the non-electrical
                                   material was lost during transport, pro­
                                                    .            (4)
                                   duction, processing, and use.




                                                   D-9




                                                                                   SPO DEFEXP-JK-00002257

                                        DX_22685.0392
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 653
Case 2:15-cv-00201-SMJ              ECF No. 373-2            filed 01/28/20          PageID.14137 Page 394 of
                                                           486




  Hence,

                                   a = (0.1)(0.62) + (0.30)(.38)
                                   a = 0.17                                                      (2-12)

  It is further assumed that

                                                              (5)
                                          yl = 20 years
                                          - =       4, years (6)                                 (2-121)


  If the expression of Qg(t) given by Equation (2-3), coupled with the estimated
  values of a, 8, y , and y , is introduced in Equation (2-11) , the total environ­
  mental load M        (t) may be oonputed.      The integrated form of Equation (2-11) is:


           ev
                ft) = 71.07     0.l7t4’33 + (0.21)(t-4)       4-39
                                                                       + (0.62) (t-20)4'
                                                                                           "]    (2-13)

  The numerical results are sumnarized in Table 2.2.2-1.   It should be noted that,
  in contradistinction to equations such as Equation (2-3) , which represent the
  yearly sales. Equation (2-13) represents the cumulative load in pounds.

                    2.2.3     Effect of Monsanto's Voluntary Ban on PCB Sales

                              In the actual situation, as a result of the voluntary
  Monsanto ban on PCB sales, the expression M                    (t) given by Equation (2-13) must
                                                            ©V
  be modified to account for post 1970 levels.                   Thus, for the period 1971 and
  later,
                                                                     t-4 0              t-40+y2
                                                                                      /
                                  M (t) = M (40) + 0.1               Q' <t)dt + d-a-6)  Q(t-y2)dt
                                   ev      ev
                                                                 o                        40

                                                t
                                   + (1-a-e) j Q'(t-Y2)dt + 6
                                              t=40+Y2
                                                                        f4a
                                                                              Q(t-y )dt           (2-14)




                                                    D-10




                                                                                           SPO DEFEXP-JK-00002258

                                          DX_22685.0393
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 654
Case 2:15-cv-00201-SMJ      ECF No. 373-2       filed 01/28/20     PageID.14138 Page 395 of
                                              486




                                        TABLE 2.2.2-1

                             M (t) = EnvironiTiental PCB Load
                              ev

                             Without Partial Ban          With Partial Ban
                              [From Equation (2-13)]    [Fran Equation (2-13/2-15) ]
    Date         t(yrs)              M (t) (lbs)             Mev (t) (lbs)
                                      ev

     1930        0                          0                           0
                                                4                1.42 x 10 4
     1935        5                   1.42 x 10
     1940       10                   3.35 x 105                  3.35 x 10 5
                                                6                2.32 x 10 6
     1945       15                   2.32 x 10
     1950       20                   9.1 x 10 6                  9.1 x 106
     1955       25                   2.62 x 10 7                 2.62 x 107
     1960       30                   6.23 x 10 7                 6.23 x 107
                                                8
     1965       35                   1.31 x 10                   1.31 x 10 8
                                                8
     1970       40                   2.54 x 10                   2.54 x 10 8
                                                8
     1975*      45                   4.58 x 10                   3.76 x 10 8
                                                8                          8
     1980*      50                   7.79 x 10                   4.66 x 10


     *Equation (2-13) is not actually valid for the post 1970 period, but if the
     voluntary ban had not been inposed, the estimated M (1975) would have been as
     recorded in Table 2.2.2-1.




                                           D-ll




                                                                          SPO DEFEXP-JK-00002259

                                   DX_22685.0394
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 655
Case 2:15-cv-00201-SMJ         ECF No. 373-2           filed 01/28/20       PageID.14139 Page 396 of
                                                     486




    Substitution of the appropriate forms of Qs (t) and Qs '(t) and integration
    results in
                                   4o                                               44

                                                            (l-a-B)<5 (t-y2)li*39
           M ,{t>44) = ci6t4'39       + a’S1(t-40) +
            ev         4.39                                      4.39
                                  o
                                                                                    o
                                                             t
                                            BMt-yJ4-39
                                        +                                                       (2-14'j
                                              4.39

                                                             o
    which, on introduction of the appropriate numerical values [note ot = 0.1, i.e..
    after 1970, the only use of PCBs was in the manufacture of electrical equipment
    from which sene 10 percent of the material used is discarded as scrap]; becomes

                 M_.,
                  ev (t>44) = 2.99 x 10B + 3.31 x 106 (t-40) + 44.1 (t-20)4'39                 (2-15)

     This latter Equation (2-15) has been used to compute the 1975, 1980 entries in
     the fourth column of Table 2.2.2-1. By comparison of the last two entries in
     Table 2.2.2-1, the direct effect of the voluntary ban in 1970 becomes obvious.

           2.3     Mobile or Free Environmental PCBs, m (t)
                                                       ev

                   2.3.1 General Considerations on Mobile PCBs
                        To consider the processes by which the general environmental
     load of PCBs          becomes free, i.e., the processes by which me^(t) is
     generated, it is necessary to consider that some fraction of the direct losses
     are in a form such that the lost material bmediately becomes mobile; i.e.,
     spills and/or evaporation losses. Further, the non-mobile material is usually
     encased or enclosed in some sort of container which will eventually be degraded
     thus allowing the subsequent escape of the component PCB.
                        The fraction of the total sales that is waste occuring in all
     production uses of PCBs is aQ (t) of which some fraction f: is directly mobile.




                                                     D-12




                                                                                         SPO DEFEXP-JK-00002260

                                        DX_22685.0395
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 656
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.14140 Page 397 of
                                               486




     Thus, in the time interval t to t + At, this component introduces an amount

                                           £aQs (t) At                             (2-16)

     into the free environmental pool. the remainder (l-e)otQs (t) which enters the
     environmental reservoir is contained in a state such that the PCB content is
     gradually released with a time constant t 2 - 1/12. Thus, within the reference
     interval t to t + At, an amount

                                       X ^ (l-e)aQs (t) At                         (2-17)

     enters the mobile pool.
                        Further, a fraction 3 of the yearly sales was used to manu­
     facture long lived electrical components, assumed to have a useful life of "y
     years, after which the oonponents are scrapped, Thus, the contribution of this
     source to the general environmental pool is

                                          3 Qgft-y^At                              (2-18)

     The electrical containers in which the PCB is enclosed will eventually decay,
     with a half life t1 = 1/1x• The additional component entering the mobile res-
     ervoir will be

                                        1^ Qs(t-y1)At                              (2-19)

     Finally, the remainder (l-a-8)Q (t) was used in the construction of products
     assumed to have a useful life of y2 years, after which they are discarded, thus
     contributing a component to the general environmental pool:

                                      (l-a-3) Qs(t-y2)At                           (2-20)

     If it is further assumed that these products have a lifetime x2 = 1/A2 against
     decay, then the contribution to the mobile environmental pool will be

                                     A * (l-a-3) Qs (t-y ^ )At                     (2-21)




                                                D-13




                                                                         SPO DEFEXP-JK-00002261

                                    DX_22685.0396
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 657
Case 2:15-cv-00201-SMJ            ECF No. 373-2         filed 01/28/20        PageID.14141 Page 398 of
                                                      486




                          On ccmbining Equations (2-16), (2-17), (2-15) and (2-21), in
  the limit At        o, the differential equation for m (t) becomes
                                                        ev


                       dmev (t)
                         dt     = eaQs(t) + X2 (l-e)aQs(t) + A1BQs(t-'y1)


                                   A2(l-a-0)Qs(t-Yz)                                            (2-22)


                =    [ea + Az(l-e)aj Qg(t) +        (l-a-(3)Qs(t-Y2) + Xj^tt-Yj)


  but, from Equation (2-3), Q          = 311t3 *39 = 6t3‘39
                                   s

                     If the parametric values given in Table 2.3.1-1 are substituted
  into Equation (2-22), the equation becomes


          m_.it) = 24.32
           ev              [t>   ■39 dt + 6.53
                                               f
                                               Jo
                                                    (t-4)3 *3 9 dt + 1.93
                                                                            /

                                                                            ** o
                                                                                   (t-20) 3‘39 dt



                                                                 1.93
                      = Trif”                 (t-4)   4*39
                                                             +   4,39
                                                                      (t-20)4’33


  Thus,

                m (t) = 5.54^- 39 + 1.49 (t-4) 4 * 39 + 0.44 (t-20) 4"39                        (2-23)
                 ev


                           The results coirputed from Equation (2-23) are tabulated in
  Table 2.3.1-2

                    2.3.2 Effect of 1970 Ban on Mobile PCBs

                     It is new appropriate to discover the effect that the partial
  ban established in 1970 can be expected to have on the mobile PCB load, m (t).
                                                                                              ev




                                                 D-14




                                                                                        SPO DEFEXP-JK-00002262

                                          DX_22685.0397
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 658
Case 2:15-cv-00201-SMJ            ECF No. 373-2        filed 01/28/20   PageID.14142 Page 399 of
                                                     486




                                        TABLE 2,3.1-1

              Paraireter Values for Equation (2-22) and Equation (2-24)



              a = 0.17                       c = 0.40               a' = 0.1

              3 = 0.62                     1-s = 0.60               6   = 311
                                                                    5' = 3.31 x 107
          l-a-6 - 0.21


              a2   = 0.1,   T
                                2-1/z = 6.9 years

              1,i = 0.01, ti-i/2 = 69 years


              y = 4 years                     y1 - 20 years




                                              D-15




                                                                                SPO_DEFEXP-JK-00002263
                                         DX_22685.0398
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 659
Case 2:15-cv-00201-SMJ            ECF No. 373-2             filed 01/28/20            PageID.14143 Page 400 of
                                                          486




   The operative change occurs as a result of the substitution of Equation (2-6)
    for Equation (2-3) in the time interval after 1970.                   The resulting expression
    for mev (t a 40) is given as (recalling that the ban also stopped sales for non­
   electrical applications):


                                 /•
                                     40                     t-1 o              40
                                        3*39 dt + ect1 5' /                    t3'39dt
                m (t > 40) = eafi                             dt + X {l-e)a6
                 ev
                                 */o                     *o                  o
                                      t                                       t<4 4
                                                3*39
                          + ^<5        (t-Y,)          dt + (l-a-g)X^6        (t-\2)dt            (2-24)
                                           i
                                  o                                       o

   which, on integration and evaluation of the coefficients, becomes, using the
   parametric values listed in Table 2.3.1-1,


               m (t > 45) = 7.59 x 107 + (0.44) (t-20)4' 39 + 1.32 x 106 (t-40).                  (2-241)
                ev

   Numerical values derived from Equation (2-24 M are listed in column 4 of Table
    2.3.2-1.     Again, the effect of the voluntary partial ban of 1970-71 is apparent.

                           It will be useful in what follows to express the numerical
   relationship given by Equation (2-241) in the approximate empirical form


                                        mev(t< 40) = 4.83t 4 • 5


                                  m (t > 40) = 1.69 x 106t1,02                                    (2-25)
                                   ev


          2.4      Atmospheric Reservoir of RGBs,                 (t)

                   Suppose that same fraction 6 of the instantaneous addition to the
   mobile environmental material is vaporized.                   Then within the interval t to t + At


                                        dm (t)                dm , (t)
                                          a                     ev       At
                                                        - 0
                                          dt                    dt
                                                   a



                                                        D-16




                                                                                            SPO DEFEXP-JK-00002264

                                           DX_22685.0399
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 660
Case 2:15-cv-00201-SMJ           ECF No. 373-2        filed 01/28/20      PageID.14144 Page 401 of
                                                    486




                                            TABLE 2.3.2-1

                          Estimated Total Environmental PCB Load [M. (t)]
                                                                    ev
                             and Mobile Environmental PCB Load [m (t) ]
                                                                 ev


                                              (1)        m (t) corr^                             (3)
                      t               m .,(t)                                    M (t) corr
                                       ev                 ev                      ev
      Date         (years)               (lbs)               (lbs)                   (lbs)

      1930            0                   0                    0                         0
      1935           5                6.49 x 103                                           4
                                                                                 1.42 x 10
      1940          10                1.40 x 105                                 3.35 X 105
      1945          15                8.62 x 105                                 2.32 x 106
                    20                          6                                9.1    x 106
      1950                            3.14 x 10
      1955          25                8.54 x 106                                             7
                                                                                 2.62   x 10
      1960          30               1.89 x 107                                              7
                                                                                 6.23   x 10
      1965          35                         7                                             8
                                     3.86 x 10                                   1.31   x 10
      1970                                     7                      7                      8
                    40               7.01 x 10            7.01 x 10              2.54   x 10
                    45                         8                      7                      8
     1975                            1.19 x 10            8.31 x 10              3.76   x 10
                                               8                      7                      8
      1980          50               1.90 x 10            9.04 x 10              4.66   x 10
      1990          60                         8                      8                      8
                                     4.30 x 10            1.07 x 10              8.41   x 10


     tfotes: (1)   From Equation (2-23)
             (2)   From Equation (2-241)
             (3)   From Equation (2-15)




                                                D-17




                                                                                SPO DEFEXP-JK-00002265

                                        DX_22685.0400
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 661
Case 2:15-cv-00201-SMJ                     ECF No. 373-2                              filed 01/28/20                        PageID.14145 Page 402 of
                                                                                    486




     Further, suppose that the material contained within the mobile pool is vaporized
     with a time constant          t   3        = l/\3, then the additional component of the atmospheric
     reservoir is given by

                                                           dm (t)
                                                             a
                                                             dt
                                                                                 b
     Finally, suppose that the lifetime,                                          = 1/A , of the atmospheric reservoir
     results in a decay of m {t) given as
                                           0.


                                                           dm (t)
                                                             a
                                                             dt                     =              ma(t)-
                                             c
                   The total change in m (t) with time is then given as
                                                               ci


                        dm {t)                           dm (t)                          dm (t)                      dm0 (t)
                              0                            a                 +             0
                                                                                                             +                            (2-26)
                              dt                           dt                              dt                          dt
                                                                        a                               b
     which on substitution of the appropriate expressions yields the differential
     equation for m     (t) as follows:

                          dm (t)                                                         dm (t)
                            a                                                              ev
                            dt
                                                    + A4 ma (t) = 6
                                                                                            dt               + \3 mev (t)                  (2-27)


     for which the general solution is



                                                         f
                                                                    ■        dm          (t)
                                                    -At                             ev
                       m (t) =                  e    “              0                               t   a3    mev{t)               dt      (2-28)
                         0                                                          dt
                                                         ■'o


     After substitution from Equation (2-25a) and integrating by parts, the interim
     result is

                                                                                          A
                    m (t) =
                                   4.83                                                        j                               3.5t2'5
                                                         A 3 tL‘s - 4.5                                 9            t3'5
                     a                                                                     A4                                   A4


                                                                                                                 t
                 + (3.5) (2.5) t 1 ■ 5 _ (3.5) (2.5) (1.5) e-A4t                                                     t0'^^ dt              (2-29)
                        A42
                                                                            A.4 2
                                                                                                                 o




                                                                                    D-18




                                                                                                                                   SPO DEFEXP-JK-00002266

                                                           DX_22685.0401
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 662
Case 2:15-cv-00201-SMJ         ECF No. 373-2                filed 01/28/20            PageID.14146 Page 403 of
                                                          486




                 It new beccmes inportant to evaluate the parameters, ^3/  , and 0
     which appear in (2-29). First, it is noted that the cumulative total of material
     entering the environment from 1930 to some time t is given by the sum
                                                         dm (t)
                                                           ev
                              £ Vt) =                e     dt
                                                                + As mev(t)            dt                (2-30)


      since the two terms in the integral are simply source terms. On substitution for
      n^v(t) from Equation (2-25) and carrying out the integration. Equation (2-30)
      becomes, after simplification,

                                 t
                                £ m (t) = 4.83t4*
                                19 3 0
                                                                •[   0 +
                                                                           5.5   *]     (lbs)            (2-31)

                 It is inportant at this point to indicate the essential difference
     between Equation (2-29) and (2-31). The latter, Equation (2-31), represents
     the cumulative PCB load to the atmosphere in the time from 1930 to the time
     t > 1930. On the other hand. Equation (2-29) , which contains the time constant
     for decay of the atmospheric PCB load, represents the instantaneous PCB load in
     the atmosphere at time t.
                                                                  (7)
                 To return to Equation (2-30), Nisbet and Sarofim     have estimated
     that the cumulative load of vaporized PCB in the period 1930 through 1970 was
     3 x IQ4 tons or 6 x 10^ lbs. If it is assumed that 6, the fraction of free PCB
      directly vaporized, is 0.1, then Equation (2-31) may be used to evaluate \3 as
      follows:
                     19 7 0                                                       40A3
                      y> (t) = 6 x 107 = 4.83(40)
                     islo a
                                                                 9• 5
                                                                            0.1 + ^3
                                                                                         ]
                                                                     -i
                                            X3 = 0.0918 yrs


                               and       (t )        = 7.55 yrs.                                        (2-31J)
                                           3 ' 1/2




                                                         EH19




                                                                                                SPO DEFEXP-JK-00002267

                                          DX_22685.0402
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 663
Case 2:15-cv-00201-SMJ        ECF No. 373-2           filed 01/28/20    PageID.14147 Page 404 of
                                                    486




                In view of the results displayed in Equation (2-311) and with the
    additional assumptions that    >> X , A4 > 1, Equation (2-29) may be approxi­
    mated as
                                          4.83    3 •5
                              mCl (t) =                    X t + 4.50                (2-32)

    By definition of a(t), the fallout,

                         a(t)A = A.m
                                  41 a.
                                        (t) = 4.83t3'5 jx
                                                       #3
                                                          t + 4.50

    where A = 8.66 +10 1 3 ft2 as the area of continental United States.       Solving for
    a(t) ,

                                            3• S
                               a(t) = 4.83t              A3t + 4.50                  (2-33)
                                        A

    where ipan, in 1974, a(t) = 1.06 x 10 8 Ibs/ftz/sec, (2-33) yields a value of

                            a (t = 1974) = 1.3 x 10 7 lbs/ft2/yr.,

    a result clearly not consistent with the known value, The obvious suggestion to
    account for this discrepency is that the Nisbet (7) value of the cumulative at-
    mosphere load from 1930 through 1970 is incorrect, Hcwever, no conclusion as to
    the reason for this can be reached at present.

                   2.4,1 Time Dependence of g(t) and of B(t)
                       From Equation (2- 33) and the known value of a (t) in 1974
              -8
    (1.06 x 10   lbs/ft2/yr), it is apparent that Equation (2-33) yields the correct
    value if the term X3t << 4.50, so that, it is appropriate to take, where 0 = 0.1

                                a(t) = c0(t)t3'5 lbs/ft2/yr                          (2-34)

    and, since fallout constitutes the predominant PCB input source to Lake Michigan
    (see Section 3) , the forcing function B (t) will be taken to be of the form
                                            B(t) - at3’5                             (2-35)




                                                 D-20




                                                                             SPO DEFEXP-JK-00002268

                                      DX_22685.0403
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 664
Case 2:15-cv-00201-SMJ         ECF No. 373-2       filed 01/28/20   PageID.14148 Page 405 of
                                                 486




      The coefficient a will be evaluated in terras of the specific application for
      which Equation (2-35) is the driving function.


       3.0     DERIVATION OF PHYSICAL CONSTANTS FOR LAKE MICHIGAN

               3.1   General Properties ^

                     Frcm various atlas and other sources, for Lake Michigan
                     A = 2.24 X 104 mi.2 = 6.24 x 1011 ft2 = area of lake.
                     S   = 1.2 x 1014 Ibs/yr [6 x 104 ft3/sec in average flow
                                               through Straits of Mackinac]
                     Q = 1.1 x 1016 lbs = total water mass in lake.
                     A' = 5 x 104 in2   1.29 x 1012 ft2 (average drainage area)

               3.2   Proportioning Constants
                  In order to determine the most appropriate values for the propor­
      tionality constants, p‘and n, in the absence of a well-founded theoretical ex­
      planation of the physical processes which determine them, it is necessary to
      rely on in-situ measurements of concentration over wide regions of the target
      water body to establish reasonable statistical reliability, Actually, such a
      body of data does not exist for Lake Michigan at this time, On the other hand.
      such data do exist for Lake Ontario which should allow at least a reasonable
      estimate of the appropriate values for Lake Michigan.

                     3.2.1 Concentration Ratio of Biota to Water, g
                         Sampling of Lake Ontario, conducted in 1972 at several near­
      shore and mid-lake sites, indicated the following:^

      a.     RGB in fish (alewives, smelt, slimy sculpin)         2.35 - 5.13 x 106 ppt
      b.     PCB in water (total cone, dissolved + particulate)'= 55 ppt
      c.     Average PCB in sediments                             1.2 x 105 ppt
      d.     Average PCB in wet plankton                          7.2 x 106 ppt
      e.     PCB in the benthos                                   4.7 x 10^ ppt




                                                 D-21




                                                                              SPO DEFEXP-JK-00002269

                                        DX_22685.0404
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 665
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20    PageID.14149 Page 406 of
                                              486




                       In view of these data, it appears that a realistic value for
    the constant rp considering the nature of the food chain, is

                                       [n ~ 4 x 104]

    for Lake Ontario which, by inference, should also apply to Lake Michigan, It
    should be noted that n is taken as an average concentration ratio over all mem­
    bers of the biota; thus, there will be specific species showing considerable
    variation from the assumed value.
                       Since the basic physical processes that account for this
    partitioning of PCB-like materials should be independent of the actual concen­
    tration of PCBs in the aqueous phase (so long as the aqueous solution is less
    than saturated), it is reasonable to assume that n is independent of time.

                 3.2.2 Concentration Ratio of Sediment to Water, p
                       From a number of measurements of sediment levels within Lake
                         (10)
    Michigan (24 sites),      an average PCB concentration of 38.2 ppb was calculated;
    this is the presence of an average water concentration of 20 ppt. Since these
    specific points were taken from the southern part of the lake, where the con­
    tamination is known to be higher, an average value of p has been taken to be:

                                      p = 2 x 103
    The deposition rate for the lake, D, is (11)

                                  D = 5.7 x 106 lbs/nii2/yr

           3.3   Biota Mass, G, for Lake Michigan
                A representative value for the bioirass in Lake Michigan, recognizing
    the relatively limited data that are available on specific species and the ab­
    sence of a detailed ecological pyramid, may be obtained from the estimates con­
    tained in Table 3.3-1.

                 In addition, the relatively polluted nature of the southernmost por­
    tion of the Lake results in large masses of benthic species, such as tubifex




                                            D-22




                                                                         SPO DEFEXP-JK-00002270

                                    DX_22685.0405
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 666
Case 2:15-cv-00201-SMJ        ECF No. 373-2        filed 01/28/20   PageID.14150 Page 407 of
                                                 486




                                            TABLE 3.3-1

                           Estimates of Biota Mass for Lake Michigan
            Estimates for the Fish Mass (12)
                                                                                  6
       a.   Lake trout (frcm Michigan waters of the Lake)           - 11.2 x 10       lb (1972)
       b.   Whitefish (in Northern Lake Michigan)                   - 55 x 106 lb (1972)
                                                                             6
       c.   Chubs (those available to bottan trawls)                - 15 x 10 lb (1973)
             (note: decline in chubs from 139 x 10^ lb
                     in 1963-65)
       d.   Alewives (those available to bottom trawls +
                     estimate of the midwater individuals)          -   2 x 109 lb (1973)

       e.   Coho Salmon (estimate based on the number stocked) -        7.6 x 10^ lb (1972)

                                         Total                      -   2.1 x 109 lb (1972-73)


            Estimates for the Plankton Bicmass:
              a.   Assume 300 kg plankton/hectare of lake
              b.   Area of Lake = 22,400 mi^ = 5.8 x 10^ hectares
              c.   Plankton biomass = (5.8 x 10 6 ) (300 kg) = 1.74 x 10"g
                                                                        12 = 3.8 x 10"'9 lb




                                                   D-23




                                                                            SPO DEFEXP-JK-00002271

                                      DX_22685.0406
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 667
Case 2:15-cv-00201-SMJ             ECF No. 373-2        filed 01/28/20     PageID.14151 Page 408 of
                                                      486




    worms,     In view of this, it is assumed that the benthic bianass is of the order
    of 4 x 109 lbs.

                   Finally, in terms of the above, a representative value for the total
    biotic mass, G, appears to be of the order of 1010 lbs which, in view of its
    approximate value, is taken to have been constant over the time interval of
     interest.

             3.4   Input Rate [B(t)l for the Period 1973-1974

                   The PCB inputs to Lake Michigan consist of three parts:

                   a.     that due to fallout on the lake;

                   b.     that due to fallout on the drainage area and subse­
                          quent extraction by ground waters; and

                   c.     that due to point sources, industrial and sewage
                          treatment plants.

                   3.4.1     Point Source Inputs

                             Data on PCB concentrations are available only for eight of
    the tributary streams in Michigan,            In addition, historical data oollections
    seldom extend back beyond 1970-1972.  These data, for the St. Joseph, Kalamazoo,
                                                                 (13)
    Grand, Muskegon, Marristee, Broadman, Elk and Portage Rivers      indicate that.
    during the recent period, the yearly load of PCBs from these rivers was about
     1000 Ib/yr.    Using these limited data on stream concentration due to industrial
    and sewage treatment plants, the following estimates of yearly load can be
          (14)
    made:
                        Michigan         217.2 Ib/yr (1974, STPs)
                        Wisconsin - 1,150.0 Ib/yr (1974-75, paper plant effluents)
                        Wisconsin -      130.3 Ib/yr (1974-75, STPs)
                        Wisconsin -       20.1 Ib/yr (1974, misc. industry)
                        Indiana    -     123.3 Ib/yr (1972, STPs)
                        Illinois   -       3.1 Ib/yr (1971, STPs)_ _ _ _ _ _ _
                                       1,644.0 Ib/yr - 1.6 x 103 Ib/yr




                                                     D-24




                                                                                 SPO DEFEXP-JK-00002272

                                           DX_22685.0407
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 668
Case 2:15-cv-00201-SMJ       ECF No. 373-2           filed 01/28/20   PageID.14152 Page 409 of
                                                   486




                  3.4.2 Fallout on Lake Midnigan
                                                                                  (17)
                        A variety of fallout rate measurements have been reported
     indicating rates as high as 0.5 Ibs/miVyr = 87 ug/m2/yr in the heavily indus-
     trialized portion of Sweden (15) to the other extreme of 17.5 pg/m2/yr observed
     in Iceland. (16) In view of the rather heavy concentration of industry in the
     Lake Michigan area, it will be assumed that the average fallout in the 1974 era
     was 50 yg/inVyr.
                         Thus, taking the area of the lake to be 5.8 x 1010 m2, the
      annual fallout should be of the order of

                             Bfallout direct ~ 6.4 x 103lbs/yr in 1974.

                  3.4.3 Fallout onto Drainage Basin
                        In order to compute the contribution of PCB input to the lake
     due to fallout on the drainage basin, the separate contributions from each of
     the adjourning states is computed in Table 3.4.3-1.

                  3.4.4 Total Input to Lake (1974)
                         Fran Table 3.4.3-1 and the data in Sections 3.4.1 and 3.4.2,
      the contributions to the PCB input arc taken to be:
                  Point sources     1.6 x 103 Ibs/yr

                  Lake fallout      6.4 x 103 Ibs/yr
                                               3
                  Basin fallout     5.4 x 10       Ibs/yr (where it is assumed
                                                          that 50 percent of
                                                          basin fallout actually
                                                          enters the lake) (12)
                              B(1973-74) = 13.4 x 103 Ibs/yr

                         From Equation (2-35) ,

                                         B (t) = at 3 - 5




                                                    D-25




                                                                           SPO DEFEXP-JK-00002273

                                    DX_22685.0408
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 669
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14153 Page 410 of
                                             486




                                         TABLE 3.4.3-1
                              PCBs Inputs to Lake Michigan - 1974

            a.   For the Michigan portion of the drainage basin:. (18)
                 PCB load = (50 yg/m2/yr)(6.0 x 1010 m2) = 3 x 1012 pg PCB/yr
                                                         = 6.6 x 103 lb PCB/yr

            b.   For the Wisconsin portion of the drainage basin: (19)
                                                       2 = 1.9 x 10 12 yg PCB/yr
                 PCB load = (50 ug/m2/yr)(3.7 x 10 10 nr)
                                                          = 4.1 x 103 lb PCB/yr
            c.   For the Illinois portion of the drainage basin: ^2^
                 PCB load = (50 yg/m2/yr)(8.0 x 108 m2)  = 4.0 x 1010 yg PCB/yr
                                                         = 88.1 lb PCB/yr
            d.   For the Indiana portion of the drainage basin:. (21)
                 PCB load = (50 ug/m2/yr)(1.85 x 10® m2 = 9.3 x 10 9 yg PCB/yr
                                                        = 20.4 lb PCB/yr
            e.   Total annual fallout from all four sectors of the basin:
                                                         = 1.08 x 10 4 lb PCB/yr




                                               D-26




                                                                         SPO DEFEXP-JK-00002274

                                    DX_22685.0409
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 670
Case 2:15-cv-00201-SMJ       ECF No. 373-2         filed 01/28/20       PageID.14154 Page 411 of
                                                 486




     which for the reference year, 1974, was estiinated to be
                                    13.4 x 103 = a (44)
                                             a = .0237

     so that, in what follows.

                                       B(t) = 0.0237t 3 ■ 5                           (3-1)

     4.0   APPLICATION OF THE MASS BALANCE EQUATION TO LAKE MICHIGAN

           4.1    Physical and Hydrologic Constants for Lake Michigan
                 The values used for the various physical and hydrologic constants
                                         (23)
     for Lake Michigan are listed belcw:
           A        = surface area of the lake = 6.24 x 10 11 ft 2
                                                                      14
           S        = outflev/ through Strait of Mackinac 1.2 x 10       Ih/yr
                                                    16
           Q        = water mass in lake = 1.1 x 10    lbs
                                                               2
           D        = sedimant deposition rate = 0.204 Ibs/ft yr
           n          biota/water concentration ratio = 4 x 10^
           P          sediment/water concentration ratio ■ 2 x 103
           B (1974) = PCB input rate in 1974 = 1.34 x 104 lbs
           K        - evaporation rate constant -■ 2.2 x 10 14 Ihs/yr
                         [this assumption will be discussed belcw]
     Then, from the data above, the various factors appearing in Equation (1-9:) may
     be evaluated as follows:

                                 ADp = 2.25 x lO14 Ibs/yr
                                                                                 -i
              Q + Gin = 1.14 x 10 1 6 (lbs), (Q + Gn)"1 = 8.77 x 10 “1 7 (lbs)
                               S + K + ADp = 5.7 x 101            lbs
                                 Y _ S + K + ADp         - 0.05
                                   "    Q + Gg

                                 Y =      1      = 8.77 x 10
                                                                  -17

                                       Q + Gn



                                                  EH27




                                                                             SPO DEFEXP-JK-00002275

                                    DX_22685.0410
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 671
Case 2:15-cv-00201-SMJ       ECF No. 373-2             filed 01/28/20             PageID.14155 Page 412 of
                                                     486




            4.2   Integration of the Mass Balance Equation
                  In terms of the parameters for the lake and the assumed form for
      B(t) from Equation (3-1), the differential equation for C(t), Equation (1-9)
      becomes:
                                                     -°.° 5t
                       C(tf) = 2.08 x 10
                                           -16
                                                 e
                                                               ■Ao
                                                                       3. 5
                                                                              e
                                                                                  0 .0 5t
                                                                                            dt             (4-1)


      where the PCB concentration is taken to be zero in 1930, i.e., at t                            0.
                  Equation (4-1) cannot be directly integrated in terms of simple
      algebraic functions so that recourse must be had to numerical integration to
      yield the results tabulated in Table 4.2-1.
                  For convenience in what follows, the relationship between CV7 (th
                                                                                  £
      and t^ will be assumed to be of the form:

                                            C (tj = btn
                                             w f
      inhere b, and n are determined by a least squares fit to the data in Table 4.2-1.
      The results of this analysis may be summarized in the equation
                                                               —19-   4.616
                                 C (t ) = 4.56 x 10                                                        (4-2)
                                  w r
      From Equation (4-2) , the change in C (t) over a one-year period is found to be

                                    dCw(t)
                                                   „
                                                 = 2.01   in-1- 416
                                                        x 10 t                                            (4-2L)
                                       dt

        Thus, for the reference year, 1974, the average water concentration was about
        -   _ --12
     ■* 8 x 10      and the change in concentration during the reference year was
                   — 12                    t  t      ,
        0.80 x 10       . From these data, it is possible to determine the material balance
        during 1974 as is shewn below:




                                                      D-28




                                                                                                 SPO DEFEXP-JK-00002276

                                      DX_22685.0411
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 672
Case 2:15-cv-00201-SMJ        ECF No. 373-2       filed 01/28/20               PageID.14156 Page 413 of
                                                486




                       Total input                             1.34 x 104 lbs
                       Increase   in solution                  8.81 x 103 lbs
                       Increase   in biota                     0.32 x 103 lbs
                       Increase   in sediment                  1.8 x 103 lbs
                       Increase   in outflow                       0.96 x 103 lbs
                       Net loss   due to evaporation               1.52 x 103 lbs

                From Equation {1-6), it is new possible to estimate the evaporation
    rate constant K,
                             Am
                       K =     evap .. 1.52 x 103
                                              -12           ~ 2 x 10 1 4 Ibs/yr
                               Cw      8 x 10

                 To discover the material balance over the entire period, 1930
     through 1975, the total PCB input to the Lake is given by
                                        y 45                             45

                             Q:input        B(t)dt = 0.0237               t3'5 dt
                                       ^0
                                                                     c
                                       = 1.49 x 10s lbs                                     (4-3)

                 The average concentration Cw (t) over the reference period is
                                                             4 5
                                                          ■/.'

                                                   -1 9
                                       4,56 x 10                    •4I6dt
                              CW (t) =      45                                              (4-4)

                                                      -12
                                        = 1.68 x 10
                 The cumulative loads in Lake Michigan in the various phases are
     surmarized belcw:
                        Total input (1930-1975)     = 1.49 x 105 lbs
                        Total in water              = 1 x 105 lbs
                        Total in biota              = 3.64 x 103 lbs
                        Total in sediments          = 1.7 x 104 lbs
                        Total in outflow            = 9.07 x 103 lbs
                                                               4
                        Net loss due to evaporation = 1.93 x 10 lbs




                                               D-29




                                                                                    SPO DEFEXP-JK-00002277

                                       DX_22685.0412
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 673
Case 2:15-cv-00201-SMJ           ECF No. 373-2     filed 01/28/20     PageID.14157 Page 414 of
                                                 486




                                       TABLE 4.2-1

                  Concentration of PCB in Solution in Lake Michigan*


        Date             t                  CftJ                    Cw(tf) (ppt)
                             f               w f


        1930                 0               0                         0
                                                        -16                     -14                  I
        1935                 5              4.94 x 10               4.94 x 10
        1940             10                             -14                     -2
                                            1.34 x 10               1.34 x 10
                                                        -13
        1950             20                 2.79 x 10               0.28
                                                        -12
        1960             30                 1.60 x 10               1.60
                                                        -12
        1965             35                 2.92 x 10               2.92
                                                        -12
        1970             40                 5.35 x 10               5.35
                                                        -12
        1975             45                 9.10 x 10               9.10



                                                                                          (13)
  *Measurements in 1970 indicate a range of aqueous concentration of 1 to 7.5 ppt




                                            D-30




                                                                                SPO DEFEXP-JK-00002278

                                      DX_22685.0413
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 674
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14158 Page 415 of
                                             486




                 From the net loss of PCB due to evaporation fran the above data,
     and the defining equation for the evaporation losses, Equation (1-6), the evap­
     oration rate constant K may be evaluated,


                           Amevap „    1.93 x 101*
                     K =                                = 2.56 x lO14 Ibs/yr       (4-5)
                           C (t)At  1.68 x 10
                                              -12
                                                   x 45
                            w



                The several values of K, from Equation (4-5) and the earlier value
    determined from the 1974 situation, are averaged to yield a useful value

                                   K = 2.2 x 10 1 4 lbs/yr                        (4-6)



           4.3   Temporal Variation of Concentration of PCB in the Various Phases
                 of the Lake
                 It is now possible to combine the relationship expressed by
     Equation (4-2) with the definition of the biotic concentration factor g from
     Equation (1-2), to determine the variation of biotic concentration with time.
     The data enumerated in Table 4.3-1 indicate the trends. When it is noted that
     the concentration data in Table 4.3-1 are given in parts-per-trillion, it is
     clear that the average biota concentration neared the one part-per-million level
     on as early as 1965. It is also evident, because of the considerable spread in
     specific biotic concentration factors for specific species, that the higher
     predictors could easily have exceeded the one ppm level as early as 1960.




                                               D-31




                                                                        SPO DEFEXP-JK-00002279

                                    DX_22685.0414
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 675
Case 2:15-cv-00201-SMJ       ECF No. 373-2         filed 01/28/20   PageID.14159 Page 416 of
                                                 486




                                       TABLE 4.3-1
                       Temporal Variation of Biotic Concentration
                                        Cw                    ^Taiota
                         Date            (ppt)                 (ppt)
                         1930             0                    0
                         1935                    -4
                                        4.9 x 10              1.97
                         1940                     -2          5.36 x 102
                                        1.34 x 10
                                                  -2          2.84 x 103
                         1945           7.12 x 10
                         1950           0.28                  1.12 x 104
                         1955           0.68                  2.72 x 104
                         1960           1.60                  6.4 x 104
                         1965           2.92                  1.17 x 105
                         1970           5.35                  2.14 x 105
                         1975           9.10                  3.64 x 105




                                                 D-32




                                                                           SPO DEFEXP-JK-00002280

                                    DX_22685.0415
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 676
Case 2:15-cv-00201-SMJ                ECF No. 373-2             filed 01/28/20              PageID.14160 Page 417 of
                                                              486




              4.4     Physical Interpretation of K, the Mass Evaporation Constant

                      4.4.1     Kinetic Theory
                                            (24)
                          Experhnental data      on the evaporation rate of Aroclor 1254
                                                                           -6
      indicates that, at 100°C (373°K), the evaporation rate is 1.47 x 10 gm/cmVsec
                                       -2
      and the vapor pressure is 5 x 10 mm Hg. From elementary kinetic theory of
      gases. (25) the relationship between evaporation rate and vapor pressure is given
                                           m(gm/cm2/sec) = S [                   p
                                                                                                                    (4-7)

      where    6 = the measure of the probability that a collision with the
                   surface does not result in the molecule sticking to the
                      surface
               R ■ the gas constant per mole [8.31 x 10 7 erg (“K) -1 ]
               T = the absolute temperature                   [°K]
               m = the molecular weight                       [gins]
                                                                       2
               P   the vapor pressure                         [dynes/cm ]
                                                                                 (24)
      From Equation (4-7) anS. the known evaporation rate,                                  the numerical value of
      6 may be computed as follows:
                                                                                     \/ 2
                                                                                                 -2
                                          -a                    325                     5 x 10        x 106
                         1.47 x 10             = 5
                                                      2tt x 8.31 x 107 x 373              760

                                     or               5 = 5.47 x 10 6                                                (4-8)

                         If it is assumed that 5 is not temperature dependent at
      temperatures considerably removed from the normal boiling temperature, and that
      Equation (4-7) may be applied to a solution as well as to the pure liquid, then
      at ambient temperature (298°K) where the vapor pressure of Aroclor 1254 is
      7.7 x 10 mm Hg, (24)
              -5

                                                                                               i/2
                                                                                                              -5
                                                         —6            325                       7.7 x 11          x 106
                    m(gm/cm2/sec) = 5.47 x 10
                                                              2tt x 8,3 x 107 x 298                  760


                                                                      -i i
                                or                   m = 2.53 x 10           gm/sec/cm2

                                                               D-33




                                                                                                      SPO DEFEXP-JK-00002281

                                                     DX_22685.0416
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 677
Case 2:15-cv-00201-SMJ        ECF No. 373-2               filed 01/28/20           PageID.14161 Page 418 of
                                                        486


                  >

   Now the area, of the lake is 5.8 x 10 1       4
                                                     cm2, hence

                            m(lbs/year) = 2.08 x 10 1 4 (Ibs/yr)                                         (4-9)

   The value of m from Equation (4-9) is in excellent agreement with the value of K
   empirically determined to be 2.2 x 10 14 Ibs/yr.

                                                                                           (26)
                4,4.2   Application of the Theory of MacKay and Wblkoff
                                                                  (26)
                        Following MacKay and Wolkoff,                       the rate of material loss
   for a slightly soluble solute from a water-air interface is given, for a system
  wherein the solute concentration is less than the saturation concentration, by:

                                      dC.            EP is
                                                        ■ M.1
                                        r                         C.                                     (4-10)
                                       dt            G'MwPwC-rs    r

                                                                       2
                                                                  11 ftZ)
  where:   A    = area of the lake surface (6.24 x 10
           E    = mss evaporation rate of water (1.38 x 10 ^ Ib/yr)
                                                                                          —5             (27)
           P. = equilibrium vapor pressure of pure solute (7.7x10                              ran Hg)      '
            is
               - molecular weight of solute (325-Aroclor 1254)
           G'   = mass of water from which evaporation occurs
           M    = molecular weight of water (18)
            w                                                                      (27)
           Ch s = saturation concentration of solute (6 x 10                     } '
                = equilibrium vapor pressure water (23.7 mm Hg)
           Ci   = concentration of solute in the evaporation layer
           p    = density of water (62.5 lbs/ft^)

   Equation (4-10) must be modified for the present situation to take into account
   the effect of fallout on the solute concentration.                    Thus, for the case in point.

                                dC.                    EP. M,
                                  r _ a(t)A              is r          C.                                (4-11)
                                 dt         G'       ” G'M P C.         r
                                                           W W IS




                                                 D-34




                                                                                          SPO DEFEXP-JK-00002282

                                      DX_22685.0417
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 678
Case 2:15-cv-00201-SMJ       ECF No. 373-2             filed 01/28/20           PageID.14162 Page 419 of
                                                     486




                        The expression a(t) which occurs in Equation (4-11) is taken
     to be of the form [from Equation (2-34)]
                                                              —i
                                   o(t) = 1.67 x 10                t3-5                          (4-12)

     Further substitution of G1 = ApE), where £ is the thickness of the layer from
     which evaporation is occuring, and E -- Apl', where 1 is the evaporation rate in
     ft/year, reduces Equation (4-12) to the form
                            dC                   -14
                                                       t3*5         IP.isM.i
                              i    1.67 x 10                                                      (4-12a)
                                                                                Ci
                             dt                 5p                  ^Pwcis

     which is now applicable to a unit area of the lake.
                       The solution of Equation (4-121) is complicated by the fact
     that   the layer thickness, is unknown, To obtain seme idea of the magnitude
     of   it is reasonable to assume that

                                             Ci(t) ■ Wv(t>                                        (4-13)

     where y may be a function of time, Substitution of Equation (4-13) and the
     appropriate numerical values with Equation (4-12) and evaluating for t = 44
     years (1974), yields [after using Equation (4-2) for C (t) ]
                                                           w
                                                                                           ~10
                           8.22 x 10
                                       -13                         -io   y     1.51 x 10          (4-14)
                                             Y + 2.66 x 10
                                                                         K           K
             k
     N   '   agyi p c. Y from the definition of K.                 Hence, from tills last relation,
              ^ w w is
     evaluated at t = 44 years.

                                        X = 10.92                                                (4-15)
                                         £
     Substitution of (4-15) into (4-14) yields

                                               Y = 0.57
                                                                                                 (4-16)
                                                                    (28)
                                               5 = 0.052 ft



                                                     D-35




                                                                                         SPO DEFEXP-JK-00002283

                                    DX_22685.0418
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 679
Case 2:15-cv-00201-SMJ            ECF No. 373-2            filed 01/28/20      PageID.14163 Page 420 of
                                                         486




     It is apparent, from Equations (4-16) and (4-13) , that this analysis suggests
     that the average concentration in the layer is less than that in the bulk water.
     i.e., y < !• The reason for this apparent anomaly can be seen by recognizing
     that Equation (4-12) is in the form

                                             dc _ u (t)                                      (4-17)
                                                        - A.C.
                                             dt hP

                   “is"!
     where A                   = 617 yrs 1
               i   CMwPwC.is

     is the effective decay constant for the surface layer concentration,                In terms
     of the half-life

                                             <Ti>          10 hours                          (4-171)
                                                    V2
                        Equation (4-17) my be integrated from a tine t to t + 1/A to
     yield, where the interval is sufficiently short that o'(t) may be assumed to be
     constant;
                                                                        -1 2
                                     C.i = 0.37 C io + 3.34 x 10                             (4-18)


     If the assumed relationship between Ch and C , given by Equation (4-13) is
     introduced as (C = PCBs concentration at time t)
                     io

                                                Co = ^io

                                                ci = f<% + '•%> - yCW

                                                                       _1 2
     then                                                  3.34 x 10
                                      Yd - 0.37) =
                                                                Sv
                                                    Y - 0.74                                (4-19)


     This shows good agreement with the results expressed in Equation (4-16).




                                                         D-36




                                                                                    SPO DEFEXP-JK-00002284

                                         DX_22685.0419
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 680
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14164 Page 421 of
                                             486




     5.0    RESULTS AND CONCLUSIONS

            5.1   Results
                 Even though the model used is only first-order, it is apparently
     able to describe the relative significance of the natural processes which control
     the distribution of PCBs. tfhe strong focus on fallout as the prirrary input
     source of RGBs to Lake Michigan suggests the need for further study of the nature
     of the processes by which PCBs become airborne and thus become part of the
     available atmospheric reservoir.
                 The attempt to model the atmospheric reservoir of PCBs, discussed
     in Section 2, yields results that indicate significantly greater cumulative at-
     mospheric loads than the preliminary estimate, made by Nisbet and Sarofim, (7) of
     a cumulative atmospheric reservoir of 3 x 104 tons up to 1970. The estimate of
     Nisbet and Sarofim leads to a half-life, from the model, for PCBs in the atmo­
     spheric reservoir on the order of eight years, This value is considerably in
     excess of the reported lifetime measurements, on the order of 20 to 40 days, for
                       (29)
     atmospheric PCBs.      However, the observation that significant levels of PCBs
     are found in present snowfalls and in packed snow in Antarctica (30) suggests that
     the applicable half-life may indeed be considerably longer than 20 to 40 days.
                 It is suggested that further refinement of the environmental distri­
     bution model presented in Section 2 will lead to a resolution of this apparent
     discrepancy. This refinement will focus attention on the nature of the physical
     processes involved in atmospheric transport of PCBs and may suggest methods of
     reducing PCB fallout in the future.
                 The observation that evaporation and/or co-distillation seems to be
     a significant process by which PCBs are returned to the atmosphere is of impor-
     tance. It should be noted that the magnitude of the evaporation rate constant
     necessary to achieve mass balance in Lake Michigan is in excellent agreement
     with that computed from the simple kinetic theory of gases and also with that
     computed from the theory of co-distillation discussed by MacKay and Wblkoff. (26)




                                              D-37




                                                                        SPO DEFEXP-JK-00002285

                                      DX_22685.0420
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 681
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20   PageID.14165 Page 422 of
                                              486




                The observation that the PCB input to Labe Michigan from point
    sources seems to be a rather small part of the total input suggests that reduc­
    tion of point source PCB effluents may only slowly correct the present problem.

          5.2   Conclusions
               The first-order mass balance model described herein seems useful
   in describing the historical situation as it explicitly addresses the question
   "Hew did we get here?". The model requires refinement before it can be used to
   allow a reasonable estimate of future conditions. Significantly more detailed
   data are required as to the tenporal variation of inputs and concentrations as
   well as on the interval transport processes by which localized concentrations
   are smoothed and distributed over the whole body, While the present model seems
   to deal very well with the situation that obtains during an interval of rising
   aqueous concentrations, there seems to be little experimental or theoretical
   guidance as to what will happen if, in the future, aqueous concentrations begin
    to fall. It is not known whether the biota and the sediments will act as
    reservoirs to return their PCB loads to the system, The processes, if any
    exist, which will eventually remove or inactivate the PCBs already in the
    lithosphere are not known.
                The application of this model to the situation in Lake Michigan
    seems successful, It will be of interest to apply it to regions which are more
    complex or of larger scale.

          5.3   Discussion of Results
               With regard to Lake Michigan, the mass balance indicates that this
   fresh water system (water, sediment, biota} serves as a significant sink for
   PCBs; this must also apply to many other fresh water systems, In the case of
   toxic metals, the oceans are generally recognized as an important ultimate sink,
   but this may not be the case for PCBs.
               The theory developed by MacKay and Wolkoff, (2G) as applied to Lake
   Michigan conditions, yields a lifetime against (until) evaporation of about




                                              D-38




                                                                         SPO DEFEXP-JK-00002286

                                    DX_22685.0421
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 682
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14166 Page 423 of
                                             486




    ten hours. For seawater, this lifetime is greatly reduced by lower solubility
    of PCBs and higher evaporation rate, so that the calculated lifetime of PCBs
    in seawater against evaporation may be as lew as ten minutes.
                 Although attachment to organic and living material may well be a
     factor, the above result indicates that PCBs tend to evaporate fresn salt water
    much more quickly than from fresh water, Then, on this basis, the terrestrial
    systems, such as fresh water lakes, forests, etc., must be regarded as partial
    sinks for PCBs in fallout; the PCBs lost from these systems reenter the atmos­
    phere via direct evaporation or transport by rivers to salt water from which
    further evaporation occurs. New PCBs are added to the atmospheric load by direct
    evaporation, through inadequate incineration processes, or via water from runoff,
    industrial discharges, landfill leachate, etc.




                                             D-39




                                                                        SPO DEFEXP-JK-00002287

                                    DX_22685.0422
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 683
Case 2:15-cv-00201-SMJ           ECF No. 373-2     filed 01/28/20   PageID.14167 Page 424 of
                                                 486




          6.0         GLOSSARY OF SYMBOLS USED

          A                      Surface area of reference body of water (ft2)

          B (t)                 PCB injection rate with reference body of water (Ibs/yr)

                                Aqueous PCB concentration

          D                     Sediment rate in reference body of water (Ib/ft2/yr)

          G                     Mass of biota in reference body of water (lbs)

          K                     PCB evaporation rate constant (Ibs/yr)

          Mev ft)               Cumulative environmental PCB load (lbs)

          m . (t)               Cumulative free environmental PCB load (lbs)
           ev
          ma(t)                 Instantaneous atmospheric reservoir of PCBs (lbs)

          Q                     Mass of water in reference tody of water (lbs)

          Q_
           cap(t)               Cumulative PCB sales for capacitor application (lbs)

          ^electrical (t)       Cumulative PCB sales for electrical application (lbs)

          ^prod^                Cumulative PCB sales for production application (lbs)

          ^sales ^              Cumulative PCB sales for all applications (lbs)

          Q           (t)       Cumulative PCB sales for transformer application (lbs)
              trans
          S                     Water outflow rate from reference body of water (Ibs/yr)

          t                     Time (yrs), (t = 0 in 1930)

          a                     Fraction of PCB sales directly lost to the environment

          3                     Fraction of PCB sales devoted to electrical applications

          ■Yi                   Average in-service life of electrical cortponents (yrs)

          ^2                    Average in-service life of non-electrical products (yrs)

          £                     Fraction of production waste initially free

          e                     Fraction of initially free PCBs that are vaporized




                                                       D-40




                                                                           SPO DEFEXP-JK-00002288

                                        DX_22685.0423
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 684
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14168 Page 425 of
                                             486




     Ai                Decay constant for discarded PCB-oontaining electrical
                       components (yr-1)

                       Decay constant for discarded PCB-containing non-electrical
                       products(yr~1)

     A3                Decay constant for vaporization of free PCBs (yr-1)

     A4                Decay constant for fallout of atmospheric PCBs (yr-1)

     n                 Ratio of biota PCB concentration to aqueous PCB concentration

     P                 Ratio of sediment PCB concentration to aqueous PCB concentration
     o(t)              Fallout rate per unit area (lbs/ft2/yr)
     T1                Half-life of containment of discarded PCB-containing electrical
                       components (yr)
     T
         2
                       Half-life of containment of discarded PCB-containing non­
                       electrical conponents (yr)
     x3                Half-life of free PCBs for vaporization (yr)
     T
         4
                       Half-life of atmospheric PCBs against evaporation (yr)




                                              D-41




                                                                        SPO DEFEXP-JK-00002289

                                    DX_22685.0424
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 685
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14169 Page 426 of
                                             486




      7.0 BIBLIOGRAPHY
           The literature resulting from analytical measurements on a wide variety
      of biological and geological specimens has become very large. The following
      list, while in no sense oortplete, represents those sources used in this work.

       1.   Addison, R.F., S.R. Kerr, J. Dale, and D.E. Sergeant, J. Fish Res. Board
            Can., 30, 595, 1973.
            Anonymous, "Chemicals Found in Lake Fish: State PCB Ban Urged." Michigan
            Qut-of-Doors, July, 1975.
            Bailey, S., P.J. Buryan, and F.B. Fishwick. Chemistry and Industry 22:
            705, 1970.
            Bowes, G.W. and C. Jonkel, in PCB in the Environment, Marcel Dekker Inc.,
            New York, 1974.
            Carey, A.E., G.B. Vfeirsma, H. Tai, and W.G. Mitchell.   Pesticides
            Monitoring Journal 6(4): 369-376, 1973.
            Crmp-Weisner, H.J., H.R. Feltz, and M.L, Yates. Pesticides Monitoring
            Journal 8(3): 157-161, 1974.
            Doguchi, M., New Methods in Environmental Chemistry and Toxicology.
            Proceedings of the International Symposium, Susono, Japan, 1973;
            Ooulston, F., Korte, F., and Goto, M., Eds., International Academic
            Printing Co., Tokyo, Japan, 1973.
            Duke, T.W., J.I. Lowe, and A.J. Wilson, Jr. Bulletin of Environmental
            Contamination and Toxicology; 5(2): 171-180, 1970.
            Edwards, R. "Polychlorinated Biphenyls, Their Occurence and Significance:
            A Review." Chemistry and Industry (No Volume) Issue 47: 1340-8
             (21 November, 71), 1971.
            Fog, M., and I. Kraul, Acta Vet. Scand., 14, 350, 1973.
            Frank, R., K. Ronald, and H.E. Braun, J. Fish Res. Board Can., 30, 1053,
            1973.
            Glam, C.S., M.K. Wong, A.R. Hanks, and W.M. Sackett, Bull. Environ.
            Contam. Toxicol., 9, 376, 1973.
            Greichus, Y.A., A. Greichus, and R.J. Emerick, Bull. Environ. Contam.
            Toxicol., 9, 321, 1973.
            Gustafson, C.G., Environmental Science and Technology 4(10): 814-819,
            1970.
            Harvey, G.R., H.P. Mlklas, V.T. Bcwen, and W.G. Steinhauer. Journal of
            Marine Research 32(2): 103-118, 1974.




                                                  D-42




                                                                        SPO DEFEXP-JK-00002290

                                    DX_22685.0425
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 686
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20    PageID.14170 Page 427 of
                                              486




           Heppleston, P.B., Mar. Pollut. Bull., 4, 44, 1973.
           Hidaka, K., T. Ohe, and K. Fujiwara, Shokuhin Eiseigaku Zasshi, 13, 523,
           1972: C.A., 79, 028100, 1973.                        '
           Huschenbeth, E., Schr. Ver. Wasser-, Boden-, Lufthyg., Berlin-Dahl, 37,
           103, 1972.
           Hem, W., R.W. Risebrough, A. Soutar, and D.R. Young. Science 184 (4142).
           Interdepartmental Task Force on RGBs. ''Polychlorinated Biphenyls and the
           Environment." ODM-72-10419. 1-192. National Technical Information Service,
           Springfield, Virginia (U.S. Dept, of Agriculture, Carmerce, Health-Education
           and Welfare, EPA, and other agencies), 1972.
           Lunde, G., J. Gerber, and B. Josefsson. Bulletin of Environmental
           Contamination and Toxicology 13(6): 656-661, 1975.
           Law, L.M., and D.P. Oberlitz. Pesticides Monitoring Journal 8(1) : 33-36,
           1974.
           Martell, J.M., D.A. Rickert, and F.R. Siegel. Environmental Science and
           Technology, 9: 872-75, 1974.
           Oloffs, P.C., L.J. Albright, and S.Y. Szeto. Canadian Journal of
           Microbiology 18(9): 1393-1398, 1972.
           Oloffs, P.C., L.J. Albright, S.Y. Szeto, and J. Lau.    Journal of Fisheries
           Research Board of Canada, 30(11): 1619-1623.
           Panel on Hazardous Trace Substances. "Polychlorinated Biphenyls-
           Environmental Impact." Environmental Research 5(3): 249-362. 1972.
           Peel, D.A., Nature, 254: 324-325, 1975.
           Risebrough, R.W., P. Reiche, D.B. Peakall, S.G. Harman, and M.N. Kirven,
           Nature (12/14): 1098-1102, 1968.
           Risebrough, R.W., and B. deLappe. Environmental Health Perspectives
           Exp 1: 39-45, 1972.                     •
           Saschenbrecker, P.W., Can. J. Coup. Med., 37, 203, 1973.
           Smith, W.E., K. Funk, and M.E. Zabik, J. Fish. Res. Board Can., 30, 702,
           1973.
           Walker, W.H., "Where Have All the Toxic Chemicals Gone?" Ground Water
           11(2): 11-20, 1973.
      2.   Monsanto Industrial Chemicals Company, "PCB Manufacture and Sales-Monsanto
           Industrial Chemicals Conrpany - 1957 thru 1964." (unpublished data), 1974a,
           Monsanto Industrial Chemicals Company, "PCB Manufacture and Sales-Monsanto
           Industrial Chemicals Company - 1965 thru 1974." (unpublished data), 1974b.




                                                 D-43




                                                                         SPO DEFEXP-JK-00002291

                                    DX_22685.0426
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 687
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14171 Page 428 of
                                              486




     3.   Ruopp, D.J. and V.J. DeCarlo, U.S. Environmental Protection Agency,
          Washington, D.C. - Private ccamunication.
     4.   Nisbet, C.T. and A.F. Sarofim, Environmental Health Perspectives, Exp 1,
          21-38, 1972.
     5.   Section V, "Industrial Characterization" and Section IX, "PCBs Release
          and Cumulative Environmental Loads" of this report.
     6.   Section V, "Industrial Characterization" and Section IX, "PCBs Release
          and Cumulative Environmental Loads" of this report.
     7.   Nisbet, C.T., and A.F. Sarofim. Environmental Health Perspectives Exp 1:
          21-38, 1972.
     8.   Annon., World Almanac, Washington Star News, Washington, D.C., 1975.
     9.   National Water Quality Inventory. Report to the Congress. Vol II.
          EPA-440/9-74-001. Office of Water Planning and Standards. Appendices
          C—1 to C-69, D-l to D-55, E-l to E-76., 1974.
          International Joint Commission on the Great Lakes. Pollution of Lake Erie,
          Lake Ontario and the International Section of the St. Lawrence River,
          Vol 3, 1969.
    10.   Hesse, J.L. Status Report on Polychlorinated Biphenyls in Michigan Waters.
          Report to Michigan Water Resources Commission., 1973.

    11. Annon, World Almanac, Washington Star News, Washington, D.C., 1975.
    12.   Great Lakes Fisheries. Summary of United States and Canadian Landings
          (Preliminary Data)., 1974.
          Michigan Department of Natural Resources Fisheries Division. Estimates of
          Biomass of Principal Fish Species in the Great Lakes (first report).
          Fisheries Research Report No. 1813., 1974.
    13.   State of Michigan Water Resources Coimnission, Bureau of Water Management.
          Polychlorinated Biphenyl Survey of the Kalamazoo River and Portage Creek
          in the Vicinity of the City of Kalamazoo, 1972.
          State of Michigan Water Resources Cartmission, Bureau of Water Management.
          Monitoring for Polychlorinated Biphenyls in the Aquatic Environment.
          Report to Lake Michigan Toxic Substances Conmittee, May, 1973.
          Haile, C.L., G.D. Veith, G.F. Lee, and w.C. Boyle, Chlorinated Hydrocarbons
          in the Lake Ontario Ecosystem., 1975.
    14.   Veith, G.D.   Environmental Health Perspectives Exp 1: 51-54, 1972.




                                               D-44




                                                                         SPO DEFEXP-JK-00002292

                                    DX_22685.0427
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 688
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20     PageID.14172 Page 429 of
                                               486




           Veith, G.D., and G.F. Lee.    Water Research 5(11): 1107-1115, 1971.
           Schmidt, T.T., R.W. Risebrough, and F. Gress. Bulletin of Environmental
           Contamination and Ttoxicology 6: 235-243, 1971.

     15.   Panel on Hazardous Trace Substances.     Environ. Res., 5, 1972.

     16.   Bengston, S.A., Arrtoio, _3 No. 2, p. 84, 1974.
     17.   Bevenue, A., J.M. Ogata, and J.W. Hylin. Bulletin of Environmental Con-
           tamination and Toxicology 8{4): 238-241, 19727
           Bidleman, T.F., and C.E. Olney. Science 183 (4142): 516-518.          2nd Copy,
           1974.
           Bidleman, T.F., and C.E. Olney. Bulletin of Environmental Contamination
           and Toxicology 11(5): 442-450, 1974.
           Harvey, G.R., and W.F. Steinhauer.     Atmospheric Environment 8(8) : 777-782,
           1974.
           Holden, A.V.   Nature 228(12/19): 1220-1221, 1970.
           Sodergren, A. Nature 236: 395-397, 1972.
           Tarrant, K.R., and J.O.G. Tatton.    Nature 219: 725-727, 1968.

     18.   United States Geological Survey. Water Resources Data for Michigan.
           Part 1. Surface Water Records, 1974.                  ~

     19.   United States Geological Survey. Water Resources Data_ for Wisconsin.
           Part 1. Surface Water Records, 1974.

     20.   United States Geological Survey. Water Resources Data for Illinois.
           Part 1. Surface Water Records, 1974.

     21.   United States Geological Survey. Water Resources Data for Indiana.
           Part 1■ Surface Water Records, 19747     ~~

     22.   Ruttner, F., Fundamentals of Limnology.       University of Toronto
           Press., 1952.

     23.   Saylor, J.H., and P.W. Sloss . Water Volume Transport and Oscillatory
           Current Flow through the Straits of Mackinac. (Contribution No, 38,
           Great Lakes Environmental Research Laboratory)., 1975.

     24.   Hutzinger, 0., S. Safe, and V. Zikto.     "The Chenistry of PCBs."
           CRC Press, Cleveland, Ohio, 1974.

     25.   Kennard, E.H., "Kinetic Theory of Gases", McGraw-Hill, N.Y., 1938.
           Langmuir, "Phenomena, Atoms and Molecules", Philosophical Library, N.Y.
           Chapt. 15., 1950.



                                                  D-45




                                                                          SPO DEFEXP-JK-00002293

                                    DX_22685.0428
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 689
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14173 Page 430 of
                                              486




      26.   Mackay, D., and A.W. Wblkoff.   Environmental Science and Tedmology
            7(7): 611-614, 1973.

      27.   Hague, R., and D.W. Schmedding. Bulletin of Environmental Contamination
            and Toxicology 14: 13-18, 1975.
            Hague, R., D.W. Schmedding, and V.H. Freed. Environmental Science and
            technology 8(2): 139-142, 1974.
            Wallnofer, P.R. , M. Koniger, and 0. Hutzinqer. Analabs, Inc. Research
            Notes 13(3): 14-16, 1973.                                      ~

      28.   Duce, R.A., J.G. Quinn, C.E. Olney, S.R. Piotrcwicz, B.J. Ray, and
            T.L. Wade. Science 176(4031): 161-163, 1972.
      29.   Sodergren, A., Nature 236: 395-397, 1972.
            Risebrough, R.W., et al; Nature (12/14), 1098-1102, 1968.
            Harvey, G.R., et al; J. Marine Research 32(2): 103-118, 1974.
            Harvey, G.R., and W.G. Steinhauer. Atmospheric Environment, 8(8): 777-782,
            1974.

      30.   Peel, D.A., Nature 254(3/27): 324-325, 1975.




                                                D-46




                                                                         SPO DEFEXP-JK-00002294

                                    DX_22685.0429
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 690
Case 2:15-cv-00201-SMJ           ECF No. 373-2      filed 01/28/20     PageID.14174 Page 431 of
                                                  486




                                            APPENDIX E

                                  BACKGKXJND DATA USED TO CCNSTHUCI
                                 THE MODEL FOR PCBs IN LAKE MiailGAN

                                             Table E-l
                               Concentration o£ PCBs in Sediments              (1)
                    Along the Southwestern Shore' of Lake Michigan (1970-1971)

              Sample Locations                                      PCBs (ppb)
      Along SW shore of lake;                             13.09 A            15.24 B
      sampling 1-3 mi. off-shore*                          6.73 A            16.09 ?
         (see Figure E-l).                                11.81 ?            12.69 ?
                                                          26.07 A            23.53 A
                                                          87.89 A            17.53 A
                                                         130.27 ?            36.7   ?
                                                          26.61 B            58.81 A
                                                          64.32 A            41.06 A
                                                           3.72 A           132.61 A
                                                           3.87 A            80.63 ?
                                                          35.8   A           29.29 A
                                                           8.31 A            13.34 A

                                                              Total = 896.01
                                                         Ave. [PCB] = 37.3

      NOTE:    Estimated location of sampling sites with respect to
               thermocline: A - above thermocline
                             B - below thermocline
                             ? - questionable
      * Sanpling sites are located in an area with several known STP discharges.
        Data were not available on PCB concentrations in these STP effluents; how­
        ever, judging frcra PCB data for other area STPs, it is probable that these
        plants discharge PCBs, thereby producing higher ooncentrations in the
        adjacent sediments.




                                            E-l




                                                                                 SPO DEFEXP-JK-00002295

                                       DX_22685.0430
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 691
Case 2:15-cv-00201-SMJ                         ECF No. 373-2                      filed 01/28/20              PageID.14175 Page 432 of
                                                                                486




                         VM seen: I n
                         Illinois
                                        KoltoQg Crc&k
                                           Cul) Creek J22, l                                                     N
                                           De*d RlvorJ|&,iT9
                                                                                                                              f
                                            ✓V       A / • 2 '*-S+                             0              &          -    to
                                  Unna^d C^c\/ HSSD                               STP         M
                                                                                                        Scale In mMoi
                                Waukegan River . '   ■ 5 Sw^. Ji
                                         ’SbS.t
                                                 , HSSD North Chlcajo STP                     |5£.t»l

                               Pettlbono tre'eW
                                                       . 8 41. P6
                                         3.6 s'
                         Ravine Park •fa7l^l\‘NSSD Lokc R,uff STPSS.Bi                    LAKE MICHIGAN
                      Woodland Drive Ravine A     .12 34.7
          IRtfe-   /erry Hall School Ravine.V JfSSD Uko Forest STP 1 7. S3
                    yfStonf: Cate Lane Ravine A
                    '“11.22      Barat Ravine*    •>s la.^i
                                         7.2E-'
                                Perk Ave. RavfneS        .18
                                                    <N S S D HI eh I on d Park @ Park Ave. STP 2.5, 55
                        4. 8 Ravine Drive Ravine A,HSSD Highland Park p Ravine Dr. STP
                                    Cary Ave. Ravine \                   *21
                   r-—e!-\?LLnA^--------------------- trJS’i.SAllX     •”——IISSB Hightond Park p Cary Ave. STP
                   Cook County
                                                                                 3 l


                                                                                .28 35.6

                                                                                      . 31 3.67
                                                                     EVANSTON

                                                                                      .34 3.76

                                                                                          .37 64.36

                                                                                               ,40 66.4 I

                                                                                               .43 130.37.

                                                                            Navy PlerJ-
                                                                                          V    ,«8?.96

                                                                                                .43 66. o?
                                                                            CHICAGO
                                                                                                    .52     //.gj

                                                                                                   < 55 6.73
                                                         [                                                 .60       ll. OS

                      FiaiRF E—1. rOCATIONS OF SEDIMENT SAMPLING STATIONS
               PCBs in sediments of Lake Michigan & Tributaiy streams,
               ravines sediments.



                                                                                E-2




                                                                                                                             SPO DEFEXP-JK-00002296

                                                             DX_22685.0431
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 692
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20        PageID.14176 Page 433 of
                                              486




                                            Table E-2
                            Concentration of PCBs In Michigan Streams
                                                        - j2f2r 4)'
                                Tributary to Lake Michigan
                                                   Stream
                               PCB             Discharge (1974)              PCBs
        Stream         (ppb; mean 1971-72)     (CFS)       (M3D)      Ib/day      Ib/yr
      St. Joseph               0.013               4,204    2,716         0.29    105.9
      Kalamazoo                0.065               2,162    1,397         0.75    275.1
      Grand                    0.041               5,814    3,756         1.28    466.5
      Muskegon                 0.010               2,489    1,608         0.13     47.5
      Manistee                 0.014               2,047    1,322         0.15     54.8
      Boardman                 0.017                 187      121         0.02      7.3
      Elk                      0.012                 575      371         0.04     14.6
      Portage                  0.47*                 18          12       0.045    16.5
            TOTAL                              17,478      11,291                 988.2


            *One-time measurement taken in 1972.




                                             E—3




                                                                           SPO DEFEXP-JK-00002297

                                       DX_22685.0432
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 693
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14177 Page 434 of
                                              486




                                           Table E-3

                              PCBs Entering Lake Michigan Frcm
                            Known Industrial and STP Discharges*

       State                          PCB Load (Ib/yr)                       Source

     Michigan                              217.2                               STPs
     Wisconsin                            1170.1                             Industries
     Wisconsin                             130.3                                STPs
     Indiana                               122.3                                STPs
     Illinois                                3.1                                STPs

           Total                          1643




      *See Tables E-4 - E-9 for tabulations of the individual waste discharges.




                                           E-4




                                                                         SPO DEFEXP-JK-00002298

                                    DX_22685.0433
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 694
Case 2:15-cv-00201-SMJ        ECF No. 373-2         filed 01/28/20     PageID.14178 Page 435 of
                                                  486




                                             TABLE E-4

                                 Concentration of pcbs in Reported
                                                                      (1,2,3,4)
                    Michigan STP Effluents Tributary to Lake Michigan

                                      Design Flew                  [PCB]              PCB Load
          STP location                (MGD, 1974)             (ppb, 1971-72)          (Ib/day)

       Albion                              4.0                       0.44              0.015
       Battle Creek                       22.0                       0.39              0.017
       Benton Harbon,
          St. Joseph Plant                13.0                       0.65              0.070
      Menominee                            1.2                       0.35              0.004
       Muskegon                           10.0                       0.28              0.023
       Niles                              10. n                      0.68              0.056
       Portage                             3.6                       1.9               0.057
       East Lansing                        8.5                       0.5               0.035
       Escanaba                            2.2                       0.29              0.005
       Holland                             4.5                       0.6               0.022
       Jackson                            20.0                   <0.1
      Kalamazoo                           34.0                       0.66              0.186
      Lansing                             34.0                       0.18              0.051

            Total                        147.0*                                        0.595*

            PCB Load = 0.595 Ib/day = 217.2 Ib/yr.




       * Total does not include flows with [PCB] <0.1 ppb.




                                             E-5




                                                                               SPO DEFEXP-JK-00002299

                                     DX_22685.0434
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 695
Case 2:15-cv-00201-SMJ         ECF No. 373-2        filed 01/28/20     PageID.14179 Page 436 of
                                                  486




                                           TABLE E-5

                          Conoentration of PCBs in Reported Wisoonsin       (5}
                  Paper Plant Effluents Discharging' to Green Bay (1974-75)

                                                                                  PCB Load
              Plant                       Flew (mgd)           [PCB] (ppb)        (Ib/day)

    Badger Paper Mills                        4.78               <.l
    3oott Paper
       Marinette                              5.91               <.l
       Ooonto Falls                          11.03               <.l
    Shawano Paper                             2.43               <.l
    John Strange Paper                        1.11               4.00              0.037
    Bergstran Paper                           5.22              28.40              1.26
    Kimberly Clark                            4.30               0.28              0.010
    Thilmany Paper                           25.1                <•1
    Fort Reward Paper
       Mill Effluent                          7.3                2.60              0.158
       Deinking                              11.04               6.40              0.586
       Deinking & Mill Effluent              18.1                7.07              1.06
    American Can
       Sulfite Sewer                          2.23               0.1               0.002
       Paper Mill Lagoon                     10.35               0.14              0.012
    Charmin Paper                            16.3                0.14              0.019
    Green Bay Packaging                       1.77               0.45              0.006

         Total*                              77.65                                 3.15


         PCB load =3.15 Ib/day - 1,150 Ib/yr.




    * Total does not include flows with [PCB] <0.1 ppb.




                                            E-6




                                                                             SPO DEFEXP-JK-00002300

                                      DX_22685.0435
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 696
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20     PageID.14180 Page 437 of
                                             486




                                            TABLE E-6

                          Concentration of PCBs in Reported Wisoonsin         (5)
               Miscellaneous Industrial Effluents Discharged to Lake Michigan

                                                                                PCB Load
               Plant                       Flew (mgd)           [PCS] (ppb)     (Ih/day)

      Motor Casting Co.                      0.22                 <0.1
      Grey Iron Foundry, Inc.                0.339                <0.2
      Hcwnett, Oorp. - Crucible Steel        0.796               <0.1
      Maynard Steel Casting Oorp.            0.133                <0.1
      Milwaukee Solvay Ooke Co.              4.3                 <0.1
      Briggs & Stratton                      1.523               <0.2
      Wshr Steel Co.                         0.228                <0.1
      EST Co.                                0.069                 2.95           0.001
      Milwaukee Die Casting Co.              0.012*              32.2             0.003
      Meta-Mold Daton Malleable Inc.         0.033*             170.3             0.047
      Baboock & Wilcox Co.
         Tubular Products Div.               0.6                   0.9            0.004

           Total**                           0.714                                0.055


           PCB load - 0.055 Ib/day =20.1 Ib/yr.




      * Average of two readings.
      ** Total does not include flows with IPCB]<0.1 ppb.




                                             E-7




                                                                          SPO DEFEXP-JK-00002301

                                    DX_22685.0436
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 697
Case 2:15-cv-00201-SMJ        ECF No. 373-2      filed 01/28/20    PageID.14181 Page 438 of
                                               486




                                            TABLE E-7

                           Concentration of PCBs in Reported Wisconsin
                        STP Effluents Discharged to Green Bay (1974-75)
                                                                        (5)

                                                                                 PCB Load
         3TP Location                      Flew (nigd)         [PCB](ppb)         (Ib/day)

     Marinette                                2.5                 <0.1
     Portage                                  0.736               5.0              0.031
     Oshkosh                                  8.49                 0.1             0.007
     Neenak-Menash                           12.75                 0.16            0.017
     Appleton                                11.05                 0.12            0.011
     Kaukauna                                 1.25                <0.1
     DePere                                  23.45                 0.5             0.01
     Green Bay                               30.64                <0.1
     Kewaunee                                 0.315                0.18            0.001
     Two Rivers                               2.28                 0.2             0.004
     Manitowoc                                9.3                 <0.1
     Sheboygan                               11.04                 1.1             0.11
     Port Washington                          1.59                 0.2             0.003
     Milwaukee (South Shore)                 66.7                  0.29            0.160
     Milwaukee (S. Milwaukee)                 2.42                 0.12            0.003
     Racine                                  16.92                <0.1
     Kenosha                                 18.88                <0.1

           Total                            119.8*                                 0.357*


           PCB load = 0.357 Ib/day = 130.3 Ib/yr.




      * Toba^ deer-; not include flows with [PCB] <0.1 ppb.




                                            E-8




                                                                            SPO DEFEXP-JK-00002302

                                     DX_22685.0437
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 698
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20    PageID.14182 Page 439 of
                                              486




                                           TAB1E E-8

                           Concentration of PCBs in Reported Indiana (6)
                           STP Effluents Tributary to Lake Michigan

                                                                                 PCB Load
     STP Location                         Flew (mgd)          [PCB] (ppb)        (Ib/day)

     Michigan City                          12.2                  1.32             0.134
     Valparaiso                              4.0                  0.24             0.008
     Hobart                                  2.9                  0.23             0.006
     Harnraond                              42.6                 <0.1
     East Chicago                           18.7                  0.1              0.016
     Chestertcwn                             1.6                 <0.1
     Gary                                   50.5                  0.38             0.159
     South Bend                             35.8                 <0.1
     Mishawaka                              10.39                 0.13             0.011
     Elkhart                                17.5                 <0.1
     Goshen                                  4.8                 <0.1
     Nappanee                                0.9                 <0.1
     Kendallville                            1.2                 <0.1
     La Grange                               0.185               <0.1
     Ligonier                                0.434               <0.1
     Angola                                  0.784                0.17             0.001
     Syracuse                                0.305                0.13             0.0003

            Total*                          99.8                                   0.335


            PCB load = 0.335 lb/day = 122.3 Ib/yr.




     * Total does not include flows with[PCB]<0.1 ppb.




                                           E-9




                                                                            SPO DEFEXP-JK-00002303

                                    DX_22685.0438
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 699
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20     PageID.14183 Page 440 of
                                              486




                                            TABLE E-9

                                Con cent ration of PCBs in Reported       (1)
                     Illinois STP Effluents Dischai3ging to Lake Michigan
                                                                                  PCB Load
      STP Location                       Flew (mdg) *            [PCB1 (ppb) **   (Ib/day)
     N.S.S.D., Waukegan                       0.002                 2.635           .00004
     N.S.S.D., North Chicago Plant            1.2                   0.831           .0083

           Total                              1.202                                0.00834


           PCB Load = 8.34 x 10-3 Ih/day =3.04 lb/yr.




      * Data for 1975
      ** Data for 1971




                                             E-10




                                                                            SPO DEFEXP-JK-00002304

                                     DX_22685.0439
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 700
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20      PageID.14184 Page 441 of
                                             486




                                                TABLE E-10
                             Lake Michigan Basin Hydrology (7,8,9,10,11)

         Total mean river discharge (1974) of the 4 states (Michigan, Illinois,
         Wisconsin, and Indiana) into Lake Michigan - 34,508 cfs
                                                               1?
                                                    = 1.1 x 10    cf/yr
         Total flew of water in the basin                    = 9.4 billion gpd
              Flew diverted from Lake to Chicago             = 2 billion gpd
              Flew diverted through Straits of Mackinac        67,000 cfs
              Other withdrawl's from the Lake                =11.7 mgd
              Volume of STP effluents entering Lake:
                                         from Illinois    27.6 mgd
                                           from Indiana = 110.5 mgd
                                          from Michigan = 161.6 mgd
                                         from Wisconsin = 183.4 mgd




                                              E-ll




                                                                            SPO DEFEXP-JK-00002305

                                    DX_22685.0440
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 701
Case 2:15-cv-00201-SMJ       ECF No. 373-2        filed 01/28/20   PageID.14185 Page 442 of
                                                486




                                        TABLE E-ll

              Estimates of Fish Bianass in Lake Michigan (1972-73) (12)

     Michigan Waters of Lake Michigan - 11,2 x 10 6 lb. of lake trout
                                        (age group II & older); 1972
               Northern Lake Michigan - 55 x 10^ lb. of whitefish
                                            (age groups I-VI); 1972
      From bottom trawls of the Lake      - 220 x 10^ lb. of alewife
                                            (age groups I & over); 1973
                                          - 15 x 10^ lb. of chubs
                                            (age groups I & over); 1973
                                                 8
                      Total (1972-73)     - 3x 10“ lb.

                          ,                                                    9
 If midwater alewives are included, the total could be in the range of 2.3 x 10 lb.




                                         E-12




                                                                          SPO DEFEXP-JK-00002306

                                   DX_22685.0441
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 702
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.14186 Page 443 of
                                               486




                               Background Calculations Used to
                         Construct the Model for PCBs in Lake Michigan

           The concentration and total weight of PCBs ini Lake Michigan at the present
     was calculated on the basis of PCB input to the lake from the following souroes:
     1} atmospheric fallout directly on the lake, 2) atmospheric fallout over the
     drainage basin of the lake, and 3) documented point source discharges from
     tributary industries and sewage treatment plants (STPs). The derived concen­
     tration in the water of 0.078 ppb PCB (or 8.4 x 10^ lb.) represents the expected
     maximum amount of the chemical in the water, assuming a constant annual input
     PCBs over the past 40 years, and no loss of PCB from the lake.

     A.   Estimation of PCBs in the Lake Water Phase.

          1.   PCB load frcm atmospheric fallout directly on the lake surface:
                    area of lake = 22,400 mi2 - 5.8 x 1010 m2 <13>
               Assume that the atmospheric fallout of PCBs has a constant annual
                              2
               rate of 50 mg/m /yr • / that PCBs are evenly distributed across the
               lake surface, and that the total accumulation over the past 40 years
               represents the present load;
                                                                       2
                    then the annual PCB fallout on the lake = (50 mg/m /yr)
                                                                            10 m2)
                                                                  (5.8 x 10
                                                                       12 yg/yr.
                                                            = 2.9 x 10
                                                            = 6.4 x 103 Ib/yr of PCB

                    The total fallout on the lake after
                                                      40 yrs = 2.6 x 105 lb. of PCB.

          2.   PCB load fran atmospheric fallout on the lake drainage basin:
                                                                                 2
                    Assume that fallout (at a constant annual rate of 50 yg PCB/m /yr)
               over the basin contributes the majority of the PCBs to the lake via
               runoff, and that all of the PCBs falling on the drainage basin
               eventually enter the lake,
                                                       2
                    then the annual PCB load = (50 yg/m /yr)(area of drainage basin)
                                                                     (7)
                    For the Michigan portion of the drainage basin -
                         PCB load = (50 yg/m /yr)(6.0 x 10    m ) = 3 x 10   yg PCB/yr
                                                                  = 6.6 x 103 lb PCB/yr




                                              E-13




                                                                         SPO DEFEXP-JK-00002307

                                    DX_22685.0442
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 703
Case 2:15-cv-00201-SMJ       ECF No. 373-2         filed 01/28/20   PageID.14187 Page 444 of
                                                 486




                                                                      (8)
                  For the Wisconsin portion of the drainage basin -
                       PCB load = (50 yg/m2/yr)(3.7 x 10 10 m2 ) = 1.9 x 10 12 pg PCB/yr
                                                                 = 4.1 x 103 lb PCB/yr
                                                             ,    {9)
                 For the Illinois portion of the drainage basin -
                      PCB load = (50 ug/m2/yr)(8 x 103 m2) = 4 x 1010 tg PCB/yr
                                                               = 88.1 lb PCB/yr
                                                                  (10)
                  For the Indiana portion of the drainage basin -
                       PCB load = (50 ug/m2/yr)(1.85 x 10^ m2) = 9.3 x 10^ pg PCB/yr
                                                                    = 20.4 lb PCB/yr

                 Total annual PCB fallout from all four sectors of the basin =
                 1.08 x 104 Ib/yr and total fallout on the basin, after 40 yrs =
                  (1.08 x 104 Ib/yr)(40) = 4.3 x 105 lb PCB.


        3.   Total annual PCB load in the lake due to fallout = PCB load frcan
             drainage basin + PCB load from lake surface
                                                -= 1.08 x 104 Ib/yr + 0.64 x 104 Ib/yr
                                                    = 1.7 x 104 lb PCB/yr

        4.   Total fallout load of PCB after 40 years = (1.7 x 104 Ib/yr)(40 yrs) =
                                                    6.9 x 105 lb PCB

        5.   PCB load entering the lake via tributary stream discharges:
                  Assume that the concentration of PCBs in the streams has remained
             constant over the past 40 years, with an annual PCB load equivalent to
             that in the most recently recorded data.

                  Data on PCB concentrations are available only for eight tributary
             streams fran the state of Michigan (see Table 2) .        PCB measurements
             along the St. Joseph, Kalamazoo, Grand, Muskegon, Manistee, Boardman,
                                                                          (2,3,4)
             Elk, and Portage Rivers indicate a total of 988.2 lb PCB/yr.




                                          E—14




                                                                              SPO DEFEXP-JK-00002308

                                    DX_22685.0443
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 704
Case 2:15-cv-00201-SMJ       ECF No. 373-2         filed 01/28/20       PageID.14188 Page 445 of
                                                 486




                6.   PCB load entering the lake frcm reported industrial and STP discharges:
                          Assrnne that the concentration of PCBs in the industrial and STP
                     effluents has remained constant over the past 40 years, with an annual
                     PCB load equivalent to that in the most recently recorded data, and
                     that all the PCBs in the discharges eventually enter the lake.
                          The annual PCB load from the four tributary states is as follows:
                     (see Tables 4-9):(2'3'4>
                          Michigan       217.2   lb   PCB/yr   (from STPs)
                          Wisconsin -   1150.0   lb   PCB/yr   (fron paper plant effluents)
                                    -    130.0   lb   PCB/yr   (fron STPs)
                                    -     20.1   lb   PCB/yr   (frcm misc. industry)
                          Indiana -      123.3   lb   PCB/yr   (frcm STPs)
                          Indiana -        3.1   lb   PCB/yr   (from STPs)
                             TOTAL -    1644.0   lb   PCB/yr   = 1.6 x 103 Ib/yr

                7.   The total PCB load in the water phase fron all the above sources
                     (i.e., fallout, industry, STPs, Michigan streams) - 1.98 x 10^ Ib/yr.
                                    5
                          = 7.9 x 10 lb PCB after 40 years of constant accumulation at this
                         annual rate.
                8.   Concentration of PCBs in the lake water phase:
                          Calculation based on the lake water volume = 4.91 x 1015 1.
                          Annual concentration of PCBs =
                                      (1.98 x 104 lb PCB/yr)(454 x lO" ug/lg) = 0.002 ppb/yr
                                                     -7—
                                              4.9 x 10   1
                          Total maximum concentration of PCBs at present (after 40 years of
                     constant accumulation) =
                                       (7.9 x 105 lb PCB) (454 x hi gg/lb) = 0.073 ppb PCB
                                                    4.91 x lO3^ 1




                                                      E-15




                                                                               SPO DEFEXP-JK-00002309

                                     DX_22685.0444
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 705
Case 2:15-cv-00201-SMJ       ECF No. 373-2             filed 01/28/20   PageID.14189 Page 446 of
                                                     486




      9.   The above calculations estimate PCB fallout over the drainage basin
           based on the size of the drainage areas as ocmputed from USGS stream
           flow data, and totaling 9.8 x 10 10 m2 . These data were obtained from
           flow gaging stations, which were not all located at the mouths of the
           tributary streams; therefore, the calculated size of the drainage basin
           may be underestimated.
                As an alternative to the above, the same calculations were per-
                                                      2
           formed, but using a value of 1.76 x 10 11 m for the area of the
           drainage basin (this area was estimated by the Lake Michigan Federation'(13)
                Then, the annual PCB fallout over the basin -
                            (50 yg PCB/m2/yr)(1.76 x 10 11 m2,)
                                               454 x 106
                                         4
                            - 1.9 x 10       lb PCB/yr.
                After 40 years of constant accumulation at this rate, PCB load "
                             7.6 x 10^ lb PCB (frcm fallout)

                For this larger basin,       the total PCBs in the water phase (i.e.
                fallout + industrial &       STP discharges)
                           = 1.9 x 104       Ib/yr + 0.16 x 104 Ib/yr
                           = 2.1 x 104       Ib/yr of PCB

               After 40 years of constant accumulation at this rate, the PCB
               load would be 8.4 x 10^ lb.

               The PCB concentration in the water phase is:
                     on an annual basis = (2.1 x 104)(454 x 106) = 0.002 ppb
                                                 4.91 x 1015 1

               After 40 years of constant accumulation at this rate =
                               (8.4 x 105)(454 x 106) = 0.078 ppb
                                     4.91 x 1015 1




                                              E-16




                                                                             SPO DEFEXP-JK-00002310

                                    DX_22685.0445
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 706
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20   PageID.14190 Page 447 of
                                              486




      B.   Estimates of PCB Transport in Lake Ontario, with implication to Lake
           Michigan.

           Sufficient data were not available for Lake Michigan to determine the
      relationship of PCB concentrations between the water, sediment, and biotic
      phases.    Adequate data were available to determine this relationship for Laike
      Ontario, and due to the similarities between the two lakes, the calculations
     were then used to estimate the present situation in Lake Michigan.

           1.   Sampling of Lake Ontario, conducted in 1972 at several near-shore and
                          .     . .                  .   (14 15)
                mid-lake sites, indicated the following:    '

                PCB in fish (alewives, smelt, slimy sculpin) = 2.35 - 5.13 x 106 ppt.
                PCB in water (total concentration dissolved + particulate) = 55 ppt.
                Average PCB in sediments    - 1.2 x 10J ppt.
                Average PCB in net plankton = 7.2 x 10^ ppt.
                Average PCB in benthos      = 4.71 x 105 ppt.

                It was assumed that these concentrations are the result of PCB accumu­
                lations at a constant rate for the past 40 years.

           2.   Determination of the rate of PCB deposition in the sediments:
                     The average sedimentation rate of Lake Ontario is 1.2 mnyyr (as
                compared to a rate of 1.0 rrm/yr for Lake Michigan.
                     Therefore, the thickness of sediment today in Lake Ontario, after
                40 years of deposition =48 mm.
                     At this constant rate of deposition, PCBs accumulate in the
                                                                                   /
                sediments at a rate = 1.2 x 105 ppt PCB/40 yrs = 2.5 x 103 ppt PCE^mm of
                                        48 mm sediment/40 yrs                      sediment
                                    = 3 x 103 ppt PCB/yr.

           3.   Annual accumulation of PCBs in the biota =
                                      PCB      + PCB          + PCBbenths
                                         fish       Plankton
                                             (3)(40 yrs)
                             (5.13 x IQ*3 ppt) + (7.2 x 10^ ppt) + (.471 x 10^ ppt)
                                                  (3)(40 yrs)
                           = 0.11 x 10^ ppt/yr.




                                            E-17




                                                                         SPO DEFEXP-JK-00002311

                                     DX_22685.0446
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 707
Case 2:15-cv-00201-SMJ        ECF No. 373-2       filed 01/28/20    PageID.14191 Page 448 of
                                                486




         4.   Annual accumulation of PCBs in the water = 55 ppt =1.38 ppt/yr.
                                                         40 yrs
         5.   Concentration ratios of PCBs in the three phases are:

                              [KSged, ~j_ 3 x 10^ ppt/yr _ 2.2 x 10^
                              [^^water] 1.38 ppt/yr

                              [PCBbiota] .                      = 36
                              [PCBsed. ]   3.0 x 10ppt/yr
                              [PCBbiota]= °’11 x lo6      = 8 x 104

                                                                a      104
              Therefore,                 _ 2.2 x 103                   36
                              [PCBwatar]                 1PCBs«3j              ^ Ptjiota]
                                                                    2.8 X 10


         6.   Applying these ratios to Lake Michigan:

                       [«WJ= Plater]'8 x
                                  '= (.078 ppb) {8 x 104)

                                  - 6.24 ppm

                       [PCBsedJ       [PCBwater] (2.2 x 103)

                                  =    (.078 ppb) (2.2 x 103}

                                  = 0.172 ppm

    C.   Estimates of Plankton Biomass in Lake Michigan;

         1.   Assume a density of 300 kg. plankton/hectare of lake (16)
              Area of lake - 22,400 mi.2 = 5.8 x 106 hectare
              Therefore, plankton bicmass = (5.8 x 10^}(300 kg) = 1.74 x 10P2g.
                                                                    = 3.8 x 109 lb.




                                             E-18




                                                                                      X



                                                                             SPO DEFEXP-JK-00002312

                                       DX_22685.0447
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 708
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20   PageID.14192 Page 449 of
                                              486




      D.   Estimate of Flow of PCBs Through the Straits of Mackinac;
           1.   Water flews out of the lake via Straits at a rate = 67,000 cfs.
                                                                  = 1.3 x 1014 lb of
                                                                    water/yr.
                Using the concentration of PCB in the water as 0.013ppb, (17) the loss
                                                            14
                of PCBs through the Straits is: = (1.3 x 10    lb/yr)(0.013 ppb)
                                                 = 1.7 x 10^ lb PCB/yr.

                Assuming a constant loss over the past 40 years, 6.8 x 10 4 lb of PCP
                would have been lost through the Straits.




                                           E-19




                                                                         SPO DEFEXP-JK-00002313

                                     DX_22685.0448
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 709
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20    PageID.14193 Page 450 of
                                              486




                                        BIBLIOGRAPHY

      1.   Schacht, R.A.; Pesticides in the Illinois Waters of Lake Michigan,
           Project #16050 ESP * r 1974.
      2.   State of Michigan Water Resources Cbranission, Bureau of Water Management,
           Polychlorinated Biphenyl Survey of the Kalamazoo River and Portage Creek
           in the Vicinity of the City of Kalamazoo 1972.
      3.   Hesse, J.L.r Status Report on Polychlorinated Biphenyls in Michigan
           Waters. Report to Michigan Water Resources Corrmission, 1973.
      4.   State of Michigan Water Resources Ooitmission, Bureau of Water Management,
           Monitoring for Polychlorinated Biphenyls in the Aquatic Environment.
           Report to Lake Michigan Toxic Substances Ccnmittee, May, 1973.
      5.   Kleinert, Stan; Chief of Water Quality Surveillance Section, CNR Wisconsin,
           Personal Corrnumication, 1975.
      6. Winters, John; Acting Chief of Water Quality and Standards Branch of
           Illinois EPA, Personal Oarmunication, 1975.
      7.   United States Geological Survey, Water Resources Data for Michigan.
           Part 1. Surface Water Records, 1974'.             '
      8.   United States Geological Survey, Water Resources Data for Wisconsin.
           Part 1. Surface Water Reoords, 1974.
      9.   United States Geological Survey, Water Resources Cata for Illinois.
           Part 1. Surface Water Reoords, 1974.
     10.   United States Geological Survey, Water Resources Data for Indiana.
           Part 1. Surface Water Records, 1974.
     11.   Saylor, J.H. , P.W. Sloss; Water Volume Transport and Oscillatory Current
           Flow through the Straits of Mackinac. (Contribution No. 38, Great Lakes
           Environmental Research Laboratory), 1957.
     12.   Michigan Department of Natural Resources Fisheries Division, Estimates
           of Bicmass of Principal Fish Species in the Great Lakes (first report) .
           Fisheries Research Report No. 1813, 1974.
     13.   The Lake Michigan Federation, "The Lake Michigan Basin", March, 1975.
     14.   International Joint Cfcninission on the Great Lakes. Pollution of Lake
           Erie, Lake Ontario and the International Section of the St. Lawrence
           River, Vol 3, 1969.




                                           E-20




                                                                           SPO DEFEXP-JK-00002314

                                     DX_22685.0449
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 710
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14194 Page 451 of
                                              486




      15.   Haile, C.L., G.D. Veith, G.F. Lee, W.C. Boyle; Chlorinated Hydrocarbons
            in the Lake Ontario Ecosystem, 1975.
      16.   Ruttner, F., 1952. Fundamentals of Limnology.    University of Toronto
            Press. 295 p., 1952.
      17.   Nealy, Brock; Chemist with Dow Chemical Co., Midland, Michigan.    Personal
            Oomnunication, 1975.




                                           E-21




                                                                         SPO DEFEXP-JK-00002315

                                    DX_22685.0450
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 711
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14195 Page 452 of
                                              486




                                       APPENDIX F

                                 TOXICOLOGICAL ASPECTS

      1.0   TOXICOLOGICAL ASPECTS OF POLYCHLORINATED BIPHENYLS (PCBs)
            1.1   Introduction
                 A critical biological effect of polychlorinated biphenyls (PCBs) is
     the induction of turnors in mice and rats, which irtplies potential human activity.
     Cancer is typically progressive and irreversible, in the absence of medical inter­
     vention. Virtually all chemicals known to cause cancer in man have been shown to
     cause tumors in animals, including mice and rats. The use of experimental animals
     to test chemicals is generally accepted as a reliable basis for estirrating potential
     carcinogencity to humans. Pathological development of chemically induced tumors
     in experimental animals and in humans is very similar, and most of the major types
     of human cancer can be reproduced in animals by chemical induction. Mice and
     rats are generally the preferred experimental animals because their relatively
     short lifespan permits lifetime testing within two to three years, whereas chem­
     ical carcinogenesis in humans is usually manifested by a latent period of 30 to
     40 years between exposure and the appearance of symptoms. This long latency period
     coupled with the lack of adequate human data, and the lack of identifiable con­
     trol groups for widespread agents such as PCBs, make it difficult to identify PCBs
     as a "human" carcinogen by conventional epidemiological studies. However, most
     experts in chemical carcinogenesis, including researchers at the National Cancer
     Institute of NIH and the World Health Organization, accept animal data as pre­
     dictive of potential human activity.
                 To date, no minimum effective dose or maximum safe dose has been estab­
     lished for carcinogenic chemicals in man or animals; therefore in approaching the
     problem of formulating regulatory action all mammalian systems are considered
     sensitive and man must be considered the target system.
                 Although in at least one positive study on PCBs the dosage level used
     would be considered low, high levels are generally used in animal tests because
     the limited number of animals may render the tests relatively inconclusive, In
     addition, the strain or species used nay also render the tests coirparatively
     insensitive. Failure to demonstrate response at low doses of an oncogen is not
     an adequate basis to establish a "no-effect" level.




                                          F - 1




                                                                         SPO DEFEXP-JK-00002316

                                    DX_22685.0451
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 712
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14196 Page 453 of
                                             486




            Virtually no chemical that has been adequately studied is known to
cause only benign tumors. Furthermore, oncogens may cause tumors at different
sites in different animals species or strains depending upon factors such as
routes of metabolism and excretion.
            In considering the current status of medical knowledge, a lack of
understanding of the carcinogenic mechanism within cellular biochemistry is
evident. One issue that must be resolved in order to establish effective control
legislation is whether or not there is a level of carcinogenic exposure below
which there are no effects.
            The two points of vi&? are known as the "threshold" and the "no-threshold"
concepts. The threshold concept is based on the theory that there is a dose level
belcw which no effect will occur regardless of the number of test animals exposed;
since this no-effect dose level would be higher than any resultant legally-established
exposure limit, humans would not be harmed by doses at or below the limit. The
assumption is made that the number of animals affected will decrease at a greater
rate than the rate of decrease in the dose until a zero-point is reached. This
assumption is unverified. Proponents of the threshold concept believe that for
every toxic chemical there is an exposure level below which no effect can occur
in a given organism, and that no effect, or possibly even beneficial effects at
subthreshold doses, gives way to undesirable effects as the dose is raised. No
valid data have been developed to support the concept of safe levels of exposure
to carcinogens since the extremely large numbers of animals needed for such ex­
periments preclude such testing, and extrapolation of animal data to man is tenuous.
            The no-threshold proponents insist that any substance which is carcino­
genic at any level must be regarded as such at all levels. They further insist
that it is not possible to predict safe levels of carcinogens based on an arbitrary
fraction of the lowest effective animal dose, regardless of how many test animals are
used. For those chemicals which have been shown to be carcinogens in experimental
animals, no thresholds have been demonstrated. Thus neither the no-threshold theory
 (or zero-dose concept) nor the threshold concept can be demonstrated or disproved
at the present time.




                                     F - 2




                                                                          SPO DEFEXP-JK-00002317

                                    DX_22685.0452
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 713
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20   PageID.14197 Page 454 of
                                              486




                  In the development of a standard for a carcinogen, the following
     recommendations, taken from the April 22, 1970 report to the Surgeon General by
     the Ad Hoc Conmittee on the Evaluation of Lew Levels of Environmental Chemical
     Carcinogens, National Institutes of Health, should be considered:
                  1.   No level of exposure to a chemical carcinogen should be
                       considered toxioologically insignificant for man. For
                       carcinogenic agents, a 'safe level for man1 cannot be
                       established by application of our present knowledge.
                       The concept of 'socially acceptable risk' represents a
                       more realistic notion.
                  2.   The principle of a zero tolerance for carcinogenic exposures
                       should be retained in all areas of legislation presently
                       covered by it and should be extended to cover other exposures
                       as well. Only in the cases where contamination of an
                       environmental source by a carcinogen has been proven
                       to be unavoidable should exception be made to the principle
                       of zero tolerance. Exceptions should be made only after
                       the most extraordinary justification, including extensive
                       documentation of chemical and biological analyses and a
                       specific statement of the estimated risk for man, are pre­
                       sented. All efforts should be made to reduce the level of
                       contamination to the minimum. Periodic review of the degree
                       of contamination and the estimated risk should be made
                       mandatory.
                  3.   A basic distinction should be made between intentional and
                       unintentional exposures.
                       (a)   No substance developed primarily for uses involving
                             exposure to man should be allowed for wide-spread human
                             intake without having been properly tested for carcino­
                             genicity and found negative.




                                           F - 3




                                                                        SPO DEFEXP-JK-00002318

                                     DX_22685.0453
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 714
Case 2:15-cv-00201-SMJ        ECF No. 373-2       filed 01/28/20   PageID.14198 Page 455 of
                                                486




                   (b)   Any substance developed for use not primarily
                         involving exposure in man but nevertheless re­
                         sulting in such exposure, if found to be carcino­
                         genic, should be either prevented from entering
                         the environment or, if it already exists in the
                         environment, progressively eliminated.
  The same report states:
              The production of specific carcinogenic chemicals for uses
              that do not primarily involve an intentional exposure of
              man, but Which result in such environmental contamination
              that extensive human exposure becomes inevitable, must also
              be controlled. The most effective prevention of exposure
              in man is the elimination of carcinogen production, or
              control of entry into the environment.
              More recently, the Subcommittee on Estimation of Risks of Irreversible,
  Delayed Toxicity to the Department of Health, Education and Welfare Committee to
  Coordinate Toxicology and Related Programs published their report (Hoel et al,
  J. Toxicol. Environ, Health 1, 133, 1975).
              The Subcommittee suggests (on an interim basis only) a
              computational procedure to assist in setting levels of
              qualitatively unavoidable chemicals (both natural and
              manmade) in the environment compatible with a socially
              acceptable level of risk. It includes a simple arithmetic
              procedure to compute an exposure dose of a chemical for
              humans so that there will be a high probability that this
              dose will give a risk equal to or belew the specified level.
              Data from experiments designed to detect irreversible self-
              replicating changes (carcinogenesis) in experimental animals
              will be used.    Through this arithmetic, the results will be
              translated to appropriately lew levels for humans.     In




                                        F - 4




                                                                          SPO DEFEXP-JK-00002319

                                     DX_22685.0454
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 715
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20     PageID.14199 Page 456 of
                                              486




                  addition, hunvan exposure data need to be considered. All
                  the knowledge necessary to evaluate these factors does
                  not yet exist. We suggest here an interim procedure to
                  be used until research points to better procedures such as
                  methods for obtaining direct or best estimates of risk at
                  a given dose with their corresponding confidence limits.
                  Some of this research is now under way. These suggestions
                  must be reviewed as new research is available, but not
                  longer than within two years.
                  Specifically, the so-called linear straight-line arithmetic
                  method confcined with a 99% confidence level for extrapola­
                  tion to very low levels works this way:*
                  1.   Say an experiment at a dose, d, using 100 animals has
                       shown no induced tumors, for example, in the animals,
                       that is, 0/100=0%.
                  2.   The upper 99% confidence limit on this result (which
                       can be found in standard statistical tables) is 0.045,
                       that is, 4.5%.
                  3.   For a dose, ds , that will produce, as an   upper limit,
                       fewer than 1 in 1,000,000 tumors, divide    1/1,000,000 by
                       .045. This gives (in standard notation)              -5
                                                                   2.22 X 10 d
                       as the appropriate dose. If one were to     aim for fewer

      * For certain compounds, some knowledge of the carcinogenicity process may be
      available, such as with renal concretions resulting in bladder tumors. In these
      instances, models other than the linear model may be more appropriate.
        For illustration we consider only the case of one experimental dose. In practice,
      however, it is expected that several dose levels will be available and their treat­
      ment can be found in the literature (Gross et al., 1970; Mantel and Bryan, 1961;
      Mantel et al., 1975).




                                            F - 5




                                                                         SPO DEFEXP-JK-00002320

                                    DX_22685.0455
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 716
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20    PageID.14200 Page 457 of
                                              486




                 than 1 in 100,000,000, (i.e., 1 X 10 -8 ), the appro­
                 priate dose would be 2.22 X 10 7cl; for fewer than 1
                                              -5
                 in a hundred thousand (1 X 10 ), the appropriate dose
                 is 2.22 X 10     etc. If 10 of the 100 animals showed
                 a response (i.e,, 10/100 = 10%), then the 99% confidence
                 limit is 0.19, that is, 19%. The appropriate dose for
                 1 in a million is then 5.3 X 10     and for 1 in 100,000,000,
                 the dose would be 5.3 X 10 ^d.

            For corrections to a 'natural' incidence, the nonral distri­
            bution is used to approximate a 99% confidence interval on
            the difference between the response at dose d and the back-
            ground. Suppose at dose d 60 of 200 (30%) animals were
            affected while the natural incidence gave 20 of 200 animals
             (10%). The upper 99% confidence limit is then approximately
                 .3 - .1 + 2.327[.3(.7)/200 + .1 (,9)/200] 1'/2 = 0.29

            where 2.327 is the 99% point of the standard normal distribu-
            tion. For a dose, d , that will produce as an upper limit of
                                s
            fewer than 1 in a million changes in excess of the natural
            incidence, 1/1,000,000 is divided by 0.29. This gives
            3.4 X 10 <2 as the dose, and for 1 in 100,000,000 excess changes
            the dose is 3.4 X 10 ^d.

            TWo questions need to be answered in converting results in
            animals to man:
            1.   In what units should the dose conversion be made (i.e.,
                 weight basis, surface basis, etc.)? At present it
                 appears that the appropriate dose unit is the ’surface'
                 unit, that is, use the 2/3 power of the weight of the
                 two species (test animal-man) as the surface area con­
                 version factor. For example, if a 25-g mouse receives
                 a dose stated on a milligram basis, then the corres-




                                      F - 6




                                                                         SPO DEFEXP-JK-00002321

                                    DX_22685.0456
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 717
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14201 Page 458 of
                                             486




                       ponding dose (mg) for a 70-kg man would be (70
                       kg/25g) 2/3   200 times the mouse dose. Thus, on a
                       mg/kg basis, the use of surface units would require
                       that the corresponding relative dose become
                       (70 kg/25 g) 1/3 = 14 times the mouse dose. Dose
                       expressed in concentration (ppm) should lead to
                       approximately the same levels as dose expressed in
                       surface area units.
                  2.   Should any additional safety factor be added in
                       going from animals to man? Yes, but not the same
                       factor for all substances. This species conversion
                       factor should be determined substance-by-substance
                       using appropriate biological considerations (and
                       allowing for any safety factors implicit in other
                       parts of the calculation).
     A statutory provision exists, however, which provides some sanction to the no­
     threshold concept. This is, of course, the "Delaney clause", Section 409(c) (3)
      (A) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321 et seq.), which
     became law in 1958. This clause provides "... that no additive shall be deemed
     to be safe if it is found to induce cancer when ingested by man or animal, or
     if it is found, after tests which are appropriate for the evaulation of the safety
     of food and additives, to induce cancer in man or animal..."
                 In spite of all of the furor concerning this clause, it is interesting
     to note that since its introduction in 1958, it has been invoked only twice to
     ban food additives and both of these were trivial components of food packaging.
                 The Food and Drug Administration, in addition to its responsibility
     for regulating food additives, is also supposed to protect the public from carcino­
     gens which appear naturally or incidentally in our food. These substances are not
     covered by the Delaney clause. Af la toxins, DDT, aldrin, nitrosamines, and vinyl
     chloride are examples. Presently, these problems are handled on the basis of
     practicality and not on any assessment of risk. That PCBs presently exist in our
     diet has been amply demonstrated. But the pressure to eliminate such carcinogens
     from entering our food must fall upon other regulator agencies such as EPA.




                                          F - 7




                                                                       SPO DEFEXP-JK-00002322

                                   DX_22685.0457
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 718
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14202 Page 459 of
                                              486




             In summary, there is no generally accepted toxicological basis upon
 which to establish a no-effect level for any carcinogenic material, Methods which
 arrive at estinates of acceptable exposure levels for carcinogens in man are, there­
 fore, based on the concept of a "socially acceptable level of risk." in general,
 the methods employ statistical extrapolation of laboratory animal test data to
 man, whereupon a political decision as to the socially acceptable incidence of
 tumors is made. Such
                    V
                        estimates of socially acceptable level of risk to determine
 human exposure tolerances to ionizing radiation have been employed by the Atomic
 Energy Cartmission and adopted by the Environmental Protection Agency. Estimates
 based on acceptable level of risk are only conceptual and must not be taken as
 calculated no-effect levels.
        1.2   Manmalian Toxicity
             The current knowledge of the interaction of PCBs with life forms will
 not be reviewed in detail in this report; an exhaustive review will be submitted
 in the final report on Task I. This report will highlight only those data re-
 lating tumor induction. This review, however, is complete in the sense that major
 adverse effects are mentioned including those within the major target organs.
             PCBs have low acute toxicity. But because of their near complete ab­
 sorption, high lipid (fat) solubility, low water solubility, and relative chemical
 inertness, PCBs tend to concentrate in the food chain, accumulate in body fat,
 persist in biological tissue, and show persistent toxicity. Consequently, short­
 term studies are not adequate indicators of the long-term effects of PCB exposure.
 Latent effects, those effects that occur some time after exposure has ceased, and
 cumulative effects, those effects that occur only after a threshold level of PCB
 or tissue damage has been reached, may be easily missed over the short term. Since
 most toxicity studies with PCBs have been short-term, there is limited scientific
 evidence establishing or predicting the chronic effects.
              1.2,1 Subacute and Chronic Toxicity
                     "No-effect" levels of PCBs in rats and dogs fed three Aroclors
  for two years were reported by Monsanto in 1971.    A sumtiary of their results is
  presented here.




                                      F - 8




                                                                         SPO DEFEXP-JK-00002323

                                    DX_22685.0458
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 719
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14203 Page 460 of
                                             486




                         Rats - Method
                         A two-year chronic toxicity study was conducted using rats
      fed diets containing Aroclors 1242, 1254 and 1260. The animals employed in the
      test were Charles River strain albino rats, Four hSSjindred rats (200 male and 200
      female) were selected for each of the experiments.

                                 Outline of Each Experiment
                                 Number of Animals                  Dietary Level
           Group               Male            Female                   (ppm)
           Control              50                  50            None Administered
           T-I                  50                  50                     1
           T-II                 50                  50                    10
           T-III                50                  50                   100


                         Rat Results - Aroclor 1242
                        At sacrifice after 3, 6 or 12 months on test, organ weights.
     organ to body weight and organ to brain weight ratios disclosed several randomly
     occurring intergroup differences. The lack of any consistent dose-related res­
     ponse and the absence of any deleterious tissue changes confirm that these
     differences were not related to the ingestion of Aroclor 1242.
                        At the final sacrifice after 24 months on test, the liver weights
     and liver to body weight or brain weight ratios were significantly elevated in
     females from the T-III group. Histologic examination of the livers from the T-III
     group revealed several aninals with vacuolar changes indicative of fatty degenera-
     tion. Specific fat stains confirmed the presence of fat in these vacuoles, Focal
     hypertrophy and focal hyperplasia were also found in the livers from animals fed
     Aroclor 1242.
                        Hyperplasia of the urinary bladder was found in animals from
     the control group and from each of the test groups. This hyperplasia was usually
     associated with cystitis.




                                            F - 9




                                                                        SPO DEFEXP-JK-00002324

                                     DX_22685.0459
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 720
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20    PageID.14204 Page 461 of
                                              486




                    The incidences and types of all tumors were about the same in
 all groups, including the control group, and are considered normal for rats of
 this age.
                     Rat Results - Aroclor 1254
                    At sacrifice after 3, 6, or 12 months on test, organ weights,
 organ to body weight and organ to brain weight ratios disclosed several randomly
 occurring intergroup differences. The lack of any consistent dose related res-
 ponse and the absence of any deleterious tissue changes confirm that these
 differences were not related to the ingestion of Aroclor 1254.
                    At the final sacrifice after 24 months on test, the absolute
 liver weight and liver to body weight or brain weight ratios were significantly
 elevated in both TVIII males and females. Histologic examinations of the livers
 from the T-1II group revealed several animals with vacuolar changes indicative
 of fatty degeneration, Specific fat stains confirmed the presence of fat in these
 vacuoles. Focal hypertrophy and focal hyperplasia were also found in the livers
 from animals fed Aroclor 1254.
                    Hyperplasia of the urinary bladder was found in animals from
 the control group and from each of the test groups. This hyperplasia was usually
 associated with cystitis.
                    None of the tumors found could be related to the ingestion of
 Aroclor 1254 and are considered normal for a random population of rats this age.
                     Rat Results - Aroclor 1260
                    At sacrifice after 3, 6, or 12 months on test organ weights,
 organ to body weight and organ to brain weight ratios disclosed several randomly
 oocurring intergroup differences, The lack of any consistent dose related res-
 ponse and the absence of any deleterious tissue change confirm that these differences
 were not related to the ingestion of Aroclor 1260.
                    At the final sacrifice after 24 months on test, the liver weights
 and liver to body weight or brain weight ratios were significantly elevated in the
 rats from the T-III group. Histologic examination of the livers from the T-III




                                     F - 10




                                                                          SPO DEFEXP-JK-00002325

                                    DX_22685.0460
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 721
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20   PageID.14205 Page 462 of
                                              486




     group revealed several animals also with vacuolar changes indicative of fatty
     degeneration.   Specific fat stains confirmed the presence of fat in these vacuoles.
     Focal hypertrophy and focal hyperplasia were also found in the livers from animals
     fed Aroclor 1260.

                          Hyperplasia of the urinary bladder was found in an animal from
     the control group but not in any of the test animals.

                          The incidences and types of all tumors were about the same in
     all groups, including the control group, and are considered normal for rats of
     this age.

                          Dogs - Method

                          The two-year toxicity study utilized an untreated control group
     and three test groups, each consisting of eight purebred beagle dogs (four males
     and four females).    The beagles were all eligible for A.K.C. registration and
     had been previously immunized.

                          The material to be tested, Aroclors 1242, 1254,aand 1260 were
     incorporated into a stock diet and fed to the dogs seven days a week in three
     graded dietary levels.    The levels were 1, 10 and 100 ppm.

                          An outline of the test organization is presented here:

                                 Outline of Each Experiment

                                 Number of Animals                    Dietary Level
          Group                Males           Females                    (ppm)

          UC                     4                 4                      None
          I                      4                 4                         1
          II                     4                 4                        10
          III                    4                 4                       100


                          Dog Results - Aroclor 1242, 1254 and 1260

                          No significant abnornelities were observed in the following
     parameters:




                                          F - 11




                                                                          SPO DEFEXP-JK-00002326

                                     DX_22685.0461
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 722
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.14206 Page 463 of
                                               486




                        Body Weight
                        Food Consumption
                        Behavioral Reactions
                        Hematology
                        Urine
                   Animals receiving 100 ppm of Aroclor 1260 exhibited increases
in serum alkaline phosphatase activity at the conclusion of the investigation.
                   A female receiving 100 ppm of Aroclor 1242 was sacrificed in
extremis after 60 weeks of testing; gross and histologic examinations revealed
severe chronic peritonitis, A male receiving 10 ppm died after 32 weeks of testing;
death was attributed to chronic pneumonia, Histologic examination revealed no
abnormalities related to the test material ingestion.
                   Two fatalities occurred during the Aroclor 1254 study: a 100
ppn female after 33 weeks of testing and a 10 ppn female after 37 weeks, The
female receiving 100 ppm died from injuries received in a fight, Gross and
histologic examinations of the 10 ppn female revealed chronic peritonitis.
                   Two fatalities occurred during the Aroclor 1260 study: a 100
ppm female after 29 weeks and a 100 ppm male after 33 weeks, Gross and histologic
examinations revealed severe chronic peritonitis in the female and acute pneumonia
in the male.
                   All animals receiving- 100 ppm of Aroclor 1260 exhibited elevations
in liver to body weight ratios.
                   Gross and histologic examination of all remaining animals re­
vealed no significant abnormalities.
                   Work by Dr. James Allen (U. of Wisconsin) on simians is dis­
cussed in the following paragraphs.
                   Simians - Method
                   The hazards to simians of low level PCB exposure have been
demonstrated only very recently. Allen in 1974 reported the results of feeding




                                      F - 12




                                                                         SPO DEFEXP-JK-00002327

                                      DX_22685.0462
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 723
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20    PageID.14207 Page 464 of
                                              486




      six adult female rhesus monkeys a diet containing 25 ppm of Aroclor 1248 for two
      months. The average total intake of PCBs for five animals fed for two months
      was approximately 250 mg, or 0.78 mg/kg body weight per day, The sixth monkey
      consumed a total of 450 mg at 1.34 mg/kg/day; this animal died 68 days after
      feeding was stopped.
                           The effects in all six animals included facial swelling, severe
      hyperplastic gastritis and liver necrosis, All but one of the surviving were un-
      able to conceive. The one live birth was a smaller than average infant.
                          The surviving monkeys continued to have high adipose tissue
       levels, acne, tissue swelling and hair loss two years after this short term, low
       level exposure. As will be seen, these signs were similar to those encountered
       in humans during the "Yusho" intoxication in Japan (described later in this report).
                   1.2.2 Reproduction
                         PCBs have been shown to affect reproduction in several different
      species. Egg production, egg hatchability, and shell thickness were decreased by
      feeding lew levels of various PCB formulations to chickens. Female rats fed 20
      ppn of Aroclor 1254 (1.5 mg/kg/day) had a decrease in the number of litters and
      in litter size. In a two-generation study, 5 ppm was the no effect level for rat
      reproduction. Higher dietary levels caused decreased rat offspring survival and
      decreased mating performance. Even at 1 ppm, male rats were bom with enlarged
      livers. In a more recent study, Allen has reported that levels in the diet as
      low as 2.5 ppm resulted in a marked decrease in the ability of monkeys to conceive.
                   1.2.3   Pathology
                          One of the most studied toxic effects of PCBs has been in liver
      pathology in rats and rabbits, PCBs cause similar damage when administered by
      injection, inhalation, or by mouth, In cases of PCB poisoning, early liver damage
      has been noted. Many researchers have described the now classical pathological
      changes in the liver of animals exposed to PCBs. These include infiltration by
      fat, increased cell and liver size, degeneration of cellular contents, and ulti-
      irately cell death. The latent nature of these effects is demonstrated by the fact
      the most severe histopathology known occurred 5 to 13 weeks after PCB ingestion
      had ceased.




                                            F - 13




                                                                         SPO DEFEXP-JK-00002328

                                       DX_22685.0463
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 724
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14208 Page 465 of
                                              486




                      Additional pathological changes have recently been noted.
   These were classified as adenofibrosis and are often seen in association with
   liver carcinoma. Abnormal growth and development of the gastric mucosa has
   also been reported and is further evidence of the carcinogenic potential of PCBs.
                     For reasons coirpletely independent of any possible association
  with cancer, the significance of fibrosis, adenofibrosis, and liver necrosis are
  very grave. These lesions may be associated with carcinomas in rodent liver.
               1.2.4   Carcinogenicity
                     Unfortunately, statistically sound dose-carcinogenic response
  studies necessary to treat many environmental problems, including PCBs, are
  currently not available, A review of the world scientific literature reveal
  only six studies pertinent to carcinogenesis, These are listed and discussed
  belcw.
                     1. Kimbrough, R.D., Linder, R.E., and Gaines, T.B.,
                          "Morphological Changes in Livers of Rats Fed Poly­
                         chlorinated Biphenyls", Arch. Envon. Health 25,
                         354 (1972).
                          An extensive chronic study of Sherman rats, using
                          Aroclors 1260 and 1254, with dietary levels of 0,
                          20, 100, 500 and 1000 ppm, documented a variety of
                          histopathological effects after _8 months of ex­
                          posure. Degenerative liver changes observed in
                          both male and farale test animals at all dosages
                          of both PCBs included hypertrophy of individual
                          liver cells, hyperchromatic pleomorphic nuclei,
                          cytoplasmic lipid vacuoles, and porphyria, all
                          characteristics of chlorinated hydrocarbon (DDT,
                          dieldrin) intoxication. In some cases, adenofibrosis
                           (uncertain significance) was observed, All of the
                          mortalities that occurred during exposure to the
                          Arcelor 1260 were female.    In nearly all gross




                                         F - 14




                                                                          SPO DEFEXP-JK-00002329

                                    DX_22685.0464
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 725
Case 2:15-cv-00201-SMJ         ECF No. 373-2          filed 01/28/20   PageID.14209 Page 466 of
                                                    486




                       pathological examinations, rales demonstrated
                       enlarged livers, while females did not; liver
                       effects of Aroclor 1254 were adjudged more pro­
                       nounced than those of Aroclor 1260.

                       The short duration of this study is a drawback
                       for its inclusion in evaluation of carcinogenic
                       effects.

                2.     Kimura, N.T. and Baba, T., "Neoplastic Changes in
                       the Rat Liver Induced by Polychlorinated Biphenyl",
                       Gann 64, 105 (1973).

                       Following the observation, by electron microscopy,
                       of specific morphological alterations (previously
                       observed with other carcinogens) in liver cell
                       nucleoli of animals ingesting PCBs, a preliminary
                       study on PCB carcinogenic activity was instituted.
                       Using rats of the Donry strain, Kanechlor 400 mixed
                       in oil was fed at dietary levels ranging upwards
                       from 38.5 ppm.     Ten male and ten female rats were
                       in the experimental group with five of each sex in
                       the control group.        Using body weight gains (com­
                       pared to controls) the concentration of the Kanechlor
                     was increased or decreased according to the following
                       schedule.
                                                         Concentration of
                     Period of                           Kanechlor-400
                     Feeding (days)                          (ppn)
                        26                                    38.5
                        57                                    77
                        21                                   154
                        21                                   308
                        56                                   616
                        39                                   462
                        29                                     0
                        98                                   462
                        28                                     0
                        82                                   462
               Total     400




                                        F - 15




                                                                                 SPO DEFEXP-JK-00002330

                                        DX_22685.0465
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 726
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14210 Page 467 of
                                             486




                       Multiple adenanatous nodules were observed in
                       all livers of the female experimental group
                       ingesting more than 1200 mgs of Kanechlor 400.
                       In sharp contrast, however, the liver specimens
                       of the male experimental rats revealed no such
                       changes even in animals receiving comparable or
                       higher amounts of Kanechlor 400 than females.
                       Although these authors refer to this lesion as
                       benign in nature, further discussion of this
                       lesion is presented later in this report.
                       The variable dosage schedule and the small numbers
                       of animals used present drawbacks for its inclusion
                       in evaluation of carcinogenic effects.
                  3.   Ito, N., et al. "Histopathologic Studies on Liver
                       Tumorigenesis Induced in Mice by Technical Poly­
                       chlorinated Biphenyls and its Promoting Effect on
                       Liver Tumors Induced by Benzene Hexachloride", J.
                       Natl. Cancer Inst., 51, 1637 (1973).
                       This paper reports the histopathologic and ultra-
                       structural observations of livers of dd mice fed
                       PCBs in their diet for a period of 32 weeks, Twelve
                       male mice were used at each of three dosage levels.
                       Three PCBs were investigated, Kanechlor 500, 400,
                       and 300. The results indicate hepatocellular carcinomas
                       and nodular hyperplasia were induced by Kanechlor
                       500 but not by the two other PCBs, as seen below:




                                   F - 16




                                                                         SPO DEFEXP-JK-00002331

                                    DX_22685.0466
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 727
Case 2:15-cv-00201-SMJ           ECF No. 373-2         filed 01/28/20    PageID.14211 Page 468 of
                                                     486




        PCBs                            Cellular           Nodular         Hepatoce1lular
        Diet (ppm)                      Hypetrophy         Hyperplasia     Carcinoma
        Kanechlor 500 (500)                                    7/12           5/12
        Kanechlor 500 (250)                 +                  0/12           0/12
        Kanechlor 500 (100)                                    0/12           0/12
        Kanechlor 400 (500)                                    0/12           0/12
        Kanechlor 400 (250)                 +                  0/12           0/12
        Kanechlor 400 (100)                 ±                  0/12           0/12
        Kanechlor 300 (500)                 ±                  0/12           0/12
        Kanechlor 300 (250)                 ±                  0/12           0/12
        Kanechlor 300 (100)                                    1/12           0/12
        Control                                                0/6            0/6


                          The effect of PCBs on neoplastic changes induced
                          by isomers of benzene hexachloride (a, 3 and y) in
                          the livers of mice fed a diet containing BHC with
                          and without PCBs for 24 weeks was also studied.           The
                          authors concluded that in addition to the carcinogenic
                          activity of PCBs, these materials, also promote tumors
                          induced by a BHC and g BHC.

                     4.   Kimbrough, R.D., and Linder, R.E., "Induction of
                          Menofibrosis and Hepatomas of the Liver in BALB/cj
                          Mice by Polychlorinated Biphenyls (Aroclor 1254)",
                          J. Natl. Cancer Inst., 53, 547 (1974).

                          Two groups of 50 BALB/cj inbred male mice were fed
                          300 ppm of Aroclor 1254 in the diet for 11 and 6 months.
                          The six-months group was given a recovery period of
                          5 months.     The results are presented below:

                          Dietary           Exposure            Total
                          Level (ppm)       Time (Mo.)        Survivors      Hepatoma
                             0                   0               34             0
                             0                   0               24             0
                           300                  11               22             9
                           300                   6               24             1




                                          F - 17




                                                                               SPO DEFEXP-JK-00002332

                                         DX_22685.0467
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 728
Case 2:15-cv-00201-SMJ       ECF No. 373-2     filed 01/28/20    PageID.14212 Page 469 of
                                             486




                     In addition, all 22 mice in the group receiving
                     Aroclor 1254 demonstrated adenofibrosis which was
                     not observed in any other group.
                5.   Makiura, S., et al, "Inhibitory Effect of Poly­
                     chlorinated Biphenyls on Liver Tumorigenesis in
                     Rats Treated with 3'-Methyl-4-Dimethylaminoazo-
                     benzene, N-2-Fluorenylacetamide, and Diethyl-
                     nitrosamine", J. Natl. Cancer Inst., 53_, 1253
                     (1974) .
                     The effect of PCBs (Kanechlor 500) on liver carcino­
                     genesis induced by 3-methyl-4 dimethylaminoazobenzene
                     (3' Me-DAB) , N-2-fluorenylacetamide (2-FAA) and/or
                     diethylnitrosamine (DEN) was studied in male Sprague-
                     Dawley rats. Duration of exposures were 20 weeks.
                     Liver tumors developed with the three known liver
                     carcinogens, i.e., 3' Me-DAB, 2 FAA, and DEN. No
                     tumors developed in the animals fed PCBs alone and
                     when fed with the above mentioned carcinogens a marked
                     reduction in tumor incidence was observed. The lack
                     of tumors in the PCBs fed rats rray have been the result
                     of lew dose (500 ppm) and/or the short period of ad­
                     ministration since these same authors had induced
                     tumors in rats treated with Kanechlor 500 at 1000 ppm
                     for 72 weeks. Histopathology findings of the livers
                     were similar as previously reported; i.e., fatty
                     changes and cell hypertrophy.
                6.   Kimbrough, R.D.; Squire, R.A.; Linder, R.E.; Strandberg,
                     J.D.; Montali, R.J. and Burse, V.W., "Induction of
                                                                              (R)
                     Liver Tumors in Rats by Polychlorinated Biphenyl Aroclor 1
                     1260", J. Natl. Cancer Inst, (in press, 1975).




                                  F - 18




                                                                         SPO DEFEXP-JK-00002333

                                    DX_22685.0468
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 729
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14213 Page 470 of
                                              486




                               Two hundred Sherman Strain female rats were fed 100
                               ppm of polychlorinated biphenyl (Arcelor 1260) for
                               approximately 21 months, and 200 female rats were
                               kept as controls. The rats were sacrificed when 23
                               months old. Twenty-six of 184 surviving experimental
                               rats and 1 of 173 surviving control rats examined had
                               hepatocellular carcinomas. None of the controls, but
                               146 of the 184 experimental rats, had neoplastic
                               nodules in their liver. Areas of hepatocellular
                               alteration were noted in 28 of the 173 controls and
                               182 of the 184 experimental rats. It was concluded
                               that Aroclor 1260 had a hepatocarcinogenic effect in
                               female Sherman Strain rats. The incidence of tumors
                               in other organs did not differ appreciably between the
                               experimental and control groups.
                    1.2.5 Bryan-Mantel and One Hit Model Calculations of Animal Data
                          for Extrapolation to Humans
                          As indicated   previously, statistical handling of experimental
       data helps resolve questions of   experimental design and the problems of threshold
       in setting safe doses, We have    applied the Bryan-Mantel and One Hit Model calculatior
       to two studies. The results of    these analyses are presented in Tables I and II.
                          Therefore, using the recommendations set forth previously, we
       conclude that the use of the Bryan-Mantel Probit Model should be used to calculate
       the "safe" level of PCBs using a theoretical maximum acceptable lifetime risk of
           £
       1/10 of development of hepatorras (neoplastic nodules) . This dose is 167 ppt at the
       99-percent confidence limits if the latest data in rats (Kimbrough 1975) is used.
       In the case of development of hepatocarcinomas, the level would be 11,887 ppt.
                          The rather lew "safe" dose relative to the hepatomas reflects
       that the dosage level used in the experiment (i.e., 100 ppm) was too high for that
       response (146 hepatomas in 184 rats). These neoplasms are mostly benign tumors




                                             F - 19




                                                                         SPO DEFEXP-JK-00002334

                                    DX_22685.0469
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 730
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20     PageID.14214 Page 471 of
                                              486




                                            Table I
                          Analysis of Carcinogenic Risk to Humans from Ingested
                               PCBs Based on Kimbrough 1975 Study (Rats)


                                              Intake Level in ppt for Specified
                                              Levels of Risk~for Hepatocarcinomas
           Analytical         Confidence           8*         *      6*          *
             Method            Limits         1/10     1/10 7   1/10       1/105

           Bryan-Mantel          95           1963      5080     14,187        43,640
           Bryan-Mantel          99           1645      4257     1 li,887~(    36,566
           One Hit               95                 4     45            447     4,472
           One Hit               99                 4     39            391     3,906




                                              Intake Level for ppt for Specified
           Analytical                         Levels of Risk for Neoplastic Modules
                              Confidence
             Method            Limits (%)     1/10a    1/IQ7    1/10&      1/105

           Bryan-Mantel           95           27        70        197          605
           Bryan-Mantel           99           23        60       fl67l         512
           One Hit                9$            0         2         21          205
           One Hit                99            0         2         18          180



                                              Intake Level for ppt for Specified
           Analytical         Confidence      Levels of Risk for Foci
             Method            Limits (%)     1/108    1/107    1/10s      1/108

           Bryan-Mantel           95            0         1         3            10
           Bryan-Mantel           99            0         1         2             6
           One Hit                95            0         0         0             3
           One Hit                99            0         0         0             1




           *Risk level of one tumor per 108,107,106     or 10s population




                                            F - 20




                                                                              SPO DEFEXP-JK-00002335

                                       DX_22685.0470
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 731
Case 2:15-cv-00201-SMJ      ECF No. 373-2       filed 01/28/20      PageID.14215 Page 472 of
                                              486




                                        Table II
                 Analysis of Carcinogenic Risk to Humans from Ingested
                 _ _ _ _ PCBs based on Kimbrough-1974 Study (Mice)_ _ _


                                                              Intake Level in ppt
                                                          for Specified Level of Risk
                                                       for Hepatcma (Neoplastic Nodules)

     Analytical Msthod
                                                   ,
                            Confidence Limits (%) 1/10
                                                             a*   1/10
                                                                         7*
                                                                               1/10
                                                                                      6*
                                                                                           1/10
                                                                                                  5*

     Bryan-Mantel                    95                451        1167         3258        10022
                                     99                297         768        f2145 1       6597

     One Hit                         95                  2          21          214         2140
                                     99                  2          16          160         1596




                                     8    7    6       5        ■
     *Risk level of one tumor per IQ1 , 10 , 10 , or 10 population.




                                          F - 21




                                                                              SPO DEFEXP-JK-00002336

                                  DX_22685.0471
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 732
 Case 2:15-cv-00201-SMJ         ECF No. 373-2       filed 01/28/20   PageID.14216 Page 473 of
                                                  486




occurring late in life,    There is little time left for them to became malignant
in the remaining life-time of the rat.      Until further data become available or
other means are used to handle existing data, one should assume the "safe" dose
in lifetime human diet to be between 0.2 ppb and 12 ppb.

                   It is interesting to note that if the simian reproduction data
is used and the classical 1/100 safety factor is applied to the lowest dose
studied (2.5 ppm), a "safe" dose of 25 ppb is obtained.      This dose (2.5 ppm), how­
ever, appears to be a minimal effective dose, whereas normally the hiahest no-
effect level is used. Use of minimum effect levels and even other safety factors
have been used; e.g., 1/10 to 1/5000.      These would result in dosage levels ranging
from 250 ppb to as low as 0.5 ppb.

                   These calculations must be considered preliminary since time
has not permitted consideration of other factors, such as:

                   1)     Body surface area instead of body weight in determining
                          daily intake

                   2)     Comparison with most likely human daily intake

                   3)     Further calculations of existing data

                   4)     Combination of all existing animal data

                   5)     Consideration of metabolism, storage and excretion data
                          among animals species as compared to man

      1.3   Observations in Humans

            In addition to data provided by continuing studies of the various effects
of PCBs on laboratory animals, some information is available on the subacute or
chronic effects of PCBs on humans.

            Human intoxication with Kanechlor 400, a PCB manufactured in Japan
(48-percent chlorine) was observed after a heat exchanger leaked fluid into rice
oil which was then consumed by Japanese families in 1968.      Approximately 1,000
persons were affected, and typical clinical findings included:




                                         F - 22




                                                                           SPO DEFEXP-JK-00002337

                                         DX_22685.0472
  Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 733
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14217 Page 474 of
                                              486




                  1.   Increased eye discharge
                  2.   Acne-like eruptions
                  3.   Dark brown pigmentation of nails
                  4.   Pigmentation of skin
                  5.   Transient visual disturbance
                  6.   Feeling of weakness
                  7.   Nurtfoness in limbs
                  8.   Headache
                  9.   Weight loss
                 10.   Vomiting
                 11.   Diarrhea
                 12.   Fetal toxicity
                  Items 5 through 8 represent symptoms of damage to the nervous system
      seen in "Yusho" patients. PCBs are known to enter the brain, but they do not
      have a predominant central neurotoxic effect like the related hexachlorophene.
                  Laboratory findings in the severe cases included:
                  1.   Red blood cells and hemoglobin decreased; leukocytes increased
                  2.   Total serum lipids, triglycerides, alpha 2-globulins increased
                  3.   Slight increase in alkaline phosphatase
                  4.   Liver biopsy-reduction of rough endoplasmic reticulum; hypertrophy
                       of smooth endoplasmic reticulum; giant mitochondria were fre­
                       quently encountered
                  When 159 "Yusho" patients were examined in 1969 and 1970, it was found
      that 50 percent showed no clinical improvement and 10 percent were worse, another
      indication of the persistence of PCBs in the hunnn body, The chemical was found
      to be stored primarily in the adipose tissue but also passed into the placenta and
      fetus.
                  A very early and   common symptom in these patients was chloracne.
      Chloracne is an occupational   skin disease caused by many chemicals. Chloracne
      resembles adolescent acne in   some ways, but is generally more severe, Its symptoms
      consist of comedones with or   without cysts and pustules. The openings of the hair




                                           F - 23




                                                                         SPO DEFEXP-JK-00002338

                                     DX_22685.0473
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 734
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.14218 Page 475 of
                                               486




fallicles are filled with oil and protein rraterial. Darkening of the skin and
secondary inf lamination rrey also occur, During the 1930s and 1940s several large
outbreaks occurred in workers engaged in the manufacture of PCBs and closely
related chemicals.
            The disease can be produced by both direct skin exposure and by oral
intake of PCBs. The ability of oral consumption of PCBs to cause persistent
chloracne was convincingly demonstrated in the "Yusho" incident, where chloracne
was still present in several people three years after oral consumption of PCBs
had ceased.

            The same study showed no significant difference among sexes, but a
significant difference in clinical severity by age was observed, with the 13- to
29-year-old group being the most sensitive, Of the 11 babies bom to affected
mothers, 2 were stillborn, 9 had dark-brown stained skin, and increased eye dis­
charge was noticeable in most, Growth rates of affected children, as measured by
both height and weight gains, were monitored and ccnpared with unaffected class-
nates; a significant decrease in growth rate was detected in the males who were
poisoned, but no definitive change was observed in the females.
            Rice oil exposure levels were calculated at approximately 15,000 mg/day
(average); the oil itself was reported to be contaminated at about 2,000 ppm
Kanechlor 400 (derived from the known organic chlorine content of rice oil in
relation to the known organic chlorine content of the PCB). The average total dose
of PCBs causing an effect in these victims was reported as 2,000 mg. The lowest
PCB level that produced human effects (50 kg man) was 500 mg consumed over a period
of 50 days at a rate of approximately 200 ug/kg/day. The effect level was based.
however, on overt symptoms, rather than on sensitive biochemical indicators that
might have demonstrated effects at even lower levels, Since PCBs probably have a
long biological half-life in humans, a toxicological analysis of the human data
must be based on the assumption that ingested PCBs would continue to accumulate in
tissues for a long period of time.
            The apparent human health threat from chronic ingestion of PCBs prompted
the U.S. Food and Drug Administration to issue proposed limitations on the levels




                                      F - 24




                                                                        SPO DEFEXP-JK-00002339

                                    DX_22685.0474
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 735
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20   PageID.14219 Page 476 of
                                              486




        of PCBs in foods, animal feeds, and food packaging materials, On July 6, 1973,
        final regulations were promulgated that established temporary tolerances for
        PCB residues arising from unavoidable contamination. These tolerances are:
                    1.   2.5 ppm in milk (fat basis)
                    2.   2.5 ppm in manufactured dairy products (fat basis)
                    3.   5 ppm in poultry (fat basis)
                    4.   0.5 ppm in eggs
                    5.   0.2 ppm in finished animal feed for food-producing animals
                         (except the following finished animal feeds: feed concentrates,
                         feed supplements, and feed premixes)
                    6.   2 ppn in animal feed components of animal origin, including
                         fishmeal and other by-products of marine origin and in fish
                         animal feed concentrates, supplements, and premixes intended
                         for food-producing animals
                    7.   5 ppm in edible portions of fish and shellfish (the edible
                         portion of fish excludes head, scales, viscera, and inedible
                         bones)
                    8.   0.2 ppm in infant and junior foods
                    9.   10 ppm in paper food-packaging material intended for or used
                         with human food, finished animal feed and any components in­
                         tended for animal feeds (the tolerance does not apply to paper
                         food-packaging material separated from the food by a barrier
                         impermeable to migration of PCBs)

              1.4   Conclusions
                    PCBs localize in certain tissues and do not break down easily in the
        body. This persistence leads to cumulative toxicity. Early toxicological evidence
        concerning the chronic adverse health effects of PCBs from experimental animals
        such as mice and rats and from observational data in humans has been more recently




                                              F - 25




                                                                          SPO DEFEXP-JK-00002340

                                    DX_22685.0475
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 736
Case 2:15-cv-00201-SMJ       ECF No. 373-2      filed 01/28/20    PageID.14220 Page 477 of
                                              486




supplemented by additional eixperimental findings in monkeys. A close correlation
exists between the symptoms noted in humans and those noted in the monkeys,
suggesting that the dose response relationships and metabolic and excretion pheno­
mena of PCBs are similar in both humans and monkeys. According to some pathologists,
PCB exposure can cause cancerous liver lesions.
            Evidence from relatively short-term exposure {several months) and
chronic exposure in animals or humans demonstrates that PCBs are a significant
health hazard.




                                    F - 26




                                                                          SPO DEFEXP-JK-00002341

                                     DX_22685.0476
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 737
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20    PageID.14221 Page 478 of
                                              486




                  EVALUATION OF RISK FOR POTENTIAL SUBSTITUTES FOR PCBs

       2.0   INTRODUCTION
             Although unattainable, absolute safety (i.e., absolute control) is the goal
       society would like to achieve with regard to all chemicals introduced by industry.
       Safety as practiced, however, always entails seme degree of risk. But experience
       has shown that maximization of chemical, physical, and toxicological information
       will minimize risk. For example, if a given compound is known to end up in man's
       food supply, information on its chemistry and potential chronic toxicity would be
       essential to minimizing the public health hazard.
             The experience with PCBs illustrates the enormous range of complexity of risk
       evaluation that many new compounds may require for maximum public safety. We
       believe no one could have foreseen the present situation with PCBs. Thus we
       strongly feel all substances should not be subjected to a single rigid routine of
       study, as such action would be self defeating.
             Instead, we propose that an orderly step-wise approach be made, Information
       gathered on specific chemicals should show the direction for the acquisition of
       additional information. The continuous use and especially the increasing use of
       new chemicals should be paralleled by additional testing of the chemicals. Such
       a hierarchy or sequential testing will: (1) result in avoidance of unnecessary
       test procedures and (2) answer those questions which will in the long run reveal
       the most productive information.
             2.1 Estimation of Dose to the Target Systar.
                  Mass production of chemicals invariably results in some degree of
       environmental contamination, but the route by which a given contaminant affects
       humans varies according to the type of compound. Vinyl chloride, for instance.
       presents a hazard almost entirely on the occupational level - that is, among
       workers dealing with vinyl chloride. For PCBs, on the other hand, exposure through
       direct contact is not the issue; bioaccumulation through the food chain is the
       exposure route of interest.




                                            F - 27




                                                                         SPO DEFEXP-JK-00002342

                                   DX_22685.0477
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 738
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.14222 Page 479 of
                                               486




           The pattern of use is one of the most significant factors in deter-
mining the exposure of the target system, The use of PCBs in carbonless paper
prior to the voluntary ban on this use in 1971 has proven to be an excellent
example of the devious routes by which pollutants find their way into our food —
carbonless paper is recycled to paperboard for food packaging, and, in addition
to PCB release to the waterways during the recycling process, the paperboard itself
leaches PCBs to food it contains.
           The method of disposal of waste also presents problems, especially with
such highly stable compounds as PCBs. Ease of disposability and rapid decomposition
to inert compounds after disposal are characteristics which are hiohlv desirable in
substitutes for PCBs.

           For some PCB substitutes an elaborate examination of their movement
through the environment, their transformation by chemical, physical or biological
interactions and the dissemination and transport of the resultant compounds may
be essential.
           The nature of injury must be considered. A reversible functional effect,
though undesirable, would be of vastly less consequence than irreversible and
fatal effects. Mutagenesis and teratogenesis are more subtle forms of injury, but
the testing methods for these grave threats generally are elaborate and involved.
This field, bcwever, is advancing rapidly.
           With respect to wildlife, considerations are substantially different
than with man. Because of the impossibility of pretesting all species with all new
chemicals, concern must of necessity be on the endangerment of a species or of a
local animal population. This type of information frequently can only be obtained
by constant surveillance of the environment within which a compound is released.
      2.2 Nature of Tests Needed to Evaluate Human Health Effects
           The major determinants of the effects of chemicals upon the health and
well-being of the individual and society are:
           1.   The nature of the chemical per se




                                      F - 23




                                                                          SPO DEFEXP-JK-00002343

                                    DX_22685.0478
Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 739
Case 2:15-cv-00201-SMJ            ECF No. 373-2     filed 01/28/20   PageID.14223 Page 480 of
                                                  486




                     2.   The duration of exposure

                     3.   The quantity of the chemical

                     If a relatively large amount of a toxic chemical acts for a short
       period of time, the effects are acute, while relatively small amounts acting over
       long periods tend to produce chronic effects.        Other more subtle effects have
       been noted, and cancer, modification of behavior, genetic effects, potentiation
       of the toxicity of other environmental compounds my also have to be investigated.

                     Clearly there is no one protocol by which to evaluate toxicity of every
       chemical.     The following protocols are presented as guidelines only.

             2.3     Physical and Chemical Properties

                     Basic information on physical and chemical properties are, of course.
       essential.     These data are needed not only for analysis and monitoring, but to
       assess stability and determine whether and where a chemical is likely to be found
       in the environment.        The following data can be easily gathered in a laboratory:

                     1.   Chemical composition
                     2.   Cannon name, if established
                     3.   Chemical name (Chemical Abstracts, Wiswesser nomenclature)
                     4.   Trade name
                     5.   Structural formula
                     6.   Melting point
                     7.   Boiling point
                     8.   Vapor pressure
                     9.   Density or specific gravity
                    10.   Solubility in water and in selected organic solvents and oils
                    11.   Dissociation constants (pKa or pKb)
                    12.   Physical state
                    13.   Color
                    14.   Odor
                    15.   pH
                    16.   Flashpoint
                    17.   Viscosity




                                                 F - 29




                                                                            SPO DEFEXP-JK-00002344

                                          DX_22685.0479
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 740
Case 2:15-cv-00201-SMJ          ECF No. 373-2     filed 01/28/20   PageID.14224 Page 481 of
                                                486




           Reactions and other characteristics of a chemical in relation to other
compounds such as, water, air, and soil should include the following:
           1.   Oxidizing properties
           2.   Reducing properties
           3.   Corrosive hazard
           4.   Explosive characteristics
           5.   Hydrolysis rate
           6.   Photochemistry
           2.3.1 Structure and Reactions
                  Elemental composition, structure, and formula weight may suffice
to suggest various reaction a compound is capable of, but the chemistry of new
compounds may be highly specialized, and predictive characteristics may not be
apparent. In addition to the oxidative, reductive and hydrolysis reactions,
reactions of biological importance should also be considered; for example,
alkylation, dealkylation, esterification, isomerization, and conjugation with
animal and plant constituents may aid in the choice of future testing procedures.
Rates and degree of completion of reactions also are useful; for example, the rate
of dehydrohalogenation of organochlorine compounds at high pH could provide leads
to relative persistence.
           2.3.2   Physical Properties
                  Knowledge of physical properties assists not only in determina­
tion of purity, but more importantly, aids in assessment of the potential behavior
in and flow through the environment. Physical properties are also useful to the
toxicologist in the design of his studies.
           2.3.3   Inpurities
                  Inpurities such as residues of reactants, residual solvent and
congeners, and the products of side reactions must be identified. Many final
camtercial products are deliberate mixtures. The toxicologist must recognize the
problems of impurities and mixtures. The recent experience of 2,4,5T having dioxin
contamination is an example. This impurity later was shown to have an IAjq for




                                      F - 30




                                                                         SPO DEFEXP-JK-00002345

                                     DX_22685.0480
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 741
Case 2:15-cv-00201-SMJ         ECF No. 373-2     filed 01/28/20   PageID.14225 Page 482 of
                                               486




       guinea pigs of 1 yg/Kg. Chlorobenzofuran appears to be not only a likely inpurity
       of the parent PCBs, but may also be produced in the intended use of the PCBs;
       indeed it may even be a metabolic transformation product.
             2.4    Information on Manufacturing Process and Possible Losses
                  The following data on manufacture will be useful in the assessment of
       PCB substitutes;
                    1.   Description of the basic manufacturing process
                    2.   Purity of starting and intermediate materials
                    3.   Description of quality controls
                    4.   Composition of the technical product including the names and
                         amounts of impurities
                    5.   Annual production reports
                    6.   Present and anticipated uses
                    7.   Means of transportation to site of use
                    8.   Disposal of waste of production
                    9.   Disposal of "spent" material that may contain the chemical
                   10.   Accidental losses likely to occur
                    2.4.1 Production, Use, Disposal
                         Knowledge of the production, use and disposal of a chemical will
       be extremely helpful, along with physical and chemical properties, to estimate
       exposure levels to specific target systems, These estimates then can be used to
       identify the control systems that might be instituted to minimize release to the
       environment. In general, releases associated with production are amenable to
       controls on manufacturers; releases associated with use are amenable controls on
       users. Voluntary control over releases during use (equivalent to the voluntary
       controls exercised by Monsanto with regard to production) warrant further investi­
       gation, because the use of a chemical is intimately related to its potential re­
       lease to the environment. Releases associated with disposal are also related to
       production and use, but are most easily controlled at the municipal level.




                                              F - 31




                                                                         SPO DEFEXP-JK-00002346

                                      DX_22685.0481
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 742
Case 2:15-cv-00201-SMJ        ECF No. 373-2     filed 01/28/20    PageID.14226 Page 483 of
                                              486




           2,4.2 Production Specifics

                  Production is the first level at which a chemical is likely to
be introduced to the environment (i.e., through emissions); it is also at this
stage that human toxicological data may be first obtained, through occupational
exposure. Records of health and exposure levels of employees as now required by
the Occupational Health and Safety Administration will be of inestimable value
in assessing health effects; the discovery of hemangiosarcoma in workers exposed
to vinyl chloride is an example.
                  Data on production and production losses must be obtained from
manufacturers. Inventory statistics and data on methods of transport to major
clients will be essential in quantifying losses, All data should be expressed on
the final product, i.e., canmercial grade, since impurities may prove more harmful
than the product itself, Data on the losses fran production and transport pro-
cesses are of critical importance. Much of these data are company confidential and
allowances will be necessary to protect confidentiality.
           2.4.3   Uses
                  By far the most important information needed to estimate the
exposure of a target population is a knowledge of the uses of a chemical. the
first step in understanding hew chemicals get to the environment would be to
classify the uses into two categories: (1) contained uses, and (2) dispersive uses.
                  In general those uses designated as contained will not introduce
large quantities of chemicals to the environment. However, experience with PCBs
has shown that accidents, when they occur, frequently result in massive spills.
Information on possible methods and amounts of release during normal contained
usage should be carefully considered, The ultimate air route of dispersal of PCBs
was never considered a serious threat, though it now appears this may be the major
route of dispersal.
                   The use of consumer products containing toxic materials can result
.in significant direct exposure as well as affect the disposal pattern of these
materials.




                                     F - 32




                                                                          SPO DEFEXP-JK-00002347

                                     DX_22685.0482
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 743
Case 2:15-cv-00201-SMJ       ECF No. 373-2       filed 01/28/20   PageID.14227 Page 484 of
                                               486




                2.4.4   Disposal
                       The disposal of chemicals in contained uses is, of course, a
     major concern, especially with persistent materials such as PCBs. Labelling and
     refund incentives may be necessary in order to get "spent" materials into the
     hands of persons knowledgeable in proper disposal techniques, The flow of dis­
     carded consumer products, however, presents a much more serious threat, Lack of
     ability to control this type disposal is obvious.
                       For products having a short life, disposal rates are approximately
     equal to production rates, For products with a longer life and rapidly growing
     consumption rate, the rate of disposal will be smaller than the rate of production
     and may be estimated from the service life of the product and from production
     records.
           2.5 Environmental Rate - Chetnodynamics, Environmental Alteration, and
               Broaccumulatxon
                2.5.1 Outline
                       The following outline lists the type of information needed to
     investigate adequately the toxicological consequence of introduction of a new
     chemical such as a PCB substitute, It is not meant to be conclusive but is only
     intended as a guideline. These data will assist the toxicologist in relating the
     adverse effect levels in animals to appropriate exposure levels for humans.
                        I.   Movement and fate in water
                             A) Dissipation rate in distilled water
                                 1. hydrolysis rate at acid, basic, and neutral pH
                                 2. photodegradation
                             B)    Degradation in water containing suspended solids
                             C)    Degradation in bottom sediments
                             D)    Kate and extent of movement in flawing water — chemical
                                   analysis of water downstream
                             E)    Bioaccumulation in aquatic microorganisms




                                            F - 33




                                                                        SPO DEFEXP-JK-00002348

                                     DX_22685.0483
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 744
Case 2:15-cv-00201-SMJ           ECF No. 373-2      filed 01/28/20   PageID.14228 Page 485 of
                                                  486




                    II.     i'Tovement cind fate in soil
                            A)    Soil metabolism studies — aerobic and anaerobic

                            B)    Soil persistence studies

                            C)    Leaching studies

                    III.    lybvement into and fate in air

                            A)    Volatilization from, water, soil and normal use
                            B)    Photodegradation
                    IV.     Fish uptake — in flowing water until plateau is
                            reached and clearing in clean water
                    V.      Biodegradability under sewage treatment conditions
             2.5.2 Behavior in Aquatic Environment
                    The major factors contributing to the partition of a chemical
  into the aquatic environment are its solubility and latent heat of solution, Be-
  cause so mny organic compounds are hydrophobic, exact solubilities are difficult
  to obtain. Many of these compounds tend to accumulate at the air/water interface
  and to form clusters of varying particle size, Temperature, pH, salt content, and
  other variables affect solubility.
                    Microbial, photochemical and chemical transformations in aquatic
  systems play an important role in the ultimate fate of chemicals, Bioaccumulation
  occurs through:
                    1.)    Direct, active ("intended") transport into an organism's
                           system
                    2.)    Active transport, where the compound is mistaken for
                           one with similar properties (e.g., arsenic being taken
                           up in place of phosphorus)
                    3.)    Passive complex formation, with ligands in the organism
                    4.)    Solubility equilibrium between fat (in the organism)
                           and water




                                         F - 34




                                                                          SPO DEFEXP-JK-00002349

                                      DX_22685.0484
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 745
Case 2:15-cv-00201-SMJ           ECF No. 373-2      filed 01/28/20   PageID.14229 Page 486 of
                                                  486




                    II.     i'Tovement cind fate in soil
                            A)    Soil metabolism studies — aerobic and anaerobic

                            B)    Soil persistence studies

                            C)    Leaching studies

                    III.    lybvement into and fate in air

                            A)    Volatilization from, water, soil and normal use
                            B)    Photodegradation
                    IV.     Fish uptake — in flowing water until plateau is
                            reached and clearing in clean water
                    V.      Biodegradability under sewage treatment conditions
             2.5.2 Behavior in Aquatic Environment
                    The major factors contributing to the partition of a chemical
  into the aquatic environment are its solubility and latent heat of solution, Be-
  cause so mny organic compounds are hydrophobic, exact solubilities are difficult
  to obtain. Many of these compounds tend to accumulate at the air/water interface
  and to form clusters of varying particle size, Temperature, pH, salt content, and
  other variables affect solubility.
                    Microbial, photochemical and chemical transformations in aquatic
  systems play an important role in the ultimate fate of chemicals, Bioaccumulation
  occurs through:
                    1.)    Direct, active ("intended") transport into an organism's
                           system
                    2.)    Active transport, where the compound is mistaken for
                           one with similar properties (e.g., arsenic being taken
                           up in place of phosphorus)
                    3.)    Passive complex formation, with ligands in the organism
                    4.)    Solubility equilibrium between fat (in the organism)
                           and water




                                         F - 34




                                                                          SPO DEFEXP-JK-00002350

                                      DX_22685.0485
 Plaintiff’s Motion to Strike Certain Opinions of Defendants’ Expert Kurt Herman - 746
